 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                        Case No.: 19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P.
12                                                       Hon. Judge M. James Lorenz and
     (d.b.a. POWAY WEAPONS AND GEAR
                                                         Magistrate Judge Allison H. Goddard
13   and PWG RANGE); NORTH COUNTY
     SHOOTING CENTER, INC.; BEEBE
14
     FAMILY ARMS AND MUNITIONS                           DECLARATION OF DAVID T.
     LLC (d.b.a. BFAM and BEEBE FAMILY                   HARDY IN SUPPORT OF
15
     ARMS AND MUNITIONS); FIREARMS                       PLAINTIFFS’ MOTION FOR
16
     POLICY COALITION, INC.;                             PRELIMINARY
     FIREARMS POLICY FOUNDATION;                         INJUNCTION (Part 4 of 4)
17
     CALIFORNIA GUN RIGHTS
18
     FOUNDATION (formerly, THE                           Complaint Filed: July 1, 2019
19   CALGUNS FOUNDATION); and                            Second Amended Complaint Filed:
     SECOND AMENDMENT                                    November 8, 2019
20
     FOUNDATION                 Plaintiffs,
21   v.
                                                         Date: Monday, December 16, 2019
22   XAVIER BECERRA, in his official                     Time: 10:30 a.m.
     capacity as Attorney General of the                 Courtroom: Dept. 5B (5th Floor)
23
     State of California, et al.,
24                                  Defendants No oral argument should be heard
                                               unless ordered by the Court
25

26

27

28
                    DECLARATION OF DAVID T. HARDY IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
EXHIBIT "17"




    EXHIBIT 17
      0380
                              The Second Amendment Rights of Young Adults
                                         By David B. Kopel1 & Joseph G.S. Greenlee2

Contents
Introduction ..................................................................................................................................... 3
I.      The Supreme Court .................................................................................................................. 4
     A. District of Columbia v. Heller ............................................................................................. 5
     B. Principles from Other Supreme Court Cases ....................................................................... 9
        1.      The militia is protected by the Second Amendment ........................................................ 9
        2.      18-to-20-year-olds have historically been understood as part of the militia .................. 10
        3. Militiamen were required to supply their personal arms, which the government could
        not deprive them of ................................................................................................................ 11
II. Glossary, and cultural background ........................................................................................ 14
     A. Glossary of arms and accoutrements in militia laws ............................................................ 14
        1.      Firearms ignition systems............................................................................................... 16
        2.      Types of firearms ........................................................................................................... 17
        3.      Edged or bladed weapons and accoutrements ................................................................ 20
        4.      Ammunition and related accoutrements ......................................................................... 21
        5.      Gun care ......................................................................................................................... 23
        6.      Arms carrying and storage ............................................................................................. 23
        7.      Pole arms ........................................................................................................................ 24
        8.      Horses and tack accoutrements ...................................................................................... 25
        9.      Armor ............................................................................................................................. 26
        10.        Other field gear ........................................................................................................... 26
     B. Types of persons covered by arms mandates ....................................................................... 27
     C. “Trained to arms from their infancy” ................................................................................... 30
III.         The Colonial and Founding Periods .................................................................................. 33
     A. New Jersey: “all able-bodied Men, not being Slaves … between the Ages of sixteen and
     fifty Years” ................................................................................................................................ 35
     B. Maryland: “his her or their house”..................................................................................... 38



1
   Adjunct Professor of Constitutional Law, Denver University, Sturm College of Law; Research Director,
Independence Institute, Denver, Colorado; Associate Policy Analyst, Cato Institute, Washington, D.C.,
http://davekopel.org.
2
  Fellow in Constitutional Studies and Firearms Policy, Millennial Policy Center; Steamboat Institute, Emerging
Leaders Advisory Council; J.D. 2014, Denver University, Sturm College of Law, http://josephgreenlee.org.




                                                    EXHIBIT 17
                            Electronic copy available at:0381
                                                         https://ssrn.com/abstract=3205664
   C. North Carolina: Land grants for properly armed persons “above the age of fourteen years”
      42
   D. South Carolina: “all male persons in this Province, from the age of sixteen to sixty years”
      45
   E. New Hampshire: males under seventy............................................................................... 48
   F.        Delaware: “every Freeholder and taxable Person” ............................................................ 52
   G. Pennsylvania: No service “without the consent of his or their parents or guardians,
   masters or mistresses” ............................................................................................................... 55
   H. New York: “every able bodied male person Indians and slaves excepted” ....................... 59
   I.        Rhode Island: parents and masters must furnish arms ....................................................... 62
   J.        Vermont: “the freemen of this Commonwealth, and their sons” ....................................... 64
   K. Virginia: “ALL men that are fittinge to beare armes, shall bringe their peices to the
   church” ...................................................................................................................................... 67
   L. Massachusetts Bay: “from ten yeares ould to the age of sixsteen yeares” ........................ 75
   M.           Plymouth Colony: “each man servant” .......................................................................... 77
   N. Georgia: No going to church without arms .......................................................................... 78
   O. Connecticut: “all persons shall beare Armes that are above the age sixteene yeeres” ......... 79
IV.          Federal Laws ...................................................................................................................... 80
V. Nineteenth and Early Twentieth Century State Laws and Cases—and Their Role in Modern
Litigation ....................................................................................................................................... 85
   A. State Laws and Cases ......................................................................................................... 85
   B. Modern Circuit Cases ........................................................................................................... 89
        1.      Rene E. ........................................................................................................................... 90
        2.      National Rifle Association v. Bureau of Alcohol, Tobacco, Firearms, Explosives ....... 90
        3.      National Rifle Association v. McCraw .......................................................................... 92
        4.      Horsley v. Trame ............................................................................................................ 92
        5.      Ezell v. City of Chicago ................................................................................................. 93
   VI.          Current State Laws ......................................................................................................... 93
   A. State laws with special arms restrictions on young adults ................................................. 94
   B. Policy ................................................................................................................................. 98
   VII.         Conclusion.................................................................................................................... 100




                                                                           2

                                                    EXHIBIT 17
                            Electronic copy available at:0382
                                                         https://ssrn.com/abstract=3205664
Introduction
    Since the Supreme Court’s 2008 decision in District of Columbia v. Heller, lower courts have
analyzed diverse Second Amendment issues. One question is whether young adults—that is,
persons aged 18-to-20—have Second Amendment rights. This article suggests that they do.
Indeed, under Heller’s originalist methodology, this is an easy question.
    Heller provided a methodology for determining whether a person, activity, or arm is protected
by the Second Amendment.3 The Court analyzed founding-era sources, including constitutional
text and history, to determine the scope of the Second Amendment at the time of ratification.4 The
Court also looked to 19th century sources, but explained that these “do not provide as much insight
into its original meaning as earlier sources.”5 We will take the same approach in this article to
determine whether young adults aged 18-to-20 have the right to keep and bear arms.
    Part I examines what the Supreme Court has said, explicitly and implicitly, about the Second
Amendment rights of young adults.
    Parts II and III survey colonial and founding-era sources. Part II begins with a glossary of
various terms that were used in militia statutes. These show some of the arms and accoutrements
that Americans were required to possess. The various items illustrate that the right to arms does
not include only firearms and ammunition. The right also includes, for example, edged weapons
and gun-cleaning equipment. Part II also describes the arms culture of early America, where it
was a point of national pride that people were trained to arms “from their infancy.”
    Part III then surveys all the militia statutes from the earliest colonial days through 1800. The
survey pays particular attention to two issues. The first is the age for militia service or for other
forms of mandatory arms possession. As the statutes demonstrate, arms possession was mandatory
for militiamen and for other categories of people. In some colonies, for example, every head of a
house, regardless of gender, had to possess arms. So did men who were too old for militia service.
The most common ages for mandatory militia service were from 16 to 60. But by the end of the
eighteenth century, the militia mandate had been narrowed in most states to 18 until 45 or 50.
    The second issue in Part III is the types of arms that militiamen—and the many other people
required to possess arms—were supposed to own. Part III tracks the evolution of these laws, as
they become more specific about requiring various accoutrements—such as gun cleaning
equipment, holsters, and ammunition storage devices—and the laws’ attempts to ensure that the
public possesses modern arms.
    Part IV describes federal laws regarding the ages for arms possession. These include the 1792
statute making 18-year-olds into members of the federal militia (as they are today, by statute), the
1968 Gun Control Act setting age limits on purchases in gun stores, and the 1994 federal law
restricting handgun possession by persons under 18.
    Part V covers the five leading post-Heller federal circuit court cases on age limits for exercising
Second Amendment rights. Two of these cases relied heavily on cases and statutes from the
nineteenth century; thus, in the course of discussing the cases, we survey the nineteenth century


3
  District of Columbia v. Heller, 554 U.S. 570, 595 (2008).
4
  Id. at 576 (“In interpreting this text, we are guided by the principle that ‘[t]he Constitution was written to be
understood by the voters; its words and phrases were used in their normal and ordinary as distinguished from technical
meaning.’”) (quoting United States v. Sprague, 282 U.S. 716, 731 (1931)).
5
  Id. at 614.

                                                          3

                                             EXHIBIT 17
                     Electronic copy available at:0383
                                                  https://ssrn.com/abstract=3205664
developments. By the end of the century, a substantial minority of states that placed some
restrictions on handgun acquisition by persons under 21.
    Finally, Part VI describes some of the present-day state laws that limit firearms acquisition or
possession by young adults (18 to 20). Part VI also considers various past and present age limits
in American law for different activities, such as voting, vices (e.g., alcohol, gambling), marriage,
and the right to keep and bear arms.
    In conclusion, this article finds that there is some historical precedent for extra regulation for
handgun acquisition by young adults, and very little for extra restrictions on long gun acquisition.
Pursuant to Heller, extra regulations for young adults may be permissible, but prohibitions or
quasi-prohibitions are not. The Second Amendment rights of young adults include a core right
affirmed in Heller: acquiring and keeping a handgun in the home for lawful self-defense.

    I.       The Supreme Court
    Consider the following syllogism:

         1. The militia has the right to keep and bear arms;
         2. 18-to-20-year-olds are part of the militia;
         3. Therefore, 18-to-20-year-olds have the right to keep and bear arms.

    The Supreme Court’s precedents have held that items one and two are correct.6 As will be
detailed in Part III, those precedents are correct because colonial and Founding Era militia statutes
included young adults.
    The Heller case affirmed that militiamen have the right to arms and also held that the Second
Amendment right is not exclusively for the militia.7 Further, according to Heller, whoever does
have the right to arms has that right for all lawful purposes; these include not only militia service,
but also self-defense, hunting, target practice, and so on.8




6
  See discussion infra Part I.
7
  Heller, 554 U.S. at 596; see also discussion infra Part IA.
8
  Id. at 614 (“[T]he right to keep arms involves, necessarily, the right to use such arms for all the ordinary purposes,
and in all the ordinary modes usual in the country, and to which arms are adapted, limited by the duties of a good
citizen in times of peace.”) (quoting Andrews v. State, 50 Tenn. (3 Heisk.) 165, 178-79 (1871)). Cf. David B. Kopel
& Joseph G.S. Greenlee, The Federal Circuits’ Second Amendment Doctrines, 61 ST. L.U.L.J. 193, 204-12 (2017)
(surveying post-Heller federal Circuit Court decisions, which unanimously find that the right to arms includes self-
defense, militia, hunting, target shooting, and all other lawful purposes).

                                                           4

                                             EXHIBIT 17
                     Electronic copy available at:0384
                                                  https://ssrn.com/abstract=3205664
        A. District of Columbia v. Heller
    The Heller Court held that the Second Amendment guarantees an individual right, and the right
is not dependent on service in a militia. But the Court made clear that the militia is protected.
Indeed, all nine Justices agreed that individual militiamen are protected by the Second
Amendment. The disagreement between the Justices was whether the right extends beyond the
militia, with the majority holding that it does.
    The majority stated:

         the Second Amendment’s prefatory clause announces the purpose for which the
         right was codified: to prevent elimination of the militia. The prefatory clause does
         not suggest that preserving the militia was the only reason Americans valued the
         ancient right; most undoubtedly thought it even more important for self-defense
         and hunting. But the threat that the new Federal Government would destroy the
         citizens’ militia by taking away their arms was the reason that right—unlike some
         other English rights—was codified in a written Constitution.9

    The dissenting opinions similarly recognized that the Second Amendment prevented the militia
from being disarmed. Justice Stevens’s dissent stated that “the purpose of the Amendment [was]
to protect against congressional disarmament, by whatever means, of the States’ militias.”10 The
Amendment protects “the collective action of individuals having a duty to serve in the militia that
the text directly protects,”11 because the Amendment “was a response to concerns raised during
the ratification of the Constitution that the power of Congress to disarm the state militias and create
a national standing army posed an intolerable threat to the sovereignty of the several States.”12
    Justice Breyer’s dissent noted the “general agreement among the Members of the Court that
the principal (if not the only) purpose of the Second Amendment is found in the Amendment's
text: the preservation of a ‘well regulated Militia.’”13 After all, the first clause of “[t]he
Amendment itself tells us that militia preservation was first and foremost in the Framers’ minds.”14
    Although the dissents disagreed with the majority that the right extends beyond the militia, the
Court was unanimous that individuals in the militia were fully protected by the Second
Amendment, and that the right was codified because the Founders and the public were horrified
by the prospect of the government disarming the militia. As explained below, the militias of every
colony and state, and the federal militia, included 18-to-20-year-olds. Young adults have been part
of the militia from the seventeenth century through the twentyfirst. As Justice Breyer pointed out,
the District of Columbia’s militia at the time Heller was decided included “[e]very able-bodied


9
  Heller, 554 U.S. at 599. The majority added: “Does the preface fit with an operative clause that creates an individual
right to keep and bear arms? It fits perfectly, once one knows the history that the founding generation knew and that
we have described above.” Id. at 598. Because one reason the right was codified was to protect the militia, an
interpretation that did not include the entire militia would destroy this “perfect fit.”
10
   Id. at 660–61 (Stevens, J., dissenting). Justice Stevens’s dissent was joined by Justices Souter, Ginsburg, and
Breyer.
11
   Id. at 645.
12
   Id. at 637.
13
   Id. at 706 (Breyer, J., dissenting). Justice Breyer’s dissent was joined by Justices Souter, Ginsburg, and Stevens.
14
   Id. at 715.


                                                           5

                                             EXHIBIT 17
                     Electronic copy available at:0385
                                                  https://ssrn.com/abstract=3205664
male citizen resident within the District of Columbia, of the age of 18 years and under the age of
45 years.”15
    The Heller majority further indicated that 18-to-20-year-olds have Second Amendment rights
by explaining:

         the ordinary definition of the militia [i]s all able-bodied men. From that pool,
         Congress has plenary power to organize the units that will make up an effective
         fighting force. That is what Congress did in the first Militia Act, which specified
         that “each and every free able-bodied white male citizen of the respective states,
         resident therein, who is or shall be of the age of eighteen years, and under the age
         of forty-five years (except as is herein after excepted) shall severally and
         respectively be enrolled in the militia.” Act of May 8, 1792, 1 Stat. 271. To be sure,
         Congress need not conscript every able-bodied man into the militia, because
         nothing in Article I suggests that in exercising its power to organize, discipline, and
         arm the militia, Congress must focus upon the entire body. Although the militia
         consists of all able-bodied men, the federally organized militia may consist of a
         subset of them.16

Because the militia consists of “all able-bodied men,” because “Congress has plenary power to
organize … an effective fighting force” “from that pool” of “able-bodied men,” and because “[t]hat
is what Congress did in the first Militia Act” by organizing the able-bodied men between eighteen
and forty-five, the Court recognized 18-to-20-year-olds as part of the militia; as such, they
necessarily have the right to keep and bear arms.
     Perhaps, one could argue, that although 18-to-20-year-olds were part of the militia, they were
not trusted with arms outside of their militia service. But the Heller majority rejects this, since it
affirms the right to arms for all lawful purposes.17 While the English militia of the time was often
supplied with centrally-stored arms that were only brought out for practice days, American
militiamen were expected to keep their own arms at home, and to be proficient with those arms.18
     As Heller explained, “the conception of the militia at the time of the Second Amendment's
ratification was the body of all citizens capable of military service, who would bring the sorts of
lawful weapons that they possessed at home to militia duty.”19 The Court quoted with approval a
previous Supreme Court decision, United States v. Miller, discussed infra, which stated that

15
   D.C. CODE ANN. § 49-401 (West 1889); Heller, 554 U.S. at 707 (Breyer, J., dissenting).
16
   Heller, 554 U.S. at 596.
17
   Id. at 636-37 (“Whether [the Second Amendment] also protects the right to possess and use guns for nonmilitary
purposes like hunting and personal self-defense is the question presented by this case. The text of the Amendment, its
history, and our decision in United States v. Miller, 307 U.S. 174, 59 S.Ct. 816, 83 L.Ed. 1206 (1939), provide a clear
answer to that question.” (citation omitted)). See also McDonald v. City of Chicago, 561 U.S. 742, 780 (2010) (“the
Second Amendment protects a personal right to keep and bear arms for lawful purposes, most notably for self-defense
within the home.”); Caetano v. Massachusetts, 136 S. Ct. 1027, 1028 (2016) (per curiam) (“the [lower] court used ‘a
contemporary lens’ and found ‘nothing in the record to suggest that [stun guns] are readily adaptable to use in the
military.’ But Heller rejected the proposition ‘that only those weapons useful in warfare are protected.’”) (citing
Heller, 554 U.S. at 624–25) (internal citation omitted).
18
   NICHOLAS J. JOHNSON, DAVID B. KOPEL, GEORGE A. MOCSARY & MICHAEL P. O’SHEA, FIREARMS LAWS AND THE
SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY 110-11, 136-40, 175-86, 237-40 (2d ed. 2017) (comparing
and contrasting English and American militia and arms cultures and laws).
19
   Heller, 554 U.S. at 627.


                                                          6

                                             EXHIBIT 17
                     Electronic copy available at:0386
                                                  https://ssrn.com/abstract=3205664
“ordinarily when called for [militia] service [able-bodied] men were expected to appear bearing
arms supplied by themselves and of the kind in common use at the time.”20
    The Court also quoted “the most famous” late 19th-century legal scholar: “judge and professor
Thomas Cooley, who wrote a massively popular 1868 Treatise on Constitutional Limitations.”
Cooley explained that “[t]he alternative to a standing army is ‘a well-regulated militia,’ but this
cannot exist unless the people are trained to bearing arms.”21 Further, as quoted by the Court, “to
bear arms implies something more than the mere keeping; it implies the learning to handle and use
them in a way that makes those who keep them ready for their efficient use.”22
    Similarly, the Court quoted John Norton Pomeroy, another late-19th-century scholar, stating
that the purpose of the Second Amendment is

        to secure a well-armed militia .... But a militia would be useless unless the citizens
        were enabled to exercise themselves in the use of warlike weapons. To preserve
        this privilege, and to secure to the people the ability to oppose themselves in
        military force against the usurpations of government, as well as against enemies
        from without, that government is forbidden by any law or proceeding to invade or
        destroy the right to keep and bear arms.23

     And the Court quoted Benjamin Vaughan Abbott, another late-19th-crentury scholar, who
said: “Some general knowledge of firearms is important to the public welfare; because it would be
impossible, in case of war, to organize promptly an efficient force of volunteers unless the people
had some familiarity with weapons of war.”24
    The Heller dissent was of a similar mind, explaining that “the Framers recognized the dangers
inherent in relying on inadequately trained militiamen ‘as the primary means of providing for the
common defense.’”25 The dissent acknowledged that “during the Revolutionary War, ‘[t]his force,
though armed, was largely untrained, and its deficiencies were the subject of bitter complaint.’”26
The dissent quoted George Washington stating that, “The firmness requisite for the real business
of fighting is only to be attained by a constant course of discipline and service.”27 And Alexander
Hamilton, who wrote that “War, like most other things, is a science to be acquired and perfected
by diligence, by perseverance, by time, and by practice.”28

20
   Id. at 624 (quoting United States v. Miller, 307 U.S. at 179).
21
   Heller, 554 U.S. at 616-17.
22
   Id. at 617-18 (quoting THOMAS M. COOLEY, THE GENERAL PRINCIPLES OF CONSTITUTIONAL LAW IN THE UNITED
STATES OF AMERICA 271 (1880)); Id. at 617 (“Cooley understood the right not as connected to militia service, but as
securing the militia by ensuring a populace familiar with arms.”).
23
   Id. at 618 (quoting J.N. POMEROY, AN INTRODUCTION TO THE CONSTITUTIONAL LAW OF THE UNITED STATES § 239
152-53 (1868)).
24
   Id. at 619 (citing B. ABBOTT, JUDGE AND JURY: A POPULAR EXPLANATION OF THE LEADING TOPICS IN THE LAW OF
THE LAND 333 (1880)).
25
   Id. at 653 (quoting Perpich v. Dep’t of Def., 496 U.S. 334, 340 (1990)).
26
   Id. (citing Frederick Bernays Wiener, The Militia Clause of the Constitution, 54 HARV. L. REV. 181, 182 (1940)).
27
   Id. at 654.
28
   Id. at 653 n.17 (Stevens, J., dissenting) (The Federalist No. 25). While these statements from Washington and
Hamilton expressed frustration with the militia, they nonetheless demonstrate that the Founders rejected the idea of
disarming a substantial segment of the militia, leaving them largely untrained and unfamiliar with firearms when
called to duty. See also MARK W. KWASNY, WASHINGTON’S PARTISAN WAR: 1775–1783, at 337-38 (1996)
(“Washington learned to recognize both the strengths and the weaknesses of the militia. As regular soldiers,


                                                         7

                                            EXHIBIT 17
                    Electronic copy available at:0387
                                                 https://ssrn.com/abstract=3205664
    These sources show that those in the militia were expected not only to provide their own arms,
but also to practice with them frequently. All nine Justices shared that understanding.
    The majority made clear that the right included, but was not limited to, the militia. “‘Keep
arms’ was simply a common way of referring to possessing arms, for militiamen and everyone
else.”29 The Court cited an opinion by the Georgia Supreme Court which “perfectly captured the
way in which the operative clause of the Second Amendment furthers the purpose announced in
the prefatory clause…”:

         The right of the whole people, old and young, men, women and boys, and not militia
         only, to keep and bear arms of every description, and not such merely as are used
         by the militia, shall not be infringed, curtailed, or broken in upon, in the smallest
         degree; and all this for the important end to be attained: the rearing up and
         qualifying a well-regulated militia, so vitally necessary to the security of a free
         State.30

    Heller’s most definitive recognition that 18-to-20-year-olds have Second Amendment rights
came in the Court’s discussion of who “the people” in the Second Amendment are. The operative
clause of the Second Amendment states that “the right of the people to keep and bear arms, shall
not be infringed.”31 As the Court observed, “the ‘militia’ in colonial America consisted of a subset
of ‘the people’—those who were male, able bodied, and within a certain age range.”32 Thus,
because 18-to-20-year-olds were part of the militia, 18-to-20-year-olds were also part of “the
people.” It is “the right of the people to keep and bear arms” that the Second Amendment
protects.33

militiamen were deficient.…He therefore increasingly detached Continentals to support them when operating against
the British army.…Militiamen were available everywhere and could respond to sudden attacks and invasions often
faster than the army could. Washington therefore used the militia units in the states to provide local defense, to
suppress Loyalists, and to rally to the army in case of an invasion.…Washington made full use of the partisan qualities
of the militia forces around him. He used them in small parties to harass and raid the army, and to guard all the places
he could not send Continentals.…Rather than try to turn the militia into a regular fighting force, he used and exploited
its irregular qualities in a partisan war against the British and Tories.”).
29
   Heller, 554 U.S. at 583 (emphasis in original).
30
   Id. at 612–13 (quoting Nunn v. State, 1 Ga. 243, 251 (1846)) (emphasis added).
31
   U.S. CONST., amend. II (emphasis added).
32
   Heller, 554 U.S. at 580 (emphasis added). Elsewhere, the majority quoted Thomas Cooley with approval: “The
meaning of the provision undoubtedly is, that the people, from whom the militia must be taken, shall have the right to
keep and bear arms.” Id. at 617 (emphasis added). The quotation similarly treats the militia as a subset of “the people.”
33
   The Court’s full discussion on “the people”:

         What is more, in all six other provisions of the Constitution that mention “the people,” the term
         unambiguously refers to all members of the political community, not an unspecified subset. As we
         said in United States v. Verdugo–Urquidez, 494 U.S. 259, 265, 110 S.Ct. 1056, 108 L.Ed.2d 222
         (1990):

                  “‘[T]he people’ seems to have been a term of art employed in select parts of the
                  Constitution .... [Its uses] sugges[t] that ‘the people’ protected by the Fourth
                  Amendment, and by the First and Second Amendments, and to whom rights and
                  powers are reserved in the Ninth and Tenth Amendments, refers to a class of
                  persons who are part of a national community or who have otherwise developed
                  sufficient connection with this country to be considered part of that community.”


                                                           8

                                             EXHIBIT 17
                     Electronic copy available at:0388
                                                  https://ssrn.com/abstract=3205664
    As Heller observed, “Logic demands that there be a link between the stated purpose and the
command.”34 The prefatory clause may assist in interpreting the operative clause.35 The Second
Amendment’s prefatory clause makes it clear that, at a minimum, the main clause protects the
entire militia.
    The Heller Court held that the core of the Second Amendment includes keeping a handgun in
the home for lawful defense.36 The Supreme Court reiterated that holding in McDonald v. City of
Chicago.37 In the modern United States, some young adults maintain their own homes. Some of
them are married. Some of them are raising children in their home. To deprive these householders
of the right to possess a handgun in their homes for lawful defense thus infringes on the core of
their Second Amendment rights.
    The Supreme Court’s “first in-depth examination of the Second Amendment”38 demonstrated
that 18-to-20-year-olds have Second Amendment rights, because: 1) the militia is protected by the
Second Amendment; 2) 18-to-20-year-olds have historically been understood as part of the militia;
and 3) militiamen were required to supply their personal arms, which the government could not
deprive them of. But the Court had established this long before Heller.


        B. Principles from Other Supreme Court Cases

    1. The militia is protected by the Second Amendment

    While the text of the Second Amendment39 is sufficient to prove that the Founders understood
the militia as having the right to keep and bear arms, the Court emphasized the point in United
States v. Miller:40 “With obvious purpose to assure the continuation and render possible the
effectiveness of [militia] forces the declaration and guarantee of the Second Amendment were
made. It must be interpreted and applied with that end in view.”41 While Miller has been criticized
for its “conceptually flawed concentration on the amendment’s militia purpose,”42 since the case
had little to do with the militia, Miller correctly affirmed that the Second Amendment prevents the
government from rendering militia forces ineffective. Disarming 18-to-20-year-olds would render


         This contrasts markedly with the phrase “the militia” in the prefatory clause. As we will describe
         below, the “militia” in colonial America consisted of a subset of “the people”—those who were
         male, able bodied, and within a certain age range.

Heller, 554 U.S. at 580.
34
   Id. at 577.
35
   Id. at 577-78.
36
   Id. at 628, 635 (“the home [is] where the need for defense of self, family, and property is most acute;” “the right of
law-abiding, responsible citizens to use arms in defense of hearth and home.”).
37
   McDonald v. City of Chicago, 561 U.S. 742, 886 (2010).
38
   Heller, 554 U.S. at 635.
39
   The Second Amendment provides: “A well regulated Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be infringed.” U.S. CONST., amend. II.
40
   United States v. Miller, 307 U.S. 174, 178 (1939).
41
   Id. at 178.
42
   Don B. Kates, Handgun Prohibition and the Original Meaning of the Second Amendment, 82 MICH. L. REV. 204,
259 (1983).


                                                           9

                                             EXHIBIT 17
                     Electronic copy available at:0389
                                                  https://ssrn.com/abstract=3205664
them ineffective militia forces in the Founders’ view, especially because militiamen were expected
to provide their own arms.

     2. 18-to-20-year-olds have historically been understood as part of the militia

    That 18-to-20-year-olds were included in the federal militia and each state’s militia at the time
of the founding will be established below, in Parts III and IV. But it is also important to note that
the Supreme Court has in every instance understood the militia to include 18-to-20-year-olds.
    Citing the constitutional militia, as identified in Article 1, Section 8 of the Constitution, the
Court in Hamilton v. Regents of the University of California, explained that “[u]ndoubtedly every
state has authority to train its able-bodied male citizens of suitable age appropriately to develop
fitness, should any such duty be laid upon them, to serve in the United States Army or in state
militia (always liable to be called forth by federal authority to execute the laws of the Union,
suppress insurrection, or repel invasion…)”43 The Hamilton case involved university students who
did not wish to participate in the mandatory militia training required by state law. Then as now,
many students at the University of California were ages 18 to 20.
    The Miller Court recognized that “the debates in the Convention, the history and legislation of
Colonies and States, and the writings of approved commentators . . . show plainly enough that the
Militia comprised all males physically capable of acting in concert for the common defense. ‘A
body of citizens enrolled for military discipline.’”44 Miller then offered examples:
    The General Court of Massachusetts in 1784 “provided for the organization and government
of the Militia. It directed that the Train Band should ‘contain all able bodied men, from sixteen to
forty years of age, and the Alarm List, all other men under sixty years of age.’”45
    The New York Legislature in 1786 “directed: ‘That every able-bodied Male Person, being a
Citizen of this State, or of any of the United States, and residing in this State, (except such Persons
as are herein after excepted) and who are of the Age of Sixteen, and under the Age of Forty-five
Years, shall … be enrolled.’”46
    The General Assembly of Virginia in 1785, the U.S. Supreme Court explained, “directed that
‘All free male persons between the ages of eighteen and fifty years,’ with certain exceptions, ‘shall
be inrolled or formed into companies.’”47
    In Perpich v. Department of Defense, the Court acknowledged that “[i]n the early years of the
Republic” Congress “command[ed] that every able-bodied male citizen between the ages of 18
and 45 be enrolled” in the militia.48 Perpich also pointed out that at the turn of the twentieth
century, the “The Dick Act divided the class of able-bodied male citizens between 18 and 45 years
of age into an ‘organized militia’ to be known as the National Guard of the several States, and the
remainder of which was then described as the ‘reserve militia,’ and which later statutes have



43
   Hamilton v. Regents of the Univ. of Cal., 293 U.S. 245, 260 (1934) (citing U.S. CONST., art. 1, § 8, cls. 12, 15 and
16).
44
   Miller, 307 U.S. at 179. This language was favorably quoted in Heller, 554 U.S. at 595.
45
   Id. at 180 (quoting The General Court of Massachusetts, January Session 1784 (Laws and Resolves 1784, c. 55, pp.
140, 142)).
46
   Id. at 180-81 (quoting New York Legislature, an Act passed April 4, 1786 (Laws 1786, c. 25)).
47
   Id. at 181 (quoting The General Assembly of Virginia, 1785 (12 Hening’s Statutes, c. 1, p. 9 et seq.)).
48
   Perpich v. Dep’t of Def., 496 U.S. 334, 341-43 (1990).


                                                         10

                                             EXHIBIT 17
                     Electronic copy available at:0390
                                                  https://ssrn.com/abstract=3205664
termed the ‘unorganized militia.’”49 As the Court noted, “[i]t is undisputed that Congress was
acting pursuant to the Militia Clauses of the Constitution in passing the Dick Act.”50
    In Presser v. Illinois, the Court declared:

         It is undoubtedly true that all citizens capable of bearing arms constitute the
         reserved military force or reserve militia of the United States as well as of the states,
         and, in view of this prerogative of the general government, as well as of its general
         powers, the states cannot, even laying the constitutional provision in question out
         of view, prohibit the people from keeping and bearing arms, so as to deprive the
         United States of their rightful resource for maintaining the public security, and
         disable the people from performing their duty to the general government.51

Thus, the Presser Court, like the Heller Court, specified that the militia is part of “the people”—
as in “the people” who have the right “to keep and bear arms” protected by the Second
Amendment.52 The militia identified by the Presser Court consists of “all citizens capable of
bearing arms,” which most certainly includes 18-to-20-year-olds, since the federal militia statute
at the time included 18-to-20-year-olds.53

     3. Militiamen were required to supply their personal arms, which the government
        could not deprive them of

    According to the Supreme Court, militiamen were required to provide their own private
firearms and were expected to achieve and maintain proficiency with those arms to ensure the
effectiveness of the militia.
    As Miller put it, “the debates in the Convention, the history and legislation of Colonies and
States, and the writings of approved commentators . . . show . . . that ordinarily when called for
service these men [in the militia] were expected to appear bearing arms supplied by themselves
and of the kind in common use at the time.”54 The Miller Court provided founding-era examples
from Massachusetts, New York, and Virginia: New York required “[t]hat every Citizen so enrolled
and notified . . . provide himself, at his own Expense, with a good Musket or Firelock, a sufficient
Bayonet and Belt, a Pouch with a Box therein to contain not less than Twenty-four Cartridges


49
   Id. at 342.
50
   Id.
51
   Presser v. Illinois, 116 U.S. 252, 265-66 (1886) (emphasis added).
52
   Cf. Voisine v. United States, 136 S. Ct. 2272, 2291 (2016) (Thomas, J., dissenting) (“To be constitutional, therefore,
a law that broadly frustrates an individual’s right to keep and bear arms must target individuals who are beyond the
scope of the ‘People’ protected by the Second Amendment.”).
53
   See infra Part IV.
     Following precedent, the Court’s opinion in McDonald incorporated the Second Amendment on the basis of the
Fourteenth Amendment’s Due Process Clause, which protects every “person.” Concurring, Justice Thomas preferred
to use the Fourteenth Amendment’s Privileges or Immunities Clause, which protects “citizens.” McDonald, 561 U.S.
at 850 (Thomas, J., concurring). Because non-citizens who have declared their intent to naturalize are subject to
militia duty, they would have to be within the scope of “the militia” and therefore “the people” who are protected by
the Second Amendment. See 10 U.S.C. § 246 (2019) (including in the militia all able-bodied males from 17 to 45
“who are, or who have made a declaration of intention to become, citizens of the United States.”)
54
   Miller, 307 U.S. at 179 (emphasis added).


                                                          11

                                             EXHIBIT 17
                     Electronic copy available at:0391
                                                  https://ssrn.com/abstract=3205664
suited to the Bore of his Musket or Firelock, each Cartridge containing a proper Quantity of
Powder and Ball, two spare Flints, a Blanket and Knapsack.”55
    Massachusetts mandated each militiaman to “equip himself, and be constantly provided with
a good fire arm, &c.”56
    Under Virginia law,

         The defense and safety of the commonwealth depend upon having its citizens
         properly armed and taught the knowledge of military duty.” So “[e]very officer
         and soldier shall appear . . . armed, equipped, and accoutred, as follows: * * * every
         non-commissioned officer and private with a good, clean musket carrying an ounce
         ball, and three feet eight inches long in the barrel, with a good bayonet and iron
         ramrod well fitted thereto, a cartridge box properly made, to contain and secure
         twenty cartridges fitted to his musket, a good knapsack and canteen, and moreover,
         each non-commissioned officer and private shall have at every muster one pound
         of good powder, and four pounds of lead, including twenty blind cartridges . . .
         .And every of the said officers, non-commissioned officers, and privates, shall
         constantly keep the aforesaid arms, accoutrements, and ammunition, ready to be
         produced whenever called for by his commanding officer.57

    Recently, in the 2016 Caetano v. Massachusetts, the Court reaffirmed that
“Miller and Heller recognized that militiamen traditionally reported for duty carrying ‘the sorts of
lawful weapons that they possessed at home.’”58
    Or as the 1990 Court said in Perpich, “in the early years of the Republic, Congress . . .
command[ed] that every able-bodied male citizen between the ages of 18 and 45 . . . equip himself
with appropriate weaponry….”59 The Court wrote that Congress’s “choice of a dual enlistment
system [for the militia] is just as permissible as the 1792 choice to have the members of the militia
arm themselves.”60


55
   Id. at 180–81 (quoting New York Legislature, an Act passed April 4, 1786 (Laws 1786, c. 25)).
56
   Id. at 180 (quoting The General Court of Massachusetts, Jan. sess. 1784 (Laws and Resolves 1784, c. 55, pp. 140,
142)).
     As in some other states, militiamen “under the control of parents, masters or guardians” were expected to be
supplied with arms by their parents, masters, or guardians. General Court of Massachusetts, supra, at 142–43. See also
Part III (listing statutes that required parents, masters, or guardians to supply arms to their dependents). In a militia
where duty began at age 16, there would be plenty of militiamen who were not yet living independently, and who
could not afford their own arms. As for young people who were already supporting themselves, they typically had to
provide their own arms.
     Citing seventeenth century laws from the colony of Massachusetts, Miller noted that “[c]lauses intended to insure
the possession of arms and ammunition by all who were subject to military service appear in all the important
enactments concerning military affairs.” Miller, 307 U.S. at 180 (citing Osgood, 1 The American Colonies In The
17th Century, ch. XIII).
57
   Miller, 307 U.S. at 181-82 (The General Assembly of Virginia, October, 1785 (12 Hening’s Statutes c. 1, p. 9 et
seq.)) (emphasis added).
58
   Caetano v. Massachusetts, 136 S. Ct. 1027, 1032 (2016).
59
   Perpich v. Dep’t of Def., 496 U.S. 334, 341-43 (1990) (emphasis added).
60
   Id. at 350. Under the modern dual enlistment system, volunteers in the National Guard dually enlist in the National
Guard of their state and in the National Guard of the United States. The Guardsmen are state actors unless called into
federal service. In either capacity, their arms are supplied by the federal government. The National Guard is the


                                                          12

                                             EXHIBIT 17
                     Electronic copy available at:0392
                                                  https://ssrn.com/abstract=3205664
     The Court said something similar in Houston v. Moore in 1820.61 The Court stated that the
congressional militia statutes were within Congress’s enumerated Article I militia power to declare
“what arms and accoutrements the officers and privates shall provide themselves with.”62
     In other cases, the Court has confirmed that depriving militiamen of their personal arms would
violate their right to keep and bear arms. As discussed above, the Presser Court explained that
because the Constitution authorizes Congress to call forth the armed citizenry, “the states cannot .
. . prohibit the people from keeping and bearing arms, so as to deprive the United States of their
rightful resource for maintaining the public security, and disable the people from performing their
duty to the general government.”63 Since Congress needs to be able to depend on the people being
armed, the states cannot disarm them. The Presser Court’s vision depends on an armed populace.64
     In McDonald, the Court found

         the 39th Congress’ response to proposals to disband and disarm the Southern
         militias is instructive. Despite recognizing and deploring the abuses of these
         militias, the 39th Congress balked at a proposal to disarm them. Disarmament, it
         was argued, would violate the members’ right to bear arms, and it was ultimately
         decided to disband the militias but not to disarm their members.65

Thus, the McDonald Court suggested what the Presser Court flat out said: individual militiamen
could not be deprived of their private firearms.
    Nothing the Supreme Court has ever written about the militia can be construed to exclude 18-
to-20-year-olds. The Court has repeatedly confirmed that militiamen were expected to provide
their own private firearms, and to be proficient with those arms. What is more, the Court has twice
stated that the militia is a subset of “the people”—the same “people” the Second Amendment

“organized” part of the militia. 10 U.S.C. § 246 (2019). The “unorganized” militia is all other able-bodied males ages
18 to 45, except for ministers and other exempt persons. 10 U.S.C. § 247 (2019).
61
   Houston v. Moore, 18 U.S. (5 Wheat.) 1 (1820).
62
   Id. at 14.
63
   Presser v. Illinois, 116 U.S. 252, 265-66 (1886); U.S. CONST., art I, § 8, cl. 16 (“To provide for calling forth the
Militia to execute the Laws of the Union, suppress Insurrections and repel Invasions.”) (Calling Forth Clause).
     The Presser point was reiterated with approval in a 1900 case:

         In Presser v. Illinois, 116 U. S. 252, 29 L. ed. 615, 6 Sup. Ct. Rep. 580, it was held that the Second
         Amendment to the Constitution, in regard to the right of the people to bear arms, is a limitation only
         on the power of Congress and the national government, and not of the states. It was therein said,
         however, that as all citizens capable of bearing arms constitute the reserved military force of the
         national government the states could not prohibit the people from keeping and bearing arms, so as
         to deprive the United States of their rightful resource for maintaining the public security, and disable
         the people from performing their duty to the general government.

Maxwell v. Dow, 176 U.S. 581, 597 (1900), abrogated on other grounds by Williams v. Florida, 399 U.S. 78 (1970).
Presser had been interpreted to hold that the right to keep and bear arms is not one of the Fourteenth Amendment
“privileges or immunities of citizens of the United States” protected from state infringement. Similar holdings applied
to most of the rest of the Bill of Rights. The work of incorporating items in the Bill of Rights into the Fourteenth
Amendment has instead been accomplished by the Due Process of Law clause of the Fourteenth Amendment. See,
e.g., McDonald v. City of Chicago, 561 U.S. 742 (2010) (plurality opinion by Justice Alito relies on Due Process;
concurrence by Justice Thomas relies on Privileges or Immunities).
64
   See also Houston, 18 U.S. (5 Wheat.) at 52 (Story, J., dissenting) (“Yet what would the militia be without
organization, arms, and discipline?”).
65
   McDonald, 561 U.S. at 780 (citations omitted).

                                                           13

                                             EXHIBIT 17
                     Electronic copy available at:0393
                                                  https://ssrn.com/abstract=3205664
protects. Finally, the Court has recognized that any law that would disarm “the people”—and
especially the militia—would be unlawful.
    The Court’s unwavering descriptions of the militia and the young adults therein are solidly
supported by the historical record. Besides the colonial period and Founding Era sources quoted
by the Court above, we will in Part III examine every colonial and state militia statute up to 1800.
They demonstrate that young adults are part of the militia.

     II.      Glossary, and cultural background
    Before surveying the early state laws, we provide some background. Part A is a glossary of
terms used in colonial and state laws regarding equipment that members of the public were
required to possess. As will be detailed in Part III, the requirements often applied beyond
militiamen. The arms mandates encompassed the militia, many males not in the militia, and
sometimes women.
    Previous scholarship has not paid much attention to the particular arms that were required.
Because American discussion of the right to keep and bear arms has been so fixated on gun control,
scholars have noted that most militiamen needed a long gun, while officers and cavalry needed
handguns. This is true as far as it goes, but there was much more. Requirements for a knife, a
sword, or both were very common.
    Of course ammunition was mandatory Post-Heller, courts have readily accepted that
ammunition is part of the right to arms and is likewise subject to the arms rights limits that were
articulated in Heller.66 In addition to the ammunition that would have to be brought to militia
muster, further reserves kept at ammunition were required.67
    Also mandatory was equipment for the cleaning and carrying of arms and ammunition.
Horsemen had to have certain horse tack, and everyone needed various field gear, such as
knapsacks and blankets.
    Next, in Part B, we explain the American attitude that prevailed during the seventeenth and
eighteenth centuries: part of what makes America different from—and better than—Europe, is that
Americans start becoming proficient with arms when they are children.

             A. Glossary of arms and accoutrements in militia laws



66
   See, e.g., Jackson v. City & Cty. of San Francisco, 746 F.3d 953, 967-68 (9th Cir. 2014) (“the right to possess
firearms for protection implies a corresponding right to obtain the bullets necessary to use them”) (internal quotations
omitted); United States v. Pruess, 703 F.3d 242, 245 (4th Cir. 2012) (treating Supreme Court legal rules about guns
as having the same meaning for ammunition); Ezell v. City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011) (“The right
to possess firearms for protection implies a corresponding right to acquire and maintain proficiency in their use; the
core right wouldn’t mean much without the training and practice that make it effective.”); Herrington v. United States,
6 A.3d 1237, 1243 (D.C. 2010) (right to ammunition is coextensive with the right to firearms); Andrews v. State, 50
Tenn. (3 Heisk.) 165, 178 (1871) (“The right to keep arms, necessarily involves the right . . . to purchase and provide
ammunition suitable for such arms”).
67
   A muster is a periodic assembly of militiamen; the militiamen must prove that they have the certain requisite arms
by bringing them the muster. To “pass muster” is to pass the inspection. A muster would not necessarily involve drill
or practice. As detailed in Part III, some militia statutes required militiamen (and others) to possess reserves of bullets
and gunpowder at home, beyond the quantity that would have to be brought to muster.


                                                           14

                                              EXHIBIT 17
                      Electronic copy available at:0394
                                                   https://ssrn.com/abstract=3205664
    English spelling did not begin to become standardized until the late eighteenth century, so the
reader will find that the statutes spell many of the words below in diverse ways.
    The militia statutes required possession of arms (e.g., guns, swords), ammunition, and also
equipment for arms—including repair, maintenance, carrying, storage, and home manufacture.
The most common term for the other items was accoutrements: “Generally defined as a soldier’s
personal equipment excepting clothes and weapons.”68 These would include “cartridge boxes,
pouches, belts, scabbards, canteens, knapsacks, powder horns, etc.”69 They are necessarily part of
the Second Amendment right, since they are necessary to the use of arms.70 In the same sense, “the
freedom of the press” is not just about owning printing presses, but also includes the relevant
accessories, such as printing ink, ink magazines, moveable type, etc., and indeed the entire system
of gathering, publishing, and distributing periodicals, pamphlets, and books.71

68
   GEORGE C. NEUMANN & FRANK J. KRAVIC, COLLECTOR’S ILLUSTRATED ENCYCLOPEDIA OF THE AMERICAN
REVOLUTION 8 (1975); see also Accoutrements Definition, CHARLES JAMES, AN UNIVERSAL MILITARY DICTIONARY
(4th ed. 1816) (“ACCOUTREMENTS, in a military sense, signify habits, equipage, or furniture of a soldier, such as
buffs, belts, pouches, cartridge boxes, &c.”).
     An older, similar term was “furniture,” in the sense of furnishing. For example, the first written guarantee of
arms rights in Anglo-American law was the 1606 Virginia charter. It gave settlers the perpetual right to import “the
Goods, Chattels, Armour, Munition, and Furniture, needful to be used by them, for their said Apparel, Food, Defence
or otherwise.” 7 Federal and State Constitutions Colonial Charters, and Other Organic Laws of the States, Territories,
and Colonies Now or Heretofore Forming the United States of America 3783, 3786 (Francis Newton Thorpe ed.,
1909). As of 1606 (and for long after), the word “armor” included arms. The word “apparel” in the Virginia Charter
had the narrow meaning of equipment for fighting, including defensive clothing, and the broader meaning of other
necessities, such as ordinary clothing.
69
   NEUMANN & KRAVIC, supra note 68, at 8.
70

              Constitutional rights thus implicitly protect those closely related acts necessary to their exercise.
         “There comes a point ... at which the regulation of action intimately and unavoidably connected
         with [a right] is a regulation of [the right] itself.” Hill v. Colorado, 530 U.S. 703, 745, 120 S.Ct.
         2480, 147 L.Ed.2d 597 (2000) (Scalia, J., dissenting). The right to keep and bear arms, for example,
         “implies a corresponding right to obtain the bullets necessary to use them,” Jackson v. City and
         County of San Francisco, 746 F.3d 953, 967 (C.A.9 2014) (internal quotation marks omitted), and
         “to acquire and maintain proficiency in their use,” Ezell v. Chicago, 651 F.3d 684, 704 (C.A.7 2011).
         See District of Columbia v. Heller, 554 U.S. 570, 617-618, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008)
         (citing T. Cooley, General Principles of Constitutional Law 271 (2d ed. 1891) (discussing the
         implicit right to train with weapons)); United States v. Miller, 307 U.S. 174, 180, 59 S.Ct. 816, 83
         L.Ed. 1206 (1939) (citing 1 H. Osgood, The American Colonies in the 17th Century 499 (1904)
         (discussing the implicit right to possess ammunition)); Andrews v. State, 50 Tenn. 165, 178 (1871)
         (discussing both rights). Without protection for these closely related rights, the Second Amendment
         would be toothless. Likewise, the First Amendment “right to speak would be largely ineffective if
         it did not include the right to engage in financial transactions that are the incidents of its exercise.”
         McConnell v. Federal Election Comm'n, 540 U.S. 93, 252, 124 S.Ct. 619, 157 L.Ed.2d 491 (2003)
         (Scalia, J., concurring in part, concurring in judgment in part, and dissenting in part).
              The same goes for the Sixth Amendment and the financial resources required to obtain a
         lawyer…

Luis v. United States, 136 S. Ct. 1083, 1097-98 (2016) (Thomas, J., concurring).
71
   In the Bill of Rights, “the press” and “arms” are synecdoches. That is, they use a part of a term to refer to the
whole—like calling an automobile “my wheels.” “The press” refers not only to printing presses, but also to
communications that do not involve a printing press, such as handwritten flyers or television broadcasting. Likewise,
“arms” includes defensive devices (armor) and devices that raise an alarm (literally, a call to arms). See David B.
Kopel, The First Amendment Guide to the Second Amendment, 81 TENN. L. REV. 417, 448 (2014).


                                                            15

                                             EXHIBIT 17
                     Electronic copy available at:0395
                                                  https://ssrn.com/abstract=3205664
     1. Firearms ignition systems

     Matchlock. When the English settlers began arriving in Virginia in 1607, the predominant
ignition system for firearms was the matchlock. When the trigger is pulled, a slow-burning cord
is lowered to a small pan (the priming pan or firing pan). The lit end of the cord ignites a small
quantity of gunpowder in the firing pan. The flame from the gunpowder travels along a narrow
channel to the touch-hole—a small hole next to the main charge of gunpowder, in the gun’s barrel.
The flame that enters via the touchhole ignites the main powder charge.
     The matchlock was the main type of ignition system in Great Britain during the seventeenth
century.72 Although the first English settlers came to America with matchlocks, Americans
upgraded to more sophisticated guns (flintlocks) much earlier than the British did, because the
burning cord makes it much more difficult to have a firearm always ready for immediate use. The
matchlock’s burning cord also impeded concealment in the woods.73 Matchlocks usually did not
work at all in the rain, and only sometimes in the damp.74 The safety problem of burning rope
near gunpowder is apparent.
     The slow-burning cord is called the match or match rope.75 The cord burns on both ends.76
When matchlocks were the predominant firearm, militia statutes might also specify the
requirement for a sufficient quantity of match, expressed by the total length of match rope.
     Firelock or flintlock.77 In a flintlock, the gunpowder is ignited by flint striking a piece of steel
and producing sparks. The steel is a part of the gun. The flint (which eventually wears out and
must be replaced) is held in the jaws of a movable vise that is a part of the gun.
     Flintlocks are faster to reload and to fire than matchlocks. And they are much less likely to
misfire (fail to ignite).78
     Many militia statutes from the latter eighteenth century specify that the firearm must be a
firelock or some more specific type of firearm (e.g., musket, rifle). This is a violation of the rule
against surplusage, since the other type of firearm would still be a flintlock. The rule against
surplusage was not as prominent in eighteenth century drafting as it is today.



72
   JOHNSON ET AL., supra note 18, at 140–42.
73
   Id. at 220.
74
   Id.
75
   GEORGE C. NEUMANN, BATTLE WEAPONS OF THE AMERICAN REVOLUTION 6 (2011).
76
   Id. at 6-7. The rope was usually made from flax tow or hemp tow. Id. “Tow” is defined infra, text at note 140. It
was soaked in saltpeter (a gunpowder ingredient). The two ends of the cord would be ignited the same way that any
other fire was ignited at the time, such as by striking two pieces of metal against each other, or rubbing two sticks to
create a spark. What we call “matches” in the twenty-first century are paper or wood sticks with sesquisulfide of
phosphorus attached to the tip. As common consumer items, they were preceded in the nineteenth century by
matchsticks with white phosphorus tips. The principle was discovered in 1669, but it was not practical to apply due
to the difficulty in obtaining phosphorus. See Anne Marie Helmenstine, History of Chemical Matches, THOUGHTCO.
(Jan. 3, 2018), https://www.thoughtco.com/history-of-chemical-matches-606805
77
   RICHARD M. LEDERER, JR., COLONIAL AMERICAN ENGLISH 88 (1985).
78
   A well-trained user could fire up to five shots per minute, depending on the gun. W.W. GREENER, THE GUN AND
ITS DEVELOPMENT 66-67 (9th ed. 2010); CHARLES C. CARLTON, THIS SEAT OF MARS: WAR AND THE BRITISH ISLES
1585-1746, at 171-73 (2011). Because ignition time (the interval from when the trigger is pressed until the shot is
fired) is shorter for flintlocks, shooting at a moving target became much easier. TOM GRINSLADE, FLINTLOCK
FOWLERS: THE FIRST GUNS MADE IN AMERICA 13 (2005).


                                                          16

                                             EXHIBIT 17
                     Electronic copy available at:0396
                                                  https://ssrn.com/abstract=3205664
    Lock, gun lock. What we today call the action of a firearm. It is the part of the gun that
performs the mechanical work of firing the ammunition. It has small moving parts that must be
carefully fitted to each other. The distinction between a matchlock and a flintlock was the
difference in the lock.
    All of the types of guns described in the next section could be either matchlocks or flintlocks
(except when specifically noted otherwise). Matchlocks were the most common in the early
seventeenth century, but were subsequently displaced by flintlocks. As noted above, Americans
were much quicker to adopt flintlocks than were their British cousins. This is one of the many
ways that Americans and British arms cultures have diverged since the earliest times.79
    By the time of the Revolution, the large majority of American and British guns were flintlocks,
although presumably there may have been some poorer people whose only gun was an old
matchlock.


     2. Types of firearms

    Guns that can fire more than one shot without reloading are called repeaters. They were
invented in the late sixteenth century, but they were much less common than single-shot guns.80
Until the second quarter of the nineteenth century, repeaters were much more expensive to produce
than single-shot guns. All the guns described below (except for the blunderbuss) could be
repeaters, but relatively few of them were.
    Musket. The musket is a long gun which has a smooth bore (the interior of the barrel). If the
bore is not smooth, but instead has grooves, the firearm is a rifle, not a classic musket.81 Muskets
are not highly accurate, but they did not need to be. The standard European fighting method of
the time was massed lines of infantry, so a high rate of fire in the enemy’s general direction was
sufficient.
   Bastard musket. Shorter and lighter than a standard musket.
   Snaphaunce. An early version of the flintlock.82 “During the 17th century, snaphaunce

79
   See JOHNSON ET AL., supra note 18, at 171-74, 239-40 (summarizing divergence of American and British arms
cultures, in part because Americans adopted much of Indian arms culture).
80
   Id. at 142–44, 223–24; David B. Kopel, Firearms Technology and the Original Meaning of the Second Amendment,
REASON (Apr. 3, 2017, 9:34 PM), https://reason.com/volokh/2017/04/03/firearms-technology-and-the-or.
81
   Rifled muskets were invented in the latter part of the 18th century but did not see widespread use by Americans in
this period.
82
    PATRICK A. MALONE, THE SKULKING WAY OF WAR: TECHNOLOGY AND TACTICS AMONG THE NEW ENGLAND
INDIANS 34 (1991) (explaining that “[t]he true snaphaunce, rarely used in New England” differs from the “true”
flintlock in how the cover of the firing pan is connected to the rest of the gun lock. American sources often do not use
the different terms with precision.).
      “Snaphaunce” may derive from the Dutch word for “chicken thief,” based on “the occupation of the inventors.”
GEORGE CAMERON STONE, A GLOSSARY OF THE CONSTRUCTION, DECORATION AND USE OF ARMS AND ARMOR IN ALL
COUNTRIES AND IN ALL TIMES 233 (1999). The mechanical action of a snaphaunce (and of a flintlock), “resembled
the pecking motion of a bird.” BILL AHEARN, MUSKETS OF THE REVOLUTION AND THE FRENCH & INDIAN WARS 98
(2005). The resemblance “appears to be the origin of the term cock which was the English 18th-century word used
for this component.” Id.
      The “cock” (sometimes called the “hammer”) is the pivoting part of the flintlock that holds the flint in screw-
tightened jaws. When the trigger is pressed, the cock falls forward so that the flint strikes an immobile piece of
hardened steel (the frizzen, steel, or battery). The collision produces a shower of sparks that fall into the firing pan
and ignite the gunpowder. NEUMANN, BATTLE WEAPONS, supra note 75, at 7.


                                                          17

                                             EXHIBIT 17
                     Electronic copy available at:0397
                                                  https://ssrn.com/abstract=3205664
commonly referred to any flintlock system.”83
    Fusee, fuse, fuze, fuzee, fusil. Often, a synonym for flintlock.84 More precisely, “a light,
smoothbore shoulder arm of smaller size and caliber than the regular infantry weapon.”85
    Carbine or carabine. In the seventeenth century, a long gun with a smaller bore than a musket.
By the eighteenth, also shorter and lighter than a musket. Well-suited for horsemen.86 The word
could “denote almost any small-calibre firearm irrespective of barrel length.”87
    Caliver. A matchlock larger than a carbine but smaller than a musket.88
    The various smaller long guns typically had smaller bores (the empty interior of the barrel).
Their smaller bullets were less powerful but were more aerodynamically stable at longer distance.
Also, the smaller bore meant that a given quantity of lead could produce more bullets for the
particular gun.
    Fowling piece. A smoothbore long gun well-suited for bird hunting. In contrast to the classic
musket, a fowling piece had a lighter barrel and stock, and its muzzle was slightly flared, to
increase the velocity of the birdshot.89 During the Revolution, many fowling pieces were
employed as militia arms. Ideally, although not always in practice, they would be retrofitted to
allow for the attachment of a bayonet.90
    Rifle. A long gun with interior grooves (rifling). The grooves make the bullet spin on its
axis, greatly improving aerodynamic stability and thus adding considerable range. Little-used in
New England prior to the Revolution, but popular elsewhere, especially in frontier areas.
    Pistol. Any handgun. (Unlike today, when a semi-automatic pistol is distinct from a revolver.)


      To cock a gun is to pull the cock (or today, the hammer) backwards so that it is ready fire. JAMES, supra note 68.
The sear is an internal part that holds the cock in its backwards position. The more advanced sears of the eighteenth
century had an intermediate position (half-cock) that facilitated loading, without risk of the gun firing. If the sear
malfunctioned and released the cock, then the gun “went off half-cocked.”
83
   NEUMANN, supra note 75, at 8 (italics in original).
84
   STONE, supra note 82, at 242; JIM MULLINS, OF SORTS FOR PROVINCIALS: AMERICAN WEAPONS OF THE FRENCH
AND INDIAN WAR 53, 65 (2008) (when matchlock muskets, snaphaunces, and true flintlocks were used by European
armies, “fusil” or “fire-lock” meant a flintlock musket; by the mid-eighteenth century, “the term ‘fusil’, ‘fuzee’ or
‘fusee’ came to be used by the English to denote a wide variety of light-weight guns.”). “Fusil” was also used to mean
“carbines.”
85
   NEUMANN, supra note 75, at 19.
86
   STONE, supra note 82, at 163.
87
   STUART REID, THE FLINTLOCK MUSKET: BROWN BESS AND CHARLEVILLE 1715-1865 (2016).
88
   STONE, supra note 82 at 158.
89
   J. N. GEORGE, ENGLISH GUNS AND RIFLES 85 (Palladium Press 1999) (1947); GRINSLADE, supra note 78, at 5.
90
   GRINSLADE, supra note 78, at 5, 54, 63 (“In times of Indian raids or war, the family fowling-piece served the need
for a fighting gun.”); MULLINS, supra note 84, at 49 (The classic fowling piece lacked the musket’s swivels for
attachment of a sling.).
      The first identifiably American-made arms are fowling pieces built in the seventeenth century by Dutch settlers
in the Hudson River Valley. AHEARN, supra note 82, at 101. As the American fowler evolved, influenced by the
English and by immigrant French Huguenot gunsmiths, “The result was the development of a unique variety of
American long fowler. These American long guns served as an all-purpose firearm. When loaded with shot, they
were suited to hunt birds and small game, and when loaded with a ball, they could provide venison for the table. In
times of emergency, they were needed for militia, and more than a few saw service in the early colonial wars as well
as the Revolution.” Id. As a British officer noted after the battles of Lexington and Concord in 1775, ‘‘These fellows
were generally good marksmen, and many of them used long guns made for Duck-Shooting.’’ FREDERICK
MACKENZIE, A BRITISH FUSILIER IN REVOLUTIONARY BOSTON, BEING THE DIARY OF LIEUTENANT FREDERICK
MACKENZIE, ADJUTANT OF THE ROYAL WELCH FUSILIERS, JANUARY 5-APRIL 30, 1775, at 67 (Allen French ed., 1926;
rprnt. ed. 1969) (quoting an unnamed officer).


                                                          18

                                             EXHIBIT 17
                     Electronic copy available at:0398
                                                  https://ssrn.com/abstract=3205664
Most handguns of the time were single-shot, although there were some expensive models that
could fire multiple shots without reloading.91 Handguns ranged from large holster pistols to small
pocket pistols.92 They were often carried by officers.93
   Blunderbuss. The name perhaps comes from the Dutch “donder-buse” or “thunder gun.”94 The
blunderbuss was notable for its flared muzzle, which made reloading easier while riding on a
stagecoach or aboard a water vessel. It could be loaded with a single very large bullet, but the
more common load was twenty large pellets, or even up to fifty.95 It was devastating at close
range, but not much use beyond twenty yards.96 In the Revolution, it was most useful for “street
control, sentry duty and as personal officer weapons.”97 A blunderbuss could be a very large
handgun.98 Or it could have a short stock attached and be used as a shoulder arm.
    Horse-pistols. “[S]o called from being used of horseback, and of a large size.”99
    Case of pistols. Handguns were often sold in matched pairs.100 A “case of pistols” is such a
pair. Also called a “brace of pistols.”
    Gun. In the usage of the time, any long gun, but not a handgun.
    Peece, peice. Today, piece. Any firearm.
    In the period before the Revolution, most American gunsmiths used imported locks (the
moving part of the firearm).101 The use of recycled parts was also common.102 So, for example, a
damaged fowling piece might be repaired with some lock parts scavenged from a musket. Thus,
the above categories of firearms should not be viewed as rigidly divided. There were many
hybrids.103 The variety of American firearms and edged weapons was further increased by the fact
that America at all times, including after the Revolution, was a major export market for older,
surplus European arms—not only from the United Kingdom, but also from Germany, France,
Spain, and the low countries; to these would be added firearms scavenged from the various
European armies that fought in colonial wars or the American Revolution.104
    Whatever the specifics of any state or colony’s arms requirements, Americans went to war
with a very wide variety of personal arms, not always necessarily in precise compliance with the

91
    CHARLES WINTHROP SAWYER, FIREARMS IN AMERICAN HISTORY: 1600 TO 1800, at 194-98, 215-16 (1910) (late
eighteenth century American pistols with two to four rounds); NEUMANN, supra note 75, at 259 (double-barreled
pistols used by many French officers).
92
   LEE KENNETT & JAMES LAVERNE ANDERSON, THE GUN IN AMERICA: THE ORIGINS OF NATIONAL DILEMMA 208-
11 (1975).
93
   NEUMANN, supra note 75, at 231, 275 (explaining that most pistols were smoothbores, but some models had rifling).
94
   D.R. BAXTER, BLUNDERBUSSES 13 (1970); GEORGE, supra note 89, at 59.
95
   GEORGE, supra note 89, at 92-93.
96
   See BAXTER, supra note 94; JAMES D. FORMAN, THE BLUNDERBUSS 1560-1900 (1994).
97
   NEUMANN, supra note 75, at 20.
98
   See, e.g., id., at 247 (“blunderbuss holster pistol”).
99
   JAMES, supra note 68, at 638; see also NEUMANN, supra note 75, at 263 (American horseman pistol).
100
    Clayton E. Cramer & Joseph Edward Olson, Pistols, Crime, and Public: Safety in Early America, 44 WILLAMETTE
L. REV. 699, 709, 719 (2008).
101
    GRINSLADE, supra note 78, at 1, 5, 15, 23-25.
102
    Id.
103
    ERIK GOLDSTEIN & STUART MOWBRAY, THE BROWN BESS 40-41 (2010); GRINSLADE, supra note 78, at 5, 23 (“The
distinction between fowlers and muskets in the eighteenth century was not always clear-cut. Those manufactured
from existing parts shared a common appearance, often combining aspects of both fowler and musket.”). For example,
the locks from French muskets that were captured during France’s various wars in North America were often recycled
into use on American fowlers.
104
    GEORGE G. NEUMANN, SWORDS & BLADES OF THE AMERICAN REVOLUTION 7, 53 (3d ed. 1991).


                                                        19

                                            EXHIBIT 17
                    Electronic copy available at:0399
                                                 https://ssrn.com/abstract=3205664
narrowest definitions of arms that might appear in a militia equipment statute. At Valley Forge in
1777, Baron Von Steuben was encamped with the Continental Army, most of whose members had
brought their personal firearms to service. Von Steuben observed that “muskets, carbines, fowling
pieces, and rifles were found in the same company.”105

      3. Edged or bladed weapons and accoutrements

    Most firearms could fire only one shot, after which the user might have to take several seconds
to reload. So, at close quarters, a firearm would be good for only one shot. If a person carried a
pair of pistols (a brace), then he or she could fire two shots. But there would be no time to reload
anything more against an adversary who was within arm’s reach. So edged weapons were essential
to self-defense.106
    Bayonet. A dagger or other straight knife that can be attached to the front of a gun. The word
comes from Bayonne, France, the bayonet-manufacturing capital.107
    The bayonet could be used for all the purposes of any knife. In European-style combat—and
much of the combat of the American Revolution—when the two armies met at close quarters, the
bayonet would be attached to the end of the long gun, so that the long gun could be used as spear
or pole-arm. Compared to muskets, rifles were longer, thinner, and more fragile, and thus poorly
suited for use with a bayonet.
    Some militiamen who lacked bayonets used daggers for up-close fighting.108 Typically they
had a double-edged blade, about six to ten inches long.109
    Knife. Same meaning as today.
    Jack knife. As today, a folding pocket knife. Blades could range from three to twelve inches.110
Primarily for use as a tool, although available as a last-resort weapon.
    Sword. Same meaning as today. The next four items are types of swords. Some militia statutes
required a “sword or hanger” or a “sword or cutlass,” or some similar formulation. Again, this is
a violation of the rule against surplusage, but that rule was apparently not much in mind when
statutes were drafted in the eighteenth century.
    Broad sword. Has a straight, wide, single-edged blade. “It was the military sword of the 17th
century as distinguished from the civil sword, the rapier. It was also the usual weapon of the
common people.”111



105
      FRIEDRICH KAPP, THE LIFE OF FREDERICK WILLIAM VON STEUBEN 117 (2d ed. 1859),
https://ia802700.us.archive.org/33/items/lifeoffrederickw00kappuoft/lifeoffrederickw00kappuoft.pdf.
106
    HAROLD L. PETERSON, ARMS AND ARMOR IN COLONIAL AMERICA 1526-1783, at 69-101 (Dover 2000) (1956).
107
    Bayonne had long been a manufacturing center for cutlery and weapons. While it is generally agreed that bayonets
were invented around 1640, there are several stories about how the invention happened. LOGAN THOMPSON, DAGGERS
AND BAYONETS: A HISTORY 61-62 (1998). According to one version, “Some peasants of the Basque provinces, whilst
on an expedition against a company of bandits, having used all their ammunition, were driven to the desperate
necessity of inserting their long knives into the mouths of their arquebuses [an early type of long gun], by which means
they routed their adversaries.” W.W. GREENER, THE GUN AND ITS DEVELOPMENT 626 (9th ed. 1910).
108
    NEUMANN, supra note 104, at 228.
109
    Id. at 229-30.
110
    Id. at 231. Some jackknives were multitools, also containing forks, saws, heavy needles, or “bleeders” (used to
pierce veins in medical treatment). Id. at 231, 248.
111
    STONE, supra note 82, at 150-51.


                                                          20

                                             EXHIBIT 17
                     Electronic copy available at:0400
                                                  https://ssrn.com/abstract=3205664
    Hanger. By one definition, a “short sword (blade averaging twenty-five inches) having at least
one cutting edge.112 Alternatively, a lightweight saber.113 A classic saber has a curved blade,
thick back, and a handguard. 114
    Cutlass or cutlash. In the seventeenth and early eighteenth century, “used interchangeably
with the term ‘hanger’.”115
    Simeter. Today, scimitar. Precisely speaking, a sword with a very curved blade that is narrow
and thick. Often associated with Persia or the Middle East.116 In usage of the time, “a short sword
with a convex edge.”117
    Scabbard or bucket. The former remains in modern usage. A container for carrying or storing
the sword. Similar to a holster for pistols.
    Belt, girdle, or strap. A sword or bayonet could be carried in a waist belt.118 A belt could also
be used for attaching holsters, scabbards, etc. Some equipment could be held by shoulder belts.119
    Swivel. Rings on a firearm to which a sling can be attached.120
    Hatchet. Same meaning as today. “‘Axe’, ‘hatchet’, and ‘tomahawk’ were used
interchangeably in America during most of the 18th century.”121
    Tomahawk. In a militia context, similar to a hatchet. Before European contact, Indian
tomahawks had a stone attached to the end and were used as clubs, but not as cutting tools. Indian-
European trade put steel blades into Indian hands, and led to the development of the bladed
tomahawk, familiar to viewers of cinematic Westerns.122 One popular American innovation was
the pipe tomahawk, which could be used for smoking as well as cutting.123

      4. Ammunition and related accoutrements

    Powder. All of the gunpowder of the seventeenth and eighteenth centuries was what we today
call blackpowder. It is a mixture of sulfur, charcoal, and saltpeter (which comes from decayed
animal waste) and can be produced at home.124
    Bullets. All bullets of the time were spheres. As described above, most of the guns of the
seventeenth and eighteenth centuries were smoothbores.125 They could be loaded with either a
single bullet (a ball, better for long distances) or several smaller pellets (shot, better for bird-

112
    NEUMANN, supra note 104, at 54.
113
    STONE, supra note 82, at 280 (also, a Scotch word for dagger).
114
    In the modern sport of fencing, “saber” has a narrower definition. The saber is one of three types of modern fencing
swords, the others being épée and foil.
115
    NEUMANN, supra note 104, at 58.
116
    STONE, supra note 82, at 544 (cross-referencing “scimiter” to “shamshir”), 550-53.
117
    JAMES, supra note 68, at 789.
118
    Id. at 51.
119
    Id. “Girdle” at the time was the same as “belt.” LEDERER, supra note 77, at 102.
120
    JAMES, supra note 68, at 388.
121
    NEUMANN, supra note 104, at 253. The “American axe” was smaller than its European ancestor, and better-suited
for carrying in a belt. Redesign of the pole, the attachment mechanism, and the blade shape made the American axe
sturdier and better suited for chopping. Id. at 255-57.
122
    HAROLD L. PETERSON, AMERICAN INDIAN TOMAHAWKS 8-9 (2d ed. 1971).
123
    NEUMANN, supra note 104, at 257.
124
    See generally DAVID CRESSY, SALTPETER: THE MOTHER OF GUNPOWDER (2012). Modern gunpowder, invented
in the latter part of the nineteenth century, burns more efficiently, and thus produces much less smoke and residue.
125
    JOHNSON ET AL., supra note 18, at 220-23.


                                                          21

                                             EXHIBIT 17
                     Electronic copy available at:0401
                                                  https://ssrn.com/abstract=3205664
hunting, and for defense at shorter distances). Many militia statutes required the possession of
“sizeable” bullets.126 At the least, this rules out the tiny pellets that would be used for hunting
small birds like partridges or doves.
    Swan shot and goose shot. Multiple large pellets suitable for hunting the aforesaid birds.127
Today, used in shotguns. In the seventeenth and eighteenth century, usable in all smoothbore
handguns or long guns, which is to say all firearms except rifles.
    Buck-shot. Multiple large pellets for deer hunting. Today, one of the largest types of shotgun
pellets.128
    Ramrod. Today, the vast majority of new firearms are breechloaders. They are loaded from
the back of the gun, near the firing chamber. Breechloaders were invented in the mid-seventeenth
century, but they were very expensive.129 By far the most common guns at the time were
muzzleloaders, which are loaded from the front of the gun, the muzzle.
    To load a muzzleloader, the user first pours gunpowder down the muzzle. Next, the user uses
a pole, the ramrod, to ram the bullet all the way down the barrel.130
    The ramrod is also used for cleaning a gun and for extracting an unfired bullet, as described
below.
    Scour or scowerer. A ramrod.131
    Match. The slow-burning cord used to ignite a matchlock. If quantities are specified, one
fathom equals six feet.
    Wadding. Made of tow, hay, or straw. Rammed into the gun after the powder has been poured,
and before the bullet is rammed down, it prevented the powder from scattering.132
    Patches. Often the bullet would be wrapped in linen or some other fabric.133 This made it
easier to ram the bullet down the barrel. The patch also helped to provide a gas seal around the
bullet; the seal kept the expanding gas of the gun powder explosion from escaping the barrel before
the bullet did. The expanding gas was thus kept behind the bullet, the better to increase the velocity
of the traveling bullet.
    Cartouche, Cartridge. Paper cartridges were in use by the mid-seventeenth century.134 These
were cylinders that contained a premeasured amount of gunpowder, plus the bullet. The user would
tear open the cartridge and then pour the powder into the muzzle. Then the user would ram the
bullet down the muzzle. Although paper cartridges were common at the time of the Revolution,
some gun users, including riflemen and many militiamen, still poured in gunpowder from a flask
or horn, rather than from cartridges.135




126
    See infra Parts III.A. (N.J.), B. (Md.), C. (N.C.), E. (N.H.), H. (N.Y.), and J. (Vt.).
127
    Cf. R.A. STEINDLER, THE FIREARMS DICTIONARY 250 (1970). “Swan drops” used for hunting swan weigh 29 grains
each and are .268 inches in diameter. “Goose drops” were smaller than swan drops. Id.
128
    Id. at 250 (largest shotgun pellets are “small & large buck shot”).
129
    JOHNSON ET AL., supra note 18, at 142-44.
130
    STEINDLER, supra note 127, at 188 (ramrod is usually wood, but can be metal; also usable as a cleaning tool).
131
    JAMES, supra note 68, at 791.
132
    Id. at 612.
133
    See, e.g., JOHN G.W. DILLIN, THE KENTUCKY RIFLE 15, 50, 65 (Palladium Press 1998) (1924); William De V.
Foulke, Foreword, in id. at vi, viii; GREENER, supra note 78, at 623-24.
134
    REID, supra note 87, at 20 (quoting JOHN VERNON, THE YOUNG HORSEMAN 10 (1644)).
135
    NEUMANN & KRAVIC, supra note 68, at 66.


                                                       22

                                            EXHIBIT 17
                    Electronic copy available at:0402
                                                 https://ssrn.com/abstract=3205664
    Flints. For igniting the powder in a flintlock firearm. Since the flint is softer than the steel
that the flint strikes, it will eventually need to be replaced.136 So militia laws often mandated
possession of certain quantities of flints.

      5. Gun care

     To reach all the way down the muzzle and to the bottom of the barrel, cleaning tools would
often be attached to the ramrod or scour, described above.137
     Worm. A corkscrew-shaped device attached to the end of the ramrod. Used for cleaning and
also for extracting an unfired bullet and other ammunition components from a firearm.138
     Brush. As in modern gun cleaning, a small brush.
     Wire or wier. Also, picker. The priming wire was for cleaning the flashpan and the touch
hole—the small hole where the fire from the priming pan connected with the main powder
charge.139
     Tow. Tow is a loose ball of coarse and unspun waste fibers from hemp or linen production.140
It is used for gun cleaning, for wadding, and for tinder.141
     Screw driver. This has the same meaning as today. A screw driver is used for cleaning and
repairs, especially for the gun lock.142 Also, it can be used to loosen or tighten the cock’s jaws in
order to change the flint.143

      6. Arms carrying and storage

    Holster. This has the same modern definition. A holster is used for carrying a handgun or a
short long gun, usually attached to the body by a belt or can be attached to a horse saddle.144 Some
later statutes specify that the holsters must have bear skin covers.145
    Scabbard or bucket. Similar to a holster.146




136
    REID, supra note 87, at 33. A properly shaped flint (one that had been well-knapped) would need to be replaced
after about ten to fifteen shots. Id.
137
    GOLDSTEIN & MOWBRAY, supra note 103, at 53. The tip of the ramrod would be threaded for attachment of
cleaning equipment. Id.
138
    NEUMANN & KRAVIC, supra note 68, at 264; STEINDLER, supra note 127, at 278. Also, “wormer.” LEDERER, supra
note 77, at 246.
139
    NEUMANN & KRAVIC, supra note 68, at 264.
140
    Id. at 269; MULLINS, supra note 82, at 48.
141
    MULLINS, supra note 84, at 48; NEUMANN & KRAVIC, supra note 68, at 161, 262.
142
    MULLINS supra note 84, at 48 (explaining that the screwdriver is necessary to remove the lock for cleaning and
oiling).
143
    NEUMANN & KRAVIC, supra note 68, at 264.
144
    Holster Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/holster (last
visited Jan. 13, 2019).
145
    See infra Parts III.E. (N.H.), F. (Del.), and G. (Penn.)
146
            Scabbard          Definition,         MERRIAM-WEBSTER        DICTIONARY,        https://www.merriam-
webster.com/dictionary/scabbard#other-words (last visited Jan. 13, 2019); Bucket Definition, 1 THE NEW SHORTER
OXFORD ENGLISH DICTIONARY 293 (4th ed. 1993) (“4. A (usu. leather) socket or rest for a whip, carbine, or lance.”).


                                                        23

                                            EXHIBIT 17
                    Electronic copy available at:0403
                                                 https://ssrn.com/abstract=3205664
    Horn, powderhorn, or flask. This is used for gunpowder carrying.147 For most colonists, the
most common horn came from cattle, rams or similar animals.148
    Charger, shot bag (or pouch, badge). The charger is a bulb-shaped flask for carrying powder,
attached to metal components that release a premeasured quantity of powder. 149 Shot
bag/pouch/badge may refer to this device.150 The terms may also refer to bags for carrying
bullets.151
    Cover for the lock. As noted above, a gun lock (today, it is called the action) is the part of the
gun that performs the mechanical work of firing the ammunition.152 A cover protects the gun lock
from the elements.153
    Wax. This is used to protect firearms from rain.154 For example, it can be used to cover the
opening of the muzzle and prevent water from entering.155
    Cartouche box. This is what we call a cartridge box today. Its purpose is for storage and
carrying of cartridges.156
    Bandelero or cross belt. Today, it is referred to as a bandolier. A waist or shoulder belt with
attachments for carrying units of ammunition or of premeasured powder, usually in the form of a
leather strip worn over the chest, containing cartridges in individual loops. 157 The cross belt is a
pair of crossing strips, or a single belt “passing obliquely across the breast.”158
    Mould. Today, it is called a mold. It is used to cast molten lead into ammunition balls.159 This
shows that militiamen, and all the other persons subject to arms mandates, were expected to be
able to produce their own ammunition.

      7. Pole arms

   Pike. This is a spear with a thrusting or cutting weapon attached to the end.160 European
armies of the seventeenth century were usually a mixture of pikemen and musketmen.161 The use


147
    Powderhorn Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
webster.com/dictionary/powder%20horn (last visited Jan. 13, 2019).
148
    RAY RILING, THE POWDER FLASK BOOK 13 (1953). See id. at 171 for instructions on how to make a horn.
149
    STONE, supra note 82, at 563.
150
    RILING, supra note 145, at 256-57, 430-31.
151
    See MULLINS, supra note 84, at 43-44.
152
    Glossary of Firearms Related Terms, THE FIREARMS GUIDE, http://www.thefirearms.guide/glossary (last visited
Jan. 13, 2019).
153
    JAMES, supra note 68, at 444 (explaining that a “lock-cover” is “a piece of leather or oil-cloth”).
154
    Doug Wicklund, Caring for Your Collectible Firearms, NAT’L RIFLE ASS’N, 2-3,
http://www.nramuseum.org/media/1007361/caring%20for%20your%20collectible%20firearms%20by%20doug%20
wicklund.pdf (last visited Jan. 13, 2019).
155
    Id.
156
    RILING, supra note 145, at 483. “Cartouche” is the French word for “cartridge.” Cartouche boxes were used for
carrying paper cartridges; these contained the bullet and a measured quantity of gunpowder, wrapped in paper. Id.
157
    STONE, supra note 82, at 91-92; NEUMANN, supra note 75, at 21.
158
    Crossbelt Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/crossbelt
(last visited Jan. 13, 2019).
159
    NEUMANN, supra note 75, at 21. Some molds were for a single bullet, while others could cast multiple bullets. Id.
160
    STONE, supra note 82, at 501.
161
     RODNEY HILTON BROWN, AMERICAN POLEARMS, 1526-1865: THE LANCE, HALBERD, SPONTOON, PIKE, AND
NAVAL BOARDING WEAPONS 17-18 (1967).


                                                        24

                                             EXHIBIT 17
                     Electronic copy available at:0404
                                                  https://ssrn.com/abstract=3205664
of pikes declined during the eighteenth century, especially in America.162 In the first two years of
the Revolution, when some soldiers lacked firearms, pikes were re-introduced for infantry, since
they were readily made from locally available materials.163 The pikes used during the
Revolutionary War were usually twelve to sixteen feet long, could be anchored in the ground, and
were especially useful for defending entrenched positions.164
    Espontoon or spontoon. This is a six-foot-long pole-arm, similar to a pike but shorter.165 It
was carried by Revolutionary infantry officers.166 “It was an officer’s primary weapon, since it
allowed him to keep his eyes on the battle at all times … Furthermore, his signals could be seen
from a distance in the din and disorder of the battlefield, when voice commands might be
indistinguishable.”167
    Lance. It is a horseman’s spear, the same meaning as today.168

      8. Horses and tack accoutrements

    Dragoon or trooper. This means a horse-mounted soldier.169
    Saddle. This has the same meaning as today.170
    Bridle. This also has the same as today.171
    Pillion. This refers to a rear extension on a saddle allowing for a second rider.172
    Valise holsters. These are saddle-mounted holsters, similar to modern saddlebags, that could
be used for carrying large handguns.173
    Breastplate. Straps that prevent the saddle or harness from sliding. They attach to the front of
the saddle.174




162
    Id. at 18, 34.
163
    NEUMANN, supra note 104, at 192-93.
164
    Id. at 193.
165
    Id. at 191.
166
    Id. at 191-92.
167
     Joseph Mussulman, Espontoon, DISCOVERING LEWIS & CLARK, http://www.lewis-clark.org/article/2366 (last
visited Jan. 13, 2019) (“For Lewis and Clark the espontoon also served as a walking-stick on rough or slippery terrain,
as a prop to steady a rifle for a long shot, and as a weapon. Lewis killed a rattlesnake with his (May 26, 1805), and
Clark killed a wolf (May 29, 1805).”); see also STONE, supra note 82, at 580. See generally MERIWETHER LEWIS AND
WILLIAM CLARK, THE JOURNALS OF THE LEWIS & CLARK EXPEDITION (Gary Moulton ed. 1983).
168
    STONE, supra note 82, at 407-09. See generally BROWN, supra note 158.
169
    LEDERER, supra note 77, at 72 (dragoon). “Whereas cavalry fought on horseback, dragoons scouted, pursued, and
moved on horseback, but dismounted to fight.” Id. The militia statutes do not appear to have such a precise meaning.
Some statutes call anyone with a horse a “dragoon,” and other statutes call anyone with a horse a “trooper.” The
statutes do not distinguish cavalry from dragoons/troopers.
170
    Saddle Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/saddle (last
visited Jan. 13, 2019).
171
     Bridle Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/bridle (last
visited Jan. 13, 2019).
172
    Pillion Definition, CAMBRIDGE DICTIONARY, https://dictionary.cambridge.org/us/dictionary/english/pillion (last
visited Jan. 13, 2019).
173
     Valise Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/valise (last
visited Jan. 13, 2019).
174
    JANE MYERS, HORSE SAFE: A COMPLETE GUIDE TO EQUINE SAFETY 83 (2005).


                                                         25

                                             EXHIBIT 17
                     Electronic copy available at:0405
                                                  https://ssrn.com/abstract=3205664
    Crupper. This has a similar function to a breastplate, except it attaches to the rear of the saddle
or harness.175 Alternatively, it can be armor for a horse’s hind quarters.176
    Spurs. This definition has remained the same.177 Militia statutes might also specify boots
suitable for being attached to spurs.
    Hands. This is the standard unit of measure for a horse’s height.178 Today, one hand is
equivalent to four inches.179 The typical minimum size for a militia horse was 14 or 14 ½ hands
(66 or 68 inches).180 The measure is from the ground to the horse’s withers, the top of its
shoulders.181

      9. Armor

    In the early decades of American settlement, when Indians with arrows were the principal
opponent, many Americans wore armor on at least part of their bodies.182 For purposes of mobility,
leather or quilted jackets became popular; they would not always stop an arrow, but they
couldmitigate its damage.183 Once the Indians acquired firearms in large quantities, armor was
generally abandoned.184 By the time of the Revolution, most soldiers did not wear armor; the
exceptions were body armor for some specialized engineers, and metal headgear for cavalry.185

      10. Other field gear

      Knapsack, blanket, and canteen. These are the same as modern definitions.186
      Haversack. This bag is like a knapsack but carried over only one shoulder.187




175
    Crupper Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/crupper
(last visited Jan. 13, 2019).
176
    STONE, supra note 82, at 195.
177
    Spur Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/spur (last
visited Jan. 13, 2019).
178
    Hand, ENCYCLOPEDIA BRITANNICA, https://www.britannica.com/science/hand-measurement (last visited Jan. 13,
2019).
179
    Id.
180
    See 1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, BEING THE FIRST SESSION OF THE
FIRST CONGRESS-3RD SESSION OF THE 13TH CONGRESS, MARCH 4, 1789–SEPT. 13, 1814, at 814 (1826); Parts III.C.
(North Carolina) and III.F. (Delaware) infra.
181
    Hand, supra note 178.
182
    PETERSON, supra note 106, at 132-42.
183
    Id. at 142-51; See also id. at 43 (noting 1645 Massachusetts General Court mandate that every family have “a
canvas coat quilted with cotton wool as defense against arrows”).
184
    Id. at 149.
185
    Id. at 307-16.
186
    Knapsack Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/knapsack
(last visited Jan. 13, 2019); Blanket Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
webster.com/dictionary/blanket (last visited Jan. 13, 2019); Canteen Definition, MERRIAM-WEBSTER DICTIONARY,
https://www.merriam-webster.com/dictionary/canteen (last visited Jan. 13, 2019).
187
    Haversack Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
webster.com/dictionary/haversack (last visited Jan. 13, 2019).


                                                      26

                                            EXHIBIT 17
                    Electronic copy available at:0406
                                                 https://ssrn.com/abstract=3205664
       B. Types of persons covered by arms mandates
    In modern times, when we think about “the militia,” we are mainly thinking about males 18 to
45 (or in previous times, 16 to 50 or 60, infra). (As used in this article, the ages mean “at least X”
and “under Y.” In other words, if the militia was males ages 16 to 50, the militia obligation would
begin on a person’s sixteenth birthday, and end on his fiftieth birthday.) Precisely speaking, these
enrolled men were a subset of the whole militia—the whole militia consisting of everyone who
was able to fight, as detailed in Part I. The enrolled militiamen had to engage in group drills and
might be marched away from home for military service. In the seventeenth and eighteenth
centuries, the scope of persons who were required to possess arms was broader than just the
enrolled militia.188
    The arms requirements for other categories of persons were sometimes contained in statutes
with the title “militia,” and sometimes in other statutes.189 Likewise, statutes requiring that males
16-60 be armed were often but not always titled as “militia” laws.
    The categories below explain the different classes of people who might have to be armed.
Examples of the statutory uses of the various terms below will be found in Part III, the survey of
seventeenth and eighteenth century militia statutes.
    Trained band. This was the term in some states or colonies for the enrolled portion of the
militia that is required to participate in training (i.e. males 16 or 18 to 45, 50, or 60).190 It could
be sent away from home for military missions, although deployments outside the colony or state
were disfavored.191
    The phrase was copied from Elizabethan England. There, “trained band” referred to a subset
of the enrolled militia who received extra training; membership in the English trained band was
based on social class. Yeomen—small farmers who owned their own land—could be in the trained
band, while lower classes, such as tenants, were not.192 In American usage, though, “trained band”
or “band,” usually refer to the entire enrolled militia. One early statute in Maryland did provide
extra training for a subset of the enrolled militia. Unlike in England, this subset was chosen by
merit—physical fitness and courage—rather than by class.193
    Alarm list. This refers to every other male who was capable of fighting. They were required
to possess the same specified arms as members of the trained band (i.e., the enrolled militia) but
were not required to participate in training or to serve in ordinary expeditions.194
    Alarm list duty was limited to emergencies, especially, to join in defense of the town or
community when under attack. People on the alarm list were primarily: 1. People with an
occupational exemption from trained band service (e.g., physicians in some colonies), or 2. People
above the age for trained band service.195 For example, someone who was fifty-two years old.
Alarm list duty would usually have some upper limit, such as age sixty or seventy.


188
    See infra Part III.
189
    Id.
190
    Id.
191
    Id.
192
    JOHNSON ET AL., supra note 18, at 110.
193
    See infra Part III.B (1658 statute).
194
    See infra Part III.
195
    Id.


                                                  27

                                             EXHIBIT 17
                     Electronic copy available at:0407
                                                  https://ssrn.com/abstract=3205664
    In practice, when a town was under attack, everyone who could fight would fight, including
women and children.196
    State armies. Although sometimes described as part of the militia, state armies were distinctive
in several regards. State armies were established for temporary periods during wartime.197 They
fought in Indian Wars, in the numerous wars against the French colonies in America, and the
Revolution.198
    Unlike militia service, state army service was not a universal obligation of every able-bodied
male. State armies were select forces with longer enlistment terms than the ordinary militia.199
They were more willing to be deployed to other states or colonies.200 To the extent possible, their
ranks were filled by volunteers.201 To the extent necessary, conscription was used, with each town
or other locality having an obligation to supply a certain number of men.202 State armies comprised
a considerable fraction of American fighters during the Revolution, fighting alongside the
Continental Army and the state militias.203
    Householder, freeholder, taxable person, titheable person. Many statutes required that these
persons possess arms, whether or not they were enrolled in the militia.
    A householder is the head of a house, regardless of sex.204 For example, a widow, or any other
woman living independently could be a householder.
    A freeholder owns real property. A single woman could be a freeholder.
    The meaning of “taxable” ”titheable” (or tithable) person, varied by jurisdiction; some laws
exempted government officials, or “immigrants, indigents, and incapacitated persons.”205 In
Virginia, everyone over 16 except for free white women was titheable (that is, taxable under a




196
    See, e.g., STEVEN C. EAMES, RUSTIC WARRIORS: WARFARE AND THE PROVINCIAL SOLDIERS ON THE NEW ENGLAND
FRONTIER, 1689-1748, at 28-29 (2011).
197
    JOHNSON ET AL., supra note 18, at 226, 281.
198
    Id. at 225, 235, 283. The wars with the French were the War of the League of Augsburg (1689-97) (known in
America as King William’s War), the War of the Spanish Succession (1701-13) (Queen Anne’s War, in America),
and the War of Jenkins’ Ear (1741-48) (against France’s ally Spain; including an attempted Spanish invasion of
Georgia). The latter war blended into the War of the Austrian Succession (1744-48) (King George’s War). Finally,
the French & Indian War (1754-63) (known to the British as the Great War for Empire). Id. at 245. For participation
by the armies of the various colonies, see, e.g., RENÉ CHARTRAND, COLONIAL AMERICAN TROOPS 1610–1774 (2002)
(3 vols.).
199
    JOHNSON ET AL., supra note 18, at 226, 281.
200
    Id. at 226, 281.
201
    Id. at 226-27.
202
    Id. at 194, 226-228, 230.
203
    Id. at 203, 281, 283.
204
    Householder Definition, MERRIAM-WEBSTER DICTIONARY, https://www.merriam-
webster.com/dictionary/householder (last visited Jan. 13, 2019).
205
    See John Witte, Jr., Tax Exemption of Church Property: Historical Anomaly or Valid Constitutional Practice?
64 S. CAL. L. REV. 363, 371-72 (1991).


                                                        28

                                            EXHIBIT 17
                    Electronic copy available at:0408
                                                 https://ssrn.com/abstract=3205664
head or capitation tax).206 The revenue could be used for a colony or state’s established church207or
for secular purposes.208
    A man aged 65 years old might be too old for the enrolled militia, but he could still be taxable
or titheable. Depending on the laws of the particular colony, he might still be required to possess
arms.
    A fifty-two-year-old widow maintaining her own household would not be in the enrolled
militia or the alarm list but would be required to keep arms as a householder. Depending on her
colony’s laws, she might also be a taxable or titheable person.
    Accordingly, women were sometimes legally required to possess arms in Massachusetts,
Maryland, Delaware, New Hampshire, Vermont, and Connecticut.209 Although they were never
required to serve in the enrolled militia, they were part of the militia in the broadest sense: all able-
bodied persons capable of bearing arms.
    Servants. The statutes detailed in Part III sometimes have special rules for servants. For
example, a statute requiring people to provide their own arms may include an exception requiring
a master provide his or her servant with arms. Since the servant was, by definition, not living
independently, the servant might be not be able to afford all the necessary arms and accoutrements.
    Many servants were free laborers. They were free persons who entered into voluntary contracts
to supply services, such as household help or farm work.
    Indentured servants were free immigrants who had signed contracts entitling the other party to
use or sell their labor for a period of years.210 For example, a poor Englishman, Irishman, or
German who wished to emigrate to America might receive free passage in exchange for an
indenture for several years, four years being most common.211 The indenture contract was
assignable; the master might use the indented laborer for a while, and then sell the indenture to
someone else.212 Other indentured servants were convicted criminals who had been given a choice
between execution in England, or transportation to America followed by a period of indentured




206
    See Terri L. Snyder, Marriage on the Margins: Free Wives, Enslaved Husbands, and the Law in Early Virginia,
30 L. & HIST. REV. 141, 166 (2012):
           Local courts were especially anxious to establish accurate lists of all taxable persons in any given
           jurisdiction. Throughout the colonial period, definitions of which persons were taxable changed,
           but by 1723, everyone over the age of 16 was taxable, except for free white women. And it certainly
           was the case that individuals concealed their dependents in order to reduce their annual tax burden.
           In order to prevent them from so doing, Virginia law required households to provide a list of tithables
           to the tax collector.
See also James R. Campbell, Dispelling the Fog about Direct Taxation, 1 BRIT. J. AM. LEG. STUD. 109, 163 n. 215
(2012) (Massachusetts “poll taxes were imposed on the same set of tithable persons that Virginia and North Carolina
taxed”).
207
    See Godwin v. Lunan, Jeff. 96, 104, 1771 WL 3, 5 (Va. 1771).
208
    See Commonwealth v. Justices of Fairfax Cty. Court, 4 Va. (2 Va. Cas.) 9, 10 (1815) (“to erect the bridges and
causeways in the said mandamus mentioned, and to levy the cost of the same on the tithable persons of the said county
of Fairfax”).
209
    See Part III, infra.
210
    Mary Sarah Bilder, The Struggle over Immigration: Indentured Servants, Slaves, and Articles of Commerce, 61
MO. L. REV. 743, 752-53 (1996).
211
    Id. at 754-56.
212
    Id. at 758.


                                                        29

                                             EXHIBIT 17
                     Electronic copy available at:0409
                                                  https://ssrn.com/abstract=3205664
servitude, usually seven years.213 Like slaves, indentured servants were not legally free; they could
not marry, travel, or trade without their master’s consent.214
    At the end of an indenture, the former master was usually required to give the former servant
“freedom dues”—land, goods, or money allowing the ex-servant to begin independent life.215 In
Maryland, Virginia, North Carolina, and South Carolina, freedom dues included a gun for male
ex-servants.216
    Bought servants. An indentured servant was also called a “bought servant.”217 Some militias
statutes excluded “bought” or “indented” servants or allowed militia service only with the master’s
consent. Presumably, this was to prevent indentured servants from choosing militia service as a
means to evade their indenture contracts. Textually, the “bought servant” statutes did not apply to
free laborers, who were hired servants.
    Slaves were also called “servants” or sometimes “servants for life.”218 Imported slaves were
Africans sold by Africans to trans-Atlantic slave traders, following capture in war or kidnapping.219
Non-imported slaves were Indians captured in war (often by other Indians, and then sold to the
English); their slavery/servitude was not necessarily for life.220 Although slaves were bought and
sold, the term “bought servant” does not seem to encompass them, at least as the term was used in
Pennsylvania.221
    As Part III details, practices varied about whether indentured servants or slave servants were
part of the enrolled militia. In general, the former were usually included, and the latter usually
excluded, but there were exceptions in both directions.

        C. “Trained to arms from their infancy”


213
    Id. at 754, 756-57.
214
    Id. at 758.
215
    Id. at 759.
216
    JOHNSON ET AL., supra note 18, at 185-86.
217
            See         York         Freedom          Suits          (1685-1715),           VIRTUAL          JAMESTOWN,
http://www.virtualjamestown.org/yorkfreedomsuits1685_1715.html (last visited Jan. 13, 2019) (Mar. 24, 1686/7
judgement that plaintiff, “having truely served her Limited time as a bought Servant” of decedent, should be paid her
freedom dues out of decedent’s estate) (quoting 7 York County Deeds, Orders, and Wills 292).
218
    E.g., Respublica v. Betsey, 1 U.S. (1 Dall.) 469, 470 (Pa. 1789) (“The words ‘freemen and free-women,’ seem to
have been used in opposition to the word ‘slaves,’ or ‘servants for life’”) (interpreting Pennsylvania’s gradual abolition
statute in favor of Betsey’s freedom).
219
         The      Capture      and      Sale     of     Enslaved        Africans,       INT’L     SLAVERY        MUSEUM,
http://www.liverpoolmuseums.org.uk/ism/slavery/africa/capture_sale.aspx (last visited Jan. 13, 2019) (also noting
that some Africans were sold to European traders as criminal punishment or for default on debt); Sheldon M. Stern,
It’s Time to Face the Whole Truth About the Atlantic Slave Trade, HIST. NEWS NETWORK (Aug. 13, 2007),
https://historynewsnetwork.org/article/41431.
220
    See Robin v. Hardway, Jeff. 109, 1772 WL 11 (Va. 1772) (noting 1670 Virginia statute “that all servants not being
Christians, imported into this country by shipping, shall be slaves for their life time,” but “Indians taken in war by any
other nation, and by that nation that takes them sold to the English…shall serve, if boys and girls, until thirty years of
age, if men and women, twelve years and no longer.”).
221
    See Gary B. Nash, Slaves and Slave Owners in Colonial Philadelphia, in AFRICAN AMERICANS IN PENNSYLVANIA:
SHIFTING HISTORICAL PERSPECTIVES 43, 46 (Joe Trotter & Eric Ledell Smith eds. 1997) (quoting 1756 message from
Pennsylvania Assembly to the Governor, complaining about British recruitment of Pennsylvania indentured servants
for the British army in the French & Indian War: “If the Possession of a bought Servant…is… rendered
precarious…the People [will be] driven to the Necessity of providing themselves with Negro Slaves…”).


                                                           30

                                              EXHIBIT 17
                      Electronic copy available at:0410
                                                   https://ssrn.com/abstract=3205664
    Firearms were a way of life in early America. It was common for American children to be
familiar with firearms, a circumstance that gave the Americans confidence leading up to the
Revolutionary War. On July 8, 1775, the Continental Congress warned King George III that the
Americans’ superiority with arms, due to their training beginning in childhood, would make them
a formidable foe: “Men trained to Arms from their Infancy, and animated by the Love of Liberty,
will afford neither a cheap or easy Conquest.”222
    This same argument was asserted by John Zubly, a Savannah minister and recent immigrant
from Switzerland.223 He warned the British that “In the strong sense of liberty, and the use of
firearms almost from the cradle, the Americans have vastly the advantage over men of their rank
almost every where else.”224 He added that American children were “shouldering the resemblance
of a gun before they are well able to walk.”225
    Similarly, David Ramsay, a legislator from South Carolina and delegate to the Continental
Congress, pointed out that, “Europeans, from their being generally unacquainted with fire arms
are less easily taught the use of them than Americans, who are from their youth familiar with these
instruments of war.”226 He noted that “[f]or the defence of the colonies, the inhabitants had been,
from their early years, enrolled in companies, and taught the use of arms.”227
    Thomas Jefferson, explained what was going on in America to his Scottish friend: “[w]e are all
in arms, exercising and training old and young to the use of the gun.”228 Once the Revolution
began, Jefferson suggested that the reasons American battle casualties were so much lower than
British ones was “our superiority in taking aim when we fire; every soldier in our army having
been intimate with his gun from his infancy.”229
    So too was Jefferson. His father, Colonel Peter Jefferson, taught him to use a firearm at a young
age.230 When Thomas was 10 years old, his father was confident enough to send the boy into the
wilderness alone with nothing but his firearm, to learn self-reliance.231 By the time Thomas was
14, his father “had already taught him to sit his horse, fire his gun, boldly stem the Rivanna when
the swollen river was ‘Rolling red from brae to brae,’ and press his way with unflagging foot
through the rocky summits of the contiguous hills in pursuit of deer and wild turkeys.”232
    Having valued the firearms training of his childhood, Thomas Jefferson suggested that his 15-
year-old cousin, Peter Carr, become similarly acquainted with firearms.233 Jefferson told Carr that
“a strong body makes a strong mind,” and recommended two hours of exercise every day. Jefferson

222
    1 JOURNALS OF THE AM. CONGRESS FROM 1774-1788, at 106-11 (adopted July 8, 1775) (1823) (emphasis added).
223
    Zubly, John Joachim, BIOGRAPHICAL DIRECTORY OF THE U.S. CONGRESS,
http://bioguide.congress.gov/scripts/biodisplay.pl?index=Z000015 (last visited Jan. 13, 2019).
224
    PETER A. DORSEY, COMMON BONDAGE: SLAVERY AS METAPHOR IN REVOLUTIONARY AMERICA 53 (2009).
225
    Id.
226
    1 DAVID RAMSAY, THE HISTORY OF THE AMERICAN REVOLUTION 181 (Liberty Fund 1990) (1789).
227
    Id. at 178.
228
    3 Am. Archives 4th Ser. (Clark & Force) 621 (1840).
229
    Letter from Thomas Jefferson to Giovanni Fabbroni (June 8, 1778), in THOMAS JEFFERSON, WRITINGS 760 (Merrill
D. Peterson, ed.,1984). In precise legal usage, “infancy” meant the same as “minority.” The word was not used
exclusively in the modern sense, in which an “infant” is younger than a toddler. As the above quotes indicate, toddler
age was when some Americans began learning to use arms.
230
    Id.
231
    DUMAS MALONE, JEFFERSON THE VIRGINIAN 46-47 (1948) (Vol. 1 of Dumas Malone, Jefferson and His Time).
232
     HENRY S. RANDALL, 1 THE LIFE OF THOMAS JEFFERSON 14-15 (1865). The “brae to brae” quote is a verse
popularized by Sir Walter Scott. 1 MEMOIRS OF THE LIFE OF SIR WALTER SCOTT, part 4, ch. 2, at 52 (1838).
233
    THOMAS JEFFERSON, WRITINGS 816-17 (Merrill D. Peterson ed. 1984).


                                                         31

                                             EXHIBIT 17
                     Electronic copy available at:0411
                                                  https://ssrn.com/abstract=3205664
continued: “[a]s to the species of exercise, I advise the gun. While this gives a moderate exercise
to the body, it gives boldness, enterprise and independence to the mind. . . . Let your gun therefore
be the constant companion of your walks.”234 “Another nephew tells us that Jefferson believed
every boy should be given a gun at the age of ten, as Jefferson himself had been.”235
    The Adamses felt the same way. “Militiamen on the way to Lexington and Concord stopped
at a farm in Braintree, Massachusetts. To their amusement, 8-year-old John Quincy Adams, son
of Abigail and John Adams, was executing the manual of arms with a musket taller than he was.”236
When John Adams had been a nine-or ten-year-old schoolboy, he loved to engage in sports, “above
all, in shooting, to which diversion I was addicted to a degree of ardor which I know not that I ever
felt for any other business, study, or amusement.”237 He would leave his gun by the schoolhouse
door, so that he could go hunting as soon as classes ended.238
    Ordinary people were just as determined to teach the young how to use arms. John Andrews,
an aid to British General Thomas Gage, recounted an incident in which Redcoats were
unsuccessfully trying to shoot at a target on the Boston Common.239 When an American mocked
them, a British officer dared the American to do better. The American repeatedly hit the target.240
As Andrews noted, “The officers as well as the soldiers star’d, and tho’t the Devil was in the man.
Why, says the countryman, I’ll tell you naow. I have got a boy at home that will toss up an apple
and shoot out all the seeds as its coming down.”241
    Or in the words of the Boston Gazette, “[b]esides the regular trained militia in New-England,
all the planters sons and servants are taught to use the fowling piece from their youth, and generally
fire balls with great exactness at fowl or beast.”242
    Later, during the debates on ratification of the Constitution, Virginia’s Richard Henry Lee
emphasized: “to preserve liberty, it is essential that the whole body of the people always possess
arms, and be taught alike, especially when young, how to use them.”243




234
    Id.
235
    Kates, supra note 42, at 229 (1983) (citing T. JEFFERSON RANDOLPH, NOTES ON THE LIFE OF THOMAS JEFFERSON
(Edgehill Randolph Collection) (1879)).
236
    DAVID HACKETT FISCHER, PAUL REVERE’S RIDE 289 (1995). A manual of arms is a drill in which the gun user
presents the firearm or other arm in a series of positions (e.g., right shoulder arms, left shoulder arms, fix bayonet,
unfix         bayonet,        etc.).       Manual         of        Arms         Definition,       VOCABULARY.COM,
https://www.vocabulary.com/dictionary/manual%20of%20arms (last visited Jan. 13, 2019).
237
    3 DIARY AND AUTOBIOGRAPHY OF JOHN ADAMS 257-59 (Lyman Henry Butterfield ed., 1961).
238
    Id. When the schoolmaster told him to stop, he stored the gun at the nearby home of an old woman. Id.
239
    Letter dated Oct. 1, 1774, 1 Am. Archives 4th Ser. (Clark & Force) 58-59 (1840).
240
    Id.
241
    Id.
242
    BOSTON GAZETTE, Dec. 5, 1774, at 4; See also HAROLD F. WILLIAMSON: WINCHESTER: THE GUN THAT WON THE
WEST 3 (1952) (quoting English visitor to New England in 1774, “in the cities you scarcely find a Lad of 12 years
that does not go a Gunning”); DAVID HARSANYI, FIRST FREEDOM: A RIDE THROUGH AMERICA’S ENDURING HISTORY
WITH THE GUN 57-58 (2018) (quoting 1760s visitor to the Valley of Virginia: “A well grown boy at the age of twelve
or thirteen years was furnished with a small rifle and a shot-pouch. He then became a fort soldier, and has his port-
hole assigned him. Hunting squirrels, turkeys and raccoons soon make him expert in the use of his gun.”) (citing
Daniel Boorstin, The Therapy of Distance, 27 AMERICAN HERITAGE (no. 4 June 1976)).
243
    17 DOCUMENTARY HISTORY OF THE RATIFICATION OF THE CONSTITUTION 363 (John P. Kaminski & Gaspare J.
Saladino eds. 1995) (emphasis added).


                                                         32

                                             EXHIBIT 17
                     Electronic copy available at:0412
                                                  https://ssrn.com/abstract=3205664
      III.   The Colonial and Founding Periods
    Before we begin a colony-by-colony survey of militia laws, we can summarize some common
characteristics of laws among the colonies and states, from the creation of different colonies in the
seventeenth or early eighteenth century, through the end of the eighteenth century.
    First, the most common age for militia duty was 16 to 50 years. The maximum often went as
high as 60. The minimum was sometimes 18, and never higher (except for one 19-year period in
Virginia). In 1792, Congress enacted the Uniform Militia Act (hereinafter UMA), to govern militia
when called into federal service. The federal ages were 18 to 45, and several states revised their
laws to make the state militia ages conform to the federal militia ages.244
    The survey below in this Part III includes over 250 different enactments, as colonies and states
revised and updated their militia laws. They also include many instances in which the colony or
state enacted a militia statute that by its terms would expire in one year or a few years. Then, at
the appropriate time, the colony would pass a new militia law, with the same terms as the old law.
Because the royal governors, appointed by the king, would control the militia once it was in active
service, some colonial legislatures were averse to permanent militia laws, which might give the
royal governor too much unilateral power.245
    The frequent renewals and revisions of colonial and early state militia laws reflect the
legislatures’ continuing determination that persons over 18-years-old be well-armed. The only
militia law that did not have a minimum age of 18 or less was from Virginia in 1738–57.246
     Before discussing militia laws of the colonies and states one-by-one, we should emphasize
that the militia was not the only institution in which young adults were required to use arms. Three
related duties also required young adults (like other adults) to bring their arms to help protect the
community. All of these had long-established roots in common law. Sometimes the colonies
enacted relevant statutes, but often they simply relied on the common law tradition.
    First, all able-bodied men from 15 or 16 to 60 were obliged to join in the “hue and cry”
(hutesium et clamor) to pursue fleeing criminals.247 Pursuing citizens were allowed to use deadly
force if necessary to prevent escape.248
    Second, there was “watch and ward”—guard duty for towns and villages. “Ward” was the
daytime activity, and “watch” the nighttime activity. 249 The patrols would be arranged by a sheriff,
constable, justice of the peace, or other official.250

244
    Uniform Militia Act, 1 Stat. 271-72 (1792).
245
     See, e.g., Theodore H. Jabbs, The South Carolina Colonial Militia, 1663-1733 (1973) (unpublished Ph.D.
dissertation, U. of N.C. Chapel Hill) (available in ProQuest Dissertations & Theses Global).
246
    See infra Part III.K.
247
    Statute of Winchester, 13 Edward I, chs. 4-6 (1285) (formalizing hue and cry system; requiring all men aged fifteen
to sixty to possess arms and armor according to their wealth; lowest category, having less than “Twenty Marks in
Goods,” must have swords, knives, bows, and other small arms)
248
    See 2 FREDERICK POLLOCK & FREDERIC W. MAITLAND, THE HISTORY OF ENGLISH LAW BEFORE THE TIME OF
EDWARD I, at 575-81 (1895); 4 WILLIAM BLACKSTONE, COMMENTARIES *290-91 (describing hue and cry as still in
operation); Statute of Winchester, supra note 247.
249
    ELIZABETH C. BARTELS, VOLUNTEER POLICE IN THE UNITED STATES 2 (2014).
250
    MICHAEL DALTON, OFFICIUM VICECOMITUM: THE OFFICE AND AUTHORITIE OF SHERIF 6, 40 (Lawbook Exchange
2009) (1923) (sheriff’s oath includes supervising the watch and ward, by reference to his oath specifically to uphold
the Statute of Winchester); W ILLIAM ALFRED MORRIS, THE MEDIEVAL ENGLISH SHERIFF 150, 228-29, 278 (1927);
WILLIAM LAMBARDE, EIRENARCHA 185, 341 (London, Newbery & Bynneman 1581); FERDINANDO PULTON, DE PACE
REGIS & REGNI 153a-153b (Lawbook Exchange 2007) (1609).


                                                         33

                                             EXHIBIT 17
                     Electronic copy available at:0413
                                                  https://ssrn.com/abstract=3205664
    Third, there was the posse comitatus. This is the power of the sheriff, coroner, magistrate, or
other officials to summon all able-bodied males to assist in keeping the peace.251 Posse service
could include a few men helping a sheriff serve a writ, or it could include many men helping a
sheriff suppress a riot.252 The traditional minimum age for posse service was 15 or 16 years; some
commentators said the upper age limit was 70, while others said there was no limit.253 Shortly
before being appointed to the U.S. Supreme Court by President Washington, James Wilson stated
in 1790 that “No man above fifteen and under seventy years of age, ecclesiastical or temporal, is
exempted from this service.”254
    The posse was a vital institution not only in colonial days, but throughout the nineteenth
century. As the Supreme Court explained in 1855, a sheriff “may command the posse comitatus
or power of the country; and this summons, every one over the age of fifteen years is bound to
obey, under pain of fine and imprisonment.”255
    The duties of hue and cry, watch and ward, and posse comitatus were male only. However, as
will be detailed below, some colonies also required arms possession by any householder,
regardless of sex. In addition, most of the colonies required arms carrying under certain
circumstances, such as when traveling out of town, or when going to public assemblies, especially
to church.256 Usually these laws applied without age limits (i.e., to any able-bodied traveler), or
to anyone able to bear arms. Sometimes they applied to militiamen, whose minimum age was 16
or 18.257
    In short, the age at which Americans were expected to use their own arms to help enforce the
law (including by defending themselves) usually was age 15 or 16. These requirements
encompassed the vast majority of males, and also included some females. The age at which
Americans were expected to bring their own arms to serve in a military capacity, in the militia,
usually was 16 or 18.
    In the following survey of militia laws, the states are listed in the order that they ratified the
Second Amendment.258

251
    David B. Kopel, The Posse Comitatus and the Office of Sheriff: Armed Citizens Summoned to the Aid of Law
Enforcement, 104 J. CRIM. L. & CRIMINOLOGY 761, 763 (2015).
252
    See id. at 796.
253
    CYRUS HARRELD KARRAKER, THE SEVENTEENTH-CENTURY SHERIFF: A COMPARATIVE STUDY OF THE SHERIFF IN
ENGLAND AND IN THE CHESAPEAKE COLONIES, 1607−1689, at 176-77 (1930) (reprinting an April 29, 1643, warrant
for summoning the posse comitatus, applying to persons above the age of sixteen years and “under the age of three
score years and able to travel, with such arms or weapons as they have or can provide”); MORDECAI M’KINNEY, THE
UNITED STATES CONSTITUTIONAL MANUAL 260 (Harrisburg, Penn., Hickock & Cantine 1845) (all men above the age
of fifteen years, “not aged or decrepid”); GEORGE WEBB, THE OFFICE AND AUTHORITY OF A JUSTICE OF PEACE 252
(Williamsburg, William Parks 1736) (“all Males Persons therein, whether Freemen, or Servants, above the Age of 15
Years, and able to travel”) (citing LAMBARDE, supra note 250, at 309); EDWARD COKE, 2 INSTITUTES OF THE LAWS OF
ENGLAND 194 (Lawbook Exchange 2002) (1628) (ch. 17) (“being above 15 and under 70”); HENRY POTTER, THE
OFFICE AND DUTY OF A JUSTICE OF THE PEACE 243 (Raleigh, Joseph Gales 1816); JOHN STEPHEN, SUMMARY OF THE
CRIMINAL LAW 46 (Philadelphia, J.S. Littell 1840) (ages fifteen and over, with no upper age limit).
254
     JAMES WILSON, Lectures on Law, in 2 COLLECTED WORKS OF JAMES WILSON 1017 (Kermit L. Hall & Mark David
Hall eds., 2007) (Ch. VII, “The Subject Continued. Of Sheriffs and Coroners”).
255
    South v. Maryland ex rel. Pottle, 59 U.S. (1 How.) 396, 402 (1856).
256
    NICHOLAS J. JOHNSON, DAVID B. KOPEL, GEORGE A. MOCSARY & MICHAEL P. O’SHEA, FIREARMS LAW AND THE
SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY 183-85 (2d ed. 2017).
257
    Id.
258
    The colonial and early state laws are available in the Session Laws Library of Hein Online. Many are also available
on Google Books or other public Internet sources, as indicated by the URL in the footnote.


                                                         34

                                             EXHIBIT 17
                     Electronic copy available at:0414
                                                  https://ssrn.com/abstract=3205664
       A. New Jersey: “all able-bodied Men, not being Slaves … between the Ages
          of sixteen and fifty Years”
    The English took control of what became New Jersey in 1664, ousting the Dutch from their
“New Netherland” colony.259 New Jersey’s first militia act was passed in 1704. It required “[t]hat
every Captain within this Province … make a true and perfect List of all the Men … between the
Age of Sixteen and Fifty years … Every one of which so listed shall be sufficiently armed with
one good sufficient Musquet or Fuzee well fixed, a Sword or Bagonet, a Cartouch-box or Powder-
horn, a pound of Powder, and twelve sizeable Bullets.”260 The next militia act, passed roughly a
decade later, kept the same requirements for the arms and ages of militiamen.261
    A 1722 statute retained the sixteen to fifty ages, while revising the ammunition
requirements.262 After the 1722 act expired, it was replaced by a 1730 law with the same ages and
arms,263 which was continued in 1739.264
    On May 8, 1746, a renewed militia act was necessary because America had been drawn into
Great Britain’s most recent war with France and Spain. Like earlier statutes, the 1746 act set the
militia age “between the Age of Sixteen and Fifty Years” and required that each militiaman “be
sufficiently armed with one good sufficient Musket or Fuzee well fixed, a Sword or Bayonet, a
Cartouch-Box or Powder-Horn,” plus bullets and powder.265 This act was continued in 1749,266
1753,267 1766,268 1770,269 and 1771.270
    Also in 1746, New Jersey passed an act to raise 500 troops for a state army expedition against
Canada. 271 This act made it unlawful for an officer “to inlist any young Men under the Age of
Twenty One Years, or any Slaves who are so for Term of Life, bought Servants, or Apprentices,
without the Express Leave in Writing of their Parents or Guardians, Masters or Mistresses.” 272
Similarly, during the French & Indian War, acts to raise small groups of state army soldiers (one


259
    A Short History of New Jersey, NJ.GOV, https://www.nj.gov/nj/about/history/short_history.html (last visited Jan.
13, 2019).
260
    2 BERNARD BUSH, LAWS OF THE ROYAL COLONY OF NEW JERSEY 49 (1980). The Act provided an exception for
“Ministers, Physitians, School-Masters, Civil Officers of the Government, the Representatives of the General
assembly, and Slaves.” This act was continued in 1711. Id. at 96 (Sixth Assembly, First Session 6 Dec. 1710 – 10
Feb. 1710/11).
261
    Id. at 133. This Act repeated the exemptions of the 1709 Act and added an exception for “Millers.” Id.
262
    Id. at 289 (“three Charges of Powder and three sizeable Bullets”).
     The exceptions in the 1722 Act were for “the Gentlemen of his Majestys Council and the Representatives of
General Assembly, Ministers of the Gospel, the Civil Officers of the Government, and all Field Officers and Captains
that here-to-fore bore Commission in the Militia of this Province, and all that now do or shall hereafter bear such
Commission, Physitians, School-Masters, Millers, and Slaves.” Id.
263
    Id. at 410 (limited to seven years).
264
    1738/9 N.J. Laws ch. 165 (limited to seven years).
265
    3 BERNARD BUSH, LAWS OF THE ROYAL COLONY OF NEW JERSEY 5 (1980).
266
    1749 N.J. Laws ch. 232.
267
    1753 N.J. Laws ch. 257.
268
    1766 N.J. Laws ch. 422.
269
    1770 N.J. Laws ch. 520.
270
    1771 N.J. Laws ch. 539.
271
    3 BUSH, supra note 265, at 15.
272
    Id.


                                                        35

                                            EXHIBIT 17
                    Electronic copy available at:0415
                                                 https://ssrn.com/abstract=3205664
in 1755273 and two in 1756274) set the minimum age at twenty-one for enlistment for out-of-colony
service without consent of a parent, guardian, or master.
     Permission from parents or masters was necessary for enlistment in the state army, but not the
in-state militia. A 1757 supplement to the militia act kept the age for militia “between the Age of
Sixteen and Fifty Years.”275
     Two decades later, in the midst of the Revolutionary War, New Jersey passed a 1777 militia
act, “to defeat the Designs of the British Court, and to preserve and defend the Freedom and
Independence of the United States of America.”276 “[A]ll able-bodied Men, not being Slaves …
between the Ages of sixteen and fifty Years … and [] capable of bearing Arms” constituted the
militia.277 This act was set to automatically expire after one year.278 The following year a new act
was put in place. Again, the militia was “all effective Men between the Ages of sixteen and fifty
Years.”279
     Near the end of the war, in 1781, New Jersey passed its militia law that would be in place when
it ratified the Second Amendment on November 20, 1789:280

         And Be It Enacted, That the Captain or Commanding Officer of each Company
         shall keep a true and perfect List or Roll of all effective Men between the Ages of
         sixteen and fifty Years, residing within the District of such Company . . . And Be
         It Enacted, That every Person enrolled as aforesaid shall constantly keep himself
         furnished with a good Musket, well fitted with a Bayonet, a Worm, a Cartridge-
         Box, twenty-three Rounds of Cartridges sized to his Musket, a Priming Wire,
         Brush, six Flints, a Knapsack and Canteen, under the Forfeiture of Seven Shillings
         and Sixpence for Want of a Musket, and One Shilling for Want of any other of the
         aforesaid Articles, whenever called out to Training or Service . . . Provided always,
         That if any Person be furnished as aforesaid with a good Rifle-Gun, the Apparatus
         necessary for the same, and a Tomahawk, it shall be accepted in Lieu of the Musket
         and the Bayonet and other Articles belonging thereto.281


273
    Id. at 307.
274
    Id. at 385, 425.
275
     Id. at 502. The Act excepted “the Gentlemen of his Majesty’s Council, the Representatives of the General
Assembly, Protestant Ministers of the Gospel of every Denomination and Persuasion, Magistrates, Sheriffs, Coroners,
Constables, and all Field Officers, and Captains, who heretofore have, now do, or hereafter shall bear such
Commissions; Ferry Men, one Miller to each Grist Mill, bought Servants, and Slaves.”
276
    1776 N.J. Laws 26.
277
    Id.
278
    Id.
279
    1778 N.J. Laws 44-45. This Act excluded “the Delegates representing this State in the Congress of the United
States, the Members of the Legislative-Council and General Assembly, the Judges and Justices of the Supreme and
Inferior Courts, the Judge of the Court of Admiralty, the Attorney-General, the Secretary, the Treasurer, the Clerks of
the Council and General Assembly, the Clerks of the Courts of Record, the Governor’s private Secretary, Ministers
of the Gospel of every Denomination, the Presidents, Professors and Tutors of Colleges, Sheriffs and Coroners, one
Constable for each Township, to be selected by the Court of Quarter-Sessions of the County, two Ferrymen for each
publick Ferry on the Delaware, below the Falls at Trenton, and one for every other publick Ferry in this State, and
Slaves.”
280
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, BEING THE FIRST SESSION OF THE FIRST
CONGRESS-3RD SESSION OF THE 13TH CONGRESS, MARCH 4, 1789–SEPT. 13, 1814, at 313-14 (1826).
281
    1780 N.J. Laws 42-43.


                                                         36

                                             EXHIBIT 17
                     Electronic copy available at:0416
                                                  https://ssrn.com/abstract=3205664
The act further required that “each Person enrolled…also keep at his Place of Abode one Pound
of good merchantable Gunpowder and three Pounds of Ball sized to his Musket or Rifle…”282 At
least three times a year, a Sergeant would inspect the home of every man between sixteen and fifty
to ensure he had the proper “Arms, Accoutrements, and Ammunition.”283
    In 1792, Congress enacted the UMA, organizing the militia of the United States, pursuant to
enumerated powers under Article I, section 8, clause 16.284 It provided a detailed list of equipment
and defined the federal militia as free white males aged 18 to 45.285 (The Act is discussed in Part
IV, infra.) Over the next several years, most states revised their militia statutes to bring their state
militias into conformity with the federal militia. Since individuals were subject to a militia
summons from their state or the federal government, the state governments were making it easier
for state militiamen to simultaneously comply with federal requirements.
    New Jersey was one of the first states to take account of the federal law, enacting a new militia
law in 1792.286 The minimum age was raised to 18, and maximum age lowered to 45.287 Copying
the federal law, New Jersey required that “every non-commissioned Officer and Private of the
Infantry (including Grenadiers, Light Infantry and Artillery) until supplied with Ordnance and
Field Artillery, shall have a good Musket or Firelock, a sufficient Bayonet and Belt, two spare
Flints and a Knapsack, a Pouch with a Box not less than twenty-four Cartridges suited to the Bore
of his Musket or Firelock, each Cartridge containing a proper Quantity of Powder and Ball; or with
a good Rifle, Knapsack, Pouch and Powder-Horn, twenty Balls suited to the Bore of his Rifle, and
a Quarter of a Pound of Powder; and shall appear so armed, accoutred and provided, when called
out to exercise or into Service.”288
    As for commissioned officers, they had to be “armed with a Sword or Hanger and
Espontoon.”289 And for “those of Artillery . . . with a Sword or Hanger, a fuzee, bayonet and belt,
and a Cartridge-Box containing twelve Cartridges.”290 Troops of Horse had to provide themselves
with “a Sword and Pair of Pistols.”291 Light-Horsemen and Dragoons had to provide themselves
with “a Pair of Pistols, a Sabre and Cartouch-Box containing twelve Cartridges for Pistols.”292
    A 1797 supplement required the assessor of each town to compare the list of 18-to-45-year-
olds in the community to the list of persons enrolled for military duty, and to ensure that everyone
18 and older who was not exempted was keeping the proper arms and fulfilling his militia duties.293
    A 1799 revision eliminated non-whites from the militia.294 Persons who were granted militia
exemptions (e.g., physicians, clergy) had to pay a three-dollar annual fee.295 In case the militia
were “called into actual service,” exempted persons too would be liable to serve.296

282
    Id.
283
    1780 N.J. Laws 43.
284
    Uniform Militia Act, 1 Stat. 271 (1792).
285
    Id.
286
    1792 N.J. Laws 850.
287
    Id. at 853.
288
    Id. at 852.
289
    Id.
290
    Id.
291
    Id.
292
    Id. at 852–53.
293
    1797 N.J. Laws 219-20.
294
    1799 N.J. Laws 609.
295
    WILLIAM PATERSON, LAWS OF THE STATE OF NEW JERSEY 441 (1800).
296
    Id.


                                                  37

                                          EXHIBIT 17
                  Electronic copy available at:0417
                                               https://ssrn.com/abstract=3205664
    As with all militia acts, there was financial punishment for people who neglected their duties
to acquire requisite arms, to meet for training, and to serve.297 For militiamen who were “minors,
living with their parents, and others having the proper care of charge of them, and those of
apprentices,” the fines were to “be paid by their respective parents, guardians, masters or
mistresses, or levied of their respective goods and chattels.”298
    Military forces of the period used music for morale and for signals during the heat of combat.
New Jersey provided rules for voluntary enlistment of military musicians: “any youth of the age
of twelve years, and not exceeding the age of eighteen years, shall, with the consent of approbation
of his parents, attach himself to any company of militia for the purpose of learning to beat the
drum, play on the fife or blow the trumpet.”299

       B. Maryland: “his her or their house”
    Maryland’s arms mandate extended to every head of a house, regardless of sex or age. A 1638/9
act required

         that every house keeper or housekeepers within this Province shall have ready
         continually upon all occasions within his her or their house for him or themselves
         and for every person within his her or their house able to bear armes one Serviceable
         fixed gunne of bastard muskett boare one pair of bandeleers or shott bagg one
         pound of good powder foure pound of pistol or muskett shott and Sufficient
         quantity of match for match locks and of flints for firelocks and before Christmas
         next shall also find a Sword and Belt for every such person as aforesaid.300

    Further, “every householder of every hundred haveing in his family three men or more able to
beare armes shall Send one man completely armed for every such three men and two men for every
five and so proportionately.”301 The act contemplated many persons within a family, including
minors, bearing arms.302
    A 1654 act mandated “that all persons from 16 yeares of age to Sixty shall be provided with
Serviceable Armes & Sufficient Amunition of Powder and Shott ready upon all occasions.”303

297
    Id. at 440.
298
    Id.
299
    Id. at 448.
300
    1 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY OF MARYLAND JANUARY 1637/8—SEPTEMBER 1664, at 77
(William Hand Browne ed, 1883). For dates in this article, readers should be aware that in the English-speaking
countries, the calendar changed from Old Style (Julian) to New Style (Gregorian) in 1752. Under the Old Style, the
New Year began on March 25 (the traditional date of the Annunciation to the Virgin Mary), not January 1. So, the
people of Maryland considered the above date to be 1638, not 1639. We have generally rendered dates in New Style.
Scholars using Western European date citations between 1582 (when France adopted the New Style calendar) and
1752 should be aware that the days between January 1 and March 24 may be assigned to a different year, depending
on the country. The shift can also move the calendar date as far forward as 11 days; for example, July 1 Old Style can
become July 12 New Style. The shift occurs because New Style remedied the incorrect number of leap year days in
Old Style. New Style omits leap years every 100 years, except for every 400th year. So, under New Style, there was
no leap year day in 1800 or 1900, but there was one in 2000.
301
    Id. at 77-78.
302
    Id.
303
    Id. at 347.


                                                         38

                                             EXHIBIT 17
                     Electronic copy available at:0418
                                                  https://ssrn.com/abstract=3205664
    In 1658, the Council of Maryland adopted “Instructions directed by the Governor and Councell
to the severall Captaines of the respective Commissions.”304 Captains had to make “a perfect list”
of “all persons able to beare Armes within theyr respective divisions that is of all men betweene
16 and 60 yeares of Age.” From that list, the “fittest” people were to be selected to form the
“constant Trayned Band.”305 In addition, every householder had to provide himself and “every
man able to beare Armes in his house” with sufficient ammunition and a well-fixed gun.306
    Twenty years later, a new militia act kept the ages “between sixteen and sixty yeares of age.”307
Like its predecessors, it required that each “appeare and bring with him one good serviceable fixed
Gunn and six shoots of Powder.”308 Troopers were required to bring their own horses, and “to find
themselves with sword Carbine Pistolls Holsters & Amunition.”309




304
     3 PROCEEDINGS OF THE COUNCIL OF MARYLAND, 1636-1667, at 345 (reprint 1965), ARCHIVES MD. ONLINE,
http://aomol.msa.maryland.gov/000001/000003/html/am3--345.html (last visited Jan. 13, 2019).
305
    Id. (basing fitness on “theyr Ability of Body, Estate, & Courage.”)
306
    Id.
307
    7 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, OCTOBER 1678-NOVEMBER 1683, at 53 (1889), ARCHIVES
MD. ONLINE, http://aomol.msa.maryland.gov/000001/000007/html/am7--53.html (last visited Jan. 13, 2019).
308
    Id. at 54.
309
    Id. at 55.


                                                  39

                                          EXHIBIT 17
                  Electronic copy available at:0419
                                               https://ssrn.com/abstract=3205664
    The 1681 militia law retained the age and arms requirements,310 and was continued in 1682.311
Ages and arms remained the same in successor acts of 1692,312 1695,313 1698,314 1699,315 1704,316
1708,317 1709,318 1711,319 1714,320 1715,321 1719,322 1722,323 and 1733.324
    In 1756, Maryland passed another militia act, and kept the militia age at 16 to 60.325 This act
changed the ammunition requirement to “nine Charges of Gun-powder and nine Sizeable Bulletts.”
Troopers needed to provide themselves with “a pair of good Pistols a good Sword or Hanger half
a pound of Gun-powder and twelve Sizeable Bulletts and a Carbine --well fixed with a good Belt
Swivel and Buckett.”326
    The Conventions of the Province of Maryland that took place in Annapolis in 1775 and 1776
produced two militia laws. Both Conventions determined “[t]hat every able bodied effective
freeman within this province, between sixteen and fifty years of age . . . enroll himself in some




310
    Id. at 188.
311
    Id. at 438.
312
    13 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, APRIL 1684-JUNE 1692, at 554 (1894), ARCHIVES MD.
ONLINE, http://aomol.msa.maryland.gov/000001/000013/html/am13--554.html (last visited Jan. 13, 2019).
313
    Also, in 1695, Maryland took an additional step to ensure that militiamen maintained the arms they were required
to provide themselves, by marking them so they could be identified and so that potential buyers knew not to purchase
those arms. 38 ACTS OF THE GENERAL ASSEMBLY HITHERTO UNPUBLISHED 1694-1698, 1711-1729, at 55 (1918),
ARCHIVES MD. ONLINE, http://aomol.msa.maryland.gov/000001/000038/html/am38--55.html (last visited Jan. 13,
2019).
314
    1698 Md. Acts 99, https://quod.lib.umich.edu/e/evans/N29557.0001.001/1:9.44?rgn=div2;view=fulltext.
315
    22 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, MARCH 1697/8-JULY 1699, at 562-63 (1883), ARCHIVES
MD. ONLINE, http://aomol.msa.maryland.gov/000001/000022/html/am22--562.html (last visited Jan. 13, 2019).
316
     26 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, SEPTEMBER, 1704-APRIL, 1706, at 269-70 (1906),
ARCHIVES MD. ONLINE, http://aomol.msa.maryland.gov/000001/000026/html/am26--269.html (last visited Jan. 13,
2019).
317
     27 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, MARCH, 1707-NOVEMBER, 1710, at 370 (1907),
ARCHIVES MD. ONLINE, http://aomol.msa.maryland.gov/000001/000027/html/am27--370.html (last visited Jan. 13,
2019).
318
    Id. at 483.
319
    38 ARCHIVES OF MARYLAND, supra note 313, at 128.
320
    29 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, OCT. 25, 1711-OCT. 9, 1714, at 437 (1909).
321
     30 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, APRIL 26, 1715-AUGUST 10, 1716, at 277 (1910),
ARCHIVES MD. ONLINE, http://aomol.msa.maryland.gov/000001/000030/html/am30--277.html (last visited Jan. 13,
2019).
322
     36 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, JULY 1727-AUGUST 1729 WITH AN APPENDIX OF
STATUTES PREVIOUSLY UNPUBLISHED ENACTED 1714-1726, at 534 (1916), ARCHIVES MD. ONLINE,
http://aomol.msa.maryland.gov/000001/000036/html/am36--534.html (last visited Jan. 13, 2019).
323
    34 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, OCTOBER 1720-1723, at 480 (1914), ARCHIVES MD.
ONLINE, https://msa.maryland.gov/megafile/msa/speccol/sc2900/sc2908/000001/000034/html/am34--480.html (last
visited Jan. 13, 2019).
324
    39 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, 1733-1736, at 113 (1919), ARCHIVES MD. ONLINE,
http://aomol.msa.maryland.gov/000001/000039/html/am39--113.html (last visited Jan. 13, 2019).
325
    52 PROCEEDINGS AND ACTS OF THE GENERAL ASSEMBLY, 1755-1756, at 450 (1935), ARCHIVES MD. ONLINE,
https://msa.maryland.gov/megafile/msa/speccol/sc2900/sc2908/000001/000052/html/am52--450.html (last visited
Jan. 13, 2019).
326
    Id. at 458.


                                                        40

                                            EXHIBIT 17
                    Electronic copy available at:0420
                                                 https://ssrn.com/abstract=3205664
company of militia.”327 The 1777 convention retained the new maximum of 50 years and excluded
non-whites.328 A 1778 militia act did not change the ages or arms requirements.329
    Then in 1781, the legislature passed “An Act to raise two battalions of militia for reinforcing
the continental army, and to complete the number of select militia.” The minimum age remained
sixteen.330 The new law ordered local governments to draft one or two men to serve the
Continental Army. It allowed lieutenants to play favorites: “to ease the good people, from the
draught, every free male idle person, above 16 years of age, who is able bodied, and hath no visible
means of an honest livelihood, may be adjudged a vagrant by the lieutenant, and by such
adjudication he is to be considered as an enlisted soldier.”331
    When Maryland ratified the Second Amendment on December 19, 1789,332 every militia it had
ever assembled consisted of men sixteen and older, who provided their own firearms.
    The first time Maryland increased its militia age was in 1793, when it modified its laws to align
with the federal Uniform Militia Act of 1792. This new militia statute raised the minimum age to
eighteen and lowered the maximum age to forty-five.333
    A 1793 supplement included a provision for a “one complete company of infantry annexed to
each regiment within this state, to be furnished with arms and accoutrements at the expense of the
state … composed of men between the ages of twenty-one and thirty years.”334 This provision for
select companies of infantry did not change the requirement for all other able bodied males
between 18 and 45 to enroll in the general militia, and to provide their own personal arms. 335 As

327
    78 PROCEEDINGS OF THE CONVENTIONS OF THE PROVINCE OF MARYLAND, 1774-1776, at 20 (1836), ARCHIVES
MD. ONLINE, http://aomol.msa.maryland.gov/000001/000078/html/am78--20.html (last visited Jan. 13, 2019); id. at
74.
328
      An Act to Regulate Militia, 1777 Md. Laws, Ch. XVII, Sec. II (expired in 1785),
http://aomol.msa.maryland.gov/megafile/msa/speccol/sc4800/sc4872/003180/html/m3180-0361.html .
329
      203 HANSON’S LAWS OF MARYLAND 1763-1784, at 192-93 (1787), ARCHIVES MD. ONLINE,
http://aomol.msa.maryland.gov/000001/000203/html/am203--192.html (last visited Jan. 13, 2019).
330
    MARYLAND HISTORICAL SOCIETY, 18 ARCHIVES OF MARYLAND: MUSTER ROLLS AND OTHER RECORDS OF SERVICE
OF MARYLAND TROOPS IN THE AMERICAN REVOLUTION 1775-1783 at 374 (1900).
331
      203 HANSON’S LAWS OF MARYLAND 1763-1784, at 279 (1787), ARCHIVES MD. ONLINE,
http://aomol.msa.maryland.gov/000001/000203/html/am203--279.html (last visited Jan. 13, 2019).
332
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 307-09.
333
       WILLIAM KILTY, THE LAWS OF MARYLAND: 1785-1799, ch. LIII, at 455 (1800),
https://play.google.com/books/reader?id=SZxaAAAAYAAJ&hl=en&pg=GBS.PT447. There were exemptions for
“quakers, menonists and tunkers, and persons conscientiously scrupulous of bearing arms, and the apprentices of their
trade.” Excusal on grounds of disability required a certificate from “the surgeon of the regiment to which he shall
belong, or some reputable physician in his neighbourhood.” Id. at 460. Quakers, Mennonites, and Dunkers are pacifist
Protestant denominations. The Dunkers are also known as the Church of the Brethren and have Baptist roots.
334
    A Supplement to the Act, Entitled, An Act to Regulate and Discipline the Militia of this State, 1798 Md. Laws, Ch.
C,                 Section                 XXIII,                  ARCHIVES                   MD.                 ONLINE,
http://aomol.msa.maryland.gov/megafile/msa/speccol/sc4800/sc4872/003181/html/m3181-1319.html (last visited
Jan. 13, 2019). These state-provided arms were to be used only for militia duty. If used for “hunting, gunning or
fowling” or not kept “clean and in neat order,” the firearm would be forfeited to the state and the militiaman would be
forced to obtain a private firearm, which by comparison, was perfectly legal and expected to be used for non-militia
purposes. Id. at Ch. C, Section XXX.
335
    Since the supplemental act did not address the arms requirement established in the original act passed earlier that
year, the following provision still applied:
          That every citizen so enrolled and notified, shall, within six months thereafter, provide- himself with
          a good musket or ﬁrelock, a sufficient bayonet and belt, two spare ﬂints, and a knapsack; a pouch
          with a box therein, to contain not less than twenty-four cartridges suited to the bore of his musket
          or ﬁrelock, each cartridge to contain a proper quantity of powder and, ball; or with a good rifle,


                                                          41

                                             EXHIBIT 17
                     Electronic copy available at:0421
                                                  https://ssrn.com/abstract=3205664
the Act explained, “the privates and non-commissioned officers of the said company, as they shall
respectively arrive at the age of thirty years, shall be dismissed from the company … and shall be
subject to militia duty in the same manner as other citizens above the age of thirty years.”336
    In 1799, Maryland’s final militia act of the eighteenth century copied federal law by calling
for “all able bodied white male citizens between 18 and 45 years of age.”337


        C. North Carolina: Land grants for properly armed persons “above the age of
           fourteen years”
    In 1663, eight noblemen were granted the Carolina territory—which included what is now
North Carolina and South Carolina—as a reward for their support of King Charles II as he was
“restored” to the throne. The Charter of Carolina gave these men the authority to “to levy, muster
and train all sorts of men, of what condition or wheresoever born … to make war and pursue the
enemies.”338
    Pursuant to “Concessions and Agreements” in 1664, “All inhabitants and freemen of Carolina
above seventeen years of age and under sixty shall be bound to bear arms and serve as soldiers
whenever the grand council shall find it necessary.”339 To encourage settlement and to ensure that
the settlers would be able to protect themselves, land grants were given to every properly armed
freeman, every freewoman with an armed servant, plus additional land for each armed person
produced who was “above the age of fourteen years” and had “a good firelock or matchlock bore,
twelve bullets to the pound, ten pounds of powder, and twenty pounds of bullets.”340 The
Fundamental Constitutions of Carolina in 1669 repeated the 1664 Concessions and Agreements
rules for people 17-60.341
    A 1712 letter from North Carolina’s acting Governor Thomas Pollock to Lord John Carteret
recalled that “at the last assembly with much struggling we obtained a law that every person
between 16 and 60 years of age able to carry arms that would not go out to the war against the
Indians, should forfeit and pay £5.”342
    The minimum militia age of sixteen was maintained in a 1715 act, declaring that “the Militia
of this Governmt. shall consist of all the Freemen within the same between the years of Sixteen


           knapsack, shot-pouch and powder-horn, twenty balls suited to the bore of his rifle, and a quarter of
           a pound of powder, and shall appear so armed, accoutred and provided, when called out to exercise
           or into service.
KILTY, THE LAWS OF MARYLAND: 1785–1799, supra note 333, ch. LIII, at 455.
336
    Id. at Ch. C, Section XXX.
337
    1 THOMAS HERTY, A DIGEST OF THE LAWS OF MD. 369 (1799).
338
    CHARTER OF CAROLINA (Mar. 24, 1663), http://avalon.law.yale.edu/17th_century/nc01.asp.
339
    AMERICA’S FOUNDING CHARTERS: PRIMARY DOCUMENTS OF COLONIAL AND REVOLUTIONARY ERA GOVERNANCE
232 (Jon L. Wakelyn ed. 2006) (Concessions and Agreements, Jan. 11, 1664) (available on Google Books).
340
    Id. at 210-11.
341
    1 THE STATE RECORDS OF NORTH CAROLINA 205 (1886).
342
    Id. at 877 (letter of Sept. 20, 1712). The war was North Carolina and its Indian allies against the Tuscarora Indians
and their Indian allies. See DAVID LA VERE, THE TUSCARORA WAR: INDIANS, SETTLERS, AND THE FIGHT FOR THE
CAROLINA COLONIES (2016). The Cartaret family were among the proprietors of North Carolina. STEWART E.
DUNAWAY, LORD JOHN CARTERET, EARL GRANVILLE: FAMILY HISTORY AND THE GRANVILLE GRANTS IN NORTH
CAROLINA 56 (2013).


                                                          42

                                             EXHIBIT 17
                     Electronic copy available at:0422
                                                  https://ssrn.com/abstract=3205664
years & Sixty.”343 This included free blacks. Each militiaman had to provide himself with “a good
Gun well-fixed Sword & at least Six Charges of Powder & Ball.”344
     The enrollment of all freemen of all colors aged 16 to 60 was retained in a 1740 act.345 These
freemen had to appear with “a good Gun well fixed and a Sword or Cutlass and at least twelve
Charges of powder and Ball or Swan Shot”346 (Swan shot is large shotgun pellets.)
     The next act in 1746 kept the same ages, but included servants in addition to freemen. 347 It
also slightly modified the arms requirement, mandating that each militiaman appear with “a Gun,
fit for service, a Cartouch Box, and a Sword, Cutlass, or Hanger [a type of sword], and at least
Twelve Charges of Powder and Bail, or Swan Shot, and Six Spare Flints”348 This act was extended
for another five years in 1749,349 and another three years in 1754.350 The 1756 act slightly modified
the necessary arms and equipment, specifically requiring tools for gun cleaning.351 When this act
was amended and continued in 1759, the arms and ages were unchanged.352
     The 1760 law introduced different arms mandates for mounted militiamen, including a pair of
handguns plus a lightweight long gun. Every trooper (horseman) needed “Holsters, Housing,
Breast-Plate and Crupper, a Case of good Pistols, a good Broad Sword, Twelve Charges of Powder,
Twelve sizeable Bullets, a Pair of Shoe-Boots, with suitable Spurs, and a Carbine well fixed, with
a good Belt, Swivel and Bucket.”353
     The militia act of 1764 had similar age and arms requirements, except that swan shot was now
mandatory for infantry.354 The act was continued in 1766.355 Then in 1768, “sizeable Bullets”
were restored as an acceptable alternative to swan shot.356


343
    1715 N.C. Sess. Laws 29.
344
    Id.
345
     An Act for the better Regulating the Militia of this Government, N.C. OFF. ARCHIVES & HIST.,
http://www.ncpublications.com/Colonial/editions/Acts/militia.htm (last updated Dec. 31, 2000).
346
    Id.
347
     An Act for the better Regulating the Militia of this Government, 1746 N.C. Sess. Laws 244,
http://docsouth.unc.edu/csr/index.php/document/csr23-0016.
348
    Id.
349
    An Act for Altering, Explaining, and Continuing an Act, Intituled, an Act for the better Regulating the Militia in
this Government, 1749 N.C. Sess. Laws 330, http://docsouth.unc.edu/csr/index.php/document/csr23-0022.
350
    1754 N.C. Sess. Laws 266, http://docsouth.unc.edu/csr/index.php/document/csr25-0031.
351
     An Act for the better Regulation of the Militia, and for other Purposes, 1756 N.C. Sess. Laws 334,
http://docsouth.unc.edu/csr/index.php/document/csr25-0034 (“a well fixed Gun, and a Cartridge Box, and a Sword,
Cutlass or Hanger, and have at least nine Charges of Powder and Ball, or Swan Shot, and three spare Flints, and a
Worm and Picker”).
352
    An Act to Amend and Continue an Act, Intituled, an Act for the better Regulation of the Militia, and for other
Purposes, 1759 N.C. Sess. Laws 393, http://docsouth.unc.edu/csr/index.php/document/csr25-0040.
353
         An      Act      for       Appointing       a    Militia,      1760      N.C.       Sess.    Laws       521,
http://docsouth.unc.edu/csr/index.php/document/csr23-0040. This act was continued later that same year, and again
in 1762. An Act to amend and continue an Act intitled An Act for appointing a Militia, 1760 N.C. Sess. Laws 535,
http://docsouth.unc.edu/csr/index.php/document/csr23-0041;           1762       N.C.       Sess.      Laws       585,
http://docsouth.unc.edu/csr/index.php/document/csr23-0043.
354
    An Act for appointing a Militia, 1764 N.C. Sess. Laws 596, http://docsouth.unc.edu/csr/index.php/document/csr23-
0044.
355
    An Act to amend & Continue An Act, Intitled An Act for Appointing a Militia, 1766 N.C. Sess. Laws 496,
http://docsouth.unc.edu/csr/index.php/document/csr25-0049.
356
       An Act for establishing a Militia in this Province, 1768 N.C. Sess. Laws 761,
http://docsouth.unc.edu/csr/index.php/document/csr23-0049.


                                                         43

                                             EXHIBIT 17
                     Electronic copy available at:0423
                                                  https://ssrn.com/abstract=3205664
    The 1770 act eliminated a conscientious objector exemption and ordered “all Male Persons of
the people called Quakers, between the age of Sixteen and Sixty” to enlist in the militia.357
Additionally, the act provided that “the Father or where there is no Father living, the Mother of
each and every Person under the age of Twenty One Years, shall be liable to the Payment of the
Fines becoming due from their respective sons so under age.”358
    The 1774 militia act retained the age and arm requirements. 359 Perhaps reflecting wartime
arms shortages, the 1777 act was less specific about particular firearms, requiring only that “each
Militia soldier shall be furnished with a good Gun, shot bag and powder horn, a Cutlass or
Tomahawk.”360 The maximum age was reduced: “the Militia of every County shall consist of all
the effective men from sixteen to fifty years of age.” 361
    With the American Revolution raging, the 1779 act kept the maximum age of 50 and the
minimum of 16.362 Religious exemptions were restored for “Quakers, Menonists, Dunkards, and
Moravians.”363 “[E]ach Militia Soldier [had to] be furnished with a Good Gun, Shot bag a
Cartouch Box or powder Horn, a Cutlass or Tomahawk.”364
    The 1781 act was more flexible on the requisite arms. Infantry needed “a good gun and shot
bag, and powder horn or cartouch box, and havre sack.”365 Cavalry troopers needed “a gun, sword,
and cartouch box.”366
    The following year, “An Act for Raising troops to compleat the Continental Battalions of this
State, and other purposes” was passed. This was a draft for the Continental Army. Subject to the
draft were “all the inhabitants . . . between the ages of sixteen and fifty.”367 To prevent the
widespread community practice of filling draft ranks with the most vulnerable and least motivated,
the act specified that “no British or Hessian deserter who hath not been a resident of this State
twelve months, or orphan or apprentice under eighteen years of age, Indian, sailor or negro slave,
shall be received as a substitute for any class volunteer or draft whatever.”368 So a 19-year-old
who was drafted could hire an older man to serve as a substitute, but could not hire a 17-year-old
orphan.

357
    An Act for an Addition to, and Amendment of an Act, entitled, An Act for Appointing a Militia, 1770 N.C. Sess.
Laws 787, http://docsouth.unc.edu/csr/index.php/document/csr23-0051.
358
    Id. at 788. Similarly, “the master, and where there is no master, the mistress of all such Apprentices and Servants
shall be liable to the Payment of Fines becoming Due from their respective Apprentices and Servants.” Id.
359
    An Act to Establish a Militia for the Security and Defence of this Province, 1774 N.C. Sess. Laws. 940-41,
http://docsouth.unc.edu/csr/index.php/document/csr23-0054.
360
    An Act to Establish a Militia in this State, 1777 N.C. Sess. Laws 1,
http://docsouth.unc.edu/csr/index.php/document/csr24-0001.
361
    Id.
362
    An Act to Regulate and Establish a Militia in this State, 1779 N.C. Sess. Laws 190,
https://docsouth.unc.edu/csr/index.php/document/csr24-0005.
363
    Id. “Menonists” encompasses several Protestant sects who trace their origin to the Dutch pacifist priest Menno
Simons. “Dunkards” derived their name from their practice of full-immersion baptism. Moravians descend from the
early fifteenth century Czech Protestant reformer Jan Hus. Mainly from central Europe, they became pacifist after
failed uprisings in the seventeenth century.
364
    Id. at 191.
365
    An Act to regulate and establish a Militia in this State, 1781 N.C. Sess. Laws 359,
http://docsouth.unc.edu/csr/index.php/document/csr24-0010.
366
    Id. at 366.
367
    An Act for Raising troops to compleat the Continental Battalions of this State, and other purposes, 1782 N.C. Sess.
Laws 413, http://docsouth.unc.edu/csr/index.php/document/csr24-0012.
368
    Id. at 414.


                                                         44

                                             EXHIBIT 17
                     Electronic copy available at:0424
                                                  https://ssrn.com/abstract=3205664
    After the war was over, the 1785 act raised the minimum militia age to 18. Militiamen included
“all freemen and indented servants” (but not servants for life, a/k/a slaves). Militiamen had to arm
themselves with “a well fixed gun and cartouch-box, with nine charges of powder made into
cartridges and sizeable bullets or swan-shot, and one spare flint, worm and picker.”369
    North Carolina’s 1787 militia law370 was in effect when it ratified the Second Amendment on
December 22, 1789.371 The militia law kept the militia as “all freemen and indented servants
within this State, from eighteen to fifty years of age.”372 The required arms and equipment were
now more specific and varied by role in the militia.373
    For commissioned officers in the infantry, “side arms” (handguns) “or a spontoon” (a pole
arm). For private and non-commissioned officers, a musket or rifle, plus a cartridge box, powder
horn, shot pouch “in good condition,” “nine charges of powder made into cartridges with sizeable
balls or swan-shot,” a spare flint, and one worm and picker.374 As for artillerymen, they “shall be
armed and accoutred with small arms in the same manner of the infantry, except the non-
commissioned officers, who shall have swords instead of fire-arms.”375
    Horsemen, whether officers or privates, needed “a strong, serviceable horse, at least fourteen
hands high, with a good saddle, bridle, holsters, one pistol, horseman’s sword and cap, a pair of
shoe boots and spurs,” plus “a proper cartouch-box and cartridges all in good order.”376
    North Carolina’s next militia bill, passed on December 29, 1792, conformed to the federal
Uniform Militia Act of 1792. The minimum age remained 18, while the maximum dropped to 45.
The mandatory arms paralleled the federal statute. Each infantryman was required to “provide
himself with a good musket or firelock, a sufficient bayonet and belt, two spare flints, a knapsack,
a pouch with a box therein to contain not less than 24 cartridges suited to the bore of his musket
or firelock, each cartridge to contain a proper quantity of powder and ball ; or with a good rifle,
knapsack, shot-pouch and powder-horn, 20 balls suited to the bore of his rifle, and a quarter of a
pound of powder.” 377
    The state’s final militia act of the eighteenth century was passed in 1796. It improved
consistency with federal law and kept the previous age and arms requirements.378

       D. South Carolina: “all male persons in this Province, from the age of sixteen
          to sixty years”




369
        An Act for Establishing a Militia in This State, 1785 N.C. Sess. Laws 710,
http://docsouth.unc.edu/csr/index.php/document/csr24-0016.
370
    An Act for Establishing a Militia in this State, 1787 N.C. Sess. Laws 813,
http://docsouth.unc.edu/csr/index.php/document/csr24-0017.
371
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 311–12.
372
     An Act for Establishing a Militia in this State, supra note 370, at 813.
373
    Id. at 814.
374
    Id.
375
    Id.
376
    Id.
377
    1792 N.C. Sess. Laws 33, https://babel.hathitrust.org/cgi/pt?id=nc01.ark:/13960/t8sb53g1g;view=1up;seq=33.
378
    1796 N.C. Sess. Laws 57, https://babel.hathitrust.org/cgi/pt?id=nc01.ark:/13960/t6n02562t;view=1up;seq=57.


                                                     45

                                           EXHIBIT 17
                   Electronic copy available at:0425
                                                https://ssrn.com/abstract=3205664
      South Carolina was formally separated from North Carolina in 1729 but began making its own
laws before that. Its first militia statute was enacted in 1703.379 It included “all and every the
inhabitants from the age of sixteen years to sixty.”380 It required “each person or soldier” to appear
“with a good sufficient gun, well fixed, a good cover for their lock, one good cartridge box, with
at least twenty cartridges of good powder and ball, and one good belt or girdle, one ball of wax
sticking at the end of the cartridge box, to defend the arms in rain, one worm, one wier and four
good spare flints, also a sword, bayonet or hatchet.”381
      The arms and age requirements were retained in the 1707 militia act.382 This act was revived
and continued in 1721.383 The 1721 act made only minor changes for arms; militiamen now had
to bring at least a quarter pound of powder, and only twelve cartridges instead of twenty.384
Additionally, troops of horse or dragoons had to provide themselves with “holsters and a pair of
pistols, a carbine and sword.”385 The next act, in 1734, was identical to 1721.386
      South Carolina’s 1737/8 militia act is lost.387 A 1739 supplement did make it clear that militia
arms were to be kept at home: “all persons who are liable to bear arms, shall constantly keep in
their houses such arms, furniture, ammunition and accoutrements.” 388
      A 1747 act affirmed that it was “lawful to . . . call together all male persons in this Province,
from the age of sixteen to sixty years.” It also made “every person liable to appear and bear arms
. . . keep in his house, or at his usual place of residence, and bring with him to such muster, exercise
or training, one gun or musket, fit for service, a cover for his lock, one cartridge box,” twelve
cartridges, horn or flask filled with at least a quarter pound of gun powder, a shot pouch with
appropriate bullets, “one girdle or belt, one ball of wax . . . to defend his arms in rain, one worm
and picker, four spare flints, a bayonet, sword or hatchet.”389
      The next militia act was passed over four decades later, in 1778.390 It applied to “all male free
inhabitants . . . from the age of sixteen to sixty years.”391 Every militiaman had to “constantly keep
in good repair, at his place of abode . . . one good musket and bayonet, or a good substantial smooth
bore gun and bayonet, a cross belt and cartouch box” that could hold thirty-six rounds, “twelve
rounds of good cartridges,” plus “half a pound of spare powder and twenty-four spare rounds of
leaden bullets or buck-shot,” a cover for the gunlock, wax, worm picker, and “one screw driver or
substantial knife.” Instead of the musket plus bayonet, a militiaman could choose “one good rifle-
gun and tomahawk or cutlass.”392

379
   9 THE STATUTES AT LARGE OF SOUTH CAROLINA: CONTAINING THE ACTS RELATING TO ROADS, BRIDGES AND
FERRIES, WITH AN APPENDIX, CONTAINING THE MILITIA ACTS PRIOR TO 1794, at 617 (David J. McCord ed., 1841),
https://books.google.com/books/about/The_Statutes_at_Large_of_South_Carolina.html?id=t7Q4AAAAIAAJ.
380
    Id.
381
    Id. at 618.
382
    Id. at 625-26.
383
    Id. at 631.
384
    Id. at 632.
385
    Id. at 639.
386
    Id. at 641.
387
    3 THE STATUTES AT LARGE OF SOUTH CAROLINA 487 (Thomas Cooper, ed., 1838) (“The original not to be found.”).
388
    9 THE STATUTES AT LARGE OF SOUTH CAROLINA, supra note 367, at 643.
389
    Id. at 645-47. This act was followed in 1760 by an act establishing and regulating the artillery company that was
formed out of the Charleston militia. Id. at 664.
390
    Id. at 666.
391
    Id. at 672.
392
    Id. at 672-73.


                                                        46

                                             EXHIBIT 17
                     Electronic copy available at:0426
                                                  https://ssrn.com/abstract=3205664
     South Carolina’s 1782 militia act kept the minimum age at 16 but lowered the maximum age
to 50.393 A temporary act in 1783 left the age and arms requirements unchanged.394
     The minimum age was raised for the first time in South Carolina’s history in the militia act of
1784, which defined the militia when the state ratified the Second Amendment on January 19,
1790.395 The 1784 act “excused from militia duty, except in times of alarm . . . all persons under
the age of eighteen years or above the age of fifty years.”396 Thus, men under 18 or over 50 could
still be forced to serve in an emergency.
     The necessary arms were revised in 1791. Firearms were “a good musket and bayonet . . . or
other sufficient gun.” 397 Edged arms were “a good and sufficient small sword, broad sword,
cutlass or hatchet.” 398 Along with the usual cartouch box, powder horn or flask, shot bag or pouch,
spare flint, and ammunition.399
     Almost exactly one year later, on December 21, 1792, an act 400 was passed that continued the
Acts of 1784 and 1791, until the state could “arrange the militia agreeable to the Act of the United
States in Congress.”401 The South Carolina militia expressly included free people of every color
within the state: “all free negroes and Indians, (nations of Indians in amity with the State excepted,)
Moors, mulattoes and mestizoes,402 between the ages of eighteen and forty-five, shall be obliged
to serve in the said militia.”403
     Finally, in 1794, the state organized its militia “in conformity with the act of Congress.”404
The South Carolina militia was “every citizen who shall, from time to time, arrive at the age of
eighteen years.”405 It excluded “all persons under the age of eighteen, and above the age of forty-
five years.”406 Additionally, “all free white aliens or transient persons, above the age of eighteen
and under the age of forty-five years, who have resided or hereafter shall or may reside in this state
for the term of six months [were] subject and liable to do and perform all patrol and militia duty




393
    Id. at 682.
394
    Id. at 688.
395
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 309–11.
396
    9 THE STATUTES AT LARGE OF SOUTH CAROLINA, supra note 379, at 689–90.
397
    Id. at 691.
398
    Id.
399
    Id.
400
    Id. at 347-59.
401
    Id. at 358.
402
    Mixed-race descent of whites and Indians. The Indian amity language meant that an Indian who lived among South
Carolinians was subject to militia duty. Because Indian tribes were legally separate nations, Indians of friendly tribes
who lived with the tribe could not be subject to militia duty.
403
    Id. at 358.
404
    8 THE STATUTES AT LARGE OF SOUTH CAROLINA: CONTAINING THE ACTS RELATING TO CORPORATIONS AND THE
MILITIA 485 (David J. McCord ed., 1841), https://books.google.com.fj/books?id=4EgUAAAAYAAJ.
405
    Id. at 487.
406
    Id. at 492.


                                                          47

                                             EXHIBIT 17
                     Electronic copy available at:0427
                                                  https://ssrn.com/abstract=3205664
which shall or may be required by the commanding officer” of the district.”407 The required arms
were the same as the federal Uniform Militia Act.408

       E. New Hampshire: males under seventy
    New Hampshire’s first militia act was passed in 1687.409 It demanded “that no person
whatsoever above Sixteene yeares of age remaine unlisted.”410 Equipment was “a well fixed
musket” with a barrel at least three feet.411 The caliber was large: “the bore for a bullett of twelve
to the pound.”412 Also necessary were bandoliers and a cartridge box, plus bullets and powder.413
Officers had the option of allowing their men to have “a good pike and sword” instead of the
musket.414
    As for horsemen, “every soldier belonging to the horse” had to bring “a good serviceable horse
covered with a good saddle with holsters breastplate and crupper a case of good pistolls and sword
and halfe a pound of powder and twenty sizable bulletts . . . And every trooper have at his usuall
place of abode a well fixed Carabine with belt and swivel.”415
    The next act, in 1692, changed the militia from all “persons” over sixteen to all males over
16.416 For arms, everyone had to be “well provided w’th a well fixed gun or fuse,” plus “Sword
or hatchet.”417 Along with the typical colonial requirements for gunpowder and bullets, a
knapsack, a cartridge box, a powder horn, and flints.418
    The above had stated how much ammunition the militiaman had to bring when called to
muster—the periodic militia inspections for sufficiency of arms. Besides that, every militiaman
had to keep more at home: “every Sooilder Shall have at his habitation & abode one pound of good
pouder & twenty Sizable bullets.”419




407
    Id. at 493. The “patrol” was the slave patrol—nighttime patrols to catch slaves who were off their master’s land,
and to search slave quarters for weapons. The patrol and the militia had separate origins and were legally distinct.
However, as the text indicates, below the Mason-Dixon line, the patrol and the militia were related. See generally
SALLY E. HADDEN, SLAVE PATROLS: LAW AND VIOLENCE IN VIRGINIA AND THE CAROLINAS (2001).
408
    8 THE STATUTES AT LARGE OF SOUTH CAROLINA: CONTAINING THE ACTS RELATING TO CORPORATIONS AND THE
MILITIA, supra note 404, at 498. This law was supplemented later in 1794, but the supplement did not affect the age
limits nor arms requirements. Id. at 501-02.
409
      1 LAW OF NEW HAMPSHIRE: PROVINCE PERIOD 221 (Albert Stillman Batchellor ed., 1904),
https://play.google.com/store/books/details?id=YSgTAAAAYAAJ.
410
    Id.
411
    Id.
412
    Id. That is, one pound of lead would make twelve bullets. This was slightly larger than .75 caliber, which is 13
round bullets per pound. RED RIVER BRIGADE, http://www.redriverbrigade.com/lead-ball-per-pound/ (last visited Jan.
13, 2019).
413
    1 LAWS OF NEW HAMPSHIRE: PROVINCE PERIOD, supra note 397.
414
    Id.
415
    Id. at 221-22
416
    Id. at 537.
417
    Id.
418
    Id.
419
    Id.


                                                         48

                                             EXHIBIT 17
                     Electronic copy available at:0428
                                                  https://ssrn.com/abstract=3205664
     A 1704 act did not change the militia ages or arms.420 But the following act did. “An Act for
the Regulating of the Militia” in 1718 established New Hampshire’s first upper militia age limit,
providing that “all Male Persons from Sixteen Years of Age to Sixty [] shall bear Arms.”421
     The primary arms mandate applied to “every Listed Souldier and Housholder (except
Troopers).”422 In other words, the head of a house was required to have the specified arms, even
if the head were not militia-eligible. These arms were “a well fix’d, Firelock Musket, of Musket
or Bastard-Musket bore, the Barrel not less than three foot and a half long; or other good Fire-
Arms, to the satisfaction of the Commission Officers of the Company.” 423 Now, the mandatory
equipment included gun cleaning tools: “a Worm and Priming Wire fit for his Gun.”424 Mandatory
edged arms were “a good Sword or Cutlash.”425
     As for horsemen, they needed “a Carbine, the Barrel not less than Two Foot and half long,
with a Belt and Swivel, a Case of good Pistols with a Sword or Cutlash, a Flask or Cartouch Box,
One Pound of good Powder, Three Pound of sizeable Bullets, Twenty Flints, and a good pair of
Boots, and Spurs.”426
     Acts passed in 1719427 and 1739/40428 did not affect the age limits or arms requirements. A
1754 revision made the parents over persons under twenty-one liable for fines imposed for their
sons’ militia delinquency or neglect.429
     Thus, the social expectation of the time was that parents would ensure that their sons sixteen
and older had particular guns, swords, and so on, and that the sons would keep the arms in good
condition and practice with them.
     In 1773, New Hampshire lowered the maximum militia age from 60 to 50, “it having been
found by Experience that persons attending after the Age of Fifty Years was not for the Publick
advantage.”430
     After the Revolution began, a comprehensive new militia law was enacted.431 It retained the
recently established age limits of 16 to 50. 432
     Any “good Fire Arm” was acceptable. Also mandatory was a “good Ramrod.”433 The latter
was used to ram the bullet down the muzzle, into the firing chamber. It was essential to the use of
a muzzle-loading gun. While some militia statutes specified a ramrod, many left it to implication.



420
      2 ALBERT STILLMAN BATCHELLOR, LAWS OF NEW HAMPSHIRE, PROVINCE PERIOD 61-62 (1913),
https://play.google.com/store/books/details?id=PbxGAQAAIAAJ.
421
    Id. at 284.
422
    Id. at 285.
423
    Id.
424
    Id.
425
    Id.
426
    Id.
427
    Id. at 347 (“An Act in Addition to the Act for the Regulating the Militia”).
428
    Id. at 575 (“An Act in Addition to an Act Entituled, An Act for Regulating the Militia”).
429
      3 LAWS OF NEW HAMPSHIRE, PROVINCE PERIOD 83 (Henry Harrison Metcalf ed., 1915),
https://play.google.com/store/books/details?id=n7xGAQAAIAAJ.
430
    Id. at 590.
431
    4 LAWS OF NEW HAMPSHIRE, REVOLUTIONARY PERIOD 39 (Henry Harrison Metcalf ed., 1916) (“An Act for forming
and regulating the Militia within the State of New Hampshire in New England, and for repealing all the Laws
heretofore made for that purpose”), https://play.google.com/store/books/details?id=P71GAQAAIAAJ.
432
    Id.
433
    Id. at 42.


                                                    49

                                           EXHIBIT 17
                   Electronic copy available at:0429
                                                https://ssrn.com/abstract=3205664
By requiring that a gun be “well fixed” or “good,” the less specific statutes implicitly required all
appropriate accoutrements, including the ramrod.
    For gun cleaning, the worm and priming wire had long been mandated. The new laws had an
additional item: a brush.434
    Two types of edged weapons were needed. First, “a Bayonet fitted to his Gun.”435 In close
quarters fighting, an infantryman would attach the bayonet to the front of his gun. Then the gun
would be used as a spear. Since there was a bayonet, there had to be “a Scabbard and Belt
therefor.”436
    Besides the bayonet, one additional edged weapon was mandatory: “a Cutting Sword, or a
Tomahawk or Hatchet.”437
    The ammunition items were: “Pouch containing a Cartridge Box, that will hold fifteen Rounds
of Cartridges at least, a Hundred Buck Shot, a Jack Knife and Tow for Wadding, six Flints, one
Pound of Powder, forty Leaden Balls fitted to his Gun.”438
    Finally, field supplies: “Knapsack and Blanket, a Canteen or Wooden Bottle sufficient to hold
one Quart.”439
    Persons who were self-sufficient had to supply themselves with the required items. As for
others, “all Parents, Masters, and Guardians, shall furnish and equip those of the Militia which are
under their Care and Command.”440
    In the War of Independence—for national survival—arms duties were expanded even to 65-
year-olds. All men “from Sixteen years of Age to Sixty five” who were not part of the militia (“the
Training Band”) were required to provided themselves the same “Arms and Accoutrements.” This
applied to men “of sufficient Ability” (able-bodied).441
    Later, four years into the war, in 1780, New Hampshire enacted a new militia law. 442 The
militia was ages sixteen and fifty.443 The militiamen had to attend musters and drills, and
sometimes had to march off to fight in distant locations.
    Under the 1780 law, all males under 70 who were capable of bearing arms were put on the
“alarm list.”444 This meant that they had to have all the same arms and gear as militiamen.445 If
there were an attack on their town, or nearby, they would come forth with their arms.
    The New Hampshire statute reflected a common American practice. Whenever a small town
was attacked, everybody who was able would fight as needed, including women, children, and the
elderly.446


434
    Id.
435
    Id.
436
    Id.
437
    Id.
438
    Id.
439
    Id.
440
    Id.
441
    Id. at 46.
442
    Id. at 273 (“An Act for Forming & Regulating The Militia within this State, and for Repealing All the Laws
heretofore made for that Purpose.”).
443
    Id. at 274.
444
    Id. at 276.
445
    Id.
446
    See, e.g., STEVEN C. EAMES, RUSTIC WARRIORS: WARFARE AND THE PROVINCIAL SOLDIERS ON THE NEW ENGLAND
FRONTIER, 1689-1748, at 28-29 (2011).


                                                     50

                                           EXHIBIT 17
                   Electronic copy available at:0430
                                                https://ssrn.com/abstract=3205664
    The 1780 firearms requirement was more specific than its 1776 predecessor, requiring “a good
Musquet.”447 The bayonet was still mandatory, but a second edged weapon was not.448 Captains
and Subalterns were to be “furnished with a half pike or Espontoon” (pole arms) or a “Fusee
[lightweight long gun] and Bayonet and also with a Sword or Hanger.”449
    In 1786, New Hampshire repealed all previous militia laws, and enacted a comprehensive new
statute.450 This was the state’s militia law when it ratified the Second Amendment on January 25,
1790.451 The minimum age remained at 16—where it had been throughout all of New Hampshire’s
history. The maximum age fell to 40, its lowest yet.452 Older men were on the alarm list until age
60.453
    Arms were the same as in 1780.454 As before, militiamen “under the care of parents masters
or Guardians” were “to be furnished by them with such Arms and accoutrements.”455
    A 1792 militia law introduced a racial element; the militia consisted of “every free, able bodied
white male citizen of this State resident therein who is, or shall be of the age of eighteen years and
under the age of Forty years.”456
    The 1792 arms requirements were mostly the same as before, with some additional details. For
example, commissioned officers had to have “a pair of Pistols, the holsters of which to be covered
with bear-skin Caps.”457 Commissioned officers might have an espontoon (a pole arm often used
for signaling), but field officers would not.458 Again, “parents, Masters, or Guardians” had to
furnish their charges with “Arms and Accoutrements.”459 And again they were “liable for the
neglect and non appearance of such persons . . . under their care.”460
    In 1795 the starting militia age was lowered back to sixteen, where it had been until recently.461
Perhaps the 1792 age-eighteen law was in deference to the federal Uniform Militia Act passed
earlier that year. Later, the people decided that they wanted to keep their traditional lower age.


447
    Id. at 276-77.
448
    Id.
449
    Id. at 277.
450
     5 LAWS OF NEW HAMPSHIRE, FIRST CONSTITUTIONAL PERIOD 177 (Henry Harrison Metcalf ed., 1916),
https://play.google.com/store/books/details?id=iKkwAQAAMAAJ. An addition to this act was passed in September
of 1786, but it did not affect the age limits or arms requirements. Id. at 197.
451
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 303-04.
452
    5 LAWS OF NEW HAMPSHIRE, FIRST CONSTITUTIONAL PERIOD, supra note 450, at 177.
453
    Id. at 178.
454
    Id. at 180.
455
    Id. at 179. Also, as usual, “Parents Masters and Guardians shall be liable for the Neglect and Non Appearance of
such persons as are under their Care and are liable by Law to train.” Id. at 181.
456
    6 LAWS OF NEW HAMPSHIRE, SECOND CONSTITUTIONAL PERIOD 84-85 (N.H. Sec’y of State ed., 1917) (available
on Google Books).
457
    Id. at 88.
458
    Id. at 89.
459
    Id.
460
    Id.
461
    Id. at 263-64 (“[E]very free, able bodied, white male citizen of this State resident therein who is or shall be of the
age of sixteen years, and under forty years of age, under such exceptions as are made in this act, shall be enrolled in
the Militia, and shall in all other respects be considered as liable to the duties of the Militia, in the same way and
manner, as those of the age of eighteen years and upwards. And every citizen enrolled and liable as aforesaid; shall,
while under the age of twenty one years be exempt from a poll tax.”).
     Other additions to the 1792 militia law were enacted in 1793. Id. at 110 (assigning certain militia units to
regiments), 1795 (id. at 279), and 1798 (id. at 545).


                                                           51

                                              EXHIBIT 17
                      Electronic copy available at:0431
                                                   https://ssrn.com/abstract=3205664
       F. Delaware: “every Freeholder and taxable Person”
    First a colony of Sweden and then the Netherlands, Delaware was taken by the English in 1664.
Initially, New York claimed it. A statute New York passed in 1671 to defend against Indian attacks
along the Delaware River became Delaware’s first militia act. It required “That every Person that
can beare Arms from 16 to 60 years of Age, bee allways provided with a convenient proportion of
Powder & Bullett fit for Service, and their mutual Defence.”462
    Eventually, Delaware got its own legislature, but the three compact counties were too small to
merit a royal governor. Consequently, the Governor of Pennsylvania was also the Governor of
Delaware. Delaware did not enact a militia statute until 1740.463 It required “all the inhabitants
and freemen” aged fifteen to sixty-three to “provide and keep . . . a well-fixed firelock or musket,”
plus ammunition supplies and cleaning tools.464
    The next year, a new law required males from 17 to 50 years to enlist. Besides that, everyone
else who was living self-sufficiently (“every Freeholder and taxable Person”) had to have the same
arms as militiamen.465
    Because “the Subjects of the French King, and their Savage Indian Allies . . . in the most cruel
and barbarous Manner, attacked and murdered great Numbers” of colonists, the Assembly of the
Counties of New Castle, Kent, and Sussex enacted a militia law in 1756. 466 This militia law for
the French & Indian War was for the people to “assert the just Rights, and vindicate the Honour,
of His Majesty’s Crown, but also to defend themselves and their Lives and Properties, and preserve
the many invaluable Rights and Privileges that they enjoy under their present Constitution and
Government.”467
    The militia law covered every male “above Seventeen and under Fifty Years of Age (except
bought Servants, or Servants adjudged to serve their Creditors).”468 The gun was to be a musket
or rifle.469 The next year the militia act was extended “so long as the War proclaimed by his
Majesty against the French King shall continue and no longer.”470
    After the Revolution began, Delaware enacted several militia statutes in 1778. The
foundational act “establishing a Militia within this State” included “each and every able-bodied,
effective, Male white Person between the Ages of Eighteen and Fifty.” 471 Militiamen had to
provide their own “Musket or Firelock with a Bayonet,” plus the cartridge box, cartridges, priming


462
        GEORGE H. RYDEN, DELAWARE—THE FIRST STATE IN THE UNION 103-104 (1938),
https://archives.delaware.gov/wp-content/uploads/sites/156/2017/05/DE_Terc_Publications.pdf.
463
            1        LAWS        OF         THE       STATE         OF        DELAWARE           175         (1797),
https://play.google.com/store/books/details?id=GXJKAAAAYAAJ).
464
    Id. at 175, 178.
465
    RYDEN, supra note 462, at 117. A “freeholder” owned real property. Single women could be freeholders. A tenant
was not a freeholder, but could be a taxable person.
466
    ARTHUR VOLLMER, MILITARY OBLIGATION: DELAWARE ENACTMENTS 179 (1947).
467
    Id.
468
    Id.
469
    Id. at 180.
470
    RYDEN supra note 462, at 126.
471
    AN ACT of the General Assembly of the Delaware State for establishing a militia within the said state, 1778 Del.
Acts, March Adjourned Session 3-4. The several acts from the March 1778 session are separately paginated, so each
new act begins on its own page 1.


                                                        52

                                            EXHIBIT 17
                    Electronic copy available at:0432
                                                 https://ssrn.com/abstract=3205664
wire, brush, and six flints. For 18-to-20-year-olds who could not afford the mandatory arms, the
parents had to provide them, if the parents could afford them.472
    Another law punished people who bought from militiamen the arms or accoutrements that
militiamen were supposed to always keep. If the illicit buyer were a man 18 to 50, the punishment
could include six months’ service in the militia.473 The third act in 1778 provided regulations for
the militia “whilst under Arms or embodied” (i.e., in active service).474 A 1779 supplement
specified the punishment for persons between 18 and 50 who failed to appear for militia duty with
the required arms.475
    A comprehensive new militia act in 1782 included “every able-bodied effective Male white
Inhabitant between the Ages of eighteen and fifty years.”476 Again, parents who could afford to
had to provide the required arms to persons aged 18-to-20 who could not afford them.477 Arms
were the same as before.478
    The act that established the militia when Delaware ratified the Second Amendment on January
28, 1790,479 was passed in 1785.480 Each white male 18-50 whose taxes were at least twenty
shillings a year had to provide equipment “at his own expence.”481 As for apprentices and persons
over 18 and under 21, their parent or guardian would provide the arms—if the militiaman’s estate
were at least eighty pounds, or if the parent paid “six pounds annually towards the public taxes.”482
    Arms were “a musket or firelock, with a bayonet,” a cartridge box with twenty-three cartridges,
“a priming wire, a brush and six flints, all in good order.” 483 Fines for neglect were to be paid by
militiamen “of full age or by the parent or guardian of such as are under twenty-one years.”484 The
guardian could charge his ward for the expense when the time came for “settling the accounts of
his guardianship.”485
    Like most states, Delaware enacted a new militia law after the federal Uniform Militia Act
passed in 1792. Delaware’s 1793 act included “each and every free able bodied white male citizen
of this state, who is or shall be of the age of eighteen years, and under the age of forty-five years.”486
However, “all young men under the age of twenty-one years, and all servants purchased bona fide,
and for a valuable consideration, [were] exempted from furnishing the necessary arms,

472
    Id. at 4-5.
473
    An Act against Desertion, and harboring Deserters, or dealing with them in Certain Cases, 1778 Del. Acts Mar.
Adjourned Sess. 1-3.
474
    Rules and Articles, for the better regulating of the militia of this State, whilst under Arms or embodied, 1778 Del.
Acts Mar. Adjourned Sess. 1.
475
    A Supplement to an Act, intitled, An Act for establishing a Militia within this State, 1778 Del. Acts Oct. Regular
Sess. 14.
476
      AN ACT for establishing a Militia within this State, 1, Jan. Adjourned Sess. 1782,
http://heinonline.org/HOL/P?h=hein.ssl/ssde0069&i=1.
477
    Id. at 3.
478
    Id.
479
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 307.
480
    An Act for Establishing a Militia, 1785 Del. Acts. May Adjourned Sess. 11.
481
    Id at 13.
482
    Id.
483
    Id.
484
    Id.
485
    Id.
486
    2 LAWS OF THE STATE OF DELAWARE 1134 (1797),
https://babel.hathitrust.org/cgi/pt?num=1134&u=1&seq=641&view=image&size=100&id=njp.32101042903870&q
1=twenty-one.


                                                          53

                                             EXHIBIT 17
                     Electronic copy available at:0433
                                                  https://ssrn.com/abstract=3205664
ammunition and accoutrements . . . and [were] exempted from militia duties and fines during such
minority or servitude, except in cases of rebellion, or an actual or threatened invasion.”487
    In other words, servants and males 18 to 20 would not be fined if they did not participate in
drills. Additionally, they would not be fined if they lacked the requisite equipment. Of course, if
they wanted to keep arms and train, they could.
    Required arms mostly tracked the federal law, with some more detail for horsemen.488
    A 1796 supplement revised the organization and regulation of the militia, and again included
able-bodied white males from 18 to 45.489 The act also forbade volunteer militias, because there
were “a number of free able bodied white men in this state, between the ages of eighteen and forty-
five years, who neglect and refuse to muster and do militia duty, in the companies in which they
have been enrolled . . . and yet meet together with arms in bodies distinguished and known by the
name of Volunteer Companies.”490
    Delaware’s hostility to volunteer companies was not the national norm. In fact, the federal
Uniform Militia Act expressly recognized independent volunteer companies.491 The UMA set
forth the conditions and regulations for independent militia service in the federal militia.492




487
    Id. at 1135. In other words, hired servants were part of the enrolled militia. Indentured servants were not, except
in emergencies. Textually, slaves were “purchased…for a valuable consideration,” but we are not certain whether
they too would be part of the militia during an emergency. Cf. supra note 221 (distinguishing “bought” servants from
African slaves).
488
    Id. at 1136.

         [E]very non-commissioned officer and private of the infantry (including grenadiers and light
         infantry, and of the artillery shall have a good musket or firelock, a sufficient bayonet and belt, two
         spare flints and a knapsack, a pouch, with a box therein to contain not less than twenty-four
         cartridges suited to the bore of his gun, each cartridge to contain a proper quantity of powder and
         ball, or with a good rifle, knapsack, shot pouch and powder horn, twenty balls suited to the bore of
         his rifle, and a quarter of a pound of powder; the commissioned officers of the infantry shall be
         armed with a sword or hanger, and an espontoon, and those of artillery with a sword or hanger, a
         fuzee, bayonet and belt, and a cartridge box to contain twelve cartridges; the commissioned officers
         of the troops of horse shall furnish themselves with good horses of at least fourteen hands and a half
         high, and shall be armed with a sword and pair of pistols, the holsters of which shall be covered with
         bear skin caps; each light-horseman or dragoon shall furnish himself with a serviceable horse at
         least fourteen hands and an half high, a good saddle, bridle, mail pillion and valise holsters, and a
         breast plate and crupper, a pair of boots and spurs, a pair of pistols, a sabre, and cartouch box to
         contain twelve cartridges for pistols; the artillery and horse shall be uniformly clothed in
         regimentals, to be furnished at their own expence.
489
    Id. at 1225.
490
    Id. at 1234 (noting that besides the concern about the state militia, Delaware also worried about “the assembling of
large bodies of armed men, who do not acknowledge, and refuse to submit to, the legal military establishment.”).
491
    More effectually to provide for the National Defence by establishing an Uniform Militia throughout the United
States (Uniform Militia Act) (UMA), 1 Stat. 271, 274, §§ 10-11.
492
    Id. (providing “And whereas sundry corps of artillery, cavalry, and infantry now exist in several of the said states,
which by the laws, customs, or usages thereof have not been incorporated with, or subject to the general regulations
of the militia: SEC. 11. Be it enacted, That such corps retain their accustomed privileges, subject, nevertheless, to all
other duties required by this Act, in like manner with the other militia”).


                                                          54

                                             EXHIBIT 17
                     Electronic copy available at:0434
                                                  https://ssrn.com/abstract=3205664
    Delaware passed its final militia act of the eighteenth century in 1799. 493 The scope of the
militia remained the same.494 The arms were mostly the same: for the infantryman, “a good
musket” plus a bayonet, or “a good rifle.” Commissioned officers needed “a sword or hanger, a
fusee, bayonet,” and troopers had to be “armed with a sabre and pair of pistols.” 495
    Men 18 to 20 were again exempted from fines for non-performance of militia duties “during
such minority, except in cases of rebellion or any actual invasion of this State.”496

       G. Pennsylvania: No service “without the consent of his or their parents or
          guardians, masters or mistresses”
    In the days when Pennsylvania was claimed by New York, a 1671 law required “every person
that can bear arms from 16 to 60 years of age, be always provided with a convenient proportion of
powder and bullet fit for service, and their mutual defence.”497 This meant “at least one pound of
powder and two pounds of bullet.”498 As backup to insufficient armament by the people, “his
Royal Highness’ Governor [N.Y. Gov. Francis Lovelace] is willing to furnish them out of the
magazine or stores, they being accountable and paying for what they shall receive, to the Governor
or his order.”499
    Five years later, it was mandated that:

        Every Male within this Goverment from Sixteen to Sixty years of age, or not freed
        by public Allowance, shall if freeholders at their own, if sons or Servants at their
        Parents and Masters Charge and Cost, be furnished from time to time and so
        Continue well furnished with Armes and other Suitable provition hereafter
        mentioned . . . Namely a good Serviceable Gun, allowed Sufficient by his Military
        Officer to be kept in Constant fitness for present Service, with a good sword
        bandeleers or horne a worme a Scowerer a priming wire Shott Badge and Charger
        one pound of good powder, four pounds of Pistol bullets or twenty four bullets
        fitted to the gunne, four fathom of Serviceable Match for match lock gunn four
        good flints fitted for a fire lock gunn.500

As for horsemen, their mandatory arms were “Holsters, Pistolls, or Carbine, and a good Sword.”501



493
    An Act to Establish an Uniform Militia throughout this State, 3 Del. Laws 82 (1798),
https://babel.hathitrust.org/cgi/pt?q1=militia;id=njp.32101042904340;view=image;seq=88;start=1;sz=10;page=sear
ch;num=82.
494
    Id.
495
    Id. at 84-85. Unlike muskets or fowling pieces, rifles of the time were too fragile to use with bayonets.
496
    Id. at 84.
497
        Ordinances     for     Defence,    in    DUKE      OF     YORKE’S     BOOK OF           LAWS     450  (1664),
https://babel.hathitrust.org/cgi/pt?q1=ARMS;id=hvd.32044022680946;view=image;start=1;sz=10;page=root;size=1
00;seq=466;num=450.
498
    Id.
499
    Id.
500
    CHARTER TO WILLIAM PENN, AND LAWS OF THE PROVINCE OF PENNSYLVANIA, PASSED BETWEEN THE YEARS OF
1682 AND 1700, PRECEDED BY DUKE OF YORK’S LAWS IN FORCE FROM THE YEAR 1676 TO THE YEAR 1682, at 39 (1676).
501
    Id. at 43.


                                                        55

                                             EXHIBIT 17
                     Electronic copy available at:0435
                                                  https://ssrn.com/abstract=3205664
    Pennsylvania became a separate colony in 1681, following a royal grant to the Quaker
aristocrat William Penn.502 Early Pennsylvania was the only colony without an organized
functional militia.503 Political power was in the hands of Quakers, many of whom (not all) were
pacifists.504 Additionally, the Quakers had generally non-violent relations with Indians, and thus
less need for collective self-defense.505
    However, after the French & Indian War began in 1754, George Washington raised and paid
for an army of Virginians to fight the French in the Ohio River Valley, and attitudes began to
change.506 Because of non-Quaker immigration, Quaker hegemony over Pennsylvania politics had
been challenged in the previous decades.507 Then in 1755 Pennsylvania passed an act to formalize
voluntary militias wanting to defend the colony.508 The 1755 militia law explained the assembly
was respecting the conscience rights of Quakers (most of whom were unwilling to fight) and the
conscience rights of people of other faiths, who did want to join in associations for community
defense.509
    Minors and indentured servants could not join the new militia without the consent of their
superiors: “no youth under the age of twenty-one years nor any bought servant or indented
apprentice shall be admitted to enroll himself or be capable of being enrolled in the said companies
or regiments without the consent of his or their parents or guardians, masters or mistresses, in
writing under their hands first had and obtained.”510 Later in 1755, as the pressures of war were
growing, the assembly adopted a non-binding resolution “that it be recommended to all male white
persons within this province, between the ages of sixteen and fifty years, who have not already
associated, and are not conscientiously scrupulous of bearing arms, to join the said [militia]
association immediately.”511
    Five months later, Pennsylvania imposed a special tax on “every male white person capable of
bearing arms, between the ages of sixteen and fifty years” who had not joined a militia.512 This


502
    Pennsylvania History 1681-1776: The Quaker Province, PA. HIST. & MUSEUM COMMISSION,
http://www.phmc.state.pa.us/portal/communities/pa-history/1681-1776.html (last visited Jan. 13, 2019).
503
    Id.
504
    DAVID B. KOPEL, THE MORALITY OF SELF-DEFENSE AND MILITARY ACTION: THE JUDEO-CHRISTIAN TRADITION
384-89 (2017) (describing diverse Quaker views on defense of self and others, during and before the American
Revolution).
505
    PAUL A.W. WALLACE, INDIANS IN PENNSYLVANIA 142-46 (2d ed. 2005); see also, Thomas J. Sugrue, The Peopling
and Depeopling of Early Pennsylvania: Indians and Colonists, 1680-1720, 116 PA. MAG. HIST. & BIO. 3 (Jan. 1992)
(explaining the relationship of Penn’s settlers with the Indians as, although not typically characterized by war, not
always idyllic and generous).
506
    WALLACE, supra note 505, at 147-59.
507
    JACK D. MARIETTA, THE REFORMATION OF AMERICAN QUAKERISM, 1748-1783, at 132-22 (2007).
508
        5 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682-1801, at 197 (1898),
https://babel.hathitrust.org/cgi/pt?view=image;size=125;id=mdp.39015050623548;q1=militia;page=root;seq=203;nu
m=197;orient=0.
509
    Id. (The act began: “Whereas this province was first settled by (and a majority of the assemblies ever since been
of) the people called Quakers, who, though they do not, as the world is now circumstanced, condemn the use of arms
in others, yet are principled against bearing arms themselves.” The militia/associator statute was non-compulsory for
everyone: “for them by any law to compel others to bear arms and exempt themselves would be inconsistent and
partial”).
510
    Id. at 200.
511
    8 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682 TO 1801, at 492 (1902).
512
    Id. at 539.


                                                        56

                                             EXHIBIT 17
                     Electronic copy available at:0436
                                                  https://ssrn.com/abstract=3205664
penalty was reaffirmed by “Resolutions directing the Mode of Levying Taxes on Non-Associators
in Pennsylvania” two months later.513 Finally, the entire militia act was repealed on July 7, 1756.514
    In 1755, and the first half of 1756, Quakers had been under pressure.515 They were willing to
pay taxes in general, knowing that some of the revenue would be used for military activity.516
Most of them were pacifists, and they were not only unwilling to fight, but they were also unwilling
to pay a special tax levied on them for not fighting, especially because they knew the tax would be
used for the military.517
    During the eighteenth century, Americans grappled with how to deal with conscientious
objectors.518 Sometimes a mutually acceptable accommodation was found.519
    Once the Revolutionary War began, Pennsylvania had to create a formidable militia. By this
time, non-Quakers held the political power.520 The new militia law of 1777 was for “every male
white person usually inhabiting or residing within his township, borough, ward or district between
the ages of eighteen and fifty-three years capable of bearing arms.”521
    For conscientious objectors, Pennsylvania adopted a variant of the practice used in some other
colonies: the reluctant man subject to militia service could pay for a substitute to serve in his stead.
In some states, this would be simply be a negotiated contract between the conscript and the
substitute. In Pennsylvania, the fee or penalty was apparently to be paid to the militia itself, which
could then hire a substitute.522 Pennsylvania allowed for appeals if the objector thought the fee
too high.523 For militiamen 18 to 20, the parents could appeal the fee, as could masters of
indentured servants who were 18 to 20.524




513
    Id. at 512.
514
    5 STATUTES AT LARGE OF PENNSYLVANIA, supra note 508, at 201,
https://babel.hathitrust.org/cgi/pt?view=image;size=125;id=mdp.39015050623548;q1=militia;page=root;seq=207;nu
m=201.
515
    MARIETTA, supra note 507, at 141-58.
516
    Id. at 136-37.
517
    KOPEL, supra note 504, at 388.
518
    See LIBERTY AND CONSCIENCE: A DOCUMENTARY HISTORY OF CONSCIENTIOUS OBJECTORS IN AMERICA THROUGH
THE CIVIL WAR 3-67 (Peter Brock ed. 2002). For example, the constitutions of Vermont, New Hampshire, Kentucky,
and Tennessee included specific protections for conscientious objectors. JOHNSON ET AL., supra note 18, at 293, 296,
386. When ratifying the Constitution, the states of Maryland, Virginia, North Carolina, and Rhode Island asked for
conscientious objector protections for the federal militia power. Id. at 313, 322, 327, 328. James Madison included
such a protection in his draft of what became the Second Amendment, but the clause was removed in the Senate, based
on the argument that that matter was best left to legislative discretion. Id. at 335-37.
519
    See generally LIBERTY AND CONSCIENCE, supra note 518 (describing examples of persecution and tolerance).
Accommodations were easier for the non-Quaker pacifists, who did not object to paying war taxes or special fees for
exemptions from military duty. Id. at 48.
520
    MARIETTA, supra note 507, at 219-20 (noting that from 1774 onward the Pennsylvania Assembly was under
control of non-Quakers who advocated vigorous confrontation with Great Britain).
521
    9 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682 TO 1801, at 77 (1903); MARIETTA, supra note 507, at
225-29.
522
    9 STATUTES AT LARGE OF PENNSYLVANIA, supra note 521, at 77.
523
    Id.
524
    Id. at 87 (“[I]f any parent, guardian, master or mistress of any person between the ages of eighteen and twenty-one
years or of any other person made liable to serve in the militia by this act shall think him or herself aggrieved by any
of the rates, fines or sum or sums of money agreed for in the procuring of substitutes . . . he, she or they may appeal”).


                                                           57

                                              EXHIBIT 17
                      Electronic copy available at:0437
                                                   https://ssrn.com/abstract=3205664
    The 1777 Act was non-specific on equipment, requiring only a militiaman’s “arms and
accoutrements” be “in good order.”525 This Act was supplemented in 1777, without affecting age
limits or arms.526
    A new Act in 1780, five years into the Revolutionary War, kept the ages at 18 to 53, and
reiterated the non-specific mandate for arms and accoutrements “in good order.”527 This Act was
Pennsylvania’s militia act when it ratified the Second Amendment on March 10, 1790.528 There
was a supplement in 1780,529 repeal and replacement of that supplement in 1783,530 more
supplements in 1783531 and 1788,532 and a repeal of parts of those supplements in 1790.533 None
of these changed the ages or the arms.
    During the Revolutionary War, not long after the 1780 Militia Act had been enacted, the
assembly established the Pennsylvania Volunteers.534 The Pennsylvania Volunteers were a state
army, similar to the armies raised by other states. Every militia company had to “provide or hire
one able-bodied man not less than eighteen or more than forty-five years of age” to serve in the
Pennsylvania Volunteers.535 Notably, the whites-only provision from the militia law was omitted.
As was true throughout the seventeenth and eighteenth centuries in America, whatever racial limits
existed on militia or other military service tended to be repealed or overlooked under the pressure
of wartime exigencies.536
    After Congress passed the federal UMA in 1792, Pennsylvania enacted conforming legislation
in 1793.537 The Act tracked the federal militia definition: free white males 18 to 45.538 The
mandatory arms and accoutrements within the Act copied the extensive federal list.539
    Like neighboring Delaware, Pennsylvania relaxed the peacetime requirements for young
adults.540 “[A]ll young men under the age of twenty-one years, and all servants purchased bona
ﬁde and for a valuable consideration,” had to enroll in the militia.541 But “during such minority or
servitude,” they were exempt from training and from fines for not having the requisite



525
    Id. at 80.
526
    Id. at 131.
527
    10 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682 TO 1801, at 144-46 (1904).
528
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 306-07.
529
    10 STATUTES AT LARGE OF PENNSYLVANIA, supra note 527, at 225.
530
    11 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682 TO 1801, at 91-93 (1906). (The new 1783 supplement
stated that it applied to “young men who have arrived to the age of eighteen years.”).
531
    Id. at 161.
532
    13 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682 TO 1801, at 41 (1908).
533
                                       Id.                                  at                             451,
https://books.google.com/books?id=HRxEAAAAYAAJ&printsec=frontcover&source=gbs_ge_summary_r&cad=0#
v=onepage&q=MILITIA&f=false.
534
    10 STATUTES AT LARGE OF PENNSYLVANIA, supra note 527, at 191.
535
    Id.
536
    JOHNSON ET AL., supra note 18, at 194.
537
      14 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682 TO 1801, at 454 (1909),
https://babel.hathitrust.org/cgi/pt?q1=militia;id=mdp.39015050623514;view=image;start=1;sz=10;page=root;size=1
00;seq=460;num=454.
538
    Id. at 455.
539
    Id. at 457-58.
540
    2 Laws of the State of Delaware 1135 (1797).
541
    14 STATUTES AT LARGE OF PENNSYLVANIA, supra note 537, at 456.


                                                      58

                                            EXHIBIT 17
                    Electronic copy available at:0438
                                                 https://ssrn.com/abstract=3205664
equipment.542 The exception did not apply “in cases of rebellion, or an actual or threatened
invasion of this or any of the neighboring states.”543
    Pennsylvania’s final militia act of the eighteenth century was passed in 1799.544 It kept the
previous act’s age limits of 18 and 45,545 as well as the peacetime exemptions.546 However, the
new act explicitly allowed “sons who are not subject to the militia law may be admitted as
substitutes for their fathers.”547 In other words, if a 42-year-old father were summoned into the
militia, the 17-year-old son could choose to serve in his stead. The arms requirements were slightly
modified, with more elaboration of accoutrements for horsemen, and making sure handgunners
had “bear skin caps” for their holsters.548

      H. New York: “every able bodied male person Indians and slaves excepted”
    New York’s first militia act came among The Duke of York’s Laws in 1665.549 It provided
that:

       Every Male within this Government from Sixteen to Sixty years of age, or not freed
       by public Allowance, shall if freeholders at their own, if sons or Servants at their
       Parents and Masters Charge and Cost, be furnished from time to time and so
       Continue well furnished with Armes and other Suitable provition hereafter
       mentioned: under the penalty of ﬁve Shillings for the least default therein Namely
       a good Serviceable Gun, allowed Sufficient by his Military Oficer to be kept in
       Constant ﬁtness for present Service, with a good sword bandeleers or horne or
       worme a Scowerer a priming wire Shott Badge and Charger one pound of good
       powder, four pounds of Pistol bullets or twenty four bullets ﬁtted to the gunne, four
       fathom of Serviceable Match for match lock gunn four good ﬂints fitted for a ﬁre
       lock gunn.550

Troopers had to “keepe and maintaine a good Horse Fitted with Sadle, bridle, Holsters, Pistolls or
Carbine, and a good Sword.”551
    The act additionally provided that: “In defence of himself his wife Father or Mother Children
or Servants a man may Lawfully use force to resist any attempt made to that purpose.” 552 Thus,
the right of 18-to-20-year-olds to use arms in self-defense was expressly guaranteed.

542
    Id.
543
    Id.
544
      16 THE STATUTES AT LARGE OF PENNSYLVANIA FROM 1682 TO 1801, at 276 (1911),
https://play.google.com/store/books/details?id=zRtEAAAAYAAJ&rdid=book-zRtEAAAAYAAJ&rdot=1.
545
    Id.
546
    Id. at 278.
547
    Id. at 297.
548
    Id. at 281.
549
    1 THE COLONIAL LAWS OF NEW YORK FROM THE YEAR 1664 TO THE REVOLUTION, INCLUDING THE CHARTERS TO
THE DUKE OF YORK, THE COMMISSION AND INSTRUCTIONS TO COLONIAL GOVERNORS, THE DUKES LAWS, THE LAWS OF
THE DONAGAN AND LEISLER ASSEMBLIES, THE CHARTERS OF ALBANY AND NEW YORK AND THE ACTS OF THE
COLONIAL LEGISLATURES FROM 1691 TO 1775 INCLUSIVE 49-50 (1896).
550
    Id.
551
    Id. at 54.
552
    Id. at 15.


                                                59

                                          EXHIBIT 17
                  Electronic copy available at:0439
                                               https://ssrn.com/abstract=3205664
    A 1684 law ensured that persons exempted from the militia still kept the militia arms in their
homes.553
    In 1691, New York lowered the minimum militia age, so that “noe person whatsoever from
ﬁftieen to Sixty years of Age remaine unlisted.”554
    The arms were typical of the time: For every foot soldier, “a well ﬁxed muskett or fuzee” for
officers, “a good pike or Sword or lance and pistoll.”555 At home, every foot soldier was to have
“one pound of good powder and three pound of Sizeable bulletts,” and every Trooper (horseman)
had to “have at his usuall place of abode a well ﬁxed Carabine with belt and Swivell and two
pounds of ﬁne powder with Six pounds of Sizeable bulletts.”556
    The minimum age for militia service was raised back to 16 in 1702.557 The militia arms
remained unchanged.558 The 1702 act was continued in 1706,559 1708,560 1709,561 1710,562 1711,563
1712,564 1713,565 1715,566 1716,567 1717,568 1718,569 and 1720.570
    A new act in 1721 applied to every “[p]erson whatsoever from Sixteen to Sixty Years of
Age.”571 Foot soldier equipment was nearly the same as before.572 Many subsequent acts kept the
same age limits and arms requirements. There were new acts (all which had interim continuations)
in 1724,573 1739,574 1743,575 and 1744.576 The 1746 act told soldiers to appear with nine rounds of
ammunition, rather than the previous minimum of six.577 The requirement was lowered back to



553
    Id. at 161 (“all persons though freed from Training by the Law yet that they be obliged to Keep Convenient armes
and ammunition in Their houses as the Law directs to others”).
554
    Id. at 231.
555
    Id. at 232.
556
    Id. “Fine powder” is gunpowder made of very small grains. Small grains burn faster and more uniformly. Hence,
“fine powder” propels the bullet faster than does powder with larger grains.
557
    Id. at 500.
558
    Id. at 500-01.
559
    Id. at 591.
560
    Id. at 611.
561
    Id. at 675.
562
    Id. at 706.
563
    Id. at 745.
564
    Id. at 778.
565
    Id. at 781.
566
    Id. at 868.
567
    Id. at 887.
568
    Id. at 917.
569
    Id. at 1001.
570
    2 THE COLONIAL LAWS OF NEW YORK FROM THE YEAR 1664 TO THE REVOLUTION 1 (1894).
571
    Id. at 84-85.
572
    Id.
573
    Id. at 187. The act was continued in 1728, id. at 421; and in 1730, id. at 657; then in 1731, id. at 698; again in
1732, id. at 734; and in 1733, id. at 858; and 1735, id. at 905; and 1736, id. at 922; and 1737, id. at 947.
574
      3 COLONIAL LAWS OF NEW YORK FROM THE YEAR 1664 TO THE REVOLUTION 3 (1894),
https://babel.hathitrust.org/cgi/pt?id=umn.319510021585399;view=1up;seq=11. The act was continued in 1740, id.
at 69; in 1741, id. at 168; and 1742, id. at 224.
575
    Id. at 296.
576
    Id. at 385. This act was continued in 1745. Id. at 510.
577
    Id. at 511, 513. This act was continued in 1746, id. at 621; then again in 1747, id. at 648; then in 1753, id. at 962;
and again in 1754, id. at 1016.


                                                           60

                                              EXHIBIT 17
                      Electronic copy available at:0440
                                                   https://ssrn.com/abstract=3205664
six in 1755.578 The age and arms requirements remained the same in the acts of 1764579 and
1772.580
    On April 1, 1775, less than three weeks before the Revolutionary War would begin, New York
enacted a new militia law.581 This act retained the same arms requirements as its predecessors,
and kept the minimum age at 16, but lowered the maximum age to 50.582
    The 1775 law was for “every Person.”583 In the middle of the war, in 1778, the 1775 law was
narrowed to “every able bodied male person Indians and slaves excepted.”584 The new arms
requirement was “a good musket or firelock fit for service,” plus the bayonet, sixteen rounds of
ammunition, and the usual accoutrements.585
    In 1778, the British, “adopted terror tactics across upstate New York to divert American forces
away from more southern battle fields and to inhibit American’s ability to produce food and
supplies from the large war effort.”586 A statute that year established “a night watch in the counties
of Ulster, Tryon, Charlotte, Dutchess, and Albany.”587 Service on the watch was required of “every
able bodied male inhabitant, Indians and slaves excepted…from sixteen years of age till sixty.”588
    A 1780 act “to raise troops for the defence of the frontiers” required “all the male inhabitants
(slaves excepted) of the age of sixteen years and upwards” to provide themselves with “a good
musket or firelock” plus seventeen rounds of ammunition.589
    Militia acts of 1780 and 1782 retained the age limits and arms requirements of 1778.590
    In 1783, New York passed “AN ACT to authorize his excellency the governor to raise troops
for the defence of the frontiers.”591 It included “all the male inhabitants and sojourners of the age
of sixteen years and upwards . . . excepting slaves,” and ordered each of them to possess the usual
equipment.592



578
    Id. at 1051. This act was continued twice in 1756, 4 COLONIAL LAWS OF NEW YORK FROM THE YEAR 1664 TO THE
REVOLUTION 16, 101 (1894), https://babel.hathitrust.org/cgi/pt?id=mdp.39015011398438;view=1up;seq=22; twice in
1757, id. at 187, 293; then in 1759, id. at 363; in 1760, id. at 475; in 1761, id. at 553; in 1762, id. at 636; and in 1763,
id. at 698.
579
    Id. at 767; continued in 1765, id. at 852; in 1766, id. at 915; and in 1767, id. at 952.
580
    5 COLONIAL LAWS OF NEW YORK FROM THE YEAR 1664 TO THE REVOLUTION 342 (1894),
https://babel.hathitrust.org/cgi/pt?id=mdp.39015011398420;view=1up;seq=348.
581
    Id. at 732.
582
    Id.
583
    Id. at 342.
584
    LAWS OF THE STATE OF NEW YORK: PASSED AT THE SESSIONS OF THE LEGISLATURE HELD IN THE YEARS 1777,
1778, 1779, 1780, 1781, 1782, 1783, AND 1784, INCLUSIVE, BEING THE FIRST SEVEN SESSIONS 62 (1886),
https://books.google.com/books?id=D8GwAAAAMAAJ&printsec=frontcover&source=gbs_ge_summary_r&cad=0
#v=snippet&q=%22every%20able%20bodied%20male%20person%20Indians%20and%20slaves%20excepted%22
&f=false. (Hereinafter LAWS OF THE STATE OF NEW YORK: PASSED AT THE SESSIONS 165-66.) The act was amended
in 1778, id. at 86, and 1779, id. at 157. The age limits and arms requirements were unaffected.
585
    Id.
586
    Stefan Bielinski, Albany County, in THE OTHER NEW YORK: THE AMERICAN REVOLUTION BEYOND NEW YORK
CITY, 1763-1787, at 165-66 (Joseph S. Tiedemann & Edward R. Fingerhut eds. 2006).
587
    LAWS OF THE STATE OF NEW YORK PASSED AT THE SESSIONS, supra note 584, at 94.
588
    Id. at 95.
589
    Id at 232.
590
    Id. at 237, 441.
591
    Id. at 529.
592
    Id.


                                                            61

                                              EXHIBIT 17
                      Electronic copy available at:0441
                                                   https://ssrn.com/abstract=3205664
    In 1786, New York passed the law defining its militia.593 That was the definition in effect when
the state ratified the Second Amendment on February 24, 1790.594 The law defined the New York
militia as “every able-bodied male person, being a citizen of this state, or of any of the United
States, and residing in this state (except such persons as are herein after excepted) and who are of
the age of sixteen, and under the age of forty-five years.”595
    The arms were “a good musket or firelock,” 24 bullets, “a sufficient bayonet” and other
standard items.”596 In 1787, New York amended the 1786 law without change to ages or arms.597
    Finally, in 1793 New York aligned with the federal UMA.598 The minimum age rose to 18,
while the maximum remained at 45—both ages the same as for the federal militia.599 The arms
requirement copied the federal statute.600

       I. Rhode Island: parents and masters must furnish arms
    Rhode Island established a militia in 1673, consisting of persons from 16 to 60 years old.601
Each militiaman was required to “at all times hereafter have on[e] good gun or muskitt Fitt for
Service one pound of good powder & thirty bullits at Least.”602 If a son or servant had no valuable
estate of his own, his parents or master would be liable for any fines imposed upon him.603 A 1677
revision retained the laws for ages and arms.604
    A 1700 statute specified that persons subject to militia service also had to serve on watch and
ward (day and night guard duty in towns).605 The Act elaborated on the arms requirements,
mandating that each militiaman appear with a “Good & Sufficient muskett or Fuze a Sword or


593
    1 LAWS OF THE STATE OF NEW YORK: COMPRISING THE CONSTITUTION, AND THE ACTS OF THE LEGISLATURE, SINCE
THE   REVOLUTION, FROM THE FIRST TO THE FIFTEENTH SESSION, INCLUSIVE 227 (Thomas Greenleaf 1792),
https://books.google.com/books?id=9Hs4AAAAIAAJ&pg=PA26&dq=new+york+state+laws+1779&hl=en&sa=X
&ved=0ahUKEwiCvauHn_LZAhVEVWMKHSToDG8Q6AEIKTAA#v=onepage&q=militia&f=false.
594
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 304-06.
595
    Id.
596
    Id. at 228.
597
    Id. at 454.
598
    3 LAWS OF THE STATE OF NEW YORK: COMPRISING THE CONSTITUTION AND THE ACTS OF THE LEGISLATURE, SINCE
THE      REVOLUTION, FROM THE FIRST TO THE TWENTIETH SESSION, INCLUSIVE 58 (1797),
https://books.google.com/books?id=Mns4AAAAIAAJ&printsec=frontcover&source=gbs_ge_summary_r&cad=0#v
=onepage&q=militia&f=false.
599
    Id.
600
    Id.
601
    LAWS AND ACTS OF HER MAJESTIES COLONY OF RHODE ISLAND, AND PROVIDENCE-PLANTATIONS MADE FROM
THE          FIRST        SETTLEMENT          IN        1636        TO      1705,        at       23         (1896),
https://books.google.com/books?id=VZs0AQAAMAAJ&pg=PA48&lpg=PA48&dq=%22an+act+for+ye+better+reg
ulating+ye+militia%22+%2B+%22rhode+island%22&source=bl&ots=HHzuITQDoD&sig=UB5aPjlcOOwaXouze0
Dru3PGdUI&hl=en&sa=X&ved=0ahUKEwiT6a3MpL_aAhVq4oMKHb9jB0oQ6AEIKzAA#v=onepage&q=at%20
least&f=false.
602
    Id.
603
    Id.
604
    Id. at 25.
605
    Id. at 48. The statute was miswritten: “all persons wthn this Colony Above ye Age of Sixteen Years & Under ye
Age of Sixteen Yeares as well housekeepers as others Shall be Obliged to watch or ward.” Read literally, no one was
required for perform watch and ward, since no one can be “Above” and “Under” the “Age of Sixteen Years.”
Presumably the intended and understood upper age limit remained 60.


                                                        62

                                            EXHIBIT 17
                    Electronic copy available at:0442
                                                 https://ssrn.com/abstract=3205664
Bayenet, Catooch box or Bandelers wth twelve Bulets fit for his Piece half a Pound of Powder &
Six good Flints.”606
    A 1718 law provided that “all male Persons . . . from the Age of Sixteen, to the Age of Sixty
Years, shall bear Arms.”607 Arms were “one good Musket, or Fuzee, the Barrel whereof not to be
less than three foot and an half in length,” plus a sword or bayonet, a pound of gunpowder, thirty
bullets, six flints, and a cartridge box.608
    The next act appeared in 1755, at the beginning of the French & Indian War.609 It did not
revise ages or arms.610 An addition in 1756 made the parents of militiamen under 21 liable for
unpaid fines for neglect of duty.611 A 1774 amendment left arms and ages unchanged.612
    Rhode Island created a state army in 1776, a regiment to serve for three months.613 The Rhode
Island army was to be “composed of six Men as Soldiers of every Hundred of the male Inhabitants
of Sixteen Years of Age, and upwards.”614 As the quota indicates, at least some of the soldiers
were to be raised by conscription, with each town to supply a quota if there were not sufficient
volunteers. The soldiers of this regiment had the option of having the town provide their arms, or
an enlistment bonus was available for soldiers who furnished their own arms.615
    This policy of soldiers providing their own arms was typical during the Revolution.616 The
Continental Army generally refused volunteers who could not supply their own arms.617 State
armies sometimes accepted unarmed volunteers, while offering bonuses to recruits with their own
arms.618
    A new militia law was enacted in 1779.619 The new law would be Rhode Island’s militia act
when it ratified the Second Amendment on June 7, 1790.620 The lower age limit remained at 16,
but the upper age limit dropped to 50.621 “[E]ach and every effective Man as aforesaid [had to]
provide, and at all times be furnished, at his own Expence (excepting such Persons as the Town-
Councils of the Towns in which they respectively dwell or reside shall adjudge unable to purchase
the same) with one good Musquet, and a Bayonet fitted thereto, with a Sheath and Belt, or Strap,
for the same, one Ram-rod, Worm, Priming-wire and Brush, and one Cartouch-Box.”622


606
    Id.
607
     THE CHARTER AND THE ACTS AND LAWS OF HIS MAJESTIES COLONY OF RHODE-ISLAND, AND PROVIDENCE-
PLANTATIONS          IN      AMERICA,        1719,     at     86        (Sidney     S.      Rider,      ed.      1895),
https://archive.org/details/thecharteractsla00rhod/page/86.
608
    Id. at 87.
609
    An Act in Addition to the several Acts regulating the Militia in this Colony, 1755 R.I. Laws, Jan. Sess. 71.
610
    Id.
611
    An Act in addition to, and Amendment of the several Acts regulating the Militia, 1756 R.I. Laws, Feb. Sess. 73.
612
    An Act in addition to, and amendment of, an Act entitled “An Act regulating the Militia of this Colony,” 1774 R.I.
Laws, Dec. Sess. 150.
613
    An Act for raising a Regiment, to serve for Three Months, 1776 R.I. Laws, Nov. Called Sess. 6.
614
    Id.
615
    Id. at 7.
616
    JOHNSON ET AL., supra note 18, at 283.
617
    Id.
618
    Id.
619
    An Act for the better forming, regulating and conducting the military Force of this State, 1779 R.I. Laws, Oct.
Regular Sess. 29.
620
    1 JOURNAL OF THE HOUSE OF REPRESENTATIVES OF THE UNITED STATES, supra note 280, at 312-13.
621
    An Act for the better forming, regulating and conducting the military Force of this State, supra note 619, at 29.
622
    Id. at 32.


                                                         63

                                             EXHIBIT 17
                     Electronic copy available at:0443
                                                  https://ssrn.com/abstract=3205664
    Then in 1781 Rhode Island passed a law to raise a militia force of 1,200 men, with the statutory
guarantee that the term of service would be only one month, and they were “not to be marched out
of” the state.623 The number of men each county raised depended on the number of militia-aged
men (16 to 50) within that county.624 “[E]ach of the non-commissioned Officers and Soldiers”
had to “furnish himself with a good Musket, Bayonet, Cartouch-Box, Knapsack, and Blanket.”625
Later that year, a similar law aimed to raise another 500 “able-bodied effective Men.”626 Again,
the number of required recruits per county was based on the number of militia-aged men within
the county.627 Arms were the same as before, except that “a good Fire-Arm,” was sufficient, rather
than only a musket.628
    Following the 1792 federal UMA, a 1794 law adopted the federal ages and arms.629 More
militia laws were passed in 1795, 1796, 1798, and 1799, none of them altering ages or arms.630

       J. Vermont: “the freemen of this Commonwealth, and their sons”
    Vermont declared its independence from the competing claims of New York and New
Hampshire in January 1777.631 A constitution was adopted in July.632 Because New York and
New Hampshire still claimed Vermont, Vermont was rebuffed from its attempt to send delegates
to Congress. So, starting in 1777, it operated as something of an independent republic. Vermont
had its own currency and postal service, and exchanged ambassadors with France and the
Netherlands.633 In 1791, Vermont applied to join the Union, and was admitted.634
    The 1777 Vermont Constitution drew on Pennsylvania’s 1776 Constitution, which was the first
state constitution adopted after the Declaration of Independence.635            Vermont copied

623
    An Act for embodying and bringing into the Field Twelve Hundred able-bodied effective Men, of the Militia, to
serve within this State for One Month, from the Time of their Rendezvous, and no longer Term, and not to be marched
out of the same, 1781 R.I. Laws, Feb. Adjourned Sess. 5.
624
    Id.
625
    Id. at 8.
626
    An Act for incorporating and bringing into the Field Five Hundred able-bodied effective Men, of the Militia, to
serve within this State for one Month, from the Time of their Rendezvous, and no longer, and not to be marched out
of the same, 1781 R.I. Laws, May Second Sess. 11.
627
    Id.
628
    Id. at 15.
629
    An Act to organize the Militia of this State, 1794 R.I. Laws, Mar. Adjourned Sess. 14.
630
    An Act establishing a Company of Horse, by the Name of The Independent Light Dragoons of the Second Regiment
of Militia in the County of Newport, 1795 R.I. Laws, Jan. Adjourned Sess. 33; An Act in Addition to, and Amendment
of, the Act entitled “An Act to organize the Militia of this State,” 1796 R.I. Laws, Feb. Adjourned Sess. 33; An Act
for calling out the Militia, 1798 R.I. Laws, June Adjourned Sess. 13; An Act in Addition to an Act, entitled “An Act
to organize the Militia of this State,” 1799 R.I. Laws, Feb. Sess. 17.
631
    Harvey Strum & Paul G. Pierpaoli, Jr., Vermont, in THE ENCYCLOPEDIA OF THE WARS OF THE EARLY AMERICAN
REPUBLIC, 1783-1812: A POLITICAL, SOCIAL, AND MILITARY HISTORY 705 (Spencer C. Tucker et al. eds. 2014).
632
    Id.; Celise Schnieder, The Green Mountain Boys Constitute Vermont, in THE CONSTITUTIONALISM OF AMERICAN
STATES 79 (George E. Connor & Christopher W. Hammons eds. 2008); Sanford Levinson, The 21st Century
Rediscovery of Nullification and Secession in American Political Rhetoric: Frivolousness Incarnate, or Serious
Arguments to be Wrestled With? 67 ARK. L. REV. 17, 49 (2014). See generally FREDERIC FRANKLYN VAN DE WATER,
THE RELUCTANT REPUBLIC: VERMONT, 1724-91 (1941); Peter S. Onuf, State-Making in Revolutionary America:
Independent Vermont as a Case Study, 67 J. AM. HIST. 797 (1981).
633
    Strum & Pierpaolia, supra note 631.
634
    Levinson, supra note 631, at 50.
635
    Schneider, supra note 632, at 82.


                                                        64

                                            EXHIBIT 17
                    Electronic copy available at:0444
                                                 https://ssrn.com/abstract=3205664
Pennsylvania’s right to hunt: “that the inhabitants of this State, shall have liberty to hunt and fowl,
in seasonable times, on the lands they hold, and on other lands (not enclosed).”636
    Vermont’s Declaration of Rights included human rights language, based on models from
Pennsylvania, Massachusetts, and Virginia, that would, with variations in wording, become
ubiquitous in American state constitutions:

            That all men are born equally free and independent, and have certain natural,
            inherent and unalienable rights, amongst which are the enjoying and defending life
            and liberty; acquiring, possessing and protecting property, and pursuing and
            obtaining happiness and safety.637

      and

            That every member of society hath a right to be protected in the enjoyment of life,
            liberty and property, and therefore, is bound to contribute his proportion towards
            the expense of that protection, and yield his personal service, when necessary, or
            an equivalent thereto.638

This language is irreconcilable with a law that requires a person to contribute his personal service
but deprives that person of the right to protect his own life.
    The Constitution further provided “[t]hat the people have a right to bear arms for the defence
of themselves and the State.”639 This language is irreconcilable with a law that requires a person
to bear arms for the defense of the state but would prohibit that person from bearing arms for
defense of himself.
    The Vermont Constitution’s Declaration of Rights was separate from the Plan or Frame of
Government.640 The latter provided that “[t]he freemen of this Commonwealth, and their sons,
shall be trained and armed for its defence, under such regulations, restrictions and exceptions, as
the General Assembly shall, by law, direct.”641
    In 1779, Vermont enacted a statute “for forming and regulating the militia; and for
encouragement of military skill, for the better defence of this state.”642 It provided that “all male
persons, from sixteen years of age to fifty, shall bear arms.”643 The arms mandate was not militia-
only; it applied to “every listed soldier and other householder.”644
    The firearm could be “a well fixed firelock, the barrel not less than three feet and a half long,
or other good fire-arms.”645 The edged arm was to be “a good sword, cutlass, tomahawk or

636
    VT. CONST. ch. II, art. XXXIX (1777), http://avalon.law.yale.edu/18th_century/vt01.asp.
637
    Id. at ch. II, art. I.
638
    Id. at ch. I, art. IX.
639
    Id. at ch. I, art. XV.
640
    See id. at ch. I-II.
641
    Id. at ch. II, art. 5.
642
    VERMONT STATE PAPERS, BEING A COLLECTION OF RECORDS AND DOCUMENTS, CONNECTED WITH THE ASSUMPTION
AND ESTABLISHMENT OF GOVERNMENT BY THE PEOPLE OF VERMONT; TOGETHER WITH THE JOURNAL OF THE COUNCIL
OF SAFETY, THE FIRST CONSTITUTION, THE EARLY JOURNALS OF THE GENERAL ASSEMBLY, AND THE LAWS FROM THE
YEAR 1779 TO 1786, INCLUSIVE 305 (1823).
643
    Id. at 307.
644
    Id.
645
    Id.


                                                    65

                                              EXHIBIT 17
                      Electronic copy available at:0445
                                                   https://ssrn.com/abstract=3205664
bayonet.”646 For cleaning, a soldier or “other householder” needed “a worm, and priming-wire, fit
for each gun.” Suitable ammunition storage for a solider could be with “a cartouch box, or powder-
horn and bullet-pouch.”647 Adequate supplies were at least a pound of gun powder, four pounds
of bullets, “and six good flints.”648
    Militia regulations were changed twice in 1780, and again in 1781,649 but the age limits and
arms requirements were not impacted.650
    In 1786, Vermont wrote a new constitution.651 The convention entertained and rejected a
proposal to change the 1777 language of “a right to bear arms for the defence of themselves and
the State” into “a right to bear arms for the defence of the community.”652
    The same year, a new militia act kept the minimum militia age at 16, but lowered the maximum
age to 45.653 The gun mandate was changed to “a good musket or firelock.”654 The bayonet was
now mandatory.655 The new law made separate provisions for horsemen; each dragoon had to
provide “a case of good pistols, a sword or cutlass not less than three and one half feet in length,”
plus a pound of gunpowder, “three pounds of sizeable bullets,” and eight flints.656 Since horsemen
would have at least two guns (the pair of handguns) they needed a bigger supply of flints. 657
    Ages and arms were kept the same in the 1787 militia act.658 This was the act in effect when
Vermont ratified the Second Amendment on November 3, 1791.659
    In 1793, Vermont revised its constitution again and also passed a militia act in response to the
federal UMA. Vermont’s 1793 constitution kept the same arms guarantees as before.660 The new
militia act repealed all previous militia laws.661 The new law applied to “each and every free, able-
bodied white male citizen . . . who is, or shall be of the age of sixteen years, and under the age of
forty-five.”662 Like New Hampshire, Vermont diverged from the federal act by keeping a
minimum militia age of sixteen.663
    Every non-commissioned officer and private had to “constantly keep himself provided with a
good musket, with an iron or steel rod, a sufficient bayonet and belt, two spare flints, a priming
wire and brush, and a knapsack ; a cartridge box and pouch, with a box therein, sufficient to contain


646
    Id.
647
    Id.
648
    Id.
649
    1781 Vt. Acts Feb. Sess. viii.
650
    VERMONT STATE PAPERS, supra note 642, at 415; 1780 Vt. Acts Mar. Sess. i.
651
    VERMONT STATE PAPERS, supra note 642, at 518; VT. CONST. (1786),
http://avalon.law.yale.edu/18th_century/vt02.asp (last visited Jan. 13, 2019).
652
    VERMONT STATE PAPERS, supra note 642, at 518.
653
    1786 Vt. Acts Oct. Sess. 6.
654
    Id.
655
    Id. at 8.
656
    Id. at 7.
657
    Id.
658
    1787 Vt. Acts Feb. & Mar. Sess. 94.
659
    JOURNAL OF THE FIRST SESSION OF THE SENATE OF THE UNITED STATES OF AMERICA, BEGUN AND HELD AT THE
CITY OF NEW YORK, MARCH 4, 1789, AND IN THE THIRTEENTH YEAR OF THE INDEPENDENCE OF THE SAID STATES 377-
78 (1820).
660
    VT. CONST. (1793).
661
    1793 Vt. Acts – Oct. Sess. 19.
662
    Id. at 20.
663
    1 LAWS OF NEW HAMPSHIRE: PROVINCE PERIOD, 1679-1702, at 221 (Albert Stillman Batchellor ed., 1904).


                                                  66

                                          EXHIBIT 17
                  Electronic copy available at:0446
                                               https://ssrn.com/abstract=3205664
not less than twenty-four cartridges suited to the bore of his musket.”664 Horsemen were required
to provide themselves with “a pair of pistols, and sabre, and cartridgebox to contain twelve
cartridges for pistols.”665 Cavalry officers needed “a pair of pistols, and sword.”666

          K. Virginia: “ALL men that are fittinge to beare armes, shall bringe their
             peices to the church”
    Virginia enacted a myriad of laws in the seventeenth century regarding firearms ownership,
many of which allowed or required 18-to-20-year-olds to bear arms. It was not until 1639 that
Virginia enacted a statute expressly requiring arms ownership.667 Previous statutes simply
assumed that everyone already did possess arms, and thus ordered arms-carrying when traveling,
going to church, or working in the fields. The church mandate reflected the general risks of travel,
and the more specific risk that when a large number of people are densely gathered indoors, they
are easy targets for hostiles intent on mass killing.

      •   1623: “That no man go or send abroad without a sufficient partie will armed.”668

      •   1624: “That men go not to worke in the ground without their arms (and a centinell upon
          them).”669

      •   1624: “That the commander of every plantation take care that there be sufficient of powder
          and amunition within the plantation under his command and their pieces fixt and their arms
          compleate.”670

      •   1632: “NOE man shall goe or send abroade without a sufficient party well armed.”671

      •   1632: “NOE man shall goe to worke in the grounds without theire armes, and a centinell
          uppon them”672

      •   1632: “ALL men that are fittinge to beare armes, shall bringe their pieces to the church”673



664
    1793 Vt. Acts – Oct. Sess. at 30.
665
    Id. at 26.
666
    Id.
667
    1 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 226 (1809).
668
    Id. at 127.
     The above dates are listed by the New Style year, whose new year begins on January 1. Until 1752, Englishmen
used the Old Style calendar, whose new year begins on March 25. Thus, the above enactment in March is 1624 to the
modern reader but was considered 1623 by Virginians of the time.
669
    Id.
670
    Id.
671
    Id. at 173.
672
    Id.
673
    Id.


                                                       67

                                            EXHIBIT 17
                    Electronic copy available at:0447
                                                 https://ssrn.com/abstract=3205664
      •   1632: “NOE man shall goe to worke in the grounds without theire armes, and a centinell
          uppon them places where the commander shall require it”674

      •   1632: “ALL men that are fittinge to beare armes, shall bringe their peices to the church”675

      •   1639: “ALL persons except negroes to be provided with arms and ammunition or be fined
          at pleasure of the Governor and Council”676

      •   1643: “masters of every family shall bring with them to church on Sundays one fixed and
          serviceable gun with sufficient powder and shott”677

      •   1645: “all negro men and women, and all other men from the age of 16 to 60” could be
          drafted to carry on war against the Indians.678 This indicates that persons over 16 were
          considered capable of bearing arms.

      •   1659: “That every man able to beare armes have in his house a fixt gunn two pounds of
          powder and eight pound of shott at least”679

      •   1662: “that every man able to beare armes have in his house a fixed gun, two pound of
          powder and eight pound of shot at least”680

      •   1676: “that in goeing to churches and courts in those tymes of danger, all people be
          enjoyned and required to goe armed for their greate security”681

    Also in 1676, Virginia enacted a law “for the safeguard and defence of the country against the
Indians.”682 The number of militiamen to be supplied by the counties was based on “the number
of tytheables of each county.”683 Persons over 16 were considered titheable (required to pay a tax),
thus indicating that the minimum age for the militia was 16.684
    Laws in 1676 expressly authorized persons to carry arms anywhere, but not in large groups.
After a short-lived rebellion involving crowds of armed men, the legislature prohibited armed
gatherings of more than five people:

          whereas by a branch of an act of assembly made in March last, liberty is granted to
          all persons to carry their armes wheresoever they goe, which liberty hath beene

674
    Id. at 198.
675
    Id.
676
    Id. at 226.
677
    Id. at 263.
678
    Id. at 292.
679
    Id. at 525.
680
    2 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 126 (1823).
681
    Id. at 333.
682
    Id. at 326.
683
    Id. at 350.
684
    Id. at 84 (defining what persons are tithable).


                                                  68

                                            EXHIBIT 17
                    Electronic copy available at:0448
                                                 https://ssrn.com/abstract=3205664
        found to be very prejudiciall to the peace and wellfaire of this colony. Bee it
        therefore further enacted by this present grand assembly, and the authority thereof,
        and it is hereby enacted, that if any person or persons shall, from and after
        publication of this act, presume to assemble together in armes to the number of five
        or upwards without being legally called together in armes the number of five or
        upwards, they be held deemed and adjudged as riotous and mutinous, and that they
        be proceeded against and punished accordingly.685

    Acts passed in 1679686 and 1682687 made no changes to the ages or arms requirements of
militiamen. In 1684, arms requirements were made more specific, and separate standards were
enacted for mounted militiamen:688

        every trooper of the respective colonies of this country, shall furnish and supply
        himself with a good able horse, saddle, and all arms and furniture, fitt and compleat
        for a trooper, and that every foot soldier, shall furnish himselfe, with a sword,
        musquet and other furniture fitt for a soldier, and that each trooper and foot soldier,
        be provided with two pounds of powder, and eight pounds of shott, and shall
        continually keep their armes well fixt, cleane, and fitt for the king’s service.689

These more specific arms requirements were complemented by another law establishing troops of
horsemen.690 Horsemen’s arms requirements were now more detailed, requiring three guns: “a
case of pistolls, a carbine, sword and all other furniture usuall and necessary for horse souldiers or
troopers.”691
    Militia-related acts were passed in 1692,692 1693,693 1695,694 and 1699,695 but none of them
addressed age limits or arms requirements.
    In 1701, “An act for the better strengthening the frontiers and discovering the approaches of
an enemy” was passed.696 It provided 500-acre land grants, with the proviso that the grantee keep
“upon the said land one christian man between sixteen and sixty years of age perfect of limb, able
and fitt for service.”697 Such men should be “continually provided with a well fixt musquett or
fuzee, a good pistoll, sharp simeter, tomahauk and five pounds of good clean pistoll powder and

685
    Id. at 381. The precipitating event was Bacon’s Rebellion, a short-lived uprising of frontiersman who marched on
the capital because they were disgruntled with the colonial government’s failure to protect them from Indians. See
JAMES D. RICE, TALES FROM A REVOLUTION: BACON’S REBELLION AND THE TRANSFORMATION OF EARLY AMERICA
(2013).
686
    2 HENING, supra note 682, at 433.
687
    Id. at 498.
688
    3 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 13 (1823).
689
    Id. at 14.
690
    Id. at 17.
691
    Id.
692
    Id. at 98, 115.
693
    Id. at 119.
694
    Id. at 126.
695
    Id. at 176.
696
    Id. at 205.
697
    Id.


                                                        69

                                            EXHIBIT 17
                    Electronic copy available at:0449
                                                 https://ssrn.com/abstract=3205664
twenty pounds of sizable leaden bulletts or swan or goose shott to be kept within the fort directed
by this act besides the powder and shott for his necessary or usefull shooting at game...” 698 In
other words, the frontier guardians would keep at home small quantities of gunpowder for ordinary
use, but their larger reserves of gunpowder would be kept in a fort. The gunpowder of the time
was blackpowder, which is volatile, so large quantities often were centrally stored, ideally in
reinforced brick buildings.699
    Virginia’s first elaborate militia act was passed in 1705.700 The militia included “all male
persons whatsoever, from sixteen to sixty years of age . . . to serve in horse or foot.” 701 An
infantryman needed “a firelock, muskett or fusee well fixed, a good sword,” cartridge box, and
ammunition.702 He had to bring six rounds of ammunition to muster. Additionally, he had to
“have at his place of abode two pounds of powder and eight pounds of shott, and bring the same
into the field with him when thereunto specially required.”703
    A horseman needed the usual tack and ammunition accoutrements along with a pair of pistols
and a sword.704 He had to bring eight rounds of ammunition to muster.705 At his usual place of
abode, he also had to keep a well fixed carabine, two pounds of powder and eight pounds of shot.706
    The act made it unlawful for creditors to seize a militiaman’s arms as payment for debts.707 If
a creditor nevertheless took someone’s militia equipment, the seizure would “be unlawful and
void.”708 Any “officer or person that presumes to make or serve the same” (e.g., a sheriff serving
a writ of attachment) would “be lyable to the suit of the party grieved, wherein double damages
shall be given upon recovery.”709 Later in the century, the federal UMA would likewise make
militia equipment immune from seizure for debts.710
    Subsequent Virginia acts of 1705711 and 1711712 kept the age and arms rules. A 1720 act
appropriated one thousand pounds to distribute “to each christian titheable [subject to taxation],
one firelock, musket, one socket,713 bayonet fitted thereto, one cartouch box, eight pounds bullet,
two pounds powder, until the whole one thousand pounds be laid out.”714

698
    Id. at 206-07.
699
    JOHNSON ET AL., supra note 18, at 250.
700
    3 HENING, supra note 688, at 335.
701
    Id. at 336.
702
    Id.
703
    Id.
704
    Id. at 338.
705
    Id.
706
    Id.
707
    Id. (The required arms and accoutrements were “free and exempted at all times from being impressed upon any
account whatsoever, and likewise from being seized or taken by any manner of distress, attachment, or writt of
execution.”)
708
    Id.
709
    Id.
710
    1 Stat. 271, § 1 (1792) (“And every citizen so enrolled, and providing himself with the arms, ammunition and
accoutrements, required as aforesaid, shall hold the same exempted from all suits, distresses, executions or sales, for
debt or for the payment of taxes.”).
711
    3 HENING, supra note 688, at 362.
712
    4 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 9 (1823).
713
    Located near the muzzle of a gun, the socket was used to attach the bayonet to the gun, so that the gun could be
used as a pole-arm at close quarters. J.N. GEORGE, ENGLISH GUNS AND RIFLES 80-81 (1947).
714
    4 HENNIG, supra note 712, at 77-78.


                                                         70

                                             EXHIBIT 17
                     Electronic copy available at:0450
                                                  https://ssrn.com/abstract=3205664
     A 1723 act made “the colonel, or chief officer of the militia of every county, have full power
and authority to list all free male persons whatsoever, from twenty-one to sixty years of age, within
his respective county, to serve in horse or foot.”715 However, “nothing in this act contained, shall
hinder or debar any captain from admitting any able-bodied white person, who shall be above the
age of sixteen years, to serve in his troop or company, in the place of any person required by this
act to be listed.”716 In other words, 16-20-year-olds could be hired or could volunteer as substitutes
for older men.
     The arms requirements were elaborate. For horsemen, a good serviceable horse, tack
accoutrements, “holsters, and a case of pistols, cutting sword, or cutlace, and double cartouch
box.”717 At home, they had to keep a carbine, plus “one pound of powder, and four pounds of
shot.”718
     Infantry needed “a firelock, musquet, or fuzee, well fixed, and bayonet fitted to such musquet
or fuzee, or a good cutting sword or cutlace,” along with the cartridge box.719 Reserves to be kept
at home were the same powder and shot as for horsemen.720
     Again, militiamen’s arms were immune from creditors.721
     Acts passed in 1727,722 1732,723 and 1734724 made no changes to the militia ages or arms.
     Virginia’s 1738 act “for the settling and better Regulation of the Militia,”725 appears to be the
only militia act in the colonial or founding era that excluded persons aged 18-to-20. The militia
under this act consisted of “all male persons, above the age of one and twenty years.”726
     With the French & Indian War underway, Virginia passed several militia-related acts in 1757.
The first act augmented the already-existing forces in the field by allowing officers to add certain
men between 18 and 50.727 Reflecting a still greater need for additional forces, Virginia’s 1757
militia act restored the minimum age to 18 and set the maximum age at 60.728 Soldiers had to


715
    Id. at 118.
716
    Id. at 125.
717
    Id.
718
    Id.
719
    Id.
720
    Id. at 120.
721
    Id. at 121.
           And for an encouragement of every soldier to provide and furnish himself, according to the
           directions of this act, and his security to keep his horse, arms and ammunition, when provided, Be
           it enacted, by the authority aforesaid, That the horses and furniture, arms and ammunition, provided
           and kept, in pursuance of this act, be free and exempted at all items from being impressed upon any
           account whatsoever; and likewise, from being seized or taken by any manner of distress, attachment,
           or writ of execution. And that every distress, seizure, attachment, or execution, made or served upon
           any of the premises, be unlawful and void: And that the officer or person that presumes to make or
           serve the same, be liable to the suit of the party grieved: wherein double damages shall be given
           upon a recovery.
722
    Id. at 197.
723
    Id. at 323.
724
    Id. at 395.
725
    5 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 16 (1823).
726
    Id.
727
    7 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 69, 70 (1823).
728
    Id. at 93.


                                                      71

                                            EXHIBIT 17
                    Electronic copy available at:0451
                                                 https://ssrn.com/abstract=3205664
furnish themselves with “a firelock well fixed, a bayonet fitted to the same,” and keep an extra
pound of powder and “four pounds of ball” at home.729
    Three other acts were passed in 1757; the first preventing mutiny and desertion,730 the second
preventing invasions and insurrections,731 and the third protecting against Indian attacks.732 None
addressed militia ages.
    Acts passed in 1758733 and 1759734 made no changes to the militia’s age limits or arms
requirements.
    Like other colonies, Virginia had various exemptions from militia duty. A 1762 amendment
ensured that “every person so exempted shall always keep in his house or place of abode such
arms, accoutrements, and ammunition, as are by the [1757] act required to be kept by the
militia.”735 The 1757 act was continued in 1771.736
    The American Revolution began on April 19, 1775, when armed Americans resisted British
attempts to seize firearms and gunpowder at Lexington and Concord, Massachusetts. In Virginia,
A Convention of Delegates for the Counties and Corporations in the Colony of Virginia was held
in the summer of 1775. The first enactment of the Convention was “An ordinance for raising and
embodying a sufficient force, for the defence and protection of this colony.”737 The ordinance
established militia age limits of 16 and 50.738 Every militiaman had to “furnish himself with a
good rifle, if to be had, or otherwise with a tomahawk, common firelock, bayonet, pouch, or
cartouch box, three charges of powder and ball, and appear with the same at the place appointed
for mustering, and shall constantly keep by him one pound of powder and four pounds of ball.”739
    In 1777, Virginia passed its first militia act as a state, with Patrick Henry as governor. 740 “An
Act for regulating and disciplining the Militia” applied to “all free male persons, hired servants
[not indentured], and apprentices, between the ages of sixteen and fifty years.”741 “The county
lieutenant, colonels, lieutenant colonels, and major” had to appear “with a sword.”742 Every

729
    Id. at 94. This act was continued in 1759. Id. at 274.
730
    Id. at 87. This act was continued in 1758, id. at 169, and 1759, id. at 280.
731
    Id. at 106. This act was continued in 1758, id. at 237, and 1759, id. at 384.
732
    Id. at 121.
733
    Id. at 171. This act was amended in 1758, but the ages and arms of militiamen remained unchanged. Id. at 251.
734
    Id. at 279.
735
    Id. at 534, 537. The printed volume does not have a page 535 or 536.
736
    8 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 503 (1823).
737
    9 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 9 (1823). According to the statutory compiler,
“In the original, the title of this ordinance is wanting; nor are any of the chapters numbered. The title is here inserted
from the Chancellors’ Revisal, edi 1785, p. 30, and the late edition of the Ordinances of 1816, p. 29.” Id.
738
    Id. at 16.
739
    Id. at 28. A militia ordinance passed at the Convention held the following year did not change the militia ages. Id.
at 139. Nor did an act passed in October of 1776. Id. at 267.
      A report from July 28, 1775, mentioned a British major who was killed in action, and had four balls lodged in his
body. “The Americans load their rifle-barrel guns with a ball slit almost in four quarters, which when fired out of
those guns breaks into four pieces and generally does great execution.” Alexander Purdie, VA. GAZETTE (Oct. 20,
1775), http://research.history.org/DigitalLibrary/va-gazettes/VGSinglePage.cfm?IssueIDNo=75.P.74.
740
    9 HENNIG, supra note 737, at 267.
741
    Id. This act was amended in 1781, but the amendment did not change the required arms or ages. 10 WILLIAM
WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA, FROM THE FIRST
SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 416 (1823).
742
    9 HENING, supra note 737, at 268.


                                                           72

                                              EXHIBIT 17
                      Electronic copy available at:0452
                                                   https://ssrn.com/abstract=3205664
captain and lieutenant needed a “firelock and bayonet, a cartouch box, a sword, and three charges
of powder and ball.”743 Ensigns needed a sword.744 Non-commissioned officers and privates had
to have

        a rifle and tomahawk, or good fire-lock and bayonet, with a pouch and horn, or a
        cartouch or cartridge box, and with three charges of powder and ball; and,
        moreover, each of the said officers and soldiers shall constantly keep one pound of
        powder and four pounds of ball, to be produced whenever called for by his
        commanding officer.745

    Virginia also passed an act in 1777 to raise troops for the Continental Army.746 “[A]ble bodied
young men above the age of sixteen years” were eligible for enlistment.747
    Another 1777 act required “all free born male inhabitants of this state, above the age of sixteen
years” to “renounce and refuse all allegiance to George the third” and swear to “be faithful and
bear true allegiance to the commonwealth of Virginia, as a free and independent state.”748 Because
16-year-olds were old enough to fight, they were old enough to decide whether their loyalty lay
with the king or the commonwealth.
    Another statewide law in 1777 left arms and ages unchanged.749
    The militia laws had educational exemptions, but these were tightened in May 1777, by “An
act for regulating and disciplining the militia of the city of Williamsburg and borough of
Norfolk.”750 Its purpose was “FOR forming the citizens of Williamsburg, borough of Norfolk, and
the professors and students of William and Mary college, into a militia.” The William & Mary
militia included “all male persons between the ages of sixteen and fifty years.”751
    Later that year, an October 1777 “Act for speedily recruiting the Virginia Regiments on the
continental establishment and for raising additional troops of Volunteers” called for drafting single
men above eighteen and with no children for the Continental Army.752
    Virginia passed many militia laws in 1778, but none of these changed the militia ages or
arms.753 Nor did the militia-related acts passed in 1779.754
    Three acts regarding the militia were passed in 1781. The first was “to raise two legions for
the defence of the state.”755 Neither this act, nor its amendment added that same year, altered the
arms or ages of militiamen.756

743
    Id.
744
    Id.
745
    Id. at 268-69.
746
    Id. at 275.
747
    Id.
748
    Id. at 281.
749
    Id. at 291.
750
    Id. at 313.
751
    Id.
752
    Id. at 337, 339.
753
    Id. at 445, 449, 452, 454, 458.
754
    10 HENING, supra note 741, at 18, 23, 28, 32, 83. One act, entitled “An Act for raising a body of Volunteers for
the defence of the commonwealth,” allowed two battalions responsible for protecting the western frontiers to furnish
themselves “with such clothing, arms, and accoutrements, as are most proper for that service.” Id. at 20.
755
    Id. at 391.
756
    Id. at 410.


                                                        73

                                            EXHIBIT 17
                    Electronic copy available at:0453
                                                 https://ssrn.com/abstract=3205664
     The second 1781 act was “for ascertaining the number of militia in this state.”757 It ordered
“captains or commanding officers of the respective companies in their several counties,” to make
“an exact list of each company, distinguishing all such as are under eighteen years of age.” 758
     The third 1781 act was “for enlisting soldiers to serve in the continental army.”759 It made no
mention of arms or ages, but it did require that a Continental soldier be at least “five feet four
inches tall.”760
     A 1782 act added some equipment detail for cavalry: “horseman’s sword and cap, one pistol,
and a pair of holsters.”761
     In 1784, Virginia increased its militia’s minimum age to 18, and kept the maximum age at
50.762 Militiamen were required to appear “armed, equipped, and accoutred” according to rank.763
“The county lieutenants, lieutenant colonels commandant, and majors, with a sword; the captains,
lieutenants, and ensigns, with a sword and espontoon.”764 Noncommissioned officers and privates
needed to supply themselves “with a good clean musket, carrying an ounce ball,765 and three feet
eight inches long in the barrel, with a good bayonet and iron ramrod well fitted thereto.”766 Plus
also “a cartridge box properly made, to contain and secure twenty cartridges” and “a good
knapsack and canteen.”767
     Previously, militiamen had simply been told to keep an extra pound of powder and four pounds
of lead at home, and to bring it with them if they were called into action. Now, to prove that they
possessed such quantities, they had to bring to “every muster…twenty blind cartridges.”768 Further
“each sergeant shall have a pair of moulds fit [to] cast balls for their respective companies.”769
     Finally, “the militia of the counties westward of the Blue Ridge, and the counties below
adjoining thereto,” could forego the muskets, and instead choose “good rifles with proper
accoutrements.”770
     The following year, Virginia passed the act771 that defined its militia when it ratified the Second
Amendment on December 15, 1791,772 making the Amendment part of the Constitution. Virginia
ratified nine other amendments on the same day, enshrining them in the Constitution, and making
December 15 the birthday of the Bill of Rights.773

757
    Id. at 396.
758
    Id.
759
    Id. at 433.
760
    Id.
761
    11 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 173 (1823).
762
    Id. at 476.
763
    Id. at 478.
764
    Id.
765
    That meant 16 balls to the pound of lead. This is slightly smaller than .69 caliber, which is 15 balls to the pound.
Lead ball, per pound, RED RIVER BRIGADE (Jan. 26, 2014), http://www.redriverbrigade.com/lead-ball-per-pound/.
766
    11 HENING, supra note 761, at 478-79.
767
    Id. at 479.
768
    Id. The meaning of “blind cartridge” is obscure. It may mean a standard paper cartridge.
769
    Id.
770
    Id.
771
    12 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 9 (1823). This act was amended in 1786, but it
did not impact the age limits or arms requirements. Id. at 234.
772
    JOURNAL OF THE FIRST SESSION OF THE SENATE OF THE UNITED STATES OF AMERICA, supra note 659, at 361.
773
    U.S. CONST. amends. I-X.


                                                          74

                                             EXHIBIT 17
                     Electronic copy available at:0454
                                                  https://ssrn.com/abstract=3205664
    The 1785 Virginia act included in the general militia “all free male persons between the ages
of eighteen and fifty years.”774 Some young men would get extra training in a

         light company to be formed of young men, from eighteen to twenty-five years old,
         whose activity and domestic circumstances will admit of a frequency of training,
         and strictness of discipline, not practical for the militia in general, and returning to
         the main body, on their arrival at the latter period, will be constantly giving thereto
         a military pride and experience, from which the best of consequences will result.775

These light companies were “in all respects [] subject to the same regulations and orders as the rest
of the militia.”776 For all the militia, the requisite arms were the same as before.777
    On December 22, 1792, Virginia passed a new militia law in response to the federal Uniform
Militia Act, to “carry the same into effect.”778 The act provided for the continuation of the same
“light company” “of young men from eighteen to twenty-five years age” that had been established
in Virginia’s previous militia act.779 The 1792 Virginia law made no changes in the age limits. A
1799 amendment did not address ages or arms.780

       L. Massachusetts Bay: “from ten yeares ould to the age of sixsteen yeares”
     Virginia’s ratification of the Second Amendment and of nine other Amendments made the Bill
of Rights the supreme law of the land, effective December 15, 1791. 781 The three states that had
not yet acted—Massachusetts, Georgia, and Connecticut—therefore had no reason to take up the
issue. Yet in all three of these states, ratification of the Second Amendment and the rest of the Bill
of Rights was placed on the legislative agenda in early 1939. These 1939 ratifications were
apparently enacted to make a statement at a time when right-wing fascists (e.g., Mussolini, Hitler,
Franco), and left-wing fascists (e.g., Stalin, Mao) were wantonly murdering disarmed victims. The
first state to ratify in 1939 was Massachusetts, on March 2.782
     In the colonial period and Founding Era, the Bay State had especially strong laws for mass
armament. In 1631, Massachusetts Bay enacted a law mandating that all adult males be armed.783




774
    12 HENING, supra note 771, at 10.
775
    Id. at 14-15.
776
    Id. at 15.
777
    Id. at 12.
778
    13 WILLIAM WALLER HENING, THE STATUTES AT LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA,
FROM THE FIRST SESSION OF THE LEGISLATURE, IN THE YEAR 1619, at 340 (1823).
779
    Id. at 344.
780
    2 THE STATUTES AT LARGE OF VIRGINIA: FROM OCTOBER SESSION 1792, TO DECEMBER SESSION 1806 [I.E. 1807],
INCLUSIVE, IN THREE VOLUMES, (NEW SERIES,) BEING A CONTINUATION OF HENING 141 (1835).
781
    U.S. CONST. amends. I-X.
782
    JOURNAL OF THE SENATE OF THE COMMONWEALTH OF MASSACHUSETTS 369 (1939). For the essential similarity
of the totalitarian “fascist,” “communist,” or “national socalist” regimes, see, e.g., Arthur M. Schlesinger, Jr., The
Vital Center: The Politics of Freedom (1949).
783
    KYLE F. ZELNE, A RABBLE IN ARMS: MASSACHUSETTS TOWNS AND MILITIAMEN DURING KING PHILIP’S WAR 28
(2009).


                                                         75

                                             EXHIBIT 17
                     Electronic copy available at:0455
                                                  https://ssrn.com/abstract=3205664
A 1637 statute required everyone 18 and older to “come to the publike assemblies with their
muskets, or other peeces fit for servise, furnished with match, powder, & bullets.”784
    Young people of both sexes were expected to be proficient with arms. A 1645 statute mandated
that “all youth within this jurisdiction, from ten yeares ould to the age of sixsteen yeares, shalbe
instructed, by some one of the officers of the band,785 or some other experienced souldier…upon
the usuall training dayes, in the exercise of armes, as small guns, halfe pikes, bowes & arrows.”786
There was an exemption for conscientious objectors; youths would not have to train “against their
parents minds.”787
    In the 1770 Boston Massacre, British soldiers fired on a crowd that was pelting them with
stones and ice balls. John Adams served as defense attorney.788 Both sides agreed that the soldiers
and the crowd each had the right to carry arms for self-defense. “The court’s charge to the jury
asserted the traditional duty of private persons to respond to the hue and cry and to carry arms: ‘It
is the duty of all persons (except women, decrepit persons, and infants under fifteen) to aid and
assist the peace officers to suppress riots & c. when called upon to do it. They may take with them
such weapons as are necessary to enable them effectually to do it.’”789
    As political tensions mounted, the British tried to suppress political meetings. They could not
do so, for the Redcoats were far outnumbered by armed Americans, including teenagers. When
British General sent two companies of Redcoats to dissolve an illegal town meeting in Salem,
soldiers backed down when swarms of armed patriots began to appear.790 Gage’s aide John
Andrews wrote:

         there was upwards of three thousand men assembled there from the adjacent towns,
         with full determination to rescue the Committee if they should be sent to prison,
         even if they were Oblig’d to repel force by force, being sufficiently provided for
         such a purpose; as indeed they are all through the country—every male above the
         age of 16 possessing a firelock with double the quantity of powder and ball enjoin’d
         by law.791

    At the time Massachusetts ratified the Constitution on February 6, 1788, its militia laws
provided for “the train-band to contain all able-bodied men, from sixteen to forty years of age, and
the alarm-list all other men under fifty years of age.”792
    Every militiaman “not under the control of parents, masters or guardians, and being of
sufficient ability therefore in the judgment of the selectmen of the town in which he shall dwell,”

784
    1 RECORDS OF THE GOVERNOR AND COMPANY OF THE MASSACHUSETTS BAY IN NEW ENGLAND 190 (Nathaniel B.
Shurtleff ed., 1853).
785
    The “trained band.” In American usage, either the militia in general, or an elite militia unit that received extra
training. In British usage, only an elite unit.
786
    2 RECORDS OF THE GOVERNOR AND COMPANY OF THE MASSACHUSETTS BAY IN NEW ENGLAND 99 (Nathaniel B.
Shurtleff ed., 1853).
787
    Id.
788
    JOHN ADAMS, 3 LEGAL PAPERS OF JOHN ADAMS 5-6 (L. Kinvin Wroth & Hiller B. Zobel eds., 1965).
789
    Id. at 285.
790
    RAY RAPHAEL, A PEOPLE’S HISTORY OF THE AMERICAN REVOLUTION: HOW COMMON PEOPLE SHAPED THE FIGHT
FOR INDEPENDENCE 55 (2002).
791
    Id.
792
    I. THOMAS & E.T. ANDREWS, THE PERPETUAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS FROM THE
ESTABLISHMENT OF ITS CONSTITUTION IN THE YEAR 1780 TO THE END OF THE YEAR 1800, at 339 (1801).


                                                         76

                                             EXHIBIT 17
                     Electronic copy available at:0456
                                                  https://ssrn.com/abstract=3205664
had to “equip himself, and be constantly provided with a good fire-arm,” plus a ramrod, cleaning
tools, a bayonet and scabbard, a cartridge box to hold “fifteen cartridges at least,” plus six flints,
one pound of powder, forty leaden balls suitable for this firearm, a haversack, blanket, and
canteen.”793 Officers and cavalrymen had to provide themselves with horses plus associated
equipment, and a carbine (a shorter, lighter-weight long gun, well-suited for use while mounted).794
    Militiamen who failed to equip themselves with the required arms could be fined.795
    Regarding militiamen who were “under the control of parents, masters or guardians,” the
parent, master, or guardian was responsible for providing the equipment, and could be fined for
failure to do so.796 Both servants and young people who were living at home were, presumably,
not yet earning enough income to live independently, so they might not be able to afford their own
arms.
    For older militiamen who were genuinely unable to afford arms, the town would be responsible
for providing them.797 The donated arms remained town property and could not be sold by the
militiaman.798

       M. Plymouth Colony: “each man servant”
    By 1939, Plymouth had long ceased to exist as an independent political entity. Even in the
early days, it had been overshadowed by its larger and culturally similar neighbor, the
Massachusetts Bay Colony. In 1691, Plymouth chose assimilation with Massachusetts; it was a
defensive measure, since New York was trying to annex Plymouth.799 So we cover Plymouth
Colony in order with Massachusetts Bay.
    Plymouth’s first written arms mandate came in 1632.800 “[E]very freeman or other inhabitant
must provide for himselfe and each under him able to beare arms a musket and other serviceable
peece with bandeleroes and other apurtanances,” plus two pounds of powder and 10 pounds of
bullets.801 This was reenacted in 1636, specifying that it included “each man servant.”802 As in
Massachusetts, the master had to provide the arms for the servants, many of whom presumably
could not afford their own.803
    A 1643 update revised the required firearms.804 A comprehensive recodification in 1671
specified that the militia is “every man from the age sixteen and upwards.”805 It also required
smiths to repair arms and to charge the same rates they charged for other work.806 In 1676, old-

793
    Id. at 340-41.
794
    Id. at 347.
795
    Id. at 341.
796
    Id.
797
    Id.
798
    Id.
799
    DAVID S. LOVEJOY, THE GLORIOUS REVOLUTION IN AMERICA 347 (1972).
800
    THE COMPACT WITH THE CHARTER AND LAWS OF THE COLONY OF NEW PLYMOUTH 30-31 (William Brigham ed.,
1836).
801
    Id. at 31.
802
    Id. at 44-45.
803
    Id.
804
    Id. at 74 (service guns should be matchlocks, snaphaunces [an early version of the flintlock], or flintlocks, not
longer than four and a half feet, and of a bore at least the size of a caliver or a bastard musket).
805
    Id. at 285-86.
806
    Id. at 286.


                                                         77

                                             EXHIBIT 17
                     Electronic copy available at:0457
                                                  https://ssrn.com/abstract=3205664
fashioned matchlocks (ignited by burning cord) were no longer acceptable for the militia; the gun
had to be a flintlock or a snaphaunce (ignited by a spark from flint striking steel). 807 A 1681
revision added the requirement to possess a sword or cutlass.808
    Like the other colonies, Plymouth had many indentured servants. After their term of service
was completed, they became legally free. The age of attaining freedom would vary of course, but
it could include people in their late teens or early twenties. Former male servants, or other male
single persons, could not set up their own households unless they possessed the requisite arms and
ammunition.809 If they did not, they had to work for someone who would buy the arms and
ammunition for them.810

      N. Georgia: No going to church without arms
    Georgia did not get around to ratifying the Second Amendment until March 18, 1939.811 It
was only three days after Hitler had invaded Czechoslovakia. As was the typical Nazi practice,
one of the first acts of the dictatorship was to confiscate arms from the new subjects.812
    In 1791, when the Second Amendment became part of the Constitution, Georgia required
males between 16 and 50 to serve in the militia and provide their own arms.813 The arms
requirement was “one rifle musket, fowling-piece or fusee fit for action, with a cartridge box or
powder-horn answerable for that purpose with six cartridges or powder and lead equal thereto and
three flints.”814
   A 1770 Georgia law, copied from South Carolina, imposed fines on those in the militia who
came to church unarmed.815




807
    Id. at 184.
808
    Id. at 192.
809
    Id. at 35.
810
    Id. On top of the individual requirement to possess arms, towns had to have their own: two flintlocks and two
swords per 30 men. Id. at 84. These could be available as a reserve in case of breakage during war; they could also
be furnished to persons who could not afford their own.
811
    ACTS AND RESOLUTIONS OF THE GENERAL ASSEMBLY OF THE STATE OF GEORGIA 1414 (1939).
812
    See, e.g., THE TIMES (London), Mar. 16, 1939, at 16b.
           Immediately a proclamation, bordered in red and bearing the German eagle and swastika which is
           now familiar to every Czech town and village, was posted…Under this proclamation no one was
           allowed in the streets after 8 p.m. . . .; all popular gatherings were forbidden; and weapons,
           munitions, and wireless sets were ordered to be surrendered immediately. Disobedience of these
           orders, the proclamation ended, would be severely punished under military law.
813
    19 (pt. 2) THE COLONIAL RECORDS OF THE STATE OF GEORGIA 348 (Allen D. Candler ed., 1911),
https://books.google.com/books?id=1TMTAAAAYAAJ&printsec=frontcover&source=gbs_ge_summary_r&cad=0
#v=onepage&q&f=false.
814
    Id. at 353.
815
    19 (pt. 1), id. at 137-40. Georgia continued to mandate the carrying of arms in non-militia contexts in the nineteenth
century. An 1806 law required “All male white inhabitants . . . from the age of eighteen to forty-five years . . . to
appear and work upon the several roads, creeks, causeways, water-passages, and bridges” and to “carry with him one
good and sufficient gun or pair of pistols, and at least nine cartridges to fit the same, or twelve loads of powder and
ball, or buck shot.” OLIVER H. PRINCE, DIGEST OF THE LAWS OF THE STATE OF GEORGIA 407, 409 (1822),
https://books.google.com/books?id=9tUtYuEuWC0C&pg=PA339&dq=georgia+1786+laws&hl=en&sa=X&ved=0a
hUKEwjj9Ym0nafeAhVhpoMKHaLIC0IQ6AEIRzAF#v=onepage&q=%22gun%22&f=false.


                                                           78

                                              EXHIBIT 17
                      Electronic copy available at:0458
                                                   https://ssrn.com/abstract=3205664
         O. Connecticut: “all persons shall beare Armes that are above the age sixteene
         yeeres”
     The Nutmeg State was also slow in its Second Amendment ratification, finally acting on April
19, 1939.816 The date was the anniversary of the battles of Lexington and Concord, when the
American Revolution had begun in 1775.817 On that date, American militia and irregulars had
repulsed British efforts to confiscate arms. But 164 years later, totalitarianism was on the march.
Italian tyrant Mussolini had invaded Albania on Good Friday, April 7, 1939, and conquered the
small nation in a few days.818
     When Connecticut was founded in 1636, its government ordered that “every souldier” should
have “in his own howse in a readiness” two pounds of gunpowder and twenty lead bullets.819 A
more detailed law in 1637 ordered “that all persons shall beare Armes that are above the age
sixteene yeeres.”820 Commissioners and church officers were exempt.821 “[E]very military man”
had to have “continually in his house” half a pound of powder and two pounds of bullets.822 Towns
were required to have specified reserves of gunpowder and lead bullets.823
     Central stores of bullets and gunpowder were important in case of extended fighting. The
colonists’ personal supplies of ammunition might run out. During wartime, roads might be
captured by the enemy, so a town might not be able to bring in more gunpowder and lead from
outside.
    In 1650, the colony ordered “[t]hat all persons that are above the age of sixteene yeares, except
magistrates and church officers, shall beare Armes…; and every male person … aboue the said
Age, shall have in continuall readines, a good muskitt or other gunn, fitt for service, and allowed
by the Clark of the Band.”824
    New Haven, a separate colony until 1662, required males 16 to 60 to have “a good serviceable
gun…to be kept in a constant fitness in all Respects for service.”825 Also necessary were a “a good
sword,” bandoleers, a powder horn, worm, scourer, priming wire, shot bag, charger, “and
whatsoever else is necessary for such service.”826 The ammunition minimum was at least “a pound
of good powder” plus “four pounds of pistol bullets” or twenty-four long gun bullets, plus match

816
     JOURNAL OF THE SENATE OF THE STATE OF CONNECTICUT, JAN. SESS., 1939: PART 2, at 1403 (1939),
https://babel.hathitrust.org/cgi/pt?id=mdp.39015067981400;view=1up;seq=193.
817
    See, e.g., ALLEN FRENCH, THE DAY OF CONCORD AND LEXINGTON: THE NINETEENTH OF APRIL, 1775 (1984).
818
    Albania had won its independence from the Ottoman Empire, in a 1908-12 war in which Albanians demanded,
inter alia, the right to bear arms. But in 1928 King Zog, an authoritarian ruler, had banned arms for all tribes but his
own. OWEN PEARSON, ALBANIA AND KING ZOG: INDEPENDENCE, REPUBLIC AND MONARCHY 1908-1939, at 21, 26-27,
299, 304 (2005).
819
    1 PUBLIC RECORDS OF THE COLONY OF CONNECTICUT 3 (J. Hammond Trumbull ed., 1850).
820
    Id. at 15.
821
    Id.
822
    Id.
823
    Id. at 15-16.
824
    Id. at 542-43; CODE OF 1650, BEING A COMPILATION OF THE EARLIEST LAWS AND ORDERS OF THE GENERAL COURT
OF CONNECTICUT 72-73 (Silas Andrus ed., 1822).
825
    NEW-HAVEN’S SETTLING IN NEW-ENGLAND AND SOME LAWES FOR GOVERNMENT: PUBLISHED FOR THE USE OF
THAT COLONY 60-61 (1656).
826
    Id. at 61. The worm was a device for cleaning the barrel and for extracting an unfired bullet from a firearm. The
priming wire was for cleaning the touch hole—the small hole where the fire from the priming pan connected with the
main powder charge in the barrel.


                                                          79

                                             EXHIBIT 17
                     Electronic copy available at:0459
                                                  https://ssrn.com/abstract=3205664
for a matchlock or flints for a flintlock.827
     Connecticut ratified the Constitution a week after Georgia on January 9, 1788. Under the state
law of the time, “[A]ll male Persons, from sixteen Years of Age to Forty-five, shall constitute the
Military Force of this State.”828 Although not part of “the military force,” all “Householders under
fifty-five Years of Age” had to “be furnished at their own Expence” with the same arms as the
militia.829
     These arms were “a well fixed Musket, the Barrel not less than three Feet and an Half long,
and a Bayonet fitted thereto, with a Sheath and Belt or Strap for the same.”830 Militiamen, males
under fifty-five, and householders also needed a ramrod, worm, priming-wire, and cartridge box
with “fifteen rounds of Cartridges, made with good Musket Powder and Ball, fitting his Gun.”831
Also needed were “six good Flints” and “one Canteen holding not less than three Pints.”832
     Light-Dragoons (horsemen) had to have “a Case of good Pistols…one Pound of good Powder,
three Pounds of sizable Bullets, twelve Flints, a good pair of Boots and Spurs.”833

      IV. Federal Laws
    The Continental Congress, consisting of delegates from the thirteen colonies,834 began
exercising powers of national sovereignty in 1774.835 Independence was formally declared in
1776. In 1781, the Continental Congress turned into the Confederation Congress, when the
Articles of Confederation were ratified.836 During the Revolution, the Congress did its best to
provide for the Continental Army. But management of the wartime militia was far beyond the
administrative capacity of the Congress.
    Under the Articles of Confederation, every state was obliged to “always keep up a well
regulated and disciplined militia, sufficiently armed and accoutered.”837 While the militias were a
state responsibility, the Confederation Congress could requisition the states to supply land forces
“for the common defense.”838 Also, Congress could appoint militia officers above the rank of
colonel when the state militia forces were in national service.839 Under a federal requisition, the
state legislature had the duty to “raise the men and cloath, arm and equip them in a soldier like
manner,” with the Confederation Congress paying the expense.840
    The Confederation Congress drew up a militia plan, putting married men and single men in

827
    Id.
828
    ACTS AND LAWS OF THE STATE OF CONNECTICUT IN AMERICA 144 (1786).
829
    Id. at 145.
830
    Id. at 150.
831
    Id.
832
    Id.
833
    Id.
834
     Georgia was unrepresented at the 1774 Convention because it was preoccupied by an Indian uprising, and
dependent on the British for supplies.
835
    Documents from the Continental Congress and the Constitutional Convention, 1774 to 1789, LIBR. CONGRESS,
https://www.loc.gov/collections/continental-congress-and-constitutional-convention-from-1774-to-1789/articles-
and-essays/timeline/1773-to-1774/ (last visited Jan. 13, 2019).
836
    ARTICLES OF CONFEDERATION OF 1781.
837
    ARTICLES OF CONFEDERATION OF 1781, art. VI.
838
    ARTICLES OF CONFEDERATION OF 1781, art. VII.
839
    Id.
840
    ARTICLES OF CONFEDERATION OF 1781, art. IX.


                                                     80

                                           EXHIBIT 17
                   Electronic copy available at:0460
                                                https://ssrn.com/abstract=3205664
different classes. The militia were to be “All the free male inhabitants of each state from 20 to
fifty, except such as the laws of the State shall exempt, to be divided into two general classes; one
class to consist of married and the other class of single men.”841 Required arms for infantry and
dragoons were similar to, although less detailed than, the state laws.842
    The Articles of Confederation gave Congress few powers to legislate directly on the people,
instead requiring Congress to act through the state governments. As far as we can tell, the 1783
congressional militia plan did not have much influence.
     The United States Constitution, proposed in 1787 and ratified in 1789, was intended to change
things. Congress was given a list of enumerated powers, by which it could directly act on the
people.843 Article I, section 8 contained two militia clauses.844 Clause 15 (the Calling Forth
Clause) gave Congress power “To provide for calling forth the Militia to execute the Laws of the
Union, suppress Insurrections and repel Invasions.”845 Clause 16 (the Arming Clause) gave
Congress power:

         To provide for organizing, arming, and disciplining, the Militia, and for governing
         such Part of them as may be employed in the Service of the United States, reserving
         to the States respectively, the Appointment of the Officers, and the Authority of
         training the Militia according to the discipline prescribed by Congress.846

   After several years of prodding by President Washington, Congress exercised its power to
organize and to provide for arming the federal militia. The Militia Act of 1792 (Uniform Militia
Act) was signed into law by President Washington on May 8, 1792.847 The Act provided:

         That each and every free able-bodied white male citizen of the respective States,
         resident therein, who is or shall be of age of eighteen years, and under the age of
         forty-five years (except as is herein after excepted) shall severally and respectively

841
     25 JOURNALS OF THE CONTINENTAL CONGRESS 741 (Oct. 23, 1783), https://memory.loc.gov/cgi-
bin/query/r?ammem/hlaw:@field(DOCID+@lit(jc02544).
842
    Each class to be formed into corps of Infantry and Dragoons, organized in the same manner as proposed for regular
troops.
          Those who are willing to be at the expense of equipping themselves for Dragoon service to be
          permitted to enter into that corps, the residue to be formed into the Infantry; this will consult the
          convenience and inclinations of different classes of citizens.
               Each officer of the Dragoons to provide himself with a horse, saddle &c. pistols and sabre, and
          each non-commissioned officer and private with the preceding articles and these in addition, a
          carbine and cartouch box, with twelve rounds of powder and ball for his carbine, and six for each
          pistol.
               Each officer of the Infantry to have a sword, and each non-commissioned officer and private, a
          musket, bayonet and cartouch box, with twelve-rounds of powder and ball.
Id. at 741-42.
843
    U.S. CONST., art. I, § 8.
844
    U.S. CONST., art. I, § 8.
845
    U.S. CONST., art. I, § 8, cl. 15.
846
    U.S. CONST., art. I, § 8, cl. 16.
847
    More effectually to provide for the National Defence by establishing an Uniform Militia throughout the United
States,1 Stat. 271 (1792) (Uniform Militia Act) (UMA). The UMA was sometimes called the Second Militia Act,
since a statute enacted earlier that year had provided a system for calling forth the militia in times of necessity. To
provide for calling forth the Militia to execute the laws of the Union, suppress insurrections and repel invasions, 1
Stat. 264 (1792).

                                                         81

                                             EXHIBIT 17
                     Electronic copy available at:0461
                                                  https://ssrn.com/abstract=3205664
        be enrolled in the militia, by the Captain or Commanding Officer of the company,
        within whose bounds such citizen shall reside, and that within twelve months after
        the passing of this Act. And it shall at all time hereafter be the duty of every such
        Captain or Commanding Officer of a company, to enroll every such citizen as
        aforesaid, and also those who shall, from time to time, arrive at the age of 18 years,
        or being at the age of 18 years, and under the age of 45 years (except as before
        excepted) shall come to reside within his bounds; and shall without delay notify
        such citizen of the said enrollment, by the proper non-commissioned Officer of the
        company, by whom such notice may be proved. That every citizen, so enrolled and
        notified, shall, within six months thereafter, provide himself with a good musket or
        firelock, a sufficient bayonet and belt, two spare flints, and a knapsack, a pouch,
        with a box therein, to contain not less than twenty four cartridges, suited to the bore
        of his musket or firelock, each cartridge to contain a proper quantity of powder and
        ball; or with a good rifle, knapsack, shot-pouch, and powder-horn, twenty balls
        suited to the bore of his rifle, and a quarter of a pound of powder; and shall appear
        so armed, accoutred and provided, when called out to exercise or into service,
        except, that when called out on company days to exercise only, he may appear
        without a knapsack. That the commissioned Officers shall severally be armed with
        a sword or hanger, and espontoon; and that from and after five years from the
        passing of this Act, all muskets from arming the militia as is herein required, shall
        be of bores sufficient for balls of the eighteenth part of a pound; and every citizen
        so enrolled, and providing himself with the arms, ammunition and accoutrements,
        required as aforesaid, shall hold the same exempted from all suits, distresses,
        executions or sales, for debt or for the payment of taxes.848

    The legislative history of the Militia Act reveals why eighteen was selected as the minimum
age. Secretary of War Henry Knox had presented an ambitious militia plan to Congress in 1790.849
Knox wanted to create a national select militia, founded on intensive training of males aged 18 to
20.850 Even in a Federalist-dominated Congress, the idea was anathema. As opponents pointed
out, the nascent federal government did not have the administrative capability to establish an
effective national militia.
    For the more realistic 1792 statute, Knox explained that “[t]he period of life in which military
service shall be required of the citizens of the United States [was] to commence at eighteen.”851
Knox acknowledged that “military age has generally commenced at sixteen,” but Knox instead set
the bar at 18 because “the youth of sixteen do not commonly attain such a degree of robust strength
as to enable them to sustain without injury the hardships incident to the field.”852 Knox also stated
that “all men of the legal military age should be armed.”853 Representative Jackson of Georgia
agreed “that from eighteen to twenty-one was found to be the best age to make soldiers of.”854
    Knox’s first, rejected, plan had implied that the select militia of 18-20 would be armed by the
federal government. This brought stern objection:

848
    Id.
849
    1 ANNALS OF CONG. app. 2141-61 (Jan. 18, 1790).
850
    Id. at 2146.
851
    Id.
852
    Id. at 2153.
853
    Id. at 2145-46.
854
    Id. at 1860.

                                                      82

                                            EXHIBIT 17
                    Electronic copy available at:0462
                                                 https://ssrn.com/abstract=3205664
        Representative Wadsworth warned that supporters of the federal arming proposal
        seemed to be suggesting that large segments of the population would be armed by
        the government, with the attendant dangers: “At first it appeared to be intended for
        the benefit of poor men who were unable to spare money enough to purchase a
        firelock: but the gentleman from Delaware (Mr. Vining) had mentioned apprentices
        and young men in their non-age: he would be glad to know whether there was a
        man within these walls, who wished to have so large a proportion of the community
        by the United States, and liable to be disarmed by the government, whenever it
        should be thought proper.” Masters could be expected to furnish arms to their
        apprentices. As to other young men, “their parents would rather give them guns of
        their own, than let them take others from the U.S. which were liable to be taken
        away at the very moment they were most wanted.”855

The notion that the federal government might be able to take provided arms away from 18-to-20-
year-olds set off alarm bells.
    The idea that 18-year-olds should be part of the militia was hardly controversial. They had
been part of every colonial and state militia from the very beginning, except for a nineteen-year
period in Virginia in the middle of the eighteenth century. George Washington believed that 18
was the ideal age for militia enrollment.856 Nearly a decade before he signed the Militia Act of
1792, he wrote to Alexander Hamilton that, “the Citizens of America … from 18 to 50 Years of
Age should be borne on the Militia Rolls” and “so far accustomed to the use of [arms] that the
Total strength of the Country might be called forth at a Short Notice on any very interesting
Emergency.”857
    Congress made no changes to the 1792 Militia Act until the Civil War, when an 1862 revision
removed the word “white” from the definition of the militia.858
    By the early twentieth century, the 1792 Act was in obvious need of revision. Muskets,
powderhorns, and flints were no longer the appropriate equipment for militiamen. President
Theodore Roosevelt, a gun enthusiast and National Rifle Association (NRA) member,859 declared:
“Our militia law is obsolete and worthless.”860
    A new law, the Dick Act (named for its sponsor, Charles Dick) repealed the 1792 Act and
replaced it with the modern definition of the militia of the United States.861 This militia consisted
of all able-bodied male citizens between 18 and 45 years of age, and also aliens who have declared
intent to naturalize.862 The “organized militia” was the National Guard of the several States.863

855
    14 DOCUMENTARY HISTORY OF THE FIRST FEDERAL CONGRESS: DEBATES IN THE HOUSE OF REPRESENTATIVES 62
(1992).
856
    26 THE WRITINGS OF GEORGE WASHINGTON 389 (John C. Fitzpatrick ed., 1938).
857
    Id.
858
    Militia Act of 1862, 12 Stat. 597 (July 17, 1862).
859
     For information on Roosevelt, guns, and the NRA, see, e.g., THEODORE ROOSEVELT, HUNTING TIPS OF A
RANCHMAN (NRA Heritage Library 1999) (1885); THEODORE ROOSEVELT, GOOD HUNTING: IN PURSUIT OF BIG GAME
IN THE WEST (1907); Ashley Halsey, Jr., Theodore Roosevelt, Trailblazer among Hunter-Conservationists, THE
AMERICAN RIFLEMAN, June 1972, at 14, 16.
860
    14 MESSAGES AND PAPERS OF THE PRESIDENTS 6672 (Bureau of National Literature, 1917).
861
    Dick Act, ch. 196, 32 Stat. 775 (1903).
862
    Id.
863
    Id.


                                                   83

                                           EXHIBIT 17
                   Electronic copy available at:0463
                                                https://ssrn.com/abstract=3205664
Everyone else was part of the “reserve militia,” which later statutes labeled the “unorganized
militia.”864
    There was no mandate for personal possession of arms. Nor, except for the National Guard,
was there any provision for the federal government to provide arms.
    In the current version of the statute:

            (a) The militia of the United States consists of all able-bodied males at least 17
        years of age and, except as provided in section 313 of title 32, under 45 years of
        age who are, or who have made a declaration of intention to become, citizens of the
        United States and of female citizens of the United States who are members of the
        National Guard.
            (b) The classes of the militia are--
            (1) the organized militia, which consists of the National Guard and the Naval
        Militia; and
            (2) the unorganized militia, which consists of the members of the militia who
        are not members of the National Guard or the Naval Militia.865

    In 1903, Congress created the National Board for the Promotion of Rifle Practice (NBPRR).866
It did not require citizens to possess arms or to practice with them, but it encouraged them to do
so. The NBPRR developed a close relationship with the NRA, which had been founded in 1871,
growing from concerns about the poor marksmanship of Union soldiers during the Civil War.867
By statute, the NBPRR and the NRA were linked.868 The NRA was the NBPRR’s agent for
distributing heavily discounted surplus arms to the American public, via NRA gun clubs.869
    The National Guard Association (an association of state entities), the National Board for the
Promotion of Rifle Practice (a federal entity), and the National Rifle Association (a membership
organization) developed a close and mutually supportive relationship. Their boards of directors
often overlapped.870
    Through this relationship, over the course of the twentieth century the federal government put
millions of military-grade firearms into the hands of private American citizens, including young
adults aged 18 to 20. This bore fruit in World War II. With the National Guard federalized and




864
    Id.
865
    10 U.S.C. § 246 (2019). There are various occupational exemptions; conscientious objectors may be required to
perform noncombat duty. 10 U.S.C. § 247 (2019).
866
    The National Matches History, CIVILIAN MARKSMANSHIP PROGRAM http://thecmp.org/competitions/cmp-
national-matches/the-national-matches-history/ (last visited Jan. 13, 2019).
867
    A Brief History of the NRA, NAT’L RIFLE ASS’N (2018), https://home.nra.org/about-the-nra/.
868
    Act of Mar. 3, 1905, ch. 1416, 33 Stat. 986-87.
869
    Id.
870
    JEFFREY A. MARLIN, THE NATIONAL GUARD, THE NATIONAL BOARD FOR THE PROMOTION OF RIFLE PRACTICE, AND
THE NATIONAL RIFLE ASSOCIATION: PUBLIC INSTITUTIONS AND THE RISE OF A LOBBY FOR PRIVATE GUN OWNERSHIP
182 (May 10, 2013) (unpublished Ph.D. dissertation, Ga. St. U.), https://scholarworks.gsu.edu/history_diss/33/;
RUSSELL S. GILMORE, CRACKSHOTS AND PATRIOTS: THE NATIONAL RIFLE ASSOCIATION AND AMERICA’S MILITARY-
SPORTING TRADITION, 1871-1929 (1974) (unpublished Ph.D. dissertation, Univ. of Wisc.) (available in ProQuest
Dissertations & Theses Global).


                                                       84

                                            EXHIBIT 17
                    Electronic copy available at:0464
                                                 https://ssrn.com/abstract=3205664
sent into overseas service, coastal security was provided by the unorganized militia, “whose ages
ranged from 16 to 65, served without pay and provided their own arms.”871
    The federal Gun Control Act of 1968 required all persons “engaged in the business” of selling
firearms to obtain a Federal Firearms License.872 (“FFL”; the term is used for both the license and
the licensee.) An FFL may not deliver a handgun to a person under 21, or a rifle or shotgun to a
person under 18.873 As the Supreme Court later noted, the 1968 Act aimed to keep guns away
from “juveniles, criminals, drug addicts, and mental incompetents.”874
    The FFL rule for handgun deliveries will be discussed in Part V.B., which examines the
unsuccessful challenge to the statute in NRA v. BATF (5th Cir.).
    In 1994, Congress prohibited handgun possession by minors (under 18), with certain
exceptions.875 That law was upheld by the First Circuit in Rene E., which is discussed below in
Part V.A.


      V.     Nineteenth and Early Twentieth Century State Laws and
             Cases—and Their Role in Modern Litigation
    Our article in the previous issue of the Southern Illinois University Law Journal surveyed
nineteenth and early twentieth century state laws and cases about firearms restrictions on young
people.876 We also examined the five leading post-Heller federal circuit cases involving
challenges to state or federal arms laws aimed at young people. In this Part, we will summarize
the findings from that Article. In the interests of concision, many of the footnotes and many details
of the discussion from the original article are omitted in this summary.

      A. State Laws and Cases

    As in the colonial period and the Founding Era, there were no age-based arms restrictions in
the early republic or the Jacksonian period. The first age restrictions appear in the South shortly
before the Civil War. In 1856 Alabama prohibited giving handguns to male minors. In 1860
Kentucky outlawed providing handguns to minors, free blacks, or slaves. Other than these two
laws, age-based restrictions did not appear until the last quarter of the nineteenth century.
    As of 1899, there were forty-six states in the Union. Nineteen of them had some sort of law
involving handguns and minors and the other twenty-seven had no such laws. No state
criminalized handgun possession by minors. Ten states generally prohibited handgun transfers to

871
    Don B. Kates, Handgun Prohibition, 82 MICH. L. REV. 204, 272, (1983) (citing Office of the Assistant Secretary
of Defense, U.S. Dept. of Defense, U.S. Home Defense Forces Study, 58, 62-63 (1981)).
872
    Gun Control Act of 1968, Pub. L. No. 99-308, 100 Stat. 449, 450 (1968); 18 U.S.C. § 923, 27 C.F.R. § 478.41.
873
    18 U.S.C. § 922(b)(1) (2019).
874
    Huddleston v. United States, 415 U.S. 814, 828 (1974). The federal legislation aimed to curb crime by keeping
“firearms out of the hands of those not legally entitled to possess them because of age, criminal background, or
incompetency.” Id. at 824.
     A study of the 1968 law found that it had no impact on the share of 18-to-20-year-olds arrested for homicide,
robbery, or aggravated assault. Gary Kleck, The Impact of the 1968 Gun Control Act’s Restrictions on Handgun
Purchases by Persons Age 18 to 20 (2011), https://ssrn.com/abstract=1843526.
875
    18 U.S.C. 922(x)(2) (2019).
876
    David B. Kopel & Joseph G.S. Greenlee, History and Tradition in Modern Circuit Cases on the Second Amendment
Rights of Young People, 43 S. ILL. U.LJ. (2018).

                                                       85

                                            EXHIBIT 17
                    Electronic copy available at:0465
                                                 https://ssrn.com/abstract=3205664
minors; four of those ten had exceptions for self-defense, hunting, or home possession, and
Alabama’s law was only for males. Of these ten statutes, five expressly prohibited loans, while
the other five were phrased in terms that could be construed to refer only to permanent dispositions.
    Three other states did not restrict transfers in general, but did restrict sales (Delaware,
Mississippi) or dealer sales (Wisconsin). Five states required parental consent for handgun
transfers to minors (Illinois, Iowa, Kentucky, Missouri, and Texas). Nevada simply prohibited
concealed carry.
    No state restricted long gun purchases by minors, long gun loans to minors, or other long gun
transfers to minors, such as gifts.
    Modern courts have cited about a dozen cases that involved these statutes. We examined each
of those cases, as well as precedents used in those cases. The majority of those cases did not
involve constitutional issues. Instead, the decisions were about rules for issues on appeal, the facts
of tort liability in a particular situation, and so on.
    Four cases did have some substantive analysis of the rights of young people. Tennessee’s State
v. Callicutt (1878) upheld a statute against giving handguns to minors.877 Callicutt was explicitly
founded on the Tennessee Supreme Court’s 1840 Aymette v. State.878 According to Aymette, the
Second Amendment right to “bear” arms only means bearing arms while actively serving in a
militia.879 The Heller Court expressly denounced Aymette: “This odd reading of the right is, to be
sure, not the one we adopt.”880 Accordingly, Calicutt should have little weight as a modern
precedent.
    The Georgia Supreme Court in 1911 upheld a 1910 statute that prohibited the carrying of
firearms without a license and did not make licenses available to persons under 18. 881 The same
statute made it illegal to “knowingly sell, or furnish, any minor with ‘any pistol, dirk, bowie knife,
or sword cane, except under circumstances justifying their use in defending life, limb, or
property.’”882
    The Georgia court in Glenn v. State made numerous errors. First, it interpreted the statute as
a complete prohibition on persons under 18 from possessing pistols.883 The interpretation is plainly
incorrect, since the statute expressly allowed possession for self-defense.
    Second, the Georgia court asserted in dicta that all modern handguns could be banned for
everyone.884 Of course, that assertion is contrary to Heller.885 That assertion was also contrary to
the Georgia Supreme Court’s 1846 decision in Nunn v. State, which struck down a state ban on
almost all handguns.886 The Nunn decision is quoted and lauded by Heller more than any other



877
    State v. Callicutt, 69 Tenn. 714 (1878).
878
    Aymette v. State, 21 Tenn. (2 Hum.) 154 (1840).
879
    Id. at 158.
880
    District of Columbia v. Heller, 554 U.S. 570, 613 (2008).
881
    Glenn v. State, 72 S.E. 927 (Ga. Ct. App. 1911).
882
    Id. at 928.
883
    Id. (“We conclude, therefore, that the act of 1910 not only prohibits minors under the age of 18 years from obtaining
license to have a pistol or revolver on their persons, but that the clear intendment of said act is to prevent minors from
having about their persons at all this character of weapons, and this construction is in harmony with the general
legislation of the state on the subject of minors.”).
884
    Id. at 929.
885
    Heller, 554 U.S. 570.
886
    Nunn v. State, 1 Ga. 243 (1846).


                                                           86

                                              EXHIBIT 17
                      Electronic copy available at:0466
                                                   https://ssrn.com/abstract=3205664
precedent.887 As of 1846, repeating handguns were already well-established and common in the
market.
    Most egregiously, the Glenn court upheld the statute under the theory that minors have no
rights that the legislature is bound to respect:

         It is entirely within the province of the Legislature, in the exercise of the police
         power of the state, to prohibit, on the part of minors, the exercise of any right,
         constitutional or otherwise, although it might only have the right in the case of
         adults to regulate and restrict such rights.888

    Glenn’s ratio decidendi is contrary to modern precedent.889 It is also plainly wrong under the
law of the time. If Glenn were correct that minors have no constitutional rights, then the Georgia
Constitution of 1877, which was still in effect in 1911, would have been no barrier to the Georgia
legislature enacting laws against some or all minors: to take their property without due process of
law, to banish them from the state, to inflict cruel and unusual punishments on them, to require
Georgia minors to profess belief in an official state religion, to punish their dissent from said
religion as heresy, to forbid them from criticizing government officials of Georgia, to search their
houses without warrants, to forbid them to petition government, and to punish them with ex post
facto laws and bills of attainder.890 The absurdity of the proposition is self-evident.
    The most thorough analysis of the arms rights of young people came from the Kansas Supreme
Court in Parman v. Lemmon.891 The case was initially decided one way, then reversed following
rehearing, so that the original dissent became the opinion of the court.
    The issue was whether a 20-gauge Winchester pump-action shotgun was a “dangerous
weapon” prohibited by the Kansas statute that made it a misdemeanor to “sell, trade, give, loan or
otherwise furnish any pistol, revolver or toy pistol, by which cartridges or caps may be exploded,
or any dirk, bowie knife, brass knuckles, sling shot, or other dangerous weapons, to any minor, or
to any person of notoriously unsound mind.”892
    Applying esjudem generis, the court held that long guns are not covered by the phrase
“dangerous weapons.”893 The shotgun “is such a common implement that, if the lawmakers
intended to include it in the prohibited list, it is extremely unlikely they would have failed to
mention it.”894


887
    Heller, 554 U.S. 570.
888
    Glenn, 72 S.E. at 928-29.
889
    See, e.g., Application of Gault, 387 U.S. 1, 13 (1967) (holding that “neither the Fourteenth Amendment nor the
Bill of Rights is for adults alone” and that juveniles have the right to counsel, right to notice of charges, right to
confront and cross-examine witnesses, and right against self-incrimination); Tinker v. Des Moines Indep. Cty. Sch.
Dist., 393 U.S. 503, 511 (1969) (“Students in school as well as out of school are ‘persons’ under our Constitution.
They are possessed of fundamental rights which the State must respect…”).
890
    See GA. CONST. of 1877, art. I, § 1, parts 3, 7, 12, 15, 16, 24, § 3, part 2 (enumerating prohibitions on aforesaid
types of government action, and not limiting the protections to only adults).
891
    Parman v. Lemmon, 244 P. 227 (Kan. 1925).
892
    Id. at 228 (citing R. S. 38-701). R.S. 38–702 made it unlawful for minors to possess these “dangerous weapons.”
Id.
893
    “The rule, ‘ejusdem generis’ ordinarily limits the meaning of general words to things of the same class as those
enumerated under them.” Id. at 229 (citing 2 Words and Phrases, Second Series, 225).
894
    Id. at 232 (Mason, J., dissenting) (later became opinion of the court).


                                                         87

                                             EXHIBIT 17
                     Electronic copy available at:0467
                                                  https://ssrn.com/abstract=3205664
    Moreover, “the right of the people to keep and bear arms … is a basic principle of statecraft of
deep concern to all who are clothed with authority and who feel their responsibility to hand on
undiminished to future generations those liberties which are our proud American heritage.”895
    The experience from the first days of the Atlantic colonies through the Indian Wars of the late
nineteenth century in Kansas had meant that

         the rifle over the fireplace and the shotgun behind the door were imperatively
         necessary utensils of every rural American household. And it was just as
         imperative that the members of such household, old and young, should know how
         to handle them. And it was almost equally true that, unless a man were trained in
         the use of the rifle and shotgun in his boyhood, he seldom learned to use them.896

      Announcing the reversal following the petition for rehearing, the Kansas Court explained:

         [I]t is reasonable to conclude that the Legislature did not intend to make law
         violators of 60 per cent. of the militia of the state, it being estimated that 60 per
         cent. of the personnel of that body are minors; that it did not intend to prohibit
         students under 21 years of age in the colleges from taking military training; that it
         did not intend to prohibit young men under 21 years of age from taking out hunters’
         licenses and hunting, that it did not intend to prohibit young men who have not yet
         reached the age of 21, who reside on the farms and ranches, from carrying and using
         shotguns and rifles when necessity requires.
              These suggestions and many others have had the consideration of the court. We
         do not deem it necessary to discuss the question at length, nor to analyze the cases.
         We are of the opinion that, if the Legislature of 1883 had intended to include
         shotguns in the prohibited list of dangerous weapons, it would have specifically
         mentioned them.
         ...
         By a change of view on the part of some of the Justices, the dissenting opinion at
         the time of the first decision has now become the controlling voice of the court, and
         further discussion is needless.897

    None of the Justices in Parman seemed to see a problem with the law against giving handguns
to minors, which the Justices characterized as being needed occasionally for self-defense; the
court’s focus was on long guns, which it characterized as the typical arm of rural self-defense, the
ordinary arm of the militia, and a daily tool for rural life.
    The final case that involved arms and minors was Virginia’s United States v. Blakeney.898 It
did not involve any law that targeted the arms rights of minors. Instead, the issue was application
of the general rule that minors could not enter into enforceable contracts without the consent of
their parent or guardian.899 (In the latter twentieth century, the age of majority for exercise of

895
    Id. at 231 (Dawson, J., dissenting) (later became opinion of the court).
896
    Id.
897
    Id. at 233.
898
    United States v. Blakeney, 44 Va. (3 Gratt.) 405 (1847).
899
    Id.


                                                           88

                                             EXHIBIT 17
                     Electronic copy available at:0468
                                                  https://ssrn.com/abstract=3205664
contract and property rights without parental consent would be lowered to 18 in most states, the
age that continues to prevail as the national norm.)
    The Supreme Court of Appeals of Virginia held that 18-to-20-year-old “minors” were to be
treated as adults in the context of bearing arms.900 Blakeney was a 19-year-old who volunteered
for military duty, and regretting his decision, argued that a minor could not enter into a valid
contract.901 The court held the contract valid, based in part on the fact that as a 19-year-old,
Blakeney had the mental and physical capacity to bear arms.902
    The court explained that “children” were exempted from military service because they are
incapable of handling arms:

         No person is naturally exempt from taking up arms in defence of the State; the
         obligation of every member of society being the same. They only are excepted who
         are incapable of handling arms, or supporting the fatigues of war. This is the reason
         why old men, children, and women are exempted.903

By contrast, “We know, as a matter of fact, that at the age of eighteen, a man is capable
intellectually and physically of bearing arms.”904 And since 18-year-olds were just as capable as
21-year-olds of both carrying arms and consenting to military service, the court held that 18-to-
20-year-olds were bound by military enlistments just as adults over 21 were.905 The general rule
about contracts

         has no application to the subject. The capacity of all citizens or subjects able to
         bear arms to bind themselves to do so by voluntary enlistment, is in itself a high
         rule of the public law, to which the artificial and arbitrary rule of the municipal law
         forms no exception.906

    In sum, the statutory and case law record on the nineteenth and early twentieth centuries
provide no support for age-based restrictions on long guns. There were a minority of states with
age-based restrictions on handguns. The largest group in the minority would be those that either
banned retail sales or required parental permission for sales. Laws broad enough to prohibit
parents from letting minors use handguns existed in five states. Few cases from the period address
the arms rights of minors, and of those, hardly any can be considered valid precedents in light of
Heller and other modern doctrine.

      B. Modern Circuit Cases




900
    Id. at 414-15.
901
    Id. at 406-07.
902
    Id. at 425.
903
    Id. at 408.
904
    Id. at 418.
905
    Id. at 416.
906
    Id. at 409–10.


                                                   89

                                             EXHIBIT 17
                     Electronic copy available at:0469
                                                  https://ssrn.com/abstract=3205664
   Our Article in the previous issue reviewed the nineteenth and early twentieth century history
and tradition in the context of their use by the five post-Heller Circuit Court of Appeals cases
examining the arms rights of young people. We will summarize the analysis of those cases.

      1. Rene E.

    In United States v. Rene E., the First Circuit upheld the 1994 federal statute (discussed in Part
IV) that prohibits handgun possession by persons under 18.907 The court emphasized the
importance of the statute’s exceptions, such as self-defense in the home, ranching, hunting, militia
service, and so on.908
    For historical support, Rene E. relied primarily on the state cases discussed above.909 This is
thin support, for reasons that we summarized above, and detailed in the previous Article.
    Regarding the Founding, Rene E. could not cite any original American source—hardly
surprising in light of the many statutes detailed in Part III, supra. The colonial and early state
governments had repeatedly mandated that persons 16 and older (or sometimes 18, 15, or 10) be
armed.
    Instead, the First Circuit cited some modern law review articles stating that the Founders
believed that unvirtuous persons could be disarmed.910 The paradigmatic examples in these
articles were persons who were disloyal to the government during wartime, as well as slaves and
hostile Indians. The point of the article is true enough, but nothing from the colonial or founding
periods indicates that young people were considered unvirtuous people who should be disarmed.
The statutory evidence is quite the opposite.

      2. National Rifle Association v. Bureau of Alcohol, Tobacco, Firearms, Explosives

    In this case, the Fifth Circuit upheld the 1968 federal statute that prohibits persons 18-20 from
buying handguns in retail stores.911 The statute does not prohibit young adults from acquiring
firearms from persons who are not “engaged in the business of selling arms.”912 The statute allows
persons 18 and older to buy long guns from stores (and from others).
    The strongest part of the court’s historical analysis was its list of state statutes. As discussed
above, by 1899 there were fifteen states that prohibited minors from buying handguns in stores,
and three more that required parental permission. These restrictions were not the majority
approach, but neither were they eccentric.
    For earlier history, the opinion was weaker. As the court stated (without citation), gun control
laws did exist at the time of the Second Amendment and before.913 This was true, but there were
no age restrictions on buying, owning, or carrying firearms.



907
    United States v. Rene E., 583 F.3d 8 (1st Cir. 2009).
908
    Id. at 13-14.
909
    Id. at 14-15.
910
    Id. at 15-16.
911
    Nat’l Rifle Ass’n v. Bureau of Alcohol, Firearms, and Explosives, 700 F.3d 185 (5th Cir. 2012); 18 U.S.C. §
922(x)(2) (2019).
912
    NRA v. BATF, supra note 911, 700 F.3d at 189.
913
    Id. at 200.


                                                      90

                                            EXHIBIT 17
                    Electronic copy available at:0470
                                                 https://ssrn.com/abstract=3205664
    There were laws that “targeted particular groups for public safety reasons.”914 These were
laws aimed at slaves, Indians, and, during wartime, “laws that confiscated weapons owned by
persons who refused to swear an oath of allegiance to the state or to the nation.”915 The
disarmament of persons not considered citizens (slaves and Indians), or who demonstrated
disloyalty, should not create precedent for targeting other “particular groups” whose loyalty is
unquestioned.916 The Fifth Circuit also cited William Rawle, whose 1825 constitutional law
treatise was cited with approval in Heller.917 Rawle, as fully quoted in Heller, wrote that persons
who “abused” the right to arms could be disarmed.918 The Fifth Circuit chopped Rawle to make it
appear that he supported disarmament of people who had never abused the right, but whom the
government might consider prospectively dangerous.919
    Like the Georgia Supreme Court in the 1911 Glenn case, the Fifth Circuit resorted to the claim
that minors lack constitutional rights.920 As the court pointed out, the age majority at common law
was 21.921 Therefore,

        If a representative citizen of the founding era conceived of a ‘minor’ as an
        individual who was unworthy of the Second Amendment guarantee, and conceived
        of 18–to–20–year–olds as ‘minors,’ then it stands to reason that the citizen would
        have supported restricting an 18–to–20–year–old’s right to keep and bear arms.922

    The Fifth Circuit’s speculation is contrary to all the evidence. Persons under 21 were certainly
minors under the common law of the Founding Era. Thus, their independent exercise of contract
and property rights was limited. However, there is no evidence “a representative citizen” (or
anyone else) in the Founding Era considered all minors “unworthy of the Second Amendment
guarantee.”923 To the contrary, state and federal laws of the Founding Era are unanimous that
minors aged 18-to-20 were considered worthy of the Second Amendment guarantee. As had been
the case from the earliest colonial days, they were part of the militia and were required to possess
their own arms. Massive and uncontradicted evidence from the Founding Era shows that 18-to-20-
year-olds did have the right to keep and bear arms, and indeed were required by law to exercise
that right.
    Assuming arguendo that young adults have Second Amendment rights, the Fifth Circuit
applied intermediate scrutiny. The court chose intermediate scrutiny in part because the federal



914
    Id.
915
    Id.
916
    Id.
917
    Id. at 201.
918
    WILLIAM RAWLE, A VIEW OF THE CONSTITUTION OF THE UNITED STATES OF AMERICA 125-26 (William S. Hein &
Co. 2003) (2d ed. 1829),
https://books.google.com/books?id=akEbAAAAYAAJ&printsec=frontcover&source=gbs_ge_summary_r&cad=0#
v=onepage&q&f=false; District of Columbia v. Heller, 554 U.S. 570, 607-08 (2008) (quoting RAWLE, A VIEW OF
THE CONSTITUTION OF THE UNITED STATES OF AMERICA).
919
    NRA v. BATF, supra note 918, 700 F.3d at 201 (quoting RAWLE, supra note 913).
920
    Id.
921
    Id.
922
    Id. at 202.
923
    Id.


                                                   91

                                           EXHIBIT 17
                   Electronic copy available at:0471
                                                https://ssrn.com/abstract=3205664
law did not prohibit minors from acquiring handguns for home defense or for other lawful
purposes.924
    The Fifth Circuit found laws against 18-20-year-olds supportable by Heller’s emphasis on
arms possession by “responsible” citizens.925 As the Fifth Circuit accurately stated, persons 18-
to-20 commit gun crimes at a higher rate than do older people.926 The same can be said of persons
21-to-25, who commit crimes at a higher rate than do people over 25. The same is true for persons
60-to-65, who commit crimes at a higher rate than do persons over 65. The same point can also
be made based on race. Americans of some races commit violent crimes at higher rates than
persons of other races. Likewise, males perpetrate violent crimes at a much higher rate than
females.
    As the Fifth Circuit acknowledged, law-abiding, responsible citizens are at the core of the
Second Amendment right.927 Their rights should not be forfeited because of irresponsible behavior
by other persons of the same age, race, or sex.

      3. National Rifle Association v. McCraw

    Here the Fifth Circuit upheld the Texas statute that prevented 18-to-20-year-olds from applying
for a license to carry handguns for lawful protection in public places.928 Having recently decided
NRA v. BATF, the Fifth Circuit did not engage in further historical analysis.929 The court reiterated
the BATF theory that “the conduct burdened by the Texas scheme likely ‘falls outside the Second
Amendment’s protection.’”930 Also like the BATF court, the McCraw court applied intermediate
scrutiny in an abundance of caution and upheld the law for similar reasons.931
    However, the court skipped part of the intermediate scrutiny analysis. In strict scrutiny, the
government must prove that there is no “less restrictive alternative.” Under the more relaxed
standard of intermediate scrutiny, the government must prove that there is no “substantially less
burdensome alternative.” The plaintiffs had argued that instead of banning licensed carry for
young adults, Texas could have a more rigorous licensing system for young adults, compared to
applicants over 21. The McCraw court dismissed that alternative and said that “less restrictive
alternative” is not part of intermediate scrutiny.932 True enough, but “substantially less
burdensome alternative” is part of intermediate scrutiny, and the court offered no explanation for
refusing to consider it.

      4. Horsley v. Trame




924
    Id. at 206-07 (quoting District of Columbia v. Heller, 554 U.S. 570, 628-30, 635 (2008)).
925
    Id. at 206.
926
    Id. at 206-07.
927
    Id.
928
    Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338 (5th Cir. 2013).
929
    Id.
930
    Id. at 347 (quoting Nat’l Rifle Ass’n v. Bureau of Alcohol, Firearms, and Explosives, supra note 911, 700 F.3d at
203).
931
    Id.
932
    Id. at 349.


                                                        92

                                             EXHIBIT 17
                     Electronic copy available at:0472
                                                  https://ssrn.com/abstract=3205664
    Illinois requires that residents obtain a firearm owner’s identification (FOID) card before
acquiring or possessing a firearm.933 In Horsley v. Trame, the plaintiff challenged the requirement
that FOID card applicants between 18 and 21 obtain the consent of a parent or guardian. 934 The
parental permission rule has a safety valve, by which an applicant can instead apply for consent
from the Director of the Illinois firearms license office.935 If the office denies the permission, the
applicant can appeal to a court.936
    The Seventh Circuit decided that it need not decide whether it agreed with the Illinois Attorney
General that the Second Amendment does not apply to persons under 21.937 Regardless, the law
was valid since it is not prohibitory, since young adults have a higher crime rate, and since the
parental permission law has a safety valve similar to what has been allowed for abortion.938

      5. Ezell v. City of Chicago

    Ezell challenged a Chicago ordinance that prohibited anyone under 18 from entering a shooting
range.939 Chicago argued that persons under 18 have no Second Amendment rights.940 But the
nineteenth century statutes on handgun sales were not much help for a total ban on practice with
any firearm. As the Seventh Circuit observed, “There’s zero historical evidence that firearm
training for this age group is categorically unprotected. At least the City hasn’t identified any, and
we’ve found none ourselves.”941
    Chicago was “left to rely on generalized assertions about the developmental immaturity of
children, the risk of lead poisoning by inhalation or ingestion, and a handful of tort cases involving
the negligent supervision of children who were left to their own devices with loaded firearms.”942
Since the government could address these concerns with “a more closely tailored age restriction—
one that does not completely extinguish the right of older adolescents and teens in Chicago to learn
how to shoot in an appropriately supervised setting at a firing range,” the law violated the Second
Amendment.943

      VI.    Current State Laws



933
    430 ILL. COMP. STAT. 65 (2013).
934
    Horsley v. Trame, 808 F.3d 1126 (7th Cir. 2015). The law, 430 ILL. COMP. STAT. 65/4(a)(2)(i), requires an
applicant to submit evidence that “[h]e or she is 21 years of age or over, or if he or she is under 21 years of age that
he or she has the written consent of his or her parent or legal guardian to possess and acquire firearms and firearm
ammunition and that he or she has never been convicted of a misdemeanor other than a traffic offense or adjudged
delinquent, provided, however, that such parent or legal guardian is not an individual prohibited from having a Firearm
Owner’s Identification Card…”
935
    430 ILL. COMP. STAT. 65/10 (2013).
936
    Id.
937
    Horsley, 808 F.3d at 1130.
938
    See id. at 1127, 1130-32.
939
    Ezell v. City of Chicago (Ezell II), 846 F.3d 888 (7th Cir. 2017). The Ezell I case held unconstitutional the city’s
ban on all shooting ranges within city limits. Ezell v. City of Chicago (Ezell I), 651 F.3d 684 (7th Cir. 2011).
940
    Id. at 896.
941
    Id.
942
    Id. at 898.
943
    Id. (emphasis in original).


                                                          93

                                             EXHIBIT 17
                     Electronic copy available at:0473
                                                  https://ssrn.com/abstract=3205664
    Part VI surveys current state laws that impose special limits on arms possession or acquisition
by young adults. We do not include state statutes that mimic federal law (such as preventing gun
stores from selling handguns to young adults). We do not address state laws that apply only to
persons under 18. Nor do we address laws, such as the Texas law discussed in the McCraw case
above, that set the minimum age for a defensive handgun carry license at 21. The majority of
states do set 21 as the carry permit age, while a minority set the age at 18. A few states, such as
Texas, which have a general rule of 18, allow carry permits for young adults in certain
circumstances, such as a young adult who is currently serving in, or has been honorably discharged
from, the armed forces.944
    As has been true throughout American history, state militia laws include 18-to-20-year-olds.
Fifteen state constitutions specify that the starting age for militia service is 18. 945 Two state
constitutions, Indiana and Wyoming, specify the starting militia age as 17.946 Uniquely, the Kansas
Constitution makes 21 the starting militia age.947 The constitutions of Illinois and Montana used
to declare that the militia was males 18 to 45; the constitutions were revised to broaden the militia
obligation to all able-bodied persons, regardless of age or sex.948 For many other states, the
constitution grants the legislature authority to define the militia, and the legislature has passed laws
including 18-to-20-year-olds.
    Section A of Part VI describes state laws imposing special limits on firearms acquisition or
possession by young adults. Section B discusses the varying age limits for different activities, past
and present.

      A. State laws with special arms restrictions on young adults
    California. “No person, corporation, or firm shall sell, loan, or transfer a firearm to a minor,
nor sell a handgun to an individual under 21 years of age.”949 The only circumstance under which
a Californian aged 18-20 may purchase a handgun is if the handgun is an antique.950




944
    TEX. CODE ANN. § 411.172(g).
945
    ARIZ. CONST. art. XVI, § 1; ARK. CONST. art. XI, § 10; COLO. CONST. art. XVII, § 1; IDAHO CONST. art. XIV, § 1;
IOWA CONST. art. VI, § 1; KY. CONST. § 219; ME. CONST. art. VII, § 5; MISS. CONST., § 214; N.M. CONST. art. XVIII,
§ 1; N.D. CONST. art. XI, § 16; OHIO CONST. art. IX, § 1; S.C. CONST. art. XIII, § 1; S.D. CONST. art. XV, § 1; UTAH
CONST. art. XV, § 1; WASH. CONST. art. X, § 1.
946
    IND. CONST. art. XII, § 1; WYO. CONST. art. XVII, § 1.
947
    KAN. CONST. art. VIII, § 1.
948
    ILL. CONST. of 1870, art. XII, § 1; MONT. CONST. of 1889, art. XIV, § 1. Illinois now provides that “The State
militia consists of all able-bodied persons residing in the State except those exempted by law.” ILL. CONST. art. XII,
§ 1; MONT. CONST. art. VI, § 13(2).1.
     In both states, current laws show that the newer provisions still include 18-to-20-year-olds. See 20 ILL. COMP.
STAT. 1805/1 (“All able-bodied citizens of this State . . . between the ages of 18 and 45 . . . shall be subject to military
duty and designated as the Illinois State Militia”); MONT. CODE ANN. § 10-1-103(1) (“the organized militia [] consists
of the national guard and the Montana home guard”); 32 U.S.C. § 313 (“To be eligible for original enlistment in the
National Guard, a person must be at least 17 years of age and under 45”).
949
    CAL. PENAL CODE § 27505(a) (West 2011).
950
    Id. (b)(1).


                                                            94

                                              EXHIBIT 17
                      Electronic copy available at:0474
                                                   https://ssrn.com/abstract=3205664
     Parents and grandparents (with parental permission) may loan long guns to minors for
indefinite periods.951 Other persons may loan long guns to minors (with parental permission) for
up to 30 days.952
     A parent may loan a handgun to a minor for sporting activities, agriculture, ranching, or
theatrical and entertainment events that use firearms props.953 The loan may last no longer than
“the amount of time that is reasonably necessary to engage in” the activity.954
     Other persons may loan handguns to minors for the same purposes, if written permission from
the parent or legal guardian is presented to the lender.955 The same time limits apply, with the
addition proviso that the loan may never exceed ten days.956
     Thus, a minor may never be transferred a handgun for lawful defense of self and others, even
in the parental home, and even in situations of imminent peril.
     Connecticut. A state certificate is necessary to own a handgun, and only persons at least 21
years old may apply for the certificate.957
     Delaware. No person shall sell to someone under 21 “any pistol or revolver, or stiletto, steel
or brass knuckles, or other deadly weapon made especially for the defense of one’s person.”958
The prohibition does not apply “to toy pistols, pocket knives or knives used for sporting purposes
and in the domestic household, or surgical instruments or tools of any kind.”959
     District of Columbia. Persons may only possess firearms that have been registered with the
Municipal Police Department.960 Persons under 18 may not register. Persons 18 to 20 may register
if the registrant provides a notarized permission statement from a parent or guardian. 961 In the
notarized statement, the parent or guardian must “assume[] civil liability for all damages resulting
from the actions of such applicant in the use of the firearm to be registered; provided further, that
such registration certificate shall expire on such person’s 21st birthday.”962
     Florida. “A person younger than 21 years of age may not purchase a firearm. The sale or
transfer of a firearm to a person younger than 21 years of age may not be made or facilitated by a
licensed importer, licensed manufacturer, or licensed dealer.”963 Thus, persons under 21 may
borrow firearms, or receive them as gifts from private persons. The restrictions on persons under
21 do not apply to servicemembers.964
     Hawaii. Permits to acquire firearms may be issued “to citizens of the United States of the age
of twenty-one years or more.”965 Permits may also be issued to aliens under certain circumstances,



951
    Id. (b)(2), (3).
952
    Id. (b)(4).
953
    Id. (b)(5)(A).
954
    Id. (b)(5)(B).
955
    Id. (6)(A), (B).
956
    Id. (6)(C), (D).
957
    CONN. GEN. STAT. § 29-36f(a).
958
    DEL. CODE ANN. tit. 24, § 901.
959
    Id. § 903.
960
    D.C. CODE § 7-2502.01(a).
961
    Id. § 7-2502.03(a)(1)(A).
962
    Id. § 7-2502.03(a)(1)(B).
963
    FLA. STAT. § 790.065(13) (2018).
964
    Id.
965
    HAW. REV. STAT. § 134-2(d) (2017).


                                                 95

                                            EXHIBIT 17
                    Electronic copy available at:0475
                                                 https://ssrn.com/abstract=3205664
including to aliens 18 or older “for use of rifles and shotguns for a period not exceeding sixty days,
upon a showing that the alien has first procured a hunting license.”966
     Illinois. To purchase or own a firearm, a person must have a Firearm Owner’s Identification
(FOID) Card.967 Applicants under 21 must have written permission from a parent or guardian.968
The parent giving permission must not be someone who is prohibited from owning a firearm (e.g.,
a convicted felon).969 The under-21 applicant must, in addition to satisfying generally applicable
eligibility requirements, have no misdemeanor convictions other than traffic offenses, and must
never have been adjudged delinquent.970
     As discussed in the section on Horsely v. Trame, supra, there is a safety valve provision for
situations in which parental permission is denied or is unavailable. Any applicant who is denied
can petition the Director of State Police for relief.971 The applicant may present evidence, and the
State Attorney must be notified and have an opportunity to oppose the petition for relief. The
applicant must prove that “granting relief would not be contrary to the public interest.”972 A
rejected applicant may appeal to state court.973
     Iowa. In 2017, the legislature repealed a law that had forbidden minors under 14 from
temporarily possessing a handgun under any circumstances, even while under direct parental
supervision at a target range.974
     Under current law, anyone who “sells, loans, gives, or makes available a rifle or shotgun or
ammunition for a rifle or shotgun to a minor” is guilty of a serious misdemeanor.975 Anyone who
does the same for a handgun or handgun ammunition is guilty of a serious misdemeanor.976
     However, a parent, guardian, spouse (if over 18), or anyone else with express permission from
such persons may allow a minor to possess rifles, shotguns, and ammunition therefor.977
     For handguns, the authorizing parent, guardian, or spouse must be over 21, and the person
under 21 may possess the handgun only while under direct supervision.978 Alternatively, the
supervision may be provided by an instructor.979 Any supervisor or instructor who is intoxicated
at the time is guilty of child endangerment.980
     If the minor with the handgun is under 14, the parent, guardian, or spouse is strictly liable for
any resulting damages.981
     Persons 18-to-20 may possess firearms and ammunition without need for parental or spousal
permission “while on military duty or while a peace officer, security guard or correctional officer”

966
    Id.
967
    430 ILL. COMP. STAT. 65/2.
968
    Id. 65/4(a)(2)(i).
969
    Id.
970
    Id.
971
    Id. 65/10(c).
972
    Id. 65/10(c)(3).
973
    Id.
974
    IOWA CODE § 724.22(8); 2017 Iowa Acts 555.
975
    IOWA CODE, supra note 975, § 724.22(1).
976
     Id. § 724.22(2). Ammunition in .22 caliber is considered rifle ammunition, not handgun ammunition. Id. §
724.22(6).
977
    Id. § 724.22(3).
978
    Id. § 724.22(5).
979
    Id.
980
    Id. § 724.22(9).
981
    Id. § 724.22(8).


                                                     96

                                           EXHIBIT 17
                   Electronic copy available at:0476
                                                https://ssrn.com/abstract=3205664
if the job requires it.982 They may also possess arms while receiving instruction from an instructor
who is at least 21.983
     It is unlawful to store a loaded gun in such a manner that “a minor under the age of fourteen
years is likely to gain access to the firearm” without the permission of the minor’s parent.984
Storage is per se compliant with the statute if the gun has a trigger lock or is “placed in a securely
locked box or container, or placed in some other location which a reasonable person would believe
to be secure from a minor under the age of fourteen years.”985 There is no violation of the law
unless a minor does actually access the firearm, and then unlawfully exhibits the firearm in a public
place or injures someone by using the firearm unlawfully.986 There is no violation “if the minor
obtains the firearm as a result of an unlawful entry by any person.”987
     Maryland. Under Maryland law, a “regulated firearm” is a handgun or certain long guns that
have been labeled “assault weapons.”988 Of course there are still laws for other guns, namely rifles
and shotguns that are not “assault weapons,” but these laws are less stringent than the laws for
“regulated firearms.”
     In general, a person under 21 may not possess a regulated firearm. 989 Possession is allowed
for temporary transfers if the person under 21 will be “under the supervision of another who is at
least 21 years old” and the parents or guardian consent.990 Possession is also allowed if the person
needs the firearm for employment.991 Temporary transfers are also permitted to participants in
marksmanship training who are supervised by an instructor.992 Also lawful is “the possession of
a [regulated] firearm for self-defense or the defense of others against a trespasser into the residence
of the person in possession or into a residence in which the person in possession is an invited
guest.”993
     Massachusetts. A “Class A” license is necessary to possess a handgun or long guns that are
dubbed “assault weapons.”994 The Class A license also functions as a license to carry; the issuing
law enforcement agency has the discretion to issue the license to allow carrying only for sports
and target practice, or to issue as a defensive carry permit.995 Class A licenses may not be issued
to persons under 21.996




982
    Id. § 724.22(4).
983
    Id.
984
    Id. § 724.22(7).
985
    Id.
986
    Id.
987
    Id.
988
    MD. CODE ANN. PUB. SAFETY § 5-101(r) (2018).
989
    Id. § 5-133(d)(1).
990
    Id. § 5-133(d)(2)(i).
991
    Id. § 5-133(d)(2)(v).
992
    Id. § 5-133(d)(2)(iv).
993
    Id. § 5-133(d)(2)(vi).
994
    MASS. GEN. LAWS ch. 140, § 131(a).
995
    Id. § 131(d).
996
    Id. § 131(d)(iv).


                                                   97

                                           EXHIBIT 17
                   Electronic copy available at:0477
                                                https://ssrn.com/abstract=3205664
     New Jersey. In general, persons under 18 may not “purchase, barter or otherwise acquire a
firearm” and persons under 21 may not do so for handguns.997 Further, no one under 18 “shall
possess, carry, fire or use a firearm.”998 The same is true for handguns for persons under 21.999
     Exceptions are for gun use “[i]n the actual presence or under the direct supervision of his father,
mother or guardian, or some other person” who has the appropriate gun possession permit from
the state.1000 Also allowed is “competition, target practice, instruction, and training” at a firing
range.1001 Finally, persons can possess the guns “during the regularly designated hunting season,”
if they have a hunting license and have passed a hunter safety course.1002
     New York. A license is necessary to possess a handgun.1003 Licenses may be issued only to
persons who are at least 21.1004 But if the applicant has been honorably discharged from the armed
forces, no age restriction applies.1005
     Ohio. No one shall sell any firearm to a person under 18, or a handgun to a person under 21.1006
Nor shall anyone “furnish” such guns to such persons, “except for lawful hunting, sporting, or
educational purposes, including, but not limited to, instruction in firearms or handgun safety, care,
handling, or marksmanship under the supervision or control of a responsible adult.”1007 Persons
18-to-20 may acquire handguns if they are law enforcement officers or active duty members of the
armed forces who have received certain training.1008
     Rhode Island. A permit is necessary to purchase or acquire a handgun.1009 Permits are not
issued to persons under 21.1010

      B. Policy
    In American law, different activities have been subject to different age limits. Under the U.S.
and state constitutions, the age for service in elective offices is sometimes 18, but also may be 21,
25, 30, or (for President) 35.1011 Activities that are considered by some to be vices—such as
alcohol, tobacco, recreational marijuana, and gambling—have sometimes been prohibited,
sometimes unregulated, and sometimes had age limits of 18 or 21.1012 The trend of the 1960s and



997
    N.J. STAT. ANN. § 2C:58–6.1(a).
998
    Id. § 2C:58–6.1(b).
999
    Id.
1000
     Id. § 2C:58–6.1(b)(1).
1001
     Id. § 2C:58–6.1(b)(3). The range must have been approved by a local governing body or by the National Rifle
Association. Id.
1002
     Id. § 2C:58–6.1(b)(4).
1003
     N.Y. PENAL LAW § 400.00(15).
1004
     Id. § 400.00(1).
1005
     Id.
1006
     OHIO REV. CODE ANN. § 2923.21(A)(1)-(2).
1007
     Id. (A)(3).
1008
     Id. (B).
1009
     11 R.I. GEN. LAWS ANN. § 11-47-35.
1010
     Id. § 11-47-35(a)(1).
1011
     See, e.g., U.S. CONST. art II, § 1 (35 for President); ILL. CONST. art. V, § 3 (25 for statewide constitutional officers);
IOWA CONST. art. III, § 4 (21 for the Iowa House of Representatives).
1012
     See, e.g., Michael Phillip Rosenthal, The Minimum Drinking Age for Young People: An Observation, 92 DICK. L.
REV. 649 (1988).


                                                             98

                                              EXHIBIT 17
                      Electronic copy available at:0478
                                                   https://ssrn.com/abstract=3205664
the 1970s was for lower age limits for vices, while in recent decades many states have moved to
21.
    Perhaps the most important decision a person will ever make is marriage. Certainly, the
decision to marry is more momentous than the decision about whether to drink a beer. Today, in
every state, the age for marriage without parental consent is 16, 17, or 18.1013 The age is lower (or
there is no age limit) when there is parental consent.1014
    In every state, the age at which a criminal defendant can be prosecuted as an adult is no older
than eighteen, and usually younger. Eighteen-year-olds are subject to conscription into the U.S.
military, notwithstanding vehement parental objection. With parental consent, persons under 18
may enlist in the U.S. Armed Forces.1015
    For voting, the usual starting age used to be 21. That was lowered to 18 by the Twenty-Sixth
Amendment, ratified in 1971, and applying to all federal and state elections.1016 That young adults
did not have voting rights in the Founding Era is not evidence that young adults lacked arms rights.
Some states had property requirements for voting, and higher property requirements for election
to the legislature or the governorship.1017 No one would contend that people who did not own a
certain amount of property were excluded from the Second Amendment.
    After the Nineteenth Amendment in 1920 guaranteed women the right to vote, Justice
Sutherland, writing for the Court, praised “the great—not to say revolutionary—changes which
have taken place since that utterance, in the contractual, political, and civil status of women,
culminating in the Nineteenth Amendment.”1018 Although laws could still take into account the
physical differences between men and women, laws could not treat women like children, by
imposing special restrictions on female contract rights that could not constitutionally be imposed
on men.1019
    Although Justice Sutherland’s strong defense of the competence and free choices of women
was later swept away when the New Deal Supreme Court abandoned nearly all judicial protection
of the right of contract, Justice Sutherland turned out to be on the right side of history. Since the
1970s, very few laws that impose special disabilities on account of sex are considered
constitutional.
    Similar observations can be made about the rights of young adults, and the constitutional
guarantee of their voting rights in 1971. The trend over the last half-century has been towards
recognizing that people who bear the burdens of adulthood—including military conscription and
liability to criminal prosecution as an adult—also have the rights of adulthood. In general, the
rights of young adults include the same contract and property rights as of older persons. The only
notable exception to the trend of recognizing young adult rights has been re-raising the age for

1013
     State-by-State Marriage “Age of Consent” Laws, FINDLAW (2018), https://family.findlaw.com/marriage/state-by-
state-marriage-age-of-consent-laws.html.
1014
     Id.
1015
     Are You Eligible to Join the Military?, MILITARY.COM (2018), https://www.military.com/join-armed-forces/join-
the-military-basic-eligibility.html.
1016
     U.S. CONST. amend. XXVI.
1017
     See DONALD S. LUTZ, POPULAR CONSENT AND POPULAR CONTROL: WHIG POLITICAL THEORY IN EARLY STATE
CONSTITUTIONS 90-91 (1980) (Ga., S.C., Pa., N.C., and N.H. limited voting to taxpayers; Mass. required £60 of
property, N.J. £20, and N.Y. £20; Md. required 50 acres, and Del. a freehold).
1018
     See Adkins v. Children’s Hospital, 261 U.S. 525, 553 (1923), overruled by West Coast Hotel Co. v. Parrish, 300
U.S. 379 (1937); U.S. CONST. amend. XIX.
1019
     Adkins, supra note 1018, at 401 (“nor is there ground for distinction between women and men, for, certainly, if
women require a minimum wage to preserve their morals men require it to preserve their honesty”).


                                                        99

                                            EXHIBIT 17
                    Electronic copy available at:0479
                                                 https://ssrn.com/abstract=3205664
various “vices,” such as alcohol. Under American law, none of these vices are constitutionally
protected; instead, these vices can be—and sometimes have been—prohibited for the entire
population, regardless of age.1020
    The right to arms is just the opposite. While the Twenty-First Amendment affirms very broad
state power over alcohol, up to and including prohibition, the Second Amendment guarantees the
right to keep and bear arms.1021 As has been detailed above, the original meaning of the Second
Amendment recognized that young adults have a right and duty to keep and bear arms.

       VII. Conclusion
    If the Second Amendment is interpreted according to the original public meaning, as Heller
says it must be, the Constitution contains a clear rule for the arms rights of young adults. It is
beyond dispute that when the Second Amendment was ratified, young adults had the right to keep
and bear arms. State and colonial assemblies collectively legislated on the militia hundreds of
times, revising many subjects. The militia entry age was 15-18. Sixteen was the most common.
The only 21-year-old law existed for two decades in colonial Virginia; that law was repealed long
before the Second Amendment was adopted. From the first federal militia laws to the present, the
militia of the United States has always included eighteen-year-olds. During the nineteenth and
twentieth centuries, the federal government worked to put arms in their hands.
    According to Heller, the innermost core of the Second Amendment is the right to keep a
handgun in the home for lawful self-defense. Laws that prohibit or nearly prohibit young adults
from doing so are unconstitutional.




1020
       See Rosenthal, supra note 1012.
1021
       U.S. CONST. amends. II, XXI.

                                                   100

                                               EXHIBIT 17
                       Electronic copy available at:0480
                                                    https://ssrn.com/abstract=3205664
EXHIBIT "18"




    EXHIBIT 18
      0481
158                         Journals of Congress
                         SATURDAY JULY 8, 1775
  The Congress met according to adjournment.
  The Petition to the King being engrossed, was com -
pared, and signed by the several members. 1
To tlw king's most exceUent Majesty:
   MosT GRACIOUS SOVEREIGN'
   We, your Majesty's faithful 1mbjects of the colonies of new Hamp-
shire, Massachusetts bay, Rhode island and Providence Plantations,
Connecticut, New York, New Jersey, Pennsylvania, the counties of
New · Castle, Kent, and Sussex, on Delaware, Maryland, Virginia,
North Carolina, and South Carolina, in behalf of ourselves, and the
inhabitants of these colonfos, who have deputed us to represent them
in general Congress, entreat your Majesty's gracious attention to this
our humble petition.
   The union between our Mother country and these colonies, and the
energy of mild and just government, produced benefits so remarkably
important, and afforded such an assurance of their permanency and
increase, that the wonder and envy of other Nations were excited, while
they beheld Great Britain riseing to a power the most extraordinary
the world had ever known.
   Her rivals, observing that there was no probability of this happy
connexion being broken by civil dissensions, and apprehending its
future effects, if left any longer undisturbed, resolved to prevent her
receiving such continual and formidable a.ccMSions of wealth and
strength, by checking the growth of these settlements from which
they were to be derived.
   lo the prosecution of this attempt, events so unfavourable to the
design took place, that every friend to the interests of Great B1itain
and these colonies, entertained pleasing and reasonable expectations of
seeing an additional force and extention • immediately given to the
operations of the union hitherto experienced, by an enlargement of
the dominiont1 of the Crown, and the removal of ancient and warlike
enemies to a greater distance.
   At the conclusion, therefore, of the late war, the most glorious and
   1 "Congrees gave a signal proof of their indulgence to Mr. Dickinson, and of their
great desire not to go too fast for any respectable part of our body, in permitting him
to draw their second petition to the King according to his own ideas, and passing it
with acarcely any amendment." Jefferson, .Autobiography, in his Writing, (Ford),
I, 17.
   1 In the printed version this word is eurti.on.




                           EXHIBIT 18
                             0482
                                                                  Digitized by   Google
                              July, 1775                              159
advantageous that ever had been carried on by British arms, your
loyal coloniE!ts having contributed to its success, by such repeated and
strenuous exertions, as frequently procured them the distinguished
approbation of your Majesty, of the late king, and of parliament,
doubted not but that they should be permitted, with the rest of the
empire, to share in the blessings of peace, and the emoluments of vic-
tory and conquest. While these recent and honorable acknowledg-
ments of their merits remained on record in the journals an<l acts of
that august legislature, the Parliament, undefaced by the imputation
or even the suspicion of any offence, they were alarmed by a new sys-
tem of statutes and regulations adopted for the administration of the
colonies, that filled their minds with the most painful fears and jeal-
ousies; and, to their inexpressible astonishment, perceived the dangers
of a foreign quarrel quickly succeeded by domestic dangers, in their
judgment, of a more dreadful kind.
   Nor were their anxieties alleviated by any tendency in this system
to promote the welfare of the Mother country. For tho' its effects
were more immediately felt by them, yet its influence appeared to be
injurious to the commerce and prosperity of Great Britain.
   We shall decline the ungrateful task of describing the irksome
variety of artifices, practised by many of your Majesty's Ministers,
the delusive pretences, fruitless terrors, and unavailing severities, that
have, from time to time, been dealt out by them, in their attempts to
execute this impolitic plan, or of traceing, thro' a series of years past,
the progress of the unhappy differences between Great Britain and
these colonies, which have flowed from this fat.al source.
   Your Majesty's Ministers, persevering in their measures, and pro-
ceeding to open hostilities for enforcing them, have compelled us to
arm in our own defence, and have engaged us in a controversy so
peculiarly abhorrent to the affections of your still faithful colonists,
that when we consider whom we must oppose in this contest, and if it
continues, what may be the consequences, our own particular misfor-
tunes are accounted by us only as parts of our distress.
   Knowing to what violent resentments and incurable animosities,
civil discords are apt to exasperate and inflame the contending parties,
we think ourselves required by indispensable obligations to Almighty
God, to your Majesty, to our fellow subjects, and to ourselves, imme-
diately to use all the means in our power, not incompatible with our
safety, for stopping the further effusion of blood, and for averting
the impending c.alamities that threaten the British Empire.




                              EXHIBIT 18
                                0483
                                                               Digitized by   Google
160                        Journals of Congress
   Thus caJled upon to address your Majesty on affairs of such moment
to America, and probably to all your dominions, we are earnestly
desirous of performing this office, with the utmost deference for your
Majesty; and we therefore pray, that your 1 royal magnanimity and
benevolence may make the most favourable oonstruction of our expres-
sions on 80 unoommon an occasion. Could we represent in their full
force, the sentiments that agitate the minds of us your dutiful sub-
jects, we are persuaded your Majesty would ascribe any seeming devi-
ation from reverence in our language, and even in our conduct, not to
any reprehensihle intention, but to the impossibility of reoonciling the
usual appearances of respect, with a just attention to our own preser-
vation against those artful and cruel enemies, who abuse your royal
confidence and authority, for the purpose of effecting our destruction.
   Attached to your Majesty's person, family, and government, with
all devotion that principle and affection can inspire, connected with
Great Britain by the strongest ties that ain unite societies, and deplor-
ing every event that tends in any degree to weaken them, we solemnly
assure your Majesty, that we not only most ardently desire the former
harmony between her and these oolonies may be restored, but that a
concord may be established between them upon 80 firm a basis as to
perpetuate its blessings, uninterrupted by any future dissentiom1, to
succeeding generations in both countries, and to transmit your Majes-
ty's Name to posterity, adorned with that signal and lasting glory,
that has attended the memory of those illustrious personages, whose
virtues and abilities have extricated states from dangerous convul-
sions, and, by securing happiness to others, have erected the most
noble and durable monuments to their own fame.
   We beg leave further to assure your Majesty, that notwithstanding
the sufferings of your loyal oolonists, during the course of the present
controversy, our breasts retain too tender a regard for the kingdom
from which we derive our origin, to request such a reconciliation as
might in any manner be inoonsistent with her dignity or her welfare.
The.'le, related as we are to her, honor and duty, as well as inclination,
induce us to support and advance; and the apprehensions that now
oppress our hearts with unspeakable grief, being once removed,
your Majesty will find your faithful subjects on this continent ready
and willing at all times, as they ever have been, with th<>ir lives and
fortunes, to assert and maintain the rights and interests of your
Majesty, and of our Mother country.
          1 The   word Mqjuly', is here inserted in the printed version.




                           EXHIBIT 18
                             0484
                                                                 Digitized by   Google
                              July, 1776                           161
   We, therefore, beseech your Majesty, that your royal authority and
influence may be graciously interposed to procure us relief from our
afflicting fears and jealousies, occasioned by the system before men-
tioned, and to settle peace through every part of your dominions,
with all humility submitting to your Majesty's wise consideration
whether it may not be expedient for facilitating those important pur-
poses, that your Majesty be pleased to direct some mode, by which
the united applications of your faithful colonists to the throne, in
pursuance of their common councils, may be improved into a happy
and permanent reconciliation; and that, in the mean time, measures
may be taken for preventing the further destruction of the lives of
your Majesty's subjects; and that such statutes as more immediately
distress any of your Majesty's colonies may be repealed.
   For by such arrangements as your Majesty's wisdom can form, for
collecting the united sense of your American people, we are convinced
your Majesty would receive such satisfactory proofs of the disposition
of the colonists towards their sovereign and parent state, that the
wished for opportunity would soon be restored to them, of evincing
the sincerity of their professions, by every testimony of devotion
becoming the most dutiful subjects, and the most affectionate colonists.
   That your Majesty may enjoy a long and prosperous reign, and that
your descendants may govern your dominions with honor to them-
selves and happiness to their subjects. is our sincere and fervent
prayer.
                           JOHN liANCOOK
colony of New hampshire           colony of New York
    John Langdon                      Phil. Livingston
colony of Massachusetts bay           Ja• Duane
    Thomas Cushing                    John Alsop
    Sam1 Ada.ms                       Fran~ Lewis
    John Adams                        John Jay
    Rob' Treat Paine                  Rob' R Livingston junr
colony of Rhode island and provi-     Lewis Morris
  dence plantations                   W• Floyd
    Step Hopkins                      Henry Wisner
    Sam: Ward                     New Jersey
colony of Connecticut                 Wil: Livingston
    Elipht Dyer                       John D• Hart
    Roger Sherman                     Rich4 Smith
    Silas Deane
     6621-VOL 2--06-11




                                  EXHIBIT 18
                                    0485
                                                                  Digitized by   Google
162                        Journals of Congress
Pennsylvania                    colony of Virginia
    John Dickinson                  P. Henry Jr
    B Franklin                      Richard Henry Lee
    Geo: Ross                       Edmund Pendleton
    James Wilson                    Benj• Harrison
    Cha" Humphreys                  Th: Jefferson
    Edw4 Biddle                 North Carolina
counties of New Castle Kent and     Will Hooper
  Sussex on delawar                 Joeeph Hewes
    Cresar Rodney               South Carolina
    Tho" M~ Kean                    Henry Middleton
    Geo: Read                       Tho Lynch
Maryland                            Christ Gadsden
    Mat. Tilghman                   J. Rutledge
    Th" Johnson Junr                Edward Rutledge.'
      Wm Pa.ca
      Samuel Chase
      Tho" Stone

   The committee appoint[oo] to prepare a Letter to the
Lord Mayor, reported the same, which was read.
   On motion, Resolved, That the above Committee pre -
pare a letter to MP. :8ell0,B, MP. Lee tt,Bd MP. R[ichard]
Penn, Esq~ and the colony Agents by name in England. 2
   The Congress resumed the Consideration of the address
to the Inhabitants of Gt Britain, which being read and
debated by paragraphs, was approve<! and ePdetted ~e ee
:priBtied is as follows :
                               [here insert it]
  1 Endol'1!18(J: "Petition of the Congrees to The King. Sept' 1" 1775-Delivered to
the Earl of Dartmouth by M81!!8" Penn and Lee." The text ie taken from the origmal
petition, reproduced in facsimile in Btevene'e .Fbcsimila of Manuacript, in .Eluropean
Archivu relating to America, No. 454.
  'Penn Bailed for England four days later, and arrived in London August 14. A
copy of the petition wu not received by Lord Dartmouth until the 26th.




                       EXHIBIT 18
                         0486
                                                              Digitized by   Google
                                  July, 1775                                 163
The T'IIJeUIJ6 Unil,ed Oolonia, b-y their Delegatu in O<>ngrell8, to the
                      I n ~ of Gr~ BritaAln. 1
FRIEND8, OOUNTBYMEN, AND BRETHREN!
   By these, and by every other Appellation that may designate the
Ties, which bind m to each other, we entreat your serious Attention
to this our second Attempt to prevent their Dissolution. Remember-
ance of former Friendships, Pride in the glorious Atchievements of
our common Ancestors, and Affection for the Heirs of their Virtues,
have hitherto preserved our mutual Connexion; but when that Friend-
ship is violated by the gro8808t Injuries; when the Pride of Ancestry
becomes our Reproach, and we are no otherwise allied than as Tyrants
and Slaves; when reduced to the melancholy Alternative of renounc-
ing your Favour or our Freedom; can we hesitates.bout the Choicei
Let the Spirit of BrifnM determine.
   In a former Address we asserted our Rights, and stated the Injuries
we had then received. We hoped, that the mention of our Wrongs
would have roused that honest Indignation which has slept too long
for your Honor, or the Welfare of the Empire. But we have not
been permitted to entertain this pleasing expectation. Every Day
brought an accumulation of Injuries, and the Invention of the Min-
istry has been constantly exercised, in adding to the Ca.iamities of
your .American Brethren.
   After the most valuable Right of Legislation was infringed; when
the Powers assumed by your Parliament, in which we are not repre-
sented, and from our local and other Circumstances cannot properly
be represented, rendered our Property precarious; after being denied
that mode of Trial, to which we have long been indebted for the safety
of our Persons, and the preservation of our Liberties; after being in
many instances divested of those Laws, which were transmitted to us
by our common Ancestors, and subjected to an arbitrary Code, compiled
under the auspices of Roman Tyrants; after those Charters, which
encouraged our Predecessors to brave Death and Danger in every
Shape, on unknown Seas, in Deserts unexplored, amidst barbarous and
inh08pitable Nations, were annulled; when, without the form of Trial,
without a public Aoousation, whole Colonies were condemned, their
Trade destroyed, their Inhabitants impoverished; when Soldiers were
encouraged to embrue their Bands in the Blood of Amerwam, by offers
  1 The Addreee is not entered in the MS. Journale, and I have used the text given
in the 11.nt printed edition of the Journal.




                                EXHIBIT 18
                                  0487
                                                                     Digitized by   Google
164                    Journals of Congress
of Impunity; when new mode11 of Trial were instituted for the ruin of
the accused, where the charge carried with it the horrors of conviction;
when a despotic Government was established in a neighbouring Prov-
ince, and its Limits extended to every of our Frontiers; we little imag-
ined that any thing could be added to this black Catalogue of unprovoked
Injuries: but we have unhappily been deceived, and the late Measures
of the British Ministry fully convince us, that their object is the reduc-
tion of these Colonies to Slavery and Ruin.
   To confirm this Assertion, let us recs.I your attention to the Affairs
of .America, ~ince our last Address. Let us combat the Calumnies of
our Enemies; and let us warn you of the dangers that threaten you in
our destruction. Many of your Fellow-Subjects, whose situation
deprived them of other Support, drew their Maintenance from the
Sea; but the deprivation of our Liberty being insufficient to sa.tisfy
the resentment of our Enemies, the horrors of Fa.mine were super-
added, and a Brituh Parliament, who, in better times, were the Pro-
tectors of Innocence and the Patrom, of Humanity, have, without
distinction of Age or Sex, robbed thousands of the Food which they
were accustomed to draw from that inexhaustible Source, placed in
their neighbourhood by the benevolent Creator.
   Another Act of your Legislature shuts our Ports, and prohibits our
Trade with any but those States from whom the great law of self-
preservation renders it absolutely necessary we should at present with-
hold our Commerce. But this Act (whatever may have been its design)
we consider rather as injurious to your Opulence than our Interest.
All our Commerce terminates with you; and the Wea.Ith we procure
from other Nations, is soon exchanged for your Superfluities. Our
remittances must then cease with our trade; and our refinements with
our Affluence. We trust, however, that Laws which deprive us of
every Blessing but a Soil that teems with the nec8l:IS&ries of Life, and
that Liberty which renders the enjoyment of them secure, will not
relax our Vigour in their Defence.
   We might here observe on the Cruelty and Inconsistency of those,
who, while they publicly Brand us with reproachful and unworthy
Epithets, endeavour to deprive us of the means of defence, by their
Interposition with foreign Powers, and to deliver us to the lawless
Ravages of a merciless Soldiery. But happily we a.re not without
Resources; and though the timid and humiliating Applications of a
Brit-ish Ministry should prevail with foreign Nations, yet Industry,
prompted by necessity, will not leave us without the necessary Supplies.




                        EXHIBIT 18
                          0488
                                                         Digitized by   Google
                             July, 1775                             165
   We could wish to go no further, and, not to wound the Ear of
Humanity, leave untold those rigorous Acts of Oppression, which are
daily exercised in the Town of B01Jton, did we not hope, that by dis-
claiming their Deed.sand punishing the Perpetrators, you would shortly
vindicate the Honour of the British Name, and re-establish the violated
Laws of Justice.
  That once populous, flourishing and commercial Town is now garri-
soned by an Army sent not to protect, but to enslave its Inhabitants.
The civil Government is overturned, and a military Despotism erected
upon its Ruins. Without Law, without Right, Powers are assumed
unknown to the Constitution. Private Property is unjustly invaded.
The Inhabitants, daily subjected to the Licentiousness of the Soldiery,
are forbid to remove in Defiance of their natural Rights, in Violation
of the most solemn Compacts. Or if, after long and wearisome Solici-
tation, a Pass is procured, their Effects are detained, and even those
who are most favoured, have no Alternative hut Poverty or Slavery.
The Distress of many thousand People, wantonly deprived of the Nec-
essaries of Life, is a Subject, on which we would not wish to enlarge.
   Yet, we cannot but observe, that a British Fleet (unjustified even by
Acts of your Legislature) are daily employed in ruining our Com-
merce, seizing our Ships, and depriving whole Communities of their
daily Bread. Nor will a Rega.rd for your Honour perm.it us to be silent,
while British Troops sully your Glory, by Actions, which the most
inveterate Enmity will not palliate among civilized Nations, the wanton
and unnecessary Destruction of Charlestown, a large, ancient, and once
populous Town, just before deserted by its Inhabitants, who had fled
to avoid the Fury of your Soldiery.
  If you still retain those Sentiments of Compassion, by which Britons
have ever been distinguished, if the Humanity, which tempered the
Valour of our common Ancestors, has not degenerated into Cruelty,
you will lament the Miseries of their Descendants.
   To what are we to attribute this Treatmenti If to any secret Prin-
ciple of the Constitution, let it be mentioned; let us learn, that the
Government, we have long revered, is not without its Defects, and
that while it gives Freedom to a Part, it necessarily enslaves the
Remainder of the Empire. If such a Principle exists, why for Ages
has it ceased to operate t Why at this Time is it called into Action t
Can no Reason be assigned for this Conduct 1 Or must it be resolved
into the wanton Exercise of arbitrary Powerl And shall the Descend-
ant'! of Britom tamely submit to thisY-No, Sirs! We never will,




                             EXHIBIT 18
                               0489
                                                             Digitized by   Google
166                    Journals of Congress
while we revere the Memory of our gallant and virtuous Ancestors,
we never can surrender those glorious Privileges, for which they
fought, bled, and conquered. Admit that your Fleets could destroy
our Towns, and ravage our Sea-Coasts; these are inconsiderable Objects,
Things of no Moment to Men, whose Bosoms glow with the Ardor of
Liberty. We can retire beyond the Reach of your Navy, and, with-
out any sensible Diminution of the Necessaries of Life, enjoy a Luxury,
which from that Period you will want-the Luxury of being Free.
   We know the Force of your Arms, and was it called forth in the
Cause of Justice and your Country, we might dread the Exertion: but
will Britons fight under the Banners of Tyranny! Will they counter-
act the ui.bours, and disgrace the Victories of their Ancestors t Will
they forge Chains for their Posterity t If they descend to this unworthy
Task, will their Swords retain their Edge, their Arms their accustomed
Vigour! Britons can never become the Instruments of Oppression,
till they lose the Spirit of Freedom, by which alone they are invincible.
   Our Enemies charge us with Sedition. In what does it consist! In
our Refusal to submit to unwarrantable Acts of Injustice and Cruelty!
If so, shew us a Period in your History, in which you have not been
equally Seditious.
   We are accused of aiming at Independence; but bow is this Accu-
sation supported 1 By the Allegations of your Ministers, not by our
Actions. Abused, insulted, and contemned, what Steps have we pur-
sued to obtain Redress t We have carried our dutiful Petitions to the
Throne. We have applied to your Justice for Relief. We have
retrenched our Luxury, and withheld our Trade.
   The Advantages of our Commerce were designed as a Compensation
for your Protection: When you ceased to protect, for what were we to
compensate t
   What has been the Success of our Endeavours t The Clemency of
our Sovereign is unhappily diverted; our Petitions are treated with
Indignity; our Prayers answered by Insults. Our Application to you
 remains unnoticed, and leaves us the melancholy Apprehension of your
 wanting either the WiJl, or the Power, to ai;sist us.
    Even under these Circumstances, what Measures have we taken that
 betray a Desire of Independence! Have we called in the Aid of those
 foreign Powers, who are the Rivals of your Grandeud When your
Troops were few and defenceless, did we take Advantage of their Dis-
 tress and expel them our Towns1 Or have we permitted them to
 fortify, to receive new Aid, and to acquire additional Strength 1




                        EXHIBIT 18
                          0490
                                                        Digitized by   Google
                             July, 1775                            167
   Let not y<>Ur Enemies and <n1,r1 persuade you, that in this we were
influenced by Fear or any other unworthy Motive. The Lives of
Britons are still dear to us. They are the Children of our Parents,
and an uninterrupted Intercourse of mutual Benefits had knit the
Bonds of Friendship. When Hostilities were commenced, when on a
late Occasion we were wantonly attacked by your Troops, though we
repelled their A!IS&ults and returned their Blows, yet we lamented the
Wounds they obliged us to give; nor have we yet learned to rejoice at
a Victory over Englishmen.
   As we wish not to colour our Actions, or disguise our Thoughts, we
shall, in the simple Language of Truth, avow the Measures we have
pursued, the Motives upon which we have acted, and our future
Designs.
   When our late Petition to the Throne produced no other Effect than
fresh Injuries, and Votes of your Legislature, calculated to justify
every Severity; when your Fleets and your Armies were prepared to
wrest from us our Property, to rob us of our Liberties or our Lives;
when the hostile Attempts of General Gage evinced his Designs, we
levied Armies for our Security and Defence. When the Powers
vested in the Governor of Canada, gave us Reason to apprehend Dan-
ger from that Quarter; and we had frequent Intimations, that a cruel
and savage Enemy was to be let loose upon the defenceless Inhabitants
of our Frontiers; we took such Measures as Prudence dictated, as
Necessity will justify. We possessed ourselves of Ormon Point and
 Tuxm.deroga. Yet give us leave most solemnly to assure you, that we
have not yet lost Sight of the Object we have ever had in View, a
Reconciliation with you on constitutional Principles, and a Restoration
of that friendly Intercourse, which, to the Advantage of both, we till
lately maintained.
   The Inhabitants of this Country apply themselves chiefly to Agri-
culture and Commerce. As their Fashions and Manners are similar
to yours, your Markets must afford them the Conveniences and Lux-
uries, for which they exchange the Produce of their Labours. The
 W ealtb of this extended Continent centres with you; and our Trade is
so regulated as to be subservient only to your Interest. You are too
 reasonable to expect, that by Taxes (in Addition to this) we should
contribute to your Expence; to believe, after diverting the Fountain,
 that the Streams can flow with unabated Force.
   It has been said, that we refuse to submit to the Restrictions on our
Commerce. From whence is this Inference drawn¥ Not from our




                                  EXHIBIT 18
                                    0491
                                                                  Digitized by   Google
      168                    Journals of Congress
      Words, we have repeatedly declared the Contrary; and we again pro-
      fess our Submission to the several Acts of Trade and Navigation,
      passed before the Year 1763, trusting, nevertheless, in the Equity and
      Justice of Parliament, that such of them as, upon cool and impartial
      Consideration, shall appear to have imposed unnecessary or grievous
      Restrictions, wilJ, at some happier Period, be repealed or altered.
      And we cheerfully consent to the Operation of such Acts of the Brit-i.'Jh
      Parliament, as shall be restrained to the Regulation of our ext.ernal
      Commerce. for the Purpose of securing the commercial Advantages of
 _,   the whole Empire to the Mother Country, and the commercial Bene-
      fits of its respective Members; excluding every Idea of Taxation inter-
      nal or ext.ernal, for raising a Revenue on the Subjects in America,
      without their Consent.
         It is alledged that we contribute nothing to the common Defence.
      To this we answer, that the Advantages which Great Britain receives
      from the Monopoly of our Trade, far exceed our Proportion of the
      Expence necessary for that Purpose. But should these Advantages
      be inadequate thereto, let the Restrictions on our Trade be removed,
      and we will cheerfully contribute such Proportion when constitution-
      ally required.
         It is a fundamental Principle of the British Constitution, that every
      Man Eihould have at least a Representative Share in the Formation of
      those Laws, by which he is bound. Were it otherwise, the Regulation
      of our internal Police by a British Parliament, who are and ever will
      be unacquainted with our local Circumstances, must be always incon-
t.    venient, and frequently oppressive, working our wrong, without yield-
      ing any possible Advantage to you.
         A Plan of Accommodation (as it has been absurdly called) hM been
      proposed by your Ministers to our respective Assemblies. Were this
      Proposal free from every other Objection, but that which arises from
      the Time of the Offer, it would not be unexceptionable. Can Men
      deliberate with the Bayonet at their BreasU Can they treat with
      Freedom, while their Towns are sacked; when daily Instances of Injus-
      tice and Oppression disturb the slower Operations of Reason 1
         If this Proposal is really such as you would offer and we accept,
      why was it delayed till the Nation was put to useless expence, and we
      were reduced to our present melancholy Situation Y If it holds forth
      nothing, why was it proposed1 Unless indeed to deceive you into a
      Belief, that we were unwilling to listen to any Terms of Accommoda-
      tion. But what is submitted to our Consideration 1 We contend for




                          EXHIBIT 18
                            0492
                                                          Digitized by   Google
                            July, 1775                            169
the Disposal of our Property. We are told that our Demand is
unreasonable, that our Assemblies may indeed collect our Money, but
that they must at the same Time offer, not what your Exigencies or
ours may require, but so much as shall be deemed sufficient to satisfy
the Desires of a Minister and enable him to provide for Favourites and
Dependants. A Recurrence to your own Treasury will convince you
how little of the Money already extorted from us has been applied to
the Relief of your Burthens. To suppo!!8 that we would thus grasp
the Shadow and give up the Substance, is adding Insult to Injuries.
   We have nevertheless again presented an humble and dutiful Peti-
tion to our Sovereign, and to remove every imputation of Obstinacy,
have requested his Majesty to direct some Mode, by which the united
Applications of his faithful Colonists may be improved into a happy
and permanent Reconciliation. We are willing to treat on such Terms
as can alone render an accommodation lasting, and we flatter ourselves
that our pacific Endeavours will be attended with a removal of minis-
terial Troops, and a repeal of those Laws, of the Operation of which
we complain, on the one part, and a disbanding of our Army, and a
dissolution of our commercial Associations, on the other.
   Yet conclude not from this that we propose to surrender our Prop- ·
erty into the Hands of your Ministry, or vest your Parliament with a
Power which may terminate in our Destruction. The great Bulwarks
of our Constitution we have desired to maintain by every temperate,
by every peaceable Means; but your Ministers (equal Foes to British
and .American freedom) have added to their former Oppressions an
Attempt to reduce us by the Sword to a b888 and abject submission.
On the Sword, therefore, we are compelled to rely for Protection.
Should Victory declare in your Favour, yet Men trained to Arms from
their Infancy, and animated by the Love of Liberty, will afford neither
a cheap or easy Conquest. Of this at least we are assured, that our
Struggle will be glorious, our Success certain; since even in Death we
shall find that Freedom which in Life you forbid us to enjoy.
   Let us now ask what Advantages are to attend our Reduction¥ the
Trade of a ruined and desolate Country is always inconsiderable, it'i
Revenue trifling; the Expence of subjecting and retaining it in subjec-
tion certain and inevitable. What then remains but the gratification
of an ill-judged Pride, or the hope of rendering us subservient to
designs on your Liberty.
   Soldiers who have ~heathed their Swords in the Bowels of their
.American Brethren, will not draw them with more reluctance against




                           EXHIBIT 18
                             0493
                                                          Digitized by   Google
170                           Journals of Congre,ss
you. When too late you may lament the loss of that freedom, which
we exhort you, while still in your Power, to preserve.
   On the other hand, should you prove unsuccessful; should that Con-
nexion, which we most ardently wish to maintain, be dissolved; should
your Ministers exhaust your Treasures and waste the Blood of your
Countrymen in vain Attempts on our Liberty; do they not deliver
you, weak and defenceless, to your natural Enemies 1
  Since then your Liberty must be the price of your Victories; your
Ruin, of your Defeat: What blind Fatality can urge you to a pursuit
destructive of all that Briton/I hold dear¥
  If you have no regard to the Connexion that has for Ages subsisted
between us; if you have forgot the Wounds we have received fighting
by your Side for the extention of the Empire; if our Commerce is not
an object below your consideration; if Justice and Humanity have
lost their influence on your Hearts; still Motives are not wanting to
excite your Indignation at the Measures now punmed; Your W ealtb,
your Honour, your Liberty are at Stake.
  Notwithstanding the Distress to which we are reduced, we some-
times forget our own Afflictions, to anticipate and sympathize in
yours. We grieve that rash and inconsiderate Councils should pre-
cipitate the destruction of an Empire, which has been the envy and
admiration of Ages, and call God to witness! that we would part with
our Property, endanger our Lives, and sacrifice every thing but Lib-
erty, to redeem you from ruin.
  A Cloud hangs over your Heads and ours; 'ere this reaches you, it
may probably bur8t upon us; let us then (before the remembrance of
former Kindness is oblit'3rated) once more repeat those Appellations
which are ever grateful in our Ears; let us entreat Heaven to avert
our Ruin, and the Destruction that threatens our Friends, Brethren
and Countrymen, on the other side of the .AtU11ntu:.
   Ordered, That the Address be published and a number
of them sent by M! Penn to England. 1
  The Letter to the Lord Mayor, &c., being read again
and debated, was approved, and is as follows:
MY LORD,
  Permitt the Delegates of the people of twelve antient colonies, to
pay y• Lordship, and the very respectable body of which you are head,
 1 Thia   addreai waa printed aa a POIIIU!Cript to the Penn,ylmnia Packet, 17 July, 1776.




                                EXHIBIT 18
                                  0494
                                                                        Digitized by   Google
                                    July, 1775                                    171
the just tribute of gratitude and thanks, for the virtuous and unso-
licited resentment you have shewn to the violated right.B of a free peo-
ple. The city of London, my Lord, having in all ages, approved it.Belf
the patron of liberty, and the support of just government, against law-
less tyranny and oppression, cannot fail to make us deeply sensible of
the powerful aid, our cause must receive from such advocates. A
cause, my Lord, worthy the support of the first city in the world, as
it involves the fate of a great continent, and threatens to shake the
foundations of a flourishing, and, until lately, a happy empire.
   North America, my Lord, wishes most ardently for a lasting con-
nection with Great Britain on terms of just and equal liberty; less
than which generous minds will not offer, nor brave and free ones be
willing to receive.
   A cruel war has at length been opened ag-* us, and whilst we pre-
pare to defend ourselves like the descendants of Britons, we still hope
that the mediation of wise and good citizens, will at length prevail
over despotism, and restore harmony and peace, on permanent princi-
ples, to an oppr~sed and divided empire.
                      We have the honor to be, my Lord,
                           With great esteem, yr Lordship's
                               Faithful friendl:f and fellow-subject.B.
   Signed by order of the Congress,
                                                          JOHN    HANOOOK
                                                                     P,,.e,sid,ent. l
  Ordered, That the above Letter be fairly transcribed,
and signed by the president, and sent by M~ Penn.
  The Committee appointed to prepare a letter to M~ Penn
and the Colony Agents, bro! in the same, which being
read was approved:
GENTLEMEN,
  The perseverence of the British ministry in their unjust and cruel
system of colony administration, has occasioned the meeting of another
Congress.
   We have again appealed to the justice of our sovereign for protec-
tion ag-* the destruction which his Ministers meditate for bis American
subjectl:I. This Petition to his Majesty you will please, Gentlemen, to
present to the King with all convenient expedition, after which we
     1 This   letter wu printed in the Penmy/1)(lnia Packet, 11 December, 1775.




                                       EXHIBIT 18
                                         0495
                                                                              Digitized by   Google
172                         Journals of Congress
desire it may be given to the public. We likewise send you our sec-
ond application to the equity and interest of our fellow subjects in
G B, and also a Declaration setting forth the causes of our taking up
arms: Both which we wish may be immediately put to press, and com-
municated as universally as possible.
   The Congress entertain the highest sense of the wise and worthy
interposition of the Lord Mayor and Livery of London, in favour of
injured America. They have expressed this, their sense, in a letter
to his Lordship and the livery, which we desire may be presented in
the manner most agreeable to that respectable body.
   You will oblige us, Gentlemen, by giving the most early informa-
tion to the Congress, and to the speakers of our respective assemblies,
of your proceeding in this business, and such further intelligence as
you may judge to be of importance to America in this great contest.
   We are, with great regard, gentlemen, yr most obedient and very
humble serv~
   By order of the Congress,
                                              [JOHN fuNOOOJ[,
                                                                             P,.e,s.]
   Ordered, That the above be fairly transcribed, and to
be signed by the pres\ and then by him sent under cover,
with the petition to the King, and address to the Inhab-
itants of G B, and letter to the L 4 Mayor of London to
R[ichard] Penn, Esq~ and to request him, in behalf of
the Congress, to join with the Colony Agents in present-
ing the petition to the King.
   Order of the day put off, and adjourned till Monday at
9 o'Clock. 1
                         MONDAY, JULY 10, 1775

  The Congress met according to adjournment.
  It being suggested, that there was a gentleman in town
well acquainted with the situation and disposition of the
Indians,
  1 A letter from General Schuyler, dat.ed June 30, was received by expre1111 and rt'Bd

this day. The letter is in l'aptTII of the Continmtal Crmgru,, No. 153, I, folio 10.




                          EXHIBIT 18
                            0496
                                                                  Digitized by   Google
EXHIBIT "19"




    EXHIBIT 19
      0497
The Online Library of Liberty
A Project Of Liberty Fund, Inc.




David Ramsay, The History of the American
Revolution, vol. 1 [1789]




The Online Library Of Liberty
This E-Book (PDF format) is published by Liberty Fund, Inc., a private,
non-profit, educational foundation established in 1960 to encourage study of the ideal
of a society of free and responsible individuals. 2010 was the 50th anniversary year of
the founding of Liberty Fund.

It is part of the Online Library of Liberty web site http://oll.libertyfund.org, which
was established in 2004 in order to further the educational goals of Liberty Fund, Inc.
To find out more about the author or title, to use the site's powerful search engine, to
see other titles in other formats (HTML, facsimile PDF), or to make use of the
hundreds of essays, educational aids, and study guides, please visit the OLL web site.
This title is also part of the Portable Library of Liberty DVD which contains over
1,000 books and quotes about liberty and power, and is available free of charge upon
request.

The cuneiform inscription that appears in the logo and serves as a design element in
all Liberty Fund books and web sites is the earliest-known written appearance of the
word “freedom” (amagi), or “liberty.” It is taken from a clay document written about
2300 B.C. in the Sumerian city-state of Lagash, in present day Iraq.

To find out more about Liberty Fund, Inc., or the Online Library of Liberty Project,
please contact the Director at oll@libertyfund.org.

LIBERTY FUND, INC.
8335 Allison Pointe Trail, Suite 300
Indianapolis, Indiana 46250-1684




                                    EXHIBIT 19
                                      0498
             Online Library of Liberty: The History of the American Revolution, vol. 1




                                                The
                                       HISTORY
                                              of the
                                 AMERICAN
                                REVOLUTIO
                                       IN TWO VOLUMES

                                  by David Ramsay, M.D.

                               IHHTED BY LE STER H. COHEN


                                             Vo1mne [



                                              a:J!P,--f'
                                            Liben.yfuncl
                                          IN DlA f<l!.l'O L I S




Edition Used:
The History of the American Revolution, Foreword by Lester H. Cohen (Indianapolis:
Liberty Fund 1990). Vol. 1.

         Author: David Ramsay
         Editor: Lester H. Cohen

About This Title:
Vol. 1 of a 2 volume work. David Ramsay’s History of the American Revolution
appeared in 1789 during an enthusiastic celebration of nationhood. It is the first
American national history written by an American revolutionary and printed in
America. Ramsay, a well-known Federalist, was an active participant in many of the
events of the period and a member of the Continental Congress from South Carolina.
Ramsay discusses the events and ideas of the American Revolution (from the
outbreak of turbulence in the 1760s to the onset of Washington’s administration) and
makes an ardent Federalist defense of the Constitution of 1787. Based on the original
and authorized 1789 version, this is the first new modern edition of the work.




PLL v6.0 (generated September, 2011)        2                      http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0499
             Online Library of Liberty: The History of the American Revolution, vol. 1




About Liberty Fund:
Liberty Fund, Inc. is a private, educational foundation established to encourage the
study of the ideal of a society of free and responsible individuals.

Copyright Information:
The copyright to this edition, in both print and electronic forms, is held by Liberty
Fund, Inc.

Fair Use Statement:
This material is put online to further the educational goals of Liberty Fund, Inc.
Unless otherwise stated in the Copyright Information section above, this material may
be used freely for educational and academic purposes. It may not be used in any way
for profit.




                                                      rr RST           VOLUMt


                                                        FORIEWORD I                    :,:iii
                                                   ft I11 I ..lil)(i,H.A   1'1I "f /    .~:o:11
                                                   t: l)ITCI I~'~ :-,1(..lT t: f ;t::1'.ICb:

                                        l'Rl!~ACI: TO THE Fl llH t:l.>11:10!1 /                         JCliii


                                                              CII.U •T .Tl t

                           OhlJC &,ulli;,m o,n t nf !hi;, E11g,l 1~h Oolook>ll, m,d <i rhi;, p<'lllt<1~1
                                            Co)J-.dici:00 of llli,;.,ir la~·               "i:a11CB,   I,




PLL v6.0 (generated September, 2011)                 3                                                           http://oll.libertyfund.org/title/814
                                                 EXHIBIT 19
                                                   0500
             Online Library of Liberty: The History of the American Revolution, vol. 1




Table Of Contents
       Foreword
       Bibliography
       Editor’s Note
       Acknowledgments
       Preface [to the First Edition]
       Chapter I: Of the Settlement of the English Colonies, and of the Political
         Condition of Their Inhabitants.
       Chapter II: The Origin of the Disputes Between Great-britain and Her Colonies,
         In the Year 1764, and Its Progress Till 1773.
       Chapter III: Tea Is Sent By the East India Company to America, and Is
         Refused, Or Destroyed, By the Colonists. Boston Port Act, &c.
       Chapter IV: Proceedings of the Colonies In 1774, In Consequence of the
         Boston Port Act, Viz.
       Chapter V: Transactions In Great-britain, In Consequence of the Proceedings of
         Congress, In 1774.
       Appendix No. I: Some Special Transactions of Dr. Franklin In London, In
         Behalf of America.
       Chapter VI: Consequences In America, Resulting From the Preceding
         Transactions of Parliament; and of the Commencement of Hostilities.
       Chapter VII: The Second Congress Meets and Organises a Regular Continental
         Army—makes Sundry Public Addresses, and Petitions the King, &c.
         Transactions In Massachusetts.
       Chapter VIII: Ticonderoga Taken, and Canada Invaded.
       Chapter IX: Transactions In Virginia, the Carolinas, Georgia, and the General
         State of Public Affairs In the Colonies.
       Chapter X: Transactions In Massachusetts, and Evacuation of Boston.
       Chapter XI: Transactions In Canada.
       Chapter XII: The Proceedings of Parliament, Against the Colonies, 1775–6.
         Operations In South-carolina, New-york, and New-jersey.
       Chapter XIII: Of Independence, State Constitutions, and the Confederation.




PLL v6.0 (generated September, 2011)        4                      http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0501
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

Foreword
David Ramsay’sThe History of the American Revolution appeared in 1789, during an
enthusiastic celebration of American nationhood. “Nationhood,” moreover, was
beginning to take on new cultural and intellectual connotations. The United States had
declared its political independence more than a decade earlier, and a rising group of
“cultural nationalists” was asserting that it was now time to declare cultural
independence as well. The American people would never be truly autonomous
otherwise. “However they may boast of Independence, and the freedom of their
government,” wrote Noah Webster, lexicographer, historian, and the nationalists’
most brilliant spokesman, “yet their opinions are not sufficiently independent.”
Instead of liberating themselves from the influences of English culture, as they had
from England’s arms and government, the Americans were continuing to manifest “an
astonishing respect for the arts and literature of their parent country, and a blind
imitation of its manners.” While such “habitual respect” for England was once
understandable, even laudable, it had become an impediment to creating an
independent American character and therefore posed dangers for the future.1

Cultural nationalism was almost inevitable in the aftermath of a revolution that
seemed to require Americans to define not only their political identity, but their
spiritual identity as well. Such nationalism manifested itself in a variety of ways in
literature and the arts, science, and education. In its superficial manifestations, it
testified to an American inferiority complex, consisting mainly of defensive protests
against the notion, common in eighteenth-century Europe, that the New World was a
physically and morally debased version of the Old, and of mushy effusions of
patriotic sentiment over any product of American literature, art, or science. Thus one
commentator gushed over Ramsay’s The History of the Revolution of South-Carolina
(1785), saying that it “reflects honour on this country, and gives room for hope that
her literary will in time equal her military reputation,” and Rev. James Madison
enthused that the work’s “Dress is altogether American.” Another reviewer, praising
The History of the American Resolution, observed that it is a “necessity that the
history of the American revolution be written in our own country, by a person of
suitable abilities, who has witnessed the incidents attendant on that great event.”2
Thus did patriotism pass for culture, and Ramsay’s work obviously measured up.

On a more sophisticated level, some cultural nationalists—Ramsay among
them—developed greater insight into the idea of American cultural identity. These
nationalists recognized that, along with the richly deserved celebration and self-
congratulation, the new nation needed a strong unifying culture. Without a culture that
articulated the fundamental tenets of liberty, constitutionalism, virtue, and simplicity,
the principles of the American Revolution would soon become corrupted. Such
corruption could come from without, through the people’s continued reliance on
English cultural values; it could also come from within, through the disintegrating
forces already operating to dissolve the new nation into a multitude of disparate
fragments. This realization prompted the nationalists anxiously to develop a notion of
American identity that rested on two major premises: that politics, culture, and society


PLL v6.0 (generated September, 2011)        5                      http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0502
             Online Library of Liberty: The History of the American Revolution, vol. 1



were inextricably intertwined, so that a change in any one would subtly alter the
others; and that culture was a significant force in shaping human consciousness, an
idea which offered a powerful incentive to use literature as a means of exhortation.

Like all the historians of the Revolutionary era, Ramsay saw historical writing as a
vehicle for fostering nationhood, an instrument for promoting the kind of unity, even
homogeneity, that the cultural nationalists desired.3 Almost all the leading cultural
nationalists were also political nationalists, the surest sign of which was that they saw
the Constitution as the great vehicle for both creating and preserving American unity.
And, although it was possible to be a nationalist culturally while opposing the
Constitution for political reasons (as the historian, poet, and playwright Mercy Otis
Warren made clear), Ramsay’s reasons for writing a peculiarly consensual or national
history were intimately tied to his Federalist political views.

Those reasons were motivated by Ramsay’s perception that the new nation faced two
sorts of danger: on the one hand, the danger of political divisions between the states
and within each state, divisions which had already given rise to factions with
competing economic interests; and on the other, the threat of social and cultural
divisions among the people of the several states and regions, which could readily lead
to insularity and hostility.

Thus, for example, he wrote in political terms about his fellow South Carolinians who
put local interests ahead of national unity and opposed ratification of the Constitution.
“To write, to speak, or even to think of a separation of the states is political
blasphemy,” he wrote to Jedidiah Morse. “ ‘One Indivisible’ is my motto.”4 He even
postponed publication of his history of the Revolution until the fate of the
Constitution had been decided, for “The revolution cannot be said to be completed till
that or something equivalent is established.”5 But Ramsay continued to fear the
potential for disunity even after the Constitution had been operating for years. “We
should, above all things, study to promote the union and harmony of the different
states,” he cautioned in 1794. “We should consider the people of this country … as
forming one whole, the interest of which should be preferred to that of every part.”6

While it is impossible to separate his political from his cultural motives, Ramsay was
at his best when he spoke of the importance of historical writing with his cultural
concerns in mind. In fact, in his Federalist pamphlet, “An Address to the Freemen of
South-Carolina (1788),” he cast one of his strongest political arguments for the
Constitution in cultural terms. He called upon his fellow Carolinians to “consider the
people of all the thirteen states, as a band of brethren, speaking the same language,
professing the same religion, inhabiting one undivided country, and designed by
heaven to be one people.”7 Ramsay was as sensitive as any intellectual of his era to
the kinds of divisions, real and potential, that tended to separate Americans and
undermine the unity he sought. Even ratification of the Constitution was less a
culmination than a beginning, less a sign of unity than a foundation for it. “We are too
widely disseminated over an extensive country & too much diversified by different
customs & forms of government to feel as one people[,] which we are,” he confided
to John Eliot in 1795. But through historical writings, such as Jeremy Belknap’s
History of New Hampshire (1792), “we might become better acquainted with each



PLL v6.0 (generated September, 2011)        6                      http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0503
             Online Library of Liberty: The History of the American Revolution, vol. 1



other in that intimate familiar manner which would wear away prejudices—rub off
asperities & mould us into a homogenous people.” Belknap’s achievement was all the
more remarkable, for Belknap had written about a single state, yet his work breathed a
national spirit.8 In short, even in ostensibly local history, it was possible—indeed,
necessary—to write of the nation and its character, for such writings tended to unify
the people. “I long to see Dr. [Hugh] Williamson’s history of North Carolina,”
Ramsay wrote to Belknap in 1795. “Indeed I wish to see a history of every state in the
Union written in the stile and manner of yours & Williams’s history of Vermont. We
do not know half enough of each other. Enthusiastic as I am for the Unity of our
republic[,] I wish for every thing that tends to unite us as one people who know[,]
esteem & love each other.”9 In 1809, Ramsay’s own The History of South-Carolina
would join the list of nationalistic state histories.

Ramsay’s passion for unity and his fear of fragmentation prompted him to invent a
national past characterized by consensus. This is not to say that Ramsay was a
dissembler or deceiver who created a past out of whole cloth. It is, rather, to
emphasize that for Ramsay, as for all the historians of the Revolution, historical
writing was not so much an end in itself as it was a means to cultivate the political and
moral consciousness of the present and future generations. Sensitive to divisions
within America—political, ethnic, racial, religious, economic—Ramsay genuinely
feared chaos, and his experience in both state and confederation politics led him to
believe that only by generating a constellation of commonly held values and
principles could the nation resist the forces that tended to pull it apart. Ramsay did not
invent those values and assumptions; he drew them out of the intellectual climate of
Revolutionary America and found clues to them in America’s past. But he focused
upon them and molded them into the story of the new nation, so that his version of the
past appeared to be inevitable. Thus, when Ramsay spoke of using history as an
instrument of national unity, he meant to incite future generations to commit
themselves to the principles of revolutionary republicanism.10

Ramsay, even more than his contemporary historians, was experienced in politics,
knowledgeable about world affairs, sensitive to the economic and political interests of
his compatriots, and had access to a vast number of historical records. He knew that
America’s past had been marked by tensions that from time to time had erupted into
open conflict. Yet he purposefully created an image of the colonial past that
diminished the importance of conflicts and portrayed the colonists as
revolutionaries—an image of consensus, unity, and an unfaltering commitment to
republican principles. In short, he attempted to create a national future by inventing a
consensual past—to provide an instant tradition for a revolutionary people.

Ramsay’s principal strategy was to establish a republican lineage, an unbroken
succession of American generations that were strenuously committed to the principles
of revolutionary republicanism from the moment of settlement in the seventeenth
century. The colonists’ chief characteristic was that they formed an intellectual, even
spiritual, consensus on three major principles: they were politically dedicated to an
ordered liberty within the context of law and balanced, representative government;
they were ethically committed to the obligations of conscience and the public good, so
that social life was simple and felicitous and individual conduct marked by industry



PLL v6.0 (generated September, 2011)        7                      http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0504
             Online Library of Liberty: The History of the American Revolution, vol. 1



and prudence; and they were convinced philosophically that people are free and
efficacious beings who are responsible for their actions and for the consequences their
actions bring about. It was this constellation of fundamental principles that constituted
the American national character as Ramsay depicted it; and it was to this constellation
that he pointed when he exhorted members of his own and future generations to
develop cultural unity as a bulwark against division.

Again, Ramsay insisted that these principles were not new to the Revolutionary
generation; the conflicts between the Americans and the British during the 1760s and
’70s had merely called forth the original settlers’ character. The complex coincidence
of geography, politics, social arrangements, and values in colonial America had
“produced a warm love for liberty, a high sense of the rights of human nature, and a
predilection for independence.”11

“From their first settlement, the English Provinces received impressions favourable to
democratic forms of government.” Colonization generally coincided with the
struggles in England between Parliament and the crown, so that the issue of popular
government based on consent, as contrasted with the divine rights of kings, was a
current topic of debate. The colonists who emigrated to the New World consisted
mainly of people who were “hostile to the claims of [monarchical] prerogative.” They
“were from their first settlement in America, devoted to liberty, on English ideas, and
English principles.” Crucially, these ideas were not mere abstractions. The colonists
“not only conceived themselves to inherit the privileges of Englishmen, but though in
a colonial situation, actually possessed them.”12

By showing that republican principles and practices had been deeply ingrained in the
people for generations, Ramsay vivified the image of a revolutionary past so far as to
suggest that the colonists had been independent from the beginning. “The
circumstances under which New-England was planted, would a few centuries ago
have entitled them, from their first settlement, to the privileges of independence.” The
colonists had set out at their own expense, with no prospects other than hard work, to
build homes and plant civilization in a wilderness. They purchased their lands from
“the native proprietors” and exerted themselves to reap the bounties of nature. One
hardly needed John Locke to make the argument that people who expended their own
labor, paid for their own lands, and voluntarily formed their own governments owed
no obligations to Britain except those that “resulted from their voluntary assent” as
revealed in “express or implied compact.” And those were manifestly limited. The
people knew that government rested upon contracts freely entered; that taxation and
representation were indissolubly joined; that they held and alienated their property
only by consent; that the end of government was the happiness of the people; that the
people were free to assemble and petition the government for redress of grievances;
and that, all proximate means failing, the people had the natural right to rebel against
tyrannical rule.13 Thus did the colonizing generation consist of proto-revolutionaries.

The colonists were not only republicans in politics, they were also dedicated to
personal and social practices that conduced to individual happiness and to the public
good. “The state of society in the Colonies favoured a spirit of liberty and
independence,” Ramsay wrote. Here, the “inhabitants were all of one rank. Kings,



PLL v6.0 (generated September, 2011)        8                      http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0505
             Online Library of Liberty: The History of the American Revolution, vol. 1



Nobles, and Bishops, were unknown to them.” The people were “unaccustomed to
that distinction of ranks” which characterized European society, and they were
“strongly impressed with an opinion, that all men are by nature equal.” The colonists’
religious practices “also nurtured a love for liberty.” The majority were Protestants,
Ramsay noted, “and all protestantism is founded on a strong claim to natural liberty,
and the right of private judgment.” There were, of course, numerous sects, but “they
all agreed in the communion of liberty, and all reprobated the courtly doctrines of
passive obedience, and non-resistance.” Nor were the colonists subjected to the
pernicious effects of the luxury and opulence indulged in by the courts of Europe.
Instead, “inured from their early years to the toils of a country life, they dwelled in the
midst of rural plenty.”

Colonial American society, in short, was characterized by simplicity of manners, and
habits of industry, prudence, and morality. The colonists’ experience thus “gave a cast
of independence to the manners of the people” and diffused among them “the exalting
sentiments” of liberty.14

Given the colonists’ ingrained political and social values and their commitment to the
principles of liberty and democratic government, it was obvious that the American
Revolution was not a sudden upsurge of resentment against particular acts of
Parliament. Resistance and revolution were the inevitable and justifiable responses of
a people long habituated to such values. “The genius of the Americans”—that is, their
original “republican habits and sentiments”—had prepared them to resist
encroachments on their rights and to form popular governments during the
Revolutionary era. This was the final element in Ramsay’s message to future
generations: confronted with arbitrary power, the colonists had established a tradition
of showing the courage of their convictions, resisting inroads against their liberties,
and taking responsibility for the future.15

But why should Ramsay have presented this manifestly one-dimensional image of the
colonists as strenuous republicans, committed to simplicity, industry, prudence,
equality, and natural rights? To some extent he actually did see them as American
revolutionaries in the making, for so powerful was the “republican synthesis” in his
own day that it shaped his ideas and experience and predisposed him to see all of
history in its terms.16 Yet this will not entirely explain Ramsay’s over-
simplifications, which seem drastic insofar as his history contains little or no
intercolonial rivalry, popular uprisings against proprietary governors, political strife
among competing interest groups, ethnic tensions, religious intolerances, or class
divisions. Even slavery appears in Ramsay’s History as a mitigated evil, which, while
manifestly wrong, at least had produced sentiments of liberty and independence
among the masters.17 If for five or six generations the Americans had held the deeply
ingrained political, social, moral, and philosophical principles that Ramsay described
and if they had experienced a minimum of conflict, then why did Ramsay have to
remind his readers of the American tradition above all else?

The answer contains three parts. First, as noted earlier, there were Ramsay’s
apprehensions. He feared that disunity would rend the fabric of the new
nation—indeed, that without shared assumptions, principles, and values, as well as a



PLL v6.0 (generated September, 2011)        9                      http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0506
             Online Library of Liberty: The History of the American Revolution, vol. 1



federal Constitution, America might even separate into thirteen autonomous states or
into two or three regional governments. In either case, it would become prey to the
great European powers, even if it did not destroy itself from within.18

Second, Ramsay feared that the great tradition, particularly its powerful moral
elements, had been badly damaged by the war. Throughout the war years and into the
1780s, Ramsay expressed his doubts whether the people had sufficient moral courage
to make a republican experiment work. Within a year of delivering his stirring vision
of an American republican future in his “Oration on the Advantages of American
Independence” (1778), he wrote to William Henry Drayton that “A spirit of money-
making has eaten up our patriotism.” To Benjamin Rush he added: “I most devoutly
wish for peace. Our morals are more depreciated than our currency, & that is bad
enough.” By 1783 he was worried that “This revolution has introduced so much
anarchy that it will take half a century to eradicate the licentiousness of the people. I
wish for the honor of human nature that in these last ages of the world it may appear
that mankind are capable of enjoying the blessings of freedom without the
extravagancies that usually accompany it.” By 1785 the theme of internal corruption
had become more insistent and urgent. “I feel with you the declension of our public
virtue,” he wrote to John Eliot. “Liberty which ought to produce every generous
principle has not in our republics been attended with its usual concomitants. Pride[,]
Luxury[,] dissipation & a long train of unsuitable vices have overwhelmed our
country.” And within a year he expressed the ultimate fear: “We have neither honesty
nor knowledge enough for republican governments. … During the war we thought the
termination of that would end all our troubles. It is now ended three years & our
public situation is as bad as ever.”19 ~ ~

The third part of the answer is that historical writings, like Fourth of July orations,
sermons, and “all the powers of Eloquence” had the capacity to shape thought, and
thus historians, like ministers and politicians, had an obligation to use their writings
“to counter-act that ruinous propensity we have for foreign superfluities & to excite us
to the long neglected virtues of Industry & frugality.”20 History, in short, was a moral
art. That was why Ramsay praised Belknap’s and Williams’s histories; that was why
he believed that John Eliot’s Biographical Dictionary “rendered an essential service
to the living by holding up so many excellent models for their imitation from the
illustrious dead”; and that was why he deliberately omitted conflict and strife in the
colonial past.21 Indeed, Ramsay once drew an instructive analogy between history
and fiction: “Novelists take fiction & make it a vehicle of their opinions on a variety
of subjects,” he observed. “I take truth & the facts of history for the same purpose.”22
Ramsay was well aware that he was using “art” in the service of history and history in
the service of morality and national unity. “Had I a voice that could be heard from
New Hampshire to Georgia,” he said in 1794, “it should be exerted in urging the
necessity of disseminating virtue and knowledge among our citizens.” His histories
represented that voice.

Ramsay’s voice was, in fact, heard all over America and over much of Europe as
well.23 Between 1785, when he was thirty-six, and his death in 1815, he published
three histories—two on South Carolina and TheHistory of the American
Revolution—that remain significant after two hundred years. He also wrote numerous



PLL v6.0 (generated September, 2011)        10                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0507
             Online Library of Liberty: The History of the American Revolution, vol. 1



other works, ranging from an analysis of yellow fever and well water in Charleston, to
a eulogy on the death of his friend and mentor, Benjamin Rush, to a memoir of his
wife, Martha Laurens Ramsay, to two examples of that distinctively American genre,
the Fourth of July oration.

Even in an age dominated by such philosophes as Benjamin Franklin and Thomas
Jefferson, Ramsay is notable for his fertile and restless intellect. He entered the
sophomore class of the College of New Jersey (later renamed Princeton) in 1762 and
was graduated three years later at age sixteen. For the next five years he taught school
in Maryland and Virginia. Deciding finally to pursue a career in medicine, he enrolled
in the newly reorganized medical school of the College of Philadelphia, which
boasted an excellent faculty that included the brilliant twenty-four-year-old Rush.
Ramsay received his Bachelor of Physic in 1773. On Ramsay’s graduation Rush
summarized the talents of his young friend, whom he esteemed as “far superior to any
person we ever graduated at our college; his abilities are not only good, but great; his
talents and knowledge are universal; I never saw so much strength of memory and
imagination, united to so fine a judgment.”24

In 1774, after practicing medicine for a year in Cecil County, Maryland, Ramsay set
out for Charleston, where he made his home for the rest of his life. Charleston was
then a leading Southern city, with some 12,000 inhabitants, a growing commerce, and
a well-defined social hierarchy that divided whites from one another along class lines
and whites from blacks along racial lines—clear evidence of the divisions in society
to which he was so sensitive and which he deemphasized in his History. Yet within a
year of his arrival, this outsider from Pennsylvania, the son of immigrants and a
Presbyterian in the midst of an Anglican elite, had married Sabina Ellis, daughter of a
prominent merchant,25 and within three years, he was elected to the South Carolina
assembly. By 1778 Ramsay had a seat on the state’s prestigious privy council. He
served in the Continental Congress in 1785, returned to his seat in the state assembly
in 1786, served as a delegate to the convention that ratified the South Carolina state
constitution in 1788. From 1791 to 1797 Ramsay was president of the state senate.
His only disappointment in politics was his resounding defeat by William Loughton
Smith for a seat in the first federal congress.26

Neither his political nor his medical and scientific careers, however, seemed to satisfy
his intellectual curiosity. Ramsay turned to historical writing, he explained to Thomas
Jefferson, “when I was in confinement in St. Augustine in the year 1781 and [it] has
employed my leisure hours ever since.”27 But Ramsay was drawn to history and to
his national vision by his political experience, which convinced him that state
government was, by turns, too timid and too wild to solve many of the problems that
arose in the post-Revolutionary era. “There is a languor in the States that forebodes
ruin,” he complained to Rush in 1786. He also noted the “temporising” of the
Southern states in particular, and feared the disintegration of the United States if the
Constitutional Convention did not produce “an efficient federal government.”28
Politics and government were no better in South Carolina; they may have been worse:

The eight years of war in Carolina were followed by eight years of disorganization,
which produced such an amount of civil distress as diminished with some their



PLL v6.0 (generated September, 2011)        11                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0508
             Online Library of Liberty: The History of the American Revolution, vol. 1



respect for liberty and independence. Several apprehended that the same scenes which
had taken place in England in the seventeenth century after a long and bloody civil
war, would be acted over again in America by a fickle people who had neither the
fortitude nor the wisdom to govern themselves. … Peace and liberty were found
inadequate to promote public happiness without the aid of energetic government.

The state legislature either languished and did nothing or legislated too much. The
best and most courageous act performed by state officials, finally, was to agree to the
Constitution that would constrain some of their own power! 29

With first-hand experience of the inefficiencies and vacillations of state government
and an urge to cultivate eloquence, Ramsay began writing history. He announced
optimistically in his “Oration on the Advantages of American Independence” (1778)
that the very presence of free, republican institutions was bound to produce an exalted
literature. In an oppressive regime, “ignorance,” after all, “was better than
knowledge,” whereas “Eloquence is the child of a free state.” America, he predicted,
“will produce poets, orators, criticks, and historians, equal to the most celebrated of
the ancient commonwealths of Greece and Italy.”30

Despite his optimism about the prospects of culture in the new nation, Ramsay soon
faced a grim reality. Although he became known as America’s “Tacitus” and
“Polybius,” he learned all too quickly that “the trade of an author is a very poor one in
our new world.” Concerning The History of the Revolution of South-Carolina, he
lamented to fellow historian William Gordon: “My advances will not be replaced till I
have sold 500 copies & my debts contracted and yet unpaid will require the sale of
700 more. The edition has cost me 5,000 dollars. The printers bill is 2500 dollars. The
engravings 800[,] the binding 4/ 10 a copy. In short I have no brilliant pecuniary
prospects before me.”31

Yet despite the financial failure of his South Carolina history, Ramsay immersed
himself in TheHistory of the American Revolution during his tenure in the Continental
Congress. Here he had access to people prominent on a national level and to an
enormous archive. He predicted to Rush that “I can write the general history of the
revolution with more ease than I have wrote a part of it. Indeed, I have got the facts
already collected.” He had ready to hand, he said, a great many documents: “from my
access to papers … and the regularity of records in the offices of Congress[,] I have
been enabled to do a great deal in a little time.”32 His facts may have been
substantially collected, but Ramsay made the effort to pose numerous detailed
questions to several people about various aspects of the Revolution. He wrote to Rush
on several occasions; to Elias Boudinot (commissary general of prisoners for the
Continental Army and a member of Congress for five years); to Gouverneur Morris
(member of the New York provincial congress and for four years an assistant minister
of finance under Robert Morris); to Charles Thomson (secretary of the Continental
Congress from 1774 to 1789); and to John Adams. He also sent his manuscript to
Charles Thomson, who read it, made comments on it, and promised to circulate it
among other knowledgeable readers.33




PLL v6.0 (generated September, 2011)        12                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0509
             Online Library of Liberty: The History of the American Revolution, vol. 1



No doubt these inquiries made for a better history. But Ramsay fared almost as poorly
on this work as he had on the previous one. He had problems with his printer, Robert
Aitken, whose work, said Ramsay, “offends against every principle of good printing.
The printing[,] the spelling[,] the ink[,] the form of the lines are in many cases
execrable.” In addition, asked the outraged Ramsay, “What think you of his stopping
the work on the pretence of want of money[,] though 760 dollars were advanced in the
time of the work[,] the whole of which was only to cost 1200 dollars?”34 He also
complained that he had been “cheated by booksellers & printers,” who were taking far
too much of the proceeds of the sales in advertising. Ramsay was eventually reduced
to barter: “If my books that are unsold could be exchanged for a copy of your state
laws or of the laws of the neighboring states,” he wrote to John Eliot, “I would be
most pleased. I would exchange them for any good books rather than [that] they
should remain on hand.” Finally, Ramsay had to swallow the fact that his History had
been pirated by John Stockdale in London. It was bad enough that “The errors &
blunders of Aitkens edition are many and cannot be corrected,” he wrote to John
Eliot. Worse yet, “Stockdale has printed one in London without my consent & many
of the copies of Aitkens edition are yet on hand.” Ramsay had not yet seen the
London edition in April 1793, nor had he “any knowledge of it till it was nearly
executed.” Needless to say, he realized no profit on Stockdale’s editions or on the
several that were based on it .35

Ramsay’s reputation as a historian was excellent throughout his life and for decades
afterwards. The History of the American Resolution has enjoyed a resurgence of
interest in the last twenty-five years. The only significant dissenting voice in the last
two centuries was that of Orrin Grant Libby, who showed that Ramsay had
plagiarized portions of both it and The History of the Revolution of South-Carolina
from the Annual Register.36 Each issue of the AnnualRegister, published
continuously from 1758, contained a superb “History of Europe” section which for
some years was written by Edmund Burke. This section contained a narrative of the
most important events in contemporary English history. Thus, during the years
between 1765 and 1783, it was filled with news of American affairs—political,
military, economic. Along with the sections known as “State Papers” and “Appendix
to the Chronicle,” both of which contained the texts of contemporary documents, the
“History of Europe” was a comprehensive, beautifully written narrative that had the
additional merit of being written from an English Whig (and, therefore, an anti-war or
pro-American) standpoint. Each issue of the Annual Register went through numerous
editions and circulated widely in America.37

Ramsay did, in fact, lift passages verbatim from the Annual Register, though Libby
certainly exaggerated in suggesting that Ramsay “plagiarized a large part” of his book
on the American Revolution either from it or from William Gordon’s work.38 But
even if all the examples are conceded, they amount to a very small part of the seven
hundred pages. More important, the plagiarism has no substantial impact on its value
to modern readers; there is no reason for us to agree with Libby’s conclusion that,
because of the plagiarism, the History is “well-nigh worthless.”39

First, scholarly citation as we know it was not an issue for eighteenth-century writers,
who honored the practice, if at all, only in the most irregular and idiosyncratic



PLL v6.0 (generated September, 2011)        13                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0510
             Online Library of Liberty: The History of the American Revolution, vol. 1



manner. Second, eighteenth-century American histories were performances, not
proofs; they more nearly resemble sermons, which inspire by enunciating principles
and applying them to human situations, than scientific or legal discourses, which
depend for their cogency and persuasiveness on their marshalling of evidence.
Finally, and most importantly, Libby’s criticism, which spoke to the advocates of
“scientific” historicism at the start of the twentieth century, has become largely
irrelevant to most modern readers. While we still learn factual information from some
of our “ancient” histories—Cotton Mather’s Magnalia ChristiAmericana (1702),
incredibly rich with detail, leaps to mind—we do not similarly value the factual nature
of Ramsay’s histories with the possible exception of TheHistory of South-Carolina
(1809). Hence, we are less concerned with having precise information about
Ramsay’s sources.

Instead, we learn from Ramsay the interpreter of his present and his past. We learn
about the intellectual predilections of the eighteenth-century historian: the values,
assumptions, principles, and expectations of one who lived and wrote amidst the
events he narrated. We learn from the ways in which he shaped history: his use of
language, his sense of the significance of people and events, his narrative style, his
use of history as propaganda, as exhortation, and as fiction. We do not, in short, rely
on Ramsay to tell us what happened during the Revolution, any more than we rely on
him for medical advice, which included Benjamin Rush’s recommended practice:
bleeding. In most respects we know a great deal more about what happened than he
did, particularly since we are now the arbiters of what is significant. We rely on
Ramsay not for information, but for the ways in which he reveals the sensibility
through which the events of his era were filtered.

Lester H. Cohen

         Indianapolis, Indiana

April 1989

Lester H. Cohen received M. Phil. and Ph.D. degrees from Yale University and a J.D.
degree from Indiana University School of Law, Indianapolis. He taught intellectual
history and American studies for fourteen years at Purdue University. He currently
practices law with the firm of Barnes & Thornburg in Indianapolis.




PLL v6.0 (generated September, 2011)        14                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0511
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

Bibliography

The Writings Of David Ramsay
         manuscripts
         Ramsay’s papers are scattered among almost two dozen repositories. Listed
         below are institutions with significant holdings:
         Library Company of Philadelphia
         Historical Society of Pennsylvania
         Library of Congress
         Massachusetts Historical Society
         American Philosophical Society
         South Carolina Historical Society
         New York Public Library
         collections
         Robert L. Brunhouse, ed., David Ramsay, 1749–1815: Selections from His
         Writings, American Philosophical Society, Transactions, New Series, 55
         (1965), Part IV.
         publications
         “A Sermon on Tea,” (Lancaster, Pa., 1774).Reprinted in Brunhouse:
         170–182.
         “An Oration on the Advantages of American Independence. . .” [July 4,
         1778], (Charleston, S.C., 1778).Reprinted in Brunhouse: 182–190.
         The History of the Revolution of South-Carolina, from a Britsh Province to
         an Independent State (2 vols.; Trenton, N.J., 1785).French translations:
         London, 1787; Paris, 1796.
         “An Address to the Freemen of South-Carolina, on the Subject of the Federal
         Constitution, Proposed by the Convention, which met in Philadelphia, May
         1787. By Civis,’’ (Charleston, S.C., 1788).American Museum, 3 (1788):
         413–418.
         Paul Leicester Ford, ed., Pamphlets on the Constitution of the United States,
         Published During Its Discussion by the People, 1787–1788 (Brooklyn, 1888):
         371–380.
         The History of the American Revolution (2 vols.; Philadelphia, 1789).London,
         1790, 1791, 1793; Dublin, 1793, 1795; Trenton, N.J., 1811; Lexington, Ky.,
         1815; Campen, Holland, 4 vols., 1792–1794; Berlin, Germany, 4 vols.,
         1794–1795.
         “Observations on the Decision of the House of Representatives of the United
         States, on the 22d of May, 1789; Respecting the Eligibility of the Hon.
         William Smith, of South-Carolina, to a Seat in that House,” (New York,
         1789).
         “A Dissertation on the Means of Preserving Health in Charleston, and the
         Adjacent Low Country. Read Before the Medical Society of South-Carolina,
         on the 29th of May, 1790,” (Charleston, S.C., 1790).New-York Magazine, or
         Literary Repository, 6 (1795): 514–519, 585–593.



PLL v6.0 (generated September, 2011)        15                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0512
             Online Library of Liberty: The History of the American Revolution, vol. 1



         [Supposed Author], “Observations on the Impolicy of Recommending the
         Importation of Slaves, Respectfully Submitted to the Consideration of the
         Legislature of South-Carolina. By a Citizen of South-Carolina,” (Charleston,
         S.C., 1791 [?]).
         “An Oration, Delivered in St. Michael’s Church, before the Inhabitants of
         Charleston, South-Carolina, on the Fourth of July, 1794, in commemoration
         of American Independence … ,” (Charleston, S.C., 1794).Reprinted in
         Brunhouse: 190–196.
         “A Review of the Improvements, Progress and State of Medicine in the
         XVIIIth Century” [Delivered January 1, 1800], (Charleston, S.C.,
         1800).Reprinted in Brunhouse: 196–217.
         “An Oration on the Death of Lieutenant-General George Washington, Late
         President of the United States, who Died December 14, 1799. Delivered in
         Saint Michael’s Church, January 15, 1800 … ,’’ (Charleston, S. C., 1800).
         The Life of George Washington, Commander in Chief of the Armies of the
         United States of America, throughout the War which Established their
         Independence, and First President of the United States (New York,
         1807).London, 1807; Boston, 1811; Baltimore, 1814, 1815, 1818, 1825,
         1832.French translation: Paris, 1809.Spanish translations: Paris, 1819, 1825;
         New York, 1825; Philadelphia, 1826; Barcelona, 1843.
         The History of South-Carolina, from its first Settlement in 1607, to the Year
         1808 (2 vols.; Charleston, S.C., 1809).Newberry, South Carolina,
         1858.Photo-facsimile of 1858 ed. (Spartanburg, S.C., 1959–60).
         Memoirs of the Life of Martha Laurens Ramsay. . . (Philadelphia,
         1811).Charlestown, Mass., 1812; Boston, 1812, 1814, 1824, 1827;
         Philadelphia, 1813, 1845, 1895; Glasgow, 1818; Chelmsford, 1827.
         Historical and Biographical Chart of the United States (n.p., n.d.).
         A Chronological Table of the Principle Events which have taken Place in the
         English Colonies, now United States, from 1607, til 1810 … (Charleston,
         S.C., 1811).
         “An Eulogium upon Benjamin Rush, M.D. … Delivered … on the 10th of
         June, 1813 … ,” (Philadelphia, 1813).
         History of the United States, from their first Settlement, as English Colonies,
         in1607, to the Year 1808, or the thirty-third of their Sovereignty … Continued
         to the Treaty of Ghent, by S.S. Smith … and other Literary Gentlemen (3
         vols.; Philadelphia, 1818).
         Universal History Americanised; or, an Historical View of the World, from
         the earliest Records to the Year 1808. With a particular reference to the State
         of Society, Literature, Religion and Form of Government, in the United States
         of America . . . (12 vols.; Philadelphia, 1819).
         A list of Ramsay’s articles published in the Medical Repository, 1801–1808,
         is in Brunhouse, Selections, 230–231.

SECONDARY SOURCES
The starting point for Ramsay studies is Robert L. Brunhouse, ed., David Ramsay,
1749–1815: Selections from His Writings, American Philosophical Society,
Transactions, New Series, 55 (1965), Part IV. Brunhouse’s superb collection includes


PLL v6.0 (generated September, 2011)        16                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0513
             Online Library of Liberty: The History of the American Revolution, vol. 1



a biography of Ramsay, some three hundred letters, and reprints of “A Sermon on
Tea” (1774), “An Oration on the Advantages of American Independence” (1778),
“An Oration … on the Fourth of July, 1794,” and “A Review of … Medicine in the
XVIIIth Century” (1800). Robert Y. Hayne, Ramsay’s friend and the executor of
Ramsay’s estate, published a view of Ramsay’s life and work in “Biographical
Memoir of David Ramsay, M.D.” Analectic Magazine, 6 (1815): 204–224.

Studies of historical writing in the Revolutionary Era include Arthur H. Shaffer, The
Politics of History: Writing the History of the American Revolution, 1783–1815
(Chicago, 1975), in which Ramsay figures prominently; William Raymond Smith,
History as Argument: Three Patriot Histories of the American Revolution (The
Hague, 1966), which focuses on Ramsay, John Marshall, and Mercy Otis Warren; and
Lester H. Cohen, TheRevolutionary Histories: Contemporary Narratives of the
American Revolution (Ithaca, N.Y., 1980); “Creating a Useable Future: The
Revolutionary Historians and the National Past,” in Jack P. Greene, ed., The
American Revolution: Its Character and Limits (New York, 1987): 309–330; and
Mercy Otis Warren’s History of the Rise, Progress and Termination of the American
Revolution (Indianapolis, 1988): xvi-xxxvii. Wesley Frank Craven’s The Legend of
the Founding Fathers (Ithaca, N.Y., n.d.) remains a lively and provocative study of
the image of the founding of America in the writings of successive generations of
American histories.

The best interpretation of Ramsay’s historical writings and political thought include
Page Smith, “David Ramsay and the Causes of the American Revolution,” William
and Mary Quarterly, 3d Series, 17 (January 1960): 51–77 (this was reprinted in Page
Smith, The Historian and History (New York, 1960), which rescued Ramsay and his
work from the pall cast over them by Orrin Grant Libby); Lawrence J. Friedman and
Arthur H. Shaffer, “David Ramsay and the Quest for an American Historical
Identity,’’ Southern Quarterly, 14 (July 1976): 351–371, and “History, Politics, and
Health in Early American Thought: The Case of David Ramsay,” Journal of
American Studies, 13 (April 1979): 37–56; and Arthur H. Shaffer, “Between Two
Worlds: David Ramsay and the Politics of Slavery,” Journal of Southern History, 50
(May 1984): 175–196.




PLL v6.0 (generated September, 2011)        17                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0514
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

Editor’S Note
This edition of Ramsay’sThe History of the American Revolution is the first to reprint
the original 1789 edition printed by R. Aitken and Son in Philadelphia. That was the
only edition that Ramsay actually authorized. The others, including the popular
London edition of 1793, printed by John Stockdale, were pirated before the
promulgation of effective copyright laws.

Aitken’s and Stockdale’s editions vary only minutely. In numbering the pages, Aitken
omitted page numbers 321 and 322 of the first volume, so that the text flows directly
from page 320 to page 323. Stockdale did not preserve Aitken’s error; we did, in
order to conform to the pagination of the first edition. Aitken also rendered page 32 of
volume I as page “13.” We have corrected that error, since it has no bearing on the
actual pagination and since preserving it would have no value for modern readers.
Stockdale’s copy of Aitken’s edition, like the one we used here, may have contained a
few illegible passages. Stockdale must have interpolated at those points and
occasionally misread the text. We have stayed with the wording of the original by
comparing it with another printing.

Ramsay was substantially correct about Aitken’s “execrable” printing. Aitken’s
punctuation is wildly irregular and his spelling idiosyncratic. He transposed letters
and abbreviated titles inconsistently and, apparently, according to some inner vision.
Thus, we were faced with numerous choices. We have tried here to fulfill the ideal of
remaining as faithful to the original text as possible while producing a volume that is
accessible to modern readers. We have silently corrected the text where errors were
obviously the result of the printer—transposed letters, misspelled words—and where
to preserve the errors would have no realistic scholarly or aesthetic value. In a number
of instances Ramsay’s punctuation has been modernized. Most of the time this meant
removing dashes erratically placed (by today’s standards) and extraneously placed
(duplicating a directly preceding or succeeding punctuation mark). In rarer instances,
periods and commas were inserted or removed to correct a glaring omission or a
usage that strongly clashed with modern conventions of punctuation. As already
implied, our policy was to make such alterations in as conservative a manner as
possible—and thus a number of the original quirks and errors, which do have the
merit of preserving something of the flavor of the first edition, still reside in this one.

We have, in addition, rendered lengthy quotations in block-indented form, rather than
run quotation marks down both sides of paragraphs as in the original.

We have preserved the page numbers of the original, which here appear in brackets in
the text. We have also preserved Ramsay’s and Aitken’s marginalia, although we
have silently corrected dates appearing in the margins where the originals were clearly
erroneous and deleted some of the most redundant of the dates that were repeated. We
have added an index for the convenience of modern readers and researchers. Four
appendices, interspersed between chapters rather than included together at the end of




PLL v6.0 (generated September, 2011)        18                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0515
             Online Library of Liberty: The History of the American Revolution, vol. 1



the book, have been kept in the place originally assigned to them by Ramsay and
Aitken.




PLL v6.0 (generated September, 2011)        19                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0516
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

Acknowledgments
In addition to sharing with me his knowledge and writings on Ramsay, Arthur H.
Shaffer graciously read an early version of the introduction and offered useful
suggestions. I am currently reviewing Shaffer’s authoritative biography of Ramsay,
the manuscript of which arrived unfortunately too late for me to borrow from as
liberally as I would have liked. Upon publication, Shaffer’s biography will be as
indispensable as Brunhouse’s excellent collection of sources. Linda Levy Peck proved
again the value of her friendship and her keen eye for bad writing. She favored the
foreword with several readings, helping me to eliminate the gaffes that no longer
appear. Dan McInerney and Bruce Kahler, two former Ph.D. students, also read this
material and made numerous valuable suggestions. Bill Dennis, Barbara Reynolds,
and Chuck Hamilton of Liberty Fund were, as always, a delight to work with. They
took a chance on publishing two early American histories—first Mercy Otis Warren’s
and then David Ramsay’s—and made the experiences gratifying for me.

In preparing Ramsay’s History for publication, I had the extraordinary experience of
coming full circle. At the beginning of my graduate career in 1966, I was blessed by
having Page Smith as my mentor and friend; at the end of my teaching career, there
was David Ramsay, whom Page introduced to me, along with his passion for the
beauty and deceptive simplicity of narrative. I have always identified the two, David
Ramsay and Page Smith, no doubt because Page has always exemplified for me the
finest spirit of the eighteenth century. If these volumes were mine, rather than
Ramsay’s, to dedicate, I would dedicate them with admiration and respect to Page
Smith.

L.H.C.




PLL v6.0 (generated September, 2011)        20                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0517
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

Preface [To The First Edition]
The materials for the following sheets were collected in the year 1782, 1783, 1785,
and 1786; in which years, as a member of Congress, I had access to all the official
papers of the United States. Every letter written to Congress by General Washington,
from the day he took the command of the American army till he resigned it, was
carefully perused, and it’s contents noted. The same was done with the letters of other
general officers, ministers of Congress, and others in public stations. It was intended
to have enlarged the work by the insertion of state papers, as proofs and illustrations
of my positions. This I could easily have done, and shall do at a future time, and in a
separate work, if the public require it. At present I thought it prudent to publish little
more than a simple narrative of events, without introducing my authorities. Several of
these are already in my History of the Revolution of South-Carolina, and such as are
printed may be found in the periodical publications of the day. I have endeavoured to
give much original matter at a small expence. As I write about recent events, known
to thousands as well as myself, proofs are at present less necessary than they will be
in future.

I appeal to the actors in the great scenes which I have described for the substantial
truth of my narrative. Intentional misrepresentations, I am sure there are none. If there
are any from other sources, I trust they will be found in small circumstances, not
affecting the substance.

October 20, 1789




PLL v6.0 (generated September, 2011)        21                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0518
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER I

Of The Settlement Of The English Colonies, And Of The
Political Condition Of Their Inhabitants.
[1] The Extensive Continent which is now called America, was three hundred years
ago unknown to three quarters of the globe. The efforts of Europe during the fifteenth
century to find a new path to the rich countries of the East, brought on the discovery
of a new world in the West.
Christopher Columbus acquired this distinguished honor in the         1492
year 1492, but a later navigator Americus Vespucius who had
been employed to draw maps of the new discoveries, robbed him of the credit he
justly merited of having the country called by his name.
In the following year 1493, Pope Alexander the sixth, with a          1493
munificence that cost him nothing, gave the whole Continent to
Ferdinand and Isabella of Spain. This grant was not because the country was
uninhabited, but because the nations existing there were infidels; and therefore in the
opinion of the infallible donor not entitled to the possession of the territory in which
their Creator had placed them. This extravagant claim of a right to dispose of the
countries of heathen nations, was too absurd to be universally regarded, even in that
superstitious age. And in defiance of it, several European sovereigns though devoted
to the See of Rome undertook and successfully prosecuted further discoveries in the
Western hemisphere.

[2]
Henry the seventh of England, by the exertion of an authority       1496
similar to that of Pope Alexander, granted to John Cabot and his
three sons a commission, “to navigate all parts of the ocean for the purpose of
discovering Islands, Countries, Regions or Provinces, either of Gentiles or Infidels,
which have been hitherto unknown to all christian people, with power to set up his
standard and to take possession of the same as Vassals of the crown of England.”
By virtue of this commission, Sebastian Cabot explored and took 1498
possession of a great part of the North American continent, in the
name and on behalf of the king of England.

The country thus discovered by Cabot was possessed by numerous tribes or nations of
people. As these had been till then unknown to all other Princes or States, they could
not possibly have owed either allegiance or subjection to any foreign power on earth;
they must have therefore been independent communities, and as such capable of
acquiring territorial property, in the same manner as other nations. Of the various
principles on which a right to soil has been founded, there is none superior to
immemorial occupancy. From what time the Aborigines of America had resided
therein, or from what place they migrated thither, were questions of doubtful solution,
but it was certain that they had long been sole occupants of the country. In this state
no European prince could derive a title to the soil from discovery, because that can


PLL v6.0 (generated September, 2011)        22                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0519
             Online Library of Liberty: The History of the American Revolution, vol. 1



give a right only to lands and things which either have never been owned or
possessed, or which after being owned or possessed have been voluntarily deserted.
The right of the Indian nations to the soil in their possession was founded in nature. It
was the free and liberal gift of Heaven to them, and such as no foreigner could
rightfully annul. The blinded superstition of the times regarded the Deity as the partial
God of christians, and not as the common father of saints and savages. The pervading
influence of philosophy, reason, and truth, has since that period, given us better
notions of the rights of mankind, and of the obligations of morality.
These unquestionably are not confined [3] to particular modes of 1496
faith, but extend universally to Jews and Gentiles, to Christians
and Infidels.

Unfounded however as the claims of European sovereigns to American territories
were, they severally proceeded to act upon them. By tacit consent they adopted as a
new law of nations, that the countries which each explored should be the absolute
property of the discoverer. While they thus sported with the rights of unoffending
nations, they could not agree in their respective shares of the common spoil. The
Portuguese and Spaniards, inflamed by the same spirit of national aggrandizement,
contended for the exclusive sovereignty of what Columbus had explored. Animated
by the rancour of commercial jealousy, the Dutch and Portuguese fought for the
Brazils. Contrary to her genuine interests, England commenced a war in order that her
contraband traders on the Mexican coast, claimed by the king of Spain might no
longer be searched. No farther back than the middle of the present century, a contest
concerning boundaries of American territory belonging to neither, occasioned a long
and bloody war between, France and England.

Though Queen Elizabeth and James the first denied the authority of the pope of Rome
to give away the country of Infidels; yet they so far adopted the fanciful distinction
between the rights of heathens and the rights of christians, as to make it the
foundation of their respective grants. They freely gave away what did not belong to
them with no other proviso, than that “the territories and districts so granted, be not
previously occupied and possessed by the subjects of any other christian prince or
State.”
The first English patent which was given for the purpose of           1578
colonising the country discovered by the Cabots, was granted by
Queen Elizabeth to Sir Humphry Gilbert, but this proved abortive.
Soon after she licensed Walter Raleigh, “to search for heathen        1584
lands not inhabited by christian people,” and granted to him in
fee all the soil “within 200 leagues of the places where his people should make their
dwellings and abidings.” [4]
Under his auspices an inconsiderable colony took possession of a 1585
part of the American coast, which now forms North-Carolina. In
honor of the Virgin Queen his sovereign, he gave to the whole country the name of
Virginia. These first settlers and several others who followed them, were either
destroyed by the natives, removed by succeeding navigators, or died without leaving
any behind to tell their melancholy story, for they were never more heard of. No
permanent settlement was effected till the reign of James the first. The national ardor
which sprung from the long and vigorous administration of Queen Elizabeth,



PLL v6.0 (generated September, 2011)        23                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0520
             Online Library of Liberty: The History of the American Revolution, vol. 1



continued to produce its effects for some time after she had ceased to animate the
whole. Her successor though of an indolent disposition, possessed a laudable genius
for colonisation. Naturally fond of novelty, he was much pleased with a proposal
made to him by some of the projectors of that age “for deducing a colony into that
part of America commonly called Virginia.”
He therefore granted letters patent to Thomas Gates and his            1606
associates, by which he conferred on them “all those territories in
America, which were not then possessed by other christian princes or people, and
which lay between the 34th and 45th degree of north latitude.” They were divided into
two companies, the first consisting of adventurers of the city of London, was called
the London company, the second consisting of merchants of Plymouth and some other
Western towns, was called the Plymouth company. The adventurers were empowered
to transport thither as many English subjects as should willingly accompany them;
and it was declared “that the colonists and their children should enjoy the same
liberties as if they had remained, or were born, within the realm.”
The month of April 1607, is the epoch of the first permanent           1607
settlement on the coast of Virginia, the name then given to all
that extent of country which now forms thirteen States. The emigrants took possession
of a peninsula on the Northern side of James-river, and erected a town which in honor
of their sovereign they called James-Town. They soon experienced the
embarrassments [5] which are the usual lot of new settlers. In a few months diseases
swept away one half of their number. Those who survived were greatly chagrined by
the many vexations incidental to their new and forlorn situation.
In 1609, the Southern or London company surrendered their              1609
rights to the crown and obtained a new patent. There were then
added to the former adventurers, many of the first nobility and gentry. To them and
their successors were granted, in absolute property, the lands extending from Cape
Comfort along the sea coast, southward 200 miles, from the same promontory 200
miles northward, and from the Atlantic westward to the South sea. Licence was given
to transport to Virginia, all persons willing to go thither. The colonists and their
posterity were declared “to be entitled to the rights of subjects, as if they had
remained within the realm.” The company being thus favoured by their sovereign,
were encouraged to proceed with spirit in supporting and extending their settlement,
but before this was thoroughly accomplished, a great waste of the human species had
taken place. Within 20 years after the foundation of James-Town was laid upwards of
9000 English subjects had, at different times, migrated thither, but diseases, famine,
wars with the natives, and the other inconveniences of their new settlement, had made
such havoc among these adventurers, that by the end of that period, there remained
alive only about 1800 of that large number. The same and other causes continued to
operate so forcibly that, notwithstanding frequent accessions from new adventurers,
Virginia in 1670, sixty three years after the settlement of James-Town contained no
more than 40,000 inhabitants.

Thirteen years elapsed after James-Town began to be built before 1620
any permanent establishment was effected in the Northern or
second Colony. Various attempts for that purpose had failed, nor was the arduous
business accomplished, till it was undertaken by men who were influenced by higher
motives than the extension of agriculture or commerce.



PLL v6.0 (generated September, 2011)        24                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0521
             Online Library of Liberty: The History of the American Revolution, vol. 1



These men had been called Puritans in England, from their             1620
earnest desires of farther [6] reformation in the established
church, and particularly for their aversion to certain popish habits and ceremonies,
which they deemed sinful from their having been abused to idolatry. Such was the
intolerance of the times, and so violent the zeal for uniformity, that popular preachers
of this sect, though men of learning and piety were suspended, deprived, imprisoned,
and ruined, for their not using garments or ceremonies which their adversaries
acknowledged to be indifferent. Puritanism nevertheless gained ground. On
experiment it was found that no attempts are more fruitless than those which are made
with the view of bringing men to think alike on the subject of religion. The leaders
both of Church and State were too little acquainted with the genuine principles of
policy and christianity, to apply the proper remedy for preserving peace among
discording sects. Instead of granting a general liberty of conscience, compulsory
methods were adopted for enforcing uniformity.
An act was passed for punishing all who refused to come to            1593
church or were present at any conventicle or meeting. The
punishment was imprisonment till the convicted agreed to conform, and made a
declaration of his conformity. If that was not done in three months, he was to quit the
realm, and go into perpetual banishment. In case, he did not depart within the time
limited, or returned afterwards without a license, he was to suffer death. Such is the
renitency of the human mind to all impositions on conscience, that the more the
Puritans were oppressed, the more were they attached to their distinguishing opinions,
and the more did their sect prevail. Several of them suffered death, in preference to
purchasing an exemption from legal penalties, by doing what, in their opinion, was
wrong. It was afterwards resolved to send others, who had equally persevered in their
non-conformity, into banishment. Many chose to avoid these evils by voluntarily
exiling themselves from their native country.

A congregation of these Puritans, under the pastoral care of Mr. 1606
John Robinson, being extremely harassed for their religious
opinions, resolved to elude their persecutors by removing to Holland.
They continued there [7] ten years, and by hard labor, earned a      1620
living. Though they were much esteemed and kindly received by
the Hollanders, they were induced by very cogent reasons to think of a second
removal. The morals of the Dutch were in their opinion too dissolute; and they were
afraid that their offspring would conform to the bad examples daily before them. They
had also an ardent desire of propagating religion in foreign lands, and of separating
themselves from all the existing establishments in Europe, that they might have an
opportunity without interruption of handing down to future ages the model of a pure
church, free from the admixture of human additions. America, the colonising of
which, then excited a considerable share of public attention, presented a proper theatre
for this purpose. After serious and repeated addresses to Heaven for direction, they
resolved to cross the Atlantic. An application on their behalf, was made to their native
sovereign King James, for full liberty and freedom of conscience, but nothing more
could be obtained than a promise, that he would connive at and not molest them. The
hope that, when at the distance of 3000 miles, they would be out of the reach of
ecclesiastical courts, induced them nevertheless to venture. They sailed 101 in number
from Plymouth, in September and arrived at Cape Cod in the November following.



PLL v6.0 (generated September, 2011)        25                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0522
             Online Library of Liberty: The History of the American Revolution, vol. 1



Before landing they formed themselves into a body politic, under 1620
the crown of England, for the purpose of “framing just and equal
laws, ordinances, acts, constitutions and offices,” to which forty one of their number
subscribed their names, and promised all due submission and obedience. After
landing they employed themselves in making discoveries till the 20th of December.
They then fixed on a place for settlement, which they afterwards called New-
Plymouth and purchased the soil from its native proprietors.
These adventurers were now at the commencement of a long and 1620
dreary winter, at an immense distance from their former
habitations, on the strange coast of an uncultivated country, without a friend to
welcome their arrival, or a house to shelter them. In settling down on bare creation
they had every [8] obstacle to surmount that could prove their firmness, or try their
patience. The climate was unfavourable; the season cold and pinching. The prospect
of obtaining a supply of provisions, by cultivating the stubborn soil, required an
immensity of previous labor, and was both distant and uncertain. From the disorders
occasioned by their tedious voyage, with insufficient accommodations, together with
those brought on them by the fatigues and exertions unavoidable in a new settlement,
and the rigor of the season, they buried forty four persons, nearly one half of their
original number, within six months after their landing. Animated with a high degree
of religious fervor, they supported these various hardships with unabated resolution.
The prospect of an exemption from the tyranny of ecclesiastical courts, and of an
undisturbed liberty to worship their creator in the way that was agreeable to their
consciences, was in their estimation a sufficient counterbalance to all that they
underwent.

This handful of people laid the foundation of New-England. From them and their
subsequent associates have sprung the many thousands that have inhabited
Massachusetts, New-Hampshire, Connecticut and Rhode-Island. The Puritans, to
which sect these primitive emigrants belonged, were a plain, frugal, industrious
people, who were strict observers of moral and social duties. They held, that the Bible
was the sole rule both of faith and practice—that every man was bound to study it and
to judge of its meaning for himself, and to follow that line of conduct and mode of
worship, which he apprehended to be thereby required. They were also of opinion that
no churches or church officers had any power over other churches or officers, so as to
control them—that all church members had equal rights and privileges—that the
imposition of articles of faith, modes of worship, habits or ceremonies, was
subversive of natural rights and an usurpation of power, not delegated to any man or
body of men. They viewed church hierarchy, and especially the lordly pomp of
Bishops, as opposed to the pure[,] simple, and equal spirit, of christianity. Their
sufferings for non-conformity disposed them to reflect on the nature [9] and extent of
civil authority, and led to a conviction that tyranny, whether in church or state, was
contrary to nature, reason and revelation. There was a similarity between their
opinions of government, and those which they held on the subject of religion. Each
strengthened the other. Both were favourable to liberty, and hostile to all undue
exercise of authority.

It is matter of regret, that these noble principles of liberty ceased to operate on these
emigrants soon after they got power into their hands.



PLL v6.0 (generated September, 2011)        26                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0523
             Online Library of Liberty: The History of the American Revolution, vol. 1



In the eleventh year after their settlement in America they           1631
resolved, “that no man should be admitted to the freedom of their
body politic, but such as were members of some of their churches,” and afterwards,
“that none but such should share in the administration of civil government, or have a
voice in any election.” In a few years more, they had so far forgot their own
sufferings, as to press for uniformity in religion, and to turn persecutors, in order to
accomplish it. No better apology can be made for this inconsistent conduct, than that
the true grounds of liberty of conscience were then neither understood, nor practiced
by any sect of christians. Nor can any more satisfactory account of so open a
dereliction of former principles be offered, than that human nature is the same in all
bodies of men, and that those who are in, and those who are out of power, insensibly
exchange opinions with each other on a change of their respective situations. These
intemperate proceedings were overruled for good. As the intolerance of England
peopled Massachusetts, so the intolerance of that Province made many emigrate from
it, and gave rise to various distant settlements, which in the course of years were
formed into other Provincial establishments. Connecticut, Rhode-Island, and New-
Hampshire, were in a great measure shoots from the old venerable trunk
Massachusetts, and their early growth was much accelerated by her impolitic zeal for
uniformity. The country which was subdivided into these four Provinces had been
called New-England ever since the year 1614. The propriety of classing them under
one general name became more evident from their being settled by the same kind of
people, who were [10] strongly connected with each other by blood, uniformity of
manners, and a similarity of religious and political sentiments. The early population of
this Northern country was rapid. The Puritans, harrassed for their non-conformity in
England, passed over to it in great numbers. In the short space of twenty years from
its first settlement 21,200 settlers arrived in 298 vessels. About the year 1640, from a
change of affairs, the emigration from Old to New-England in a great measure ceased.

Maryland was the third English colony settled in North America, but the first which
from its beginning, was erected into a Province of the empire. The first and second
colonies were many years governed by corporations, and in a manner subversive of
natural liberty, but the third was from its first settlement ruled by laws enacted in a
provincial legislature. The first emigration to Maryland consisting of about two
hundred gentlemen, chiefly of the Roman Catholic religion, sailed from England in
November, 1632, and landed near the river Potowmack in the beginning of the
subsequent year.
Calvert their leader purchased the right of the Aborigines, and        1633
with their consent took possession of a town, which he called St.
Mary’s. He continued carefully to cultivate their friendship, and lived with them on
terms of perfect amity. The lands which had been thus ceded were planted with
facility, because they had already undergone the discipline of Indian tillage. Food was
therefore easily procured. The Roman Catholics, unhappy in their native land, and
desirous of a peaceful asylum, went over in great numbers to Maryland. Lord
Baltimore, to whom the Province had been granted, laid the foundation of its future
prosperity on the broad basis of security to property, and of freedom in religion. The
wisdom of these measures converted a dreary wilderness into a prosperous colony,
because men exert themselves in their several pursuits in proportion as they are
assured of enjoying in safety those blessings which they wish for most. Never did a



PLL v6.0 (generated September, 2011)        27                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0524
             Online Library of Liberty: The History of the American Revolution, vol. 1



people enjoy more happiness than the inhabitants of Maryland under Cecilius the
founder of the Province. While Virginia persecuted the Puritans, her [11] severity
compelled many to pass over into this new Province, the Assembly of which had
enacted, “that no persons, professing to believe in Christ Jesus should be molested in
respect of their religion, or in the free exercise thereof.” The prudence of the one
colony, acquired what the folly of the other had thrown away. Mankind then beheld a
new scene on the theatre of English America. They saw in Massachusetts the Puritans
persecuting various sects, and the church of England in Virginia, actuated by the same
spirit, harassing those who dissented from the established religion, while the Roman
Catholics of Maryland tolerated and protected the professors of all denominations. In
consequence of this liberal policy, and the other prudent measures adopted by the
rulers of this Province, it rapidly increased in wealth and population.

The distractions which convulsed England for 25 years preceding the restoration in
1660, left no leisure for colonising; but no sooner was Charles the Second restored to
the throne of his ancestors, than it was resumed with greater spirit than ever.

Soon after that event the restored monarch granted a charter to      1662
Connecticut, which had been previously settled by a voluntary
association of persons, who held the soil by an Indian title, without any authority from
England. By this charter King Charles established a pure democracy. Every power,
legislative, judicial and executive, was invested in the freemen of the corporation, or
their delegates, and the colony was under no obligation to communicate its legislative
acts to the national sovereign.

In the year following, a royal charter, with a grant of similar     1663
powers, was conferred on Rhode-Island and Providence
plantations. These, like Connecticut, had been previously settled by emigrants chiefly
from Massachusetts, who as an independent people had seated themselves on land
fairly obtained from the native proprietors, without any authority from the parent
state. This colony was originally planted on the Catholic principle, “That every man
who submits peaceably to the civil authority, may [12] worship God according to the
dictates of his own conscience, without molestation,” and under all the changes it has
undergone, there has been no departure from that broad basis of universal toleration.

In the same year a patent was granted to Lord Clarendon and       1663
others, comprehending that extent of country, which now forms
the States of North Carolina, South Carolina, and Georgia. Carolina though settled
originally as one government, was about the year 1728 divided into two. Georgia was,
in the year 1732, formed by George the Second into a distinct Province.

In the year 1664, King Charles the Second gave to his brother James Duke of York, a
patent which included New-York and New-Jersey. These Provinces had been
previously settled by Dutch Colonists, and held as terrirories of the United
Netherlands, but they were easily reduced to the obedience of the King of England,
who claimed the country by the right of prior discovery.
The Duke of York in the same year, gave a deed of New-Jersey 1664
to Lord Berkely and Sir George Carteret.



PLL v6.0 (generated September, 2011)        28                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0525
             Online Library of Liberty: The History of the American Revolution, vol. 1



Seventeen years afterwards King Charles gave to William Penn, 1681
a patent for Pennsylvania. Mr. Penn some time posterior to this,
obtained a farther grant of the land on the Western side of the River Delaware, and
South of Pennsylvania, which was formed into a separate Government, and is now the
State of Delaware. Notwithstanding these charters Mr. Penn did not think himself
invested with the right of the soil, till he had purchased it from the native proprietors.
In the charter of Pennsylvania; there was no express stipulation as had been inserted
in all other Colonial patents “that the Pennsylvanians and their descendants should be
considered as subjects born within the realm.” But clauses were inserted, providing
that “acts of Parliament concerning trade and navigation, and the customs, should be
duly observed.” And it was also stipulated, [“]that no custom or other contribution
should be laid on the inhabitants or their estates, unless by the consent of the
Proprietary, or Governor and Assembly, or by act of Parliament in England.” The
omission of the first clause, the insertion [13] of the second, and the reservation in
favor of Parliament, in the last, may have been occasioned by difficulties which had
then arisen about the rights of the Colonists and the power of Parliament over them.
Massachusetts had before that time questioned the authority of Parliament to tax them
and legislate for them. The general clause that the Colonists should retain all the
privileges of Englishmen had already been made, the basis of claims against which
some in the Mother Country had many objections. Perhaps the ruling powers of
England were sensible, that they had previously delegated too much of independence
to their Colonies, and intended to be more guarded in future, but their caution was too
late. Had it been seriously intended to control the natural order of events, by the
feeble force of words and clauses in a charter, the experiment ought to have been tried
from the first, and not reserved for that of Pennsylvania, which was one of the last
granted to the Colonies. Near a century after, Dr. Franklin, when examined at the Bar
of the British House of Commons explained the matter by saying “that the inhabitants
from the first settlement of the Province relied, that the Parliament never would or
could by virtue of that reservation tax them, till it had qualified itself constitutionally
for the exercise of such right, by admitting Representatives from the people to be
taxed.”

In the rapid manner just related, was the English North American Continent parcelled
out into distinct Governments. Little did the wisdom of the two preceding Centuries
foresee of the consequences both good and evil, that were to result to the old world
from discovering and colonising the new. When we consider the immense floods of
gold and silver, which have flowed from it into Europe—the subsequent increase of
industry and population, the prodigious extension of commerce, manufactures, and
navigation, and the influence of the whole on manners and arts[—]we see such an
accumulation of good, as leads us to rank Columbus among the greatest benefactors
of the human race: but when we view the injustice done the natives, the extirpation of
many of [14] their numerous nations, whose names are no more heard—the havoc
made among the first settlers—the slavery of the Africans, to which America has
furnished the temptation, and the many long and bloody wars which it has occasioned,
we behold such a crowd of woes, as excites an apprehension, that the evil has
outweighed the good.




PLL v6.0 (generated September, 2011)        29                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0526
             Online Library of Liberty: The History of the American Revolution, vol. 1



In vain do we look among ancient nations, for examples of Colonies established on
principles of policy, similar to those of the Colonies of Great-Britain. England did not,
like the republics of Greece, oblige her sons to form distant communities in the wilds
of the earth. Like Rome she did not give lands as a gratuity to soldiers, who became a
military force for the defence of her frontiers: She did not, like Carthage, subdue the
neighbouring States, in order to acquire an exclusive right to their commerce. No
conquest was ever attempted over the Aborigines of America. Their right to the soil
was disregarded, and their country looked upon as a waste, which was open to the
occupancy and use of other nations. It was considered that settlements might be there
formed for the advantage of those who should migrate thither, as well as of the
Mother Country. The rights and interests of the native proprietors were, all this time,
deemed of no account.

What was the extent of obligations by which Colonies planted under these
circumstances, were bound to the Mother Country, is a subject of nice discussion.
Whether these arose from nature and the constitution, or from compact, is a question
necessarily connected with many others. While the friends of Union contended that
the King of England had a property in the soil of America, by virtue of a right derived
from prior discovery; and that his subjects by migrating from one part of his
dominions to another, did not lessen their obligations to obey the supreme power of
the nation, it was inferred, that the emigrants to English America, continued to owe
the same obedience to the King and Parliament, as if they had never quitted the land
of their nativity. But if as others contended, the Indians were [15] the only lawful
proprietors of the country in which their Creator had placed them, and they sold their
right to emigrants who, as men, had a right to leave their native country, and as
subjects, had obtained chartered permission to do so, it follows from these premises,
that the obligations of the Colonists to their parent State, must have resulted more
from compact, and the prospect of reciprocal advantage, than from natural obligation.
The latter opinions seem to have been adopted by several of the Colonists particularly
in New-England. Sundry persons of influence in that country always held, that birth
was no necessary cause of subjection, for that the subject of any Prince or State, had a
natural right to remove to any other State or quarter of the Globe, especially if
deprived of liberty of conscience, and that, upon such removal, his subjection ceased.

The validity of charters about which the emigrants to America were universally
anxious, rests upon the same foundation. If the right of the sovereigns of England to
the soil of America was ideal, and contrary to natural justice, and if no one can give
what is not his own, their charters were on several accounts a nullity. In the eye of
reason and philosophy, they could give no right to American territory. The only
validity which such grants could have, was that the grantees had from their sovereign,
a permission to depart from their native country, and negotiate with the proprietors for
the purchase of the soil, and thereupon to acquire a power of jurisdiction subject to his
crown. These were the opinions of many of the settlers in New-England. They looked
upon their charters as a voluntary compact between their sovereign and themselves,
by which they were bound neither to be subject to, nor seek protection from any other
Prince, nor to make any laws repugnant to those of England: but did not consider
them as inferring an obligation of obedience to a Parliament, in which they were
unrepresented. The prospects of advantage which the emigrants to America expected



PLL v6.0 (generated September, 2011)        30                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0527
             Online Library of Liberty: The History of the American Revolution, vol. 1



from the protection of their native sovereign, and the prospect of aggrandizement
which their native sovereign expected from [16] the extension of his empire, made the
former very solicitous for charters, and the latter very ready to grant them. Neither
reasoned clearly on their nature nor well understood their extent. In less than eight
years 1500 miles of the sea coast were granted away, and so little did they who gave,
or they who accepted of charters, understand their own transactions, that in several
cases the same ground was covered by contradictory grants, and with an absurdity that
can only be palliated by the ignorance of the parties, some of the grants extended to
the South Sea, over a country whose breadth is yet unknown, and which to this day is
unexplored.

Ideal as these charters were, they answered a temporary purpose. The colonists
reposed confidence in them, and were excited to industry on their credit. They also
deterred foreign European powers from disturbing them, because agreeably to the late
law of nations, relative to the appropriation of newly discovered heathen countries,
they inferred the protection of the sovereign who gave them. They also opposed a
barrier to open and gross encroachments of the mother country on the rights of the
colonists; a particular detail of these is not now necessary; some general remarks may,
nevertheless, be made on the early periods of colonial history, as they cast light on the
late revolution. Long before the declaration of independence, several of the colonies
on different occasions, declared, that they ought not to be taxed but by their own
provincial assemblies, and that they considered subjection to acts of a British
parliament, in which they had no representation, as a grievance. It is also worthy of
being noted, that of the 13 colonies, which have been lately formed into States, no one
(Georgia excepted) was settled at the expence of government. Towards the settlement
of that Southern frontier, considerable sums have at different times been granted by
parliament, but the twelve more Northern provinces, have been wholly settled by
private adventurers, without any advances from the national treasury. It does not
appear, from existing records, that any compensation for their lands was ever made to
the [17] Aborigines of America, by the crown or Parliament of England; but policy as
well as justice led the colonists to purchase and pay for what they occupied. This was
done in almost every settlement, and they prospered most, who by justice and
kindness took the greatest pains to conciliate the good will of the natives.

It is in vain to look for well balanced constitutions in the early periods of colonial
history. Till the revolution in the year 1688, a period subsequent to the settlement of
the colonies, England herself can scarcely be said to have had a fixed constitution. At
that eventful era the line was first drawn between the privileges of subjects, and the
prerogatives of sovereigns. The legal and constitutional history of the colonies, in
their early periods, therefore, affords but little instruction. It is sufficient in general to
observe, that in less than eighty years from the first permanent English settlement in
North America; the two original patents granted to the Plymouth and London
companies were divided, and subdivided, into twelve distinct and unconnected
provinces, and in fifty years more a thirteenth, by the name of Georgia, was added to
the Southern extreme of previous establishments.

To each of these, after various changes, there was ultimately granted a form of
government resembling, in its most essential parts, as far as local circumstances



PLL v6.0 (generated September, 2011)        31                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0528
             Online Library of Liberty: The History of the American Revolution, vol. 1



would permit, that which was established in the parent state. A minute description of
constitutions, which no longer exist, would be both tedious and unprofitable. In
general, it may be observed, that agreeably to the spirit of the British constitution,
ample provision was made for the liberties of the inhabitants. The prerogatives of
royalty and dependence on the Mother Country, were but feebly impressed, on the
colonial forms of government. In some of the provinces the inhabitants chose their
governors, and all other public officers, and their legislatures were under little or no
controul. In others the crown delegated most of its power to particular persons, who
were also invested with the property of the soil. In those which were most
immediately dependent on the King, he exercised no higher prerogatives over the
colonists than over their fellow [18] subjects in England, and his power over the
provincial legislative assemblies, was not greater than what he was constitutionally
vested with, over the house of commons in the Mother Country. From the
acquiescence of the parent state, the spirit of her constitution and daily experience, the
colonists grew up in a belief, that their local assemblies stood in the same relation to
them, as the parliament of Great Britain, to the inhabitants of that island. The benefits
of legislation were conferred on both, only through these constitutional channels.

It is remarkable, that though the English possessions in America were far inferior in
natural riches to those which fell to the lot of other Europeans, yet the security of
property and of liberty, derived from the English constitution, gave them a
consequence to which the colonies of other powers, though settled at an earlier day,
have not yet attained. The wise and liberal policy of England towards her colonies,
during the first century and [a] half after their settlement, had a considerable influence
in exalting them to this pre-eminence. She gave them full liberty to govern
themselves, by such laws as their local legislatures thought necessary, and left their
trade open to every individual in her dominions. She also gave them the amplest
permission to pursue their respective interests in such manner, as they thought proper,
and reserved little for herself, but the benefit of their trade, and that of a political
union under the same head. The colonies, founded by other powers, experienced no
such indulgences. Portugal and Spain burdened theirs with many vexatious
regulations, gave encouragement only to what was for their own interest, and
punished whatever had a contrary tendency. France and Holland did not adopt such
oppressive maxims, but were in fact not much less rigorous and coercive. They
parted, as it were, with the propriety of their colonies to mercantile associations,
which sold to the colonists the commodities of Europe, at an enormous advance, and
took the produce of their lands, at a low price, and, at the same time, discouraged the
growth of any more than they could dispose of, at excessive profits. These oppressive
regulations were followed [19] with their natural consequences: The settlements thus
restricted advanced but slowly in population and in wealth.

The English colonies participated in that excellent form of government, with which
their parent isle was blessed, and which had raised it to an admirable height of
agriculture, commerce, and manufactures. After many struggles, it had been
acknowledged to be essential to the constitution of Great-Britain, that the people
could not be compelled to pay any taxes, nor be bound by any laws, but such as had
been granted, or enacted, with the consent of themselves, or of their representatives. It
was also one of their privileges, that they could not be affected either in their



PLL v6.0 (generated September, 2011)        32                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0529
             Online Library of Liberty: The History of the American Revolution, vol. 1



property, their liberties or their persons, but by the unanimous consent of twelve of
their peers.

From the operation of these general principles of liberty, and the wise policy of Great
Britain, her American settlements increased in number, wealth, and resources, with a
rapidity which surpassed all previous calculations. Neither antient nor modern history
can produce an example of colonies governed with equal wisdom, or flourishing with
equal rapidity. In the short space of 150 years their numbers increased to three
millions, and their commerce to such a degree, as to be more than a third of that of
Great Britain. They also extended their settlements 1500 miles on the sea coast, and
300 miles to the westward. Their rapid population, though partly accelerated by the
influx of strangers, was principally owing to internal causes. In consequence of the
equality of fortune and simplicity of manners, which prevailed among them, their
inhabitants multiplied far beyond the proportion of old nations, corrupted and
weakened by the vices of wealth, and above all, of vanity, than which, perhaps, there
is no greater enemy to the increase of the human species.

The good effects of a wise policy and equal government, were not only discernible in
raising the colonies of England to a pre-eminence over those of other European
powers, but in raising some among themselves to greater importance than others.
Their relative population and wealth, were by no means correspondent to their
respective [20] advantages of soil and climate. From the common disproportion
between the natural and artificial wealth of different countries, it seems to be a
general rule, that the more nature does for any body of men, the less they are disposed
to do for themselves.

The New-England Provinces, though possessed of comparatively a barren country,
were improved much faster than others, which were blessed with a superior soil and
milder climate. Their first settlers were animated with a high degree of that religious
fervor which excites to great undertakings. They also settled their vacant lands on
principles of the wisest policy. Instead of granting large tracts to individuals, they sold
the soil in small farms, to those who personally cultivated the same. Instead of
disseminating their inhabitants over an extensive country, they formed successive
settlements, in townships of six miles square. They also made such arrangements, in
these townships, as co-extended the blessings of education and of religious
instruction, with their settlements. By these means industry and morality were
propagated, and knowledge was generally diffused.

In proportion to their respective numbers, it is probable that no other country in the
world contained more sober orderly citizens, and fewer who were profligate and
abandoned. Those high crimes which are usually punished with death, were so rare in
New-England, that many years have elapsed, in large populous settlements, without a
single execution. Their less fertile soil disposed them to a spirit of adventure, and their
victorious industry rose superior to every obstacle. In carrying on the whale fishery,
they not only penetrated the deepest frozen recesses of Hudson’s Bay, and Davis’
straits: But pierced into the opposite regions of polar cold. While some of them were
striking the harpoon on the coast of Africa, others pursued their gigantic game, near
the shores of Brazil. While they were yet in their infancy as a political society, they



PLL v6.0 (generated September, 2011)        33                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0530
             Online Library of Liberty: The History of the American Revolution, vol. 1



carried on this perilous business to an extent exceeding all that the perseverance of
Holland, the activity of France, or the vigor of English enterprize, had ever
accomplished. A spirit of liberty prompted their [21] industry, and a free constitution
guarded their civil rights. The country was settled with yeomanry, who were both
proprietors, and cultivators, of the soil. Luxury was estranged from their borders.
Enervating wealth and pinching poverty, were both equally rare. Early marriages, and
a numerous offspring, were common—thence population was rapid, and the
inhabitants generally possessed that happy state of mediocrity, which favors the
improvement both of mind and body.

New-York adjoined New-England, but did not encrease with equal rapidity. A few by
monopolizing large tracts of land, reduced many to the necessity of being tenants, or
of removing to other Provinces, where land could be obtained on more favourable
terms. The encrease of population, in this Province, was nevertheless great, when
compared with that of old countries. This appears from the following statement of
their numbers at different periods. In 1756, the Province of New-York contained
83,233 whites, and in 1771, 148,124, an increase of nearly two for one, in the space of
fifteen years.

Pennsylvania was at first settled under the auspices of the celebrated William Penn,
who introduced a number of industrious inhabitants, chiefly of the sect of Quakers.
The population of this country advanced, equally, with that, of the New-England
Provinces. Among the inducements operating on foreigners to settle in Pennsylvania,
was a most excellent form of provincial government, which secured the religious as
well as the civil rights of its inhabitants. While the Mother Country laboured under an
oppressive ecclesiastical establishment, and while partialities of the same kind, were
sanctioned by law, in some of the American Provinces, perfect liberty of conscience,
and an exact equality of all sects was, in every period, a part of the Constitution of
Pennsylvania.

Quaker simplicity, industry, and frugality, contributed, in like manner, to the
flourishing of that Province. The habits of that plain people correspond, admirably,
with a new country, and with republican constitutions. Opposed to idleness and
extravagance, they combined the whole [22] force of religion, with customs and laws,
to exile these vices, from their society. The first Quaker settlers were soon followed
by Germans, whose industry was not inferior to their own. The emigrants from other
countries who settled in Pennsylvania, followed these good examples, and industry
and frugality became predominant virtues, over the whole Province.

The policy of a Loan-Office was also eminently beneficial. The Proprietaries of
Pennsylvania, sold their lands in small tracts, and on long credit. The purchasers were
indulged with the liberty of borrowing, on interest, paper bills of credit, out of the
Loan-Office, on the mortgage of their lands. Perhaps there never was an institution
which contributed more to the happiness of the people, or to the flourishing of a new
country, than this land Loan-Office scheme. The Province being enriched by the clear
interest of its loaned paper, was thereby enabled to defray the expences of
government, with moderate taxes. The industrious farmer was furnished with the
means of cultivating and stocking his farm. These improvements, by increasing the



PLL v6.0 (generated September, 2011)        34                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0531
             Online Library of Liberty: The History of the American Revolution, vol. 1



value of the land, not only established the credit of the paper, but enabled the
borrower, in a few years, to pay off the original loan with the productions of the soil.
The progressive improvements of Pennsylvania may be estimated from the increase of
its trade. In the year 1704, that Province imported goods from the Mother Country,
amounting in value only to £11,499 sterling, but in 1772, to the value of £507,909, an
encrease of nearly fifty for one, in little more than half a century.

In Maryland and Virginia, a policy less favourable to population, and somewhat
different from that of Pennsylvania, took place. The Church of England was
incorporated with the first settlement of Virginia, and in the lapse of time, it also
became the established religion of Maryland. In both these Provinces, long before the
American Revolution, that church possessed a legal preeminence, and was maintained
at the expence, not only of its own members, but of all other denominations. These
deterred great numbers, especially of the Presbyterian [23] denomination, who had
emigrated from Ireland from settling within the limits of these governments, and
fomented [a] spirit of discord between those who belonged to, and those who
dissented from, the established church.

In these and the other Southern Provinces, domestic slavery was common. Though it
was not by law forbidden any where, yet there were comparatively few slaves any
where, to the Northward of Maryland. The peaceable and benevolent religion of the
Quakers, induced their united opposition to all traffic of the human race. Many
individuals of other denominations, in like manner discountenanced it, but the
principal ground of difference on this head between the Northern and Southern
Provinces, arose, less, from religious principles, than from climate, and local
circumstances. In the former, they found it to be for their interest to cultivate their
lands with white men, in the latter with those of an opposite colour. The stagnant
waters, and low lands, which are so frequent on the shores of Maryland and Virginia,
and on the coasts, and near the rivers in the Southern Provinces, generate diseases,
which are more fatal to whites than blacks. There is a physical difference in the
constitution of these varieties of the human species. The latter secrete less by the
kidnies, and more by the glands of the skin than the former. This greater degree of
transpiration renders the blacks more tolerant of heat, than the whites. The perspirable
matter, thrown off by the former, is more foetid than that of the latter. It is perhaps
owing to these circumstances, that blacks enjoy better health, in warm and marshy
countries, than whites.

It is certain, that a great part of the low country in several of the provinces must have
remained without cultivation, if it had not been cultivated by black men. From
imagined necessity, founded on the natural state of the country, domestic slavery
seemed to be forced on the Southern provinces. It favored cultivation, but produced
many baneful consequences. It was particularly hostile to the proper education of
youth. Industry, temperance, and abstinence, virtues essential to the health and vigor
of both mind and body, were with difficulty [24] practised, where the labour of slaves
procured an abundance, not only of the necessaries, but of the delicacies of life, and
where daily opportunities and facilities were offered, for early, excessive, and
enervating indulgences. Slavery also led to the engrossing of land, in the hands of a
few. It impeded the introduction of labouring freemen, and of course diminished the



PLL v6.0 (generated September, 2011)        35                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0532
             Online Library of Liberty: The History of the American Revolution, vol. 1



capacity of the country for active defence, and at the same time endangered internal
tranquility, by multiplying a species of inhabitants, who had no interest in the soil. For
if a slave can have a country in the world, it must be any other in preference to that, in
which he is compelled to labour for a master. Such is the force of habit, and the
pliancy of human nature, that though degrading freemen to the condition of slaves,
would, to many, be more intolerable than death, yet Negroes who have been born and
bred in habits of slavery, are so well satisfied with their condition, that several have
been known to reject proffered freedom, and as far as circumstances authorize us to
judge, emancipation does not appear to be the wish of the generality of them. The
peasantry of few countries enjoy as much of the comforts of life, as the slaves, who
belong to good masters. Interest concurs with the finer feelings of human nature, to
induce slave-holders to treat with humanity and kindness, those who are subjected to
their will and power. There is frequently more happiness in kitchens than parlours,
and life is often more pleasantly enjoyed by the slave, than his master. The political
evils of slavery do not so much arise from the distresses it occasions to slaves, as from
its diminishing the incitements to industry, and from its unhappy influence on the
general state of society. Where it is common, a few grow rich, and live in ease and
luxury, but the community is deprived of many of its resources for independent
happiness, and depressed to a low station on the scale of national greatness. The
aggregate industry of a country, in which slaves and freemen are intermixed, will
always be less than where there is a number of freemen equal to both. Nothing
stimulates to industry so much as interest. The man who works for another, will
contrive many artifices to make [25] that work as little as possible, but he who has an
immediate profit from his labor, will disregard tasks, times and seasons. In
settlements where the soil is cultivated by slaves, it soon becomes unfashionable for
freemen to labor, than which no greater curse can befal a country. The individuals,
who by the industry of their slaves are released from the necessity of personal
exertions, will be strongly tempted to many practices injurious to themselves and
others. Idleness is the parent of every vice, while labor of all kinds, favours and
facilitates the practice of virtue. Unhappy is that country, where necessity compels the
use of slaves, and unhappy are the people, where the original decree of heaven “that
man should eat his bread in the sweat of his face” is by any means whatever generally
eluded.

The influence of these causes was so extensive, that though the Southern Provinces
possessed the most fruitful soil and the mildest climate, yet they were far inferior to
their neighbours in strength, population, industry, and aggregate wealth. This
inferiority, increased or diminished, with the number of Slaves in each Province,
contrasted with the number of freemen. The same observation held good between
different parts of the same Province. The sea coast which, from necessity, could be
cultivated only by black men, was deficient in many of the enjoyments of life, and lay
at the mercy of every bold invader, while the Western Country, where cultivation was
more generally carried on by freemen, though settled at a later period, sooner attained
the means of self defence, and, relatively, a greater proportion of those comforts with
which a cultivated country rewards its industrious inhabitants.

In the Southern Provinces, the long credit given by British merchants, was a principal
source of their flourishing. The immense capitals of the merchants trading to the



PLL v6.0 (generated September, 2011)        36                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0533
             Online Library of Liberty: The History of the American Revolution, vol. 1



North American Continent, enabled them to extend credit to the term of several years.
They received a profit on their goods, and an annual interest of five per cent on the
sums for which they were sold. This enabled the American merchant to extend credit
to the [26] planter, from whom he received a higher interest than he paid in Great-
Britain. The planters being furnished, on credit, with slaves and every thing necessary
for the cultivation of their lands, when careful and industrious, cleared so much more
than the legal interest with which they were charged, that in a few years of successful
planting, the difference enabled them to pay their debts and clear their capital. By the
help of credit, a beneficial intercourse was established, which redounded to the benefit
of both parties.

These causes eminently contributed to the prosperity of the English Provinces. Others,
besides co-operating, to the same end, produced a warm love for liberty, a high sense
of the rights of human nature, and a predilection for independence.

The first emigrants from England for colonising America, left the Mother Country at a
time when the dread of arbitrary power was the predominant passion of the nation.
Except the very modern charter of Georgia, in the year 1732, all the English Colonies
obtained their charters and their greatest number of European settlers, between the
years 1603 and 1688. In this period a remarkable struggle between prerogative and
privilege commenced, and was carried on till it terminated in a revolution highly
favourable to the liberties of the people. In the year 1621, when the English House of
Commons claimed freedom of speech, “as their ancient and undoubted right, and an
inheritance transmitted to them from their ancestors;” King James the First replied,
“that he could not allow of their style, in mentioning their ancient and undoubted
rights, but would rather have wished they had said, that their privileges were derived
from the grace and permission of their sovereign.” This was the opening of a dispute
which occupied the tongues, pens and swords, of the most active men in the nation,
for a period of seventy years. It is remarkable that the same period is exactly co-
incident with the settlement of the English Colonies. James, educated in the arbitrary
sentiments of the divine right of Kings, conceived his subjects to be his property, and
that their privileges were [27] matters of grace and favour flowing, from his
generosity. This high claim of prerogative excited opposition in support of the rights
of the people. In the progress of the dispute, Charles the First, son of King James, in
attempting to levy ship-money, and other revenues without consent of Parliament,
involved himself in a war with his subjects, in which, after various conflicts, he was
brought to the block and suffered death as an enemy to the constitution of his country.
Though the monarchy was restored under Charles the Second, and transmitted to
James the Second, yet the same arbitrary maxims being pursued, the nation, tenacious
of its rights, invited the Prince of Orange to the sovereignty of the island, and expelled
the reigning family from the throne. While these spirited exertions were made, in
support of the liberties of the parent isle, the English Colonies were settled, and
chiefly with inhabitants of that class of people, which was most hostile to the claims
of prerogative. Every transaction in that period of English history, supported the
position that the people have a right to resist their sovereign, when he invades their
liberties, and to transfer the crown from one to another, when the good of the
community requires it.




PLL v6.0 (generated September, 2011)        37                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0534
             Online Library of Liberty: The History of the American Revolution, vol. 1



The English Colonists were from their first settlement in America, devoted to liberty,
on English ideas, and English principles. They not only conceived themselves to
inherit the privileges of Englishmen, but though in a colonial situation, actually
possessed them.

After a long war between King and Parliament, and a Revolution—these were settled
on the following fundamental principles.

That it was the undoubted right of English subjects, being freemen or freeholders, to
give their property, only by their own consent. That the House of Commons exercised
the sole right of granting the money of the people of England, because that house
alone, represented them. That taxes were the free gifts of the people to their rulers.
That the authority of sovereigns was to be exercised only for the good of their
subjects. That it was the right of the people to meet together, and peaceably to
consider of their grievances—[28] to petition for a redress of them, and finally, when
intolerable grievances were unredressed, to seek relief, on the failure of petitions and
remonstrances, by forcible means.

Opinions of this kind generally prevailing, produced, among the colonists, a more
determined spirit of opposition to all encroachments on their rights, than would
probably have taken place, had they emigrated from the Mother Country in the
preceding century, when the doctrines of passive obedience, non resistance, and the
divine right of kings, were generally received.

That attachment to their sovereign, which was diminished in the first emigrants to
America, by being removed to a great distance from his influence was still farther
diminished, in their descendants. When the American revolution commenced, the
inhabitants of the colonies were for the most part, the third and fourth, and sometimes
the fifth or sixth generation, from the original emigrants. In the same degree as they
were removed from that parent stock, they were weaned from the partial attachment,
which bound their forefathers to the place of their nativity. The affection for the
Mother Country, as far as it was a natural passion, wore away in successive
generations, till at last it had scarcely any existence.

That mercantile intercourse, which connects different countries, was in the early
periods of the English Colonies, far short of that degree, which is necessary to
perpetuate a friendly union. Had the first great colonial establishments been made in
the Southern Provinces, where the suitableness of native commodities would have
maintained a brisk and direct trade with England—the constant exchange of good
offices between the two countries, would have been more likely to perpetuate their
friendship. But as the Eastern Provinces were the first, which were thickly settled, and
they did not for a long time cultivate an extensive trade with England, their
descendants speedily lost the fond attachment, which their forefathers felt to their
Parent State. The bulk of the people in New England knew little of the Mother
Country, having only heard of her as a distant kingdom, the rulers [29] of which, had
in the preceding century, persecuted and banished their ancestors to the woods of
America.




PLL v6.0 (generated September, 2011)        38                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0535
             Online Library of Liberty: The History of the American Revolution, vol. 1



The distance of America from Great Britain generated ideas, in the minds of the
colonists, favourable to liberty. Three thousand miles of ocean separated them from
the Mother Country. Seas rolled, and months passed, between orders, and their
execution. In large governments the circulation of power is enfeebled at the
extremities. This results from the nature of things, and is the eternal law of extensive
or detached empire. Colonists, growing up to maturity, at such an immense distance
from the seat of government, perceived the obligation of dependence much more
feebly, than the inhabitants of the parent isle, who not only saw, but daily felt, the
fangs of power. The wide extent and nature of the country contributed to the same
effect. The natural seat of freedom is among high mountains, and pathless deserts,
such as abound in the wilds of America.

The religion of the colonists also nurtured a love for liberty. They were chiefly
protestants, and all protestantism is founded on a strong claim to natural liberty, and
the right of private judgement. A majority of them were of that class of men, who, in
England, are called Dissenters. Their tenets, being the protestantism of the protestant
religion, are hostile to all interference of authority, in matters of opinion, and
predispose to a jealousy for civil liberty. They who belonged to the Church of
England were for the most part independents, as far as church government and
hierarchy, were concerned. They used the liturgy of that church, but were without
Bishops, and were strangers to those systems, which make religion an engine of state.
That policy, which unites the lowest curate with the greatest metropolitan, and
connects both with the sovereign, was unknown among the colonists. Their religion
was their own, and neither imposed by authority, nor made subservient to political
purposes. Though there was a variety of sects, they all agreed in the communion of
liberty, and all reprobated the courtly doctrines of passive obedience, and non-
resistance. The same dispositions were fostered by the usual [30] modes of education
in the colonies. The study of law was common and fashionable. The infinity of
disputes, in a new and free country, made it lucrative, and multiplied its followers. No
order of men has, in all ages, been more favourable to liberty, than lawyers. Where
they are not won over to the service of government, they are formidable adversaries to
it. Professionally taught the rights of human nature, they keenly and quickly perceive
every attack made on them. While others judge of bad principles by the actual
grievances they occasion, lawyers discover them at a distance, and trace future
mischiefs from gilded innovations.

The reading of those colonists who were inclined to books, generally favoured the
cause of liberty. Large libraries were uncommon in the New World. Disquisitions on
abstruse subjects, and curious researches into antiquity, did not accord with the genius
of a people, settled in an uncultivated country, where every surrounding object
impelled to action, and little leisure was left for speculation. Their books were
generally small in size, and few in number: A great part of them consisted of those
fashionable authors, who have defended the cause of liberty. Catos’ letters, the
Independent Whig, and such productions, were common in one extreme of the
colonies, while in the other, histories of the Puritans, kept alive the remembrance of
the sufferings of their forefathers, and inspired a warm attachment, both to the civil
and the religious rights of human nature.




PLL v6.0 (generated September, 2011)        39                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0536
             Online Library of Liberty: The History of the American Revolution, vol. 1



In the Southern Colonies, slavery nurtured a spirit of liberty, among the free
inhabitants. All masters of slaves who enjoy personal liberty will be both proud and
jealous of their freedom. It is, in their opinion, not only an enjoyment, but a kind of
rank and privilege. In them, the haughtiness of domination, combines with the spirit
of liberty. Nothing could more effectually animate the opposition of a planter to the
claims of Great-Britain, than a conviction that those claims in their extent, degraded
him to a degree of dependence on his fellow subjects, equally humiliating with that
which existed between his slaves and himself.

[31] The state of society in the Colonies favoured a spirit of liberty and independence.
Their inhabitants were all of one rank. Kings, Nobles and Bishops, were unknown
among them. From their first settlement, the English Provinces received impressions
favourable to democratic forms of government. Their dependent situation forbad any
inordinate ambition among their native sons, and the humility of their society,
abstracted as they were from the splendor and amusements of the Old World, held
forth few allurements to invite the residence of such from the Mother Country as
aspired to hereditary honors. In modern Europe, the remains of the feudal system have
occasioned an order of men superior to that of the commonality, but, as few of that
class migrated to the Colonies, they were settled with the yeomanry. Their
inhabitants, unaccustomed to that distinction of ranks, which the policy of Europe has
established, were strongly impressed with an opinion, that all men are by nature equal.
They could not easily be persuaded that their grants of land, or their civil rights,
flowed from the munificence of Princes. Many of them had never heard of Magna
Charta, and those who knew the circumstances of the remarkable period of English
history, when that was obtained, did not rest their claims to liberty and property on the
transactions of that important day. They looked up to Heaven as the source of their
rights, and claimed, not from the promises of Kings but, from the parent of the
universe. The political creed of an American Colonist was short but substantial. He
believed that God made all mankind originally equal: That he endowed them with the
rights of life, property, and as much liberty as was consistent with the rights of others.
That he had bestowed on his vast family of the human race, the earth for their support,
and that all government was a political institution between men naturally equal, not
for the aggrandizement of one, or a few, but for the general happiness of the whole
community. Impressed with sentiments of this kind, they grew up, from their earliest
infancy, with that confidence which is well calculated to inspire a love for liberty, and
a prepossession in favour of independence.

[32] In consequence of the vast extent of vacant country, every colonist was, or easily
might be, a freeholder. Settled on lands of his own, he was both farmer and
landlord—producing all the necessaries of life from his own grounds, he felt himself
both free and independent. Each individual might hunt, fish, or fowl, without injury to
his neighbours. These immunities which, in old countries, are guarded by the sanction
of penal laws, and monopolized by a few, are the common privileges of all, in
America. Colonists, growing up in the enjoyment of such rights, felt the restraint of
law more feebly than they, who are educated in countries, where long habits have
made submission familiar. The mind of man naturally relishes liberty—where from
the extent of a new and unsettled country, some abridgements thereof are useless, and




PLL v6.0 (generated September, 2011)        40                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0537
             Online Library of Liberty: The History of the American Revolution, vol. 1



others impracticable, the natural desire of freedom is strengthened, and the
independent mind revolts at the idea of subjection.

The Colonists were also preserved from the contagion of ministerial influence by their
distance from the metropolis. Remote from the seat of power and corruption, they
were not over-awed by the one, nor debauched by the other. Few were the means of
detaching individuals from the interest of the public. High offices, were neither
sufficiently numerous nor lucrative to purchase many adherents, and the most
valuable of these were conferred on natives of Britain. Every man occupied that rank
only, which his own industry, or that of his near ancestors, had procured him. Each
individual being cut off from all means of rising to importance, but by his personal
talents, was encouraged to make the most of those with which he was endowed.
Prospects of this kind excited emulation, and produced an enterprising laborious set of
men, not easily overcome by difficulties, and full of projects for bettering their
condition.

The enervating opulence of Europe had not yet reached the colonists. They were
destitute of gold and silver, but abounded in the riches of nature. A sameness of
circumstances and occupations created a great sense of equality, and disposed them to
union in any common cause, [33] from the success of which, they might expect to
partake of equal advantages.

The colonies were communities of separate independent individuals, under no general
influence, but that of their personal feelings and opinions. They were not led by
powerful families, nor by great officers, in church or state. Residing chiefly on lands
of their own, and employed in the wholesome labours of the field, they were in a great
measure strangers to luxury. Their wants were few, and among the great bulk of the
people, for the most part, supplied from their own grounds. Their enjoyments were
neither far-fetched, nor dearly purchased, and were so moderate in their kind, as to
leave both mind and body unimpaired. Inured from their early years to the toils of a
country life, they dwelled in the midst of rural plenty. Unacquainted with ideal wants,
they delighted in personal independence. Removed from the pressures of indigence,
and the indulgence of affluence, their bodies were strong, and their minds vigorous.

The great bulk of the British colonists were farmers, or planters, who were also
proprietors of the soil. The merchants, mechanics and manufacturers, taken
collectively, did not amount to one fifteenth of the whole number of inhabitants.
While the cultivators of the soil depend on nothing but heaven and their own industry,
other classes of men contract more or less of servility, from depending on the caprice
of their customers. The excess of the farmers over the collective numbers of all the
other inhabitants, gave a cast of independence to the manners of the people, and
diffused the exalting sentiments, which have always predominated among those, who
are cultivators of their own grounds. These were farther promoted by their moderate
circumstances, which deprived them of all superfluity for idleness, or effeminate
indulgence.

The provincial constitutions of the English colonies nurtured a spirit of liberty. The
King and government of Great-Britain held no patronage in America, which could



PLL v6.0 (generated September, 2011)        41                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0538
             Online Library of Liberty: The History of the American Revolution, vol. 1



create a portion of attachment and influence, sufficient to counteract that spirit in
popular assemblies, which, when left to itself, illy brooks any authority, that interferes
with its own.

[34] The inhabitants of the colonies from the beginning, especially in New-England,
enjoyed a government, which was but little short of being independent. They had not
only the image, but the substance of the English constitution. They chose most of their
magistrates, and paid them all. They had in effect the sole direction of their internal
government. The chief mark of their subordination consisted in their making no laws
repugnant to the laws of their Mother Country—their submitting such laws as they
made to be repealed by the King, and their obeying such restrictions, as were laid on
their trade, by parliament. The latter were often evaded, and with impunity. The other
small checks were scarcely felt, and for a long time were in no respects injurious to
their interests.

Under these favourable circumstances, colonies in the new world had advanced nearly
to the magnitude of a nation, while the greatest part of Europe was almost wholly
ignorant of their progress. Some arbitrary proceedings of governors, proprietary
partialities, or democratical jealousies, now and then, interrupted the political calm,
which generally prevailed among them, but these and other occasional impediments
of their prosperity, for the most part, soon subsided. The circumstances of the country
afforded but little scope for the intrigues of politicians, or the turbulence of
demagogues. The colonists being but remotely affected by the bustlings of the old
world, and having but few objects of ambition or contention among themselves, were
absorbed in the ordinary cares of domestic life, and for a long time exempted from a
great proportion of those evils, which the governed too often experience, from the
passions and follies of statesmen. But all this time they were rising higher, and though
not sensible of it, growing to a greater degree of political consequence.

One of the first events, which as an evidence of their increasing 1745
importance, drew on the colonies a share of public attention, was
the taking of Louisbourg from France, while that country was at war with Great-
Britain. This enterprize was projected by Governor Shirley, of Massachusetts, and
undertaken by the sole authority of [35] the legislature of that Colony. It was carried
by only a single vote to make the attempt, but after the adoption of the measure, there
was an immediate union of all parties, and all were equally zealous in carrying it into
execution. The expedition was committed to General Pepperell, and upwards of 5000
men were speedily raised for the service, and put under his command. This force
arrived at Canso, on the 4th of April: A British marine force from the West-Indies,
commanded by Commodore Warren, which arrived in the same month, acted in
concert with these land forces. Their combined operations were carried on with so
much judgment, that on the 17th of June the fortress capitulated.

The war in which Louisbourg was taken, was scarcely ended when another began, in
which the colonies were distinguished parties. The reduction of that fortress, by
colonial troops, must have given both to France and England, enlarged ideas of the
value of American territory, and might have given rise to that eagerness for extending
the boundaries of their respective colonies, which soon after, by a collision of claims



PLL v6.0 (generated September, 2011)        42                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0539
             Online Library of Liberty: The History of the American Revolution, vol. 1



to the same ground, laid the foundation of a bloody war between the two nations. It is
neither possible nor necessary to decide on the rights of either to the lands about
which this contest began. It is certain that the prospects of convenience and future
advantage, had much more influence on both, than the considerations of equity. As
the contending powers considered the rights of the native inhabitants of no account, it
is not wonderful that they should not agree in settling their own. The war was brought
on in the following manner. About the year 1749, a grant of 600,000 acres of land in
the neighbourhood of the Ohio, was made out in favour of certain persons in
Westminster, London, and Virginia, who had associated under the title of the Ohio
company. At this time France was in possession of the country, on both sides of the
mouth of the Mississippi, as well as of Canada, and wished to form a communication
between these two extremities of her territories in North-America. She was therefore
alarmed at the scheme in agitation by the Ohio company [36] in as much as the land
granted to them, lay between her Northern and Southern settlements.
Remonstrances against British encroachments, as they were             1753
called, having been made in vain by the Governor of Canada, the
French, at length, seized some British subjects who were trading among the
Twightwees, a nation of Indians near the Ohio, as intruders on the land of his most
Christian Majesty, and sent them to a fort on the South side of Lake Erie. The
Twightwees, by way of retaliation for capturing British traders, whom they deemed
their allies, seized three French traders and sent them to Pennsylvania. The French
persisting in their claims to the country on the Ohio, as part of Canada, strengthened
themselves by erecting new forts in its vicinity, and at length began to seize and
plunder every British trader, found on any part of that river. Repeated complaints of
those violences being made to the Governor of Virginia, it was at length determined
to send a suitable person to the French commandant near the Ohio, to demand the
reason of his hostile proceedings, and to insist on his evacuating a fort he had lately
built. Major Washington, being then but little more than 21 years of age, offered his
service, which was thankfully accepted. The distance to the French settlement was
more than 400 miles, and one half of the rout led through a wilderness, inhabited only
by Indians. He nevertheless set out in an uncommonly severe season, attended only by
one companion. From Winchester, he proceeded on foot, with his provisions on his
back. When he arrived and delivered his message, the French commandant refused to
comply, and claimed the country as belonging to the King his master, and declared
that he should continue to seize and send as prisoners to Canada, every Englishman
that should attempt to trade on the Ohio, or any of its branches. Before Major
Washington returned, the Virginians had sent out workmen and materials, to erect a
fort at the conflux of the Ohio, and the Monongahela. While they were engaged in this
work, the French came upon them—drove them out of the country, and erected a
regular fortification on the same spot. These spirited [37] proceedings overset the
schemes of the Ohio company, but its members both in England and America, were
too powerful to brook the disappointment. It was therefore resolved to instruct the
colonies to oppose with arms, the encroachments of the French on the British
territories, as these Western lands were called. In obedience to these instructions,
Virginia raised three hundred men, put them under the command of Colonel
Washington, and sent them on towards the Ohio.
An engagement between them and a party of French, took place, May 28, 1754
in which the latter were defeated. On this Mr. de Villier, the



PLL v6.0 (generated September, 2011)        43                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0540
             Online Library of Liberty: The History of the American Revolution, vol. 1



French commandant marched down with 900 men, besides Indians, and attacked the
Virginians. Colonel Washington made a brave defence, behind a small unfinished
intrenchment; called Fort Necessity; but at length accepted of honorable terms of
capitulation.

From the eagerness discovered by both nations for these lands, it occurred to all, that
a rupture between France and England, could not be far distant. It was also evident to
the rulers of the latter, that the colonies would be the most convenient centre of
operation, for repressing French encroachments. To draw forth their colonial
resources, in an uniform system of operations, then, for the first time, became an
object of public attention.
To digest a plan for this purpose, a general meeting of the           1754
Governors, and most influential members of the Provincial
Assemblies, was held at Albany. The commissioners, at this Congress, were
unanimously of opinion, that an union of the colonies was necessary, and they
proposed a plan to the following effect, “that a grand Council should be formed of
members, to be chosen by the Provincial Assemblies, which Council, together with a
Governor, to be appointed by the Crown, should be authorised to make general laws,
and also to raise money from all the colonies for their common defence.[”] The
leading members of the Provincial Assemblies, were of opinion, that if this plan was
adopted, they could defend themselves from the French, without any assistance from
Great-Britain. This plan, when sent to England, was not acceptable to the Ministry,
and in lieu thereof, they [38] proposed “that the Governors of all the colonies,
attended by one or two members of their respective Councils,” which were for the
most part of royal appointment, “should from time to time concert measures for the
whole colonies—erect forts, and raise troops with a power to draw upon the British
treasury in the first instance: but to be ultimately re-imbursed by a tax to be laid on
the colonies by act of Parliament.” This was as much disrelished by the colonists, as
the former plan had been by the British Ministry. The principle of some general
power, operating on the whole of the colonies, was still kept in mind, though dropped
for the present.

The ministerial plan laid down above, was transmitted to Governor Shirley; and by
him communicated to Dr. Franklin, and his opinion thereon requested. That sagacious
patriot, sent to the Governor an answer in writing, with remarks upon the proposed
plan, in which by his strong reasoning powers, on the first view of the new subject, he
anticipated the substance of a controversy, which for twenty years employed the
tongues, pens and swords, of both countries.

The policy of repressing the encroachments of the French on the British colonies, was
generally approved, both in England and America. It was therefore resolved to take
effectual measures for driving them from the Ohio, and also for reducing Niagara,
Crown-Point, and the other posts, which they held within the limit claimed by the
King of Great-Britain.

To effect the first purpose, General Braddock was sent from Ireland to Virginia, with
two regiments, and was there joined by as many more, as amounted, in the whole, to
2200 men. He was a brave man, but destitute of the other qualifications of a great



PLL v6.0 (generated September, 2011)        44                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0541
             Online Library of Liberty: The History of the American Revolution, vol. 1



officer. His haughtiness disgusted the Americans, and his severity made him
disagreeable to the regular troops. He particularly slighted the country militia, and the
Virginia officers. Colonel Washington begged his permission to go before him, and
scour the woods with his provincial troops, who were well acquainted with that
service, but this was refused.
The General with 1400 men pushed on incautiously, till he [39] 1755 June 9
fell into an ambuscade of French and Indians, by whom he was
defeated, and mortally wounded. The regulars, as the British Troops at that time were
called, were thrown into confusion, but the Provincials more used to Indian fighting,
were not so much disconcerted. They continued in an unbroken body under, Colonel
Washington, and by covering the retreat of the regulars, prevented their entirely being
cut off.

Notwithstanding these hostilities, war had not yet been formally declared. Previous to
the adoption of that measure, Great-Britain, contrary to the usages of nations, made
prisoners of 8000 French sailors. This heavy blow for a long time, crippled the naval
operations of France, but at the same time, inspired her with a desire, to retaliate,
whenever a proper opportunity should present itself. For two or three years, after
Braddock’s defeat, the war was carried on against France, without vigor or success,
but when Mr. Pitt was placed at the head of the ministry, public affairs assumed a new
aspect.
Victory, every where, crowned the British arms, and, in a short 1759
time, the French were dispossessed, not only of all the British
territories, on which they had encroached, but also of Quebec, the capital of their
ancient Province, Canada.

In the course of this war, some of the colonies made exertions so far beyond their
reasonable quota, as to merit a re-imbursement from the national treasury; but this
was not universally the case. In consequence of internal disputes, together with their
greater domestic security, the necessary supplies had not been raised in due time, by
others, of the Provincial Assemblies. That a British Minister should depend on colony
legislatures, for the execution of his plans, did not well accord with the vigorous and
decisive genius of Mr. Pitt, but it was not prudent, by any innovation, to irritate the
colonies, during a war, in which, from local circumstances, their exertions were
peculiarly beneficial. The advantages that would result from an ability, to draw forth
the resources of the colonies, by the same authority, which commanded the wealth of
the Mother Country, might in these circumstances [40] have suggested the idea of
taxing the colonies by authority of the British Parliament. Mr. Pitt is said to have told
Mr. Franklin, “that when the war closed, if he should be in the ministry, he would take
measures to prevent the colonies from having a power to refuse or delay the supplies
that might be wanted for national purposes,” but did not mention what those measures
should be. As often as money or men were wanted from the colonies, a requisition
was made to their legislatures. These were generally and cheerfully complied with.
Their exertions with a few exceptions were great, and manifested a serious desire to
carry into effect the plans of Great-Britain, for reducing the power of France.

In the prosecution of this war, the advantages which Great-Britain derived from the
colonies, were severely felt by her enemies. Upwards of 400 privateers which were



PLL v6.0 (generated September, 2011)        45                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0542
             Online Library of Liberty: The History of the American Revolution, vol. 1



fitted out of the ports of the British colonies, successfully cruised on French property.
These not only ravaged the West-India islands, belonging to his most Christian
Majesty, but made many captures on the coast of France. Besides distressing the
French nation by privateering, the colonies furnished 23,800 men, to co-operate with
the British regular forces, in North-America. They also sent powerful aids, both in
men and provisions, out of their own limits, which facilitated the reduction of
Martinique, and of the Havannah. The success of their privateers—the cooperation of
their land forces—the convenience of their harbours, and their contiguity to the West-
India islands, made the colonies great acquisitions to Britain, and formidable
adversaries to France. From their growing importance, the latter had much to fear.
Their continued union with Great-Britain, threatened the subversion of the commerce,
and American possessions, of France.

After hostilities had raged nearly eight years—a general peace     1763
was concluded, on terms, by which France ceded Canada to
Great-Britain. The Spaniards having also taken part in the war, were, at the
termination of it, induced to relinquish to the same power, both East and West-
Florida. This peace gave Great-Britain possession [41] of an extent of country equal
in dimensions to several of the kingdoms of Europe. The possession of Canada in the
North, and of the two Floridas in the South, made her almost sole mistress of the
North-American Continent.

This laid a foundation for future greatness, which excited the envy and the fears of
Europe. Her navy, her commerce, and her manufactures had greatly increased, when
she held but a part of the Continent; and when she was bounded by the formidable
powers of France and Spain. Her probable future greatness, when without a rival, and
with a growing vent for her manufactures, and increasing employment for her marine,
threatened to destroy that balance of power, which European sovereigns have for a
long time endeavored to preserve. Kings are republicans with respect to each other,
and behold with democratic jealousy, any one of their order towering above the rest.
The aggrandizement of one, tends to excite the combination, or at least the wishes of
many, to reduce him to the common level. From motives of this kind, a great part of
Europe not long since combined against Venice; and soon after against Louis the
XIVth of France. With the same suspicious eye, was the naval superiority of Great-
Britain, viewed by her neighbours. They were, in general, disposed to favour any
convulsion which promised a diminution of her overgrown power.

The addition to the British empire of new provinces, equal in extent to old kingdoms,
not only excited the jealousy of European powers, but occasioned doubts in the minds
of enlightened British politicians, whether or not, such immense acquisitions of
territory would contribute to the felicity of the parent State. They saw, or thought they
saw, the seeds of disunion, planted in the too widely extended empire. Power like all
things human, has its limits, and there is a point beyond which the longest and
sharpest sword fails of doing execution. To combine in one uniform system of
Government, the extensive territory then subjected to the British sway appeared to
men of reflection, a work of doubtful practicability: [42] Nor were they mistaken in
their conjectures.




PLL v6.0 (generated September, 2011)        46                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0543
             Online Library of Liberty: The History of the American Revolution, vol. 1



The seeds of discord were soon planted, and speedily grew up to the rending of the
empire. The high notions of liberty and independence, which were nurtured in the
colonies, by their local situation, and the state of society in the new world, were
increased by the removal of hostile neighbours. The events of the war, had also given
them some experience in military operations, and some confidence in their own
ability. Foreseeing their future importance, from the rapid increase of their numbers,
and extension of their commerce; and being extremely jealous of their rights, they
readily admitted, and with pleasure indulged, ideas and sentiments which were
favourable to independence. While combustible materials were daily collecting, in the
new world, a spark to kindle the whole was produced in the old. Nor were there
wanting those who, from a jealousy of Great-Britain, helped to fan the flame.




PLL v6.0 (generated September, 2011)        47                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0544
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER II

The Origin Of The Disputes Between Great-Britain And Her
Colonies, In The Year 1764, And Its Progress Till 1773.
From the first settlement of English America, till the close of the war of 1755, the
conduct of Great-Britain towards her colonies, affords an useful lesson to those who
are disposed to colonisation. From that era, it is equally worthy of the attention of
those who wish for the reduction of great empires to small ones. In the first period,
Great-Britain regarded the provinces as instruments of commerce. Without charging
herself with the care of their internal police, or seeking a revenue from them; she
contented herself with a monopoly of their trade. She treated them as a judicious
mother does her dutiful children.
They shared in every privilege belonging to her native sons, and 1750
but slightly felt the inconveniences of subordination. Small was
the catalogue of grievances, with which even democratical jealousy charged the
parent state, antecedent to the period before [43] mentioned. The following appear to
have been the chief. An act of the British parliament for prohibiting the cutting down
pitch and tar trees, not being within a fence or enclosure, and sundry acts which
operated against colonial manufactures. By one of these, it was made illegal after the
24th of June, 1750, to erect in the colonies, any mill or other engine for slitting or
rolling of iron, or any plating forge, to work with a tilt-hammer, or any furnace for
making steel. By another, hatters were restrained from taking more than two
apprentices at a time, or any for less than seven years, and from employing negroes in
the business. The colonists were also prohibited from transporting hats, and home
manufactured woolens, from one province to another. These regulations were for the
most part evaded, but if carried into execution, would have been slightly
inconvenient, and only to a few. The articles, the manufacturing of which, were thus
prohibited, could be purchased, at a cheaper rate, from England, and the hands who
made them, could be as well employed in agriculture.

Though these restrictions were a species of affront, by their        1763
implying, that the colonists had not sense enough to discover
their own interest, and though they seemed calculated to crush their native talents, and
to keep them in a constant state of inferiority, without any hope of arriving at those
advantages, to which, by the native riches of their country, they were prompted to
aspire, yet if no other grievances had been superadded, to what existed in 1763, these
would have been soon forgotten, for their pressure was neither great, nor universal.
The good resulting to the colonies, from their connection with Great-Britain, infinitely
outweighed the evil.

Till the year 1764, the colonial regulations seemed to have no    1764
other object, but the common good of the whole empire.
Exceptions, to the contrary, were few, and had no appearance of system. When the
approach of the colonies to manhood, made them more capable of resisting


PLL v6.0 (generated September, 2011)        48                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0545
             Online Library of Liberty: The History of the American Revolution, vol. 1



impositions, Great-Britain changed the ancient system, under which her colonies had
long flourished. When policy would rather have dictated a relaxation of authority, she
rose in her demands, and multiplied her restraints.

[44] From the conquest of Canada, in 1759, some have supposed, that France began
secretly to lay schemes, for wresting those colonies from Great-Britain, which she
was not able to conquer. Others alledge, that from that period, the colonists, released
from all fears of dangerous neighbours, fixed their eyes on independence, and took
sundry steps, preparatory to the adoption of the measure. Without recurring to either
of these opinions, the known selfishness of human nature is sufficient to account for
that demand on the one side, and that refusal on the other, which occasioned the
revolution. It was natural for Great-Britain, to wish for an extension of her authority
over the colonies, and equally so for them, on their approach to maturity, to be more
impatient of subordination, and to resist every innovation, for increasing the degree of
their dependence.

The sad story of colonial oppression commenced in the year 1764. Great-Britain,
then, adopted new regulations, respecting her colonies, which, after disturbing the
ancient harmony of the two countries, for about twelve years, terminated in a
dismemberment of the empire.

These consisted in restricting their former commerce, but more 1764
especially in subjecting them to taxation, by the British
Parliament. By adhering to the spirit of her navigation act, in the course of a century,
the trade of Great-Britain had encreased far beyond the expectation of her most
sanguine sons, but by rigidly enforcing the strict letter of the same, in a different
situation of public affairs, effects, directly the reverse, were produced.

From the enterprising, commercial spirit of the colonists, the trade of America, after
filling all its proper channels to the brim, swelled out on every side, overflowed its
proper banks, with a rich redundance. In the cure of evils, which are closely
connected with the causes of national prosperity, vulgar precaution ought not to be
employed. In severely checking a contraband trade, which was only the overflowing
of an extensive fair trade, the remedy was worse then the disease.

For some time before and after the termination of the war of 1755, a considerable
intercourse had been carried [45] on between the British and Spanish colonies,
consisting of the manufactures of Great Britain, imported by the former, and sold to
the latter, by which the British colonies acquired gold and silver, and were enabled to
make remittances to the Mother Country. This trade, though it did not clash with the
spirit of the British navigation laws, was forbidden by their letter. On account of the
advantages, which all parties, and particularly Great-Britain, reaped from this
intercourse, it had long been winked at, by persons in power, but at the period
beforementioned, some new regulations were adopted, by which it was almost
destroyed. This was effected by armed cutters, whose commanders were enjoined to
take the usual custom-house oaths, and to act in the capacity of revenue officers. So
sudden a stoppage of an accustomed and beneficial commerce, by an unusually rigid
execution of old laws, was a serious blow to the Northern colonies. It was their



PLL v6.0 (generated September, 2011)        49                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0546
             Online Library of Liberty: The History of the American Revolution, vol. 1



misfortune, that though they stood in need of vast quantities of British manufactures,
their country produced very little, that afforded a direct remittance, to pay for them.
They were, therefore, under a necessity of seeking elsewhere, a market for their
produce, and by a circuitous route, acquiring the means of supporting their credit,
with the Mother Country. This they found, by trading with the Spanish and French
colonies, in their neighbourhood. From them they acquired gold, silver, and valuable
commodities, the ultimate profits of which, centered in Great-Britain. This intercourse
gave life to business of every denomination, and established a reciprocal circulation
of money and merchandize, to the benefit of all parties concerned. Why a trade,
essential to the colonies, and which, so far from being detrimental, was indirectly
advantageous to Great-Britain, should be so narrowly watched, and so severely
restrained, could not be accounted for by the Americans, without supposing, that the
rulers of Great-Britain were jealous of their adventurous commercial spirit, and of
their increasing number of seamen. Their actual sufferings were great, but their
apprehensions were greater.
Instead of viewing the parent state, as formerly, in the light of an 1764
affectionate [46] mother, they conceived her, as beginning to be
influenced by the narrow views of an illiberal stepdame.

After the 29th of September, 1764, the trade between the British, and the French, and
Spanish colonies, was in some degree legalised, but under circumstances, that brought
no relief to the colonists, for it was loaded with such enormous duties, as were
equivalent to a prohibition. The preamble to the act, for this purpose, was alarming.
“Whereas it is just and necessary, that a revenue be raised in America, for defraying
the expences, of defending, protecting, and securing the same, We, the commons, &c.
towards raising the same, give, and grant unto your Majesty, the sum of’’ (here
followed a specification of duties upon foreign clayed sugar, indigo, and coffee, of
foreign produce, upon all wines, except French, upon all wrought silk, and all
calicoes, and upon every gallon of melasses, and syrups, being the produce of a
colony, not under the dominion of his Majesty). It was also enacted, that the monies,
arising from the importation of these articles, into the colonies, should be paid into the
receipt of his Majesty’s exchequer, there to be entered separate, and reserved, to be
disposed of by Parliament, toward defraying the necessary expences, of defending,
protecting, and securing America. Till that act passed, no act avowedly for the
purpose of revenue, and with the ordinary title and recital of such, was to be found in
the parliamentary statute book. The wording of it made the colonists fear, that the
Parliament would go on, in charging them with such taxes, as they pleased, and for
the support of such military force, as they should think proper. The act was the more
disgusting, because the monies, arising from it, were ordered to be paid in specie, and
regulations were adopted, against colonial paper money. To obstruct the avenues of
acquiring gold and silver, and at the same time to interdict the use of paper money,
appeared to the colonists as a farther evidence, that their interests were either
misunderstood, or disregarded. The imposition of duties, for the purpose of raising a
revenue, in America, was considered as a dangerous innovation, but the methods
adopted, for securing their collection, [47] were resented as arbitrary and
unconstitutional. It was enacted by Parliament, that whenever offences should be
committed against the acts, which imposed them, the prosecutor might bring his
action for the penalty, in the courts of admiralty, by which means the defendant lost



PLL v6.0 (generated September, 2011)        50                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0547
             Online Library of Liberty: The History of the American Revolution, vol. 1



the advantage of being tried by a jury, and was subjected to the necessity of having
his case decided upon, by a single man, a creature of the crown, whose salary was to
be paid out of forfeitures, adjudged by himself; and also according to a course of law,
which exempted the prosecutor from the trouble of proving his accusation, and
obliged the defendant, either to evince his innocence, or to suffer. By these
regulations, the guards, which the constitution had placed round property, and the
fences, which the ancestors of both countries had erected, against arbitrary power,
were thrown down, as far as they concerned the colonists, charged with violating the
laws, for raising a revenue in America.

They who directed public affairs in Great-Britain feared, that if the collection of these
duties was enforced, only in the customary way, payment would be often eluded. To
obviate that disposition which the colonists discovered to screen one another, in
disobeying offensive acts of parliament, regulations were adopted, bearing hard on
their constitutional rights. Unwilling as the colonists were to be excluded by the
imposition of enormous duties, from an accustomed and beneficial line of business; it
is not wonderful that they were disposed to represent these innovations of the Mother
Country, in the most unfavourable point of view. The heavy losses to which many
individuals were subjected, and the general distress of the mercantile interest, in
several of the oldest colonies, soured the minds of many. That the Mother Country
should infringe her own constitution, to cramp the commerce of her colonies, was a
fruitful subject of declamation: but these murmurings would have evaporated in
words, had Great-Britain proceeded to no farther innovations. Instead of this, she
adopted the novel idea of raising from the colonies, an efficient revenue, by direct
internal taxes, laid by authority of her parliament.

[48] Though all the colonists disrelished, and many, from the pressure of actual
sufferings, complained of the British restrictions on their manufactures and
commerce, yet a great majority was disposed to submit to both. Most of them
acknowledged that the exercise of these powers was incident to the sovereignty of the
Mother Country, especially when guarded by an implied contract, that they were to be
only used for the common benefit of the empire. It was generally allowed, that as the
planting of colonies was not designed to erect an independent government, but to
extend an old one, the Parent State had a right to restrain their trade in every way,
which conduced to the common emolument.

They for the most part considered the Mother Country as authorised to name ports and
nations, to which alone their merchandize should be carried, and with which alone
they should trade: but the novel claim of taxing them without their consent, was
universally reprobated, as contrary to their natural, chartered, and constitutional
rights. In opposition to it, they not only alledged the general principles of liberty, but
ancient usage. During the first 150 years of their existence, they had been left to tax
themselves and in their own way. If there were any exceptions to this general rule,
they were too inconsiderable to merit notice. In the war of 1755, the events of which
were fresh in the recollection of every one, the parliament had in no instance
attempted to raise either men or money in the colonies, by its own authority. As the
claim of taxation on one side, and the refusal of it on the other, was the very hinge on
which the revolution turned, it merits a particular discussion.



PLL v6.0 (generated September, 2011)        51                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0548
             Online Library of Liberty: The History of the American Revolution, vol. 1



Colonies were formerly planted by warlike nations, to keep their enemies in awe, to
give vent to a surplus of inhabitants, or to discharge a number of discontented and
troublesome citizens. But in modern ages, the spirit of violence, being in some
measure sheathed in commerce, colonies have been settled, by the nations of Europe,
for the purposes of trade. These were to be attained by their raising, for the Mother
Country, such [49] commodities as she did not produce, and supplying themselves
from her with such things as they wanted. In subserviency to these views, Great-
Britain planted colonies, and made laws, obliging them to carry to her, all their
products which she wanted, and all their raw materials which she chose to work up.
Besides this restriction, she forbad them to procure manufactures from any other part
of the globe, or even the products of European countries, which could rival her,
without being first brought to her ports. By a variety of laws, she regulated their trade,
in such a manner, as was thought most conducive to their mutual advantage, and her
own particular welfare. This principle of commercial monopoly, ran through no less
than 29 acts of parliament from 1660, to 1764. In all these acts, the system of
commerce was established, as that, from which alone, their contributions to the
strength of the empire, were expected. During this whole period, a parliamentary
revenue was no part of the object of colonisation. Accordingly, in all the laws which
regarded them, the technical words of revenue laws, were avoided. Such have usually
a title purporting their being “grants,” and the words “give and grant,” usually precede
their enacting clauses. Although duties were imposed on America, by previous acts of
parliament, no one title of “giving an aid to his majesty,” or any other of the usual
titles to revenue acts, was to be found in any of them. They were intended as
regulations of trade, and not as sources of national supplies. Till the year 1764, all
stood on commercial regulation, and restraint.

While Great-Britain attended to this first system of colonisation, her American
settlements, though exposed in unknown climates, and unexplored wildernesses, grew
and flourished, and in the same proportion; the trade and riches of the Mother Country
encreased. Some estimate may be made of this increase, from the following statement.
The whole export trade of England, including that to the colonies, in the year 1704,
amounted to £6,509,000 sterling: but so immensely had the colonies increased, that
the exports to them alone [50] in the year 1772, amounted to £6,022,132 sterling, and
they were yearly increasing. In the short space of 68 years, the colonies added nearly
as much to the export commerce of Great-Britain, as she had grown to by a
progressive increase of improvement in 1700 years. And this increase of colonial
trade, was not at the expence of the general trade of the kingdom, for that increased in
the same time, from six millions, to sixteen millions.

In this auspicious period, the Mother Country contented herself with exercising her
supremacy in superintending the general concerns of the colonies, and in harmonising
the commercial interest of the whole empire. To this the most of them bowed down
with such a filial submission as demonstrated that they, though not subjected to
parliamentary taxes, could be kept in due subordination, and in perfect subserviency
to the grand views of colonisation.

Immediately after the peace of Paris, 1763, a new scene was opened. The national
debt of Great-Britain, then amounted to 148 millions, for which an interest of nearly 5



PLL v6.0 (generated September, 2011)        52                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0549
             Online Library of Liberty: The History of the American Revolution, vol. 1



millions, was annually paid. While the British minister was digesting plans for
diminishing this amazing load of debt, he conceived the idea of raising a substantial
revenue in the British colonies, from taxes laid by the parliament of the parent state.
On the one hand it was urged that the late war originated on account of the
colonies—that it was reasonable, more especially as it had terminated in a manner so
favourable to their interest, that they should contribute to the defraying of the
expences it had occasioned. Thus far both parties were agreed, but Great-Britain
contended, that her parliament as the supreme power, was constitutionally vested with
an authority to lay them on every part of the empire. This doctrine, plausible in itself,
and conformable to the letter of the British constitution, when the whole dominions
were represented in one assembly, was reprobated in the colonies, as contrary to the
spirit of the same government, when the empire became so far extended, as to have
many distinct representative assemblies. The colonists believed that the chief
excellence of the [51] British constitution consisted in the right of subjects to grant, or
withhold taxes, and in their having a share in enacting the laws, by which they were to
be bound.

They conceived, that the superiority of the British constitution, to other forms of
government was, not because their supreme council was called Parliament, but
because, the people had a share in it, by appointing members, who constituted one of
its constituent branches, and without whose concurrence, no law, binding on them,
could be enacted. In the Mother Country, it was asserted to be essential to the unity of
the empire, that the British Parliament should have a right of taxation, over every part
of the royal dominions. In the colonies, it was believed, that taxation and
representation were inseparable, and that they could neither be free, nor happy, if their
property could be taken from them, without their consent. The common people in
America reasoned on this subject, in a summary way: “If a British Parliament,” said
they, “in which we are unrepresented, and over which we have no control, can take
from us any part of our property, by direct taxation, they may take as much as they
please, and we have no security for any thing, that remains, but a forbearance on their
part, less likely to be exercised in our favour, as they lighten themselves of the
burthens of government, in the same proportion, that they impose them on us.” They
well knew, that communities of mankind, as well as individuals, have a strong
propensity to impose on others, when they can do it with impunity, and, especially,
when there is a prospect, that the imposition will be attended with advantage to
themselves. The Americans, from that jealousy of their liberties, which their local
situation nurtured, and which they inherited from their forefathers, viewed the
exclusive right of laying taxes on themselves, free from extraneous influence, in the
same light, as the British Parliament views its peculiar privilege of raising money,
independent of the crown. The parent state appeared to the colonists to stand in the
same relation to their local legislatures, as the monarch of Great-Britain, to the British
[52] Parliament. His prerogative is limited by that palladium of the people’s liberty,
the exclusive privilege of granting their own money. While this right rests in the
hands of the people, their liberties are secured. In the same manner reasoned the
colonists “in order to be stiled freemen, our local assemblies, elected by ourselves,
must enjoy the exclusive privilege of imposing taxes upon us.” They contended, that
men settled in foreign parts to better their condition, and not to submit their
liberties—to continue the equals, not to become the slave of their less adventurous



PLL v6.0 (generated September, 2011)        53                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0550
             Online Library of Liberty: The History of the American Revolution, vol. 1



fellow-citizens, and that by the novel doctrine of parliamentary power, they were
degraded from being the subjects of a King, to the low condition of being subjects of
subjects. They argued, that it was essentially involved in the idea of property, that the
possessor had such a right therein, that it was a contradiction to suppose any other
man, or body of men, possessed a right to take it from him, without his consent.
Precedents, in the history of England, justified this mode of reasoning. The love of
property strengthened it, and it had a peculiar force on the minds of colonists, 3000
miles removed from the seat of government, and growing up to maturity, in a new
world, where, from the extent of country, and the state of society, even the necessary
restraints of civil government, were impatiently born. On the other hand, the people of
Great-Britain revolted against the claims of the colonists. Educated in habits of
submission to parliamentary taxation, they conceived it to be the height of contumacy
for their colonists to refuse obedience to the power, which they had been taught to
revere. Not adverting to the common interest, which existed between the people of
Great-Britain, and their representatives, they believed, that the same right existed,
although the same community of interests was wanting. The pride of an opulent,
conquering nation, aided this mode of reasoning. “What,” said they, “shall we, who
have so lately humbled France and Spain, be dictated to by our own colonists? Shall
our subjects, educated by our care, and defended by our arms, presume to question the
rights of Parliament, to which we are obliged to submit.” [53] Reflections of this kind,
congenial to the natural vanity of the human heart, operated so extensively, that the
people of Great-Britain spoke of their colonies and of their colonists, as of a kind of
possession, annexed to their persons. The love of power, and of property, on the one
side of the Atlantic, were opposed by the same powerful passions on the other.

The disposition to tax the colonies, was also strengthened by exaggerated accounts of
their wealth. It was said, “that the American planters lived in affluence, and with
inconsiderable taxes, while the inhabitants of Great-Britain were born down, by such
oppressive burdens, as to make a bare subsistence, a matter of extreme difficulty.”
The officers who have served in America, during the late war, contributed to this
delusion. Their observations were founded on what they had seen in cities, and at a
time, when large sums were spent by government, in support of fleets and armies, and
when American commodities were in great demand. To treat with attention those,
who came to fight for them, and also to gratify their own pride, the colonists had
made a parade of their riches, by frequently and sumptuously entertaining the
gentlemen of the British army. These, judging from what they saw, without
considering the general state of the country, concurred in representing the colonists, as
very able to contribute, largely, towards defraying the common expences of the
empire.

The charters, which were supposed to contain the principles on which the colonies
were founded, became the subject of serious investigation on both sides. One clause
was found to run through the whole of them, except that which had been granted to
Mr. Penn. This was a declaration, “that the emigrants to America should enjoy the
same privileges, as if they had remained, or had been born within the realm;” but such
was the subtilty of disputants, that both parties construed this general principle, so as
to favour their respective opinions. The American patriots contended, that as English
freeholders could not be taxed, but by representatives, in chusing whom they had a



PLL v6.0 (generated September, 2011)        54                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0551
             Online Library of Liberty: The History of the American Revolution, vol. 1



vote, neither could the colonists: But [54] it was replied, that if the colonists had
remained in England, they must have been bound to pay the taxes, imposed by
parliament. It was therefore inferred, that, though taxed by that authority, they lost
none of the rights of native Englishmen, residing at home. The partizans of the
Mother Country could see nothing in charters, but security against taxes, by royal
authority. The Americans, adhering to the spirit more than to the letter, viewed their
charters, as a shield, against all taxes, not imposed by representatives of their own
choice. This construction they contended to be expressly recognized by the charter of
Maryland. In that, King Charles bound, both himself and his successors, not to assent
to any bill, subjecting the inhabitants to internal taxation, by external legislation.

The nature and extent of the connection between Great-Britain and America, was a
great constitutional question, involving many interests, and the general principles of
civil liberty. To decide this, recourse was in vain had to parchment authorities, made
at a distant time, when neither the grantor, nor grantees, of American territory, had in
contemplation, any thing like the present state of the two countries.

Great and flourishing colonies, daily increasing in numbers, and already grown to the
magnitude of a nation, planted at an immense distance, and governed by constitutions,
resembling that of the country, from which they sprung, were novelties in the history
of the world. To combine colonies, so circumstanced, in one uniform system of
government, with the parent state, required a great knowledge of mankind, and an
extensive comprehension of things. It was an arduous business, far beyond the grasp
of ordinary statesmen, whose minds were narrowed by the formalities of law, or the
trammels of office. An original genius, unfettered with precedents, and exalted with
just ideas of the rights of human nature, and the obligations of universal benevolence,
might have struck out a middle line, which would have secured as much liberty to the
colonies, and as great a degree of supremacy to the parent state, as their common
good required: But [55] the helm of Great-Britain was not in such hands. The spirit of
the British constitution on the one hand, revolted at the idea, that the British
parliament should exercise the same unlimited authority over the unrepresented
colonies, which it exercised over the inhabitants of Great-Britain. The colonists on the
other hand did not claim a total exemption from its authority. They in general allowed
the Mother Country a certain undefined prerogative over them, and acquiesced in the
right of Parliament, to make many acts, binding them in many subjects of internal
policy, and regulating their trade. Where parliamentary supremacy ended, and at what
point colonial independency began, was not ascertained. Happy would it have been,
had the question never been agitated, but much more so, had it been compromised by
an amicable compact, without the horrors of a civil war.

The English colonies were originally established, not for the sake of revenue, but on
the principles of a commercial monopoly. While England pursued trade and forgot
revenue, her commerce increased at least fourfold. The colonies took off the
manufactures of Great-Britain, and paid for them with provisions, or raw materials.
They united their arms in war, their commerce and their councils in peace, without
nicely investigating the terms on which the connection of the two countries depended.




PLL v6.0 (generated September, 2011)        55                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0552
             Online Library of Liberty: The History of the American Revolution, vol. 1



A perfect calm in the political world is not long to be expected. The reciprocal
happiness, both of Great-Britain and of the colonies, was too great to be of long
duration. The calamities of the war of 1755, had scarcely ended, when the germ of
another war was planted, which soon grew up and produced deadly fruit.

At that time sundry resolutions passed the British parliament,       1764
relative to the imposition of a stamp duty in America, which
gave a general alarm. By them the right, the equity, the policy, and even the necessity
of taxing the colonies was formally avowed. These resolutions being considered as
the preface of a system of American revenue, were deemed an introduction of evils of
much greater magnitude. They opened a prospect of oppression, [56] boundless in
extent, and endless in duration. They were nevertheless not immediately followed by
any legislative act. Time, and an invitation, were given to the Americans, to suggest
any other mode of taxation, that might be equivalent in its produce to the stamp act:
But they objected, not only to the mode, but the principle, and several of their
assemblies, though in vain, petitioned against it. An American revenue was in
England, a very popular measure. The cry in favour of it was so strong, as to
confound and silence the voice of petitions to the contrary. The equity of compelling
the Americans to contribute to the common expences of the empire, satisfied many,
who, without enquiring into the policy or justice of taxing their unrepresented fellow
subjects, readily assented to the measures adopted by the parliament, for this purpose.
The prospect of easing their own burdens, at the expence of the colonists, dazzled the
eyes of gentlemen of landed interest, so as to keep out of their view, the probable
consequences of the innovation.

The omnipotence of parliament was so familiar a phrase on both sides of the Atlantic,
that few in America, and still fewer in Great-Britain, were impressed in the first
instance, with any idea of the illegality of taxing the colonists.

The illumination on that subject was gradual. The resolutions in favour of an
American stamp act, which passed in March, 1764, met with no opposition. In the
course of the year, which intervened between these resolutions, and the passing of a
law grounded upon them, the subject was better understood and constitutional
objections against the measure, were urged by several, both in Great-Britain and
America. This astonished and chagrined the British ministry: But as the principle of
taxing America, had been for some time determined upon, they were unwilling to give
it up.
Impelled by partiality for a long cherished idea, Mr. Grenville     March, 1765
brought into the house of commons his long expected bill, for
laying a stamp duty in America. By this after passing through the usual forms, it was
enacted, that the instruments [57] of writing which are in daily use among a
commercial people, should be null and void, unless they were executed on stamped
paper or parchment, charged with a duty imposed by the British parliament.

When the bill was brought in, Mr. Charles Townsend concluded a speech in its
favour, with words to the following effect, “And now will these Americans, children
planted by our care, nourished up by our indulgence, till they are grown to a degree of
strength and opulence, and protected by our arms, will they grudge to contribute their



PLL v6.0 (generated September, 2011)        56                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0553
             Online Library of Liberty: The History of the American Revolution, vol. 1



mite to relieve us from the heavy weight of that burden which we lie under.” To
which Colonel Barré replied,

They planted by your care? No, your oppressions planted them in America. They fled
from tyranny to a then uncultivated and inhospitable country, where they exposed
themselves to almost all the hardships to which human nature is liable; and among
others to the cruelty of a savage foe the most subtle, and I will take upon me to say,
the most formidable of any people upon the face of God’s earth; and yet, actuated by
principles of true English liberty, they met all hardships with pleasure compared with
those they suffered in their own country, from the hands of those that should have
been their friends. They nourished up by your indulgence? They grew by your neglect
of them. As soon as you began to care about them, that care was exercised in sending
persons to rule them in one department and another, who were perhaps the deputies of
deputies to some members of this house, sent to spy out their liberties, to misrepresent
their actions and to prey upon them. Men, whose behaviour on many occasions, has
caused the blood of those sons of liberty to recoil within them. Men promoted to the
highest seats of justice, some who to my knowledge were glad by going to a foreign
country, to escape being brought to the bar of a court of justice in their own. They
protected by your arms? They have nobly taken up arms in your defence, have exerted
a valour amidst their constant and laborious industry, for the defence of a country
whose frontier was drenched in blood, while its interior parts yielded all its little
savings to your emolument. And believe [58] me, remember I this day told you so,
that same spirit of freedom which actuated that people at first will accompany them
still: but prudence forbids me to explain myself farther. God knows, I do not at this
time speak from any motives of party heat, what I deliver are the genuine sentiments
of my heart. However superior to me in general knowledge and experience, the
respectable body of this house may be, yet I claim to know more of America than
most of you, having seen and been conversant in that country. The people I believe
are as truly loyal as any subjects the King has, but a people jealous of their liberties,
and who will vindicate them, if ever they should be violated: but the subject is too
delicate—I will say no more.

During the debate on the bill, the supporters of it insisted much on the colonies being
virtually represented in the same manner as Leeds, Halifax, and some other towns
were. A recurrence to this plea was a virtual acknowledgment, that there ought not to
be taxation without representation. It was replied, that the connexion between the
electors and non-electors of parliament in Great-Britain, was so interwoven, from
both being equally liable to pay the same common tax, as to give some security of
property to the latter: but with respect to taxes laid by the British parliament, and paid
by the Americans, the situation of the parties was reversed. Instead of both parties
bearing a proportionable share of the same common burden, what was laid on the one,
was exactly so much taken off from the other.

The bill met with no opposition in the house of Lords, and on the 22d of March, it
received the royal assent.
The night after it passed, Dr. Franklin wrote to Mr. Charles       1765
Thomson. “The sun of liberty is set, you must light up the
candles of industry and economy.” Mr. Thomson answered, “he was apprehensive



PLL v6.0 (generated September, 2011)        57                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0554
             Online Library of Liberty: The History of the American Revolution, vol. 1



that other lights would be the consequence,” and foretold the opposition that shortly
took place. On its being suggested from authority, that the stamp officers would not
be sent from Great-Britain: but selected from among the Americans, the colony agents
were desired to point out proper persons [59] for the purpose. They generally
nominated their friends which affords a presumptive proof, that they supposed the act
would have gone down. In this opinion they were far from being singular. That the
colonists would be ultimately obliged to submit to the stamp act, was at first
commonly believed, both in England and America. The framers of it, in particular,
flattered themselves that the confusion which would arise upon the disuse of writings,
and the insecurity of property, which would result from using any other than that
required by law, would compel the colonies, however reluctant, to use the stamp
paper, and consequently to pay the taxes imposed thereon. They therefore boasted that
it was a law which would execute itself.
By the terms of the stamp act, it was not to take effect till the      1765
first day of November, a period of more than seven months after
its passing. This give the colonists an opportunity for leisurely canvassing the new
subject, and examining it fully on every side. In the first part of this interval, struck
with astonishment, they lay in silent consternation, and could not determine what
course to pursue. By degrees they recovered their recollection.
Virginia led the way in opposition to the stamp act. Mr. Patrick May 28, 1765
Henry brought into the house of burgesses of that colony, the
following resolutions which were substantially adopted.

Resolved, That the first adventurers, settlers of this his Majesty’s colony and
dominion of Virginia, brought with them and transmitted to their posterity, and all
other, his Majesty’s subjects, since inhabiting in this, his Majesty’s said colony, all
the liberties, privileges and immunities, that have at any time been held, enjoyed and
possessed by the people of Great-Britain.

Resolved, That by two royal charters, granted by King James the first, the colonies
aforesaid are declared, and entitled to all liberties, privileges, and immunities of
denizens, and natural subjects, to all intents and purposes, as if they had been abiding,
and born within the realm of England,

Resolved, That his Majesty’s liege people, of this, his ancient       1765
colony, have enjoyed the rights of being thus governed [60] by
their own assembly, in the article of taxes, and internal police, and that the same have
never been forfeited, or yielded up, but have been constantly recognized by the King
and people of Britain.

Resolved, therefore, That the general assembly of this colony, together with his
Majesty, or his substitutes, have, in their representative capacity, the only exclusive
right and power, to lay taxes and imposts, upon the inhabitants of this colony, and that
every attempt to vest such power in any other person or persons, whatsoever, than the
general assembly aforesaid, is illegal, unconstitutional, and unjust, and hath a
manifest tendency to destroy British, as well as American Liberty.




PLL v6.0 (generated September, 2011)        58                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0555
             Online Library of Liberty: The History of the American Revolution, vol. 1



Resolved, That his Majesty’s liege people, the inhabitants of this colony, are not
bound to yield obedience to any law, or ordinance whatever, designed to impose any
taxation whatever upon them, other, than the laws or ordinances of the general
assembly aforesaid.

Resolved, That any person, who shall, by speaking, or writing, assert, or maintain,
that any person, or persons, other than the general assembly of this colony, have any
right or power, to impose, or lay any taxation on the people here, shall be deemed an
enemy to this, his Majesty’s colony.

Upon reading these resolutions, the boldness and novelty of them affected one of the
members to such a degree, that he cried out, “Treason! Treason!” They were,
nevertheless, well received by the people, and immediately forwarded to the other
provinces. They circulated extensively, and gave a spring to all the discontented. Till
they appeared, most were of opinion, that the act would be quietly adopted. Murmurs,
indeed, were common, but they seemed to be such, as would soon die away. The
countenance of so respectable a colony, as Virginia, confirmed the wavering, and
emboldened the timid. Opposition to the stamp act, from that period, assumed a
bolder face. The fire of liberty blazed forth from the press; some well judged
publications set the rights of the colonists, in a plain, but strong point of view.
The tongues and the pens of the well informed [61] citizens            1765
laboured in kindling the latent sparks of patriotism. The flame
spread from breast to breast, till the conflagration, became general. In this business,
New-England had a principal share. The inhabitants of that part of America, in
particular, considered their obligations to the Mother Country for past favours, to be
very inconsiderable. They were fully informed, that their forefathers were driven, by
persecution, to the woods of America, and had there, without any expence to the
parent state, effected a settlement on bare creation. Their resentment, for the invasion
of their accustomed right of taxation, was not so much mitigated, by the recollection
of late favours, as it was heightened by the tradition of grievous sufferings, to which
their ancestors, by the rulers of England, had been subjected. The descendants of the
exiled, persecuted, Puritans, of the last century, opposed the stamp act with the same
spirit, with which their forefathers were actuated, when they set themselves against
the arbitrary impositions of the House of Stuart.

The heavy burdens, which the operation of the stamp-act would have imposed on the
colonists, together with the precedent it would establish of future exactions, furnished
the American patriots with arguments, calculated as well to move the passions, as to
convince the judgments of their fellow colonists. In great warmth they exclaimed, “If
the parliament has a right to levy the stamp duties, they may, by the same authority,
lay on us imposts, excises, and other taxes, without end, till their rapacity is satisfied,
or our abilities are exhausted. We cannot, at future elections, displace these men, who
so lavishly grant away our property. Their seats and their power are independent of
us, and it will rest with their generosity, where to stop, in transferring the expences of
government, from their own, to our shoulders.”

It was fortunate for the liberties of America, that News-papers were the subject of a
heavy stamp duty. Printers, when uninfluenced by government, have generally



PLL v6.0 (generated September, 2011)        59                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0556
             Online Library of Liberty: The History of the American Revolution, vol. 1



arranged themselves on the side of liberty, nor are they less remarkable for attention
to the profits of their profession.
A stamp duty, which openly invaded the first, [62] and                 1765
threatened a great diminution of the last, provoked their united
zealous opposition. They daily presented to the public, original dissertations, tending
to prove, that if the stamp-act was suffered to operate, the liberties of America, were
at end, and their property virtually transferred, to their Trans-Atlantic fellow-subjects.
The writers among the Americans, seriously alarmed for the fate of their country,
came forward, with essays, to prove, that agreeably to the British constitution,
taxation and representation were inseparable, that the only constitutional mode of
raising money from the colonists, was by acts of their own legislatures, that the
Crown possessed no farther power, than that of requisition, and that the parliamentary
right of taxation was confined to the Mother Country, and there originated, from the
natural right of man, to do what he pleased with his own, transferred by consent from
the electors of Great-Britain, to those whom they chose to represent them in
Parliament. They also insisted much on the mis-application of public money by the
British ministry. Great pains were taken, to inform the colonists, of the large sums,
annually bestowed on pensioned favorites, and for the various purposes of bribery.
Their passions were inflamed, by high coloured representations of the hardship of
being obliged to pay the earnings of their industry, into a British treasury, well known
to be a fund for corruption.

The writers on the American side were opposed by arguments, drawn from the unity
of the empire. The necessity of one supreme head, the unlimited power of Parliament,
and the great numbers in the Mother Country, who, though legally disqualified, from
voting at elections, were nevertheless bound to pay the taxes, imposed by the
representatives of the nation. To these objections it was replied, that the very idea of
subordination of parts, excluded the notion of simple undivided unity.
That as England was the head, she could not be the head and the 1765
members too—that in all extensive empires, where the dead
uniformity of servitude did not prevent, the subordinate parts had many local
privileges and immunities—that between these privileges and the supreme [63]
common authority, the line was extremely nice; but nevertheless, the supremacy of
the head had an ample field of exercise, without arrogating to itself the disposal of the
property of the unrepresented subordinate parts. To the assertion, that the power of
Parliament was unlimited, the colonists replied, that before it could constitutionally
exercise that power, it must be constitutionally formed, and that, therefore, it must at
least, in one of its branches, be constituted by the people, over whom it exercised
unlimited power. That with respect to Great-Britain, it was so constituted—with
respect to America, it was not. They therefore inferred, that its power ought not to be
the same over both countries. They argued also, that the delegation of the people was
the source of power, in regard to taxation, and as that delegation was wanting in
America, they concluded the right of Parliament, to grant away their property, could
not exist. That the defective representation in Great-Britain, should be urged as an
argument for taxing the Americans, without any representation at all, proved the
encroaching nature of power. Instead of convincing the colonists of the propriety of
their submission, it demonstrated the wisdom of their resistance; for, said they, “one




PLL v6.0 (generated September, 2011)        60                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0557
             Online Library of Liberty: The History of the American Revolution, vol. 1



invasion of natural right is made the justification of another, much more injurious and
oppressive.”

The advocates for parliamentary taxation laid great stress on the rights, supposed to
accrue to Great-Britain, on the score of her having reared up and protected the English
settlements, in America, at great expence. It was, on the other hand, contended by the
colonists, that in all the wars which were common to both countries, they had taken
their full share, but in all their own dangers, in all the difficulties belonging separately
to their situation, which did not immediately concern Great-Britain, they were left to
themselves, and had to struggle through a hard infancy; and in particular, to defend
themselves without any aid from the Parent State, against the numerous savages in
their vicinity. That when France had made war upon them, it was not on their own
account, but as appendages to Great-Britain.
That confining their trade [64] for the exclusive benefit of the         1765
Parent State, was an ample compensation for her protection, and
a sufficient equivalent for their exemption from parliamentary taxation. That the taxes
imposed on the inhabitants of Great-Britain, were incorporated with their
manufactures, and ultimately fell on the colonists, who were the consumers.

The advocates for the stamp act, also contended that as the parliament was charged
with the defence of the colonies, it ought to possess the means of defraying the
expences incurred thereby. The same argument had been used by King Charles the
1st, in support of ship money; and it was now answered in the same manner, as it was
by the patriots of that day. “That the people who were defended or protected, were the
first to judge of and to provide the means of defraying the expences incurred on that
account.” In the mean time, the minds of the Americans underwent a total
transformation. Instead of their late peaceable and steady attachment to the British
nation, they were dayly advancing to the opposite extreme. A new mode of displaying
resentment against the friends of the stamp act, began in Massachusetts, and was
followed by the other colonies.
A few gentlemen hung out, early in the morning, on the limb of a 1765 Aug. 14
large tree, towards the enterance of Boston, two effigies, one
designed for the stamp master, the other for a jack boot, with a head and horns
peeping out at the top. Great numbers both from town and country came to see them.
A spirit of enthusiasm was diffused among the spectators. In the evening the whole
was cut down and carried in procession by the populace shouting “liberty and
property forever, no stamps.” They next pulled down a new building, lately erected by
Mr. Oliver, the stamp master. They then went to his house, before which they
beheaded his effigy, and at the same time broke his windows. Eleven days after
similar violences were repeated. The mob attacked the house of Mr. William Story,
deputy register of the court of admiralty—broke his windows—forced into his
dwelling house, and destroyed the books and files belonging to the said court, and
ruined a great part of his furniture. They [65] next proceeded to the house of
Benjamin Hallowell, comptroller of the customs, and repeated similar excesses, and
drank and destroyed his liquors. They afterwards proceeded to the house of Mr.
Hutchinson, and soon demolished it. They carried off his plate, furniture and apparel,
and scattered or destroyed manuscripts and other curious and useful papers, which for
thirty years he had been collecting. About half a dozen of the meanest of the mob



PLL v6.0 (generated September, 2011)        61                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0558
             Online Library of Liberty: The History of the American Revolution, vol. 1



were soon after taken up and committed, but they either broke jail, or otherwise
escaped all punishment. The town of Boston condemned the whole proceeding, and
for some time, private gentlemen kept watch at night, to prevent further violences.

Similar disturbances broke out in the adjacent colonies, nearly about the same time.
On the 27th August, the people of New-Port in Rhode-Island,          1765
exhibited three effigies intended for Messieurs Howard, Moffatt,
and Johnson, in a cart with halters about their necks, and after hanging them on a
gallows for some time, cut them down and burnt them, amidst the acclamations of
thousands. On the day following, the people collected at the house of Mr. Martin
Howard, a lawyer, who had written in defence of the right of Parliament to tax the
Americans, and demolished every thing, that belonged to it. They proceeded to Dr.
Moffatt’s, who, in conversation, had supported the same right, and made a similar
devastation of his property.

In Connecticut they exhibited effigies in sundry places, and afterwards committed
them to the flames.

In New-York, the stamp master having resigned, the stamp               Nov. 1, 1765
papers were taken into Fort George, by Lieutenant Governor
Colden. The people, disliking his political sentiments, broke open his stable, took out
his coach, and carried it in triumph, through the principal streets, to the gallows. On
one end of this they suspended the effigy of the Lieut. Governor, having in his right
hand a stamped bill of lading, and in the other a figure of the devil. After some time,
they carried the apparatus to the gate of the fort, and from thence to the bowling
green, under the muzzles of the guns, and burned the [66] whole amid the
acclamations of many thousands. They went thence to Major James’ house, stripped it
of every article, and consumed the whole, because he was a friend to the stamp act.

The next evening the mob re-assembled, and insisted upon the Lieutenant Governor
delivering the stamped papers into their hands, and threatened, in case of a refusal, to
take them by force. After some negotiation, it was agreed that they should be
delivered to the corporation, and they were deposited in the city hall. Ten boxes of the
same, which came by another conveyance, were burned.

The stamp-act was not less odious to many of the inhabitants of the British West-India
islands, than to those on the continent of North America. The people of St. Kitts
obliged the stamp officer, and his deputy, to resign. Barbadoes, Canada, and Halifax,
submitted to the act.

When the ship, which brought the stamp papers to Philadelphia, first appeared round
Gloucester point, all the vessels in the harbour hoisted their colours half mast high.
The bells were rung muffled till evening, and every countenance added to the
appearance of sincere mourning. A large number of people assembled, and
endeavoured to procure the resignation of Mr. Hughes, the stamp distributor. He heId
out long, but at length found it necessary to comply.




PLL v6.0 (generated September, 2011)        62                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0559
             Online Library of Liberty: The History of the American Revolution, vol. 1



As opportunities offered, the assemblies generally passed resolutions, asserting their
exclusive right, to lay taxes on their constituents. The people, in their town meetings,
instructed their representatives to oppose the stamp act. As a specimen of these, the
instructions given to Thomas Forster, their representative, by the freeholders and
other inhabitants of the town of Plymouth, are subjoined. In these the yeomanry of the
country spoke the determined language of freemen.
After expressing the highest esteem for the British constitution, October, 1765
and setting forth their grievances, they proceeded as follows:

You, Sir, represent a people, who are not only descended from the first settlers of this
country, but inhabit the very spot they first possessed. Here was first laid [67] the
foundation of the British empire, in this part of America, which, from a very small
beginning, has increased and spread, in a manner very surprising, and almost
incredible, especially, when we consider, that all this has been effected, without the
aid or assistance of any power on earth; that we have defended, protected and secured
ourselves against the invasions and cruelty of savages, and the subtlety and
inhumanity of our inveterate and natural enemies, the French; and all this without the
appropriation of any tax by stamps, or stamp acts, laid upon our fellow subjects, in
any part of the King’s dominions, for defraying the expence thereof. This place, Sir,
was at first the asylum of liberty, and we hope, will ever be preserved sacred to it,
though it was then no more than a barren wilderness, inhabited only by savage men
and beasts. To this place our Fathers (whose memories be revered) possessed of the
principles of liberty in their purity, disdaining slavery, fled to enjoy those privileges,
which they had an undoubted right to, but were deprived of, by the hands of violence
and oppression, in their native country. We, Sir, their posterity, the freeholders, and
other inhabitants of this town, legally assembled for that purpose, possessed of the
same sentiments, and retaining the same ardour for liberty, think it our indispensable
duty, on this occasion, to express to you these our sentiments of the stamp-act, and its
fatal consequences to this country, and to enjoin upon you, as you regard not only the
welfare, but the very being of this people, that you (consistent with our allegiance to
the King, and relation to the government of Great Britain) disregarding all proposals
for that purpose, exert all your power and influence in opposition to the stamp act, at
least till we hear the success of our petitions for relief. We likewise, to avoid
disgracing the memories of our ancestors, as well as the reproaches of our own
consciences, and the curses of posterity, recommend it to you, to obtain, if possible, in
the honorable house of representatives of this province, a full and explicit assertion of
our rights, and to have the same entered on their public records, that all generations
yet to come, may be convinced, that we have [68] not only a just sense of our rights
and liberties, but that we never, with submission to Divine Providence, will be slaves
to any power on earth.

The expediency of calling a continental Congress to be composed of deputies from
each of the provinces, had early occurred to the people of Massachusetts.
The assembly of that province passed a resolution in favour of        1765 June 6
that measure, and fixed on New-York as the place, and the
second Tuesday of October, as the time, for holding the same. Soon after, they sent
circular letters to the speakers of the several assemblies, requesting their concurrence.
This first advance towards continental union was seconded in South-Carolina, before



PLL v6.0 (generated September, 2011)        63                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0560
             Online Library of Liberty: The History of the American Revolution, vol. 1



it had been agreed to by any colony to the southward of New England. The example
of this province had a considerable influence in recommending the measure to others,
who were divided in their opinions, on the propriety of it.

The assemblies of Virginia, North-Carolina, and Georgia, were prevented, by their
governors, from sending a deputation to this Congress. Twenty eight deputies from
Massachusetts, Rhode-Island, Connecticut, New-York, New-Jersey, Pennsylvania,
Delaware, Maryland, and South-Carolina met at New-York; and after mature
deliberation agreed on a declaration of their rights, and on a statement of their
grievances. They asserted in strong terms, their exemption from all taxes, not imposed
by their own representatives. They also concurred in a petition to the King, and
memorial to the House of Lords, and a petition to the House of Commons. The
colonies that were prevented from sending their representatives to this Congress,
forwarded petitions, similar to those which were adopted by the deputies which
attended.

While a variety of legal and illegal methods were adopted to oppose the stamp act, the
first of November, on which it was to commence its operation, approached. This in
Boston was ushered in by a funeral tolling of bells. Many shops and stores were shut.
The effigies of the planners and friends of the stamp act, were carried [69] about the
streets in public derision, and then torn in pieces, by the enraged populace. It was
remarkable that though a large crowd was assembled, there was not the least violence,
or disorder.

At Portsmouth in New-Hampshire, the morning was ushered in, Nov. 1
with tolling all the bells in town. In the course of the day, notice
was given to the friends of liberty, to attend her funeral. A coffin, neatly ornamented
inscribed with the word Liberty in large letters, was carried to the grave. The funeral
procession began from the state house, attended with two unbraced drums. While the
inhabitants who followed the coffin were in motion, minute guns were fired, and
continued till the corpse arrived at the place of interment. Then an oration in favour of
the deceased was pronounced. It was scarcely ended before the corpse was taken up, it
having been perceived that some remains of life were left, at which the inscription
was immediately altered to “Liberty revived.” The bells immediately exchanged their
melancholy, for a more joyful sound, and satisfaction appeared in every countenance.
The whole was conducted with decency, and without injury or insult, to any man’s
person or property.

In Maryland, the effigy of the stamp master, on one side of which was written,
“Tyranny” on the other “Oppression,” and across the breast, “Damn my country I’ll
get money,” was carried through the streets, from the place of confinement, to the
whipping post, and from thence to the pillory. After suffering many indignities, it was
first hanged and than burnt.

The general aversion to the stamp act, was, by similar methods, in a variety of places,
demonstrated. It is remarkable that the proceedings of the populace, on these
occasions, were earned on with decorum, and regularity. They were not ebullitions of
a thoughtless mob, but for the most part, planned by leading men of character and



PLL v6.0 (generated September, 2011)        64                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0561
             Online Library of Liberty: The History of the American Revolution, vol. 1



influence, who were friends to peace and order. These, knowing well that the bulk of
mankind, are more led by their senses, than by their reason, conducted the public [70]
exhibitions on that principle, with a view of making the stamp act, and its friends,
both ridiculous, and odious.

Though the stamp act was to have operated from the first of            1765
November; yet legal proceedings in the courts, were carried on
as before. Vessels entered and departed without stamped papers. The printers boldly
printed and circulated their news-papers, and found a sufficient number of readers,
though they used common paper, in defiance of the act of parliament. In most
departments, by common consent, business was carried on, as though no stamp act
had existed. This was accompanied by spirited resolutions to risque all consequences,
rather than submit to use the paper required by law. While these matters were in
agitation, the colonists entered into associations against importing British
manufactures, till the stamp act should be repealed. In this manner British liberty was
made to operate against British tyranny. Agreeably to the free constitution of Great
Britain, the subject was at liberty to buy, or not to buy, as he pleased. By suspending
their future purchases on the repeal of the stamp act, the colonists made it the interest
of merchants, and manufacturers, to solicit for that repeal. They had usually taken off
so great a proportion of British manufactures, that the sudden stoppage of all their
orders, amounting, annually, to several millions sterling, threw some thousands in the
Mother Country out of employment, and induced them, from a regard to their own
interest, to advocate the measures wished for by America. The petitions from the
colonies were seconded by petitions from the merchants and manufacturers of Great-
Britain. What the former prayed for as a matter of right, and connected with their
liberties, the latter also solicited from motives of immediate advantage. In order to
remedy the deficiency of British goods, the colonists betook themselves to a variety of
necessary domestic manufactures. In a little time, large quantities of course and
common clothes were brought to market, and these though dearer, and of a worse
quality, were cheerfully preferred to similar articles, imported from Britain. That wool
might not be wanting, they entered into resolutions [71] to abstain from eating lambs.
Foreign elegancies were generally laid aside. The women were as exemplary as the
men, in various instances of self denial. With great readiness, they refused every
article of decoration for their persons, and of luxury for their tables. These
restrictions, which the colonists had voluntarily imposed on themselves, were so well
observed, that multitudes of artificers in England, were reduced to great distress, and
some of their most flourishing manufactories, were, in a great measure, at a stand. An
association was entered into by many of the sons of liberty, the name given to those
who were opposed to the stamp act, by which they agreed “to march with the utmost
expedition at their own proper costs and expence, with their whole force to the relief
of those that should be in danger from the stamp act, or its promoters and abettors, or
any thing relative to it, on account of any thing that may have been done, in
opposition to its obtaining.” This was subscribed by so many in New-York and New-
England, that nothing but a repeal could have prevented the immediate
commencement of a civil war.

From the decided opposition to the stamp act, which had been by the colonies
adopted, it became necessary for Great Britain to enforce, or to repeal it. Both



PLL v6.0 (generated September, 2011)        65                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0562
             Online Library of Liberty: The History of the American Revolution, vol. 1



methods of proceeding had supporters. The opposers of a repeal urged arguments,
drawn from the dignity of the nation, the danger of giving way to the clamours of the
Americans, and the consequences of weakening parliamentary authority over the
colonies. On the other hand it was evident, from the determined opposition of the
colonies, that it could not be enforced without a civil war, by which, in every event,
the nation must be a loser. In the course of these discussions, Dr. Franklin was
examined at the bar of the House of Commons, and gave extensive information on the
state of American affairs, and the impolicy of the stamp act, which contributed much
to remove prejudices, and to produce a disposition that was friendly to a repeal.

Some speakers of great weight, in both houses of parliament, denied their right of
taxing the colonies. The [72] most distinguished supporters of this opinion were Lord
Camden, in the House of Peers, and Mr. Pitt, in the House of Commons. The former,
in strong language, said, “My position is this, I repeat it, I will maintain it to my last
hour. Taxation and representation are inseparable. This position is founded on the
laws of nature. It is more, it is itself an eternal law of nature. For whatever is a man’s
own, is absolutely his own. No man has a right to take it from him without his
consent. Whoever attempts to do it, attempts an injury, whoever does it, commits a
robbery.” Mr. Pitt, with an original boldness of expression, justified the colonists, in
opposing the stamp-act. “You have no right,” said he, “to tax America. I rejoice, that
America has resisted. Three millions of our fellow subjects so lost to every sense of
virtue, as tamely to give up their liberties, would be fit instruments to make slaves of
the rest.” He concluded with giving his advice, that the stamp-act be repealed
absolutely, totally, and immediately, that the reason for the repeal be assigned, that it
was founded on an erroneous principle. “At the same time,” said he, “let the sovereign
authority of this country, over the colonies, be asserted in as strong terms as can be
devised, and be made to extend to every point of legislation whatsoever; that we may
bind their trade, confine their manufactures, and exercise every power, except that of
taking their money out of their pockets, without their consent.” The approbation of
this illustrious statesman, whose distinguished abilities had raised Great Britain to the
highest pitch of renown, inspired the Americans with additional confidence, in the
rectitude of their claims of exemption from parliamentary taxation, and emboldened
them to farther opposition, when at a future day, as shall be hereafter related, the
project of an American revenue was resumed. After much debating, and two protests
in the House of Lords, and passing an act “for securing the dependence of America on
Great Britain” the repeal of the stamp act was finally carried.
This event gave great joy in London. Ships in the river Thames March 18
displayed their colours, and houses were illuminated all [73] over
the city. It was no sooner known in America, than the colonists rescinded their
resolutions, and recommenced their mercantile intercourse with the Mother Country.
They presented their homespun clothes to the poor, and imported more largely than
ever. The churches resounded with thanksgivings, and their public and private
rejoicings knew no bounds. By letters, addresses, and other means, almost all the
colonies shewed unequivocal marks of acknowledgment, and gratitude. So sudden a
calm recovered after so violent a storm, is without a parallel in history. By the
judicious sacrifice of one law, the parliament of Great Britain procured an
acquiescence, in all that remained.




PLL v6.0 (generated September, 2011)        66                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0563
             Online Library of Liberty: The History of the American Revolution, vol. 1



There were enlightened patriots, fully impressed with an idea, that the immoderate joy
of the colonists was disproportioned to the advantage they had gained.

The stamp act, though repealed, was not repealed on American principles. The
preamble assigned as the reason thereof, “That the collecting the several duties and
revenues, as by the said act was directed, would be attended with many
inconveniencies, and productive of consequences, dangerous to the commercial
interests of these kingdoms.” Though this reason was a good one in England, it was
by no means satisfactory in America. At the same time that the stamp act was
repealed, the absolute, unlimited supremacy of parliament was, in words, asserted.
The opposers of the repeal contended for this as essential, the friends of that measure
acquiesced in it to strengthen their party, and make sure of their object. Many of both
sides thought, that the dignity of Great Britain required something of the kind to
counterbalance the loss of authority, that might result from her yielding to the
clamours of the colonists. The act for this purpose was called the declaratory act, and
was in principle more hostile to American rights, than the stamp act; for it annulled
those resolutions and acts of the provincial assemblies, in which they had asserted
their right to exemption from all taxes, not imposed by their own representatives; and
also enacted, “That the parliament [74] had, and of right ought to have, power to bind
the colonies, in all cases whatsoever. ”

The bulk of the Americans, intoxicated with the advantage they had gained,
overlooked this statute, which in one comprehensive sentence, not only deprived them
of liberty and property, but of every right, incident to humanity. They considered it as
a salvo for the honor of parliament, in repealing an act, which had so lately received
their sanction, and flattered themselves it would remain a dead letter, and that
although the right of taxation was in words retained, it would never be exercised.
Unwilling to contend about paper claims of ideal supremacy, they returned to their
habits of good humour, with the parent state.

The repeal of the stamp act, in a relative connexion with all its circumstances and
consequences, was the first direct step to American independency. The claims of the
two countries were not only left undecided, but a foundation was laid for their
extending at a future period, to the impossibility of a compromise. Though for the
present Great-Britain receded from enforcing her claim of American revenue, a
numerous party, adhering to that system, reserved themselves for more favourable
circumstances to enforce it; and at the same time the colonists, more enlightened on
the subject, and more fully convinced of the rectitude of their claims, were
encouraged to oppose it, under whatsoever form it should appear, or under whatsoever
disguise it should cover itself.

Elevated with the advantage they had gained, from that day forward, instead of
feeling themselves dependent on Great-Britain, they conceived that, in respect to
commerce, she was dependent on them. It inspired them with such high ideas of the
importance of their trade, that they considered the Mother Country to be brought
under greater obligations to them, for purchasing her manufactures, than they were to
her for protection and the administration of civil government. The freemen of British
America, impressed with the exalting sentiments of patriotism and of liberty,



PLL v6.0 (generated September, 2011)        67                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0564
             Online Library of Liberty: The History of the American Revolution, vol. 1



conceived it to be within their power, by future combinations, at any time to [75]
convulse, if not to bankrupt the nation, from which they sprung.

Opinions of this kind were strengthened by their local situation, favouring ideas, as
extensive as the unexplored continent of which they were inhabitants. While the pride
of Britons revolted at the thought of their colonies refusing subjection to that
parliament which they obeyed, the Americans with equal haughtiness exclaimed,
“shall the petty island of Great-Britain, scarce a speck on the map of the world,
controul the free citizens of the great continent of America?”

These high sounding pretensions would have been harmless, or at most, spent
themselves in words, had not a ruinous policy, untaught by recent experience, called
them into serious action. Though the stamp act was repealed, an American revenue
was still a favourite object with many in Great-Britain. The equity and the advantage
of taxing the colonists by parliamentary authority were very apparent to their
understandings, but the mode of effecting it, without hazarding the public tranquility,
was not so obvious. Mr. Charles Townsend, afterwards chancellor of the exchequer,
pawned his credit to accomplish what many so earnestly desired.
He accordingly brought into parliament a bill for granting duties 1767
in the British colonies on glass, paper, painters colours, and tea,
which was afterwards enacted into a law. If the small duties imposed on these articles,
had preceded the stamp act, they might have passed unobserved: but the late
discussions occasioned by that act, had produced among the colonists, not only an
animated conviction of their exemption from parliamentary taxation, but a jealousy of
the designs of Great-Britain. The sentiments of the Americans on this subject, bore a
great resemblance to those of their British countrymen of the preceding century, in the
case of ship money. The amount of that tax was very moderate, little exceeding
twenty thousand pounds. It was distributed upon the people with equality, and
expended for the honour and advantage of the kingdom, yet all these circumstances
could not reconcile the people of England to the imposition. [76] It was entirely
arbitrary. “By the same right,” said they, “any other tax may be imposed.” In like
manner the Americans considered these small duties, in the nature of an entering
wedge, designed to make way for others, which would be greater and heavier. In a
relative connection with late acts of parliament, respecting domestic manufactures and
foreign commerce, laws for imposing taxes on British commodities exported to the
colonies, formed a complete circle of oppression, from which there was no possibility
of escaping. The colonists had been, previously, restrained from manufacturing
certain articles, for their own consumption. Other acts confined them to the exclusive
use of British merchandize. The addition of duties, put them wholly in the power and
discretion of Great-Britain “We are not” said they,

permitted to import from any nation, other than our own parent state, and have been in
some cases by her restrained from manufacturing for ourselves, and she claims a right
to do so in every instance which is incompatible with her interest. To these
restrictions we have hitherto submitted, but she now rises in her demands, and
imposes duties on those commodities, the purchasing of which, elsewhere than at her
market, her laws forbid, and the manufacturing of which for our own use, she may
any moment she pleases restrain. If her right is valid to lay a small tax, it is equally so



PLL v6.0 (generated September, 2011)        68                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0565
             Online Library of Liberty: The History of the American Revolution, vol. 1



to lay a large one, for from the nature of the case, she must be guided exclusively by
her own opinions of our ability, and of the propriety of the duties she may impose.
Nothing is left for us but to complain, and, pay.

They contended that there was no real difference between the principle of these new
duties and the stamp act, they were both designed to raise a revenue in America, and
in the same manner. The payment of the duties, imposed by the stamp act, might have
been eluded by the total disuse of stamped paper, and so might the payment of these
duties, by the total disuse of those articles on which they were laid, but in neither
case, without great difficulty. The colonists were therefore reduced to the hard
alternative of being obliged totally to disuse articles of the greatest necessity in human
[77] life, or to pay a tax without their consent. The fire of opposition, which had been
smothered by the repeal of the stamp act, burned afresh against the same principle of
taxation, exhibited in its new form. Mr. Dickenson, of Pennsylvania, on this occasion
presented to the public a series of letters signed a Farmer, proving the extreme danger
which threatened the liberties of America, from their acquiescence in a precedent
which might establish the claim of parliamentary taxation. They were written with
great animation, and were read with uncommon avidity. Their reasoning was so
convincing, that many of the candid and disinterested citizens of Great-Britain,
acknowledged that the American opposition to parliamentary taxation was justifiable.
The enormous sums which the stamp act would have collected, had thoroughly
alarmed the colonists for their property. It was now demonstrated by several writers,
especially by the Pennsylvania Farmer, that a small tax, though more specious, was
equally dangerous, as it established a precedent which eventually annihilated
American property. The declaratory act which at first was the subject of but a few
comments, was now dilated upon, as a foundation for every species of oppression;
and the small duties, lately imposed, were considered as the beginning of a train of
much greater evils.

Had the colonists admitted the propriety of raising a parliamentary revenue among
them, the erection of an American board of commissioners for managing it, which
was about this time instituted at Boston, would have been a convenience, rather than
an injury; but united as they were in sentiments, of the contrariety of that measure to
their natural and constitutional rights, they illy brooked the innovation. As it was
coeval with the new duties, they considered it as a certain evidence that the project of
an extensive American revenue, notwithstanding the repeal of the stamp act, was still
in contemplation. A dislike to British taxation naturally produced a dislike to a board
which was to be instrumental in that business, and occasioned many insults to its
commissioners.

[78] The revenue act of 1767 produced resolves, petitions, addresses, and
remonstrances, similar to those, with which the colonists opposed the stamp act. It
also gave rise to a second association for suspending farther importations of British
manufactures, till these offensive duties should be taken off. Uniformity, in these
measures, was promoted by a circular letter from the assembly of Massachusetts to
the speakers of the other assemblies.
This stated the petitions, and representations, which they had      1768
forwarded against the late duties, and strongly pointed out the



PLL v6.0 (generated September, 2011)        69                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0566
             Online Library of Liberty: The History of the American Revolution, vol. 1



great difficulties, that must arise to themselves and their constituents, from the
operation of acts of parliament, imposing duties on the unrepresented American
colonies, and requesting a reciprocal free communication, on public affairs. Most of
the provincial assemblies, as they had opportunities of deliberating on the subject,
approved of the proceedings of the Massachusetts assembly, and harmonised with
them in the measures, which they had adopted. In resolves, they stated their rights, in
firm but decent language, and, in petitions, they prayed for a repeal of the late acts,
which they considered as infringements on their liberties.

It is not unreasonable to suppose, that the minister, who planned these duties, hoped,
that they would be regarded as regulations of trade. He might also presume, that as
they amounted only to an inconsiderable sum, they would not give any alarm. The
circular letter of the Massachusetts assembly, which laid the foundation for united
petitions against them, gave therefore great offence. Lord Hillsborough, who had
lately been appointed Secretary of State, for the American department, wrote letters to
the governors of the respective provinces, urging them to exert their influence, to
prevent the assemblies from taking any notice of it, and he called on the
Massachusetts assembly, to rescind their proceedings on that subject. This measure
was both injudicious and irritating. To require a public body to rescind a resolution,
for sending a letter, which was already sent, answered, and acted upon, was a bad
specimen of the wisdom of the new minister. To call a vote, for sending a circular
[79] letter to invite the assemblies of the neighbouring colonies to communicate
together in the pursuit of legal measures to obtain a redress of grievances, “a
flagitious attempt to disturb the public peace,” appeared to the colonists a very
injudicious application of harsh epithets to their constitutional right of petitioning. To
threaten a new house of Assembly with dissolution, in case of their not agreeing to
rescind an act of a former assembly, which was not executory, but executed, clashed
no less with the dictates of common sense, than the constitutional rights of British
colonists. The proposition for rescinding was negatived, by a majority of 97 to 17.
The assembly was immediately dissolved, as had been threatened. This procedure of
the new secretary was considered, by the colonists, as an attempt to suppress all
communication of sentiments between them, and to prevent their united supplications,
from reaching the royal ear. It answered no one valuable purpose, but naturally tended
to mischief.

The bad humour, which from successive irritation already too much prevailed, was
about this time wrought up to a high pitch of resentment and violence, on occasion of
the seizure of Mr. Hancock’s sloop Liberty, for not having entered all the wines she
had brought from Madeira.
The popularity of her owner, the name of the sloop, and the          1768 June 10
general aversion to the board of commissioners, and
parliamentary taxation, concurred to inflame the minds of the people. They resented
the removal of the sloop from the wharf, as implying an apprehension of a rescue.
They used every means in their power to interrupt the officers, in the execution of
their business; and numbers swore that they would be revenged. Mr. Harrison the
collector, Mr. Hallowell the comptroller, and Mr. Irwine the inspector of imports and
exports, were so roughly handled, as to bring their lives in danger. The windows of
some of their houses were broken, and the boat of the collector was dragged through



PLL v6.0 (generated September, 2011)        70                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0567
             Online Library of Liberty: The History of the American Revolution, vol. 1



the town, and burned on the common. Such was the temper and disposition of many
of the inhabitants, that the commissioners of the customs thought [80] proper to retire
on board the Romney man of war; and afterwards to Castle William. The
commissioners, from the first moment of their institution, had been an eye sore to the
people of Boston. This, though partly owing to their active zeal in detecting
smugglers, principally arose from the association which existed in the minds of the
inhabitants, between that board and an American revenue. The declaratory act of
1766, the revenue act of 1767; together with the pomp and expence of this board, so
disproportionate to the small income of the present duties, conspired to convince not
only the few who were benefited by smuggling, but the great body of enlightened
freemen, that farther and greater impositions of parliamentary taxes were intended. In
proportion as this opinion gained ground, the inhabitants became more disrespectful
to the executive officers of the revenue, and more disposed, in the frenzy of
patriotism, to commit outrages on their persons and property. The constant bickering
that existed between them and the inhabitants, together with the steady opposition
given by the latter, to the discharge of the official duties of the former, induced the
commissioners and friends of an American revenue, to solicit the protection of a
regular force, to be stationed at Boston. In compliance with their wishes, his Majesty
ordered two regiments and some armed vessels to repair thither, for supporting and
assisting the officers of the customs in the execution of their duty. This restrained the
active exertion of that turbulent spirit, which since the passing of the late revenue
laws had revived, but it added to the pre-existing causes thereof.

When it was reported in Boston, that one or more regiments were ordered there, a
meeting of the inhabitants was called, and a committee appointed, to request the
governor, to issue precepts, for convening a general assembly. He replied, “that he
could not comply with their request, till he had received his Majesty’s commands for
that purpose.” This answer being reported, some spirited resolutions were adopted.
In particular it was voted, that the select men of Boston should    Sept. 13
write [81] to the select men of other towns, to propose, that a
convention be held, of deputies from each, to meet at Faneuil hall, in Boston, on the
22d instant.
It was afterwards voted, “That as there is apprehension in the      Sept. 22
minds of many, of an approaching war with France, those
inhabitants, who are not provided, be requested to furnish themselves forthwith with
arms.”

Ninety six towns, and eight districts, agreed to the proposal made by the inhabitants of
Boston, and appointed deputies, to attend a convention, but the town of Hatfield
refused its concurrence. When the deputies met, they conducted with moderation,
disclaimed all legislative authority, advised the people to pay the greatest deference to
government, and to wait patiently for a redress of their grievances, from his Majesty’s
wisdom and moderation. After stating to the world the causes of their meeting, and an
account of their proceedings, they dissolved themselves, after a short session, and
went home.

Within a day after the convention broke up, the expected regiments arrived, and were
peaceably received. Hints had been thrown out by some idle people, that they should



PLL v6.0 (generated September, 2011)        71                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0568
             Online Library of Liberty: The History of the American Revolution, vol. 1



not be permitted to come on shore. Preparations were made by the captains of the men
of war in the harbour, to fire on the town, in case opposition had been made to their
landing, but the crisis for an appeal to arms was not yet arrived. It was hoped by
some, that the folly and rage of the Bostonians would have led them to this rash
measure, and thereby have afforded an opportunity for giving them some naval and
military correction, but both prudence and policy induced them to adopt a more
temperate line of conduct.

While the contention was kept alive, by the successive irritations, which have been
mentioned, there was, particularly in Massachusetts, a species of warfare carried on
between the royal governors, and the provincial assemblies. Each watched the other
with all the jealousy, which strong distrust could inspire. The latter regarded the
former as instruments of power, wishing to pay their court to the Mother Country, by
curbing the spirit of [82] American freedom, and the former kept a strict eye on the
latter, lest they might smooth the way to independence, at which they were charged
with aiming. Lieut. Governor Hutchinson, of Massachusetts, virtually challenged the
assembly to a dispute, on the ground of the controversy between the two countries.
This was accepted by the latter, and the subject, discussed with all the subtilty of
argument, which the ingenuity of either party could suggest.

The war of words was not confined to the colonies. While the American assemblies
passed resolutions, asserting their exclusive right to tax their constituents, the
parliament by resolves, asserted their unlimited supremacy in and over the colonies.
While the former, in their public acts, disclaimed all views of independence, they
were successively represented in parliamentary resolves, royal speeches, and
addresses from Lords and commons, as being in a state of disobedience to law and
government, and as having proceeded to measures subversive of the constitution, and
manifesting a disposition to throw off all subordination to Great Britain.

In February 1769, both houses of parliament went one step            1769
beyond all that had preceded. They then concurred in a joint
address to his majesty, in which they expressed their satisfaction in the measures his
majesty had pursued—gave the strongest assurances, that they would effectually
support him in such farther measures as might be found necessary, to maintain the
civil magistrates in a due execution of the laws, in Massachusett’s Bay, and beseeched
him

to direct the governor to take the most effectual methods of procuring the fullest
information, touching all treasons or misprisions of treason, committed within the
government, since the 30th day of December, 1767; and to transmit the same together
with the names of the persons who were most active in the commission of such
offences, to one of the secretaries of state, in order that his majesty might issue a
special commission for enquiring of, hearing, and determining, the said offences,
within the realm of Great-Britain, pursuant to the provision of the statute of the 35th
[83] of King Henry the 8th.




PLL v6.0 (generated September, 2011)        72                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0569
             Online Library of Liberty: The History of the American Revolution, vol. 1



The latter part of this address, which proposed the bringing of delinquents from
Massachusetts, to be tried at a tribunal in Great-Britain, for crimes committed in
America, underwent many severe animadversions.

It was asserted to be totally inconsistent with the spirit of the constitution, for in
England a man charged with a crime, had a right to be tried in the county in which his
offence was supposed to have been committed. “Justice is regularly and impartially
administered in our courts,” said the colonists “and yet by direction of parliament,
offenders are to be taken by force, together with all such persons as may be pointed
out as witnesses and carried to England, there to be tried in a distant land, by a jury of
strangers, and subject to all the disadvantages which result from want of friends, want
of witnesses and want of money.”

The house of burgesses of Virginia met, soon after official accounts of the joint
address of lords and commons on this subject reached America; and in a few days
after their meeting, passed resolutions expressing

their exclusive right to tax their constituents, and their right to petition their sovereign
for redress of grievances, and the lawfulness of procuring the concurrence of the other
colonies in praying for the royal interposition, in favour of the violated rights of
America: and that all trials for treason, or for any crime whatsoever, committed in that
colony, ought to be before his majesty’s courts, within the said colony; and that the
seizing any person residing in the said colony, suspected of any crime whatsoever,
committed therein, and sending such person to places beyond the sea to be tried, was
highly derogatory of the rights of British subjects.

The next day lord Botetourt the governour of Virginia, sent for the house of burgesses
and addressed them as follows. “Mr. Speaker and gentlemen of the house of
burgesses. I have heard of your resolves, and augur ill of their effects. You have made
it my duty to dissolve you, and you are dissolved accordingly.”

[84] The assembly of North-Carolina adopted resolutions, similar to those of Virginia,
for which Tryon their governour dissolved them. The members of the house of
burgesses in Virginia, and of the assembly of North-Carolina, after their dissolution,
met as private gentlemen, chose their late speakers moderators, and adopted
resolutions against importing British goods. The non-importation agreement, was in
this manner forwarded by the very measures which were intended to curb the spirit of
American freedom, from which it sprung. Meetings of the associators were regularly
held in the various provinces. Committees were appointed to examine all vessels
arriving from Britain. Censures were freely passed on such as refused to concur in
these associations, and their names published in the news-papers as enemies to their
country. The regular acts of the provincial assemblies were not so much respected and
obeyed as the decrees of these committees, the associations were in general, as well
observed as could be expected; but nevertheless there were some collusions. The fear
of mobs, of public resentment and contempt, co-operating with patriotism,
preponderated over private interest and convenience. One of the importing merchants
of Boston, who hesitated in his compliance with the determination of the inhabitants,
was waited upon by a committee of tradesmen, with an axeman and a carpenter at



PLL v6.0 (generated September, 2011)        73                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0570
             Online Library of Liberty: The History of the American Revolution, vol. 1



their head, who informed him, “that 1000 men were waiting for his answer, and that if
he refused to comply, they could not tell what might be the consequence. ” He
complied, and the newspapers soon after published, that he did it voluntarily.

In Boston, Lieut. Governor Hutchinson endeavoured to promote a counter association,
but without effect. The friends of importation objected, that till parliament made
provision for the punishment of the confederacies against importation, a counter
association would answer no other purpose, than to expose the associators to popular
rage.

The Bostonians, about this time, went one step farther. They reshipped goods to Great
Britain, instead of [85] storing them as formerly. This was resolved upon in a town
meeting, on the information of an inhabitant, who communicated a letter he had lately
received from a member of parliament, in which it was said, “that shipping back ten
thousand pounds worth of goods would do more, than storing a hundred thousand.”
This turned the scale, and procured a majority of votes for reshipping. Not only in
this, but in many other instances, the violences of the colonists were fostered by
individuals in Great Britain. A number of these were in principle with the Americans,
in denying the right of parliament, to tax them, but others were more influenced by a
spirit of opposition to the ministerial majority, than by a regard to the constitutional
liberties of either country.

The non-importation agreement had now lasted some time, and by degrees had
become general. Several of the colonial assemblies had been dissolved, or prorogued,
for asserting the rights of their constituents. The royal governours, and other friends to
an American revenue, were chagrined. The colonists were irritated. Good men, both
in England and America, deplored these untoward events, and beheld with concern an
increasing ill humour between those, who were bound by interest and affection, to be
friends to each other.

In consequence of the American non-importation agreement, founded in opposition to
the duties of 1767, the manufacturers of Great Britain experienced a renewal of the
distresses, which followed the adoption of similar resolutions, in the year 1765, the
repeal of these duties was therefore solicited by the same influence, which had
procured the repeal of the stamp act. The rulers of Great Britain acted without
decision. Instead of persevering in their own system of coercion or indeed in any one
uniform system of colonial government, they struck out a middle line, embarrassed
with the consequences, both of severity and of lenity, and which was without the
complete benefits of either.
Soon after the spirited address to his Majesty, last mentioned,      1769
had passed both houses of parliament, assurances were given for
[86] repealing all the duties, imposed in 1767, excepting that of three-pence per pound
on tea.

Anxious on the one hand to establish parliamentary supremacy, and on the other,
afraid to stem the torrent of opposition, they conceded enough to weaken the former,
and yet not enough to satisfy the latter. Had Great Britain generously repealed the
whole, and for ever relinquished all claim to the right, or even the exercise of the right



PLL v6.0 (generated September, 2011)        74                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0571
             Online Library of Liberty: The History of the American Revolution, vol. 1



of taxation, the union of the two countries, might have lasted for ages. Had she
seriously determined to compel the submission of the colonies, nothing could have
been more unfriendly to this design, than her repeated concessions to their reiterated
associations. The declaratory act, and the reservation of the duty on tea, left the cause
of contention between the two countries, in full force, but the former was only a claim
on paper, and the latter might be evaded, by refusing to purchase any tea, on which
the parliamentary tax was imposed. The colonists, therefore, conceiving that their
commerce might be renewed, without establishing any precedent, injurious to their
liberties, relaxed in their associations, in every particular, except tea, and immediately
recommenced the importation of all other articles of merchandise. A political calm
once more took place. The parent state might now have closed the dispute for ever,
and honorably receded, without a formal relinquishment of her claims. Neither the
reservation of the duty on tea, by the British parliament, nor the exceptions made by
the colonists, of importing no tea, on which a duty was imposed, would, if they had
been left to their own operation, have disturbed the returning harmony of the two
countries. Without fresh irritation, their wounds might have healed, and not a scar
been left behind.

Unfortunately for the friends of union, so paltry a sum as 3 [pence for] so insignificant
an article as tea, in consequence of a combination between the British ministry and
East-India company, revived the dispute to the rending of the empire.

[87] These two abortive attempts to raise a parliamentary revenue in America, caused
a fermentation in the minds of the colonists, and gave birth to many enquiries
respecting their natural rights. Reflections and reasonings on this subject produced a
high sense of liberty, and a general conviction that there could be no security for their
property, if they were to be taxed at the discretion of a British parliament, in which
they were unrepresented, and over which they had no controul. A determination not
only to oppose this new claim of taxation, but to keep a strict watch, least it might be
established in some disguised form, took possession of their minds.

It commonly happens in the discussion of doubtful claims between States, that the
ground of the original dispute insensibly changes. When the mind is employed in
investigating one subject, others associated with it, naturally present themselves. In
the course of enquiries on the subject of parliamentary taxation, the restriction on the
trade of the colonists—the necessity that was imposed on them to purchase British
and other manufactures, loaded with their full proportion of all taxes paid by those
who made or sold them, became more generally known. While American writers were
vindicating their country from the charge of contributing nothing to the common
expences of the empire, they were led to set off to their credit, the disadvantage of
their being confined exclusively to purchase such manufactures in Britain. They
instituted calculations by which they demonstrated that the monopoly of their trade,
drew from them greater sums for the support of government, than were usually paid
by an equal number of their fellow citizens of Great-Britain; and that taxation,
superadded to such a monopoly, would leave them in a state of perfect
uncompensated slavery. The investigation of these subjects brought matters into view
which the friends of union ought to have kept out of sight. These circumstances,
together with the extensive population of the Eastern States, and their adventurous



PLL v6.0 (generated September, 2011)        75                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0572
             Online Library of Liberty: The History of the American Revolution, vol. 1



spirit of commerce, suggested to some bold spirits that not only British taxation, but
British navigation laws were unfriendly to the interests of [88] America. Speculations
of this magnitude suited well with the extensive views of some capital merchants, but
never would have roused the bulk of the people, had not new matter brought the
dispute between the two countries to a point, in which every individual was interested.

On reviewing the conduct of the British ministry, respecting the colonies, much
weakness as well as folly appears. For a succession of years there was a steady pursuit
of American revenue, but great inconsistence in the projects for obtaining it. In one
moment the parliament was for enforcing their laws, the next for repealing them.
Doing and undoing, menacing and submitting, straining and relaxing, followed each
other, in alternate succession. The object of administration, though twice relinquished
as to any present efficiency, was invariably pursued, but without any unity of system.

On the 9th of May, 1769, the King in his speech to parliament, highly applauded their
hearty concurrence, in maintaining the execution of the laws, in every part of his
dominions. Five days after this speech, lord Hillsborough, secretary of state for the
colonies, wrote to lord Botetourt, governor of Virginia:

I can take upon me to assure you, notwithstanding information to the contrary, from
men, with factious and seditious views, that his Majesty’s present administration have
at no time entertained a design to propose to parliament, to lay any farther taxes upon
America, for the purpose of raising a revenue, and that it is at present their intention to
propose the next session of parliament, to take off the duties upon glass, paper, and
colours, upon consideration of such duties having been laid contrary to the true
principles of commerce.

The governor was also informed, that “his Majesty relied upon his prudence and
fidelity, to make such an explanation of his Majesty’s measures, as would tend to
remove prejudices, and to re-establish mutual confidence and affection between the
Mother Country and the colonies.” In the exact spirit of his instructions, lord
Botetourt addressed the Virginia assembly as follows:

It may possibly be objected, that as his [89] Majesty’s present administration are not
immortal, their successors may be inclined to attempt to undo what the present
ministers shall have attempted to perform, and to that objection I can give but this
answer, that it is my firm opinion, that the plan I have stated to you, will certainly take
place, and that it will never be departed from; and so determined am I forever to abide
by it, that I will be content to be declared infamous, if I do not to the last hour of my
life, at all times, in all places, and upon all occasions, exert every power, with which I
either am, or ever shall be, legally invested, in order to obtain and maintain for the
continent of America, that satisfaction, which I have been authorised to promise this
day, by the confidential servants of our gracious sovereign, who, to my certain
knowledge, rates his honor so high, that he would rather part with his crown, than
preserve it by deceit.

These assurances were received with transports of joy by the Virginians. They viewed
them as pledging his Majesty for security, that the late design for raising a revenue in



PLL v6.0 (generated September, 2011)        76                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0573
             Online Library of Liberty: The History of the American Revolution, vol. 1



America was abandoned, and never more to be resumed. The Assembly of Virginia,
in answer to lord Botetourt, expressed themselves thus:

We are sure our most gracious sovereign, under whatever changes may happen in his
confidential servants, will remain immutable in the ways of truth and justice, and that
he is incapable of deceiving his faithful subjects; and we esteem your lordship’s
information not only as warranted, but even sanctified by the royal word.

How far these solemn engagements with the Americans were observed, subsequent
events will demonstrate. In a perfect reliance on them, most of the colonists returned
to their ancient habits of good humour, and flattered themselves that no future
parliament would undertake to give, or grant away their property.

From the royal and ministerial assurances given in favour of America, in the year
1769, and the subsequent repeal in 1770, of five sixths of the duties which had been
imposed in 1767; together with the consequent renewal of the mercantile intercourse
between Great-Britain [90] and the colonies: Many hoped that the contention between
the two countries was finally closed. In all the provinces, excepting Massachusetts,
appearances seemed to favour that opinion. Many incidents operated there to the
prejudice of that harmony, which had begun, elsewhere, to return. The stationing a
military force among them, was a fruitful source of uneasiness. The royal army had
been brought thither, with the avowed design of enforcing submission to the Mother
Country. Speeches from the throne, and addresses from both houses of parliament,
had taught them to look upon the inhabitants as a factious turbulent people, who
aimed at throwing off all subordination to Great-Britain.
They, on the other hand were accustomed to look upon the             1770
soldiery as instruments of tyranny, sent on purpose to dragoon
them out of their liberties.

Reciprocal insults soured the tempers, and mutual injuries embittered the passions, of
the opposite parties: besides, some fiery spirits who thought it an indignity to have
troops quartered among them, were constantly exciting the towns-people to quarrel
with the soldiers.

On the second of March, a fray took place near Mr. Gray’s ropewalk, between a
private soldier of the 29th regiment, and an inhabitant. The former was supported by
his comrades, the latter by the rope makers, till several on both sides were involved in
the consequences. On the 5th a more dreadful scene was presented. The soldiers,
when under arms, were pressed upon, insulted and pelted by a mob armed with clubs,
sticks, and snowballs covering stones. They were also dared to fire. In this situation,
one of the soldiers who had received a blow, in resentment fired at the supposed
aggressor. This was followed by a single discharge from six others. Three of the
inhabitants were killed, and five were dangerously wounded. The town was
immediately in commotion. Such was the temper, force, and number of the
inhabitants, that nothing but an engagement to remove the troops out of the town;
together with the advice of moderate men, prevented the townsmen from falling on
the soldiers. The killed were buried in one vault, and in a most respectful, [91] manner
to express the indignation of the inhabitants at the slaughter of their brethren, by



PLL v6.0 (generated September, 2011)        77                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0574
             Online Library of Liberty: The History of the American Revolution, vol. 1



soldiers quartered among them, in violation of their civil liberties. Preston the captain
who commanded the party, which fired on the inhabitants [was] committed to jail, and
afterwards tried. The captain, and six of the men, were acquitted. Two were brought
in guilty of man-slaughter. It appeared on the trial, that the soldiers were abused,
insulted, threatened, and pelted, before they fired. It was also proved, that only seven
guns were fired by the eight prisoners. These circumstances induced the jury to make
a favourable verdict. The result of the trial reflected great honour on John Adams, and
Josiah Quincy, the council for the prisoners, and also on the integrity of the jury, who
ventured to give an upright verdict, in defiance of popular opinions.

The events of this tragical night, sunk deep in the minds of the people, and were made
subservient to important purposes. The anniversary of it was observed with great
solemnity. Eloquent orators, were successively employed to deliver an annual oration,
to preserve the rememberance of it fresh in their minds. On these occasions the
blessings of liberty—the horrors of slavery—the dangers of a standing army—the
rights of the colonies, and a variety of such topics were presented to the public view,
under their most pleasing and alarming forms. These annual orations administered
fuel to the fire of liberty, and kept it burning, with an incessant flame.

The obstacles to returning harmony, which have already been mentioned, were
increased, by making the governor and judges in Massachusetts, independent of the
province. Formerly, they had been paid by yearly grants from the assembly, but about
this time provision was made for paying their salaries by the crown. This was resented
as a dangerous innovation, as an infraction of their charter, and as destroying that
balance of power, which is essential to free governments. That the crown should pay
the salary of the chief justice, was represented by the assembly, as a species of
bribery, tending to bias his judicial determinations. They made it the foundation for
[92] impeaching Mr. Justice Oliver, before the governor, but he excepted to their
proceedings, as unconstitutional. The assembly, nevertheless, gained two points. They
tendered the governor more odious to the inhabitants, and increased the public respect
for themselves, as the counterpart of the British house of commons, and as guardians
of the rights of the people.

A personal animosity, between Lieut. Governor Hutchinson, and some distinguished
patriots, in Massachusetts, contributed to perpetuate a flame of discontent in that
province, after it had elsewhere visibly abated. This was worked up, in the year 1773,
to a high pitch, by a singular combination of circumstances. Some letters had been
written, in the course of the dispute, by governor Hutchinson, lieut. governor Oliver,
and others, in Boston, to persons in power and office, in England, which contained a
very unfavourable representation of the state of public affairs, and tended to shew the
necessity of coercive measures, and of changing the chartered system of government,
to secure the obedience of the province. These letters fell into the hands of Dr.
Franklin, agent of the province, who transmitted them to Boston. The indignation and
animosity, which was excited on the receipt of them, knew no bounds. The house of
assembly agreed on a petition and remonstrance to his Majesty, in which they charged
their governor and lieut. governor with being betrayers of their trusts, and of the
people they governed, and of giving private, partial, and false information. They also




PLL v6.0 (generated September, 2011)        78                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0575
             Online Library of Liberty: The History of the American Revolution, vol. 1



declared them enemies to the colonies, and prayed for justice against them, and for
their speedy removal from their places.
These charges were carried through by a majority of 82 to 12.      Jan. 29, 1774

This petition and remonstrance being transmitted to England, the merits of it were
discussed before his Majesty’s privy council. After a hearing before that board, in
which Dr. Franklin represented the province of Massachusetts, the governor and lieut.
governor were acquitted. Mr. Wedderburne, who defended the accused royal servants,
in the course of his pleadings, inveighed against Dr. Franklin, in the severest
language, as the fomenter of the disputes between the two countries. It [93] was no
protection to this venerable sage, that being the agent of Massachusetts, he conceived
it his duty to inform his constituents, of letters, written on public affairs, calculated to
overturn their chartered constitution. The age, respectability, and high literary
character of the subject of Mr. Wedderburne’s philippic, turned the attention of the
public, on the transaction. The insult offered to one of their public agents, and
especially to one, who was both the idol and ornament of his native country, sunk
deep in the minds of the Americans. That a faithful servant, whom they loved, and
almost adored, should be insulted, for discharging his official duty, rankled in their
hearts. Dr. Franklin was also immediately dismissed from the office of deputy
postmaster general, which he held under the crown. It was not only by his
transmission of these letters, that he had given offence to the British ministry, but by
his popular writings, in favor of America. Two pieces of his, in particular, had lately
attracted a large share of public attention, and had an extensive influence on both
sides of the Atlantic. The one purported to be an edict from the King of Prussia, for
taxing the inhabitants of Great-Britain, as descendants of emigrants from his
dominions. The other was entitled, “Rules for reducing a great empire to a small one.”
In both of which he had exposed the claims of the Mother Country, and the
proceedings of the British ministry, with the severity of poignant satire.

For ten years, there had now been but little intermission to the disputes between
Great-Britain and her colonies. Their respective claims had never been compromised
on middle ground. The calm which followed the repeal of the stamp act, was in a few
months disturbed, by the revenue act of the year 1767. The tranquility which followed
the repeal of five sixths of that act in the year 1770, was nothing more than a truce.
The reservation of the duty on tea, made as an avowed evidence of the claims of
Great-Britain to tax her colonies, kept alive the jealousy of the colonists, while at the
same time the stationing of a standing army in Massachusetts—the continuance of a
board of commissioners in Boston—the constituting the governors and judges of that
province [94] independent of the people, were constant sources of irritation. The
altercations which, at this period, were common between the royal governors and the
provincial assemblies, together with numerous vindications of the claims of America,
made the subject familiar to the colonists. The ground of the controversy was
canvassed in every company. The more the Americans read, reasoned, and conversed
on the subject, the more were they convinced of their right to the exclusive disposal of
their property. This was followed by a determination to resist all encroachments on
that palladium of British liberty. They were as strongly convinced of their right to
refuse and resist parliamentary taxation, as the ruling powers of Great-Britain, of their
right to demand and enforce their submission to it.



PLL v6.0 (generated September, 2011)        79                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0576
             Online Library of Liberty: The History of the American Revolution, vol. 1



The claims of the two countries, being thus irreconcilably opposed to each other, the
partial calm which followed the concession of parliament in 1770, was liable to
disturbance, from every incident. Under such circumstances, nothing less than the
most guarded conduct on both sides could prevent a renewal of the controversy.
Instead of following those prudential measures which would have kept the ground of
the dispute out of sight, an impolitic scheme was concerted, between the British
ministry and the East-India company, which placed the claims of Great-Britain and of
her colonies in hostile array against each other.




PLL v6.0 (generated September, 2011)        80                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0577
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER III

Tea Is Sent By The East India Company To America, And Is
Refused, Or Destroyed, By The Colonists. Boston Port Act, &C.
In the year 1773, commenced a new era of the American controversy. To understand
this in its origin, it is necessary to recur to the period, when the solitary duty on tea,
was excepted from the partial repeal of the revenue act of 1767. When the duties
which had been laid on glass, paper and painters colours, were taken off, a [95]
respectable minority in parliament contended, that the duty on tea should also be
removed. To this it was replied, “That as the Americans denied the legality of taxing
them, a total repeal would be a virtual acquiescence in their claims; and that in order
to preserve the rights of the Mother Country, it was necessary to retain the preamble,
and at least one of the taxed articles.” It was answered, that a partial repeal would be a
source of endless discontent—that the tax on tea would not defray the expences of
collecting it. The motion in favour of a total repeal, was thrown out by a great
majority. As the parliament thought fit to retain the tax on tea for an evidence of their
right of taxation, the Americans in like manner, to be consistent with themselves, in
denying that right, discontinued the importation of that commodity. While there was
no attempt to introduce tea into the colonies against this declared sense of the
inhabitants, these opposing claims were in no danger of collision. In that case the
Mother Country might have solaced herself, with her ideal rights, and the colonies,
with their favorite opinion of a total exemption from parliamentary taxes, without
disturbing the public peace. This mode of compromising the dispute, which seemed at
first designed as a salvo for the honor and consistency of both parties, was, by the
interference of the East-India Company, in combination with the British ministry,
completely overset.

The expected revenue from tea failed, in consequence of the American association to
import none, on which a duty was charged. This, though partially violated in some of
the colonies, was well observed in others, and particularly in Pennsylvania, where the
duty was never paid on more than one chest of that commodity. This proceeded as
much from the spirit of gain as of patriotism. The merchants found means of
supplying their countrymen with tea, smuggled from countries to which the power of
Britain did not extend. They doubtless conceived themselves to be supporting the
rights of their country, by refusing to purchase tea from Britain, but they also reflected
that if they could bring the same commodity to market, free of duty, their profits
would be proportionably greater.

[96] The love of gain was not peculiar to the American merchants. From the
diminished exportation to the colonies, the ware-houses of the British East-India
company had in them about seventeen millions of pounds of tea, for which a market
could not readily be procured. The ministry and East-India company unwilling to lose,
the one the expected revenue from the sale of tea in America—the other, their usual




PLL v6.0 (generated September, 2011)        81                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0578
             Online Library of Liberty: The History of the American Revolution, vol. 1



commercial profits, agreed on a measure by which they supposed both would be
secured.

The East-India company were by law authorized to export their tea free of duties to all
places whatsoever. By this regulation, tea, though loaded with an exceptionable duty,
would come cheaper to the colonies, than before it had been made a source of
revenue: For the duty when taken off it, when exported from Great-Britain, was
greater than what was to be paid on its importation into the colonies. Confident of
success in finding a market for their tea, thus reduced in its price, and also of
collecting a duty on its importation and sale in the colonies, the East-India company
freighted several ships, with teas for the different colonies, and appointed agents for
the disposal thereof. This measure united several interests in opposition to its
execution. The patriotism of the Americans was corroborated by several auxiliary
aids, no ways connected with the cause of liberty.

The merchants in England were alarmed at the losses that must accrue to themselves,
from the exportations of the East-India company, and from the sales going through the
hands of consignees. Letters were written from that country, to colonial patriots,
urging that opposition to which they of themselves were prone.

The smugglers who were both numerous and powerful, could not relish a scheme
which by underselling them, and taking a profitable branch of business, out of their
hands, threatened a diminution of their gains. The colonists were too suspicious of the
designs of Great-Britain to be imposed upon.

The cry of endangered liberty once more excited an alarm from New-Hampshire to
Georgia. The first opposition [97] to the execution of the scheme adopted by the East-
India company began with the American merchants. They saw a profitable branch of
their trade likely to be lost, and the benefits of it to be transferred to people in Great-
Britain. They felt for the wound that would be inflicted on their country’s claim of
exemption from parliamentary taxation, but they felt with equal sensibility for the
losses they would sustain by the diversion of the streams of commerce, into unusual
channels. Though the opposition originated in the selfishness of the merchants, it did
not end there. The great body of the people, from principles of the purest patriotism,
were brought over to second their wishes. They considered the whole scheme, as
calculated to seduce them into an acquiescence with the views of parliament, for
raising an American revenue. Much pains were taken to enlighten the colonists on this
subject, and to convince them of the eminent hazard to which their liberties were
exposed.

The provincial patriots insisted largely on the persevering determination of the parent
state to establish her claim of taxation, by compelling the sale of tea in the colonies
against the solemn resolutions and declared sense of the inhabitants, and that at a time
when the commercial intercourse of the two countries was renewed, and their ancient
harmony fast returning. The proposed venders of the tea were represented as revenue
officers, employed in the collection of an unconstitutional tax, imposed by Great-
Britain. The colonists reasoned with themselves, that as the duty and the price of the
commodity were inseparably blended, if the tea was sold, every purchaser would pay



PLL v6.0 (generated September, 2011)        82                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0579
             Online Library of Liberty: The History of the American Revolution, vol. 1



a tax imposed by the British parliament, as part of the purchase money. To obviate
this evil, and to prevent the liberties of a great country from being sacrificed by
inconsiderate purchasers, sundry town meetings were held in the capitals of the
different provinces, and combinations were formed to obstruct the sales of the tea,
sent by the East-India company.

[98] The resolutions entered into by the inhabitants of Philadelphia, on October the
18th 1773, afford a good specimen of the whole—these were as follows:

         1. That the disposal of their own property is the inherent right of freemen;
         that there can be no property in that which another can, of right, take from us
         without our consent; that the claim of parliament to tax America, is in other
         words, a claim of right to levy contributions on us at pleasure.
         2. That the duty imposed by parliament upon tea landed in America, is a tax
         on the Americans, or levying contributions on them without their consent.
         3. That the express purpose for which the tax is levied on the
         Americans—namely, for the support of government, administration of justice,
         and defence of his Majesty’s dominions in America, has a direct tendency to
         render assemblies useless, and to introduce arbitrary government and slavery.
         4. That a virtuous and steady opposition to this ministerial plan of governing
         America, is absolutely necessary to preserve even the shadow of liberty, and
         is a duty which every freeman in America owes to his country, to himself,
         and to his posterity.
         5. That the resolution lately entered into by the East-India company, to send
         out their tea to America, subject to the payment of duties on its being landed
         here, is an open attempt to enforce this ministerial plan, and a violent attack
         upon the liberties of America.
         6. That it is the duty of every American to oppose this attempt.
         7. That whoever shall directly or indirectly, countenance this attempt, or in
         any wise aid or abet in unloading, receiving, or vending the tea sent, or to be
         sent out by the East-India company, while it remains subject to the payment
         of a duty here, is an enemy to his country.
         8. That a committee be immediately chosen to wait on those gentlemen, who,
         it is reported, are appointed by the East-India company, to receive and sell
         said tea, and request them, from a regard to their own character [99] and the
         peace and good order of the city and province, immediately to resign their
         appointment.

As the time approached when the arrival of the tea ships might be soon expected, such
measures were adopted as seemed most likely to prevent the landing of their cargoes.
The tea consignees, appointed by the East-India company, were in several places
compelled to relinquish their appointments, and no others could be found hardy
enough to act in their stead. The pilots in the river Delaware, were warned not to
conduct any of the tea ships into their harbour. In New-York, popular vengeance was
denounced against all who would contribute, in any measure, to forward the views of
the East-India company. The captains of the New-York and Philadelphia ships, being
apprized of the resolution of the people, and fearing the consequences of landing a
commodity, charged with an odious duty, in violation of their declared public



PLL v6.0 (generated September, 2011)        83                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0580
             Online Library of Liberty: The History of the American Revolution, vol. 1



sentiments, concluded to return directly to Great-Britain, without making any entry at
the custom house.

It was otherwise in Massachusetts. The tea ships designed for the supply of Boston,
were consigned to the sons, cousins, and particular friends, of governor Hutchinson.
When they were called upon to resign, they answered, “That it was out of their
power.” The collector refused to give a clearance, unless the vessels were discharged
of dutiable articles. The governor refused to give a pass for the vessels, unless
properly qualified from the custom-house. The governor likewise requested Admiral
Montague to guard the passages out of the harbour, and gave orders to suffer no
vessels, coasters excepted, to pass the fortress from the town, without a pass signed by
himself. From a combination of these circumstances, the return of the tea vessels from
Boston, was rendered impossible. The inhabitants then, had no option, but to prevent
the landing of the tea, or to suffer it to be landed, and depend on the unanimity of the
people not to purchase it, or to destroy the tea, or to suffer a deep laid scheme against
their sacred liberties to take effect. The first would have required incessant [100]
watching by night, as well as by day, for a period of time, the duration of which no
one could compute. The second would have been visionary to childishness, by
suspending the liberties of a growing country, on the self denial and discretion of
every tea drinker in the province. They viewed the tea as the vehicle of an
unconstitutional tax, and as inseparably associated with it. To avoid the one, they
resolved to destroy the other. About seventeen persons, dressed as Indians, repaired to
the tea ships, broke open 342 chests of tea, and without doing any other damage,
discharged their contents into the water.

Thus by the inflexibility of the governor, the issue of this business was different, at
Boston, from what it was elsewhere. The whole cargoes of tea were returned from
New-York and Philadelphia. That which was sent to Charleston was landed and
stored, but not offered for sale. Mr. Hutchinson had repeatedly urged government, at
home, to be firm and persevering, he could not therefore consistent with his honour
depart from a line of conduct, he had so often and so strongly recommended to his
superiors. He also believed that the inhabitants would not dare to perfect their
engagements, and flattered himself that they would desist, when the critical moment
arrived.

Admitting the rectitude of the American claims of exemption, from parliamentary
taxation, the destruction of the tea by the Bostonians, was warranted by the great law
of self preservation, for it was not possible for them, by any other means, within the
compass of probability, to discharge the duty they owed to their country.

The event of this business was very different from what had been expected in
England. The colonists acted with so much union and system, that there was not a
single chest of any of the cargoes sent out by the East-India company, on this
occasion, sold for their benefit.

Intelligence of these proceedings was, on the 7th of March 1774, communicated, in a
message from the throne, to both houses of parliament. In this communication the
conduct of the colonists was represented as [101] not only obstructing the commerce



PLL v6.0 (generated September, 2011)        84                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0581
             Online Library of Liberty: The History of the American Revolution, vol. 1



of Great-Britain, but as subversive of its constitution. The message was accompanied
with a number of papers, containing copies and extracts of letters, from the several
royal governors and others, from which it appeared that the opposition to the sale of
the tea was not peculiar to Massachusetts, but common to all the colonies. These
papers were accompanied with accounts setting forth, that nothing short of
parliamentary interference was capable of re-establishing order among the turbulent
colonists, and that therefore decisive measures should be immediately adopted for
securing the dependence of the colonies. If the right of levying taxes on the
Americans was vested in the parent state, these inferences were well founded; but if it
was not, their conduct in resisting an invasion of their rights was justified, not only by
many examples in the history of Britain, but by the spirit of the constitution of that
country which they were opposing.

By the destruction of the tea, the people of Boston had incurred the sanction of penal
laws. Those in Great-Britain who wished for an opportunity to take vengeance on that
town, commonly supposed by them to be the mother of sedition and rebellion,
rejoiced that her inhabitants had laid themselves open to castigation.

It was well known that the throwing of the tea into the river, did not originate with the
persons who were the immediate instruments of that act of violence. That the whole
had been concerted at a public meeting, and was, in a qualified sense, the act of the
town. The universal indignation which in Great-Britain was excited against the people
of Boston, pointed out to the ministry the suitableness of the present moment for
humbling them. Though the ostensible ground of complaint was nothing more than a
trespass on private property, committed by private persons, yet it was well known to
be part of a long digested plan of resistance to parliamentary taxation. Every measure
that might be pursued on the occasion seemed to be big with the fate of the empire. To
proceed in the usual forms of law, appeared to the rulers in Great-Britain to be a
departure from their [102] dignity. It was urged by the ministry that parliament, and
parliament only, was capable of re-establishing tranquility among these turbulent
people, and of bringing order out of confusion. To stifle all opposition from the
merchants, the public papers were filled with writings which stated the impossibility
of carrying on a future trade to America, if this flagrant outrage on commerce should
go unpunished.

It was in vain urged by the minority that no good could arise from coercion, unless the
minds of the Americans were made easy on the subject of taxation. Equally vain was
a motion for a retrospect into the conduct of the ministry, which had provoked their
resistance.

The parliament discovered an aversion from looking back to the original ground of
the dispute, and confined themselves solely to the late misbehavior of the Americans,
without any enquiry into the provoking causes thereof.

The violence of the Bostonians in destroying an article of commerce, was largely
insisted upon, without any indulgence for the jealous spirit of liberty, in the
descendants of Englishmen. The connexion between the tea and the unconstitutional
duty imposed thereon, was overlooked, and the public mind of Great-Britain solely



PLL v6.0 (generated September, 2011)        85                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0582
             Online Library of Liberty: The History of the American Revolution, vol. 1



fixed on the obstruction given to commerce, by the turbulent colonists. The spirit
raised against the Americans became as high, and as strong, as their most inveterate
enemies could desire. This was not confined to the common people, but took
possession of legislators, whose unclouded minds ought to be exalted above the mists
of prejudice or partiality. Such, when they consult on public affairs, should be free
from the impulses of passion, for it rarely happens that resolutions adopted in anger,
are founded in wisdom. The parliament in Great-Britain, transported with indignation
against the people of Boston, in a fit of rage resolved to take legislative vengeance, on
that devoted town.

Disregarding the forms of her own constitution by which none are to be condemned
unheard, or punished without a trial, a bill was finally passed, on the 17th day [103]
after it was first moved for, by which the port of Boston was virtually blocked up, for
it was legally precluded from the privilege of landing and discharging, or of lading
and shipping of goods, wares and merchandise. The minister who proposed this
measure, stated in support of it, that the opposition to the authority of parliament, had
always originated in that colony, and had always been instigated by the seditious
proceedings of the town of Boston: that it was therefore necessary to make an
example of that town, which by an unparalleled outrage had violated the freedom of
commerce; that Great-Britain would be wanting in the protection she owed to her
peaceable subjects, if she did not punish such an insult, in an exemplary manner. He
therefore proposed, that the town of Boston should be obliged to pay for the tea which
had been destroyed. He was farther of opinion, that making a pecuniary satisfaction
for the injury committed, would not alone be sufficient, but that in addition thereto,
security must be given in future, that trade may be safely carried on—property
protected—laws obeyed—and duties paid. He urged, therefore that it would be proper
to take away from Boston the privilege of a port, until his Majesty should be satisfied
in these particulars, and publicly declare in council, on a proper certificate, of the
good behaviour of the town, that he was so satisfied. Until this should happen he
proposed that the custom house officers should be removed to Salem. The minister
hoped that this act would execute itself, or at most, that a few frigates would secure its
execution. He also hoped, that the prospect of advantage to the town of Salem, from
its being made the seat of the custom house, and from the occlusion of the port of
Boston, would detach them from the interest of the latter, and dispose them to support
a measure, from which they had so much to expect. It was also presumed that the
other colonies would leave Boston to suffer the punishment due to her demerits. The
abettors of parliamentary supremacy flattered themselves that this decided conduct of
Great-Britain would, forever, extinguish all opposition from the refractory colonists to
the claims of [104] the Mother Country; and the apparent equity of obliging a
delinquent town to make reparation for an injury occasioned by the factious spirit of
its inhabitants, silenced many of the friends of America. The consequences resulting
from this measure, were the reverse of what were wished for by the first, and dreaded
by the last.

By the operation of the Boston port act, the preceding situation of its inhabitants, and
that of the East-India company was reversed. The former had more reason to
complain of the disproportionate penalty to which they were indiscriminately
subjected, than the latter of that outrage on their property, for which punishment had



PLL v6.0 (generated September, 2011)        86                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0583
             Online Library of Liberty: The History of the American Revolution, vol. 1



been inflicted. Hitherto the East-India company were the injured party, but from the
passing of this act, the balance of injury was on the opposite side. If wrongs received
entitled the former to reparation, the latter had a much stronger title on the same
ground. For the act of seventeen or eighteen individuals, twice as many thousands
were involved in one general calamity.

Both parties viewed the case on a much larger scale than that of municipal law. The
people of Boston alledged, in vindication of their conduct, that the tea was a weapon
aimed at their liberties, and that the same principles of self preservation which justify
the breaking of the assassins sword uplifted for destruction, equally authorised the
destruction of that tea which was the vehicle of an unconstitutional tax subversive of
their liberties. The parliament of Great-Britain considered the act of the people of
Boston, in destroying the tea, as an open defiance of that country. The demerit of the
action as an offence against property, was lost, in the supposed superior demerit of
treasonable intention to emancipate themselves from a state of colonial dependence.
The Americans conceived the case to be intimately connected with their liberties; the
inhabitants of Great-Britain with their supremacy, the former considered it as a duty
they owed their country, to make a common cause with the people of Boston, the
latter thought themselves under equal obligations to support the privileges of
parliament.

[105] On the third reading of the Boston port bill, a petition was presented by the lord
mayor, in the name of several natives and inhabitants of North America, then residing
in London. It was drawn with great force of language, and stated that “the proceedings
of parliament against Boston were repugnant to every principle of law and justice, and
established a precedent by which no man in America could enjoy a moment’s
security.” The friends of parliamentary supremacy had long regretted the democratic
constitutions of the provinces as adverse to their schemes. They saw with concern the
steady opposition that was given to their measures by the American legislatures.
These constitutions were planned when Great-Britain neither feared nor cared for her
colonies. Not suspecting that she was laying the foundation of future states, she
granted charters that gave to the people so much of the powers of government as
enabled them to make not only a formidable, but a regular, constitutional, opposition,
to the country from which they sprung.

Long had her rulers wished for an opportunity to revoke these charters, and to new
model these governments. The present moment seemed favourable to this design. The
temper of the nation was high, and the resentment against the province of
Massachusetts general and violent. The late outrages in Boston furnished a tolerable
pretence for the attempt. An act of the British parliament speedily followed the one
for shutting up the port of Boston, entitled, an act for the better regulating the
government of Massachusetts. The object of this was to alter the charter of the
province in the following particulars: The council or second branch of the legislature
heretofore elected by the general court, was to be from the first of August 1774,
appointed by the crown. The royal governor was also by the same act, invested with
the power of appointing and removing all judges of the inferior courts of common
pleas—commissioners of oyer and terminer—the attorney general—provost
marshal—justices—sheriffs, &c. The town meetings which were sanctioned by the



PLL v6.0 (generated September, 2011)        87                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0584
             Online Library of Liberty: The History of the American Revolution, vol. 1



charter, were with a few exceptions [106] expressly forbidden to be held, without the
leave of the governor or lieutenant governor in writing, expressing the special
business of said meeting, first had and obtained; and with a farther restriction, that no
matter should be treated of at these meetings, excepting the election of public officers,
and the business expressed in the leave given by the governor or lieutenant governor.
Jurymen which had been before elected by the freeholders and inhabitants of the
several towns, were to be, by this new act, all summoned and returned, by the sheriffs
of the respective counties. The whole executive government was taken out of the
hands of the people, and the nomination of all important officers vested in the king or
his governor.

This act excited a greater alarm than the port act. The one effected only the
metropolis, the other the whole province. The one had the appearance of being
merited, as it was well known that an act of violence had been committed by its
inhabitants, under the sanction of a town meeting; but the other had no stronger
justifying reason than that the proposed alterations were, in the opinion of the
parliament, become absolutely necessary, in order to the preservation of the peace and
good order of the said province. In support of this bill, the minister who brought it in
alledged, that an executive power was wanting in the country. The very people, said
he, who commit the riots are the posse comitatus in which the force of the civil power
consists. He farther urged the futility of making laws, the execution of which, under
the present form of government in Massachusetts, might be so easily evaded, and
therefore contended for a necessity to alter the whole frame of their constitution, as
far as related to its executive and judicial powers. In opposition it was urged, that the
taking away the civil constitution of a whole people, secured by a solemn charter,
upon general charges of delinquencies and defects, was a stretch of power of the most
arbitrary and dangerous nature.

By the English constitution charters were sacred, and only revokable by a due course
of law, and on a conviction [107] of misconduct. They were solemn compacts
between the prince and the people, and without the constitutional power of either
party. The abettors of the British schemes reasoned in a summary way. Said they,

the colonies, particularly Massachusetts, by their circular letters; associations and
town meetings, have for years past thwarted all the measures of government, and are
meditating independency. This turbulent spirit of theirs is fostered by their
constitution, which invests them with too much power to be consistent with their state
of subordination. Let us therefore lay the axe at the root—new model their charter,
and lop off those privileges which they have abused.

When the human mind is agitated with passion it rarely discerns its own interest, and
but faintly foresees consequences. Had the parliament stopped short with the Boston
port act, the motives to union and to make a common cause with that metropolis,
would have been feeble, perhaps ineffectual to have roused the other provinces; but
the arbitrary mutilation of the important privileges contained in a solemn charter,
without a trial—without a hearing, by the will of parliament, convinced the most
moderate that the cause of Massachusetts was the cause of all the provinces.




PLL v6.0 (generated September, 2011)        88                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0585
             Online Library of Liberty: The History of the American Revolution, vol. 1



It readily occurred to those who guided the helm of Great-Britain, that riots would
probably take place, in attempting the execution of the acts just mentioned. They also
discerned that such was the temper of the people, that trials for murders committed in
suppressing riots, if held in Massachusetts, would seldom terminate in favour of the
parties, who were engaged on the side of government. To make their system
compleat, it was necessary to go one step farther, and to screen their active friends
from the apprehended partiality of such trials. It was therefore provided by law, that if
any person was indicted for murder, or for any capital offence committed in aiding
magistracy, that the governor might send the person so indicted to another colony, or
to Great-Britain to be tried. This law was the subject of severe comments. It was
considered as an act of indemnity to those who should [108] embrue their hands in the
blood of their fellow citizens. It was asked how the relations of a murdered man could
effectually prosecute, if they must go three thousand miles to attend that business. It
was contended that the act by stopping the usual course of justice, would probably
give rise to assassinations and dark revenge among individuals, and encourage all
kinds of lawless violence. The charge of partiality was retorted. For said they, “If a
party spirit against the authority of Great-Britain would condemn an active officer in
Massachusetts as a murderer, the same party spirit for preserving the authority of
Great-Britain, would, in that country, acquit a murderer as a spirited performer of his
duty.[”] The case of captain Preston was also quoted as a proof of the impartial
administration of justice in Massachusetts.

The same Natives of America who had petitioned against the Boston port bill,
presented a second one against these two bills. With uncommon energy of language,
they pointed out many constitutional objections against them, and concluded with
fervently beseeching, “that the parliament would not, by passing them, reduce their
countrymen to an abject state of misery and humiliation, or drive them to the last
resource of despair.” The lords of the minority entered also a protest against the
passing of each of these bills.

It was fortunate for the people of Boston, and those who wished to promote a
combination of the colonies against Great-Britain, that these three several laws passed
nearly at the same time. They were presented in quick progression, either in the form
of bills or of acts, to the consideration of the inflamed Americans, and produced
effects on their minds, infinitely greater than could have been expected from either,
especially from the Boston port act alone.

When the fire of indignation, excited by the first, was burning, intelligence of these
other acts, operated like fuel, and made it flame out with increasing vehemence. The
three laws were considered as forming a complete system of tyranny, from the
operation of which, there was no chance of making a peaceable escape.

[109] “By the first,” said they, “the property of unoffending thousands is arbitrarily
taken away, for the act of a few individuals; by the second our chartered liberties are
annihilated; and by the third, our lives may be destroyed with impunity. Property,
liberty, and life, are all sacrificed on the altar of ministerial vengeance.” This mode of
reasoning was not peculiar to Massachusetts. These three acts of parliament, contrary
to the expectation of those who planned them, became a cement of a firm union



PLL v6.0 (generated September, 2011)        89                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0586
             Online Library of Liberty: The History of the American Revolution, vol. 1



among the colonies, from New-Hampshire to Georgia. They now openly said, “our
charters and other rights and immunities must depend on the pleasure of parliament.”
They were sensible that they had all concurred, more or less, in the same line of
opposition which had provoked these severe statutes against Massachusetts; and they
believed that vengeance, though delayed, was not remitted, and that the only favour
the least culpable could expect, was to be the last that would be devoured. The friends
of the colonies contended, that these laws were in direct contradiction to the letter,
and the spirit of the British constitution. Their opposers could support them on no
stronger grounds than those of political necessity and expedience. They
acknowledged them to be contrary to the established mode of proceeding, but
defended them as tending ultimately to preserve the constitution, from the meditated
independency of the colonies.

Such was the temper of the people in England, that the acts hitherto passed were
popular. A general opinion had gone forth in the Mother Country, that the people of
Massachusetts, by their violent opposition to government, had drawn on themselves
merited correction.

The parliament did not stop here, but proceeded one step farther, which inflamed their
enemies in America, and lost them friends in Great-Britain. The general clamor in the
provinces was, that the proceedings in the parliament were arbitrary, and
unconstitutional. Before they completed their memorable session in the beginning of
the year 1774, they passed an act respecting the government of Quebec, which in the
opinion of their friends merited these appellations. By this act the government of that
[110] province was made to extend southward to the Ohio, and westward to the banks
of the Mississippi, and northward, to the boundary of the Hudson’s Bay company.
The principal objects of the act were to form a legislative council, for all the affairs of
the province, except taxation, which council should be appointed by the crown; the
office to be held during pleasure, and his Majesty’s Roman Catholic subjects to be
entitled to a place therein—to establish the French laws, and a trial without jury, in
civil cases, and the English laws, with a trial by jury, in criminal—to secure to the
Roman Catholic clergy, except the regulars, the legal enjoyment of their estates, and
their tythes, from all who were of their own religion. Not only the spirit but the letter
of this act were so contrary to the English constitution, that it diminished the
popularity of the measures which had been formed against the Americans.

Among the more southern colonists, it was conceived that its evident object was to
make the inhabitants of Canada fit instruments, in the hands of power, to reduce them
to a state of slavery.

They well remembered the embarrassments occasioned to them in the late war
between France and England, by the French inhabitants of Canada—they supposed
that the British administration meant, at this time, to use these people in the same line
of attack, for their subjugation. As Great-Britain had new modelled the chartered
government of Massachusetts, and claimed an authority so to do in every province,
the colonists were apprehensive, that in the plenitude of her power, she would impose
on each of them, in their turns, a constitution similar to what she had projected, for the
province of Canada.



PLL v6.0 (generated September, 2011)        90                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0587
             Online Library of Liberty: The History of the American Revolution, vol. 1



They foresaw, or thought they foresaw, the annihilation of their ancient assemblies,
and their whole legislative business transferred to creatures of the crown. The legal
parliamentary right to a maintenance conferred on the clergy of the Roman Catholic
religion, gave great offence to many in England, but the political consequences
expected to result from it, were most dreaded by the colonists.

[111] They viewed the whole act as an evidence that hostilities were intended against
them, and that part of it which respected religion, as calculated to make Roman
Catholicks subservient to the purposes of military coercion.

The session of parliament which passed these memorable acts, had stretched far into
summer. As it drew near a close, the most sanguine expectations were indulged, that
from the resolution and great unanimity of parliament on all American questions, the
submission of the colonies would be immediate, and their future obedience and
tranquility effectually secured. The triumphs and congratulations of the friends of the
ministry, were unusually great.

In passing the acts which have been just mentioned, dissentients in favour of America,
were unusually few. The ministerial majority, believing that the refractory colonists
depended chiefly on the countenance of their English abettors, were of opinion, that
as soon as they received intelligence of the decrease of their friends, and of the
decisive conduct of parliament, they would acquiesce in the will of Great-Britain—the
fame and grandeur of the nation was such, that it was never imagined they would
seriously dare to contend with so formidable a people. The late triumphs of Great-
Britain had made such an impression on her rulers, that they believed the Americans,
on seeing the ancient spirit of the nation revive, would not risque a trial of prowess
with those fleets and armies, which the combined force of France and Spain, were
unable to resist. By an impious confidence in their superior strength, they precipitated
the nation into rash measures, from the dire effects of which, the world may learn a
useful lesson.




PLL v6.0 (generated September, 2011)        91                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0588
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER IV

Proceedings Of The Colonies In 1774, In Consequence Of The
Boston Port Act, Viz.
The winter which followed the destruction of the tea in Boston, was an anxious one to
those of the [112] colonists who were given to reflection. Many conjectures were
formed about the line of conduct, Great-Britain would probably adopt, for the support
of her dignity. The fears of the most timid were more than realized by the news of the
Boston port bill.
This arrived on the 10th of May, and its operation was to             1774
commence the first of the next month. Various town meetings
were called to deliberate on the state of public affairs. On the 13th of May, the town
of Boston passed the following vote.

That it is the opinion of this town, that if the other colonies come into a joint
resolution to stop all importation from Great-Britain and the West-Indies, till the act
for blocking up this harbour be repealed, the same will prove the salvation of North-
America, and her liberties. On the other hand if they continue their exports and
imports, there is high reason to fear that fraud, power, and the most odious
oppression, will rise triumphant over justice, right, social happiness, and freedom.
And moreover that this vote, be transmitted by the moderator, to all our sister
colonies, in the name and behalf of this town.

Copies of this vote were transmitted to each of the colonies. The opposition to Great-
Britain, had hitherto called forth the pens of the ingenious, and in some instances
imposed the self denial of non-importation agreements: but the bulk of the people, had
little to do with the dispute. The spirited conduct of the people of Boston, in
destroying the tea, and the alarming precedents set by Great-Britain, in consequence
thereof, brought subjects into discussion, with which every peasant and day labourer
was concerned.

The patriots who had hitherto guided the helm, knew well, that if the other colonies
did not support the people of Boston, they must be crushed, and it was equally
obvious, that in their coercion a precedent, injurious to liberty, would be established.
It was therefore the interest of Boston to draw in the other colonies. It was also the
interest of the patriots in all the colonies, to bring over the bulk of the people, to adopt
such efficient measures as were likely to extricate the inhabitants of [113] Boston
from the unhappy situation in which they were involved. To effect these purposes
much prudence as well as patriotism was necessary. The other provinces were but
remotely affected by the fate of Massachusetts. They were happy, and had no cause,
on their own account, to oppose the government of Great-Britain. That a people so
circumstanced, should take part with a distressed neighbour, at the risque of incurring
the resentment of the Mother Country, did not accord with the selfish maxims by
which states, as well as individuals, are usually governed. The ruled are, for the most



PLL v6.0 (generated September, 2011)        92                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0589
             Online Library of Liberty: The History of the American Revolution, vol. 1



part, prone to suffer as long as evils are tolerable, and in general they must feel before
they are roused to contend with their oppressors; but the Americans acted on a
contrary principle.

They commenced an opposition to Great-Britain, and ultimately engaged in a
defensive war, on speculation. They were not so much moved by oppression actually
felt, as by a conviction that a foundation was laid, and a precedent about to be
established for future oppressions. To convince the bulk of the people, that they had
an interest in foregoing a present good, and submitting to a present evil, in order to
obtain a future greater good, and to avoid a future greater evil, was the task assigned
to the colonial patriots. But it called for the exertion of their utmost abilities. They
effected it in a great measure, by means of the press. Pamphlets, essays, addresses and
news paper dissertations were daily presented to the public, proving that
Massachusetts was suffering in the common cause, and that interest and policy, as
well as good neighbourhood, required the united exertions of all the colonies, in
support of that much injured province. It was inculcated on the people, that if the
ministerial schemes were suffered to take effect in Massachusetts, the other colonies
must expect the loss of their charters, and that a new government would be imposed
upon them, like that projected for Quebec. The king and parliament held no patronage
in America, sufficient to oppose this torrent. The few who ventured to write in their
favour found a difficulty in communicating their sentiments to the public. [114] No
pensions or preferments awaited their exertions. Neglect and contempt were their
usual portion, but popularity, consequence, and fame, were the rewards of those who
stepped forward in the cause of liberty. In order to interest the great body of people,
the few who were at the helm, disclaimed any thing more decisive, than convening the
inhabitants, and taking their sense on what was proper to be done. In the mean time
great pains were taken to prepare them for the adoption of vigorous measures.

The words whigs and tories, for want of better, were now introduced, as the
distinguishing names of parties. By the former, were meant those who were for
making a common cause with Boston, and supporting the colonies in their opposition
to the claims of parliament. By the latter those who were at least so far favourers of
Great-Britain, that they wished, either that no measures, or only palliative measures,
should be adopted in opposition to her schemes.

These parties were so nearly balanced in New-York, that nothing more was agreed to
at the first meeting of the inhabitants, than a recommendation to call a Congress.

At Philadelphia the patriots had a delicate part to act. The government of the colony
being proprietary, a multitude of officers connected with that interest, had much to
fear from convulsions, and nothing to expect from a revolution. A still greater body of
people called Quakers, denied the lawfulness of war, and therefore could not adopt
such measures for the support of Boston, as naturally tended to produce an event so
adverse to their system of religion.

The citizens of Boston, not only sent forward their public letter, to the citizens of
Philadelphia; but accompanied it with private communications to individuals of
known patriotism and influence, in which they stated the impossibility of their



PLL v6.0 (generated September, 2011)        93                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0590
             Online Library of Liberty: The History of the American Revolution, vol. 1



standing alone, against the torrent of ministerial vengeance, and the indispensable
necessity, that the leading colony of Pennsylvania, should afford them its support and
countenance. The advocates in Philadelphia, for making a common cause [115] with
Boston, were fully sensible of the state of parties in Pennsylvania. They saw the
dispute with Great-Britain, brought to a crisis, and a new scene opening, which
required exertions different from any heretofore made. The success of these they well
knew, depended on the wisdom with which they were planned, and the union of the
whole people, in carrying them into execution.
They saw the propriety of proceeding with the greatest               May 20
circumspection; and therefore resolved at their first meeting, on
nothing more than to call a general meeting of the inhabitants, on the next evening.
At this second meeting the patriots had so much moderation and 21
policy, as to urge nothing decisive, contenting themselves with
taking the sense of the inhabitants, simply on the propriety of sending an answer to
the public letter from Boston. This was universally approved. The letter agreed upon
was firm but temperate.

They acknowledged the difficulty of offering advice on the present occasion,
sympathized with the people of Boston in their distress, and observed that all lenient
measures, for their relief, should be first tried. That if the making restitution for the
tea destroyed, would put an end to the unhappy controversy, and leave the people of
Boston upon their ancient footing of constitutional liberty, it could not admit of a
doubt what part they should act. But that it was not the value of the tea, it was the
indefeasible right of giving and granting their own money, which was the matter in
consideration. That it was the common cause of America; and therefore necessary in
their opinion, that a congress of deputies from the several colonies should be
convened to devise means for restoring harmony between Great-Britain and the
colonies, and preventing matters from coming to extremities. Till this could be
brought about, they recommended firmness, prudence, and moderation to the
immediate sufferers, assuring them, that the people of Pennsylvania would continue to
evince a firm adherence to the cause of American liberty.

In order to awaken the attention of the people, a series of letters was published well
calculated to rouse [116] them to a sense of their danger, and point out the fatal
consequences of the late acts of parliament. Every newspaper teemed with
dissertations in favour of liberty—with debates of the members of parliament,
especially with the speeches of the favourers of America, and the protests of the
dissenting lords. The latter had a particular effect on the colonists, and were
considered by them as irrefragable proofs, that the late acts against Massachusetts
were unconstitutional and arbitrary.

The minds of the people being thus prepared, the friends of liberty promoted a
petition to the governor, for convening the assembly. This they knew would not be
granted, and that the refusal of it, would smooth the way for calling the inhabitants
together.
The governor having refused to call the assembly, a general          Jun. 18
meeting of the inhabitants was requested. About 8000 met and
adopted sundry spirited resolutions. In these they declared, that the Boston port act



PLL v6.0 (generated September, 2011)        94                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0591
             Online Library of Liberty: The History of the American Revolution, vol. 1



was unconstitutional—that it was expedient to convene a continental congress—to
appoint a committee for the city and county of Philadelphia, to correspond with their
sister colonies and the several counties of Pennsylvania, and to invest that committee
with power, to determine on the best mode for collecting the sense of the province,
and appointing deputies to attend a general congress.
Under the sanction of this last resolve, the committee appointed 28
for that purpose, wrote a circular letter to all the counties of the
Province, requesting them to appoint deputies to a general meeting, proposed to be
held on the 15th of July, part of this letter was in the following words:

We would not offer such an affront to the well known public spirit of Pennsylvanians,
as to question your zeal on the present occasion. Our very existence in the rank of
freemen, and the security of all that ought to be dear to us, evidently depends on our
conducting this great cause to its proper issue, by firmness, wisdom, and
magnanimity. It is with pleasure we assure you, that all the colonies from South-
Carolina to New-Hampshire, are animated with one spirit, in the common cause, and
consider that as the proper crisis for having our differences with the Mother Country
[117] brought to some certain issue, and our liberties fixed upon a permanent
foundation, this desirable end can only be accomplished by a free communication of
sentiments, and a sincere and fervent regard for the interests of our common country.

The several counties readily complied with the request of the inhabitants of
Philadelphia, and appointed deputies, who met at the time appointed, and passed
sundry resolves, in which they reprobated the late acts of parliament—expressed their
sympathy with Boston, as suffering in the common cause—approved of holding a
congress, and declared their willingness to make any sacrifices that might be
recommended by a congress, for securing their liberties.

Thus, without tumult, disorder, or divided counsels, the whole province of
Pennsylvania was, by prudent management and temperate proceedings, brought into
the opposition with its whole weight and influence. This is the more remarkable as it
is probable, that if the sentiments of individuals had been separately taken, there
would have been a majority against involving themselves in the consequences of
taking part with the destroyers of the tea, at Boston.

While these proceedings were carrying on in Pennsylvania, three of the most
distinguished patriots of Philadelphia, under color of an excursion of pleasure, made a
tour throughout the province, in order to discover the real sentiments of the common
people. They were well apprized of the consequences of taking the lead in a dispute
which every day became more serious, unless they could depend on being supported
by the yeomanry of the country. By freely associating and conversing with many of
every class and denomination; they found them unanimous in that fundamental
principle of the American controversy, “That the parliament of Great-Britain had no
right to tax them.” From their general determination on this subject, a favourable
prognostic was formed, of a successful opposition to the claims of Great-Britain.

In Virginia the house of burgesses on the 26th of May, 1774, resolved, that the first of
June, the day on which [118] the operation of the Boston port bill was to commence,



PLL v6.0 (generated September, 2011)        95                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0592
             Online Library of Liberty: The History of the American Revolution, vol. 1



should be set apart by the members as a day of fasting, humiliation and prayer,
“devoutly to implore the divine interposition, for averting the heavy calamities which
threatened destruction to their civil rights, and the evils of a civil war—to give them
one heart and one mind, to oppose by all just and proper means, every injury to
American rights.” On the publication of this resolution, the royal governor, the Earl of
Dunmore dissolved them. The members notwithstanding their dissolution, met in their
private capacities, and signed an agreement, in which, among other things, they
declared, “that an attack made on one of their sister colonies, to compel submission to
arbitrary taxes, was an attack made on all British America, and threatened ruin to the
rights of all, unless the united wisdom of the whole be applied.”

In South-Carolina the vote of the town of Boston of the 13th of May, being presented
to a number of the leading citizens in Charleston, it was unanimously agreed to call a
meeting of the inhabitants.

That this might be as general as possible, letters were sent to every parish and district
in the province, and the people were invited to attend, either personally, or by their
representatives at a general meeting of the inhabitants.
A large number assembled, in which were some, from almost            July 18, 1774
every part of the province. The proceedings of the parliament
against the province of Massachusetts were distinctly related to this convention.
Without one dissenting voice, they passed sundry resolutions, expressive of their
rights, and of their sympathy with the people of Boston. They also chose five
delegates to represent them in a continental Congress, and invested them “with full
powers, and authority, in behalf of them and their constituents, to concert, agree to,
and effectually to prosecute such legal measures as in their opinion, and the opinion
of the other members, would be most likely to obtain a redress of American
grievances.”

The events of this time may be transmitted to posterity, but the agitation of the public
mind can never be fully comprehended, but by those who were witnesses of it.

[119] In the counties and towns of the several provinces, as well as in the cities, the
people assembled and passed resolutions, expressive of their rights, and of their
detestation of the late American acts of parliament. These had an instantaneous effect
on the minds of thousands. Not only the young and impetuous, but the aged and
temperate, joined in pronouncing them to be unconstitutional and oppressive. They
viewed them as deadly weapons aimed at the vitals of that liberty, which they adored;
as rendering abortive the generous pains taken by their forefathers, to procure for
them in a new world, the quiet enjoyment of their rights. They were the subjects of
their meditation when alone, and of their conversation when in company.

Within little more than a month, after the news of the Boston port bill reached
America, it was communicated from state to state, and a flame was kindled, in almost
every breast, through the widely extended provinces.

In order to understand the mode by which this flame was spread with such rapidity
over so great an extent of country, it is necessary to observe, that the several colonies



PLL v6.0 (generated September, 2011)        96                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0593
             Online Library of Liberty: The History of the American Revolution, vol. 1



were divided into counties, and these again subdivided into districts, distinguished by
the names of towns, townships, precincts, hundreds or parishes. In New-England the
subdivisions which are called towns, were by law, bodies corporate—had their regular
meetings, and might be occasionally convened by their proper officers. The
advantages derived from these meetings, by uniting the whole body of the people in
the measures taken to oppose the stamp act, induced other provinces to follow the
example. Accordingly under the association which was formed to oppose the revenue
act of 1767, committees were established not only in the capitals of every province,
but also in most of the subordinate districts. Great-Britain, without designing it, had
by her two preceding attempts at American revenue, taught her colonies not only the
advantages, but the means of union. The system of committees, which prevailed in
1765, and also in 1767, was revived in 1774. By them there was a quick transmission
of intelligence from the capital towns through [120] the subordinate districts to the
whole body of the people, and a union of counsels and measures was effected among
widely disseminated inhabitants.

It is perhaps impossible for human wisdom, to contrive any system more subservient
to these purposes, than such a reciprocal exchange of intelligence, by committees.
From the want of such a communication with each other, and consequently of union
among themselves, many states have lost their liberties, and more have been
unsuccessful in their attempts to regain them, after they have been lost.

What the eloquence and talents of Demosthenes could not effect among the states of
Greece, might have been effected by the simple device of committees of
correspondence. The few have been enabled to keep the many in subjection in every
age, from the want of union among the latter. Several of the provinces of Spain
complained of oppression under Charles the 5th, and in transports of rage took arms
against him; but they never consulted or communicated with each other. They resisted
separately, and were therefore separately subdued.

The colonists sympathizing with their distressed brethren in Massachusetts, felt
themselves called upon, to do something for their relief; but to determine on what was
proper to be done, did not so obviously occur. It was a natural idea, that for
harmonising their measures, a Congress of deputies from each province should be
convened. This early occurred to all, and being agreed to by all, was the means of
procuring union and concert among inhabitants, removed several hundred miles from
each other. In times less animated, various questions about the place and legality of
their meeting, and about the extent of their power, would have produced a great
diversity of sentiments; but on this occasion, by the special agency of providence,
there was the same universal bent of inclination in the great body of the people. A
sense of common danger, extinguished selfish passions. The public attention was
fixed on the great cause of liberty. Local attachments and partialities, were sacrificed
on the altar of patriotism.

There were not wanting moderate men, who would [121] have been willing to pay for
the tea destroyed, if that would have put an end to the controversy, for it was not the
value of the tea nor of the tax, but the indefeasible right of giving and granting their
money, for which the colonists contended. The act of parliament was so cautiously



PLL v6.0 (generated September, 2011)        97                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0594
             Online Library of Liberty: The History of the American Revolution, vol. 1



worded, as to prevent the opening of the port of Boston, even though the East-India
company had been reimbursed for all damages, “until it was made [to] appear to his
majesty in council, that peace and obedience to the laws were so far restored in the
town of Boston, that the trade of Great-Britain might be safely earried on there and his
majesty’s customs duly collected.” The latter part of this limitation, “the due
collection of his majesty’s customs,” was understood to comprehend submission to
the late revenue laws. It was therefore inferred, that payment for the tea destroyed,
would produce no certain relief, unless they were willing to give operation to the law,
for raising a revenue on future importations of that commodity, and also to acquiesce
in the late mutilation of their charter. As it was deliberately resolved, never to submit
to either the most lukewarm of well informed patriots, possessing the public
confidence, neither advised nor wished for the adoption of that measure. A few in
Boston, who were known to be in the royal interest, proposed a resolution for that
purpose, but they met with no support. Of the many who joined the British in the
course of the war, there was scarcely an individual to be found in this early stage of
the contriversy, who advocated the right of parliamentary taxation. There were
doubtless many timid persons, who fearing the power of Britain, would rather have
submitted to her encroachments, than risque the vengeance of her arms, but such for
the most part suppressed their sentiments. Zeal for liberty, being immediately
rewarded with applause, the patriots had every inducement to come forward, and
avow their principles; but there was something so unpopular in appearing to be
influenced by timidity, interest or excessive caution, when essential interests were
attacked, that such persons shunned public notice, and sought the shade of retirement.

[122 ] In the three first months, which followed the shutting up of the port of Boston,
the inhabitants of the colonies in hundreds of small circles, as well as in their
provincial assemblies and congresses, expressed their abhorrence of the late
proceedings of the British parliament against Massachusetts—their concurrence in the
proposed measure of appointing deputies for a general congress, and their willingness
to do and suffer whatever should be judged conducive to the establishment of their
liberties.

A patriotic flame, created and diffused by the contagion of sympathy, was
communicated to so many breasts, and reflected from such a variety of objects, as to
become too intense to be resisted.

While the combination of the other colonies to support Boston, was gaining strength,
new matter of dissention daily took place in Massachusetts. The resolution for
shutting the port of Boston, was no sooner taken, than it was determined to order a
military force to that town. General Gage, the commander in chief of the royal forces
in North-America, was also sent thither, in the additional capacity of Governor of
Massachusetts. He arrived in Boston on the third day after the inhabitants received the
first intelligence of the Boston port bill. Though the people were irritated by that
measure, and though their republican jealousy was hurt by the combination of the
civil and military character in one person, yet the general was received with all the
honours which had been usually paid to his predecessors. Soon after his arrival, two
regiments of foot, with a detachment of artillery and some cannon, were landed in




PLL v6.0 (generated September, 2011)        98                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0595
             Online Library of Liberty: The History of the American Revolution, vol. 1



Boston. These troops were by degrees re-inforced, with others from Ireland, New-
York, Halifax and Quebec.

The governor announced that he had the king’s particular command, for holding the
general court at Salem, after the first of June. When that eventful day arrived, the act
for shutting up the port of Boston commenced its operation. It was devoutly kept at
Williamsburgh, as a day of fasting and humiliation. In Philadelphia it was solemnized
with every manifestation of public calamity and grief. The inhabitants shut up their
houses. After [123] divine service a stillness reigned over the city, which exhibited an
appearance of the deepest distress.

In Boston a new scene opened on the inhabitants. Hitherto, that town had been the
seat of commerce and of plenty. The immense business carried on therein, afforded a
comfortable subsistence to many thousands. The necessary—the useful, and even
some of the elegant arts were cultivated among them. The citizens were polite and
hospitable. In this happy state they were sentenced on the short notice of twenty one
days, to a total deprivation of all means of subsisting. The blow reached every person.
The rents of the landholders, either ceased or were greatly diminished. The immense
property in stores and wharfs, was rendered comparatively useless. Labourers,
artifices and others, employed in the numerous occupations created by an extensive
trade, partook in the general calamity. They who depended on a regular income,
flowing from previous acquisitions of property, as well as they who with the sweat of
their brow, earned their daily subsistence, were equally deprived of the means of
support; and the chief difference between them, was that the distresses of the former
were rendered more intolerable by the recollection of past enjoyments. All these
inconveniences and hardships, were born with a passive, but inflexible fortitude. Their
determination to persist in the same line of conduct, which had been the occasion of
their suffering was unabated.

The authors and advisers of the resolution for destroying the tea, were in the town,
and still retained their popularity and influence. The execrations of the inhabitants fell
not on them, but on the British parliament. Their countrymen acquitted them of all
selfish designs, and believed that in their opposition to the measures of Great-Britain,
they were actuated by an honest zeal for constitutional liberty. The sufferers in Boston
had the consolation of sympathy from the other colonists. Contributions were raised
in all quarters for their relief. Letters and addresses came to them from corporate
bodies, town meetings and provincial conventions, applauding their conduct, and
exhorting them to perseverance.

[124] The people of Marblehead, who by their proximity were likely to reap
advantage from the distresses of Boston, generously offered the merchants thereof,
the use of their harbour, wharfs, warehouses, and also their personal attendance on the
lading or unlading of their goods free of all expence.

The inhabitants of Salem in an address to governor Gage, concluded with these
remarkable words,




PLL v6.0 (generated September, 2011)        99                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0596
             Online Library of Liberty: The History of the American Revolution, vol. 1



By shutting up the port of Boston, some imagine that the course of trade might be
turned hither, and to our benefit: But nature in the formation of our harbour, forbid,
our becoming rivals in commerce with that convenient mart; and were it otherwise,
we must be dead to every idea of justice, lost to all feelings of humanity, could we
indulge one thought to seize on wealth, and raise our fortunes on the ruins of our
suffering neighbours.

The Massachusetts general court met at Salem, according to adjournment, on the 7th
of June. Several of the popular leaders took, in a private way, the sense of the
members on what was proper to be done. Finding they were able to carry such
measures as the public exigencies required, they prepared resolves and moved for
their adoption. But before they went on the latter business, their door was shut.

One member nevertheless contrived means of sending information to governor Gage
of what was doing. His secretary was sent off to dissolve the general court, but was
refused admission. As he could obtain no entrance, he read the proclamation at the
door, and immediately after in council, and thus dissolved the general court. The
house while sitting with their doors shut, appointed five of the most respectable
inhabitants as their committee, to meet committees from other provinces, that might
be convened the first of September at Philadelphia—voted them 75 pounds sterling
each, and recommended to the several towns and districts to raise the said sum by
equitable proportions. By these means the designs of the governor were disappointed.
His situation in every respect was truly disageeable. It was his duty to forward the
execution of laws which were universally execrated. Zeal for [125] his master’s
service, prompted him to endeavour that they should be earned into full effect, but his
progress was retarded by obstacles from every quarter. He had to transact his official
business with a people who possessed a high sense of liberty, and were uncommonly
ingenious in evading disagreeable acts of parliament. It was a part of his duty to
prevent the calling of the town meetings after the first of August, 1774. These
meetings were nevertheless held. On his proposing to exert authority for the
dispersion of the people, he was told by the select men, that they had not offended
against the act of parliament, for that only prohibited the calling of town meetings,
and that no such call had been made: A former constitutional meeting before the first
of August, having only adjourned themselves from time to time. Other evasions,
equally founded on the letter, of even the late obnoxious laws, were practised.

As the summer advanced, the people of Massachusetts received stronger proofs of
support from the neighbouring provinces. They were therefore encouraged to farther
opposition. The inhabitants of the colonies, at this time, with regard to political
opinions, might be divided into three classes; of these, one was for rushing
precipitately into extremities. They were for immediately stopping all trade, and could
not even brook the delay of waiting till the proposed continental congress should
meet. Another party, equally respectable, both as to character, property, and
patriotism, was more moderate, but not less firm. These were averse to the adoption
of any violent resolutions, till all others were ineffectually tried. They wished that a
clear statement of their rights, claims, and grievances, should precede every other
measure. A third class disapproved of what was generally going on. A few from
principle, and a persuasion that they ought to submit to the Mother Country; some



PLL v6.0 (generated September, 2011)       100                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0597
             Online Library of Liberty: The History of the American Revolution, vol. 1



from the love of ease, others from self-interest, but the bulk from fear of the
mischievous consequences likely to follow: All these latter classes, for the most part,
lay still, while the friends of liberty acted with spirit. If they, or any of them, ventured
to oppose popular measures, they [126] were not supported, and therefore declined
farther efforts. The resentment of the people was so strong against them, that they
sought for peace by remaining quiet. The same indecision that made them willing to
submit to Great-Britain, made them apparently acquiesce in popular measures which
they disapproved. The spirited part of the community, being on the side of liberty, the
patriots had the appearance of unanimity; though many either kept at a distance from
public meetings, or voted against their own opinion, to secure themselves from
resentment, and promote their present ease and interest.

Under the influence of those who were for the immediate adoption of efficacious
measures, an agreement by the name of the solemn league and covenant, was adopted
by numbers. The subscribers of this, bound themselves to suspend all commercial
intercourse with Great-Britain, until the late obnoxious laws were repealed, and the
colony of Massachusetts restored to its chartered rights.

General Gage published a proclamation, in which he stiled this      June 29
solemn league and covenant, “An unlawful, hostile, and
traitorous combination.” And all magistrates were charged, to apprehend and secure
for trial, such as should have any agency in publishing or subscribing the same, or any
similar covenant. This proclamation had no other effect, than to exercise the pens of
the lawyers, in shewing that the association did not come within the description of
legal treason, and that therefore the governor’s proclamation was not warranted by the
principles of the constitution.

The late law, for regulating the government of the provinces, arrived near the
beginning of August, and was accompanied with a list of 36 new counsellors,
appointed by the crown, and in a mode, variant from that prescribed by the charter.
Several of these in the first instance, declined an acceptance of the appointment.
Those, who accepted of it, were every where declared to be enemies to their country.
The new judges were rendered incapable of proceeding in their official duty. Upon
opening the courts, the juries refused to be sworn, or to act in any manner, either
under them, or in conformity to the late [127] regulations.
In some places, the people assembled, and filled the court-houses Aug. 4
and avenues to them in such a manner, that neither the judges,
nor their officers could obtain entrance; and upon the sheriff’s commanding them, to
make way for the court, they answered, “That they knew no court independent of the
ancient laws of their country, and to none other would they submit.”

In imitation of his royal master, governor Gage issued a proclamation “for the
encouragement of piety and virtue, and for the prevention and punishing vice,
prophaneness and immorality.” In this proclamation, hypocrisy was inserted as one of
the immoralities against which the people were warned. This was considered by the
inhabitants, who had often been ridiculed for their strict attention to the forms of
religion, to be a studied insult, and as such was more resented than an actual injury. It
greatly added to the inflammation which had already taken place in their minds.



PLL v6.0 (generated September, 2011)       101                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0598
             Online Library of Liberty: The History of the American Revolution, vol. 1



The proceedings and apparent dispositions of the people, together with the military
preparations which were daily made through the province, induced general Gage to
fortify that neck of land which joins Boston to the continent.

He also seized upon the powder which was lodged in the arsenal at Charlestown.

This excited a most violent and universal ferment. Several           Sept. 1
thousands of the people assembled at Cambridge, and it was with
difficulty they were restrained from marching directly to Boston, to demand a
delivery of the powder, with a resolution in case of refusal to attack the troops.

The people thus assembled, proceeded to lieutenant governor Oliver’s house, and to
the houses of several of the new counsellors, and obliged them to resign, and to
declare that they would no more act under the laws lately enacted. In the confusion of
these transactions a rumor went abroad, that the royal fleet and troops were firing
upon the town of Boston. This was probably designed by the popular leaders, on
purpose to ascertain what aid they might expect from the country in case of
extremities. The result exceeded their most sanguine expectations. [128] In less than
twenty four hours, there were upwards of 30,000 men in arms, and marching towards
the capital. Other risings of the people took place in different parts of the colony, and
their violence was such, that in a short time the new counsellors, the commissioners of
the customs, and all who had taken an active part in favour of Great-Britain, were
obliged to skreen themselves in Boston. The new seat of government at Salem was
abandoned, and all the officers connected with the revenue were obliged to consult
their safety, by taking up their residence in a place which an act of parliament had
proscribed from all trade.

About this time, delegates from every town and district in the county of Suffolk, of
which Boston is the county town, had a meeting, at which they prefaced a number of
spirited resolutions, containing a detail of the particulars of their intended opposition
to the late acts of parliament, with a general declaration, “That no obedience was due
from the province to either, or any part of the said acts, but that they should be
rejected as the attempts of a wicked administration to enslave America.” The resolves
of this meeting were sent on to Philadelphia, for the information and opinion of the
Congress, which, as shall be hereafter related, had met there about this time.

The people of Massachusetts rightly judged, that from the decision of congress on
these resolutions, they would be enabled to determine what support they might expect.
Notwithstanding present appearances they feared that the other colonies, who were no
more than remotely concerned, would not hazard the consequences of making a
common cause with them, should subsequent events make it necessary to repel force
by force. The decision of Congress exceeded their expectations. They “most
thoroughly approved the wisdom and fortitude with which opposition to wicked
ministerial measures had been hitherto conducted in Massachusetts, and
recommended to them perseverance in the same firm and temperate conduct as
expressed in the resolutions of the delegates from the county of Suffolk.”
By this approbation and advice, the [129] people of                1774
Massachusetts were encouraged to resistance, and the other



PLL v6.0 (generated September, 2011)       102                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0599
             Online Library of Liberty: The History of the American Revolution, vol. 1



colonies became bound to support them. The former, more in need of a bridle than a
spur, proceeded as they had begun, but with additional confidence.

Governor Gage had issued writs for holding a general assembly Oct. 4
at Salem; but subsequent events, and the heat and violence which
every where prevailed, made him think it expedient to counteract the writs by a
proclamation for suspending the meeting of the members. The legality of a
proclamation for that purpose was denied, and in defiance thereof 90 of the newly
elected members met at the time and place appointed. They soon after resolved
themselves into a provincial congress, and adjourned to Concord, about 20 miles from
Charlestown. On their meeting there, they chose Mr. Hancock president, and
proceeded to business. One of their first acts was to appoint a committee to wait on
the governor, with a remonstrance, in which they apologized for their meeting, from
the distressed state of the colony; complained of their grievances, and, after stating
their apprehensions, from the hostile preparations on Boston neck, concluded with an
earnest request, “That he would desist from the construction of the fortress at the
entrance into Boston, and restore that pass to its natural state.” The governor found
some difficulty in giving them an answer, as they were not, in his opinion, a legal
body, but the necessity of the times over-ruled his scruples. He replied, by expressing
his indignation at the supposition, “That the lives, liberties or property of any people,
except enemies, could be in danger, from English troops.” He reminded them, that
while they complained of alterations made in their charter, by acts of parliament, they
were by their own acts subverting it altogether. He therefore warned them of the rocks
they were upon; and to desist from such illegal and unconstitutional proceedings. The
governor’s admonitions were unavailing. The provincial congress appointed a
committee to draw up a plan for the immediate defence of the province. It was
resolved to inlist a number of the inhabitants under the name of minute men, who
were to be under obligations to turn out at a [130] minute’s warning. Jedediah Pribble,
Artemas Ward and Seth Pomeroy, were elected general officers to command those
minute men and the militia, in case they should be called out to action. A committee
of safety, and a committee of supplies were appointed. These consisted of different
persons and were intended for different purposes. The first were invested with an
authority to assemble the militia when they thought proper, and were to recommend to
the committee of supplies the purchase of such articles as the public exigencies
required; the last were limited to the small sum of £15,627.15s. sterl. which was all
the money at first voted to oppose the power and riches of Great Britain. Under this
authority, and with these means, the committees of safety and of supplies, acting in
concert, laid in a quantity of stores, partly at Worcester and partly at Concord.
The same congress met again, and soon after resolved to get in        Nov. 23
readiness twelve thousand men to act on any given emergency;
and that a fourth part of the militia should be inlisted as minute men, and receive pay.
John Thomas and William Heath were appointed general officers. They also sent
persons to New-Hampshire, Rhode-Island and Connecticut, to inform them of the
steps they had taken and to request their co-operation in making up an army of 20,000
men. Committees from these several colonies met with a committee from the
provincial congress of Massachusetts, and settled their plans. The proper period of
commencing opposition to general Gage’s troops, was determined to be whenever
they marched out with their baggage, ammunition and artillery. The aid of the clergy



PLL v6.0 (generated September, 2011)       103                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0600
             Online Library of Liberty: The History of the American Revolution, vol. 1



was called in upon this occasion, and a circular letter was addressed to each of the
several ministers in the province, requesting their assistance “in avoiding the dreadful
slavery with which they were threatened.”

As the winter approached, general Gage ordered barracks for his troops to be erected,
but such was the superior influence of the popular leaders, that on their
recommendation the workmen desisted from fulfilling the general’s wishes, though
the money for their labour would have been paid by the crown.

An application to New-York was equally unsuccessful, [131] and 1774
it was with difficulty that the troops could be furnished with
winter lodgings. Similar obstructions were thrown in the way of getting winter
covering for the soldiery. The merchants of New-York on being applied to, answered,
“That they would never supply any article for the benefit of men who were sent as
enemies to the country.” The inhabitants of Massachusetts encouraged the desertion
of the soldiers; and acted systematically in preventing their obtaining any other
supplies but necessary provisions. The farmers were discouraged from selling them
straw, timber, boards and such like articles of convenience. Straw, when purchased
for their service, was frequently burnt. Vessels, with bricks intended for their use,
were sunk, and carts with wood were overturned, and the king’s property by one
contrivance or other, was daily destroyed.

A proclamation had been issued by the king, prohibiting the exportation of military
stores from Britain, which reached America in the latter end of the year 1774.
On receiving intelligence thereof, in Rhode-Island, the people      Dec. 14
seized upon and removed from the public battery about 40 pieces
of cannon; and the assembly passed resolutions for obtaining arms and military stores
by every means, and also for raising and arming the inhabitants: soon after 400 men
beset his majesty’s castle at Portsmouth. They sustained a fire from three four-
pounders and small arms, but before they could be ready for a second fire, the
assailants stormed the fort, and secured and confined the garrison till they broke open
the powder house, and took the powder away. The powder being secured, the garrison
was released from confinement.

Throughout this whole season, civil government, legislation, judicial proceedings and
commercial regulations were in Massachusetts, to all appearance, annihilated. The
provincial Congress exercised all the semblance of government which existed. From
their coincidence, with the prevailing disposition, of the people, their resolutions had
the weight and efficacy of laws.
Under the simple stile of recommendation, they organized the         1774
militia, made ordinances respecting public monies and such
farther regulations [132] as were necessary for preserving order, and for defending
themselves against the British troops.

In this crisis it seemed to be the sense of the inhabitants of Massachusetts to wait
events. They dreaded every evil that could flow from resistance, less than the
operation of the late acts of parliament, but at the same time were averse to be the
aggressors in bringing on a civil war. They chose to submit to a suspension of regular



PLL v6.0 (generated September, 2011)       104                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0601
             Online Library of Liberty: The History of the American Revolution, vol. 1



government, in preference to permitting the streams of justice to flow in the channel
prescribed by the late acts of parliament, or to conducting them forcibly in the old
one, sanctioned by their charter. From the extinction of the old, and the rejection of
the new constitution, all regular government was for several months abolished. Some
hundred thousands of people, were in a state of nature without legislation, magistrates
or executive officers: there was nevertheless a surprising degree of order. Men of the
purest morals were among the most active opposers of Great-Britain. While municipal
laws ceased to operate, the laws of reason, morality and religion, bound the people to
each other as a social band, and preserved as great a degree of a decorum as had at
any time prevailed. Even those who were opposed to the proceedings of the populace
when they were prudent and moderate, for the most part enjoyed safety both at home
and abroad.

Though there were no civil officers, there was an abundance of military ones. These
were chosen by the people, but exercised more authority than any who had been
honoured with commissions from the governor. The inhabitants in every place
devoted themselves to arms. Handling the musket, and training, were the fashionable
amusements of the men, while the women by their presence, encouraged them to
proceed. The sound of drums and fifes was to be heard in all directions. The young
and the old were fired with a martial spirit. On experiment it was found, that to force
on the inhabitants, a form of government, to which they were totally averse, was not
within the fancied omnipotence of parliament.

During these transactions in Massachusetts effectual [133]            1774
measures had been taken by the colonies for convening a
continental Congress, though there was no one entitled to lead in this business, yet in
consequence of the general impulse on the public mind, from a sense of common
danger, not only the measure itself, but the time and place of meeting, were with
surprising unanimity agreed upon. The colonies though formerly agitated with local
prejudices, jealousies and aversions, were led to assemble together in a general diet,
and to feel their weight and importance in a common union. Within four months from
the day on which the first intelligence of the Boston port bill reached America, the
deputies of eleven provinces had convened in Philadelphia, and in four days more, by
the arrival of delegates from North-Carolina, there was a complete representation of
twelve colonies, containing three millions of people, disseminated over 260,000
square miles of territory. Some of the delegates were appointed by the constitutional
assemblies[;] in other provinces, where they were embarrassed by royal governors,
the appointments were made in voluntary meetings of the people. Perhaps there never
was a body of delegates more faithful to the interest of their constituents than the
Congress of 1774. The public voice elevated none to a seat in that august assembly,
but such as in addition to considerable abilities, possessed that ascendancy over the
minds of their fellow citizens, which can neither be acquired by birth nor purchased
by wealth. The instructions given to these deputies were various, but in general they
contained strong professions of loyalty, and of constitutional dependence on the
Mother Country: the framers of them acknowledged the prerogatives of the crown,
and disclaimed every wish of separation from the Parent State. On the other hand,
they were firm in declaring that they were entitled to all the rights of British born




PLL v6.0 (generated September, 2011)       105                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0602
             Online Library of Liberty: The History of the American Revolution, vol. 1



subjects, and that the late acts respecting Massachusetts were unconstitutional and
oppressive.

They particularly stated their grievances, and for the most part       1774
concurred in authorising their deputies to concert and agree to
such measures in behalf of their constituents [134], as in their joint opinion would be
most likely to obtain a redress of American grievances, ascertain American rights, on
constitutional principles, and establish union and harmony between Great-Britain and
the colonies. Of the various instructions, on this occasion, those which were drawn up
by a convention of delegates, from every county in the province of Pennsylvania, and
presented by them in a body to the constitutional assembly, were the most precise and
determinate. By these it appears, that the Pennsylvanians were disposed to submit to
the acts of navigation, as they then stood, and also to settle a certain annual revenue
on his majesty, his heirs and successors, subject to the control of parliament, and to
satisfy all damages done to the East-India company, provided their grievances were
redressed, and an amicable compact was settled, which, by establishing American
rights in the manner of a new Magna Charta, would have precluded future disputes.

Of the whole number of deputies, which formed the Continental Congress, of 1774,
one half were lawyers. Gentlemen of that profession had acquired the confidence of
the inhabitants by their exertions in the common cause. The previous measures in the
respective provinces had been planned and carried into effect, more by lawyers than
by any other order of men. Professionally taught the rights of the people, they were
among the foremost to decry every attack made on their liberties. Bred in the habits of
public speaking, they made a distinguished figure in the meetings of the people, and
were particularly able to explain to them the tendency of the late acts of parliament.
Exerting their abilities and influence in the cause of their country, they were rewarded
with its confidence.

On the meeting of Congress, they chose Peyton Randolph their president, and Charles
Thomson their secretary. They agreed as one of the rules of their doing business, that
no entry should be made on their journals of any propositions discussed before them,
to which they did not finally assent.

This august body, to which all the colonies looked up [135] for 1774
wisdom and direction, had scarcely convened, when a dispute
arose about the mode of conducting business, which alarmed the friends of union. It
was contended by some, that the votes of the small provinces should not count as
much as those of the larger ones. This was argued with some warmth and invidious
comparisons were made between the extensive dominion of Virginia, and the small
colonies of Delaware and Rhode-Island. The impossibility of fixing the comparative
weight of each province, from the want of proper materials, induced Congress to
resolve, that each should have one equal vote. The mode of conducting business being
settled, two committees were appointed. One, to state the rights of the colonies, the
several instances in which these rights had been violated, and the means most proper
to be pursued for obtaining a restoration of them; the other, to examine and report the
several statutes which affected the trade and manufactures of the colonies. The first




PLL v6.0 (generated September, 2011)       106                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0603
             Online Library of Liberty: The History of the American Revolution, vol. 1



committee were farther instructed to confine themselves to the consideration of such
rights as had been infringed since the year 1763.

Congress soon after their meeting, agreed upon a declaration of their rights, by which
it was among other things declared, that the inhabitants of the English colonies in
North-America, by the immutable laws of nature, the principles of the English
constitution, and the several charters or compacts, were entitled to life, liberty and
property; and that they had never ceded to any sovereign power whatever, a right to
dispose of either, without their consent.
That their ancestors, who first settled the colonies were entitled 1774
to all the rights, liberties and immunities of free and natural born
subjects within the realm of England, and that by their migrating to America, they by
no means forfeited, surrendered or lost any of those rights; that the foundation of
English liberty, and of all free government was, a right in the people to participate in
their legislative council, and that as the English colonists were not, and could not be
properly represented in the British parliament, they were entitled to a free and
exclusive power of legislation in their [136] several provincial legislatures, in all
cases of taxation and internal polity, subject only to the negative of their sovereign.
They then run the line, between the supremacy of parliament, and the independency
of the colonial legislatures by provisoes and restrictions, expressed in the following
words.

But from the necessity of the case, and a regard to the mutual interests of both
countries, we cheerfully consent to the operation of such acts of the British
parliament, as are bona fide, restrained to the regulation of our external commerce, for
the purpose of securing the commercial advantages of the whole empire to the Mother
Country, and the commercial benefits of its respective members, excluding every idea
of taxation; internal and external for raising a revenue on the subjects in America
without their consent.

This was the very hinge of the controversy. The absolute unlimited supremacy of the
British parliament, both in legislation and taxation, was contended for on one side;
while on the other, no farther authority was conceded than such a limited legislation,
with regard to external commerce, as would combine the interest of the whole empire.
In government, as well as in religion, there are mysteries from the close investigation
of which little advantage can be expected. From the unity of the empire it was
necessary, that some acts should extend over the whole. From the local situation of
the colonies it was equally reasonable that their legislatures should at least in some
matters be independent. Where the supremacy of the first ended and the independency
of the last began, was to the best informed a puzzling question. Happy would it have
been for both countries, had the discussion of this doubtful point never been
attempted.

Congress also resolved, that the colonists were entitled to the common law of
England, and more especially to the privilege of being tried by their peers of the
vicinage. That they were entitled to the benefit of such of the English statutes as
existed at the time of their colonization, and which they had found to be applicable to




PLL v6.0 (generated September, 2011)       107                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0604
             Online Library of Liberty: The History of the American Revolution, vol. 1



their local circumstances, and also to the immunities and privileges granted and
confirmed to them by royal charters or secured [137] by provincial laws.
That they had a right peaceably to assemble, consider of their         1774
grievances, and petition the king; that the keeping a standing
army in the colonies, without the consent of the legislature of the colony where the
army was kept, was against law. That it was indispensibly necessary to good
government, and rendered essential by the English constitution, that the constituent
branches of the legislature be independent of each other, and that therefore, the
exercise of legislative power, in several colonies by a council, appointed during
pleasure by the crown, was unconstitutional, dangerous and destructive to the freedom
of American legislation. All of these liberties, Congress in behalf of themselves and
their constituents, claimed, demanded and insisted upon as their indubitable rights,
which could not be legally taken from them, altered or abridged by any power
whatever, without their consent. Congress then resolved, that sundry acts, which had
been passed in the reign of George the Third, were infringements and violations of the
rights of the colonists, and that the repeal of them was essentially necessary, in order
to restore harmony between Great-Britain and the colonies. The acts complained of,
were as follow: The several acts of 4 George III. ch. 15 and ch. 34; 5 Geo. III. ch. 25;
6 Geo. III. ch. 52; 7 Geo. III. ch. 41 and ch. 46; 8 Geo. III. ch. 22 which imposed
duties for the purpose of raising a revenue in America, extended the power of the
admiralty courts beyond their ancient limits, deprived the American subject of trial by
jury, authorized the judges certificate to indemnify the prosecutor from damages, that
he might otherwise be liable to requiring oppressive security from a claimant of ships
and goods seized before he was allowed to defend his property.

Also 12 Geo. III. ch. 24 entitled, “An act for the better securing 1774
his majesty’s dock yards, magazines, ships, ammunition and
stores,” which declares a new offence in America, and deprives the American subject
of a constitutional trial by jury of the vicinage, by authorizing the trial of any person
charged with the committing any offence described in the said act out of the realm, to
be indicted [138] and tried for the same in any shire or county within the realm.

Also the three acts passed in the last session of parliament for stopping the port and
blocking up the harbour of Boston, for altering the charter and government of
Massachusetts Bay, and that which is entitled, “An act for the better administration of
justice, &c.”

Also the act passed in the same session, for establishing the Roman Catholic religion
in the province of Quebec, abolishing the equitable system of English laws, and
erecting a tyranny there to the great danger (from so total a dissimilarity of religion,
law and government) of the neighbouring British colonies, by the assistance of whose
blood and treasure the said country had been conquered from France.

Also the act passed in the same session, for the better providing suitable quarters for
officers and soldiers in his majesty’s service in North-America.




PLL v6.0 (generated September, 2011)       108                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0605
             Online Library of Liberty: The History of the American Revolution, vol. 1



Also that the keeping a standing army in several of these colonies in time of peace,
without the consent of the legislature of that colony in which such army was kept, was
against law.

Congress declared, that they could not submit to these grievous acts and measures. In
hopes that their fellow subjects in Great-Britain would restore the colonies to that
state in which both countries found happiness and prosperity, they resolved for the
present only to pursue the following peaceable measures: 1st, To enter into a non-
importation, non-consumption and non-exportation agreement or association; 2d, To
prepare an address to the people of Great-Britain, and a memorial to the inhabitants of
British America; and 3dly, to prepare a loyal address to his majesty.

By the association they bound themselves and their constituents, 1774

from and after the 1st day of December next, not to import into British America, from
Great-Britain or Ireland, any goods, wares or merchandize, whatsoever; not to
purchase any slave, imported after the said first day of December; not to purchase or
use any tea, imported on account of the East-India company, or [139] any on which a
duty hath been or shall be paid; and from and after the first day of the next ensuing
March, neither to purchase or use any East-India tea whatever. That they would not
after the tenth day of the next September, if their grievances were not previously
redressed, export any commodity whatsoever, to Great-Britain, Ireland or the West-
Indies, except rice to Europe. That the merchants should, as soon as possible, write to
their correspondents in Great-Britain and Ireland, not to ship any goods to them on
any pretence whatever; and if any merchant there, should ship any goods for America,
in order to contravene the non-importation agreement, they would not afterwards have
any commercial connexion with such merchant; that such as were owners of vessels,
should give positive orders to their captains and masters, not to receive on board their
vessels, any goods prohibited by the said non-importation agreement; that they would
use their endeavors to improve the breed of sheep and increase their numbers to the
greatest extent; that they would encourage frugality, oeconomy and industry, and
promote agriculture, arts and American manufactures; that they would discountenance
and discourage every species of extravagance and dissipation, and that on the death of
relations or friends, they would wear no other mourning than a small piece of black
crape or ribbon; that such as were venders of goods, should not take any advantage of
the scarcity so as to raise their prices; that if any person should import goods after the
first day of December, and before the first day of February, then next ensuing, the
same ought to be immediately reshipped or delivered up to a committee to be stored
or sold: in the last case, all the clear profits to be applied towards the relief of the
inhabitants of Boston; and that if any goods should be imported after the first day of
February, then next ensuing, they should be sent back without breaking any of the
packages; that committees be chosen in every county, city and town, to observe the
conduct of all persons touching the association, and to publish in gazettes, the names
of the violaters of it, as foes to the rights of British America; that the committees of
correspondence [140] in the respective colonies frequently inspect the entries of their
custom houses, and inform each other from time to time of the true state thereof; that
all manufactures of America should be sold at reasonable prices; and no advantages
be taken of a future scarcity of goods; and lastly, that they would have no dealings or



PLL v6.0 (generated September, 2011)       109                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0606
             Online Library of Liberty: The History of the American Revolution, vol. 1



intercourse whatever, with any province or colony of North-America, which should
not accede to, or should violate the aforesaid associations.

These several resolutions, they bound themselves and their constituents, by the sacred
ties of virtue, honour and love of their country, to observe till their grievances were
redressed.

In their address to the people of Great-Britain they complimented them for having at
every hazard maintained their independence, and transmitted the rights of man and the
blessings of liberty to their posterity, and requested them not to be surprised, that they
who were descended from the same common ancestors, should refuse to surrender
their rights, liberties and constitution. They proceeded to state their rights and their
grievances, and to vindicate themselves from the charges of being seditious, impatient
of government and desirous of independency. They summed up their wishes in the
following words, “Place us in the same situation that we were, at the close of the last
war, and our former harmony will be restored.”

In the memorial of Congress to the inhabitants of the British colonies, they
recapitulated the proceedings of Great-Britain against them, since the year 1763, in
order to impress them with a belief, that a deliberate system was formed for abridging
their liberties. They then proceeded to state the measures they had adopted to
counteract this system, and gave the reasons which induced them to adopt the same.
They encouraged them to submit to the inconveniences of non-importation and non-
exportation by desiring them “to weigh in the opposite balance the endless miseries,
they and their descendants must endure from an established arbitrary power.”
They concluded with informing them “that the schemes agitated 1774
against the colonies, had been so conducted as to render it
prudent [141] to extend their views to mournful events, and to be in all respects
prepared for every contingency.”

In the petition of Congress to the king, they begged leave to lay their grievances
before the throne. After a particular enumeration of these, they observed that they
wholly arose from a destructive system of colony administration, adopted since the
conclusion of the last war. They assured his majesty that they had made such
provision for defraying the charges of the administration of justice, and the support of
civil government, as had been judged just and suitable to their respective
circumstances, and that for the defence, protection and security of the colonies, their
militia would be fully sufficient in time of peace, and in case of war they were ready
and willing, when constitutionally required, to exert their most strenuous efforts in
granting supplies and raising forces. They said, “we ask but for peace, liberty and
safety. We wish not a diminution of the prerogative, nor do we solicit the grant of any
new right in our favour. Your royal authority over us, and our connexion with Great-
Britain, we shall always carefully and zealously endeavour to support and maintain.”
They then solicited for a redress of their grievances, which they had enumerated, and
appealing to that Being, who searches thoroughly the hearts of his creatures, they
solemnly professed, “that their counsels had been influenced by no other motives,
than a dread of impending destruction.” They concluded with imploring his majesty,
“for the honor of Almighty God, for his own glory, for the interests of his family, for



PLL v6.0 (generated September, 2011)       110                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0607
             Online Library of Liberty: The History of the American Revolution, vol. 1



the safety of his kingdoms and dominions, that as the loving father of his whole
people, connected by the same bonds of law, loyalty, faith and blood, though dwelling
in various countries, he would not suffer the transcendent relation formed by these
ties, to be farther violated by uncertain expectation of effects, that if attained never
could compensate for the calamities through which they must be gained.”

The Congress also addressed the French inhabitants of Canada. In this they stated the
right they had on becoming English subjects, to the benefits of the English [142]
constitution.
They explained what these rights were, and pointed out the           1774
difference between the constitution imposed on them by act of
parliament, and that to which as British subjects they were entitled. They introduced
their countryman Montesquieu, as reprobating their parliamentary constitution, and
exhorting them to join their fellow colonists in support of their common rights. They
earnestly invited them to join with the other colonies in one social compact, formed
on the generous principles of equal liberty, and to this end recommended, that they
would chuse delegates to represent them in Congress.

All these addresses were written with uncommon ability. Coming from the heart, they
were calculated to move it. Inspired by a love of liberty, and roused by a sense of
common danger, the patriots of that day spoke, wrote and acted, with an animation
unknown in times of public tranquility; but it was not so much on the probable effect
of these addresses, that Congress founded their hopes of obtaining a redress of their
grievances, as on the consequences which they expected from the operation of their
non-importation, and non-exportation agreement. The success that had followed the
adoption of a measure similar to the former, in two preceding instances, had
encouraged the colonists to expect much from a repetition of it. They indulged, in
extravagant opinions of the importance of their trade to Great-Britain. The measure of
a non-exportation of their commodities was a new expedient, and from that, even
more was expected than from the non-importation agreement. They supposed that it
would produce such extensive distress among the merchants and manufacturers of
Great-Britain, and especially among the inhabitants of the British West-India islands,
as would induce their general co-operation in procuring a redress of American
grievances. Events proved that young nations, like young people, are prone to over
rate their own importance.

Congress having finished all this important business, in less than October 26
eight weeks, dissolved themselves, after giving their opinion,
“that another Congress should be held on the 10th of May next ensuing at
Philadelphia, unless [143] the redress of their grievances should be previously
obtained,”
and recommended “to all the colonies to chuse deputies as soon 1774
as possible, to be ready to attend at that time and place, should
events make their meeting necessary.”

On the publication of the proceedings of Congress, the people obtained that
information which they desired. Zealous to do something for their country, they
patiently waited for the decision of that body, to whose direction they had resigned



PLL v6.0 (generated September, 2011)       111                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0608
             Online Library of Liberty: The History of the American Revolution, vol. 1



themselves. Their determinations were no sooner known, than they were cheerfully
obeyed. Though their power was only advisory, yet their recommendations were more
generally and more effectually carried into execution, than the laws of the best
regulated states. Every individual felt his liberties endangered, and was impressed
with an idea, that his safety consisted in union. A common interest in warding off a
common danger, proved a powerful incentive to the most implicit submission;
provincial congresses and subordinate, committees were every where instituted. The
resolutions of the Continental Congress, were sanctioned with the universal
approbation of these new representative bodies, and institutions were formed under
their direction to carry them into effect.

The regular constitutional assemblies also gave their assent to the measures
recommended. The assembly of New-York, was the only legislature which withheld
its approbation. Their metropolis had long been head quarters of the British army in
the colonies, and many of their best families were connected with people of influence
in Great-Britain. The unequal distribution of their land, fostered an aristocratic spirit.
From the operation of these and other causes, the party for royal government, was
both more numerous and respectable in New-York, than in any of the other colonies.

The assembly of Pennsylvania, though composed of a majority of Quakers, or of
those who were friendly to their interests, was the first legal body of representatives
that ratified unanimously the acts of the general Congress.
They not only voted their approbation of what that [144] body        1774
had done, but appointed members to represent them in the new
Congress, proposed to be held on the 10th day of May next ensuing, and took sundry
steps to put the province in a posture of defence.

To relieve the distresses of the people of Boston, liberal collections were made
throughout the colonies, and forwarded for the supply of their immediate necessities.
Domestic manufactures were encouraged, that the wants of the inhabitants from the
non-importation agreement might be diminished, and the greatest zeal was discovered
by a large majority of the people, to comply with the determinations of these new
made representative bodies. In this manner, while the forms of the old government
subsisted, a new and independent authority was virtually established. It was so
universally the sense of the people, that the public good required a compliance with
the recommendations of Congress, that any man who discovered an anxiety about the
continuance of trade and business, was considered as a selfish individual, preferring
private interest to the good of his country. Under the influence of these principles, the
intemperate zeal of the populace, transported them frequently so far beyond the limits
of moderation, as to apply singular punishments to particular persons, who
contravened the general sense of the community.

The British ministry were not less disappointed than mortified at this unexpected
combination of the colonies. They had flattered themselves with a belief, that the
malcontents in Boston were a small party headed by a few factious men, and that the
majority of the inhabitants would arrange themselves on the side of government, as
soon as they found Great-Britain determined to support her authority, and should even
Massachusetts take part with its offending capital, they could not believe that the



PLL v6.0 (generated September, 2011)       112                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0609
             Online Library of Liberty: The History of the American Revolution, vol. 1



other colonies would make a common cause in supporting so intemperate a colony:
but should even that expectation fail, they conceived that their association must be
founded on principles so adverse to the interests and feelings of individuals, that it
could not be of long duration.
They were encouraged in these ill founded opinions by [145] the 1774
recollection that the colonies were frequently quarrelling about
boundaries, clashing in interest, differing in policy, manners, customs, forms of
government and religion, and under the influence of a variety of local prejudices,
jealousies and aversions. They also remembered the obstacles which prevented the
colonies from acting together, in the execution of schemes, planned for their own
defence, in the late war against the French and Indians. The failure of the expected co-
operation of the colonies in one uniform system at that time, was not only urged by
the British ministry, as a reason for parliamentary control over the whole, but flattered
them with a delusive hope, that they never could be brought to combine their counsels
and their arms. Perhaps the colonists apprehended more danger from British
encroachments on their liberties, than from French encroachment on Indian territories,
in their neighbourhood: or more probably the time to part being come, the Governor
of the Universe, by a secret influence on their minds, disposed them to union. From
whatever cause it proceeded, it is certain, that a disposition to do, to suffer, and to
accommodate, spread from breast to breast, and from colony to colony, beyond the
reach of human calculation. It seemed as though one mind inspired the whole. The
merchants put far behind them the gains of trade, and cheerfully submitted to a total
stoppage of business, in obedience to the recommendations of men, invested with no
legislative powers. The cultivators of the soil, with great unanimity assented to the
determination, that the hard earned produce of their farms, should remain unshipped,
although in case of a free exportation, many would have been eager to have purchased
it from them, at advanced prices. The sons and daughters of ease, renounced imported
conveniences, and voluntarily engaged to eat, drink, and wear, only such articles as
their country afforded. These sacrifices were made, not from the pressure of present
distress, but on the generous principle of sympathy, with an invaded sister colony, and
the prudent policy of guarding against a precedent which might, in a future day,
operate against their liberties.

[146]
This season of universal distress, exhibited a striking proof, how 1774
practicable it is for mankind to sacrifice ease, pleasure, and
interest, when the mind is strongly excited by its passions. In the midst of their
sufferings, cheerfulness appeared in the face of all the people. They counted every
thing cheap in comparison with liberty, and readily gave up whatever tended to
endanger it. A noble strain of generosity and mutual support was generally excited. A
great and powerful diffusion of public spirit took place. The animation of the times,
raised the actors in these scenes above themselves, and excited them to deeds of self
denial, which the interested prudence of calmer seasons can scarcely credit.




PLL v6.0 (generated September, 2011)       113                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0610
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER V

Transactions In Great-Britain, In Consequence Of The
Proceedings Of Congress, In 1774.
Some time before the proceedings of Congress reached England, it was justly
apprehended that a non-importation agreement would be one of the measures they
would adopt. The ministry apprehending that this event, by distressing the trading and
manufacturing towns, might influence votes against the court, in the election of a new
parliament, which was of course to come on in the succeeding year, suddenly
dissolved the parliament, and immediately ordered a new one to be chosen. It was
their design to have the whole business of elections over, before the inconveniences of
a non-importation agreement could be felt. The nation was thus surprised into an
election without knowing that the late American acts, had driven the colonies into a
firm combination, to support, and make a common cause, with the people of
Massachusetts. A new parliament was returned, which met in thirty-four days after the
proceedings of Congress were first published in Philadelphia, and before they were
known in Great-Britain.
This, for the most part consisted, either of the former members, 1774
or of those who held similar sentiments.

[147] On the 30th of November, the king in his speech to his new parliament
informed them,

that a most daring spirit of resistance and disobedience to the laws, unhappily
prevailed in the province of Massachusetts, and had broke forth in fresh violences of a
very criminal nature, and that these proceedings had been countenanced and
encouraged in his other colonies, and unwarrantable attempts had been made to
obstruct the commerce of his kingdoms by unlawful combinations, and that he had
taken such measures, and given such orders as he judged most proper and effectual,
for carrying into execution the laws which were passed in the last session of the late
parliament, relative to the province of Massachusetts.

An address which was proposed in the house of commons in answer to this speech,
produced a warm debate. The minister was reminded of the great effects he had
predicted from the late American acts. “They were to humble that whole continent,
without further trouble, and the punishment of Boston, was to strike so universal a
panic on all the colonies, that it would be totally abandoned, and instead of obtaining
relief, a dread of the same fate would awe the other provinces to a most respectful
submission.” An address re-echoing the royal speech, was nevertheless carried by a
great majority. A similar address was carried, after a spirited debate, in the upper
house, but the lords Richmond, Portland, Rockingham, Stamford, Stanhope,
Torrington, Ponsonby, Wycombe and Camden, entered a protest against it, which
concluded with these remarkable words.




PLL v6.0 (generated September, 2011)       114                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0611
             Online Library of Liberty: The History of the American Revolution, vol. 1



Whatever may be the mischievous designs, or the inconsiderate temerity which leads
others to this desperate course, we wish to be known as persons who have
disapproved of measures so injurious in their past effects, and future tendency, and
who are not in haste, without enquiry or information, to commit ourselves in
declarations, which may precipitate our country into all the calamities of a civil war.

Soon after the meeting of the new parliament, the proceedings of the Congress
reached Great-Britain.
The first impression made by them, was in favour of [148]            1774
America. Administration seemed to be staggered, and their
opposers triumphed, in the eventual truth of their prediction, that an universal
confederacy to resist Great-Britain, would be the consequence of the late American
acts. The secretary of state, after a days perusal, during which a council was held, said
that the petition of Congress to the King, was a decent and proper one. He also
cheerfully undertook to present it, and afterwards reported, that his majesty was
pleased very graciously to receive it, and to promise to lay it before his two houses of
parliament. From these favourable circumstances, the sanguine friends of America,
concluded that it was intended to make the petition, the foundation of a change of
measures, but these hopes were of short duration.

The warmer partisans of administration, placed so much confidence in the efficacy of
the measures, they had lately taken to bring the Americans to obedience, that they
regarded the boldest resolutions of Congress, as the idle clamors of an unruly
multitude, which proper exertions on the part of Great-Britain would speedily silence.
So much had been asserted and contradicted by both parties, that the bulk of the
people could form no certain opinion, on the subject.

The parliament adjourned for the christmas holidays, without coming to any decision
on American affairs.
As soon as they met in January, a number of papers, containing 1775
information, were laid before them. These were mostly letters
from governors, and other servants of his majesty, which detailed the opposition of
the colonists, in language calculated to give a bad impression of their past conduct,
and an alarming one of their future intentions.

It was a circumstance unfavourable to the lovers of peace, that the rulers of Great-
Britain received almost the whole of their American intelligence from those, who had
an interest in deceiving them. Governors, judges, revenue-officers, and other royal
servants, being both appointed and paid by Great-Britain, fancied that zeal for the
interest of that country, would be the most likely way to ensure their farther
promotion. They were therefore, [149] in their official dispatches, to government,
often tempted to abuse the colonists, with a view of magnifying their own
watchfulness and recommending themselves to Great-Britain. The plain, simple
language of truth, was not acceptable to courtly ears. Ministers received and caressed
those, and those only, whose representations coincided with their own views and
wishes. They who contended that by the spirit of the English constitution British
subjects, residing on one side of the Atlantic, were entitled to equal privileges with




PLL v6.0 (generated September, 2011)       115                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0612
             Online Library of Liberty: The History of the American Revolution, vol. 1



those who resided on the other, were unnoticed, while the abettors of ministerial
measures were heard with attention.

In this hour of national infatuation lord Chatham, after a long       Jan. 20
retirement, resumed his seat in the house of lords, and exerted his
unrivalled eloquence, in sundry attempts to dissuade his countrymen from attempting
to subdue the Americans by force of arms. The native dignity of his superior genius,
and the recollection of his important services, entitled him to distinguished notice. His
language, voice, and gesture, were calculated to force conviction on his hearers.
Though venerable for his age, he spoke with the fire of youth. He introduced himself
with some general observations on the importance of the American quarrel. He
enlarged on the dangerous events that were coming on the nation, in consequence of
the present dispute. He arraigned the conduct of ministers with great severity, and
reprobated their whole system of American politics, and moved that an humble
address, be presented to his majesty, most humbly to advise and beseech him to
dispatch orders to general Gage, to remove his majesty’s forces from the town of
Boston. His lordship supported this motion in a pathetic animated speech, but it was
rejected by a great majority. From this and other circumstances it soon became
evident, that the Americans could expect no more favour from the new parliament,
than they had experienced from the late one.
A majority in both houses was against them, and resolved to           1775
compel them to obedience; but a respectable minority in their
favour was strongly seconded by petitions from the merchants and manufacturers,
[150] throughout the kingdom, and particularly by those of London and Bristol. As
these were well apprised of the consequences that must follow from a prosecution of
coercive measures, and deeply interested in the event, they made uncommon exertions
to prevent their adoption. They circumstantially pointed out the various evils that
would result from them, and faithfully warned their countrymen of the danger, to
which their commercial interests were exposed.

When the petition from the merchants of London was read in the house of commons,
it was moved to refer it to the committee appointed to take into consideration the
American papers; but it was moved by way of amendment on the ministerial side, that
it should be referred to a separate committee, to meet on the 27th, the day succeeding
that appointed for the consideration of American papers. This, though a dishonorable
evasion, was carried by a majority of more than two to one.

A similar fate attended the petitions from Bristol, Glasgow, Norwich, Liverpool,
Manchester, Birmingham, Woolverhampton, Dudley, and some other places. These
on their being presented, were in like manner consigned to what the opposition
humorously termed, the committee of oblivion.

About the same time a petition was offered from Mr. Bollan, Dr. Franklin, and Mr.
Lee, stating that they were authorized by Congress to present their petition to the king,
which his majesty had referred to that house, and that they were enabled to throw
great light on the subject, and praying to be heard at the bar, in support of the said
petition. The friends of the ministry alledged, that as Congress was not a legal body,
nothing could be received from them. It was in vain replied, that the Congress,



PLL v6.0 (generated September, 2011)       116                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0613
             Online Library of Liberty: The History of the American Revolution, vol. 1



however illegal as to other purposes, was sufficiently legal for presenting a petition,
and that as it was signed by the individual members of Congress, it might be received
as a petition from individuals. That the signers of it were persons of great influence in
America, and it was the right of all subjects to have their petitions heard.

[151]
In the course of the debate on Lord Chatham’s motion for               1775
addressing his majesty to withdraw his troops from Boston, it
had been observed by some lords in administration, that it was common and easy to
censure their measures, but those who did so, proposed nothing better.
Lord Chatham answered, that he should not be one of those idle Feb. 1st
censurers, that he had thought long and closely upon the subject,
and purposed soon to lay before their lordships the result of his meditations, in a plan
for healing the differences between Great-Britain and the colonies, and for restoring
peace to the empire. When he had matured his plan, he introduced it into the house, in
the form of a bill for settling the troubles in America. In this he proposed that the
colonists should make a full acknowledgement of the supremacy of the legislature,
and the superintending power of the British parliament. The bill did not absolutely
decide on the right of taxation, but partly as a matter of grace, and partly as a
compromise, declared and enacted, “that no tollage tax, or other charge, should be
levied in America, except by common consent in their provincial assemblies.” It
asserted the right of the king to send a legal army to any part of his dominions at all
times, but declared, “that no military force could ever be lawfully employed to violate
or destroy the just rights of the people.” It also legalised the holding a Congress in the
ensuing May for the double purpose “of recognising the supreme legislative authority,
and superintending power of parliament over the colonies, and for making a free grant
to the king, his heirs and successors, of a certain and perpetual revenue, subject to the
disposition of parliament, and applicable to the alleviation of the national debt.” On
these conditions the bill proposed, “to restrain the powers of the admiralty courts to
their ancient limits, and suspended for a limited time, those acts which had been
complained of by Congress.” It proposed to place the judges in America on the same
footing, as to the holding of their salaries and offices, with those in England, and
secured to the colonies all the privileges, franchises, and immunities, granted by their
several charters and constitutions.
His lordship introduced this [152] plan with a speech, in which 1775
he explained and supported every part of it. When he sat down,
lord Dartmouth rose and said, “it contained matter of such magnitude as to require
consideration, and therefore hoped, that the noble Earl did not expect their lordships
to decide upon it by an immediate vote, but would be willing it should lie on the table
for consideration.” Lord Chatham answered, “that he expected no more,” but lord
Sandwich rose, and in a petulant speech opposed its being received at all, and gave his
opinion, “that it ought immediately to be rejected with the contempt it deserved. That
he could not believe it to be the production of any British peer—that it appeared to
him rather the work of some American,” and turning his face towards Dr. Franklin,
who was leaning on the bar, said, “he fancied he had in his eye the person who drew it
up, one of the bitterest and most mischievous enemies this country had ever known.”
This turned the eyes of many lords on the insulted American, who, with that self
command, which is peculiar to great minds, kept his countenance unmoved. Several



PLL v6.0 (generated September, 2011)       117                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0614
             Online Library of Liberty: The History of the American Revolution, vol. 1



other lords of the administration gave their sentiments also, for rejecting lord
Chatham’s conciliatory bill, urging that it not only gave a sanction to the traiterous
proceedings of the Congress already held, but legalised their future meeting. They
enlarged on the rebellious temper and hostile disposition of the Americans, and said,
“that, though the duty on tea was the pretence, the restrictions on their commerce, and
the hopes of throwing them off, were the real motives of their disobedience, and that
to concede now, would be to give up the point forever.”

The Dukes of Richmond and Manchester, lord Camden, lord Lyttleton and others,
were for receiving lord Chatham’s conciliatory bill—some from approbation of its
principles, but others only from a regard to the character and dignity of the house.

Lord Dartmouth who, from indecision rarely had any will or         1775
judgment of his own, and who with dispositions for the best
measures, could be easily prevailed upon to join in support of the worst, finding the
opposition from [153] his coadjutors in administration unexpectedly strong, turned
round and gave his voice with them for immediately rejecting the plan; lord Chatham,
in reply to lord Sandwich, declared,

the bill proposed by him to be entirely his own, but he made no scruple to declare,
that if he were the first minister of the country, and had the care of settling this
momentous business, he should not be ashamed of publicly calling to his assistance a
person so perfectly acquainted with the whole of the American affairs as the
gentleman alluded to, and so injuriously reflected upon [(]Dr. Franklin). One whom
all Europe held in high estimation for his knowledge and wisdom, and ranked with
her Boyles and her Newtons—who was an honour, not only to the English nation, but
to human nature.

The plan proposed by lord Chatham was rejected, by a majority of 64 to 32, and
without being admitted to lie on the table. That a bill on so important a subject,
offered by one of the first men of the age, and who, as prime minister of the nation,
had but a few years before taken up Great-Britain when in the lowest despondency,
and conducted her to victory and glory, through a war with two of the most powerful
kingdoms of Europe, should be rejected without any consideration, or even a second
reading, was not only a breach of decency, but a departure from that propriety of
conduct which should mark the proceedings of a branch of the national legislature. It
could not but strike every thinking American, that such legislators, influenced by
passion, prejudice, and party spirit, many of whom were totally ignorant of the
subject, and who would not give themselves an opportunity by a second reading, or
farther consideration, to inform themselves better, were very unfit to exercise
unlimited supremacy over three millions of virtuous, sensible people, inhabiting the
other side of the globe.

On the day after the rejection of lord Chatham’s bill, a petition was presented to the
house of commons, from the planters of the sugar colonies residing in Great-Britain,
and the merchants of London trading to the colonies.
In this they stated, that the British property in [154] the West-    1775
India islands amounted to upwards of 30 millions, and that a



PLL v6.0 (generated September, 2011)       118                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0615
             Online Library of Liberty: The History of the American Revolution, vol. 1



further property of many millions was employed in the commerce created by the said
islands, and that the profits and produce of these immense capitals which ultimately
centered in Great-Britain, would be deranged and endangered by the continuance of
the American troubles. The petitioners were on the 16th of the next month admitted to
a hearing, when Mr. Glover, as their agent, ably demonstrated the folly and danger of
persevering in the contest, but without any effect. The immediate coercion of the
colonies was resolved upon, and the ministry would not suffer themselves to be
diverted from its execution. They were confident of success, if they could once bring
the controversy to the decision of arms. They expected more from conquest than they
could promise themselves by negotiation or compromise. The free constitutions of the
colonies and their rapid progress in population, were beheld with a jealous eye, as the
natural means of independence. They conceived the most effectual method of
retaining them long, would be to reduce them soon. They hoped to be able to
extinguish remonstrance and debate by such a speedy and decisive conquest, as would
give them an opportunity to new model the colonial constitutions, on such principles
as would have prevented future altercations on the subject of their chartered rights.
Every representation that tended to retard or obstruct the coercion of the colonies, was
therefore considered as tending only to prolong the controversy. Confident of victory,
and believing that nothing short of it would restore the peace of the empire, the
ministry turned a deaf ear to all petitions and representations. They even presumed
that the petitioners, when they found Great-Britain determined on war, would assist in
carrying it on with vigour, in order to expedite the settlement of the dispute.
They took it for granted, that when the petitioning towns were       1775
convinced that a renewal of the commercial intercourse between
the two countries would be sooner obtained by going on, than turning back, that the
same interest which led them at first to petition, would lead them afterwards to
support coercive [155] measures, as the most effectual and shortest way of securing
commerce from all future interruptions.

The determination of ministers to persevere was also forwarded by hopes of the
defection of New-York from her sister colonies. They flattered themselves, that when
one link of the continental chain gave way, it would be easy to make an impression on
the disjointed extremities.

Every attempt to close the breach which had been opened by the former parliament,
having failed, and the ministry having made up their minds on the mode of
proceeding with the colonists, their proposed plan was briefly unfolded. This was to
send a greater force to America, and to bring in a temporary act to put a stop to all the
foreign trade of the New England colonies, till they should make proper submissions
and acknowledgments. An address to his majesty was at the same time moved for, to
“beseech him to take the most effectual measures, to enforce due obedience to the
laws and authority of the supreme legislature.”

Truly critical was that moment to the union of the empire. A new parliament might,
without the charge of inconsistency, have repealed acts, passed by a former one,
which had been found inconvenient on experiment; but pride and passion, under the
specious names of national dignity and zeal for the supremacy of parliament, induced
the adoption of measures, for immediately compelling the submission of the colonies.



PLL v6.0 (generated September, 2011)       119                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0616
             Online Library of Liberty: The History of the American Revolution, vol. 1



The repeal of a few acts of parliament would, at this time, have satisfied America.
Though she had been extending her claims, yet she was still willing that Great-Britain
should monopolize her trade, and that the parliament should regulate it for the
common benefit of the empire; nor was she disposed to abridge his majesty of any of
his usual prerogatives. This authority was sufficient for the Mother Country to retain
the colonists in a profitable state of subordination, and yet not so much as to be
inconsistent with their claims, or the security of their most important interests. Britain
viewed the matter in a different light.
To recede at this time, would be to acknowledge, that the              1775
ministry had hitherto been in the [156] wrong, a concession
rarely made by private persons, but more rarely still by men in public stations. The
leading members in parliament, not distinguishing the opposition of freemen to
unconstitutional innovations, from the turbulence of licentious mobs breaking over
the bounds of law and constitution, supposed that to redress grievances, was to
renounce sovereignty. This inference, in some degree, resulted from the broad basis
which they had assigned to the claims of the Mother Country. If, as was contended, on
the part of Great-Britain, they had a right to bind the colonies in all cases whatsoever,
and the power of parliament over them was absolute and unlimited, they were
precluded from rescinding any act of theirs, however oppressive, when demanded as a
matter of right. They were too highly impressed with ideas of their unlimited authority
to repeal any of their laws, on the principle, that they had not a constitutional power to
enact them, and too unwise to adopt the same measure on the ground of political
expediency. Unfortunately for both countries, two opinions were generally believed,
neither of which was perhaps true in its utmost extent, and one of which was most
assuredly false. The ministry and parliament of England proceeded on the idea, that
the claims of the colonists amounted to absolute independence, and that a fixed
resolution to renounce the sovereignty of Great-Britain was concealed, under the
specious pretext of a redress of grievances. The Americans on the other hand, were
equally confident that the Mother Country not only harboured designs unfriendly to
their interests, but seriously intended to introduce arbitrary government. Jealousies of
each other were reciprocally indulged to the destruction of all confidence, and to the
final dismemberment of the empire.

In discussing the measures proposed by the minister for the coercion of the colonies,
the whole ground of the American controversy was traversed.
The comparative merits of concession and coercion were placed 1775
in every point of view. Some of the minority in both houses of
parliament, pointed out the dangers that would attend a war with America—the
likelihood of the interference of [157] other powers—the probability of losing, and
the impossibility of gaining any thing more than was already possessed. On the other
hand, the friends of the ministry asserted that the Americans had been long aiming at
independence—that they were magnifying pretended grievances to cover a
premeditated revolt—that it was the business and duty of Englishmen, at every hazard
to prevent its completion, and to bring them back to a rememberance that their present
greatness was owing to the Mother Country; and that even their existence had been
purchased at an immense expence of British blood and treasure. They acknowledged
the danger to be great, but said “it must be encountered; that every day’s delay
increased the evil, and that it would be base and cowardly to shift off for the present



PLL v6.0 (generated September, 2011)       120                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0617
             Online Library of Liberty: The History of the American Revolution, vol. 1



an unavoidable contest, which must fall with accumulated weight on the heads of their
posterity.” The danger of foreign interference was denied, and it was contended that
an appearance of vigorous measures, with a farther reinforcement of troops at Boston,
would be sufficient to quell the disturbances; and it was urged, that the friends of
government were both strong and numerous, and only waited for proper support, and
favourable circumstances, to declare themselves.

After long and warm debates, and one or two protests, the ministerial plans were
carried by great majorities. In consequence thereof, on the 9th of February, 1775, a
joint address, from both lords and commons, was presented to his majesty, in which

they returned thanks for the communication of the papers relative to the state of the
British colonies in America, and gave it as their opinion, that a rebellion actually
existed in the province of Massachusetts, and beseeched his majesty that he would
take the most effectual measures to enforce due obedience to the laws and authority of
the supreme legislature, and begged in the most solemn manner to assure his majesty
that it was their fixed resolution, at the hazard of their lives and properties, to stand by
his majesty against all rebellious attempts, in the maintenance of the just rights of his
majesty, and the two houses of parliament.

[158]
The lords, Richmond, Craven, Archer, Abergaveny,             1775
Rockingham, Wycombe, Courtenay, Torrington, Ponsonby,
Cholmondeley, Abingdon, Rutland, Camden, Effingham, Stanhope, Scarborough,
Fitzwilliam and Tankerville, protested against this address,

as founded on no proper parliamentary information, being introduced by refusing to
suffer the presentation of petitions against it (though it be the undoubted right of the
subject to present the same)—as following the rejection of every mode of
conciliation—as holding out no substantial offer of redress of grievances, and as
promising support to those ministers who had inflamed America, and grossly
misconducted the affairs of Great-Britain.

By the address, against which this protest was entered, the parliament of Great-Britain
passed the Rubicon. In former periods, it might be alledged that the claims of the
colonies were undefined, and that their unanimous resolution to defend them was
unknown; but after a free representation from twelve provinces had stated their rights,
and pledged themselves to each other to support them, and their determinations were
known, a resolution that a rebellion actually existed, and that at the hazard of their
lives and properties, they would stand by his majesty against all rebellious attempts,
was a virtual declaration of war. Both parties were now bound in consequence of their
own acts, to submit their controversy to the decision of arms. Issue was joined by the
approbation Congress had given to the Suffolk resolves, and by this subsequent joint
address of both houses of parliament to his majesty. It is probable that neither party,
in the beginning, intended to go thus far, but by the inscrutable operations of
providence, each was permitted to adopt such measures as not only rent the empire,
but involved them both, with their own consent, in all the calamities of a long and
bloody war. The answer from the throne to the joint address of parliament, contained



PLL v6.0 (generated September, 2011)       121                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0618
             Online Library of Liberty: The History of the American Revolution, vol. 1



assurances of taking the most speedy and effectual measures for enforcing due
obedience to the laws, and authority of the supreme legislature.
This answer was accompanied with a message to the commons, 1775
in [159] which they were informed that some augmentation to
the forces by sea and land would be necessary. An augmentation of 4383 men to the
land forces, and of 2000 seamen, to be employed for the ensuing year, was
accordingly asked for, and carried without difficulty. By the first it was stated, that the
force at Boston would be ten thousand men, a number supposed to be sufficient for
enforcing the laws. Other schemes, in addition to a military force, were thought
advisable for promoting the projected coercion of the colonies.
With this view a punishment was proposed, so universal in its          Feb. 10
operation, that it was expected the inhabitants of the New-
England colonies, to obtain a riddance of its heavy pressure, would interest
themselves in procuring a general submission to parliament. Lord North moved for
leave to bring in a bill to restrain the trade and commerce of the provinces of
Massachusetts Bay, and New-Hampshire, the colonies of Connecticut and Rhode-
Island, and Providence Plantations in North-America, to Great-Britain, Ireland, and
the British islands in the West-Indies, and to prohibit such provinces and colonies
from carrying on any fishery on the banks of Newfoundland, or other places therein to
be mentioned, under certain conditions, and for a limited time. The motion for this bill
was supported, by declaring that as the Americans had refused to trade with the
Mother Country, they ought not to be permitted to trade with any other. It was known
that the New-England colonies earned on a circuitous trade and fishing, on the banks
of Newfoundland, to a great extent. To cut them off from this resource, they were
legislatively forbidden to fish, or to carry on foreign trade. It was presumed that the
wants of a large body of people, deprived of employment, would create a clamor in
favour of reconciliation.

The British ministry expected to excite the same temper in the unemployed New-
England men, that Congress meant to raise by the non-importation agreement, among
the British merchants and manufacturers. The motion for this bill brought into view,
the whole of the American controversy.
The opposers of it said, that its cruelty [160] exceeded the         1775
examples of hostile rigour with avowed enemies; for that in the
most dangerous wars, the fishing craft was universally spared—they desired the
proposer of the bill to recollect, that he had often spoken of the multitude of friends he
had in those provinces, and that now he confounded the innocent with the
guilty—friends with enemies, and involved his own partizans in one common ruin
with his opposers. They alledged farther, that the bill would operate against the people
of Great-Britain, as the people of New England were in debt to them, and had no other
means of paying that debt, but through the fishery, and the circuitous trade dependent
on it. It was observed, that the fishermen being cut off from employment must turn
soldiers, and that therefore while they were provoking the Americans to resistance by
one set of acts, they were furnishing them with the means of recruiting an army by
another. The favourers of the bill denied the charge of severity, alledging that the
colonists could not complain of any distress the bill might bring on them, as they not
only deserved it, but had set the example, that they had entered into lawful
combinations to ruin the merchants and manufacturers of Great-Britain. It was said,



PLL v6.0 (generated September, 2011)       122                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0619
             Online Library of Liberty: The History of the American Revolution, vol. 1



that if any foreign power had offered a similar insult or injury, the whole nation would
have demanded satisfaction. They contended that it was a bill of humanity and mercy;
for, said they, the colonists have incurred all the penalties of rebellion, and are liable
to the severest military execution. Instead of inflicting the extent of what they
deserved, the bill only proposes to bring them to their senses, by restricting their
trade. They urged farther that the measure was necessary, for said they, “the
Americans have frequently imposed on us, by threatening to withdraw their trade,
hoping through mercantile influence to bend the legislature to their demands—that
this was the third time they had thrown the commerce of Great-Britain into a state of
confusion. That both colonies and commerce were better lost than preserved on such
terms.[”] They added farther, that they must either relinquish their connexion with
America, or fix it on such a basis as would prevent [161] a return of these evils.
They admitted the bill to be coercive, but said, “That the             1775
coercion which put the speediest end to the dispute, was
eventually the most merciful.”

In the progress of the bill, a petition from the merchants and traders of London, who
were interested in the American commerce, was presented against it. They were heard
by their agent, Mr. David Barclay, and a variety of witnesses were examined before
the house. In the course of their evidence it appeared that in the year 1764, the four
provinces of New-England employed in their several fisheries no less than 45,880 ton
of shipping, and 6002 men; and that the produce of their fisheries that year, in foreign
markets, amounted to 322,220£. 16s. sterling. It also appeared that the fisheries had
very much increased since that time—that all the materials used in them, except salt,
and the timber of which the vessels were built, were purchased from Great-Britain;
and that the net proceeds of the whole were remitted thither. All this information was
disregarded.
After much opposition in both houses, and a protest in the house March 30
of lords, the bill was, by a great majority, finally ratified. So
intent was the ministry and parliament on the coercion of the colonists, that every
other interest was sacrificed to its accomplishment. They conceived the question
between the two countries to be simply whether they should abandon their claims, and
at once give up all the advantages arising from sovereignty and commerce, or resort to
violent measures for their security.

Since the year 1769, when a secretary of state officially disclaimed all views of an
American revenue, little mention had been made of that subject, but the decided
majority which voted with the ministry on this occasion, emboldened lord North once
more to present it to the view of his countrymen; he therefore brought into parliament
a scheme which had the double recommendation of holding forth the semblance of
conciliation, and the prospect of an easement of British taxes, by a productive revenue
from the colonies. This was a resolution which passed on the 20th of February.

[162]
Resolved, That when the governor, council, and assembly, or         1775
general court, of any of his majesty’s provinces or colonies in
America, shall propose to make provision according to the condition, circumstances,
and situations of such province or colony, for contributing their proportion for the



PLL v6.0 (generated September, 2011)       123                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0620
             Online Library of Liberty: The History of the American Revolution, vol. 1



common defence, (such proportion to be raised under the authority of the general
court or general assembly of such province or colony, and disposable by parliament)
and shall engage to make provision also for the support of the civil government, and
the administration of justice in such province or colony, it will be proper, if such
proposal shall be approved by his majesty and the two houses of parliament, and for
so long as such provision shall be made accordingly, to forbear, in respect of such
province or colony, to levy any duty, tax, or assessment, except only such duties as it
may be expedient to continue to levy or to impose for the regulation of commerce, the
net produce of the duties last mentioned, to be carried to the account of such province
or colony respectively.

This was introduced by the minister in a long speech, in which he asserted that it
would be an infallible touch stone to try the Americans; “if” said he, “their opposition
is only founded on the principles which they pretend, they must agree with this
proposition, but if they have designs in contemplation different from those they avow,
their refusal will convict them of duplicity.” The oppositions to the minister’s motion
originated among those who had supported him in previous questions. They objected
to the proposal that in effect it was an acknowledgment of something grievous in the
idea of taxing America by parliament, and that it was therefore a departure from their
own principles. They contended that it was improper to make concessions to rebels
with arms in their hands, or to enter into any measures for a settlement with the
Americans, in which they did not, as a preliminary, acknowledge the supremacy of
parliament.
The minister was likely to be deserted by some of his partizans, 1775
till others explained the consistency of the scheme with their
former declarations. [163] It was asked, “what shall parliament lose by acceding to
this resolution? Not the right of taxing America, for this is most expressly reserved.
Not the profitable exercise of this right, for it proposed to enforce the only essential
part of taxation, by compelling the Americans to raise not only what they, but what
we, think reasonable. We are not going to war for trifles and a vain point of honor, but
for substantial revenue.” The minister farther declared, that he did not expect his
proposition to be generally relished by the Americans. But said he, if it does no good
in the colonies, it will do good here, it will unite the people of England, by holding
out to them a distinct object of revenue. He added farther, as it tends to unite England,
it is likely to disunite America, for if only one province accepts the offer, their
confederacy, which only makes them formidable, will be broken.

The opposers of ministry attacked the proposition with the combined force of wit and
argument. They animadverted on the inconsistency of holding forth the same
resolution as a measure of concession, and as an assertion of authority. They
remarked that hitherto it had been constantly denied that they had any contest about
an American revenue—that the whole had been a dispute about obedience to trade-
laws, and the general legislative authority of parliament, but now ministers suddenly
changed their language, and proposed to interest the nation—console the
manufacturers and animate the soldiery, by persuading them that it is not a contest for
empty honour, but for the acquisition of a substantial revenue. It was said that the
Americans would be as effectually taxed, without their consent, by being compelled
to pay a gross sum, as by an aggregate of small duties to the same amount. That this



PLL v6.0 (generated September, 2011)       124                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0621
             Online Library of Liberty: The History of the American Revolution, vol. 1



scheme of taxation exceeded in oppression any that the rapacity of mankind had
hitherto devised. In other cases a specific sum was demanded, and the people might
reasonably presume that the remainder was their own; but here they were wholly in
the dark as to the extent of the demand.

This proposition, however for conciliation, though illy [164]         1775
relished by many of the friends of ministry, was carried on a
division of 274 to 88. On its transmission to the colonies, it did not produce the effects
of disunion expected from it. It was unanimously rejected. The reason for this cannot
be expressed better than in the act of Congress on that subject, which after a recital of
the said conciliatory motion, proceeded in the following words,

The Congress took the said resolution into consideration, and are thereupon of
opinion,

That the colonies of America are entitled to the sole and exclusive privilege of giving
and granting their own money. That this involves a right of deliberating whether they
will make any gift, for what purposes it shall be made, and what shall be its amount;
and that it is a high breach of this privilege for any body of men, extraneous to their
Constitutions, to prescribe the purposes for which money shall be levied on them, to
take to themselves the authority of judging of their conditions, circumstances, and
situations, and of determining the amount of the contribution to be levied.

That as the colonies possess a right of appropriating their gifts, so are they entitled at
all times to enquire into their application, to see that they be not wasted among the
venal and corrupt for the purpose of undermining the civil rights of the givers, nor yet
be diverted to the support of standing armies, inconsistent with their freedom and
subversive of their quiet. To propose therefore, as this resolution does, that the monies
given by the colonies shall be subject to the disposal of parliament alone, is to propose
that they shall relinquish this right of enquiry, and put it in the power of others to
render their gifts ruinous, in proportion as they are liberal.

That this privilege of giving, or of withholding our monies, is an important barrier
against the undue exertion of prerogative, which, if left altogether without controul,
may be exercised to our great oppression; and all history shews how efficacious is its
intercession for redress of grievances, and re-establishment of rights, and how
improvident it would be to part with so powerful a mediator.

We are of opinion that the proposition contained in [165] this           1775
resolution is unreasonable and insidious: Unreasonable, because,
if we declare we accede to it, we declare without reservation, we will purchase the
favour of parliament, not knowing at the same time at what price they will please to
estimate their favour; it is insidious, because, individual colonies, having bid and
bidden again, till they find the avidity of the seller too great for all their powers to
satisfy, are then to return into opposition, divided from their sister colonies whom the
minister will have previously detached by a grant of easier terms, or by an artful
procrastination of a definitive answer.




PLL v6.0 (generated September, 2011)       125                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0622
             Online Library of Liberty: The History of the American Revolution, vol. 1



That the suspension of the exercise of their pretended power of taxation being
expressly made commensurate with the continuance of our gifts, these must be
perpetual to make that so. Whereas no experience has shewn that a gift of perpetual
revenue secures a perpetual return of duty or of kind disposition. On the contrary, the
parliament itself, wisely attentive to this observation, are in the established practice of
granting their supplies from year to year only.

Desirous, and determined as we are to consider, in the most dispassionate view, every
seeming advance towards a reconciliation made by the British parliament, let our
brethren of Britain reflect what would have been the sacrifice to men of free spirits
had even fair terms been proffered, as these insidious proposals were, with
circumstances of insult and defiance. A proposition to give our money; accompanied
with large fleets and armies, seems addressed to our fears rather than to our freedom.
With what patience would Britons have received articles of treaty from any power on
earth when born on the point of a bayonet by military Plenipotentiaries?

We think the attempt unnecessary to raise upon us by force or by threats our
proportional contributions to the common defence, when all know, and themselves
acknowledge, we have fully contributed, whenever called upon to do so in the
character of freemen.

We are of opinion it is not just that the colonies should be required to oblige
themselves to other contributions, while Great-Britain possesses a Monopoly of their
trade. [166]
This of itself lays them under heavy contribution. To demand,        1775
therefore, additional aids in the form of a tax, is to demand the
double of their equal proportion, if we are to contribute equally with the other parts of
the empire, let us equally with them, enjoy free commerce with the whole world. But
while the restrictions on our trade shut to us the resources of wealth, is it just we
should bear all other burthens, equally with those to whom every resource is open?

We conceive that the British parliament has no right to intermeddle with our
provisions for the support of civil government, or administration of justice. The
provisions we have made are such as please ourselves, and are agreeable to our own
circumstances: They answer the substantial purposes of government and of justice,
and other purposes than these should not be answered. We do not mean that our
people shall be burthened with oppressive taxes, to provide sinecures for the idle or
the wicked, under colour of providing for a civil list. While parliament pursue their
plan of civil government within their own jurisdiction, we also hope to pursue ours
without molestation.

We are of opinion the proposition is altogether unsatisfactory; because it imports only
a suspension of the mode, not a renunciation of the pretended right to tax us: Because
too it does not propose to repeal the several acts of parliament, passed for the
purposes of restraining the trade, and altering the form of government of one of our
colonies; extending the boundaries and changing the government of Quebec;
enlarging the jurisdiction of the courts of admiralty and vice-admiralty; taking from us
the rights of a trial by jury of the vicinage, in cases affecting both life and property;



PLL v6.0 (generated September, 2011)       126                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0623
             Online Library of Liberty: The History of the American Revolution, vol. 1



transporting us into other countries to be tried for criminal offences; exempting by
mock-trial the murderers of colonists from punishment; and quartering soldiers on us
in times of profound peace. Nor do they renounce the power of suspending our own
legislatures, and for legislating for us themselves, in all cases whatsoever. On the
contrary, to shew they mean no discontinuance of injury, they pass acts, at the very
[167] time of holding out this proposition, for restraining the commerce and fisheries
of the provinces of New-England, and for interdicting the trade of other colonies with
all foreign nations, and with each other. This proves unequivocally they mean not to
relinquish the exercise of indiscriminate legislation over us.

Upon the whole, this proposition seems to have been held up to the world, to deceive
it into a belief that there was nothing in dispute between us but the mode of levying
taxes; and that the parliament having now been so good as to give up this, the colonies
are unreasonable if not perfectly satisfied: whereas, in truth, our adversaries still claim
a right of demanding adlibitum, and of taxing us themselves to the full amount of their
demand, if we do comply with it. This leaves us without any thing we can call
property. But, what is of more importance, and what in this proposal they keep out of
sight, as if no such point was now in contest between us, they claim a right to alter our
charters and establish laws, and leave us without any security for our lives or liberties.
The proposition seems also to have been calculated more particularly to lull into fatal
security, our well affected fellow subjects on the other side of the water, till time
should be given for the operation of those arms, which a British minister pronounced
would instantaneously reduce the “cowardly” sons of America to unreserved
submission. But when the world reflects, how inadequate to justice are these vaunted
terms; when it attends to the rapid and bold succession of injuries, which, during a
course of eleven years, have been aimed at these colonies; when it reviews the pacific
and respectful expostulations, which, during that whole time, were the sole arms we
opposed to them; when it observes that our complaints were either not heard at all, or
were answered with new and accumulated injuries; when it recollects that the minister
himself on an early occasion declared, “that he would never treat with America, till he
had brought her to his feet,” and that an avowed partisan of ministry has more lately
denounced against us the dreadful sentence “delenda est Carthago,” that this was
done [168] in presence of a British senate, and being unreproved by them,
must be taken to be their own sentiment, (especially as the           1775
purpose has already in part been carried into execution, by their
treatment of Boston and burning of Charlestown); when it considers the great
Armaments with which they have invaded us, and the circumstances of cruelty with
which these have commenced and prosecuted hostilities; when these things, we say,
are laid together and attentively considered, can the world be deceived into an opinion
that we are unreasonable, or can it hesitate to believe with us, that nothing but our
own exertions may defeat the ministerial sentence of death or abject submission.

Other plans for conciliation with the colonies, founded on principles very different
from those which were the basis of lord North’s conciliatory motion, were brought
forward in the house of commons, but without receiving its approbation.
The most remarkable of these was proposed by Mr. Edmund            March 22
Burke, in a speech which for strength of argument, extent of
information, and sublimity of language, would bear a comparison with the most



PLL v6.0 (generated September, 2011)       127                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0624
             Online Library of Liberty: The History of the American Revolution, vol. 1



finished performance that ancient or modern times have produced. In his introduction
to this admirable speech, he examined and explained the natural and accidental
circumstances of the colonies, with respect to situation, resources, number,
population, commerce, fisheries and agriculture, and from those considerations
shewed their importance. He then enquired into their unconquerable spirit of freedom;
and he traced it to its original sources; from these circumstances he inferred the line of
policy which should be pursued with regard to America—he shewed that all proper
plans of government must be adapted to the feelings, established habits, and received
opinions of the people. On these principles he reprobated all plans of governing the
colonies by force; and proposed as the ground work of his plan, that the colonists
should be admitted to an interest in the constitution.
He then went into an historical detail of the manner in which        1775
British privileges had been extended to Ireland, Wales, and the
counties palatine of Chester and Durham—the [169] state of confusion previously to
that event—and the happy consequences which followed it. He contended that a
communication to the members of an interest in the constitution, was the great ruling
principle of British government. He therefore proposed to go back to the old policy
for governing the colonies. He was for a parliamentary acknowledgment of the legal
competency of the colony assemblies for the support of their government in peace,
and for public aids in time of war—and of the futility of parliamentary taxation as a
method of supply. He stated that much had been given in the old way of colonial
grant, that from the year 1748 to 1763, the journals of the house of commons
repeatedly acknowledged that the colonies not only gave, but gave to satiety; and that
from the time in which parliamentary imposition had superseded the free gifts of the
provinces, there was much discontent, but little revenue. He therefore moved six
resolutions affirmatory of these facts, and grounded on them resolutions for repealing
the acts complained of by the Americans, trusting to the liberality of their future
voluntary contributions. This plan of conciliation, which promised immediate peace to
the whole empire, and a lasting obedience of the colonies, though recommended by
the charms of the most persuasive eloquence, and supported by the most convincing
arguments, was by a great majority rejected.

Mr. D. Hartley, not discouraged by the negative which had been March 27
given to Mr. Burke’s scheme, came forward with another for the
same purpose. This proposed that a letter of requisition should be sent to the colonies
by a secretary of state, on a motion from the house for a contribution to the expences
of the whole empire. He meant to leave to the provincial assemblies the right to judge
of the expedience of the grant—its amount and application. In confidence that the
colonies would give freely when called on in this constitutional way, he moved to
suspend the acts complained of by the Americans. This was also rejected. Another
plan which shall be more particularly explained was digested in private by Dr.
Franklin, on the part of the Americans, and Dr. Fothergill and David [170] Barclay on
behalf of the British ministry.
There appeared a disposition to concede some thing considerable 1775
on both sides, but the whole came to nothing, in consequence of
an inflexible determination to refuse a repeal of the act of parliament for altering the
chartered government of Massachusetts; Dr. Franklin agreed, that the tea destroyed
should be paid for—the British ministers, that the Boston port act should be repealed,



PLL v6.0 (generated September, 2011)       128                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0625
             Online Library of Liberty: The History of the American Revolution, vol. 1



but the latter contended, “that the late Massachusetts acts being real amendments of
their constitution, must for that reason be continued as well as to be a standing
example of the power of parliament.” On the other hand it was declared by Dr.
Franklin, “that while the parliament claimed and exercised a power of internal
legislation for the colonies, and of altering American constitutions at pleasure, there
could be no agreement, as that would render the Americans unsafe in every privilege
they enjoyed, and would leave them nothing in which they could be secure.”

This obstinate adherence to support parliament in a power of altering the laws and
charters of the provinces, particularly to enforce their late laws for new modelling the
chartered constitution of Massachusetts, was the fatal rock by dashing on which the
empire broke in twain; for every other point, in dispute between the two countries,
seemed in a fair way for an amicable compromise.

The fishery bill was speedily followed by another, for restraining the trade and
commerce of the colonies and provinces of New-Jersey, Pennsylvania, Maryland,
Virginia and South-Carolina: The reasons assigned for this were the same with those
offered for the other. These provinces had adopted the continental association. The
British minister thought it proper, that as they had voluntarily interdicted themselves
from trade with Great-Britain, Ireland, and the West-Indies, they should be restrained
from it with all other parts of the world. He contended that the inhabitants of the
colonies might render this act a dead letter, by relinquishing their own resolutions, as
then they would meet with no restraint in carrying on trade in its ancient legal
channel.
It is remarkable, that three of the associated colonies, viz. New- 1775
York, [171] Delaware and North-Carolina, were omitted in this
restraining bill. Whatever might be the view of the British ministry for this
discrimination, it was considered in the colonies as calculated to promote disunion
among them. It is certain, that the colonies which were exempted from its operation,
might have reaped a golden harvest from the exemption in their favour, had they been
disposed to avail themselves of it. But such was the temper of the times, that a
renunciation of immediate advantage in favour of the public was fashionable. The
selfish passions which in seasons of peace are too often the cause of quarrels, were
hushed by the pressure of common danger. The exempted colonies spurned the
proffered favour, and submitted to the restraints imposed on their less favoured
neighbours, so as to be equal sharers of their fate. The indulgence granted to New-
York, in being kept out of this restraining bill, was considered by some as a premium
for her superior loyalty. Her assembly had refused to approve the proceedings of the
Congress, and had, in some other instances, discovered less warmth than the
neighbouring legislatures. Much was expected from her moderation. At the very time
the British parliament was framing the restraining acts just mentioned, the
constitutional assembly of New-York petitioned the British parliament for a redress of
their grievances. Great stress had been laid on the circumstance that Congress was not
a legal assembly, and the want of constitutional sanction had been assigned as a
reason for the neglect with which their petition had been treated. Much praise had
been lavished on the colony of New-York for its moderation, and occasion had been
taken, from their refusing to approve the proceedings of the Congress to represent the




PLL v6.0 (generated September, 2011)       129                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0626
             Online Library of Liberty: The History of the American Revolution, vol. 1



resolutions and claims of that body to be more the ebullitions of incendiaries, than the
sober sentiments of the temperate citizens.
It was both unexpected and confounding to those who supported 1775
these opinions, that the representation and remonstrance of the
very loyal assembly of New-York stated, “that an exemption from internal taxation,
and the exclusive right of providing for their own civil government, and the
administration of justice in [172] the colony, were esteemed by them as their
undoubted and unalienable rights.”

A motion being made in the house of commons for bringing up this representation and
remonstrance of the assembly of New-York, it was amended on the suggestion of lord
North, by adding, “in which the assembly claim to themselves rights derogatory to,
and inconsistent with the legislative authority of parliament, as declared by the
declaratory act.” The question, so amended, being put, it passed in the negative. The
fate of this representation extinguished the hopes of those moderate persons, both in
the parent state and the colonies, who flattered themselves that the disputes subsisting
between the two countries might be accommodated by the mediation of the
constitutional assemblies. Two conclusions were drawn from this transaction, both of
which were unfriendly to a reconciliation. The decided language with which the loyal
assembly of New-York claimed exemption from parliamentary taxation, proved to the
people of Great-Britain that the colonists, however they might differ in modes of
opposition, or in degrees of warmth, were nevertheless, united in that fundamental
principle. The rejection of their representation proved that nothing more was to be
expected from proceeding in the constitutional channel of the legal assemblies, than
from the new system of a continental Congress. Solid revenue and unlimited
supremacy were the objects of Great-Britain, and exemption from parliamentary
taxation that of the most moderate of the colonies. So wide were the claims of the two
countries from each other, that to reconcile them on any middle ground seemed to be
impossible.




PLL v6.0 (generated September, 2011)       130                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0627
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

APPENDIX NO. I

Some Special Transactions Of Dr. Franklin In London, In
Behalf Of America.
[173]
While the breach between Great-Britain and the colonies, was         1775
daily increasing, the enlightened and liberal, who loved peace,
and the extension of human happiness, saw with regret the approaching horrors of a
civil war, and wished to avert them. With these views Dr. Fothergill, Mr. David
Barclay and Dr. Franklin, held sundry conferences in London on American affairs.
The two former were English gentlemen of most amiable characters, and highly
esteemed by the British ministry. The last was by birth an American, but a citizen of
the world, who loved and was beloved by all good men. He was also agent for several
of the colonies. At one of their conferences held at the house of Dr. Fothergill on the
4th December, 1774, before the proceedings of Congress had reached England—a
paper drawn up by the last, at the request of the two first, was submitted to their joint
consideration, which with a few additions proposed and agreed to by common consent
was as follows.

Hints for conversation upon the subjects of terms, that might probably produce a
durable union between Britain and the colonies.

1st. The tea destroyed to be paid for.

2d. The tea duty act to be repealed, and all the duties that have been received upon it
to be repaid into the treasuries of the several provinces from which they have been
collected.

3d. The acts of navigation to be all re-enacted in the colonies.

4th. A naval officer to be appointed by the crown to see that these acts are observed.

5th. All the acts restraining manufactories in the colonies to be reconsidered.

6th. All duties arising on the acts for regulating trade with the colonies to be for the
public use of the respective colonies and paid into their treasuries.

[174]
The collectors and custom house officers to be appointed by each 1775
governor and not sent from England.

7th. In consideration of the Americans maintaining their own peace establishment,
and the monopoly Britain is to have of their commerce, no requisition is to be made
from them in time of peace.



PLL v6.0 (generated September, 2011)       131                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0628
             Online Library of Liberty: The History of the American Revolution, vol. 1



8th. No troops to enter and quarter in any colony, but with the consent of its
legislature.

9th. In time of war on requisition by the king with consent of parliament, every
colony shall raise money by the following rules in proportion, viz. If Britain on
account of the war, raises three shillings in the pound to its land tax, then the colonies
to add to their last general provincial peace tax, a sum equal to one fourth part thereof,
and if Britain on the same account pays four shillings in the pound, then the colonies
to add to their last peace tax, a sum equal to the half thereof, which additional tax is to
be granted to his majesty, and to be employed in raising and paying men for land or
sea service, and furnishing provisions, transports, or for such other purposes as the
king shall require and direct, and though no colony may contribute less, each may add
as much by voluntary grant as it shall think proper.

10th. Castle William to be restored to the province of Massachusetts Bay, and no
fortress to be built by the crown in any province, but with the consent of its
legislature.

11th. The late Massachusetts and Quebec acts to be repealed, and a free government
granted to Canada.

12th. All judges to be appointed during good behavior, with equally permanent
salaries to be paid out of the province revenues by appointment of the assemblies, or
if the judges are to be appointed during the pleasure of the crown, let the salaries be
during the pleasure of the assemblies as heretofore.

13th. Governors to be supported by the assemblies of each province.

14th. If Britain will give up her monopoly of the American commerce, then the aid
above mentioned to be given in time of peace, as well as in time of war.

[175]
15th. The extension of the act of Henry the 8th, concerning                  1775
treasons to the colonies to be formally disowned by parliament.

16th. The American admiralty courts to be reduced to the same powers they have in
England, and the acts establishing them to be re-enacted in America.

17th. All power of internal legislation in the colonies to be disclaimed by parliament.

On reading this paper a second time, Dr. Franklin gave his reasons at length for each
article. Some of his reasons were as follows.

On the first article he observed, that when the tea was destroyed at Boston, Great-
Britain had a right to reparation, and would certainly have had it on demand, as was
the case when injuries were done by mobs in the time of the stamp act, or she might
have a right to return an equal injury if she rather chose to do that; but Great-Britain
could not have a right both to reparation and to return an equal injury, much less had
she a right to return the injury ten or twenty fold, as she had done by blocking up the


PLL v6.0 (generated September, 2011)       132                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0629
             Online Library of Liberty: The History of the American Revolution, vol. 1



port of Boston. All which extra injury ought to be repaired by Great-Britain. That
therefore if paying for the tea was agreed to, as an article fit to be proposed, it was
merely from a desire of peace, and in compliance with the opinions of Dr. Fothergill
and David Barclay, expressed at their first meeting; that this was indispensible, that
the dignity of Great-Britain required it, and that if this was agreed to, every thing else
would be easy.

On the second, it was observed that the tea duty act should be repealed as having
never answered any good purpose, as having been the cause of the present mischief,
and never likely to be executed. That the act being considered as unconstitutional by
the Americans, and what parliament had no right to enact they must consider all the
money extorted by it as so much wrongfully taken, and of which therefore restitution
ought to be made, and the rather as it would furnish a fund out of which the tea
destroyed would be best defrayed.

On the third and fourth articles it was observed, that the            1775
Americans were frequently charged with views of abolishing
[176] the navigation act, but that in truth those parts of it, which were of most
importance to Britain, as tending to increase its naval strength, were as acceptable to
the colonists as they could be to the inhabitants of the Parent State, since they wished
to employ their own ships in preference to those of foreigners, and they had no desire
to see foreign ships enter their ports. That it would prevent disputes if they were re-
enacted in the colonies, as that would demonstrate their consent to them, and then if
all the duties arising on them were to be collected by officers appointed and paid in
the respective governments, and the produce paid into their treasuries, the acts would
be better and more faithfully executed, and at much less expence, and a great source
of misunderstanding between the two countries removed—that the extension of the
admiralty jurisdiction so much complained of would then no longer be necessary.

In support of the 7th article it was observed, that if every distinct part of the king’s
dominions supported its own government in time of peace, it was all that could justly
be required of it. That all the other confederated colonies had done so from their
beginning, that their taxes for that purpose were very considerable, that new countries
had many expences which old ones were free from, the work being done to their land
by their ancestors, such as making roads and bridges, erecting churches, courthouses,
forts, quays and other public buildings, founding schools and places of education,
hospitals and almshouses—that the voluntary subscriptions and legal taxes for such
purposes taken together amounted to more than was paid by equal estates in Great-
Britain; that it would be best not to take money from the Americans as a contribution
to its public expence in time of peace, first for that just so much less would be got
from them in commerce, and secondly, that coming into the hands of British ministers
accustomed to prodigality of public money, it would be squandered and dissipated
without answering any general good purposes.
That on the whole it would be best for both countries, that no         1775
aids should be asked from the colonies in time of peace, [177]
that it would then be their interest to grant bountifully, and exert themselves, in time
of war, the sooner to put an end to it.




PLL v6.0 (generated September, 2011)       133                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0630
             Online Library of Liberty: The History of the American Revolution, vol. 1



In support of the 8th article, it was said, that if the king could bring into any one part
of his dominions troops raised in any other part of them, without the consent of the
legislature of the part to which they were brought, he might bring armies raised in
America to England without the consent of parliament.

The 9th article was drawn in compliance with an idea of Dr. Fothergill, that the
British government would probably not be satisfied with the promise of voluntary
grants in time of war from the American assemblies, of which the quantity must be
uncertain, that therefore it would be best to proportion them in some way to the
shilling in the pound raised in England.

In support of the 10th article, was urged the injustice of seizing that fortress which
had been built at an immense charge by the province, for the defence of their port
against national enemies, and turning it into a citadel for awing the town, restraining
their trade, blocking up their port, and depriving them of their privileges. That a great
deal had been said of their injustice in destroying the tea, but here was a much greater
injustice uncompensated, that castle having cost the province £300,000.

In support of the 11th article, it was said, that as the Americans had assisted in the
conquest of Canada, at a great expence of blood and treasure, they had some right to
be considered in the settlement of it; that the establishing an arbitrary government on
the bank of their settlements would be dangerous to them all. That as to amending the
Massachusetts government, though it might be shewn that every one of these
pretended amendments were real mischiefs, yet, that as charters were compacts
between two parties, the king and the people, no alteration could be made in them
even for the better, but by the consent of both parties; that the parliamentary claim and
exercise of power to alter American charters, had rendered all their constitutions
uncertain and set them [178] quite afloat.
That by this claim of altering laws and charters at will they          1775
deprived the colonists of all rights and privileges whatever, but
what they should hold at their pleasure. That this was a situation they could not be in
and must risque life and every thing rather than submit to it.

The 12th article was explained by stating the former situation of the judges in most of
the colonies, viz. that they were appointed by the crown and paid by the assemblies,
that the appointment being during the pleasure of the crown, the salary had been
during the pleasure of the assembly; that when it was urged against the assemblies
that their making judges dependent on them for their salaries, was aiming at an undue
influence over the courts of justice, the assemblies usually replied, that making them
dependent on the crown for continuance in their places was also retaining an undue
influence over those courts, and that one undue influence was a proper balance for
another; but that whenever the crown would consent to the appointment of judges
only during good behaviour, the assemblies would at the same time grant their salaries
to be permanent during their continuance in office; that instead of agreeing to this
equitable offer the crown now claimed to make the judges in the colonies dependant
on its favour for place, as well as salary, and both to be continued at its pleasure. This
the colonies must oppose as inequitable, as putting both the weights into one of the
scales of justice.



PLL v6.0 (generated September, 2011)       134                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0631
             Online Library of Liberty: The History of the American Revolution, vol. 1



In favour of the 123th it was urged that the governors sent to the colonies were often
men of no estate or principle, who came merely to make fortunes, and had no natural
regard for the country they were to govern. That to make them quite independent of
the people, was to make them careless of their conduct, and giving a loose to their
rapacious and oppressive dispositions. That the dependence of the governors on the
people for their salaries could never operate to the prejudice of the king’s service, or
to the disadvantage of Britain, since each governor was bound by a particular set of
instructions which he had given surety to observe, and all the laws he assented [179]
to were subject to be repealed by the crown.
That the payment of the salaries by the people was more              1775
satisfactory to them, and was productive of a good understanding
between governors and governed, and that therefore the innovations lately made at
Boston and New-York, should be laid aside.

The 14th article was expunged on the representation of Dr. Fothergill and David
Barclay, that the monopoly of the American commerce would never be given up, and
that the proposing of it would only give offence, without answering any good
purpose.

The 15th article was readily agreed to.

The 16th was thought to be of little consequence, if the duties were given to the
colony treasuries.

The 17th it was thought could hardly be obtained, but it was supported by Dr.
Franklin, alleging that without it, any compact made with the Americans, might be
evaded by acts of the British parliament, restraining the intermediate proceedings,
which were necessary for carrying it into effect.

This paper of hints was communicated to lord Dartmouth by Dr. Fothergill, who also
stated the arguments which in conversation had been offered in support of them.
When objections were made to them, as being humiliating to Great-Britain Dr.
Fothergill replied “that she had been unjust, and ought to bear the consequences, and
alter her conduct—that the pill might be bitter, but it would be salutary and must be
swallowed; that sooner or later these or similar measures must be followed, or the
empire would be divided and ruined.”

These hints were handed about amongst ministers, and conferences were held on
them. The result was on the 4th of February 1775 communicated to Dr. Franklin, in
the presence of Dr. Fothergill and David Barclay, which as far as concerned the
leading articles, was as follows:

1. The first article was approved.

2. The second agreed to so far as related to the tea act, but repayment of the duties that
had been collected, was refused.

3. The third not approved, as it implied a deficiency of power in the parliament that
made the acts. [180]


PLL v6.0 (generated September, 2011)       135                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0632
             Online Library of Liberty: The History of the American Revolution, vol. 1



4. The fourth approved.

5. The fifth agreed to, but with a reserve that no change prejudicial to Britain was to
be expected.

6. The sixth agreed to, so far as related to the appropriation of the duties, but the
appointment of the officers and of their salaries to remain as at present.

7. The seventh relating to aids in time of war, agreed to.

8. The eighth relating to troops, was inadmissible.

9. The ninth could be agreed to with this difference, that no proportion should be
observed with regard to preceding taxes, but each colony should give at pleasure.

10. The tenth agreed to as to the restitution of Castle William, but the restriction on
the crown in building fortresses refused.

11. The eleventh refused absolutely, except as to the Boston port bill which would be
repealed, and the Quebec act might be so far amended, as to reduce that province to
its ancient limits. The other massachusetts acts being real amendments of their
constitution, must for that reason be continued, as well as to be a standing example of
the power of parliament.

12. The twelfth agreed to, that the judges should be appointed during good behaviour,
on the assemblies providing permanent salaries, such as the Crown should approve of.

13. The thirteenth agreed to, provided the assemblies make provision, as in the
preceding article.

15. The fifteenth agreed to.

16. The sixteenth agreed to, supposing the duties paid to the colony treasuries.

17. The seventeenth inadmissible.

At this interview the conversation was shortened by Dr. Franklin’s observing, that
while the parliament claimed and exercised a power of internal legislation for the
colonies, and of altering American constitutions, at pleasure, there could be no
agreement, as that would render the Americans unsafe in every privilege they
enjoyed, [181] and would leave them nothing, in which they could be secure.
It being hinted how necessary an agreement was for America,          1775
since it was so easy for Britain to burn all her seaport towns, Dr.
Franklin replied,

that the chief part of his little property consisted of houses in such towns, that they
might make bonfires of them whenever they pleased. That the fear of losing them
would never alter his resolution of resisting to the last extremity, that claim of
parliament, and that it behoved Great-Britain to take care what mischief she did to



PLL v6.0 (generated September, 2011)       136                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0633
             Online Library of Liberty: The History of the American Revolution, vol. 1



America, for that sooner or later she would certainly be obliged to make good all
damages with interest.

On the 16th of February, 1775, the three before mentioned gentlemen met, when a
paper was produced by David Barclay entitled, “A plan which it is believed would
produce a permanent union between Great-Britain and her colonies.[”] This, in the
first article, proposed a repeal of the tea act, on payment being made for the tea
destroyed. Dr. Franklin agreed to the first part, but contended that all the other
Massachusetts acts should also be repealed, but this was deemed inadmissible. Dr.
Franklin declared that the people of Massachusetts would suffer all the hazards and
mischiefs of war, rather than admit the alteration of their charters and laws, by
parliament. He was for securing the unity of the empire, by recognising the sanctity of
charters, and by leaving the provinces to govern themselves, in their internal
concerns, but the British ministry could not brook the idea of relinquishing their claim
to internal legislation for the colonies, and especially to alter and amend their charters.
The first was for communicating the vital principles of liberty to the provinces, but
the latter though disposed to redress a few of their existing grievances, would by no
means consent to a repeal of the late act of parliament, for altering the chartered
government of Massachusetts, and least of all to renounce all claim to future
amendments of charters, or of internal legislation for the colonies.

Dr. Franklin laboured hard to prevent the breach from becoming 1775
irreparable, and candidly stated the outlines [182] of a compact
which he supposed would procure a durable union of the two countries, but his well
meant endeavors proved abortive, and in the mean time he was abused as the
fomenter of those disturbances which he was anxiously endeavouring to prevent. That
the ministry might have some opening to proceed upon, and some salvo for their
personal honor, he was disposed to engage, that pecuniary compensation should be
made for the tea destroyed, but he would not give up essential liberty, for the purpose
of procuring temporary safety. Finding the ministry bent on war, unless the colonists
would consent to hold their rights, liberties and charters at the discretion of a British
parliament, and well knowing that his countrymen would hazard every thing, rather
than consent to terms so degrading as well as inconsistent with the spirit of the British
constitution, he quitted Great-Britain in March 1775, and returned to Philadelphia. Dr.
Fothergill, his worthy coadjutor in the great business of peace, wrote to him on the
evening before he left London. “That whatever specious pretences were offered, they
were all hollow, and that to get a larger field on which to fatten a herd of worthless
parasites, was all that was intended.” With this conviction founded on personal
observations, as well as the testimony of his esteemed friend, who in the course of his
daily visits among the great, in the practice of his profession, had an opportunity of
knowing their undisguised sentiments, Dr. Franklin joined his countrymen, and
exerted his great abilities in conducting them through a war he had in vain laboured to
prevent.




PLL v6.0 (generated September, 2011)       137                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0634
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER VI

Consequences In America, Resulting From The Preceding
Transactions Of Parliament; And Of The Commencement Of
Hostilities.
The year 1774 terminated in america, with an expectation that a few months would
bring them a redress of their grievances; but the probability of that event [183] daily
diminished.
The colonists had indulged themselves in an expectation that the 1775
people of Great-Britain, from a consideration of the dangers and
difficulties of a war with their colonies, would in their election have preferred those
who were friends to peace and a reconciliation; but when they were convinced of the
fallacy of these hopes, they turned their attention to the means of self defence. It had
been the resolution of many never to submit to the operation of the late acts of
parliament. Their number daily increased, and in the same proportion that Great-
Britain determined to enforce, did they determine to oppose. Intelligence of the
rejection of lord Chatham’s bill, of the address of both houses of parliament to the
king of the 9th of February, and of the fishery bill, all arrived among the colonists,
about the same time, and diminished what remained of their first hopes of a speedy
accommodation. The fishery bill excited a variety of emotions. The obvious tendency
of it was to starve thousands. The severity of it did not strike an Englishman, for he
viewed it as a merited correction for great provincial offences; but it appeared in the
blackest colours to an American, who felt no consciousness of guilt, and who fancied
that heaven approved his zeal in defence of liberty. It alienated the affections of the
colonists, and produced in the breasts of thousands, a hatred of Great-Britain.

The penal acts of parliament in 1774, were all levelled against Massachusetts, but the
fishery bill extended to New-Hampshire, Connecticut and Rhode-Island. The reasons
assigned for this by lord North were, that they had aided and abetted their offending
neighbours, and were so near to them that the intentions of parliament would be
frustrated, unless they were in like manner comprehended in the proposed restraints.
The extension of this penal statute to three additional provinces, operated powerfully
in favour of union, and convinced the most moderate, of the increasing necessity for
all the provinces to make a common cause of their opposition. Whatever might be the
designs of parliament, their acts had a natural tendency to enlarge the demands of the
Americans, [184] and to cement their confederacy, by firm principles of union.
At first they only claimed exemption from internal taxation, but 1775
by the combination of the East-India company and the British
ministry, an external tax was made to answer all the purposes of a direct internal tax.
They therefore in consistence with their own principles, were constrained to deny the
right of taxing in any form for a supply. Nothing could more contribute to make the
colonists deny the parliamentary claim of internal legislation, than the manner in
which it was exercised, in depriving them of their charters, and passing an act relative



PLL v6.0 (generated September, 2011)       138                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0635
             Online Library of Liberty: The History of the American Revolution, vol. 1



to trials, which promised indemnity to murderers. This convinced them that an
opposition to so injurious a claim was essentially necessary to their security. But they
still admitted the power of parliament to bind their trade. This was conceded by
Congress but a few months before an act passed that they should have no foreign
trade, nor be allowed to fish on their own coasts. The British ministry by their
successive acts, impelled the colonists to believe, that while the Mother Country
retained any authority over them, that authority would, in some shape or other, be
exerted so as to answer all the purposes of a power to tax. While Great-Britain
stretched that portion of controlling supremacy which the colonists were disposed to
allow her, to such an extent as covered oppression equally grievous with that which
they would not allow, the way was fast opening for a total renunciation of her
sovereignty. The coercive measures adopted by the Parent State, produced a
disposition in the colonies to extend their claims, and the extension of their claims
produced an increasing disposition in Great-Britain to coerce them still more. The
jealousy of liberty on one side, and the desire of supremacy on the other, were
reciprocally cause and effect; and urged both parties, the one to rise in their demands,
and the other to enforce submission. In the contest between Great-Britain and her
colonies, there had been a fatal progression from small to greater grounds of
dissention. The trifling tax of 3d per pound on tea, roused the jealous inhabitants of
Boston to throw 340 chests of it into the ocean. [185]
This provoked the British parliament to shut up their port, and to 1775
new model their charter. Statutes so unconstitutional and
alarming, excited a combination in twelve of the colonies, to stop all trade with Great-
Britain, Ireland, and the West-Indies. Their combination gave birth to the restraining
acts of parliament, by which nine of the colonies were interdicted all other trade but
that from which they had voluntarily excluded themselves; and four of these nine
were farther devoted to famine, by being forbidden to fish on their coasts. Each new
resolution on the one side, and new act on the other, reciprocally gave birth to
something from the opposite party, that was more irritating or oppressive, than what
had preceded.

The beginning of strife between the Parent State and her colonies, was like the letting
out of waters. From inconsiderable causes love was changed into suspicion that
gradually ripened into ill will, and soon ended in hostility. Prudence, policy, and
reciprocal interest, urged the expediency of concession; but pride, false honour, and
misconceived dignity, drew in an opposite direction. Undecided claims and doubtful
rights, which under the influence of wisdom and humility might have been easily
compromised, imperceptibly widened into an irreconcileable breach. Hatred at length
took the place of kind affections, and the calamities of war were substituted, in lieu of
the benefits of commerce.

From the year 1768, in which a military force had been stationed in Boston, there was
a constant succession of insulting words, looks, and gestures. The inhabitants were
exasperated against the soldiers, and they against the inhabitants. The former looked
on the latter as the instruments of tyranny, and the latter on the former as seditious
rioters, or fraudulent smugglers. In this irritable state, every incident however trifling,
made a sensible impression. The citizens apprehended constant danger from an armed
force, in whose power they were; the soldiers on the other hand, considered



PLL v6.0 (generated September, 2011)       139                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0636
             Online Library of Liberty: The History of the American Revolution, vol. 1



themselves as in the midst of enemies, and exposed to attacks from within and from
without.
In proportion [186] as the breach between Great-Britain and her 1775
colonies widened, the distrust and animosity between the people
and the army increased. From the latter end of 1774, hostile appearances daily
threatened that the flames of war would be kindled from the collision of such
inflammable materials. Whatsoever was done by either party by way of precaution,
for the purposes of self defence, was construed by the other as preparatory to an
intended attack. Each disclaimed all intentions of commencing hostilities, but
reciprocally manifested suspicion of the others sincerity. As far as was practicable
without an open rupture, the plans of the one were respectively thwarted by the other.
From every appearance it became daily more evident that arms must ultimately decide
the contest. To suffer an army that was soon expected to be an enemy, quietly to
fortify themselves, when the inhabitants were both able and willing to cut them off,
appeared to some warm spirits the height of folly; but the prudence and moderation of
others, and especially the advice and recommendation of Congress, restrained their
impetuosity. It was a fortunate circumstance for the colonies that the royal army was
posted in New-England. The people of that northern country have their passions more
under the command of reason and interest, than in the southern latitudes, where a
warmer sun excites a greater degree of irascibility. One rash offensive action against
the royal forces at this early period, though successful, might have done great
mischief to the cause of America. It would have lost them European friends, and
weakened the disposition of the other colonies to assist them. The patient and the
politic New-England men, fully sensible of their situation, submitted to many insults,
and bridled their resentment. In civil wars or revolutions it is a matter of much
consequence who strikes the first blow. The compassion of the world is in favour of
the attacked, and the displeasure of good men on those who are the first to imbrue
their hands in human blood. For the space of nine months after the arrival of general
Gage, the behaviour of the people of Boston is particularly worthy of imitation, by
those who wish to [187] overturn established governments.
They conducted their opposition with exquisite address. They          1775
avoided every kind of outrage and violence, preserved peace and
good order among themselves, successfully engaged the other colonies to make a
common cause with them, and counteracted general Gage so effectually as to prevent
his doing any thing for his royal master, while by patience and moderation they
skreened themselves from censure. Though resolved to bear as long as prudence and
policy dictated, they were all the time preparing for the last extremity. They were
furnishing themselves with arms and ammunition, and training their militia.

Provisions were also collected and stored in different places, particularly at Concord,
about 20 miles from Boston. General Gage, though zealous for his royal master’s
interest, discovered a prevailing desire after a peaceable accommodation. He wished
to prevent hostilities by depriving the inhabitants of the means necessary for carrying
them on. With this view he determined to destroy the stores which he knew were
collected for the support of a provincial army. Wishing to accomplish this without
bloodshed, he took every precaution to effect it by surprise, and without alarming the
country.




PLL v6.0 (generated September, 2011)       140                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0637
             Online Library of Liberty: The History of the American Revolution, vol. 1



At eleven o’clock at night 800 grenadiers and light infantry, the April 18
flower of the royal army, embarked at the Common, landed at
Phipps’s farm, and marched for Concord, under the command of lieutenant colonel
Smith. Neither the secrecy with which this expedition was planned—the privacy with
which the troops marched out, nor an order that no one inhabitant should leave
Boston, were sufficient to prevent intelligence from being sent to the country militia,
of what was going on. About two in the morning 130 of the Lexington militia had
assembled to oppose them, but the air being chilly and intelligence respecting the
regulars uncertain, they were dismissed, with orders to appear again at beat of drum.
They collected a second time to the number of 70, between 4 and 19th
5 o’clock in the morning, and the British regulars soon after
made their appearance. Major Pitcairn, who led the advanced corps, rode up to them
and called out, “Disperse you [188] rebels, throw down your arms and disperse.”
They still continued in a body, on which he advanced                 1775
nearer—discharged his pistol—and ordered his soldiers to fire.
This was done with a huzza. A dispersion of the militia was the consequence, but the
firing of the regulars was nevertheless continued. Individuals finding they were fired
upon, though dispersing, returned the fire. Three or four of the militia were killed on
the green. A few more were shot after they had begun to disperse. The royal
detachment proceeded on to Concord, and executed their commission. They disabled
two 24 pounders—threw 500 lb. of ball into rivers and wells, and broke in pieces
about 60 barrels of flour. Mr. John Butterick of Concord, major of a minute regiment,
not knowing what had passed at Lexington, ordered his men not to give the first fire,
that they might not be the aggressors. Upon his approaching near the regulars, they
fired, and killed captain Isaac Davis, and one private of the provincial minute men.
The fire was returned, and a skirmish ensued. The king’s troops having done their
business, began their retreat towards Boston. This was conducted with expedition, for
the adjacent inhabitants had assembled in arms, and began to attack them in every
direction. In their return to Lexington they were exceedingly annoyed, both by those
who pressed on their rear, and others who pouring in from all sides, fired from behind
stone walls, and such like coverts, which supplied the place of lines and redoubts. At
Lexington the regulars were joined by a detachment of 900 men, under lord Piercy,
which had been sent out by general Gage to support lieutenant colonel Smith. This
reinforcement having two pieces of cannon awed the provincials, and kept them at a
greater distance, but they continued a constant, though irregular and scattering fire,
which did great execution. The close firing from behind the walls by good marksmen,
put the regular troops in no small confusion, but they nevertheless kept up a brisk
retreating fire on the militia and minute men.
A little after sunset the regulars reached Bunkers-hill, worn down 1775
with excessive fatigue, having marched that day between thirty
and forty miles. On [189] the next day they crossed Charlestown ferry, and returned to
Boston.

There never were more than 400 provincials engaged at one time, and often not so
many. As some tired and gave out, others came up and took their places. There was
scarcely any discipline observed among them. Officers and privates fired when they
were ready, and saw a royal uniform without waiting for the word of command. Their
knowledge of the country enabled them to gain opportunities by crossing fields and



PLL v6.0 (generated September, 2011)       141                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0638
             Online Library of Liberty: The History of the American Revolution, vol. 1



fences, and to act as flanking parties against the king’s troops who kept to the main
road.

The regulars had 65 killed, 180 wounded, and 28 made prisoners. Of the provincials
50 were killed, and 38 wounded and missing.

As arms were to decide the controversy, it was fortunate for the Americans that the
first blood was drawn in New-England. The inhabitants of that country are so
connected with each other by descent, manners, religion, politics, and a general
equality, that the killing of a single individual interested the whole, and made them
consider it as a common cause. The blood of those who were killed at Lexington and
Concord proved the firm cement of an extensive union.

To prevent the people within Boston from co-operating with             April 22
their countrymen without in case of an assault which was now
daily expected, General Gage agreed with a committee of the town, that upon the
inhabitants lodging their arms in Faneuil-hall or any other convenient place, under the
care of the selectmen, all such inhabitants as were inclined, might depart from the
town, with their families and effects. In five days after the ratification of this
agreement, the inhabitants had lodged 1778 fire arms, 634 pistols, 273 bayonets and
38 blunderbusses. The agreement was well observed in the beginning, but after a short
time obstructions were thrown in the way of its final completion, on the plea that
persons who went from Boston to bring in the goods of those who chose to continue
within the town, were not properly treated. Congress remonstrated on the infraction of
[190] the agreement, but without effect. The general, on a farther consideration of the
consequences of moving the whigs out of Boston, evaded it in a manner not consistent
with good faith. He was in some measure compelled to adopt this dishonourable
measure, from the clamor of the tories, who alleged that none but enemies to the
British government were disposed to remove, and that when they were all safe with
their families and effects, the town would be set on fire. To prevent the provincials
from obtaining supplies which they much wanted, a quibble was made on the meaning
of the word effects, which was construed by the general as not including merchandize.
By this construction, unwarranted by every rule of genuine interpretation, many who
quitted the town were deprived of their usual resources for a support. Passports were
not universally refused, but were given out very slowly, and the business was so
conducted that families were divided—wives were separated from their husbands,
children from their parents, and the aged and infirm from their relations and friends.
The general discovered a disinclination to part with the women and children, thinking
that, on their account, the provincials would be restrained from making an assault on
the town. The select-men gave repeated assurances that the inhabitants had delivered
up their arms, but as a cover for violating the agreement, general Gage issued a
proclamation, in which he asserted that he had full proof to the contrary. A few might
have secreted some favourite arms, but nearly all the training arms were delivered up.
On this flimsy pretence the general sacrificed his honour, to policy and the clamors of
the tories. Contrary to good faith he detained many, though fairly entitled by
agreement to go out, and when he admitted the departure of others he would not allow
them to remove their families and effects.




PLL v6.0 (generated September, 2011)       142                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0639
             Online Library of Liberty: The History of the American Revolution, vol. 1



The provincial congress of Massachusetts, which was in session at the time of the
Lexington battle, dispatched an account of it to Great-Britain, accompanied with
many depositions, to prove that the British troops were the aggressors.
They also made an address to the inhabitants [191] of Great-         1775
Britain, in which, after complaining of their sufferings, they say,
“these have not yet detached us from our royal sovereign; we profess to be his loyal
and dutiful subjects, and though hardly dealt with, as we have been, are still ready
with our lives and fortunes, to defend his person, crown, and dignity. Nevertheless, to
the persecution and tyranny of his evil ministry, we will not tamely submit. Appealing
to heaven for the justice of our cause, we determine to die or be free.” From the
commencement of hostilities, the dispute between Great-Britain and the colonies took
a new direction.

Intelligence that the British troops had marched out of Boston into the country on
some hostile purpose, being forwarded by expresses from one committee to another,
great bodies of the militia, not only from Massachusetts but the adjacent colonies,
grasped their arms and marched to oppose them. The colonies were in such a state of
irritability, that the least shock in any part was, by a powerful and sympathetic
affection, instantaneously felt throughout the whole. The Americans who fell were
revered by their countrymen, as martyrs who had died in the cause of liberty.
Resentment against the British burned more strongly than ever. Martial rage took
possession of the breasts of thousands. Combinations were formed and associations
subscribed, binding the inhabitants to one another by the sacred ties of honour,
religion, and love of country, to do whatever their public bodies directed for the
preservation of their liberties. Hitherto the Americans had no regular army. From
principles of policy they cautiously avoided that measure, least they might subject
themselves to the charge of being aggressors. All their military regulations were
carried on by their militia, and under the old established laws of the land. For the
defence of the colonies, the inhabitants had been, from their early years, enrolled in
companies, and taught the use of arms. The laws for this purpose had never been
better observed than for some months previous to the Lexington battle.
These military arrangements, which had been previously adopted 1775
for defending the colonies from hostile French and Indians, [192]
were on this occasion turned against the troops of the Parent State. Forts, magazines,
and arsenals, by the constitution of the country, were in the keeping of his majesty.
Immediately after the Lexington battle, these were for the most part taken possession
of throughout the colonies, by parties of the provincial militia. Ticonderoga, in which
was a small royal garrison, was surprised and taken by adventurers from different
states. Public money which had been collected in consequence of previous grants, was
also seized for common services. Before the commencement of hostilities these
measures would have been condemned by the moderate even among the Americans,
but that event justified a bolder line of opposition than had been adopted. Sundry
citizens having been put to death by British troops, self preservation dictated
measures which, if adopted under other circumstances, would have disunited the
colonists. One of the most important of this kind was the raising an army. Men of
warm tempers, whose courage exceeded their prudence, had for months urged the
necessity of raising troops; but they were restrained by the more moderate, who
wished that the colonies might avoid extremities, or at least that they might not lead in



PLL v6.0 (generated September, 2011)       143                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0640
             Online Library of Liberty: The History of the American Revolution, vol. 1



bringing them on. The provincial congress of Massachusetts being in session at the
time the battle of Lexington was fought, voted that “an army of 30,000 men be
immediately raised, that 13,600 be of their own province, and that a letter and
delegate be sent to the several colonies of New-Hampshire, Connecticut and Rhode
Island.” In consequence of this vote, the business of recruiting was begun, and in a
short time a provincial army was paraded in the vicinity of Boston, which though far
below what had been voted by the provincial congress, was much superior in numbers
to the royal army. The command of this force was given to general Ward.

Had the British troops confined themselves to Boston, as before 1775
the 18th of April, the assembling an American army, though only
for the purpose of observation and defence, would have appeared in the nature of a
challenge, and would have made many less willing to support [193] the people of
Massachusetts, but after the British had commenced hostilities the same measure was
adopted without subjecting the authors of it to censure, and without giving offence or
hazarding the union. The Lexington battle not only furnished the Americans with a
justifying apology for raising an army, but inspired them with ideas of their own
prowess. Amidst the most animated declarations of sacrificing fortune, and risquing
life itself for the security of American rights, a secret sigh would frequently escape
from the breasts of her most determined friends, for fear that they could not stand
before the bravery and discipline of British troops. Hoary sages would shake their
heads and say, “Your cause is good and I wish you success, but I fear that your
undisciplined valour must be overcome, in the unequal contest. After a few thousands
of you have fallen, the provinces must ultimately bow to that power which has so
repeatedly humbled France and Spain.” So confident were the British of their
superiority in arms, that they seemed desirous that the contest might be brought to a
military decision. Some of the distinguished speakers in parliament had publicly
asserted that the natives of America had nothing of the soldier in them, and that they
were in no respect qualified to face a British army. European philosophers had
published theories, setting forth that not only vegetables and beasts, but that even men
degenerated in the western hemisphere. Departing from the spirit of true philosophy,
they overlooked the state of society in a new world, and charged a comparative
inferiority, on every production that was American. The colonists themselves had
imbibed opinions from their forefathers, that no people on earth were equal to those
with whom they were about to contend. Impressed with high ideas of British
superiority, and dissident of themselves, their best informed citizens, though willing
to run all risques, feared the consequence of an appeal to arms. The success that
attended their first military enterprize, in some degree banished these suggestions.
Perhaps in no subsequent battle did the Americans appear to greater advantage than in
their first essay at Lexington.
It is almost without parallel [194] in military history, for the       1775
yeomanry of the country to come forward in a single disjointed
manner, without order, and for the most part without officers, and by an irregular fire
to put to flight troops equal in discipline to any in the world. In opposition to the bold
assertions, of some, and the desponding fears of others, experience proved that
Americans might effectually resist British troops. The dissident grew bold in their
country’s cause, and indulged in chearful hopes that heaven would finally crown their
labours with success.



PLL v6.0 (generated September, 2011)       144                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0641
             Online Library of Liberty: The History of the American Revolution, vol. 1



Soon after the Lexington battle, and in consequence of that event, not only the arms,
ammunition, forts and fortifications in the colonies were secured for the use of the
provincials, but regular forces were raised, and money struck for their support. These
military arrangements were not confined to the New-England states, but were general
throughout the colonies. The determination of the king and parliament to enforce
submission to their acts, and the news of the Lexington battle, came to the distant
provinces nearly about the same time. It was supposed by many that the latter was in
consequence of the former, and that general Gage had recent orders to proceed
immediately to subdue the refractory colonists.

From a variety of circumstances the Americans had good reason to conclude that
hostilities would soon be carried on vigorously in Massachusetts, and also to
apprehend that, sooner or later, each province would be the theatre of war. “The more
speedily therefore said they, we are prepared for that event, the better chance we have
for defending ourselves.” Previous to this period, or rather to the 19th of April 1775,
the dispute had been carried on by the pen, or at most by associations and legislative
acts; but from this time forward it was conducted by the sword. The crisis was arrived
when the colonies had no alternative, but either to submit to the mercy, or to resist the
power of Great-Britain. An unconquerable love of liberty could not brook the idea of
submission, while reason more temperate in her decisions, suggested to the people
their insufficiency to make effectual opposition.
They were fully apprized of the power [195] of Britain—they            1775
knew that her fleets covered the ocean, and that her flag had
waved in triumph through the four quarters of the globe; but the animated language of
the time was, “It is better to die freemen, than to live slaves.” Though the justice of
their cause, and the inspiration of liberty gave, in the opinion of disinterested judges a
superiority to the writings of Americans, yet in the latter mode of conducting their
opposition, the candid among themselves acknowledged an inferiority. Their form of
government was deficient in that decision, dispatch, and coercion, which are
necessary to military operations.

Europeans, from their being generally unacquainted with fire arms are less easily
taught the use of them than Americans, who are from their youth familiar with these
instruments of war; yet on other accounts they are more susceptible of military habits.
The proportion of necessitous men in the new world is small to that in the old.

To procure subsistence is a powerful motive with an European to enlist, and the
prospect of losing it makes him afraid to neglect his duty; but these incitements to the
punctual discharge of military services, are wanting in America. In old countries the
distinction of ranks and the submission of inferiors to superiors, generally takes place,
but in the new world an extreme sense of liberty and equality indisposes to that
implicit obedience which is the soul of an army. The same causes which nurtured a
spirit of independence in the colonies, were hostile to their military arrangements. It
was not only from the different state of society in the two countries, but from a variety
of local causes, that the Americans were not able to contend in arms, on equal terms,
with their Parent State. From the first settlement of the British colonies, agriculture
and commerce, but especially the former, had been the favourite pursuits of their
inhabitants. War was a business abhorrent from their usual habits of life. They had



PLL v6.0 (generated September, 2011)       145                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0642
             Online Library of Liberty: The History of the American Revolution, vol. 1



never engaged in it from their own motion, nor in any other mode than as appendages
to British troops, and under British establishments. By these means the military spirit
of the colonies had no opportunity of expanding itself.
At the commencement of hostilities, the British [196] troops          1775
possessed a knowledge of the science and discipline of war,
which could be acquired only by a long series of application, and substantial
establishments. Their equipments, their artillery, and every other part of their
apparatus for war approached perfection. To these important circumstances was added
a high national spirit of pride, which had been greatly augmented by their successes in
their last contest with France and Spain. On the other hand the Americans were
undisciplined, without experienced officers, and without the shadow of military
establishments. In the wars which had been previously carried on, in or near the
colonies, the provincials had been, by their respective legislatures, frequently added to
the British troops, but the pride of the latter would not consider the former, who were
without uniformity of dress, or the pertness of military airs, to be their equals. The
provincial troops were therefore for the most part, assigned to services which, though
laborious, were not honourable.

The ignorance of British generals commanding in the woods of America, sometimes
involved them in difficulties from which they had been more than once relieved by
the superior local knowledge of the colonial troops. These services were soon
forgotten, and the moment the troops who performed them could be spared, they were
disbanded. Such like obstacles had hitherto depressed military talents in America, but
they were now overcome by the ardor of the people.

In the year 1775, a martial spirit pervaded all ranks of men in the colonies. They
believed their liberties to be in danger, and were generally disposed to risque their
lives for their establishment. Their ignorance of the military art, prevented their
weighing the chances of war with that exactness of calculation which, if indulged,
might have damped their hopes. They conceived that there was little more to do than
fight manfully for their country. They consoled themselves with the idea, that though
their first attempt might be unsuccessful; their numbers would admit of a repetition of
the experiment, till the invaders were finally exterminated.
Not considering [197] that in modern war the longest purse            1775
decides oftener than the longest sword, they feared not the
wealth of Britain. They both expected and wished that the whole dispute would be
speedily settled in a few decisive engagements. Elevated with the love of liberty, and
buoyed above the fear of consequences, by an ardent military enthusiasm, unabated
by calculations about the extent, duration, or probable issue of the war, the people of
America seconded the voice of their rulers, in an appeal to heaven for the vindication
of their rights. At the time the colonies adopted these spirited resolutions, they
possessed not a single ship of war, nor so much as an armed vessel of any kind. It had
often been suggested that their seaport towns lay at the mercy of the navy of Great-
Britain; this was both known and believed, but disregarded. The love of property was
absorbed in the love of liberty. The animated votaries of the equal rights of human
nature, consoled themselves with the idea that though their whole sea coast should be
laid in ashes, they could retire to the western wilderness, and enjoy the luxury of
being free; on this occasion it was observed in Congress by Christopher Gadsden, one



PLL v6.0 (generated September, 2011)       146                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0643
             Online Library of Liberty: The History of the American Revolution, vol. 1



of the South-Carolina delegates, “Our houses being constructed of brick, stone, and
wood, though destroyed may be rebuilt, but liberty once gone is lost forever.”

The sober discretion of the present age will more readily censure than admire, but can
more easily admire than imitate the fervid zeal of the patriots of 1775, who in idea
sacrificed property in the cause of liberty, with the ease that they now sacrifice almost
every other consideration for the acquisition of property.

The revenues of Britain were immense, and her people were habituated to the
payment of large sums in every form which contributions to government have
assumed; but the American colonies possess neither money nor funds, nor were their
people accustomed to taxes equal to the exigences of war. The contest having begun
about taxation, to have raised money by taxes for carrying it on, would have been
impolitic.
The temper of the times precluded the necessity of attempting the 1775
dangerous [198] expedient, for such was the enthusiasm of the
day, that the colonists gave up both their personal services and their property to the
public, on the vague promises that they should at a future time be reimbursed.
Without enquiring into the solidity of funds, or the precise period of payment, the
resources of the country were commanded on general assurances, that all expences of
the war should ultimately be equalised. The Parent State abounded with experienced
statesmen and officers, but the dependent form of government exercised in the
colonies, precluded their citizens from gaining that practical knowledge which is
acquired from being at the head of public departments. There were very few in the
colonies who understood the business of providing for an army, and still fewer who
had experience and knowledge to direct its operations. The disposition of the finances
of the country, and the most effectual mode of drawing forth its resources, were
subjects with which scarce any of the inhabitants were acquainted. Arms and
ammunition were almost wholly deficient; and though the country abounded with the
materials of which they are manufactured, yet there was neither time nor artists
enough to supply an army with the means of defence. The country was destitute both
of fortifications and engineers. Amidst so many discouragements there were some
flattering circumstances. The war could not be carried on by Great-Britain, but to a
great disadvantage, and at an immense expence. It was easy for ministers at St.
James’s to plan campaigns, but hard was the fate of the officer from whom the
execution of them in the woods of America was expected. The country was so
extensive, and abounded so much with defiles; that by evacuating and retreating, the
Americans though they could not conquer, yet might save themselves from being
conquered. The authors of the acts of parliament for restraining the trade of the
colonies, were most excellent recruiting officers for the Congress. They imposed a
necessity on thousands to become soldiers. All other business being suspended, the
whole resources of the country were applied in supporting an army.
Though [199] the colonists were without discipline, they             1775
possessed native valour. Though they had neither gold nor silver,
they possessed a mine in the enthusiasm of their people. Paper for upwards of two
years produced to them more solid advantages than Spain derived from her
superabounding precious metals. Though they had no ships to protect their trade or
their towns, they had simplicity enough to live without the former, and enthusiasm



PLL v6.0 (generated September, 2011)       147                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0644
             Online Library of Liberty: The History of the American Revolution, vol. 1



enough to risque the latter, rather than submit to the power of Britain. They believed
their cause to be just, and that heaven approved their exertions in defence of their
rights. Zeal originating from such motives, supplied the place of discipline, and
inspired a confidence and military ardor which overleaped all difficulties.

Resistance being resolved upon by Americans—the pulpit—the press—the bench and
the bar, severally laboured to unite and encourage them. The clergy of New-England
were a numerous, learned and respectable body, who had a great ascendancy over the
minds of their hearers. They connected religion and patriotism, and in their sermons
and prayers, represented the cause of America as the cause of heaven. The synod of
New-York and Philadelphia, also sent forth a pastoral letter, which was publicly read
in their churches. This earnestly recommended such sentiments and conduct as were
suitable to their situation. Writers and printers followed in the rear of the preachers,
and next to them had the greatest hand in animating their countrymen. Gentlemen of
the bench and of the bar denied the charge of rebellion, and justified the resistance of
the colonists. A destinction founded on law, between the king and his ministry, was
introduced. The former, it was contended, could do no wrong. The crime of treason
was charged on the latter, for using the royal name to varnish their own
unconstitutional measures. The phrase of a ministerial war became common, and was
used as a medium for reconciling resistance with allegiance.

Coeval with the resolutions for organizing an army, was one appointing the 20th day
of July, 1775, a day of public humiliation, fasting and prayer to Almighty God, [200]
[“]to bless their rightful sovereign king George, and to inspire him with wisdom to
discern and pursue the true interest of his subjects; and that the British nation might
be influenced to regard the things that belonged to her peace, before they were hid
from her eyes—that the colonies might be ever under the care and protection of a kind
providence, and be prospered in all their interests—that America might soon behold a
gracious interposition of heaven, for the redress of her many grievances; the
restoration of her invaded rights, a reconciliation with the Parent State, on terms
constitutional and honourable to both.” The forces which had been collected in
Massachusetts, were stationed in convenient places for guarding the country from
farther excursions of the regulars from Boston. Breast works were also erected in
different places for the same purpose. While both parties were attempting to carry off
stock from the several islands with which the bay of Boston is agreeably diversified,
sundry skirmishes took place. These were of real service to the Americans. They
habituated them to danger, and perhaps much of the courage of old soldiers, is derived
from an experimental conviction, that the chance of escaping unhurt from
engagements is much greater than young recruits suppose.

About the latter end of May a great part of the reinforcements ordered from Great-
Britain, arrived at Boston.
Three British generals, Howe, Burgoyne and Clinton, whose           May 25
behaviour in the preceding war had gained them great reputation,
also arrived about the same time. General Gage, thus reinforced, prepared for acting
with more decision, but before he proceeded to extremities he conceived it due to
ancient forms to issue a proclamation, holding forth to the inhabitants the alternative
of peace or war.



PLL v6.0 (generated September, 2011)       148                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0645
             Online Library of Liberty: The History of the American Revolution, vol. 1



He therefore offered pardon in the king’s name to all who should June 12
forthwith lay down their arms, and return to their respective
occupations and peaceable duties, excepting only from the benefit of that pardon
“Samuel Adams, and John Hancock, whose offences were said to be of too flagitious
a nature to admit of any other consideration than that of condign punishment.”
He also [201] proclaimed that not only the persons above named 1775
and excepted, but also their adherents, associates, and
correspondents, should be deemed guilty of treason and rebellion, and treated
accordingly. By this proclamation it was also declared “that as the courts of judicature
were shut, martial law should take place, till a due course of justice should be re-
established.” It was supposed that this proclamation was a prelude to hostilities, and
preparations were accordingly made by the Americans. A considerable height, by the
name of Bunkers-hill, just at the entrance of the peninsula of Charlestown, was so
situated as to make the possession of it a matter of great consequence, to either of the
contending parties.
Orders were therefore issued by the provincial commanders that June 16
a detachment of a thousand men should intrench upon this
height. By some mistake Breed’s-hill, high and large like the other, but situated nearer
Boston, was marked out for the intrenchments, instead of Bunkers-hill. The
provincials proceeded to Breed’s-hill and worked with so much diligence, that
between midnight and the dawn of the morning, they had thrown up a small redoubt
about 8 rods square. They kept such a profound silence that they were not heard by
the British, on board their vessels, though very near. These having derived their first
information of what was going on from the sight of the work near completion, began
an incessant firing upon them. The provincials bore this with firmness, and though
they were only young soldiers continued to labour till they had thrown up a small
breastwork, extending from the east side of the redoubt to the bottom of the hill. As
this eminence overlooked Boston general Gage thought it necessary to drive the
provincials from it.
About noon therefore he detached major general Howe and brig. June 17
general Pigot, with the flower of his army, consisting of four
battalions, ten companies of the grenadiers and ten of light infantry, with a proportion
of field artillery, to effect this business. These troops landed at Moreton’s point, and
formed after landing, but remained in that position till they were reinforced by a
second detachment of light infantry and grenadier companies, a battalion of land
forces and a battalion of marines, [202] making in the whole nearly 3000 men.
While the troops who first landed were waiting for this               1775
reinforcement, the provincials for their farther security, pulled up
some adjoining post and rail fences, and set them down in two parallel lines at a small
distance from each other, and filled the space between with hay, which having been
lately mowed, remained on the adjacent ground.

The king’s troops formed in two lines, and advanced slowly, to give their artillery
time to demolish the American works. While the British were advancing to the attack,
they received orders to burn Charlestown. This was not done because they were fired
upon from the houses in that town, but from the military policy of depriving enemies
of a cover in their approaches. In a short time this ancient town, consisting of about
500 buildings, chiefly of wood, was in one great blaze. The lofty steeple of the



PLL v6.0 (generated September, 2011)       149                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0646
             Online Library of Liberty: The History of the American Revolution, vol. 1



meeting house formed a pyramid of fire above the rest, and struck the astonished eyes
of numerous beholders with a magnificent but awful spectacle. In Boston the heights
of every kind were covered with the citizens, and such of the king’s troops as were
not on duty. The hills around the adjacent country which afforded a safe and distinct
view, were occupied by the inhabitants of the country.

Thousands, both within and without Boston, were anxious spectators of the bloody
scene. The honour of British troops beat high in the breasts of many, while others
with a keener sensibility, felt for the liberties of a great and growing country. The
British moved on but slowly, which gave the provincials a better opportunity for
taking aim. The latter in general reserved themselves till their adversaries were within
ten or twelve rods, but then began a furious discharge of small arms. The stream of
the American fire was so incessant, and did so great execution that the king’s troops
retreated in disorder and precipitation. Their officers rallied them and pushed them
forward with their swords, but they returned to the attack with great reluctance. The
Americans again reserved their fire till their adversaries were near, and then put them
a second time to flight.
General Howe and the officers redoubled their exertions, and           1775
were again [203] successful, though the soldiers discovered a
great aversion to going on. By this time the powder of the Americans began so far to
fail that they were not able to keep up the same brisk fire as before. The British also
brought some cannon to bear which raked the inside of the breast work from end to
end. The fire from the ships, batteries, and field artillery was redoubled—the soldiers
in the rear were goaded on by their officers. The redoubt was attacked on three sides
at once. Under these circumstances a retreat from it was ordered, but the provincials
delayed, and made resistance with their discharged muskets as if they had been clubs,
so long that the king’s troops who easily mounted the works had half filled the
redoubt before it was given up to them.

While these operations were going on at the breast work and redoubt, the British light
infantry were attempting to force the left point of the former, that they might take the
American line in flank. Though they exhibited the most undaunted courage, they met
with an opposition which called for its greatest exertions. The provincials here, in like
manner, reserved their fire till their adversaries were near, and then poured it upon the
light infantry, with such an incessant stream, and in so true a direction as mowed
down their ranks. The engagement was kept up on both sides with great resolution.
The persevering exertions of the king’s troops could not compel the Americans to
retreat, till they observed that their main body had left the hill. This, when begun,
exposed them to new danger, for it could not be effected but by marching over
Charlestown neck, every part of which was raked by the shot of the Glasgow man of
war, and of two floating batteries. The incessant fire kept up across this neck
prevented any considerable reinforcement from joining their countrymen who were
engaged; but the few who fell on their retreat, over the same ground proved, that the
apprehensions of those provincial officers who declined passing over to succour their
companions, were without any solid foundation.

The number of Americans engaged, amounted only to 1500.




PLL v6.0 (generated September, 2011)       150                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0647
             Online Library of Liberty: The History of the American Revolution, vol. 1



It was apprehended that the conquerors would [204] push the           1775
advantage they had gained, and march immediately to American
head quarters at Cambridge, but they advanced no farther than Bunker’s-hill. There
they threw up works for their own security. The provincials did the same on Prospect-
hill in front of them. Both were guarding against an attack, and both were in a bad
condition to receive one. The loss of the peninsula depressed the spirits of the
Americans, and their great loss of men produced the same effect on the British. There
have been few battles in modern wars, in which all circumstances considered, there
was a greater destruction of men than in this short engagement. The loss of the
British, as acknowledged by general Gage, amounted to 1054. Nineteen
commissioned officers were killed, and 70 more were wounded. The battle of Quebec
in 1759, which gave Great-Britain the province of Canada, was not so destructive to
British officers as this affair of a slight intrenchment, the work only of a few hours.
That the officers suffered so much, must be imputed to their being aimed at. None of
the provincials in this engagement were riflemen, but they were all good marksmen.
The whole of their previous military knowledge had been derived, from hunting, and
the ordinary amusements of sportsmen. The dexterity which by long habit they had
acquired in hitting beasts, birds, and marks, was fatally applied to the destruction of
British officers. From their fall much confusion was expected. They were therefore
particularly singled out. Most of those who were near the person of general Howe
were either killed or wounded, but the general, though he greatly exposed himself,
was unhurt. The light infantry and grenadiers lost three-fourths of their men. Of one
company not more than five, and of another, not more than fourteen escaped. The
unexpected resistance of the Americans was such as wiped away the reproaches of
cowardice, which had been cast on them by their enemies in Britain.
The spirited conduct of the British officers merited and obtained 1775
great applause, but the provincials were justly entitled to a large
portion of the same, for having made the utmost exertions of their adversaries
necessary to dislodge them [205] from lines, which were the work only of a single
night.

The Americans lost five pieces of cannon. Their killed amounted to 139. Their
wounded and missing to 314. Thirty of the former fell into the hands of the
conquerors. They particularly regretted the death of general Warren. To the purest
patriotism and most undaunted bravery, he added the virtues of domestic life, the
eloquence of an accomplished orator, and the wisdom of an able statesman. Nothing
but a regard to the liberty of his country induced him to oppose the measures of
government. He aimed not at a separation from, but a coalition with the Mother
Country. He took an active part in defence of his country, not that he might be
applauded and rewarded for a patriotic spirit, but because he was, in the best sense of
the word, a real patriot. Having no interested or personal views to answer the friends
of liberty, confided in his integrity. The soundness of his judgment, and his abilities as
a public speaker, enabled him to make a distinguished figure in public councils, but
his intrepidity and active zeal, induced his countrymen to place him in the military
line. Within four days after he was appointed a major general, he fell a noble sacrifice
to a cause which he had espoused from the purest principles. Like Hambden he lived
and like Hambden he died, universally beloved and universally regretted. His many
virtues were celebrated in an elegant eulogium written by Dr. Rush, in language equal



PLL v6.0 (generated September, 2011)       151                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0648
             Online Library of Liberty: The History of the American Revolution, vol. 1



to the illustrious subject. The burning of Charlestown, though a place of great trade
did not discourage the provincials. It excited resentment and execration, but not any
disposition to submit. Such was the high toned state of the public mind, and so great
the indifference for property when put in competition with liberty, that military
conflagrations, though they distressed and impoverished, had no tendency to subdue
the colonists. They might answer in the old world, but were not calculated for the
new, where the war was undertaken, not for a change of masters, but for securing
essential rights. The action at Breed’s-hill, or Bunker’s-hill, as it has been commonly
called, produced many and very important [206] consequences.
It taught the British so much respect for Americans intrenched          1775
behind works, that their subsequent operations were retarded
with a caution that wasted away a whole campaign, to very little purpose. It added to
the confidence the Americans began to have in their own abilities, but inferences,
very injurious to the future interests of America, were drawn from the good conduct
of the new troops on that memorable day. It inspired some of the leading members of
Congress, with such high ideas of what might be done by militia, or men engaged for
a short term of enlistment, that it was long before they assented to the establishment
of a permanent army. Not distinguishing the continued exertions of an army through a
series of years, from the gallant efforts of the yeomanry of the country, led directly to
action, they were slow in admitting the necessity of permanent troops. They
conceived the country might be defended by the occasional exertions of her sons,
without the expence and danger of an army engaged for the war. In the progress of
hostilities, as will appear in the sequel, the militia lost much of their first ardor, while
leading men in the councils of America, trusting to its continuance, neglected the
proper time of recruiting for a series of years. From the want of perseverance in the
militia, and the want of a disciplined standing army, the cause for which arms were at
first taken up, was more than once brought to the brink of destruction.




PLL v6.0 (generated September, 2011)       152                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0649
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER VII

The Second Congress Meets And Organises A Regular
Continental Army—Makes Sundry Public Addresses, And
Petitions The King, &C. Transactions In Massachusetts.
It has already been mentioned, that Congress previous to its         1775
dissolution, on the 26th of October, 1774, recommended to the
colonies, to chuse members for another to meet on the tenth of May 1775, unless the
redress of their grievances was previously obtained. A circular letter had been
addressed by lord Dartmouth, to the [207] several colonial governors, requesting their
interference to prevent the meeting of this second Congress: but ministerial
requisitions had lost their influence, delegates were elected not only for the twelve
colonies that were before represented, but also for the parish of St. John’s in Georgia,
and in July following, for the whole province. The time of the meeting of this second
Congress was fixed at so distant a day, that an opportunity might be afforded for
obtaining information of the plans adopted by the British parliament in the winter of
1774, 1775. Had these been favourable, the delegates would either not have met, or
dispersed after a short session, but as the resolution was then fixed to compel the
submission of the colonies, and hostilities had already commenced, the meeting of
Congress on the tenth of May, which was at first eventual, became fixed.

On their meeting, they chose Peyton Randolph for their               May 10
President, and Charles Thomson for their secretary. On the next
day Mr. Hancock laid before them a variety of depositions, proving that the king’s
troops were the aggressors in the late battle at Lexington, together with sundry papers
relative to the great events which had lately taken place in Massachusetts: Whereupon
Congress resolved itself into a committee of the whole, to take into consideration the
state of America. They proceeded in the same line of moderation and firmness, which
marked the acts of their predecessors in the past year.

The city and county of New-York having applied to Congress for May 15
advice, how they should conduct themselves with regard to the
troops expected to land there, they were advised “to act on the defensive so long as
might be consistent with their safety—to permit the troops to remain in the barracks,
so long as they behaved peaceably, but not to suffer fortifications to be erected, or any
steps to be taken for cutting off the communication between the town and country.”
Congress also resolved, “That exportation to all parts of British May 17
America, which had not adopted their association, should
immediately cease;” and that, “no provision of any kind, or other necessaries be
furnished to the British fisheries on the American [208] coasts.”
And                                                                  1775

that no bill of exchange, draught, or order, of any officer in the           June 2
British army or navy, their agents or contractors, be received or


PLL v6.0 (generated September, 2011)       153                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0650
             Online Library of Liberty: The History of the American Revolution, vol. 1



negociated, or any money supplied them, by any person in America—that no
provisions or necessaries of any kind, be furnished or supplied, to or for the use of the
British army or navy, in the colony of Massachusetts Bay—that no vessel employed
in transporting British troops to America, or from one part of North-America to
another, or warlike stores or provisions for said troops, be freighted or furnished with
provisions or any necessaries.

These resolutions may be considered as the counterpart of the British acts for
restraining the commerce, and prohibiting the fisheries of the colonies. They were
calculated to bring distress on the British islands in the West-Indies, whose chief
dependence for subsistance, was on the importation of provision from the American
continent. They also occasioned new difficulties in the support of the British army and
fisheries. The colonists were so much indebted to Great-Britain, that government bills
for the most part found among them a ready market. A war in the colonies was
therefore made subservient to commerce, by increasing the sources of remittance.
This enabled the Mother Country, in a great degree, to supply her troops without
shipping money out of the kingdom. From the operation of these resolutions,
advantages of this nature were not only cut off, but the supply of the British army
rendered both precarious and expensive. In consequence of the interdiction of the
American fisheries, great profits were expected by British adventurers in that line.
Such frequently found it most convenient to obtain supplies in America for carrying
on their fisheries; but as Great-Britain had deprived the colonists of all benefits from
that quarter, they now in their turn, interdicted all supplies from being furnished to
British fishermen. To obviate this unexpected embarrassment, several of the vessels
employed in this business, were obliged to return home, to bring out provisions for
their associates. These restrictive resolutions, were not so much the effect of
resentment as of policy.
The colonists conceived, that [209] by distressing the British        1775
commerce, they would encrease the number of those who would
interest themselves in their behalf.

The new Congress had convened but a few days when their venerable president
Peyton Randolph, was under a necessity of returning home. On his departure John
Hancock was unanimously chosen his successor. The objects of deliberation
presented to this new Congress were, if possible, more important than those which in
the preceding year, had engaged the attention of their predecessors. The colonists had
now experienced the inefficacy of those measures, from which relief had been
formerly obtained. They found a new parliament disposed to run all risques in
inforcing their submission. They also understood that administration was united
against them, and its members firmly established in their places. Hostilities were
commenced. Reinforcements had arrived, and more were daily expected. Added to
this, they had information that their adversaries had taken measures to secure the
friendship and co-operation of the Indians; and also of the Canadians.

The coercion of the colonies being resolved upon, and their conquest supposed to be
inevitable, the British ministry judged that it would be for the interest of both
countries to proceed in that vigorous course, which bid fairest for the speediest




PLL v6.0 (generated September, 2011)       154                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0651
             Online Library of Liberty: The History of the American Revolution, vol. 1



attainment of their object. They hoped by pressing the colonists on all quarters, to
intimidate opposition, and ultimately to lessen the effusion of human blood.

In this awful crisis Congress had but a choice of difficulties. The New-England states
had already organized an army and blockaded general Gage. To desert them would
have been contrary to plighted faith and to sound policy. To support them would
make the war general, and involve all the provinces in one general promiscuous state
of hostility. The resolution of the people in favour of the latter was fixed, and only
wanted public sanction for its operation.
Congress therefore resolved, “that for the express purpose of          May 26
defending and securing the colonies, and preserving them in
safety, against [210] all attempts to carry the late acts of a parliament into execution,
by force of arms,
they be immediately put in a state of defence; but as they wished 1775
for a restoration of the harmony formerly subsisting between the
Mother Country and the colonies, to the promotion of this most desirable
reconciliation, an humble and dutiful petition be presented to his majesty.” To resist
and to petition were coeval resolutions. As freemen they could not tamely submit, but
as loyal subjects, wishing for peace as far as was compatible with their rights, they
once more, in the character of petitioners, humbly stated their grievances to the
common father of the empire. To dissuade the Canadians from co-operating with the
British, they again addressed them, representing the pernicious tendency of the
Quebec act, and apologizing for their taking Ticonderoga and Crown-Point, as
measures which were dictated by the great law of self preservation. About the same
time Congress took measures for warding off the danger that threatened their frontier
inhabitants from Indians. Commissioners to treat with them were appointed, and a
supply of goods for their use was ordered. A talk was also prepared by Congress, and
transmitted to them, in which the controversy between Great-Britain and her colonies
was explained, in a familiar Indian style. They were told that they had no concern in
the family quarrel, and were urged by the ties of ancient friendship and a common
birth place, to remain at home, keep their hatchet buried deep, and to join neither side.

The novel situation of Massachusetts made it necessary for the ruling powers of that
province to ask the advice of Congress on a very interesting subject, “The taking up
and exercising the powers of civil government.” For many months they had been kept
together in tolerable peace and order by the force of ancient habits, under the simple
style of recommendation and advice from popular bodies, invested with no legislative
authority. But as war now raged in their borders, and a numerous army was actually
raised, some more efficient form of government became necessary.
At this early day it neither [211] comported with the wishes nor 1775
the designs of the colonists to erect forms of government
independent of Great-Britain, Congress therefore recommended only such regulations
as were immediately necessary, and these were conformed as near as possible to the
spirit and substance of the charter, and were only to last till a governor of his
majesty’s appointment would consent to govern the colony according to its charter.

On the same principles of necessity, another assumption of new powers became
unavoidable. The great intercourse that daily took place throughout the colonies,



PLL v6.0 (generated September, 2011)       155                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0652
             Online Library of Liberty: The History of the American Revolution, vol. 1



pointed out the propriety of establishing a general post-office. This was accordingly
done, and Dr. Franklin, who had by royal authority been dismissed from a similar
employment about three years before, was appointed by his country, the head of the
new department.

While Congress was making arrangements for their proposed continental army, it was
thought expedient once more to address the inhabitants of Great-Britain, and to
publish to the world a declaration setting forth their reasons for taking up arms—to
address the speaker and gentlemen of the assembly of Jamaica, and the inhabitants of
Ireland, and also to prefer a second humble petition to the king. In their address to the
inhabitants of Great-Britain, they again vindicated themselves from the charge of
aiming at independency, professed their willingness to submit to the several acts of
trade and navigation which were passed before the year 1763, recapitulated their
reasons for rejecting lord North’s conciliatory motion—stated the hardships they
suffered from the operations of the royal army in Boston, and insinuated the danger
the inhabitants of Britain would be in of losing their freedom, in case their American
brethren were subdued.

In their declaration, setting forth the causes and necessity of their taking up arms, they
enumerated the injuries they had received, and the methods taken by the British
ministry to compel their submission, and then said,
“We are reduced to the alternative of choosing an unconditional 1775
submission to the tyranny of irritated ministers, or [212]
resistance by force. The latter is our choice. We have counted the cost of this contest,
and find nothing so dreadful as voluntary slavery.” They asserted “that foreign
assistance was undoubtedly attainable.” This was not founded on any private
information, but was an opinion derived from their knowledge of the principles of
policy, by which states usually regulate their conduct towards each other.

In their address to the speaker and gentlemen of the assembly of Jamaica, they dilated
on the arbitrary systems of the British ministry, and informed them that in order to
obtain a redress of their grievances, they had appealed to the justice, humanity, and
interest of Great-Britain. They stated, that to make their schemes of non-importation
and non-exportation produce the desired effects, they were obliged to extend them to
the islands. “From that necessity, and from that alone, said they, our conduct has
proceeded.” They concluded with saying, “the peculiar situation of your island forbids
your assistance, but we have your good wishes—from the good wishes of the friends
of liberty and mankind we shall always derive consolation.”

In their address to the people of Ireland they recapitulated their grievances, stated
their humble petitions, and the neglect with which they had been treated. “In defence
of our persons and properties under actual violations, said they, we have taken up
arms. When that violence shall be removed, and hostilities cease on the part of the
aggressors, they shall cease on our part also.”

These several addresses were executed in a masterly manner, and were well
calculated to make friends to the colonies. But their petition to the king, which was
drawn up at the same time, produced more solid advantages in favour of the American



PLL v6.0 (generated September, 2011)       156                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0653
             Online Library of Liberty: The History of the American Revolution, vol. 1



cause, than any other of their productions. This was in a great measure carried through
Congress by Mr. Dickinson.
Several members, judging from the violence with which                 1775
parliament proceeded against the colonies, were of opinion that
farther petitions were nugatory; but this worthy citizen, a friend to both countries, and
devoted to a reconciliation on [213] constitutional principles, urged the expediency
and policy of trying once more the effect of an humble, decent, and firm petition, to
the common head of the empire. The high opinion that was conceived of his
patriotism and abilities, induced the members to assent to the measure, though they
generally conceived it to be labour lost. The petition agreed upon was the work of Mr.
Dickinson’s pen. In this, among other things, it was stated,

that notwithstanding their sufferings, they had retained too high a July 8
regard for the kingdom from which they derived their origin, to
request such a reconciliation as might in any manner be inconsistent with her dignity
and welfare. Attached to his majesty’s person, family, and government, with all the
devotion that principle and affection can inspire, connected with Great-Britain by the
strongest ties that can unite society, and deploring every event that tended in any
degree to weaken them, they not only most fervently desired the former harmony
between her and the colonies to be restored, but that a concord might be established
between them, upon so firm a basis as to perpetuate its blessings, uninterrupted by any
future dissentions, to succeeding generations, in both countries. They therefore
beseeched that his majesty would be pleased to direct some mode by which the united
applications of his faithful colonists to the throne, in pursuance of their common
councils, might be improved into a happy and permanent reconciliation.

By this last clause Congress meant that the Mother Country should propose a plan for
establishing by compact, something like Magna Charta for the colonies. They did not
aim at a total exemption from the controul of parliament, nor were they unwilling to
contribute in their own way, to the expences of government; but they feared the
horrors of war less than submission to unlimited parliamentary supremacy. They
wished for an amicable compact, in which doubtful, undefined points, should be
ascertained so as to secure that proportion of authority and liberty which would be for
the general good of the whole empire. They fancied themselves in the condition of the
barons at Runnymede; but with this difference, that in [214] addition to opposing the
king, they had also to oppose the parliament.
This difference was more nominal than real, for in the latter case 1775
the king and parliament stood precisely in the same relation to
the people of America, which subsisted in the former between the king and people of
England. In both, popular leaders were contending with the sovereign for the
privileges of subjects. This well meant petition was presented on September 1st, 1775,
by Mr. Penn and Mr. Lee, and on the 4th lord Dartmouth informed them, “that to it no
answer would be given.” This slight contributed not a little to the union and
perseverance of the colonists. When pressed by the calamities of war, a doubt would
sometimes arise in the minds of scrupulous persons, that they had been too hasty in
their opposition to their protecting Parent State. To such it was usual to present the
second petition of Congress to the king, observing thereon, that all the blood and all
the guilt of the war, must be charged on British, and not on American counsels.



PLL v6.0 (generated September, 2011)       157                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0654
             Online Library of Liberty: The History of the American Revolution, vol. 1



Though the colonists were accused in a speech from the throne, Oct. 26
as meaning only, “to amuse by vague expressions of attachment
to the Parent State, and the strongest protestations of loyalty to their king, while they
were preparing for a general revolt, and that their rebellious war was manifestly
carried on for the purpose of establishing an independent empire.” Yet at that time,
and for months after, a redress of grievances was their ultimate aim. Conscious of this
intention, and assenting in the sincerity of their souls to the submissive language of
their petition, they illy brooked the contempt with which their joint supplication was
treated, and still worse, that they should be charged from the throne with studied
duplicity. Nothing contributes more to the success of revolutions than moderation.
Intemperate zealots overshoot themselves, and soon spend their force, while the calm
and dispassionate persevere to the end. The bulk of the people in civil commotions are
influenced to a choice of sides, by the general complexion of the measures adopted by
the respective parties. When these appear to be dictated by justice and prudence, and
to be [215] uninfluenced by passion, ambition or avarice, they are disposed to favour
them. Such was the effect of this second petition, through a long and trying war, in
which men of serious reflection were often called upon to examine the rectitude of
their conduct.

Though the refusal of an answer to this renewed application of Congress to the king,
was censured by numbers in Great-Britain, as well as in the colonies, yet the partisans
of ministry varnished the measure as proper and expedient. They contended that the
petition, as it contained no offers of submission, was unavailing, as a ground work of
negociation. Nothing was farther from the thoughts of Congress than such
concessions as were expected in Great-Britain. They conceived themselves to be more
sinned against than sinning. They claimed a redress of grievances as a matter of right,
but were persuaded that concessions for this purpose were acts of justice and not of
humiliation, and therefore could not be disgraceful to those by whom they were made.
To prevent future altercations they wished for an amicable compact to ascertain the
extent of parliamentary supremacy. The Mother Country wished for absolute
submission to her authority, the colonists for a repeal of every act that imposed taxes,
or that interfered in their internal legislation. The ministry of England being
determined not to repeal these acts, and the Congress equally determined not to
submit to them, the claims of the two countries were so wide of each other as to afford
no reasonable ground to expect a compromise. It was therefore concluded, that any
notice taken of the petition would only afford an opportunity for the colonies to
prepare themselves for the last extremity.

A military opposition to the armies of Great-Britain being resolved upon by the
colonies, it became an object of consequence to fix on a proper person to conduct that
opposition.
Many of the colonists had titles of high rank in the militia, and  1775
several had seen something of real service, in the late war
between France and England; but there was no individual of such superior military
experience as to entitle him to a decided pre-eminence, or even [216] to qualify him,
on that ground, to contend on equal terms with the British masters of the art of war. In
elevating one man, by the free voice of an invaded country, to the command of
thousands of his equal fellow citizens, no consideration was regarded but the interest



PLL v6.0 (generated September, 2011)       158                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0655
             Online Library of Liberty: The History of the American Revolution, vol. 1



of the community. To bind the uninvaded provinces more closely to the common
cause, policy directed the views of Congress to the south.

Among the southern colonies Virginia, for numbers, wealth, and influence, stood pre-
eminent. To attach so respectable a colony to the aid of Massachusetts, by selecting a
commander in chief from that quarter, was not less warranted by the great military
genius of one of her distinguished citizens, than dictated by sound policy.
George Washington was, by an unanimous vote appointed,               June 15
commander in chief of all the forces raised, or to be raised, for
the defence of the colonies. It was a fortunate circumstance attending his election, that
it was accompanied with no competition, and followed by no envy. That same general
impulse on the public mind, which led the colonists to agree in many other particulars,
pointed to as the most proper person for presiding over the military arrangements of
America. Not only Congress but the inhabitants in the east and the west, in the north
and, the south, as well before as at the time of embodying a continental army were in
a great degree unanimous in his favour. An attempt to draw the character of this truly
great man would look like flattery. Posterity will doubtless do it justice. His actions,
especially now, while fresh in remembrance, are his amplest panegyric. Suffice it, in
his life time, only to particularise those qualities, which being more common, may be
mentioned without offending the delicate sensibility of the most modest of men.

General Washington was born on the 11th of February 1732. His education was such
as favoured the production of a solid mind and a vigorous body. Mountain air,
abundant exercise in the open country—the wholesome toils of the chace, and the
delightful scenes of rural life, expanded his limbs to an unusual but graceful [217] and
well proportioned size.
His youth was spent in the acquisition of useful knowledge, and 1775
in pursuits, tending to the improvement of his fortune, or the
benefit of his country. Fitted more for active, than for speculative life, he devoted the
greater proportion of his time to the latter, but this was amply compensated by his
being frequently in such situations, as called forth the powers of his mind, and
strengthened them by repeated exercise. Early in life, in obedience to his country’s
call, he entered the military line, and began his career of fame in opposing that power
in concert with whose troops, he acquired his last and most distinguished honours. He
was with general Braddock in 1755, when that unfortunate officer from an excess of
bravery, chose rather to sacrifice his army than retreat from an unseen foe. The
remains of that unfortunate corpse were brought off the field of battle chiefly by the
address and good conduct of colonel Washington. After the peace of Paris 1763, he
retired to his estate, and with great industry and success pursued the arts of peaceful
life. When the proceedings of the British parliament alarmed the colonists with
apprehensions that a blow was levelled at their liberties, he again came forward into
public view, and was appointed a delegate to the Congress, which met in September
1774. Possessed of a large proportion of common sense directed by a sound judgment,
he was better fitted for the exalted station to which he was called, than many others
who to a greater brilliancy of parts frequently add the eccentricity of original genius.
Engaged in the busy scenes of life, he knew human nature, and the most proper
method of accomplishing proposed objects. His passions were subdued and kept in
subjection to reason. His soul superior to party spirit, to prejudice and illiberal views,



PLL v6.0 (generated September, 2011)       159                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0656
             Online Library of Liberty: The History of the American Revolution, vol. 1



moved according to the impulses it received from an honest heart, a good
understanding, common sense, and a sound judgment. He was habituated to view
things on every side, to consider them in all relations, and to trace the possible and
probable consequences of proposed measures. Much addicted to close thinking, his
mind was constantly employed.
By frequent exercise, [218] his understanding and judgment            1775
expanded so as to be able to discern truth, and to know what was
proper to be done in the most difficult conjunctures.

Soon after general Washington was appointed commander in chief of the American
army. Four major generals, one adjutant general, with the rank of a brigadier, and
eight brigadiers general were appointed in subordination to him which were as
follows.

lst. Major General Artemas Ward
2d.                Charles Lee
3d.                Philip Schuyler
4th.               Israel Putnam
Adjutant General Horatio Gates

The 8 Brigadiers were

1st. Seth Pomeroy
2d. Richard Montgomery
3d. David Wooster
4th. William Heath
5th. Joseph Spencer
6th. John Thomas
7th. John Sullivan
8th. Nathaniel Greene

General Washington replied to the president of Congress, announcing his appointment
in the following words.

Mr. President,

Though I am truly sensible of the high honour done me in this appointment, yet, I feel
great distress from a consciousness, that my abilities and military experience may not
be equal to the extensive and important trust: however as the Congress desire it, I will
enter upon the momentous duty, and exert every power I possess in their service, and
for support of the glorious cause. I beg they will accept my most cordial thanks for
this distinguished testimony of their approbation.

But, lest some unlucky event should happen unfavourable to my reputation, I beg it
may be remembered by every gentleman in the room, that I this day declare with the
utmost sincerity, I do not think myself equal to the command I am honoured with.




PLL v6.0 (generated September, 2011)       160                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0657
             Online Library of Liberty: The History of the American Revolution, vol. 1



[219]
As to pay sir, I beg leave to assure the Congress, that as no      1775
pecuniary consideration could have tempted me to accept this
arduous employment, at the expence of my domestic ease and happiness, I do not
wish to make any profit from it. I will keep an exact account of my expences. Those I
doubt not they will discharge, and that is all I desire.

A special commission was drawn up and presented to him, and at the same time an
unanimous resolution was adopted by Congress, “That they would maintain and assist
him, and adhere to him with their lives and fortunes in the cause of American liberty.”
Instructions were also given him for his government, by which after reciting various
particulars he was directed, “to destroy or make prisoners of all persons who now are,
or who hereafter shall appear in arms against the good people of the colonies:” but the
whole was summed up in authorizing him “to order and dispose of the army under his
command as might be most advantageous for obtaining the end for which it had been
raised, making it his special care in discharge of the great trust committed to him, that
the liberties of America received no detriment.”
About the same time twelve companies of riflemen were ordered June 14–22
to be raised in Pennsylvania, Maryland and Virginia. The men to
the amount of 1430 were procured and forwarded with great expedition. They had to
march from 4 to 700 miles, and yet the whole business was compleated and they
joined the American army at Cambridge, in less than two months from the day on
which the first resolution for raising them was agreed to.

Coeval with the resolution for raising an army, was another for       June 22
emitting a sum not exceeding two millions of Spanish milled
dollars in bills of credit for the defence of America, and the colonies were pledged for
the redemption of them. This sum was increased from time to time by farther
emissions. The colonies having neither money nor revenues at their command, were
forced to adopt this expedient, the only one which was in their power for supporting
an army.
No one delegate [220] opposed the measure. So great had been          1775
the credit of the former emissions of paper in the greater part of
the colonies, that very few at that time foresaw or apprehended the consequences of
unfunded paper emissions, but had all the consequences which resulted from this
measure in the course of the war been forseen, it must notwithstanding have been
adopted, for it was a less evil, that there should be a general wreck of property, than
that the essential rights and liberties of a growing country should be lost. A happy
ignorance of future events combined with the ardor of the times, prevented many
reflections on this subject, and gave credit and circulation to these bills of credit.

General Washington soon after his appointment to the command of the American
army set out for the camp at Cambridge. On his way thither, he received an address
from the provincial congress of New-York, in which they expressed their joy at his
appointment. They also said, “we have the fullest assurances that whenever this
important contest shall be decided by that fondest wish of each American soul, an
accommodation with our Mother Country, you will chearfully resign the important




PLL v6.0 (generated September, 2011)       161                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0658
             Online Library of Liberty: The History of the American Revolution, vol. 1



deposit committed into your hands, and re-assume the character of our worthiest
citizen.[”] The general after declaring his gratitude for the regard shewn him, added,

Be assured that every exertion of my worthy colleagues and myself, will be extended
to the re-establishment of peace and harmony between the Mother Country and these
colonies. As to the fatal but necessary operations of war, when we assumed the
soldier, we did not lay aside the citizen, and we shall most sincerely rejoice with you
in that happy hour, when the re-establishment of American liberty, on the most firm
and solid foundations shall enable us to return to our private stations, in the bosom of
a free, peaceful, and happy country.

The general on his way to camp was treated with the highest honours in every place
through which he passed. Large detachments of volunteers composed of private
gentlemen turned out to escort him.
A committee from the Massachusetts Congress received him         1775
about 100 miles [221] from Boston, and conducted him to the
army. He was soon after addressed by the Congress of that colony in the most
affectionate manner, in his answer he said,

Gentlemen, your kind congratulations on my appointment and arrival, demand my
warmest ackowledgements, and will ever be retained in grateful remembrance. In
exchanging the enjoyments of domestic life for the duties of my present honourable
but arduous station, I only emulate the virtue and public spirit of the whole province
of Massachusetts, which, with a firmness and patriotism without example, has
sacrificed all the comforts of social and political life, in support of the rights of
mankind and the welfare of our common country. My highest ambition is to be the
happy instrument of vindicating these rights, and to see this devoted province again
restored to peace, liberty and safety.

When general Washington arrived at Cambridge, he was                 July 3
received with the joyful acclamations of the American army. At
the head of his troops he published a declaration, previously drawn up by Congress, in
the nature of a manifesto, setting forth the reasons for taking up arms. In this, after
enumerating various grievances of the colonies, and vindicating them from a
premeditated design of establishing independent states, it was added,

In our own native land, in defence of the freedom which is our birthright, and which
we ever enjoyed till the late violation of it—for the protection of our property,
acquired solely by the industry of our forefathers and ourselves, against violence
actually offered, we have taken up arms, we shall lay them down when hostilities
shall cease on the part of the aggressors, and all danger of their being renewed shall
be removed, and not before.

When general Washington joined the American army, he found the British intrenched
on Bunker’s-hill, having also three floating batteries in Mystic river, and a twenty gun
ship below the ferry, between Boston and Charlestown. They had also a battery on
Copse’s hill, and were strongly fortified on the neck.
                                                                             1775




PLL v6.0 (generated September, 2011)       162                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0659
             Online Library of Liberty: The History of the American Revolution, vol. 1



The Americans were intrenched at Winter-hill, Prospect-hill, and Roxbury,
communicating with one another by small posts, [222] over a distance of ten miles.
There were also parties stationed in several towns along the sea coast. They had
neither engineers to plan suitable works, nor sufficient tools for their erection.

In the American camp was collected a large body of men, but without those
conveniencies which ancient establishments have introduced for the comfort of
regular armies. Instead of tents, sails now rendered useless by the obstructions of
commerce, were applied for their covering; but even of them, there was not a
sufficiency. The American soldiers having joined the camp in all that variety of
clothing which they used in their daily labour, were without uniformity of dress. To
abolish provincial distinctions, the hunting shirt was introduced. They were also
without those heads of departments in the line of commissaries or quarter masters,
which are necessary for the regular and economical supply of armies. The troops from
Connecticut had proper officers appointed to procure them supplies, but they who
came from the other colonies were not so well furnished. Individuals brought to camp
their own provisions on their own horses. In some parts committees of supplies were
appointed, who purchased necessaries at public expence, sent them on to camp, and
distributed them to such as were in want, without any regularity or system; the
country afforded provisions, and nothing more was wanting to supply the army than
proper systems for their collection and distribution. Other articles, though equally
necessary, were almost wholly deficient, and could not be procured but with
difficulty. On the 4th of August the whole stock of powder in the American camp, and
in the public magazines of the four New-England provinces, would make but little
more than nine rounds a man. The continental army remained in this destitute
condition for a fortnight or more. This was generally known among themselves, and
was also communicated to the British, by a deserter, but they suspecting a plot would
not believe it. A supply of a few tons was sent on to them from the committee of
Elizabeth-town, but this was done privately, lest the adjacent inhabitants, who were
equally destitute [223] should stop it for their own use.
The public rulers in Massachusetts issued a recommendation to 1775
the inhabitants, not to fire a gun at beast, bird or mark, in order
that they might husband their little stock for the more necessary purpose of shooting
men. A supply of several thousand pounds weight of powder, was soon after obtained
from Africa in exchange for New-England rum. This was managed with so much
address, that every ounce for sale in the British forts on the African coasts, was
purchased up and brought off for the use of the Americans.

Embarrassments from various quarters occurred in the formation of a continental
army. The appointment of general officers made by Congress, was not satisfactory.
Enterprising leaders had come forward with their followers on the commencement of
hostilities, without scrupulous attention to rank. When these were all blended
together, it was impossible to assign to every officer the station which his services
merited, or his vanity demanded. Materials for a good army were collected. The
husbandmen who flew to arms were active, zealous, and of unquestionable courage,
but to introduce discipline and subordination, among free men who were habituated to
think for themselves, was an arduous labour.




PLL v6.0 (generated September, 2011)       163                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0660
             Online Library of Liberty: The History of the American Revolution, vol. 1



The want of system and of union, under proper heads, pervaded every department.
From the circumstance that the persons employed in providing necessaries for the
army were unconnected with each other, much waste and unnecessary delays were
occasioned. The troops of the different colonies came into service under variant
establishments—some were enlisted with the express condition of choosing their
officers. The rations promised by the local legislatures varied both as to quantity,
quality and price. To form one uniform mass of these discordant materials, and to
subject the licentiousness of independent freemen to the controul of military
discipline, was a delicate and difficult business.

The continental army put under the command of general Washington, amounted to
about 14,500 men.
These had been so judiciously stationed round Boston, as [224] 1775
to confine the British to the town, and to exclude them from the
forage and provisions which the adjacent country and islands in Boston-bay afforded.
This force was thrown into three grand divisions. General Ward commanded the right
wing at Roxbury. General Lee the left at Prospect-hill, and the centre was commanded
by general Washington. In arranging the army, the military skill of adjutant-general
Gates was of great service. Method and punctuality were introduced. The officers and
privates were taught to know their respective places, and to have the mechanism and
movements as well as the name of an army.

When some effectual pains had been taken to discipline the army, it was found that
the term for which enlistments had taken place, was on the point of expiring. The
troops from Connecticut and Rhode-Island were only engaged till the 1st day of
December 1775, and no part of the army longer than the first day of January 1776.
Such mistaken apprehensions respecting the future conduct of Great-Britain prevailed,
that many thought the assumption of a determined spirit of resistance would lead to a
redress of all their grievances.

Towards the close of the year, general Gage sailed for England,              Oct. 10
and the command devolved on general Howe.

The Massachusetts assembly and continental Congress both              Nov.
resolved, to fit out armed vessels to cruise on the American
coast, for the purpose of interrupting warlike stores and supplies designed for the use
of the British army. The object was at first limited, but as the prospect of
accommodation vanished, it was extended to all British property afloat on the high
seas. The Americans were diffident of their ability to do any thing on water in
opposition to the greatest naval power in the world, but from a combination of
circumstances, their first attempts were successful.

The Lee privateer, captain Manly, took the brig Nancy, an        Nov. 29
ordnance ship from Woolwich, containing a large brass mortar,
several pieces of brass cannon, a large quantity of arms and ammunition, with all
manner of tools, [225]
utensils and machines, necessary for camps and artillery. Had    1775
Congress sent an order for supplies, they could not have made



PLL v6.0 (generated September, 2011)       164                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0661
             Online Library of Liberty: The History of the American Revolution, vol. 1



out a list of articles more suitable to their situation, than what was thus providentially
thrown into their hands.

In about 9 days after three ships, with various stores for the       Dec. 8
British army, and a brig from Antigua with rum, were taken by
capt. Manly. Before five days more had elapsed, several other store ships were
captured. By these means the distresses of the British troops, in Boston, were
increased, and supplies for the continental army were procured. Naval captures, being
unexpected, were matter of triumph to the Americans, and of surprize to the British.
The latter scarcely believed that the former would oppose them by land with a regular
army, but never suspected that a people, so unfurnished as they were with many
things necessary for arming vessels, would presume to attempt any thing on water. A
spirit of enterprize, invigorated by patriotic zeal, prompted the hardy New
Englandmen to undertake the hazardous business, and their success encouraged them
to proceed.
Before the close of the year, Congress determined to build 5         Dec. 13
vessels of 32 guns, 5 of 28, and 3 of 24. While the Americans
were fitting out armed vessels, and before they had made any captures, an event took
place which would have disposed a less determined people to desist from provoking
the vengeance of the British navy. This was the burning of Falmouth in the northern
parts of Massachusetts.
Captain Mowat, in the Canceaux of sixteen guns, destroyed 139 Oct. 18
houses and 278 stores, and other buildings in that town.

This spread an alarm on the coast, but produced no disposition to submit, many
moved from the sea ports with their families and effects, but no solicitations were
preferred for the obtaining of British protection.

In a few days after the burning of Falmouth, the old south meeting house in Boston,
was taken into possession by the British, and destined for a riding school, and the
service of the light dragoons. These proceedings produced, in the minds of the
colonists, a more determined spirit of resistance, and a more general aversion to
Great-Britain.




PLL v6.0 (generated September, 2011)       165                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0662
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER VIII

Ticonderoga Taken, And Canada Invaded.
[226]
It early occurred to many, that if the sword decided the             1775
controversy between Great-Britain and her colonies, the
possession of Ticonderoga would be essential to the security of the latter. Situated on
a promontory, formed at the junction of the waters of lake George and lake
Champlain, it is the key of all communication between New-York and Canada.
Messrs. Deane, Wooster, Parsons, Stevens, and others of Connecticut, planned a
scheme for obtaining possession of this valuable post. Having procured a loan of 1800
dollars of public money, and provided a sufficient quantity of powder and ball, they
set off for Bennington, to obtain the co-operation of colonel Allen of that place. Two
hundred and seventy men, mostly of that brave and hardy people, who are called
green mountain boys, were speedily collected at Castleton, which was fixed on as the
place of rendezvous. At this place colonel Arnold, who, though attended only with a
servant, was prosecuting the same object, unexpectedly joined them. He had been
early chosen a captain of a volunteer company, by the inhabitants of New-Haven,
among whom he resided. As soon as he recieved news of the Lexington battle, he
marched off with his company for the vicinity of Boston, and arrived there, though
150 miles distant, in a few days. Immediately after his arrival he waited on the
Massachusetts committee of safety, and informed them, that there were at
Ticonderoga many pieces of cannon and a great quantity of valuable stores, and that
the fort was in a ruinous condition, and garrisoned only by about 40 men. They
appointed him a colonel, and commissioned him to raise 400 men, and to take
Ticonderoga. The leaders of the party which had previously rendezvoused at
Castleton, admitted colonel Arnold to join them, and it was agreed that colonel Allen
should be the commander in chief of the expedition, and that colonel Arnold should
be his assistant. They proceeded without delay, and arrived in the night at lake
Champlain, opposite to Ticonderoga. [227] Allen and Arnold crossed over with 83
men, and landed near the garrison. They contended who should go in first, but it was
at last agreed that they should both go in together.
They advanced abreast, and entered the fort at the dawning of        May 9
day.
A sentry snapped his piece at one of them, and then retreated        May 10
through the covered way to the parade. The Americans followed
and immediately drew up. The commander surprised in his bed, was called upon to
surrender the fort. He asked, by what authority? Colonel Allen replied, “I demand it in
the name of the great Jehovah, and the Continental Congress.” No resistance was
made, and the fort with its valuable stores, and forty-eight prisoners, fell into the
hands of the Americans. The boats had been sent back for the remainder of the men,
but the business was done before they got over. Colonel Seth Warner was sent off
with a party to take possession of Crown-point, where a serjeant and 12 men
performed garrison duty. This was speedily effected. The next object, calling for the



PLL v6.0 (generated September, 2011)       166                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0663
             Online Library of Liberty: The History of the American Revolution, vol. 1



attention of the Americans, was to obtain the command of lake Champlain, but to
accomplish this, it was necessary for them to get possession of a sloop of war, lying at
St. John’s, at the northern extremity of the lake. With the view of capturing this sloop
it was agreed to man and arm a schooner lying at South Bay, and that Arnold should
command her, and that Allen should command some batteaux on the same expedition.
A favourable wind carried the schooner a-head of the batteaux, and colonel Arnold
got immediate possession of the sloop by surprise. The wind again favouring him, he
returned with his prize to Ticonderoga, and rejoined colonel Allen. The latter soon
went home, and the former with a number of men agreed to remain there in garrison.
In this rapid manner the possession of Ticonderoga, and the command of lake
Champlain was obtained, without any loss, by a few determined men. Intelligence of
these events was in a few days communicated to Congress, which met for the first
time, at 10 o’clock of the same day, in the morning of which, Ticonderoga was taken.
They rejoiced in the spirit of enterprise, displayed by their [228] 1775
countrymen, but feared the charge of being aggressors, or of
doing any thing to widen the breach between Great-Britain and the colonies; for an
accommodation was at that time, nearly their unanimous wish. They therefore
recommended to the committees of the cities and counties of New-York and Albany,
to cause the cannon and stores to be removed from Ticonderoga to the south end of
lake George, and to take an exact inventory of them, “in order that they might be
safely returned when the restoration of the former harmony between Great-Britain and
the colonies, so ardently wished for by the latter, should render it prudent and
consistent with the overruling law of self-preservation. ”

Colonel Arnold having begun his military career with a series of June 13
successes, was urged by his native impetuosity to project more
extensive operations. He wrote a letter to Congress, strongly urging an expedition into
Canada, and offering with 2000 men to reduce the whole province. In his ardent zeal
to oppose Great-Britain, he had advised the adoption of offensive war, even before
Congress had organised an army or appointed a single military officer. His
importunity was at last successful, as shall hereafter be related, but not till two months
had elapsed, subsequent to his first proposition of conducting an expedition against
Canada. Such was the increasing fervor of the public mind in 1775, that what, in the
early part of the year, was deemed violent and dangerous, was in its progress
pronounced both moderate and expedient.

Sir Guy Carleton, the king’s governor in Canada no sooner heard that the Americans
had surprised Ticonderoga and Crown-point, and obtained the command of lake
Champlain, than he planned a scheme for their recovery. Having only a few regular
troops under his command, he endeavored to induce the Canadians and Indians to co-
operate with him, but they both declined. He established martial law that he might
compel the inhabitants to take arms. They declared themselves ready to defend the
province, but refused to march out of it, or to commence hostilities on their neighbors.
Colonel Johnston had, on the same occasion, repeated                 1775
conferences with the [229] Indians, and endeavored to influence
them to take up the hatchet, but they steadily refused. In order to gain their co-
operation he invited them to feast on a Bostonian, and to drink his blood. This, in the
Indian style, meant no more than to partake of a roasted ox and a pipe of wine, at a



PLL v6.0 (generated September, 2011)       167                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0664
             Online Library of Liberty: The History of the American Revolution, vol. 1



public entertainment, which was given on design to influence them to co-operate with
the British troops. The colonial patriots, affected to understand it in its literal sense. It
furnished, in their mode of explication, a convenient handle for operating on the
passions of the people.

These exertions in Canada, which were principally made with a view to recover
Ticonderoga, Crown-point, and the command of lake Champlain, induced Congress to
believe that a formidable invasion of their northwestern frontier was intended, from
that quarter. The evident tendency of the Quebec act favoured this opinion. Believing
it to be the fixed purpose of the British ministry to attack the united colonies on that
side, they conceived that they would be inexcusable if they neglected the proper
means for warding off so terrible a blow. They were also sensible that the only
practicable plan to effect this purpose, was to make a vigorous attack upon Canada,
while it was unable to resist the unexpected impression. Their success at Ticonderoga
and Crown-point, had already paved the way for this bold enterprize, and had broken
down the fences which guarded the entrance into that province. On the other hand,
they were sensible that by taking this step, they changed at once the whole nature of
the war. From defensive it became offensive, and subjected them to the imputation of
being the aggressors. They were well aware that several who had espoused their cause
in Britain, would probably be offended at this measure, and charge them with
heightening the mischiefs occasioned by the dispute. They knew that the principles of
resistance, as far as they had hitherto acted upon them, were abetted by a considerable
party even in Great-Britain; and that to forfeit their good opinion, might be of great
disservice. Considerations of this kind made them weigh well the important step
before [230] they ventured upon it.
They on the other hand reflected that the eloquence of the            1775
minority in parliament, and the petitions and remonstrances of
the merchants in Great-Britain, had produced no solid advantages in their favour; and
that they had no chance of relief, but from the smiles of heaven on their own
endeavors. The danger was pressing. War was not only inevitable, but already begun.
To wait till they were attacked by a formidable force at their backs, in the very instant
when their utmost exertions would be requisite, perhaps insufficient, to protect their
cities and sea coast against an invasion from Britain, would be the summit of folly.
The laws of war and of nations justified the forestalling of an enemy. The colonists
argued that to prevent known hostile intentions, was a matter of self defence; they
were also sensible they had already gone such lengths as could only be vindicated by
arms; and that if a certain degree of success did not attend their resistance, they would
be at the mercy of an irritated government, and their moderation in the single instance
of Canada, would be an unavailing plea for indulgence. They were also encouraged to
proceed, by certain information that the French inhabitants of Canada, except the
noblesse and the clergy, were as much discontented with their present system of
government as even the British settlers. It seemed therefore probable, that they would
consider the provincials, rather as friends than as enemies. The invasion of that
province was therefore determined upon, if found practicable, and not disagreeable to
the Canadians.

Congress had committed the management of their military arrangements, in this
northern department, to general Schuyler and general Montgomery. While the former



PLL v6.0 (generated September, 2011)       168                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0665
             Online Library of Liberty: The History of the American Revolution, vol. 1



remained at Albany, to attend an Indian treaty, the latter was sent forward to
Ticonderoga, with a body of troops from New-York and New-England. Soon after
reaching Ticonderoga, he made a movement down Lake Champlain. General Schuyler
overtook him at Cape le Motte; from thence they moved on to Isle aux Noix.
About this time general Schuyler addressed the inhabitants           1775
informing them, “that the only views of [231] Congress were to
restore to them those rights which every subject of the British empire, of whatever
religious sentiments he may be, is entitled to; and that in the execution of these truths
he had received the most positive orders to cherish every Canadian, and every friend
to the cause of liberty, and sacredly to guard their property.”
The Americans, about 1000 in number, effected a landing at St. Sep. 10
John’s, which being the first British post in Canada, lies only 115
miles to the northward of Ticonderoga. The British piquets were driven into the fort.
The environs were then reconnoitered, and the fortifications were found to be much
stronger than had been suspected. This induced the calling of a council of war, which
recommended a retreat to Isle aux Noix, twelve miles south of St. John’s, to throw a
boom across the channel, and to erect works for its defence. Soon after this event, an
extreme bad state of health induced general Schuyler to retire to Ticonderoga, and the
command devolved on general Montgomery.

This enterprising officer in a few days returned to the vicinity of St. John’s, and
opened a battery against it. Ammunition was so scarce, that the siege could not be
carried on with any prospect of speedy success. The general detached a small body of
troops, to attempt the reduction of fort Chamblee, only six miles distant. Success
attended this enterprize. By its surrender six tons of gun powder were obtained, which
enabled the general to prosecute the siege of St. John’s with vigor. The garrison,
though straitened for provisions, persevered in defending themselves with unabating
fortitude. While general Montgomery was prosecuting this siege, the governor of the
province collected, at Montreal, about 800 men chiefly militia and Indians. He
endeavored to cross the river St. Lawrence, with this force, and to land at Lonqueil,
intending to proceed thence to attack the besiegers, but colonel Warner with 300
green mountain boys, and a four pounder, prevented the execution of the design. The
governor’s party was suffered to come near the shore, but was then fired upon with
such effect as to make them retire after sustaining great loss.

[232] An account of this affair being communicated to the garrison in St. John’s,
major Preston, the commanding officer surrendered, on receiving honorable terms of
capitulation. By these it was agreed, that the garrison should march out with the
honors of war, that the officers and privates should ground their arms on the
plain—the oficers keep their side arms and their fire arms, be reserved for them, and
that the people of the garrison should retain their effects. About 500 regulars and 100
Canadians became prisoners to the provincials. They also acquired 39 pieces of
cannon, seven mortars, and two howitzers, and about 800 stand of arms. Among the
cannon were many brass field pieces, an article of which the Americans were nearly
destitute.

While the siege of St. John’s was pending, colonel Allen, who was returning with
about 80 men from a tour on which he had been sent by his general, was captured by



PLL v6.0 (generated September, 2011)       169                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0666
             Online Library of Liberty: The History of the American Revolution, vol. 1



the British near Montreal, loaded with irons, and in that condition sent to England.
Major Brown proposed that colonel Allen should return to Lonqueil, procure canoes,
and cross the river St. Lawrence, a little to the north of Montreal, while he with a
force of about 200 men crossed a little to the south of it. The former crossed in the
night, but the latter by some means failed on his part. Colonel Allen found himself the
next morning unsupported, and exposed to immediate danger, but nevertheless
concluded on maintaining his ground. General Carleton, knowing his weakness,
marched out against him with a superior force. The colonel defended himself with his
wonted bravery, but being deserted by several of his party, and having lost fifteen of
his men, he was compelled to surrender with the remainder amounting to 38.

After the reduction of St. John’s, general Montgomery proceeded towards Montreal.
The few British forces there, unable to stand their ground, repaired for safety on board
the shipping in hopes of escaping down the river, but they were prevented by colonel
Easton, who was stationed at the point of Sorel river, with a number of continental
troops, some cannon, and an armed gondola. [233]
General Prescot, who was on board with several officers, and          1775
about 120 privates, having no chance of escape, submitted to be
prisoners on terms of capitulation. Eleven sail of vessels, with all their contents,
consisting of ammunition, provision, and entrenching tools, became the property of
the provincials. Governor Carleton, was about this time conveyed in a boat with
muffled paddles, by a secret way to the Three Rivers, and from thence to Quebec in a
few days.

When Montreal was evacuated by the troops, the inhabitants applied to general
Montgomery for capitulation. He informed them, that as they were defenseless, they
could not expect such a concession, but he engaged upon his honour to maintain the
individuals and religious communities of the city, in the peaceable enjoyment of their
property, and the free exercise of their religion. In all his transactions, he spoke,
wrote, and acted, with dignity and propriety, and in particular treated the inhabitants
with liberality and politeness.

Montreal which at this time surrendered to the provincials carried on an extensive
trade, and contained many of those articles, which from the operation of the
resolutions of Congress, could not be imported into any of the united colonies. From
these stores the American soldiers, who had hitherto suffered from the want of
suitable clothing, obtained a plentiful supply.

General Montgomery, after leaving some troops in Montreal, and sending
detachments into different parts of the province to encourage the Canadians, and to
forward provisions, advanced towards the capital. His little army arrived with
expedition before Quebec. Success had hitherto crowned every attempt of general
Montgomery, but notwithstanding, his situation was very embarrassing. Much to be
pitied is the officer, who having been bred to arms, in the strict discipline of regular
armies, is afterwards called to command men who carry with them the spirit of
freedom into the field.
The greater part of the Americans, officers as well as soldiers,      1775
having never seen any service, were ignorant of their duty, and



PLL v6.0 (generated September, 2011)       170                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0667
             Online Library of Liberty: The History of the American Revolution, vol. 1



but feebly impressed with the military ideas of union, subordination [234] and
discipline. The army was continental in name and pay, but in no other respect. Not
only the troops of different colonies conceived themselves independent of each other,
but in some instances the different regiments of the same colony, were backward to
submit to the orders of officers in a higher grade of another line. They were also soon
tired of a military life. Novelty and the first impulse of passion had led them to camp;
but the approaching cold season, together with the fatigues and dangers incident to
war, induced a general wish to relinquish the service. Though by the terms of their
enlistment, they were to be discharged in a few weeks, they could not brook an
absence from their homes for that short space of time. The ideas of liberty and
independence, which roused the colonists to oppose the claims of Great-Britain,
operated against that implicit obedience which is necessary to a well regulated army.

Even in European states, where long habits have established submission to superiors
as a primary duty of the common people, the difficulty of governing recruits, when
first led to the field from civil occupations, is great; but to exercise discipline over
freemen, accustomed to act only from the impulse of their own minds, required not
only a knowledge of human nature, but an accommodating spirit, and a degree of
patience which is rarely found among officers of regular armies. The troops under the
immediate command of general Montgomery, were from their usual habits, averse to
the ideas of subordination, and had suddenly passed from domestic ease, to the
numberless wants and distresses which are incident to marches through strange and
desert countries. Every difficulty was increased by the short term for which they were
enlisted. To secure the affections of the Canadians, it was necessary for the American
general to restrain the appetites, and control the licentiousness of his soldiery, while
the appearance of military harshness was dangerous, lest their good will might be
forfeited. In this choice of difficulties, the genius of Montgomery surmounted many
obstacles.
During his short but glorious [235 ] career, he conducted with so 1775
much prudence, as to make it doubtful whether we ought to
admire most the goodness of the man, or the address of the general.

About the same time that Canada was invaded, in the usual route from New-York, a
considerable detachment from the American army at Cambridge, was conducted into
that royal province by a new and unexpected passage.
Colonel Arnold, who successfully conducted this bold                 Sep. 13
undertaking, thereby acquired the name of the American
Hannibal. He was detached with a thousand men, from Cambridge to penetrate into
Canada, by ascending the river Kennebeck, and descending by the Chaundiere to the
river St. Lawrence. Great were the difficulties these troops had to encounter in
marching by an unexplored route, 300 miles through an uninhabited country. In
ascending the Kennebeck, they were constantly obliged to work upwards against an
impetuous current. They were often compelled by cataracts or other impediments, to
land and to haul their batteaux up rapid streams, and over falls of rivers. Nor was their
march by land more eligible than this passage by water. They had deep swamps, thick
woods, difficult mountains, and craggy precipices alternatively to encounter. At some
places they had to cut their way for miles together through forests so embarrassed,
that their progress was only four or five miles a day. The constant fatigue caused



PLL v6.0 (generated September, 2011)       171                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0668
             Online Library of Liberty: The History of the American Revolution, vol. 1



many men to fall sick. One third of the number which set out, were from want of
necessaries obliged to return; the others proceeded with unabated fortitude and
constancy. Provisions grew at length so scarce, that some of the men ate their dogs,
cartouch boxes, breeches and shoes. When they were an hundred miles from any
habitation or prospect of a supply their whole store was divided, which yielded four
pints of flour for each man. After they had baked and eaten their last morsel, they had
thirty miles to travel before they could expect any farther supply. The men bore up
under these complicated distresses with the greatest fortitude. They gloried in the
hope of completing a march which would rival the fame of similar expeditions
undertaken by the heroes of antiquity. [236]
Having spent thirty one days in traversing a hideous wilderness, 1775
without ever seeing anything human, they at length reached the
inhabited parts of Canada. They were there well received, and supplied with every
thing necessary for their comfort. The Canadians were struck with amazement when
they saw this armed force emerging from the wilderness. It had never entered their
conceptions that it was possible for human beings to traverse such immense wilds.
The most pointed instructions had been given to this corps, to conciliate the affections
of the Canadians. It was particularly enjoined upon them, if the son of lord Chatham,
then an officer in one of the British regiments in that province, should fall into their
hands, to treat him with all possible attention, in return for the great exertions of his
father in behalf of American liberty. A manifesto subscribed by general Washington,
which had been sent from Cambridge with this detachment, was circulated among the
inhabitants of Canada. In this they were invited to arrange themselves under the
standard of general liberty; and they were informed that the American army was sent
into the province, not to plunder but to protect them.

While general Montgomery lay at Montreal, colonel Arnold               Nov. 8
arrived at Point Levy, opposite to Quebec. Such was the
consternation of the garrison and inhabitants at his unexpected appearance, that had
not the river intervened, an immediate attack in the first surprize and confusion, might
have been successful. The bold enterprise of one American army marching through
the wilderness, at a time when success was crowning every undertaking of another
invading in a different direction, struck terror into the breasts of those Canadians who
were unfriendly to the designs of Congress. The embarrassments of the garrison were
increased by the absence of sir Guy Carleton. That gallant officer, on hearing of
Montgomery’s invasion, prepared to oppose him in the extremes of the province.
While he was collecting a force to attack invaders in one direction, a different corps,
emerging out of the depths of an unexplored wilderness, suddenly appeared from
another.
In a few days after colonel Arnold [237] had arrived at Point          1775
Levy, he crossed the river St. Lawrence, but his chance of
succeeding by a coup de main was in that short space greatly diminished. The critical
moment was past. The panic occasioned by his first appearance had abated, and solid
preparations for the defence of the town were adopted. The inhabitants, both English
and Canadians as soon as danger pressed, united for their common defence. Alarmed
for their property, they were, at their own request, embodied for its security. The
sailors were taken from the shipping in the harbour, and put to the batteries on shore.
As colonel Arnold had no artillery, after parading some days on the heights near



PLL v6.0 (generated September, 2011)       172                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0669
             Online Library of Liberty: The History of the American Revolution, vol. 1



Quebec, he drew off his troops, intending nothing more until the arrival of
Montgomery, than to cut off supplies from entering the garrison.

So favourable were the prospects of the united colonies at this period, that general
Montgomery set on foot a regiment of Canadians, to be in the pay of Congress. James
Livingston, a native of New York, who had long resided in Canada, was appointed to
the command thereof, and several recruits were engaged for the term of twelve
months. The inhabitants on both sides of the river St. Laurence, were very friendly.
Expresses in the employ of the Americans, went without molestation, backwards and
forwards, between Montreal and Quebec. Many individuals performed signal services
in favour of the invading army. Among a considerable number Mr. Price stands
conspicuous, who advanced 5000£. in specie, for their use.

Various causes had contributed to attach the inhabitants of Canada, especially those of
the inferior classes, to the interest of Congress, and to alienate their affections from
the government of Great-Britain. The contest was for liberty, and there is something
in that sound, captivating to the mind of man in a state of original simplicity. It was
for the colonies, and Canada was also a colony. The objects of the war were therefore
supposed to be for their common advantage. The form of government lately imposed
on them by act of parliament, was far from being so free as the constitutions of the
other [238] colonies, and was in many respects particularly oppressive.
The common people had no representative share in enacting the 1775
laws by which they were to be governed, and were subjected to
the arbitrary will of persons, over whom they had no constitutional control.
Distinctions so degrading were not unobserved by the native Canadians, but were
more obvious to those who had known the privileges enjoyed in the neighbouring
provinces. Several individuals educated in New-England and New-York, with the
high ideas of liberty inspired by their free constitutions, had in the interval between
the peace of Paris 1763, and the commencement of the American war, migrated into
Canada. Such, sensibly felt the difference between the governments they had left, and
the arbitrary constitution imposed on them, and both from principle and affection,
earnestly persuaded the Canadians to make a common cause with the United
Colonies.

Though motives of this kind induced the peasantry of the country to espouse the
interest of Congress, yet sundry individuals, and some whole orders of men, threw the
weight of their influence into the opposite scale. The legal privileges which the
Roman Catholic clergy enjoyed, made them averse to a change, lest they should be
endangered by a more intimate connection with their protestant neighbours. They
used their influence in the next world, as an engine to operate on the movements of
the present. They refused absolution to such of their flocks as abetted the Americans.
This interdiction of the joys of heaven, by those who were supposed to hold the keys
of it, operated powerfully on the opinions and practices of the superstitious multitude.
The seigneurs had also immunities unknown in the other colonies. Such is the
fondness for power in every human breast, that revolutions are rarely favoured by any
order of men who have reason to apprehend that their future situation will, in case of a
change, be less pre-eminent than before. The sagacious general Montgomery, no less




PLL v6.0 (generated September, 2011)       173                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0670
             Online Library of Liberty: The History of the American Revolution, vol. 1



a man of the world than an officer, discovered great address in accommodating
himself to these clashing interests.
Though he knew the part the popish clergy had acted in                 1775
opposition [239] to him, yet he conducted towards them as if
totally ignorant of the matter; and treated them and their religion with great respect
and attention. As far as he was authorised to promise, he engaged that their
ecclesiastical property should be secured, and the free exercise of their religion
continued. To all he held forth the flattering idea of calling a convention of
representatives, freely chosen, to institute by its own will, such a form of government
as they approved. While the great mind of this illustrious man, was meditating
schemes of liberty and happiness, a military force was collecting and training to
oppose him, which in a short time put a period to his valuable life.

At the time the Americans were before Montreal, general Carleton, as has been
related, escaped through their hands, and got safe to Quebec. His presence was itself a
garrison. The confidence reposed in his talents, inspired the men under his command
to make the most determined resistance. Soon after his arrival he issued a
proclamation, setting forth, “That all persons liable to do militia duty, and residing in
Quebec, who refused to arm in conjunction with the royal army, should in four days
quit Quebec with their families, and withdraw themselves from the limits of the
district by the first of December, on pain of being treated afterwards as spies or
rebels.” All who were unwilling to co-operate with the British army, being thus
disposed of, the remaining inhabitants, though unused to arms, became in a little time
so far acquainted with them as to be very useful in defending the town. They
supported fatigues and submitted to command with a patience and chearfulness, that
could not be exceeded by men familiarized to the hardships and subordination of a
military life.

General Montgomery having effected at Point aux Trembles, a          Dec. 1
junction with colonel Arnold, commenced the siege of Quebec.
Upon his arrival before the town, he wrote a letter to the British governor,
recommending an immediate surrender, to prevent the dreadful consequences of a
storm.
Though the flag which conveyed this letter was fired upon, and 1775
all communication refused, [240] general Montgomery found
other means to convey a letter of the same tenor into the garrison, but the inflexible
firmness of the governor could not be moved either by threats or dangers. The
Americans soon after commenced a bombardment with five small mortars, but with
very little effect. In a few days general Montgomery opened a six gun battery, at the
distance of seven hundred yards from the walls, but his metal was too light to make
any impression.

The news of general Montgomery’s success in Canada had filled the colonies with
expectations, that the conquest of Quebec would soon add fresh lustre to his already
brilliant fame. He knew well the consequences of popular disappointment, and was
besides of opinion that unless something decisive was immediately done, the benefit
of his previous acquisitions would in a great degree be lost to the American cause. On
both accounts, he was strongly impelled to make every exertion for satisfying the



PLL v6.0 (generated September, 2011)       174                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0671
             Online Library of Liberty: The History of the American Revolution, vol. 1



expectations and promoting the interest of a people, who had honoured him with so
great a share of their confidence. The government of Great-Britain, in the extensive
province of Canada, was at that time reduced to the single town of Quebec. The
astonished world saw peaceable colonists suddenly transformed into soldiers, and
these marching through unexplored wildernesses, and extending themselves by
conquests, in the first moment after they had assumed the profession of arms.
Towards the end of the year, the tide of fortune began to turn. Dissentions broke out
between colonel Arnold and some of his officers, threatening the annihilation of
discipline. The continental currency had no circulation in Canada, and all the hard
money furnished for the expedition, was nearly expended. Difficulties of every kind
were daily increasing. The extremities of fatigue were constantly to be encountered.
The American general had not a sufficient number of men to make the proper reliefs
in the daily labours they underwent; and that inconsiderable number, worn down with
toil, was constantly exposed to the severities of a Canada winter.
The period for which a great part of his men had enlisted, being 1775
on the point of expiration, [241] he apprehended that they who
were entitled to it, would insist on their discharge. On the other hand, he saw no
prospect of staggering the resolution of the garrison. They were well supplied with
every thing necessary for their defence, and were daily acquiring additional firmness.
The extremity of winter was fast approaching. From these combined circumstances,
general Montgomery was impressed with a conviction, that the siege should either be
raised, or brought to a summary termination. To storm the place was the only feasible
method of effecting the latter purpose. But this was an undertaking, in which success
was but barely possible. Great minds are seldom exact calculators of danger. Nor do
they minutely attend to the difficulties which obstruct the attainment of their objects.
Fortune, in contempt of the pride of man, has ever had an influence in the success or
failure of military enterprises. Some of the greatest achievements, of that kind, have
owed their success to a noble contempt of common forms.

The upper part of Quebec was surrounded with very strong works, and the access
from the lower town was excessively difficult, from its almost perpendicular
steepness. General Montgomery, from a native intrepidity, and an ardent thirst for
glory, overlooked all these dangers, and resolved at once either to carry the place or
perish in the attempt. Trusting much to his good fortune—confiding in the bravery of
his troops, and their readiness to follow whithersoever he should lead; and depending
somewhat on the extensiveness of the works, he determined to attempt the town by
escalade.

The garrison of Quebec at this time consisted of about 1520 men, of which 800 were
militia, and 450 were seamen, belonging to the king’s frigates, or merchant ships in
the harbour. The rest were marines, regulars, or colonel Maclean’s new raised
emigrants. The American army consisted of about 800 men. Some had been left at
Montreal, and near a third of Arnold’s detachment, as has been related, had returned
to Cambridge.

General Montgomery having divided this little force into four detachments, ordered
two feints to be made [242] against the upper town, one by colonel Livingston, at the
head of the Canadians against St. John’s gate; and the other by major Brown, against



PLL v6.0 (generated September, 2011)       175                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0672
             Online Library of Liberty: The History of the American Revolution, vol. 1



cape Diamond, reserving to himself and colonel Arnold the two principal attacks,
against the lower town.
At five o’clock in the morning general Montgomery advanced            Dec. 31
against the lower town. He passed the first barrier, and was just
opening to attack the second, when he was killed, together with his aid de camp,
captain John M’Pherson, captain Cheesman, and some others. This so dispirited the
men that colonel Campbell, on whom the command devolved, thought proper to draw
them off. In the mean time colonel Arnold, at the head of about 350 men, passed
through St. Roques, and approached near a two gun battery, without being discovered.
This he attacked, and though it was well defended, carried it, but with considerable
loss. In this attack colonel Arnold received a wound, which made it necessary to carry
him off the field of battle. His party nevertheless continued the assault, and pushing
on, made themselves masters of a second barrier. These brave men sustained the force
of the whole garrison for three hours, but finding themselves hemmed in, and without
hopes either of success, relief or retreat, they yielded to numbers, and the
advantageous situation of their adversaries. The loss of the Americans in killed and
wounded, was about 100, and 300 were taken prisoners. Among the slain were captain
Kendricks, lieutenant Humphries, and lieutenant Cooper. The behaviour of the
provincial troops was such as might have silenced those who had reproached them for
being deficient in courage. The most experienced veterans could not have exceeded
the firmness they displayed in their last attack. The issue of this assault relieved the
garrison of Quebec from all apprehensions for its safety. The provincials were so
much weakened, as to be scarcely equal to their own defence. However, colonel
Arnold had the boldness to encamp within three miles of the town, and had the
address, even with his reduced numbers, to impede the conveyance of refreshments
and provisions into the garrison. His situation was extremely difficult.
He was [243] at an immense distance from those parts where            1775
effectual assistance could be expected. On his first entrance into
the province, he had experienced much kind treatment from the inhabitants. The
Canadians, besides being fickle in their resolutions, are apt to be biassed by success.
Their disposition to aid the Americans, became therefore daily more precarious. It
was even difficult to keep the provincial troops from returning to their respective
homes. Their sufferings were great. While their adversaries were comfortably housed
in Quebec, they were exposed in the open air to the extreme rigour of the season. The
severity of a Canada winter was far beyond any thing with which they were
acquainted. The snow lay above four feet deep on a level.

This deliverance of Quebec may be considered as a proof how much may be done by
one man for the preservation of a country. It also proves that soldiers may in a short
time be formed out of the mass of citizens.

The conflict being over, the ill will which had subsisted, during the siege, between the
royal and provincial troops gave way to sentiments of humanity. The Americans, who
surrendered, were treated with kindness. Ample provisions were made for their
wounded, and no unnecessary severity shewn to any. Few men have ever fallen in
battle, so much regretted by both sides, as general Montgomery. His many amiable
qualities had procured him an uncommon share of private affection, and his great
abilities an equal proportion of public esteem. Being a sincere lover of liberty, he had



PLL v6.0 (generated September, 2011)       176                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0673
             Online Library of Liberty: The History of the American Revolution, vol. 1



engaged in the American cause from principle, and quitted the enjoyment of an easy
fortune, and the highest domestic felicity, to take an active share in the fatigues and
dangers of a war, instituted for the defence of the community of which he was an
adopted member. His well known character was almost equally esteemed by the
friends and foes of the side which he had espoused. In America he was celebrated as a
martyr to the liberties of mankind; in Great-Britain as a misguided, good man,
sacrificing to what he supposed to be the rights of his country. His name was
mentioned in parliament with singular respect.
Some of the most [244] powerful speakers in that illustrious          1775
assembly, displayed their eloquence in sounding his praise and
lamenting his fate. Those in particular who had been his fellow soldiers in the late
war, expatiated on his many virtues. The minister himself acknowledged his worth,
while he reprobated the cause for which he fell. He concluded an involuntary
panegyric, by saying, “Curse on his virtues, they have undone his country.”

Though the invasion of Canada was finally unsuccessful, yet the advantages which
the Americans gained in the months of September and October, gave fresh spirits to
their army and people. The boldness of the enterprise, might have taught Great-Britain
the folly of persisting in the design of subjugating America. But instead of preserving
the union, and restoring the peace of the empire by repealing a few of her laws, she
from mistaken dignity, resolved on a more vigorous prosecution of the war.




PLL v6.0 (generated September, 2011)       177                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0674
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER IX

Transactions In Virginia, The Carolinas, Georgia, And The
General State Of Public Affairs In The Colonies.
It has already been mentioned, that the colonists from the rising of Congress in
October 1774, and particularly after the Lexington battle, were attentive to the
training their militia, and making the necessary preparations for their defence.

The effects of their arrangements, for this purpose, varied with circumstances.

Where there were no royal troops, and where ordinary prudence was observed, the
public peace was undisturbed. In other cases, the intemperate zeal of governors, and
the imprudent warmth of the people, anticipated the calamities of war before its
proper time. Virginia, though there was not a single British soldier within its limits,
was, by the indiscretion of its governor, lord Dunmore, involved, for several months,
in difficulties, but little short of those to which the inhabitants of Massachusetts were
[245] subjected.
His lordship was but illy fitted to be at the helm in this              1775
tempestuous season. His passions predominated over his
understanding, and precipitated him into measures injurious both to the people whom
he governed, and to the interest of his royal master. The Virginians from the earliest
stages of the controversy, had been in the foremost line of opposition to the claims of
Great-Britain, but at the same time treated lord Dunmore with the attention that was
due to his station. In common with the other provinces they had taken effectual
measures to prepare their militia for the purposes of defence.

While they were pursuing this object, his lordship engaged a         Apr. 20
party belonging to a royal vessel in James’ river, to convey some
public powder from a magazine in Williamsburg on board their ship. The value or
quantity of the powder was inconsiderable, but the circumstances attending its
removal begat suspicions that lord Dunmore meant to deprive the inhabitants of the
means of defence. They were therefore alarmed, and assembled with arms to demand
its restitution. By the interposition of the mayor and corporation of Williamsburg,
extremities were prevented. Reports were soon after spread that a second attempt to
rob the magazine was intended. The inhabitants again took arms, and instituted
nightly patroles, with a determined resolution to protect it. The governor was irritated
at these commotions, and in the warmth of his temper threatened to set up the royal
standard–franchise the negroes, and arm them against their masters. This irritated, but
did not intimidate. Several public meetings were held in the different counties, in all
of which the removal of the powder from the magazine, and the governor’s threats,
were severely condemned. Some of the gentlemen of Hanover and the neighbouring
counties assembled in arms, under the conduct of Mr. Patrick Henry, and marched
towards Williamsburg, with an avowed design to obtain restitution of the powder, and
to take measures for securing the public treasury. This ended in a negotiation, by



PLL v6.0 (generated September, 2011)       178                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0675
             Online Library of Liberty: The History of the American Revolution, vol. 1



which it was agreed that payment for the powder, by [246] the receiver general of the
colony, should be accepted in lieu of restitution; and that upon the engagement of the
inhabitants of Williamsburg to guard both the treasury and the magazine, the armed
parties should return to their habitations.

The alarm of this affair induced lord Dunmore to send his lady and family on board
the Fowey man of war in James’ river. About the same time his lordship, with the
assistance of a detachment of marines, fortified his palace and surrounded it with
artillery. He soon after issued a proclamation, in which Mr. Henry and his associates
were charged with rebellious practices, and the present commotions were attributed to
a desire in the people of changing the established form of government. Several
meetings were held in the neighbouring counties, in which the conduct of Mr. Henry
and of his associates was applauded, and resolutions were adopted, that at every
risque he and they should be indemnified. About this time copies of some letters from
governor Dunmore to the minister of the American department were made public.
These in the opinion of the Virginians contained unfair and unjust representations of
facts, and also of their temper and disposition. Many severe things were said on both
sides, and fame as usual, magnified or misrepresented whatever was said or done. One
distrust begat another. Every thing tended to produce a spirit of discontent, and the
fever of the public mind daily increased.

In this state of disorder the governor convened the general assembly. The leading
motive for this unexpected measure, was to procure their approbation and acceptance
of the terms of the conciliatory motion agreed to in parliament, on the 20th of the
preceding February. His lordship introduced this to their consideration, in a long and
plausible speech. In a few days they presented their address in answer, in which,
among other grounds of rejection they stated that, “the proposed plan only changed
the form of oppression, without lessening its burthen;” but they referred the papers for
a final determination, to Congress. For themselves they declared,

[247]
We have exhausted every mode of application which our               1775
invention could suggest, as proper and promising. We have
decently remonstrated with parliament. They have added new injuries to the old. We
have wearied our king with supplications; he has not deigned to answer us. We have
appealed to the native honour and justice of the British nation. Their efforts in our
favour have been hitherto ineffectual.

The assembly, among their first acts, appointed a committee to enquire into the causes
of the late disturbances, and particularly to examine the state of the magazine. They
found most of the remaining powder buried; the muskets deprived of their locks, and
spring guns planted in the magazine. These discoveries irritated the people, and
occasioned intemperate expressions of resentment.
Lord Dunmore quitted the palace privately, and retired on board May 8
the Fowey man of war, which then lay near York-town. He left a
message for the house of burgesses, acquainting them




PLL v6.0 (generated September, 2011)       179                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0676
             Online Library of Liberty: The History of the American Revolution, vol. 1



that he thought it prudent to retire to a place of safety, having reason to believe that he
was in constant danger of falling a sacrifice to popular fury; he nevertheless, hoped
they would proceed in the great business before them; and he engaged to render the
communication between him and the house as easy and as safe as possible. He
assured them that he would attend as heretofore, to the duties of his office, and that he
was well disposed to restore that harmony which had been unhappily interrupted.

This message produced a joint address from the council and house of burgesses, in
which they represented his lordship’s fears to be groundless, and declared their
willingness to concur in any measure he would propose for the security of himself and
family; and concluded by entreating his return to the palace. Lord Dunmore in a reply,
justified his apprehensions of danger from the threats which had been repeatedly
thrown out. He charged the house of burgesses with countenancing the violent
proceedings of the people, and with a design to usurp the executive power, and
subvert the constitution. This produced a reply fraught with recrimination and
defensive [248] arguments. Every incident afforded fresh room for altercation.
There was a continued intercourse by addresses, messages and         1775
answers, between the house of burgesses and the Fowey, but
little of the public business was completed. His lordship was still acknowledged as the
lawful governor of the province, but did not think proper to set his foot on shore, in
the country over which his functions were to be exercised.

At length, when the necessary bills were ready for ratification, the council and
burgesses jointly intreated the governor’s presence, to give his assent to them and
finish the session. After several messages and answers, lord Dunmore peremptorily
refused to meet the assembly at the capital, their usual place of deliberation; but said
he would be ready to receive them on the next Monday, at his present residence on
board the Fowey, for the purpose of giving his assent to such bills as he should
approve of. Upon receiving this answer, the house of burgesses passed resolutions in
which they declared, that the message requiring them to attend the governor on board
a ship of war, was a high breach of their rights and privileges—that they had reason to
fear a dangerous attack was meditated against the colony, and it was therefore their
opinion, that they should prepare for the preservation of their rights and liberties.
After strongly professing loyalty to the king, and amity to the Mother Country, they
broke up their session.
The royal government in Virginia, from that day ceased. Soon           July 18
after, a convention of delegates was appointed, to supply the
place of the assembly. As these had an unlimited confidence reposed in them, they
became at once possessed of undefined discretionary powers, both legislative and
executive. They exercised this authority for the security of their constituents. They
raised and embodied an armed force, and took other measures for putting the colony
in a state of defence. They published a justification of their conduct, and set forth the
necessity of the measures they had adopted.
They concluded with professions of loyalty, and declared that          1775
though they were determined at every hazard, to maintain their
rights and privileges, [249] it was also their fixed resolution to disband such forces as
were raised for the defence of the colony, whenever their dangers were removed. The
headstrong passions of lord Dunmore precipitated him into farther follies. With the



PLL v6.0 (generated September, 2011)       180                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0677
             Online Library of Liberty: The History of the American Revolution, vol. 1



aid of the loyalists, run away negroes, and some frigates that were on the station, he
established a marine force. By degrees, he equipped and armed a number of vessels of
different kinds and sizes, in one of which he constantly resided, except when he went
on shore in a hostile manner. This force was calculated only for depredation, and
never became equal to any essential service. Obnoxious persons were seized and
taken on board. Negroes were carried off—plantations ravaged—and houses burnt.
These proceedings occasioned the sending of some detachments of the new raised
provincial forces to protect the coasts. This produced a predatory war, from which
neither honour nor benefit could be acquired, and in which every necessary from on
shore was purchased at the risque of blood.
The forces under his lordship attempted to burn Hampton; but          Oct. 25
the crews of the royal vessels employed in that business, though
they had begun to cannonade it, were so annoyed by riflemen from on shore, that they
were obliged to quit their station.
In a few days after this repulse, a proclamation was issued by the Nov. 7
governor, dated on board the ship William, off Norfolk,
declaring, that as the civil law was at present insufficient to punish treason and
traitors, martial law should take place and be executed throughout the colony; and
requiring all persons capable of bearing arms, to repair to his majesty’s standard, or to
be considered as traitors. He also declared all indented servants, negroes and others,
appertaining to rebels, who were able and willing to bear arms, and who joined his
majesty’s forces, to be free.

Among the circumstances which induced the rulers of Great-Britain to count on an
easy conquest of America, the great number of slaves had a considerable weight. On
the sea coast of five of the most southern provinces, the number of slaves exceeded
that of freemen.
It was supposed that the proffer of freedom would detach them          1775
[250] from their master’s interest, and bind them by strong ties to
support the royal standard. Perhaps, under favourable circumstances, these
expectations would in some degree have been realised; but lord Dunmore’s
indiscretion deprived his royal master of this resource. Six months had elapsed since
his lordship first threatened its adoption. The negroes had in a great measure ceased to
believe, and the inhabitants to fear. It excited less surprize, and produced less effect,
than if it had been more immediate and unexpected. The country was now in a
tolerable state of defence, and the force for protecting the negroes, in case they had
closed with his lordship’s offer, was far short of what would have been necessary for
their security. The injury done the royal cause by the bare proposal of the scheme, far
outweighed any advantage that resulted from it. The colonists were struck with horror,
and filled with detestation of a government which was exercised in loosening the
bands of society, and destroying domestic security. The union and vigor which was
given to their opposition, was great, while the additional force, acquired by his
lordship, was inconsiderable. It nevertheless produced some effect in Norfolk and the
adjoining country, where his lordship was joined by several hundreds, both whites and
blacks. The governor having once more got footing on the main, amused himself with
hopes of acquiring the glory of reducing one part of the province by means of the
other. The provincials had now an object against which they might direct their arms.
An expedition was therefore concerted against the force which had taken post at



PLL v6.0 (generated September, 2011)       181                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0678
             Online Library of Liberty: The History of the American Revolution, vol. 1



Norfolk. To protect his adherents lord Dunmore constructed a fort at the great bridge,
on the Norfolk side, and furnished it with artillery. The provincials also fortified
themselves near to the same place, with a narrow causeway in their front. In this state
both parties continued quiet for some days.
The royalists commenced an attack. Captain Fordyce, at the head Dec. 9
of about 60 British grenadiers, passed the causeway, and boldly
marched up to the provincial entrenchments with fixed bayonets.
They were exposed without cover to the fire of the provincials       1775
[251] in front, and enfiladed by another part of their works. The
brave captain and several of his men fell. The lieutenant, with others, were taken, and
all who survived were wounded. The slaves in this engagement were more prejudicial
to their British employers than to the provincials. Captain Fordyce was interred by the
victors, with military honors. The English prisoners were treated with kindness, but
the Americans who had joined the king’s standard, experienced the resentment of
their countrymen.

The royal forces, on the ensuing night, evacuated their post at the great bridge, and
lord Dunmore shortly after abandoned Norfolk, and retired with his people on board
his ships. Many of the tories, a name which was given to those who adhered to the
royal interest, sought the same asylum, for themselves and moveable effects. The
provincials took possession of Norfolk, and the fleet, with its new incumberances,
moved to a greater distance. The people on board, cut off from all peaceable
intercourse with the shore, were distressed for provisions and necessaries of every
kind. This occasioned sundry unimportant contests between the provincial forces and
the armed ships and boats. At length, on the arrival of the Liverpool man of war from
England, a flag was sent on shore to put the question, whether they would supply his
majesty’s ships with provisions. An answer was returned in the negative. It was then
determined to destroy the town.
This was carried into effect, and Norfolk was reduced to ashes. Jan. 1, 1776
The whole loss was estimated at 300,000£. sterling. The
provincials, to deprive the ships of every resource of supply, destroyed the houses and
plantations that were near the water, and obliged the people to move their cattle,
provisions, and effects, farther into the country. Lord Dunmore, with his fleet,
continued for several months on the coast and in the rivers of Virginia. His unhappy
followers suffered a complication of distresses. The scarcity of water and provisions,
the closeness and filth of the small vessels, produced diseases which were fatal to
many, especially to the negroes. Though his whole force was trifling when compared
with [252] the resources of Virginia, yet the want of suitable armed vessels made its
expulsion impracticable. The experience of that day evinced the inadequacy of land
forces for the defence of a maritime country; and the extensive mischief which may
be done, by even an inconsiderable marine, when unopposed in its own way. The
want of a navy was both seen and felt. Some arrangements to procure one, were
therefore made. Either the expectation of an attack from this quarter, or the sufferings
of the crews on board, induced his lordship in the summer 1776 to burn the least
valuable of his vessels, and to send the remainder, amounting to 30 or 40 sail, to
Florida, Bermuda, and the West-Indies. The hopes which lord Dunmore had
entertained of subduing Virginia by the cooperation of the negroes, terminated with




PLL v6.0 (generated September, 2011)       182                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0679
             Online Library of Liberty: The History of the American Revolution, vol. 1



this movement. The unhappy Africans who had engaged in it, are said to have almost
universally perished.

While these transactions were carrying on, another scheme, in which lord Dunmore
was a party, in like manner miscarried. It was in contemplation to raise a considerable
force at the back of the colonies, particularly in Virginia and the Carolinas. One
Connelly, a native of Pennsylvania, was the framer of the design. He had gained the
approbation of lord Dunmore, and had been sent by him to general Gage at Boston,
and from him he received a commission to act as colonel commandant. It was
intended that the British garrisons at Detroit, and some other remote posts, with their
artillery and ammunition, should be subservient to this design. Connelly also hoped
for the aid of the Canadians and Indians. He was authorised to grant commissions, and
to have the supreme direction of the new forces. As soon as they were in readiness he
was to penetrate through Virginia, and to meet lord Dunmore near Alexandria, on the
river Potowmac. Connelly was taken up on suspicion, by one of the committees in
Maryland, while on his way to the scene of action. The papers found in his possession
betrayed the whole. Among these was a general sketch of the plan, and a letter from
lord Dunmore to one of the Indian chiefs.
He was imprisoned, [253] and the papers published. So many           1776
fortunate escapes induced a belief among serious Americans, that
their cause was favoured by heaven. The various projects which were devised and put
in operation against them, pointed out the increasing necessity of union, while the
havock made on their coasts—the proffer of freedom to their slaves, and the
encouragement proposed to Indians for making war on their frontier inhabitants,
quickened their resentment against Great-Britain.

North-Carolina was more fortunate than Virginia. The governors of both were perhaps
equally zealous for the royal interest, and the people of both equally attached to the
cause of America, but the former escaped with a smaller portion of public calamity.
Several regulations were at this time adopted by most of the provinces. Councils of
safety, committees, and conventions, were common substitutes for regular
government. Similar plans for raising, arming and supporting troops, and for training
the militia, were from north to south generally adopted. In like manner royal
governors throughout the provinces, were exerting themselves in attaching the people
to the schemes of Great-Britain. Governor Martin, of North-Carolina, was particularly
zealous in this business. He fortified and armed his palace at Newbern, that it might
answer the double purpose of a garrison and magazine. While he was thus employed,
such commotions were excited among the people, that he thought it expedient to retire
on board a sloop of war in Cape Fear river. The people on examining, found powder
and various military stores which had been buried in his garden and yard. Governor
Martin, though he had abandoned his usual place of residence, continued his exertions
for reducing North-Carolina to obedience. He particularly addressed himself to the
regulators and Highland emigrants. The former had acquired this name from their
attempting to regulate the administration of justice in the remote settlements, in a
summary manner subversive of the public peace.
They had suffered the consequences of opposing royal                 1776
government, and from obvious principles of human nature, were
disposed to [254] support the authority whose power to punish they had recently



PLL v6.0 (generated September, 2011)       183                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0680
             Online Library of Liberty: The History of the American Revolution, vol. 1



experienced. The Highland emigrants had been but a short time in America, and were
yet more under the influence of European ideas than those which their new situation
was calculated to inspire. Governor Martin sent commissions among these people for
raising and commanding regiments; and he granted one to Mr. M’Donald to act as
their general. He also sent them a proclamation commanding all persons, on their
allegiance, to repair to the royal standard. This was erected by general M’Donald,
about the middle of February. Upon the first intelligence of their assembling brigadier
general Moore, with some provincial troops and militia, and some pieces of cannon,
marched to oppose them. He took possession of Rock fish bridge and threw up some
works. He had not been there many days when M’Donald approached, and sent a
letter to Moore, enclosing the governor’s proclamation, and advising him and his
party to join the king’s standard; and adding, that in case of refusal they must be
treated as enemies. To this Moore replied, that he and his officers considered
themselves as engaged in a cause the most glorious and honourable in the world, the
defence of mankind; and in his turn offered, that if M’Donald’s party laid down their
arms they should be received as friends, but, otherwise they must expect
consequences similar to those which they threatened. Soon after this, general
M’Donald with his adherents pushed on to join governor Martin, but colonels
Lillington and Caswell, with about 1000 militia men, took possession of Moore’s
creek bridge, which lay in their way, and raised a small breast work to secure
themselves.

On the next morning the Highland emigrants attacked the militia 1776 Feb. 27
posted at the bridge, but M’Cleod, the second in command, and
some more of their officers being killed at the first onset, they fled with precipitation.
General M’Donald was taken prisoner, and the whole of his party broken and
dispersed. This overthrow produced consequences very injurious to the British
interest. A royal fleet and army was expected on the coast. A [255] junction formed
between them and the Highland emigrants in the interior country, might have made a
sensible impression on the province. From an eagerness to do something, the
insurgents prematurely took arms, and being crushed before the arrival of proper
support, their spirits were so entirely broken, that no future effort could be expected
from them.

While the war raged only in Massachusetts, each province conducted as under the
expectation of being next attacked. Georgia, though a majority of its inhabitants were
at first against the measures, yet about the middle of this year, joined the other
colonies. Having not concurred in the petitions from Congress to the king, they
petitioned by themselves, and stated their rights and grievances, in firm and decided
language. They also adopted the continental association, and sent on their deputies to
Congress.

In South-Carolina there was an eagerness to be prepared for defence, which was not
surpassed in any of the provinces. Regiments were raised—forts were built—the
militia trained, and every necessary preparation made for that purpose. Lord William
Campbell, the royal governor, endeavoured to form a party for the support of
government, and was in some degree successful. Distrusting his personal safety on




PLL v6.0 (generated September, 2011)       184                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0681
             Online Library of Liberty: The History of the American Revolution, vol. 1



shore, about the middle of September, he took up his residence on board an armed
vessel, then in the harbour.

The royal government still existed in name and form; but the real power which the
people obeyed, was exercised by a provincial congress, a council of safety, and
subordinate committees. To conciliate the friendship of the Indians, the popular
leaders sent a small supply of powder into their country. They who were opposed to
Congress embodied, and robbed the waggons which were employed in its
transportation. To inflame the minds of their adherents, they propagated a report that
the powder was intended to be given to the Indians, for the purpose of massacring the
friends of royal government. The inhabitants took arms, some to support royal
government, but others to support the American measures.
The royalists [256] acted feebly and were easily overpowered.         1776
They were disheartened by the superior numbers that opposed
them. They every where gave way and were obliged either to fly or feign submission.
Solicitations had been made about this time for royal forces to awe the southern
provinces, but without effect till the proper season was over. One scheme for this
purpose was frustrated by a singular device. Private intelligence had been received of
an express being sent from Sir James Wright, governor of Georgia, to general Gage.
By him the necessity of ordering a part of the royal army to the southward was fully
stated. The express was waylaid, and compelled by two gentle men to deliver his
letters. One to general Gage was kept back, and another one forwarded in its room.
The seal and hand writing were so exactly imitated that the deception was not
suspected. The forged letter was received and acted upon. It stated such a degree of
peace and tranquility as induced an opinion that there was no necessity of sending
royal troops to the southward. While these states were thus left to themselves, they
had time and opportunity to prepare for extremities, and in the mean time the friends
of royal government were severally crushed. A series of disasters followed the royal
cause in the year 1775. General Gage’s army was cooped up in Boston, and rendered
useless. In the southern states, where a small force would have made an impression,
the royal governors were unsupported. Much was done to irritate the colonists and to
cement their union, but very little, either in the way of conquest or concession, to
subdue their spirits or conciliate their affections.

In this year the people of America generally took their side. Every art was made use
of by the popular leaders to attach the inhabitants to their royal cause; nor were the
votaries of the royal interest inactive. But little impression was made by the latter,
except among the uninformed. The great mass of the wealth, learning, and influence,
in all the southern colonies, and in most of the northern, was in favour of the
American cause. Some aged persons were exceptions to the contrary.
Attached to ancient habits, and enjoying the fruits of their          1776
industry, [257] they were slow in approving new measures
subversive of the former, and endangering the latter. A few who had basked in the
sunshine of court favour, were restrained by honour, principle and interest, from
forsaking the fountain of their enjoyments. Some feared the power of Britain, and
others doubted the perseverance of America; but a great majority resolved to hazard
every thing in preference to a tame submission. In the beginning of the year, the
colonists were farmers, merchants and mechanics; but in its close they had assumed



PLL v6.0 (generated September, 2011)       185                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0682
             Online Library of Liberty: The History of the American Revolution, vol. 1



the profession of soldiers. So sudden a transformation of so numerous, and so
dispersed a people, is without a parallel.

This year was also remarkable for the general termination of royal government. This
was effected without any violence to its executive officers. The new system was not
so much forcibly imposed or designedly adopted, as introduced through necessity, and
the imperceptible agency of a common danger, operating uniformly on the mind of
the public. The royal governors, for the most part, voluntarily abdicated their
governments, and retired on board ships of war. They assigned for reason, that they
apprehended personal danger, but this, in every instance, was unfounded. Perhaps
these representatives of royalty thought, that as they were constitutionally necessary
to the administration of justice, the horrors of anarchy would deter the people from
prosecuting their opposition. If they acted from this principle, they were mistaken.
Their withdrawing from the exercise of their official duties, both furnished an
apology, and induced a necessity, for organising a system of government independent
of royal authority. By encouraging opposition to the popular measures, they involved
their friends in great distress. The unsuccessful insurrections which they fomented,
being improperly timed, and unsupported, were easily overthrown, and actually
strengthened the popular government, which they meant to destroy.




PLL v6.0 (generated September, 2011)       186                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0683
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER X

Transactions In Massachusetts, And Evacuation Of Boston.
[258]
As the year 1775 drew near to a close, the friends of Congress          1776
were embarrassed with a new difficulty. Their army was
temporary, and only engaged to serve out the year. The object for which they had
taken up arms was not yet obtained. Every reason which had previously induced the
provinces to embody a military force still existed, and with increasing weight. It was
therefore resolved to form a new army. The same flattering hopes were indulged, that
an army for the ensuing year would answer every purpose. A committee of Congress,
consisting of Dr. Franklin, Mr. Lynch, and Mr. Harrison, repaired to head quarters at
Cambridge, and there in conjunction with general Washington made arrangements for
organizing an army for the year 1776. It was presumed that the spirit which had
hitherto operated on the yeomanry of the country, would induce most of the same
individuals to engage for another twelve-month, but on experiment it was found that
much of their military ardor had already evaporated. The first impulse of passion, and
the novelty of the scene, had brought many to the field, who had great objections
against continuing in the military line. They found, that to be soldiers required
sacrifices of which, when they assumed that character, they had no idea. So
unacquainted were the bulk of the people with the mode of carrying on modern war,
that many of them flew to arms with the delusive expectation of settling the whole
dispute by a few decisive and immediate engagements. Experience soon taught them
to risque life in open fighting, was but a part of the soldier’s duty. Several of the
inferior officers retired—the men frequently refused to enlist, unless they were
allowed to chuse their officers. Others would not engage unless they were indulged
with furloughs. Fifty would apply together for leave of absence; indulgence
threatened less ruinous consequences than a refusal would probably have produced.
On the whole enlistments went on slowly.
Though the recruits [259] for the new army had not arrived, yet 1776
the Connecticut troops, whose time expired on the first of
December, could not be persuaded to continue in service. On their way home several
of them were stopped by the country people and compelled to return. When every
thing seemed to be exposed, by the departure of so great a part of the late army, the
militia was called on for a temporary aid. A new difficulty obstructed, as well the
recruiting of the army, as the coming in of the militia. Sundry persons infected with
the small pox, were sent out of Boston and landed at Point Shirley. Such was the
dread of that disease, that the British army scarcely excited equal terror. So many
difficulties retarded the recruiting service, that on the last day of the year 1775, the
whole American army amounted to no more than 9650 men. Of the remarkable events
with which this important year was replete, it was not the least, that within musket
shot of twenty British regiments, one army was disbanded and another enlisted.




PLL v6.0 (generated September, 2011)       187                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0684
             Online Library of Liberty: The History of the American Revolution, vol. 1



All this time the British troops at Boston were suffering the inconvenience of a
blockade. From the 19th of April they were cut off from those refreshments which
their situation required. Their supplies from Britain did not reach the coast for a long
time after they were expected. Several were taken by the American cruisers, and
others were lost at sea. This was in particular the fate of many of their coal ships. The
want of fuel was peculiarly felt in a climate where the winter is both severe and
tedious. They relieved themselves in part from their sufferings on this account, by the
timber of houses which they pulled down and burnt. Vessels were dispatched to the
West-Indies to procure provisions; but the islands were so straitened, that they could
afford but little assistance. Armed ships and transports were ordered to Georgia with
an intent to procure rice, but the people of that province, with the aid of a party from
South-Carolina, so effectually opposed them, that of eleven vessels, only two got off
safe with their cargoes.
It was not till the stock of the garrison was nearly exhausted that 1776
the transports from England entered the port of [260] Boston,
and relieved the distresses of the garrison.

While the troops within the lines were apprehensive of suffering from want of
provisions, the troops without were equally uneasy for want of employment. Used to
labour and motion on their farms, they but illy relished the inactivity and confinement
of a camp life. Fiery spirits declaimed in favour of an assault. They preferred a bold
spirit of enterprize, to that passive fortitude which bears up under present evils, while
it waits for favorable junctures. To be in readiness for an attempt of this kind, a
council of war recommended to call in 7280 militia men, from New-Hampshire or
Connecticut.
This number added to the regular army before Boston, would            January 17–18
have made an operating force of about 17,000 men.

The provincials laboured under great inconveniences from the want of arms and
ammunition. Very early in the contest, the king of Great-Britain, by proclamation,
forbad the exportation of warlike forces to the colonies. Great exertions had been
made to manufacture salt petre and gun powder, but the supply was slow and
inadequate. A secret committee of Congress had been appointed, with ample powers
to lay in a stock of this necessary article. Some swift sailing vessels had been
dispatched to the coast of Africa to purchase what could be procured in that distant
region. A party from Charleston forcibly took about 17000 lbs. of powder from a
vessel near the bar of St. Augustine. Some time after, commodore Hopkins stripped
Providence, one of the Bahama islands of a quantity of artillery and stores; but the
whole, procured from all these quarters, was far short of a sufficiency. In order to
supply the new army before Boston with the necessary means of defence, an
application was made to Massachusetts for arms, but on examination it was found that
their public stores afforded only 200. Orders were issued to purchase firelocks from
private persons, but few had any to sell, and fewer would part with them. In the month
of February, there were 2000 of the American infantry, who were destitute of arms.
Powder was equally scarce, and yet daily applications were made 1776
for dividends of the small quantity [261] which was on hand, for
the defence of various parts threatened with invasion. The eastern colonies presented
an unusual sight. A powerful enemy safely intrenched in their first city, while a fleet



PLL v6.0 (generated September, 2011)       188                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0685
             Online Library of Liberty: The History of the American Revolution, vol. 1



was ready to transport them to any part of the coast. A numerous body of husbandmen
was resolutely bent on opposition, but without the necessary arms and ammunition for
self defence. The eyes of all were fixed on general Washington, and from him it was
unreasonably expected that he would by a bold exertion, free the town of Boston from
the British troops. The dangerous situation of public affairs led him to conceal the real
scarcity of arms and ammunition, and with that magnanimity which is characteristical
of great minds, to suffer his character to be assailed, rather than vindicate himself by
exposing his many wants. There were not wanting persons, who judging from the
superior numbers of men in the American army, boldly asserted, that if the
commander in chief was not desirous of prolonging his importance at the head of an
army, he might by a vigorous exertion gain possession of Boston. Such suggestions
were reported and believed by several, while they were uncontradicted by the general,
who chose to risque his fame, rather than expose his army and his country.

Agreeably to the request of the council of war, about 7000 of the militia had
rendezvoused in February. General Washington stated to his officers that the troops in
camp, together with the reinforcements which had been called for, and were daily
coming in, would amount nearly to 17,000 men—that he had not powder sufficient
for a bombardment, and asked their advice whether, as reinforcements might be daily
expected to the enemy, it would not be prudent before that event took place, to make
an assault on the British lines. The proposition was negatived; but it was
recommended to take possession of Dorchester heights. To conceal this design, and to
divert the attention of the garrison, a bombardment of the town from other directions
commenced, and was carried on for three days with as much briskness as a deficient
stock of powder would admit.
In this first essay, [262 ] three of the mortars were broken, either 1776
from a defect in their construction, or more probably from
ignorance of the proper mode of using them.

The night of the 4th of March was fixed upon for taking possession of Dorchester
heights. A covering party of about 800 men led the way. These were followed by the
carts with the intrenching tools, and 1200 of a working party, commanded by general
Thomas. In the rear there were more than 200 carts, loaded with fascines, and hay in
bundles. While the cannon were playing in other parts, the greatest silence was kept
by this working party. The active zeal of the industrious provincials completed lines
of defence by the morning, which astonished the garrison. The difference between
Dorchester heights on the evening of the 4th, and the morning of the 5th, seemed to
realise the tales of romance. The admiral informed general Howe, that if the
Americans kept possession of these heights, he would not be able to keep one of his
majesty’s ships in the harbour. It was therefore determined in a council of war, to
attempt to dislodge them. An engagement was hourly expected. It was intended by
general Washington, in that case, to force his way into Boston with 4000 men, who
were to have embarked at the mouth of Cambridge river. The militia had come
forward with great alertness, each bringing three days provision, in expectation of an
immediate assault. The men were in high spirits, and impatiently waiting for the
appeal.




PLL v6.0 (generated September, 2011)       189                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0686
             Online Library of Liberty: The History of the American Revolution, vol. 1



They were reminded that it was the 5th of March, and were called upon to avenge the
death of their countrymen killed on that day. The many eminences in and near Boston,
which overlooked the ground on which it was expected that the contending parties
would engage, were crouded with numerous spectators. But general Howe did not
intend to attack till the next day. In order to be ready for it, the transports went down
in the evening towards the castle. In the night a most violent storm, and towards
morning a heavy flood of rain, came on.
A carnage was thus providentially prevented, that would                  1776
probably have equalled, if not exceeded, the fatal [263] 17th of
June, at Bunker’s-hill. In this situation it was agreed by the British, in a council of
war, to evacuate the town as soon as possible.

In a few days after, a flag came out of Boston, with a paper signed by four select men,
informing,“that they had applied to general Robertson, who, on application to general
Howe, was authorised to assure them, that he had no intention of burning the town,
unless the troops under his command were molested, during their embarkation, or at
their departure, by the armed force without.” When this paper was presented to
general Washington, he replied, “that as it was an unauthenticated paper, and without
an address, and not obligatory on general Howe, he could take no notice of it;” but at
the same time intimated his good wishes for the security of the town.

A proclamation was issued by general Howe, ordering all woollen and linen goods to
be delivered to Crean Brush, Esq. Shops were opened and stripped of their goods. A
licentious plundering took place. Much was carried off, and more was wantonly
destroyed. These irregularities were forbidden in orders, and the guilty threatened
with death, but nevertheless every mischief which disappointed malice could suggest,
was committed.

The British amounting to more than 7000 men, evacuated               March 17
Boston, leaving their barracks standing, and also a number of
pieces of cannon spiked, four large iron sea mortars, and stores, to the value of £
30,000. They demolished the castle, and knocked off the trunnions of the cannon.
Various incidents caused a delay of nine days after the evacuation, before they left
Nantasket road.

This embarkation was attended with many circumstances of distress and
embarrassment. On the departure of the royal army from Boston, a great number of
the inhabitants attached to their sovereign, and afraid of public resentment, chose to
abandon their country. From the great multitude about to depart, there was no
possibility of procuring purchasers for their furniture, neither was there a sufficiency
of vessels for its convenient transportation. Mutual jealousy subsisted between the
[264] army and navy; each charging the other as the cause of some part of their
common distress. The army was full of discontent. Reinforcements though long
promised, had not arrived. Both officers and soldiers thought themselves neglected.
Five months had elapsed since they had received any advice of their destination.
Wants and inconveniencies increased their ill humour. Their intended voyage to
Halifax subjected them to great dangers. The coast at all times hazardous, was
eminently so at that tempestuous equinoctial season. They had reason to fear they



PLL v6.0 (generated September, 2011)       190                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0687
             Online Library of Liberty: The History of the American Revolution, vol. 1



would be blown off to the West-Indies, and without a sufficient stock of provisions.
They were also going to a barren country. To add to their difficulties, this dangerous
voyage when completed, was directly so much out of their way. Their business lay to
the southward, and they were going northward. Under all these difficulties, and with
all these gloomy prospects, the fleet steered for Halifax. Contrary to appearances, the
voyage thither was both short and prosperous. They remained there for some time,
waiting for reinforcements and instructions from England. When the royal fleet and
army departed from Boston, several ships were left behind for the protection of
vessels coming from England, but the American privateers were so alert that they
nevertheless made many prizes. Some of the vessels which they captured, were laden
with arms and warlike stores. Some transports, with troops on board, were also taken.
These had run into the harbour, not knowing that the place was evacuated. The boats
employed in the embarkation of the British troops, had scarcely completed their
business when general Washington, with his army, marched into Boston. He was
received with marks of approbation more flattering than the pomps of a triumph. The
inhabitants released from the severities of a garrison life, and from the various
indignities to which they were subjected, hailed him as their deliverer. Reciprocal
congratulations between those who had been confined within the British lines, and
those [who] were excluded from entering them, were exchanged with an ardor which
cannot be discribed.
General Washington [265] was honoured by Congress with a             1776
vote of thanks. They also ordered a medal to be struck, with
suitable devices to perpetuate the remembrance of the great event. The Massachusetts
council and house of representatives complimented him in a joint address, in which
they expressed their good wishes in the following words, “May you still go on
approved by heaven—revered by all good men, and dreaded by those tyrants, who
claim their fellow men as their property.” His answer was modest and proper.

The evacuation of Boston had been previously determined upon by the British
ministry, from principles of political expedience. Being resolved to carry on the war
for purposes affecting all the colonies, they conceived a central position to be
preferable to Boston. Reasoning of this kind had induced the adoption of the measure,
but the American works on Roxbury expedited its execution. The abandonment of
their friends, and the withdrawing their forces from Boston, was the first act of a
tragedy in which evacuations and retreats were the scenes which most frequently
occurred, and the epilogue of which was a total evacuation of the United States.




PLL v6.0 (generated September, 2011)       191                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0688
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER XI

Transactions In Canada.
The tide of good fortune which in the autumn of 1775 flowed in upon general
Montgomery, induced Congress to reinforce the army under his command. Chamblee,
St. Johns, and Montreal having surrendered to the Americans, a fair prospect opened
of expelling the British from Canada, and of annexing that province to the united
colonies. While they were in imagination anticipating these events, the army in which
they confided was defeated, and the general whom they adored was killed.
The intelligence transmitted from general Montgomery, previous Jan. 8, 1776
to his assault on Quebec, encouraged Congress to resolve that
nine battalions should be kept up and maintained in Canada. The repulse of their
army, [266] though discouraging, did not extinguish the ardor of the Americans. It
was no sooner known, at headquarters in Cambridge, than general Washington
convened a council of war by which it was resolved, “That as no troops could be
spared from Cambridge, the colonies of Massachusetts, Connecticut and New-
Hampshire, should be requested to raise three regiments and forward them to
Canada.[”]
Congress also resolved to forward the reinforcements previously Jan. 19
voted, and to raise four battalions in New-York, for the defence
of that colony, and to garrison Crown-Point, and the several posts to the southward of
that fortress. That the army might be supplied with blankets for this winter expedition,
a committee was appointed to procure from householders, such as could be spared
from their families. To obtain a supply of hard money for the use of the army in
Canada, proper persons were employed to exchange paper money for specie. Such
was the enthusiasm of the times that many thousand Mexican dollars were freely
exchanged at par, by individuals for the paper bills of Congress. It was also resolved,
to raise a corps of artillery for this service, and to take into the pay of the colonies one
thousand Canadians, in addition to colonel Livingston’s regiment. Moses Hazen, a
native of Massachusetts, who had resided many years in Canada, was appointed to the
command of this new corps.

Congress addressed a letter to the Canadians in which they            Jan. 24
observed, “Such is the lot of human nature, that the best of
causes are subject to vicissitudes; but generous souls, enlightened and warmed with
the fire of liberty, become more resolute as difficulties increase.[”] They stated to
them, “that eight battalions were raising to proceed to their province, and that if more
force was necessary it should be sent.” They requested them to seize with eagerness
the favourable opportunity then offered to co-operate in the present glorious
enterprise, and they advised them to establish associations in their different
parishes—to elect deputies for forming a provincial assembly, and for representing
them in Congress.




PLL v6.0 (generated September, 2011)       192                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0689
             Online Library of Liberty: The History of the American Revolution, vol. 1



The cause of the Americans had received such powerful aid from many patriotic
publications in their gazettes, [267] and from the fervent exhortations of popular
preachers, connecting the cause of liberty with the animating principles of religion,
that it was determined to employ these two powerful instruments 1776
of revolutions—printing and preaching, to operate on the minds
of the Canadians. A complete apparatus for printing, together with a printer and a
clergyman, were therefore sent into Canada.

Congress also appointed Dr. Franklin, Mr. Chase and Mr. Carrol, the two first of
whom were members of their body, and the last a respectable gentleman of the
Roman catholic persuasion to proceed to Canada with the view of gaining over the
people of that colony to the cause of America, and authorised them to promise on
behalf of the united colonies, that Canada should be received into their association on
equal terms, and also that the inhabitants thereof should enjoy the free exercise of
their religion, and the peaceable possession of all their ecclesiastical property.

The desire of effecting something decisive in Canada before the approaching spring,
would permit relief to ascend the river St. Lawrence, added to the enthusiasm of the
day, encountered difficulties which, in less animated times, would be reckoned
unsurmountable. Arthur St. Clair who was appointed colonel of one of the
Pennsylvania regiments received his recruiting orders on the 10th of January, and
notwithstanding the shortness of the period, his regiment was not only raised, but six
companies of it had, in this extreme cold season, completed their march from
Pennsylvania to Canada, a distance of several hundred miles, and on the eleventh of
April following, joined the American army before Quebec.

Though Congress and the states made great exertions to support the war in Canada,
yet from the fall of Montgomery their interest in that colony daily declined. The
reduction of Quebec was an object to which their resources were inadequate. Their
unsuccessful assault on Quebec made an impression both on the Canadians and
Indians unfavorable to their views.
A woman infected with the small-pox had either been sent out, or 1776
voluntarily came out of Quebec, and by mixing with the
American soldiers [268] propagated that scourge of the new world to the great
diminution of the effective force of their army. The soldiers inoculated themselves,
though their officers issued positive orders to the contrary. By the first of May so
many new troops had arrived that the American army, in name, amounted to 3000, but
from the prevalence of the small-pox there were only 900 fit for duty. The increasing
number of invalids retarded their military operations, and discouraged their friends,
while the opposite party was buoyed up with the expectation that the advancing
season would soon bring them relief. To these causes of the declining interest of
Congress, it must be added that the affections of the Canadians were alienated. They
had many and well founded complaints against the American soldiers. Unrestrained
by the terror of civil law and refusing obedience to a military code, the hope of
impunity and the love of plunder, led many of the invading army to practices not less
disgraceful to themselves, than injurious to the cause in which they had taken arms.
Not only the common soldiers but the officers of the American army deviated, in their
intercourse with the Canadians, from the maxims of sound policy. Several of them



PLL v6.0 (generated September, 2011)       193                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0690
             Online Library of Liberty: The History of the American Revolution, vol. 1



having been lately taken from obscure life were giddy with their exaltation. Far from
home they were unawed by those checks which commonly restrain the ferocity of
man.

The reduction of Chamblee, St. Johns’, and Montreal, together with the exposed
situation of Quebec, being known in England, measures were without delay adopted
by the British ministry to introduce into Canada, as soon as possible, a force sufficient
for the double purpose of recovering what they had lost, and of prosecuting offensive
operations from that quarter against the revolted colonies.
The van of this force made good its passage, very early in the       May 5
spring, through the ice up the river St. Lawrence. The
expectation of their coming had for some time damped the hopes of the besiegers, and
had induced them to think of a retreat. The day before the first of the British
reinforcements arrived, that measure was resolved upon by a council of war, and
arrangements were made for carrying it into execution.

[269]
Governor Carleton was too great a proficient in the art of war, to 1776
delay seizing the advantages which the consternation of the
besiegers, and the arrival of a reinforcement, afforded. A small detachment of soldiers
and marines from the ships which had just ascended the river St. Lawrence, being
landed and joined to the garrison in Quebec, he marched out at their head to attack the
Americans. On his approach, he found every thing in confusion. The late besiegers
abandoning their artillery and military stores, had in great precipitation retreated. In
this manner at the expiration of five months, the mixed siege and blockade of Quebec
was raised. The fortitude and perseverance of the garrison reflected honour on both
officers and privates.

The reputation acquired by general Carleton in his military char acter, for bravely and
judiciously defending the province committed to his care, was exceeded by the
superior applause, merited from his exercise of the virtues of humanity and
generosity. Among the numerous sick in the American hospitals, several incapable of
being moved were left behind.
The victorious general proved himself worthy of success by his May 10
treatment of these unfortunate men, he not only fed and cloathed
them, but permitted them when recovered to return home, apprehending that fear
might make some conceal themselves in the woods, rather than by applying for relief,
make themselves known, he removed their doubts by a proclamation, in which he
engaged, “that as soon as their health was restored, they should have free liberty of
returning to the respective provinces.” This humane line of conduct was more
injurious to the view of the leaders in the American councils, than the severity
practised by other British commanders. The truly politic, as well as humane general
Carleton, dismissed these prisoners after liberally supplying their wants with a
recommendation, “to go home, mind their farms, and keep themselves and their
neighbours from all participation in the unhappy war.”

The small force which arrived at Quebec early in May, was                    1776
followed by several British regiments; together with [270] the



PLL v6.0 (generated September, 2011)       194                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0691
             Online Library of Liberty: The History of the American Revolution, vol. 1



Brunswic troops in such a rapid succession, that in a few weeks the whole was
estimated at 13,000 men.

The Americans retreated forty five miles before they stopped. After a short halt, they
proceeded to the Sorel, at which place they threw up some slight works for their
safety. They were there joined by some battalions coming to reinforce them. About
this time general Thomas, the commander in chief in Canada was seized with the
small pox and died, having forbidden his men to inoculate, he conformed to his rule,
and refused to avail himself of that precaution. On his death, the command devolved
at first on general Arnold, and afterwards on general Sullivan. It soon became evident,
that the Americans must abandon the whole province of Canada.

From a desire to do something which might counterbalance in the minds of the
Canadians, the unfavorable impression which this farther retreat would communicate,
General Thomson projected an attack on the British post at the Three Rivers. This lies
about half way between Quebec and Montreal, and is so called from the vicinity of
one of the branches of a large river, whose waters are discharged through three
mouths into the St. Lawrence. With this view a detachment of six hundred men was
put under the command of colonel St. Clair. At their head he advanced to the village
of Nicolette. When every thing was ready for the enterprise, intelligence was received
that six transports escorted by two frigates from Quebec, had arrived and brought a
large addition to the late force at the Three Rivers. This caused some new movements,
and a delay till more troops could be brought forward. General Thomson then came
on with a reinforcement and took the command of the whole. It was determined to
make the proposed attack in four different places at the same time. One division
commanded by colonel Wayne was to gain the eastern extremity of the town. One
commanded by colonel Maxwell was to enter from the northward about the center,
and the other two divisions commanded by colonels Sinclair and Irvine were to enter
from the westward.
The whole [271] having embarked at midnight, landed at the           1776
Point du Lac, about three hours before day. At some distance
from this point, there are two ways of approaching Three Rivers, one by a road that
leads along the banks of the St. Lawrence, the other by a road almost parallel, but at a
considerable distance. It had been determined to advance on the last. Intelligence was
brought to general Thomson, soon after his landing that a party of 3 or 400 men were
posted at three miles distance. The troops were instantly put in motion to dislodge
them. The intelligence proved to be false but it had carried the detachment, some
distance beyond the point, where the roads separated. To have returned, would have
consumed time that could not be spared as the day was fast approaching. It was
therefore resolved to proceed in a diagonal direction towards the road they had left.
After being much retarded by very difficult grounds, they arrived at a morass which
seemed impassable. Here the day broke, when they were six miles from the object.
General Thomson suspecting the fidelity of his guides, put them under
arrest—reversed the order of his march, and again reached the road by the river. He
had advanced but a small distance before he was fired upon by two armed vessels. All
expectation of succeeding by surprise, was now at an end. It was therefore instantly
determined to make an open attack. The sun was rising. The drums were ordered to
beat, and the troops moved on with the greatest alacrity. Having advanced three miles



PLL v6.0 (generated September, 2011)       195                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0692
             Online Library of Liberty: The History of the American Revolution, vol. 1



farther, the ships of war began to fire on them. The American officer who led the
advance, struck into a road on the left, which also led to the town, and was covered
from the fire of the ships. This last road was circuitous and led through a vast tract of
woodland at that season almost impassable. He nevertheless entered the wood, and the
rest of the detachment followed. After incredible labour, and wading a rivulet breast
deep, they gained the open country north of the village. A party of the British were
soon discovered about a mile to the left of the Americans, and between them and the
town. Colonel Wayne, ardent for action immediately attacked them. The onset was
gallant [272] and vigorous, but the contest was unequal.
The Americans were soon repulsed and forced to retreat. In the 1776
beginning of the action general Thomson left the main body of
his corps to join that which was engaged. The woods were so thick, that it was
difficult for any person in motion, after losing sight of an object to recover it. The
general therefore never found his way back. The situation of colonel St. Clair, the
next in command became embarrassing. In his opinion a retreat was necessary, but
not knowing the precise situation of his superior officer, and every moment expecting
his return, he declined giving orders for that purpose. At last when the British were
discovered on the river road, advancing in a direction to gain the rear of the
Americans, colonel St. Clair in the absence of gen. Thomson, ordered a retreat. This
was made by treading back their steps through the same dismal swamp by which they
had advanced. The British marched directly for the point du Lac with the expectation
of securing the American batteaux. On their approach major Wood, in whose care
they had been left, retired with them to the Sorel. At the point du Lac, the British
halted and took a very advantageous position. As soon as it was discovered that the
Americans had retired, a party of the British pursued them. When the former arrived
near the place of their embarkation, they found a large party of their enemies posted in
their front, at the same time that another was only three quarters of a mile in their rear.
Here was a new and trying dilemma, and but little time left for consideration. There
was an immediate necessity, either to lay down their arms or attempt by a sudden
March to turn the party in front and get into the country beyond it. The last was
thought practicable. Colonel St. Clair having some knowledge of the country from his
having served in it in the preceding war, gave them a route by the Acadian village
where the river de Loups is fordable. They had not advanced far when colonel St.
Clair found himself unable to proceed from a wound, occasioned by a root which had
penetrated through his shoe.
His men offered to carry him, but this generous proposal was           1776
declined. [273] He and two or three officers, who having been
worn down with fatigue, remained behind with him, found an asylum under cover of a
large tree which had been blown up by the roots. They had not been long in this
situation when they heard a firing from the British in almost all directions. They
nevertheless lay still, and in the night stole off from the midst of surrounding foes.
They were now pressed with the importunate cravings of hunger, for they were
entering on the third day without food. After wandering for some time, they
accidentally found some peasants, who entertained them with great hospitality. In a
few days they joined the army at Sorel, and had the satisfaction to find that the
greatest part of the detachment had arrived safe before them. In their way through the
country, although they might in almost every step of it have been made prisoners, and
had reason to fear that the inhabitants from the prospect of reward, would have been



PLL v6.0 (generated September, 2011)       196                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0693
             Online Library of Liberty: The History of the American Revolution, vol. 1



tempted to take them, yet they met with neither injury nor insult. General Thomson
was not so fortunate. After having lost the troops and falling in with colonel Irwine,
and some other officers, they wandered the whole night in thick swamps, without
being able to find their way out. Failing in their attempts to gain the river, they had
taken refuge in a house, and were there made prisoners.

The British forces having arrived, and a considerable body of them having
rendezvoused at the Three Rivers, a serious pursuit of the American army
commenced. Had Sir Guy Carleton taken no pains to cut off their retreat, and at once
attacked their post, or rather their fortified camp at Sorel, it would probably have
fallen into his hands; but either the bold, though unsuccessful attack, at the Three
rivers had taught him to respect them, or he wished to reduce them without bloodshed.
In the pursuit he made three divisions of his army, and arranged them so as to
embrace the whole American encampment, and to command it in every part. The
retreat was delayed so long that the Americans evacuated Sorel, only about two hours
before one division of the British made its appearance.

[274]
While the Americans were retreating, they were daily assailed by 1776
the remonstrances of the inhabitants of Canada, who had either
joined or befriended them. Great numbers of Canadians had taken a decided part in
their favour, rendered them essential services, and thereby incurred the heavy
penalties annexed to the crime of supporting rebellion. These, though Congress had
assured them but a few months before “that they would never abandon them to the
fury of their common enemies” were from the necessity of the case left exposed to the
resentment of their provincial rulers. Several of them with tears in their eyes,
expostulated with the retreating army, and bewailing their hard fate prayed for
support. The only relief the Americans could offer was an assurance of continued
protection, if they retreated with them, but this was a hard alternative to men who had
wives, children and immovable effects. They generally concluded, that it was the least
of two evils to cast themselves on the mercy of that government, against which they
had offended.

The distresses of the retreating army were great. The British were close on their rear
and threatening them with destruction. The unfurnished state of the colonies in point
of ordnance, imposed a necessity of preserving their cannon. The men were obliged to
drag their loaded batteaus up the rapids by mere strength, and when they were to the
middle in water. The retreating army was also incumbered with great numbers
labouring under the small-pox, and other diseases. Two regiments, at one time, had
not a single man in health. Another had only six, and a fourth only forty, and two
more were in nearly the same condition.

To retreat in face of an enemy is at all times hazardous; but on this occasion it was
attended with an unusual proportion of embarrassments. General Sullivan, who
conducted the retreat, nevertheless acted with so much judgment and propriety, that
the baggage and public stores were saved, and the numerous sick brought off. The
American army reached Crown-Point on the first of July, and at that place made their
first stand.



PLL v6.0 (generated September, 2011)       197                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0694
             Online Library of Liberty: The History of the American Revolution, vol. 1



[275]
A short time before the Americans evacuated the province of          1776
Canada, General Arnold convened the merchants of Montreal,
and proposed to them to furnish a quantity of specified articles, for the use of the
army in the service of Congress. While they were deliberating on the subject, he
placed centinels at their shop doors, and made such arrangements, that what was at
first only a request, operated as a command. A great quantity of goods were taken on
pretence that they were wanted for the use of the American army, but in their number
were many articles only serviceable to women, and to persons in civil life. His
nephew soon after opened a store in Albany, and publicly disposed of goods which
had been procured at Montreal.

The possession of Canada so eminently favoured the plans of defence adopted by
Congress, that the province was evacuated with great reluctance. The Americans were
not only mortified at the disappointment of their favourite scheme, of annexing it as a
fourteenth link in the chain of their confederacy, but apprehended the most serious
consequences from the ascending of the British power in that quarter. Anxious to
preserve a footing there, they had persevered for a long time in stemming the tide of
unfavorable events.

General Gates was about this time appointed to command in          Jun. 17
Canada, but on coming to the knowledge of the late events in
that province, he concluded to stop short within the limits of New-York. The scene
was henceforth reversed. Instead of meditating the recommencement of offensive
operations, that army which had lately excited so much terror in Canada, was called
upon to be prepared for repelling an invasion threatened from that province.

The attention of the Americans being exclusively fixed on plans of defence, their
general officers commanding in the northern department, were convened to deliberate
on the place and means most suitable for that purpose. To form a judgment on this
subject, a recollection of the events of the late war, between France and England, was
of advantage. The same ground was to be fought over, [276] and the same posts to be
again contended for. On the confines of Lake George and Lake Champlain two inland
seas, which stretch almost from the sources of Hudson’s river to the St. Lawrence, are
situated the famous posts of Ticonderoga and Crown-Point. These are of primary
necessity to any power which contends for the possession of the adjacent country, for
they afford the most convenient stand either for its annoyance or defence. In the
opinion of some American officers, Crown-Point to which the army on the evacuation
of Canada had retreated, was the most proper place for erecting works of defence, but
it was otherwise determined, by the council convened, on this occasion. It was also by
their advice resolved, to move lower down, and to make the principal work on the
strong ground east of Ticonderoga, and especially by every means to endeavour to
maintain a naval superiority in Lake Champlain. In conformity to these resolutions
general Gates with about 12,000 men, which collected in the course of the summer,
was fixed in command of Ticonderoga, and a fleet was constructed at Skenesborough.
This was carried on with so much rapidity, that in a short time      August 22
there were afloat, in Lake Champlain, one sloop, three
schooners, and six gondolas, carrying in the whole 58 guns, 86 swivels, and 440 men.



PLL v6.0 (generated September, 2011)       198                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0695
             Online Library of Liberty: The History of the American Revolution, vol. 1



Six other vessels were also nearly ready for launching at the same time. The fleet was
put under the command of general Arnold, and he was instructed by general Gates, to
proceed beyond Crown-Point, down Lake Champlain, to the Split Rock; but most
peremptorily restrained from advancing any farther, as security against an
apprehended invasion was the ultimate end of the armament.

The expulsion of the American invaders from Canada, was but a part of the British
designs in that quarter. They urged the pursuit no farther than St. John’s, but indulged
the hope of being soon in a condition for passing the lakes, and penetrating through
the country to Albany, so as to form a communication with New-York. The objects
they had in view were great, and the obstacles in the way of their accomplishment
equally so. [277]
Before they could advance with any prospect of success, a fleet 1776
superior to that of the Americans on the lakes, was to be
constructed. The materials of some large vessels were, for this purpose, brought from
England, but their transportation, and the labour necessary to put them together
required both time and patience. The spirit of the British commanders rose in
proportion to the difficulties which were to be encountered. Nevertheless it was so
late as the month of October, before their fleet was prepared to face the American
naval force, on Lake Champlain. The former consisted of the ship Inflexible,
mounting 18 twelve pounders, which was so expeditiously constructed, that she sailed
from St. John’s 28 days after laying her keel. One schooner mounting 14 and another
12 six pounders. A flat bottomed radeau carrying six 24 and six 12 pounders, besides
howitzers, and a gondola with seven nine pounders. There were also twenty smaller
vessels with brass field pieces, from 9 to 24 pounders, or with howitzers. Some long
boats were furnished in the same manner. An equal number of large boats acted as
tenders. Besides these vessels of war, there was a vast number destined for the
transportation of the army, its stores, artillery, baggage and provisions. The whole was
put under the command of captain Pringle. The naval force of the Americans, from
the deficiency of means, was far short of what was brought against them. Their
principal armed vessel was a schooner, which mounted only 12 six and four pounders,
and their whole fleet in addition to this, consisted of only fifteen vessels of inferior
force.

No one step could be taken towards accomplishing the designs of the British, on the
northern frontiers of New-York, till they had the command of Lake Champlain.
With this view their fleet proceeded up the lake, and engaged the Oct. 11
Americans. The wind was so unfavorable to the British, that their
ship Inflexible, and some other vessel of force, could not be brought to action. This
lessened the inequality between the contending fleets so much, that the principal
damage sustained by the Americans, was the loss of a schooner and gondola.
At the [278] approach of night the action was discontinued. The 1776
vanquished took the advantage, which the darkness afforded to
make their escape. This was effected by general Arnold, with great judgment and
ability. By the next morning the whole fleet under his command was out of sight. The
British pursued with all the sail they could croud. The wind having become more
favorable, they overtook the Americans, and brought them to action near Crown-
Point.



PLL v6.0 (generated September, 2011)       199                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0696
             Online Library of Liberty: The History of the American Revolution, vol. 1



A smart engagement ensued and was well supported on both              Oct. 13
sides for about two hours. Some of the American vessels which
were most ahead escaped to Ticonderoga. Two gallies and five gondolas remained
and resisted an unequal force, with a spirit approaching to desperation. One of the
gallies struck and was taken. General Arnold, though he knew that to escape was
impossible, and to resist unavailing, yet instead of surrendering, determined that his
people should not become prisoners, nor his vessels a re-inforcement to the British.
This spirited resolution was executed with a judgment, equal to the boldness, with
which it had been adopted. He ran the Congress galley, on board of which he was,
together with the five gondolas on shore, in such a position, as enabled him to land his
men and blow up the vessels. In the execution of this perilous enterprise, he paid a
romantic attention to a point of honour. He did not quit his own galley till she was in
flames, lest the British should board her, and strike his flag. The result of this action,
though unfavorable to the Americans, raised the reputation of general Arnold, higher
than ever. In addition to the fame of a brave soldier, he acquired that of an able sea
officer.

The American naval force being nearly destroyed, the British had undisputed
possession of Lake Champlain. On this event a few continental troops which had been
at Crown-Point, retired to their main body at Ticonderoga. General Carleton took
possession of the ground from which they had retreated, and was there soon joined by
his army. He sent out several reconnoitering parties, and at one time pushed forward a
strong detachment on both sides of the lake, which approached near [279] to
Ticonderoga.
Some British vessels appeared at the same time, within cannon       1776
shot of the American works, at that place. It is probable he had it
in contemplation, if circumstances favoured to reduce the post, and that the apparent
strength of the works, restrained him from making the attempt, and induced his return
to Canada.

Such was the termination of the northern campaign in 1776. Though after the
surrender of Montreal evacuations, defeats, and retreats, had almost uninterruptedly
been the portion of the Americans, yet with respect to the great object of defence on
the one side, and of conquest on the other, a whole campaign was gained to them, and
lost to their adversaries.

The British had cleared Canada of its invaders, and destroyed the American fleet on
the lakes, yet from impediments thrown in their way, they failed in their ulterior
designs. The delays contrived by general Gates, retarded the British for so great a part
of the summer, that by the time they had reached Ticonderoga, their retreat on account
of the approaching winter, became immediately necessary. On the part of the
Americans, some men, and a few armed vessels were lost, but time was gained, their
army saved, and the frontier of the adjacent states secured from a projected invasion.
On the part of the British, the object of a campaign, in which 13,000 men were
employed, and near a million of money expended, was rendered in a great measure
abortive.




PLL v6.0 (generated September, 2011)       200                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0697
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER XII

The Proceedings Of Parliament, Against The Colonies, 1775–6.
Operations In South-Carolina, New-York, And New-Jersey.
The operations carried on against the united colonies, in the year 1775, were adapted
to cases of criminal combination among subjects not in arms. The military
arrangements for that year, were therefore made on the idea of a trifling addition to a
peace establishment. [280]
It was either not known, that a majority of the Americans had        1776
determined to resist the power of Great-Britain, rather than
submit to the late coercive laws, or it was not believed that they had spirit sufficient to
act in conformity to that determination. The propensity in human nature, to believe
that to be true, which is wished to be so, had deceived the royal servants in America,
and the British ministry in England, so far as to induce their general belief, that a
determined spirit on the part of government, and a few thousand troops to support that
determination, would easily compose the troubles in America. Their military
operations in the year 1775, were therefore calculated on the small scale of
strengthening the civil power, and not on the large one of resisting an organised army.
Though it had been declared by parliament in February, 1775, that a rebellion existed
in Massachusetts, yet it was not believed that the colonists would dare to abet their
opposition by an armed force. The resistance made by the militia at Lexington, the
consequent military arrangements adopted, first by Massachusetts, and afterwards by
Congress, together with the defence of Bunker’s-hill, all conspired to prove that the
Americans were far from being contemptible adversaries. The nation finding itself, by
a fatal progression of the unhappy dispute, involved in a civil war, was roused to
recollection. Though several corporate bodies, and sundry distinguished individuals in
Great-Britain, were opposed to coercive measures, yet there was a majority for
proceeding. The pride of the nation was interested in humbling the colonists, who had
dared to resist the power which had lately triumphed over the combined force of
France and Spain. The prospect of freeing their own estates from a part of the heavy
taxes charged thereon, induced numbers of the landed gentlemen in Great-Britain to
support the same measures. They conceived the coercion of the colonies to be the
most direct mode of securing their contribution towards sinking the national debt.
Influenced by these opinions, such not only justified the adoption 1775
of rigorous measures, but chearfully consented to present
additional taxes with the same spirit [281] which induces litigants in private life to
advance money for forwarding a lawsuit, from the termination of which great profits
are expected. Lord North, the prime minister of England, finding himself supported
by so many powerful interests, was encouraged to proceed. He had already subdued a
powerful party in the city of London, and triumphed over the East-India company.
The submission of the colonies was only wanting to complete the glory of his
administration. Previous success emboldened him to attempt the arduous business. He
flattered himself that the accomplishment of it would, not only restore peace to the




PLL v6.0 (generated September, 2011)       201                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0698
             Online Library of Liberty: The History of the American Revolution, vol. 1



empire, but give a brilliancy to his name, far exceeding that of any of his
predecessors.

Such was the temper of a great part of the nation, and such the ambitious views of its
prime minister, when the parliament was convened, on the 24th of October 1775. In
the speech from the throne great complaints were made of the leaders in the colonies,
who were said by their misrepresentatives to have infused into the minds of the
deluded multitude opinions, repugnant to their constitutional subordination, and
afterwards to have proceeded to the commencement of hostilities, and the usurpation
of the whole powers of government. His majesty also charged his subjects in America
with “meaning only to amuse by vague expressions of attachment to the Parent State,
while they were preparing for a general revolt.” And he farther asserted “that the
rebellious war now levied by them was become more general, and manifestly carried
on for the purpose of establishing an independent empire, and that it was become the
art of wisdom, and in its effects, of clemency to put a speedy end to these disorders,
by the most decisive exertions.”

Information was also given, that “the most friendly offers of foreign assistance had
been received, and that his majesty’s electoral troops were sent to the garrison of
Gibraltar and Port Mahon, in order that a large number of the established forces of the
kingdom might be applied to the maintenance of its authority.”
The severity of these assertions was mitigated by a declaration, 1775
“that when the unhappy and deluded multitude against [282]
whom this force should be directed, would become sensible of their error, his majesty
would be ready to receive the misled with tenderness and mercy,” “and that to prevent
inconveniences, he should give authority to certain persons on the spot, to grant
general or particular pardons and indemnities to such as should be disposed to return
to their allegiance.” The sentiments expressed in this speech and the heavy charges
therein laid against the colonists, were re-echoed in addresses to the king from both
houses of parliament, but not without a spirited protest in the house of lords. In this,
nineteen dissenting members asserted the American war to be “unjust and impolitic in
its principles, and fatal in its consequences.” They also declared, that they could not
consent to an address, “which might deceive his majesty and the public into a belief of
the confidence of their house in the present ministers, who had disgraced parliament,
deceived the nation—lost the colonies, and involved them in a civil war against their
clearest interests, and upon the most unjustifiable grounds wantonly spilling the blood
of thousands of their fellow subjects.”

The sanction of parliament being obtained for a vigorous prosecution of the American
war, estimates for the public service, were agreed to on the idea of operating against
the colonies as an hostile armed foreign power. To this end it was voted to employ
28,000 sea-men, and 55,900 land forces, and the sanction of authority was not long
after given to measures for engaging foreign mercenaries. No ministry had in any
preceding war exerted themselves more to prosecute military operations against alien
enemies, than the present to make the ensuing campaign decisive of the dispute
between the Mother Country and the colonies.
One legislative act was still wanting to give full efficacy to the   Nov. 20, 1775
intended prosecution of hostilities. This was brought into



PLL v6.0 (generated September, 2011)       202                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0699
             Online Library of Liberty: The History of the American Revolution, vol. 1



parliament in a bill interdicting all trade and intercourse with the thirteen united
colonies. By it all property of Americans, whether of ships or goods, on the high seas,
or in harbour, was declared “to be forfeited to the captors, being the officers and
crews of his majesty’s ships of war.” It farther enacted [283] “that the masters, crews
and other persons found on board captured American vessels, should be entered on
board his majesty’s vessels of war, and there considered to be in his majesty’s service
to all intents and purposes, as if they had entered of their own accord.” This bill also
authorised the crown to appoint commissioners, who over and above granting pardons
to individuals were empowered to “enquire into general and particular grievances, and
to determine whether any colony or part of a colony was returned to that state of
obedience, which might entitle it to be received within the king’s peace and
protection.” In that case upon a declaration from the commissioners “the restrictions
of the proposed law were to cease.”

It was said in favour of this bill,

that as the Americans were already in a state of war, it became necessary that
hostilities should be carried on against them, as was usual against alien enemies. That
the more vigorously and extensively military operations were prosecuted, the sooner
would peace and order be restored. That as the commissioners went out with the
sword in one hand, and terms of conciliation in the other, it was in the power of the
colonists to prevent the infliction of any real or apparent severities, in the proposed
statute.

In opposition to it, it was said, “that treating the Americans as a foreign nation, was
chalking out the way for their independence.” One member observed, that as the
indiscriminate rapine of property authorised by the bill, would oblige the colonists to
coalesce as one man, its title ought to be “A bill for carrying more effectually into
execution the resolves of Congress.” The clause for vesting the property of the
seizures in the captors, was reprobated as tending to extinguish in the breasts of
seamen the principles of patriotism—of national pride and glory, and to substitute in
their room habits of cruelty, of piracy and robbery. But of all parts of this bill none
was so severely condemned as that clause by which persons taken on board the
American vessels, were indiscriminately compelled to serve as common sailors in
British ships of war. This was said to be “a refinement of [284] tyranny worse than
death.”
It was also said, “That no man could be despoiled of his goods as 1776
a foreign enemy, and at the same time obliged to serve as a
citizen, and that compelling captives to bear arms against their families, kindred,
friends and country—and after being plundered themselves to become accomplices in
plundering their brethren, was unexampled, except among pirates, the outlaws and
enemies of human society.” To all these high charges the ministry replied, “that the
measure was an act of grace and favour, for” said they, “the crews of American
vessels, instead of being put to death, the legal punishment of their demerits, as
traitors and rebels, are by this law to be rated on the king’s books, and treated as if
they were on the same footing with a great body of his most useful and faithful
subjects.” It was also said, “that their pay and emoluments in the service of their




PLL v6.0 (generated September, 2011)       203                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0700
             Online Library of Liberty: The History of the American Revolution, vol. 1



lawful sovereign would be a compensation for all scruples that might arise from the
supposed violation of their principles.”

In the progress of the debates on this bill, lord Mansfield declared, “that the questions
of original right and wrong were no longer to be considered—that they were engaged
in a war, and must use their utmost efforts to obtain the ends proposed by it, that they
must either fight or be pursued, and that the justice of the cause must give way to their
present situation.” Perhaps no speech in or out of parliament operated more
extensively on the irritated minds of the colonists than this one.

The great abilities and profound legal knowledge of lord Mansfield were both known
and admired in America. That this illustrious oracle of law should declare from the
seat of legislation, that the justice of the cause was no longer to be regarded, excited
the astonishment, and cemented the union of the colonists. “Great-Britain, said they,
has commenced war against us for maintaining our constitutional liberties, and her
lawgivers now declare they must proceed without any retrospect to the merits of the
original ground of dispute. Our peace and happiness must be sacrificed to British
honour and consistency, in their continuing to prosecute [285] an unjust invasion of
our rights.”
A number of lords, as usual, entered a spirited protest against the Dec. 21, 1775
bill, but it was carried by a great majority in both houses of
parliament, and soon after received the royal assent.

This law arrived in the colonies in March 1776. The effects resulting from it were
such as had been predicted by its opposers. It not only united the colonies in resisting
Great-Britain, but produced a favorable opinion of independence in the minds of
thousands, who previously reprobated that measure. It was considered from New-
Hampshire to Georgia, as a legal discharge from allegiance to their native sovereign.
What was wanting to produce a decided majority of the party for breaking off all
connexion with Great-Britain, was speedily obtained from the irritation excited by the
hiring of foreign troops to fight against the colonists. This measure was nearly
coincident with the ratification of the prohibitory law just mentioned, and intelligence
of both arrived in the colonies about the same time.

The treaties which had been lately concluded with the Landgrave of Hesse Cassel, the
duke of Brunswic, and the hereditary prince of Hesse Cassel for hiring their troops to
the king of Great-Britain, to be employed in the American service being laid before
the house of commons, a motion was made thereon for referring them to the
committee of supply.
This occasioned a very interesting debate on the propriety of        Feb. 29, 1776
employing foreign troops against the Americans. The measure
was supported on the necessity of prosecuting the war, and the impracticability of
raising a sufficient number of domestic levies. It was also urged “that foreign troops
inspired with the military maxims, and ideas of implicit submission, would be less apt
to be biassed by that false lenity, which native soldiers might indulge, at the expence
of national interest.” It was said,




PLL v6.0 (generated September, 2011)       204                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0701
             Online Library of Liberty: The History of the American Revolution, vol. 1



Are we to sit still and suffer an unprovoked rebellion to terminate in the formation of
an independent hostile empire? Are we to suffer our colonies, the object of the great
national expence, and of two bloody wars to be lost forever to us, and given away to
strangers from a scruple of [286]
employing foreign troops to preserve our just rights, over           1775
colonies for which we have paid so dear a purchase? As the
Americans by refusing the obedience and taxes of subjects, deny themselves to be a
part of the British empire, and make themselves foreigners, they cannot complain that
foreigners are employed against them.

On the other side the measure was severely condemned. The necessity of the war was
denied, and the nation was represented as disgraced by applying to the petty princes
of Germany, for succours against her own rebellious subjects. The tendency of the
example to induce the Americans to form alliances with foreign powers, was strongly
urged. It was said,

hitherto the colonists have ventured to commit themselves singly in this arduous
contest, without having recourse to foreign aid, but it is not to be doubted, that in
future they will think themselves fully justified both by our example, and the laws of
self preservation, to engage foreigners to assist them in opposing those mercenaries,
whom we are about to transport for their destruction. Nor is it doubtful that in case of
their application, European powers of a rank far superior to that of those petty princes,
to whom we have so abjectly sued for aid, will consider themselves to be equally
entitled to interfere in the quarrel between us and our colonies.

The supposition of the Americans receiving aid from France or Spain, was on this and
several other occasions ridiculed, on the idea that these powers would not dare to set
to their own colonies the dangerous example of encouraging those of Great-Britain, in
opposing their sovereign. It was also supposed, that they would be influenced by
considerations of future danger to their American possessions, from the establishment
of an independent empire in their vicinity.

In this session of parliament between the 26th of October, 1775, and the 23d, of May
1776, the ultimate plan for reducing the colonies was completely fixed. The
Americans were declared out of the royal protection, and 16,000 foreign mercenaries,
employed by national authority, to effect their subjugation.
These measures [287] induced Congress in the following             1776
summer to declare themselves independent, and to seek for
foreign aid: Events which shall be hereafter more fully explained.

Parliamentary sanction for carrying on the war against the colonists, as against alien
enemies being obtained, it became necessary to fix on a commander of the royal
forces to be employed on this occasion. This as a matter of right was, in the first
instance, offered to general Oglethorpe, as being the first on the list of general
officers. To the surprise of the minister that respectable veteran, readily accepted the
command, on condition of his being properly supported. A numerous well appointed
army and a powerful fleet were promised him, to which he replied, “I will undertake
the business without a man or a ship of war, provided you will authorise me to assure



PLL v6.0 (generated September, 2011)       205                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0702
             Online Library of Liberty: The History of the American Revolution, vol. 1



the colonists on my arrival among them, that you will do them justice.” He added
farther, “I know the people of America well, and am satisfied, that his majesty has not
in any part of his dominions, more obedient, or more loyal subjects. You may secure
their obedience by doing them justice, but you will never subdue them by force of
arms.” These opinions so favourable to the Americans, proved general Oglethorpe to
be an improper person for the purpose intended by the British ministry. He was
therefore passed over, and the command given to Sir William Howe.

It was resolved to open the campaign, with such a powerful force as “would look
down all opposition, and effectuate submission without bloodshed,” and to direct its
operations to the accomplishment of three objects. The first was the relief of Quebec,
and the recovery of Canada, which also included a subsequent invasion of the
northwestern frontiers of the adjacent provinces. The second was a strong impression
on some of the southern colonies. The third and principal, was to take possession of
New-York, with a force sufficiently powerful to keep possession of Hudson’s-River,
and form a line of communication with the royal army in Canada, or to over-run the
adjacent country.

The partial success of the first part of this plan, has been in the preceding chapter
explained. The execution [288] of the second part was committed to general Clinton,
and Sir Peter Parker. The former with a small force having called at New-York, and
also visited in Virginia lord Dunmore, the late royal governor of that colony, and
finding that nothing could be done at either place, proceeded to Cape-Fear-River. At
that place he issued a proclamation from on board the Pallas transport, offering free
pardon to all such as should lay down their arms, excepting Cornelius Hasnett, and
Robert Howe, but the recent defeat of the regulators and Highlanders, restrained even
their friends from paying any attention to this act of grace.

At Cape-Fear a junction was formed between Sir Henry Clinton, and Sir Peter Parker,
the latter of whom had sailed with his squadron directly from Europe. They concluded
to attempt the reduction of Charleston as being, of all places within the line of their
instructions, the object at which they could strike with the greatest prospect of
advantage. They had 2,800 land forces, which they hoped, with the co-operation of
their shipping, would be fully sufficient.

For some months past every exertion had been made to put the colony of South-
Carolina, and especially its capital Charleston, in a respectable posture of defence. In
subserviency to this view, works had been erected on Sullivan’s island, which is
situated so near the channel leading up to the town, as to be a convenient post for
annoying vessels approaching it.

Sir Peter Parker attacked the fort on that island, with two fifty gun ships, the Bristol
and Experiment, four frigates, the Active, Acteon, Solebay and Syron, each of 28
guns. The Sphynx of 20 guns, the Friendship armed vessel of 22 guns, Ranger sloop,
and Thunder bomb, each of 8 guns. On the fort were mounted 26 cannon, 26, 18 and 9
pounders. The attack commenced between ten and eleven in the forenoon, and was
continued for upwards of ten hours. The garrison consisting of 375 regulars and a few




PLL v6.0 (generated September, 2011)       206                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0703
             Online Library of Liberty: The History of the American Revolution, vol. 1



militia, under the command of colonel Moultrie, made a most gallant defence. They
fired deliberately, for the most part took [289] aim and seldom missed their object.
The ships were torn almost to pieces, and the killed and wounded 1776
on board exceeded 200 men. The loss of the garrison was only
ten men killed, and 22 wounded. The fort being built of palmetto, was little damaged.
The shot which struck it were ineffectually buried in its soft wood. General Clinton
had some time before the engagement, landed with a number of troops on Long-
Island, and it was expected that he would have co-operated with Sir Peter Parker, by
crossing over the narrow passage, which divides the two islands, and attacking the
fort in its unfinished rear; but the extreme danger to which he must unavoidably have
exposed his men, induced him to decline the perilous attempt. Colonel Thomson with
7 or 800 men was stationed at the east end of Sullivan’s island, to oppose their
crossing. No serious attempt was made to land either from the fleet, or the detachment
commanded by Sir Henry Clinton. The firing ceased in the evening, and soon after the
ships slipped their cables. Before morning they had retired about two miles from the
island. Within a few days more the troops re-embarked and the whole sailed from
New-York. The thanks of Congress were given to general Lee, who had been sent on
by Congress to take the command in Carolina, and also to colonels Moultrie and
Thomson, for their good conduct on this memorable day. In compliment to the
commanding officer the fort from that time was called Fort Moultrie.

During the engagement the inhabitants stood with arms in their hands at their
respective posts, prepared to receive the enemy wherever they might land. Impressed
with high ideas of British power and bravery, they were apprehensive that the fort
would be either silenced or passed, and that they should be called to immediate action.
They were cantoned in the various landing places near Charleston, and their
resolution was fixed to meet the invaders at the water’s edge, and dispute every inch
of ground, trusting the event to heaven.

By the repulse of this armament the southern states obtained a respite from the
calamities of war for two years and a half.
The defeat the British met with at Charleston, [290] seemed in       1776
some measure to counterbalance the unfavourable impression
made, by their subsequent successes, to the northward. Throughout the whole
summer, and till the close of the year, Congress had little else than the victory on
Sullivan’s island, to console them under the various evacuations, retreats, and defeats,
to which, as shall hereafter be related, their armies were obliged to submit in every
other part of the union. The event of the expedition contributed greatly to establish the
cause which it was intended to overset. In opposition to the bold assertions of some,
and the desponding fears of others, experience proved that America might effectually
resist a British fleet and army. Those, who from interested motives had abetted the
royal government, ashamed of their opposition to the struggles of an infant people for
their dearest rights, retired into obscurity.

The effects of this victory, in animating the Americans, were much greater than could
be warranted, by the circumstances of the action. As it was the first attack made by
the British navy, its unsuccessful issue inspired a confidence which a more exact
knowledge of military calculations would have corrected. The circumstance of its



PLL v6.0 (generated September, 2011)       207                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0704
             Online Library of Liberty: The History of the American Revolution, vol. 1



happening in the early part of the war, and in one of the weaker provinces, were
happily instrumental in dispelling the gloom which overshadowed the minds of many
of the colonists, on hearing of the powerful fleets and numerous armies which were
coming against them.

The command of the force which was designed to operate against New-York in this
campaign, was given to admiral lord Howe, and his brother Sir William, officers who,
as well from their personal characters, as the known bravery of their family, stood
high in the confidence of the British nation. To this service was allotted a very
powerful army, consisting of about 30,000 men. This force was far superior to any
thing that America had heretofore seen. The troops were amply provided with
artillery, military stores, and warlike materials of every kind, and were supported by a
numerous fleet. The admiral and general, in addition to their military powers, were
appointed commissioners for restoring peace to the colonies.

[291]
General Howe having in vain waited two months at Halifax for 1776
his brother, and the expected re-inforcements from England,
impatient of farther delays, sailed from that harbour, with the force which he had
previously commanded in Boston,
and directing his course towards New-York, arrived in the latter Jun. 10
end of June, off Sandy-Hook. Admiral lord Howe, with part of
the re-inforcement from England, arrived at Halifax, soon after his brother’s
departure.
Without dropping anchor he followed, and soon after joined him Jun. 12
near Staten-Island. The British general, on his approach, found
every part of New-York island, and the most exposed parts of Long-Island fortified
and well defended by artillery. About fifty British transports anchored near Staten-
Island, which had not been so much the object of attention. The inhabitants thereof,
either from fear, policy, or affection, expressed great joy on the arrival of the royal
forces. General Howe was there met by Tryon, late governor of the province, and by
several of the loyalists, who had taken refuge with him in an armed vessel. He was
also joined by about sixty persons from New-Jersey, and 200 of the inhabitants of
Staten-Island were embodied, as a royal militia. From these appearances, great hopes
were indulged that as soon as the army was in a condition to penetrate into the
country, and protect the loyalists, such numbers would flock to their standard as
would facilitate the attainment of the objects of the campaign.

On the fourth day after the British transports appeared off Sandy-Hook. Congress,
though fully informed of the numbers and appointment of the force about to be
employed against the colonies, ratified their famous declaration of independence. This
was publicly read to the American army, and received by them with unfeigned
acclamations of joy. Though it was well known, that Great-Britain had employed a
force of 55,000 men, to war upon the new-formed states, and that the continental
army was not near equal to half that number, and only engaged for a few months, and
that Congress was without any assurance of foreign aid, yet both the American [292]
officers and privates gave every evidence




PLL v6.0 (generated September, 2011)       208                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0705
             Online Library of Liberty: The History of the American Revolution, vol. 1



of their hearty approbation of the decree which severed the        1776
colonies from Great-Britain, and submitted to the decision of the
sword, whether they should be free states, or conquered provinces. Now, said they,
“we know the ground on which we stand. Now we are a nation. No more shall the
opprobrious term of rebel, with any appearance of justice, be applied to us. Should the
fortune of war throw us into the hands of our enemies, we may expect the treatment of
prisoners, and not the punishment of rebels. The prize for which we contend is of such
magnitude that we may freely risque our lives to obtain it.”

It had early occurred to general Washington, that the possession of New-York, would
be with the British a favourite object. Its central situation and contiguity to the ocean,
enabled them to carry with facility the war to any part of the sea coast. The possession
of it was rendered still more valuable by the ease with which it could be maintained.
Surrounded on all sides by water, it was defensible by a small number of British
ships, against adversaries whose whole navy consisted only of a few frigates.
Hudson’s river, being navigable for ships of the largest size to a great distance,
afforded an opportunity of severing the eastern from the more southern states, and of
preventing almost any communication between them.

From these well known advantages, it was presumed by the Americans, that the
British would make great exertions to effect the reduction of New-York. General Lee,
while the British were yet in possession of the capital of Massachusetts had been
detached from Cambridge, to put Long-Island and New-York into a posture of
defence. As the departure of the British from Boston became more certain, the
probability of their instantly going to New-York, increased the necessity of collecting
a force for its safety.
It had been therefore agreed in a council of war, that five         March 13
regiments, together with a rifle battalion should march without
delay to New-York, and that the states of New-York and New-Jersey should be
requested to furnish the former two thousand, and the [293] latter one thousand men
for its immediate defence.
General Washington soon followed, and early in April fixed his 1776
head quarters in that city. A new distribution of the American
army took place. Part was left in Massachusetts. Between two and three thousand
were ordered to Canada: But the greater part rendezvoused at New-York.

Experience had taught the Americans the difficulty of attacking an army, after it had
effected a lodgment. They therefore made strenuous exertions to prevent the British
from enjoying the advantages in New-York, which had resulted from their having
been permitted to land and fortify themselves in Boston. The sudden commencement
of hostilities in Massachusetts, together with the previous undisturbed landing of the
royal army, allowed no time for deliberating on a system of war. A change of
circumstances indicated the propriety of fixing on a plan for conducting the defence
of the new formed states. On this occasion general Washington, after much thought,
determined on a war of posts. This mode of conducting military operations gave
confidence to the Americans, and besides, it both retarded and alarmed their
adversaries. The soldiers in the American army were new levies, and had not yet
learned to stand uncovered, before the instruments of death. Habituating them to the



PLL v6.0 (generated September, 2011)       209                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0706
             Online Library of Liberty: The History of the American Revolution, vol. 1



sound of fire arms, while they were sheltered from danger, was one step towards
inspiring them with a portion of mechanical courage. The British remembered
Bunker’s-hill, and had no small reverence for even slight fortifications, when
defended by freemen. From views of this kind, works were erected in and about New-
York, on Long Island, and the heights of Haerlem. These, besides batteries, were field
redoubts, formed of earth with a parapet and ditch. The former were sometimes
fraised, and the latter palisadoed, but they were in no instance formed to sustain a
siege. Slight as they were, the campaign was nearly wasted away before they were so
far reduced, as to permit the royal army to penetrate into the country.

[294]
The war having taken a more important turn than in the               1776
preceding year had been foreseen, Congress at the opening of the
campaign, found themselves distitute of a force sufficient for their defence. They
therefore in June determined on a plan to reinforce their continental army by bringing
into the field, a new species of troops, that would be more permanent than the
common militia, and yet more easily raised than regulars. With this view they
instituted a flying camp, to consist of an intermediate corps, between regular soldiers
and militia.
Ten thousand men were called for from the states of                  June 3
Pennsylvania, Maryland, and Delaware, to be in constant service
to the first day of the ensuing December. Congress at the same time called for 13,800
of the common militia from Massachusetts, Connecticut, New-York, and New-Jersey.
The men for forming the flying camp were generally procured, but there were great
deficiencies of the militia, and many of those who obeyed their country’s call, so far
as to turn out, manifested a reluctance to submit to the necessary discipline of camps.

The difficulty of providing the troops with arms while before Boston, was exceeded
by the superior difficulty of supplying them, in their new position. By the returns of
the garrison at fort Montgomery, in the Highlands in April, it appeared that there were
208 privates, and only forty one guns fit for use. In the garrison at fort Constitution,
there were 136 men, and only 68 guns fit for use. Flints were also much wanted. Lead
would have been equally deficient, had not a supply for the musquetry been obtained
by stripping dwelling houses.

The uncertainty of the place, where the British would commence their operations,
added much to the imbarrassment of general Washington. Not only each colony, but
each seaport town, supposed itself to be the object of the British, and was ardent in its
supplications, to the commander in chief for his puculiar attention. The people of
Massachusetts were strongly impressed with an idea, that the evacuation of Boston
was only a feint, and that the British army would soon return.
They were for that reason very desirous, that the continental         1776
troops should not be withdrawn [295] from their state. The
inhabitants of Rhode-Island urged in a long petition, that their maritime situation
exposed them to uncommon danger, while their great exertions in fitting out armed
vessels, had deprived them of many of their citizens. They therefore prayed for a body
of continental soldiers, to be stationed for their constant and peculiar defence. So
various were the applications for troops, so numerous the calls for arms, that a



PLL v6.0 (generated September, 2011)       210                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0707
             Online Library of Liberty: The History of the American Revolution, vol. 1



decided conduct became necessary to prevent the feeble American force, and the
deficient stock of public arms from being divided and subdivided, so as to be unequal
to the proper defence of any one place.

In this crisis of particular danger, the people of New-York acted with spirit. Though
they knew they were to receive the first impression of the British army, yet their
convention resolved, “that all persons residing within the state of New-York, and
claiming protection from its laws, owed it allegiance, and that any person owing it
allegiance and levying war against the state, or being an adherent to the king of Great-
Britain, should be deemed guilty of treason and suffer death.” They also resolved
[“]that one fourth of the militia of West-Chester, Dutchess and Orange counties,
should be forthwith drawn out for the defence of the liberties, property, wives and
children, of the good people of the state, to be continued in service till the last day of
December,” and, “that as the inhabitants of King’s county, had determined not to
oppose the enemy, a committee should be appointed to enquire into the authenticity of
these reports, and to disarm and secure the disaffected. To remove or destroy the stock
of grain, and if necessary to lay the whole country waste.”

The two royal commissioners, admiral and general Howe, thought proper, before they
commenced their military operations, to try what might be done in their civil capacity,
towards effecting a re-union between Great-Britain and the colonies. It was one of the
first acts of lord Howe, to send on shore a circular letter to several of the royal
governors in America, informing them of the late act of parliament,
“for restoring peace to the colonies, [296] and granting pardon to 1776
such as should deserve mercy,” and desiring them to publish a
declaration which accompanied the same. In this he informed the colonists of the
power with which his brother and he were intrusted “of granting general or particular
pardons to all those who though they had deviated from their allegiance, were willing
to return to their duty,” and of declaring “any colony, province, county or town, port,
district or place to be at the peace of his majesty.” Congress, impressed with a belief,
that the proposals of the commissioners, instead of disuniting the people, would have
a contrary effect, ordered them to be speedily published in the several American
news-papers. Had a redress of grievances been at this late hour offered, though the
honour of the states was involved in supporting their late declaration of independence,
yet the love of peace, and the bias of great numbers to their Parent State, would in all
probability have made a powerful party for rescinding the act of separation, and for
re-uniting with Great-Britain. But when it appeared that the power of the royal
commissioners was little more than to grant pardons, Congress appealed to the good
sense of the people, for the necessity of adhering to the act of independence. The
resolution for publishing the circular letter, and the declaration of the royal
commissioners, assigned as a reason thereof,

that the good people of the United States may be informed of what nature are the
commissioners, and what the terms, with expectation of which the insidious court of
Great-Britain had endeavoured to amuse and disarm them, and that the few who still
remain suspended by a hope, founded either in the justice or moderation of their late
king, may now at length be convinced that the valour alone of their country is to save
its liberties.



PLL v6.0 (generated September, 2011)       211                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0708
             Online Library of Liberty: The History of the American Revolution, vol. 1



About the same time flags were sent ashore by lord Howe, with a letter directed to
George Washington, Esq. which he refused to receive as not being addressed to him
with the title due to his rank.
In his letter to Congress on this subject, he wrote as follows, “I  1776
would not on any occasion sacrifice essentials to punctilio, but in
this instance I deemed it a duty to my country and appointment, to insist [297] on that
respect, which in any other than a public view, I would willingly have waved.
“Congress applauded his conduct in a public resolution, and at the same time directed
[“]that no letter or message should be received on any occasion whatever, from the
enemy, by the commander in chief, or others the commanders of the American army,
but such as were directed to them in the characters they severally sustained.”

Some time after, adjutant general Patterson was sent to New-York, by general Howe,
with a letter addressed to George Washington, &c. &c. &c. On an interview the
adjutant general, after expressing his high esteem for the person and character of the
American general, and declaring, that it was not intended to derogate from the respect
due to his rank, expressed his hopes, that the et ceteras would remove the
impediments to their correspondence. General Washington replied, “That a letter
directed to any person in a public character, should have some description of it,
otherwise it would appear a mere private letter. That it was true the et ceteras implied
every thing, but they also implied any thing, and that he should therefore decline the
receiving any letter directed to him as a private person, when it related to his public
station.[”] A long conference ensued, in which the adjutant general observed, that “the
commissioners were armed with great powers, and would be very happy in effecting
an accommodation.” He received for answer, “that from what appeared, their powers
were only to grant pardon, that they who had committed no fault, wanted no pardon.”
Soon after this interview, a letter from Howe, respecting prisoners, which was
properly addressed to Washington was received.

While the British, by their manifestoes and declarations, were endeavouring to
separate those who preferred a reconciliation with Great-Britain from those who were
the friends of independence, Congress, by a similiar policy, was attempting to detach
the foreigners, who had come with the royal troops from the service of his Britannic
majesty. Before hostilities had commenced, the following resolution was adopted and
circulated among those [298] on whom it was intended to operate.

Resolved, that these states will receive all such foreigners who      August 14
shall leave the armies of his Britannic majesty in America, and
shall chuse to become members of any of these states, and they shall be protected in
the free exercise of their respective religions, and be invested with the rights,
privileges and immunities of natives, as established by the laws of these states, and
moreover, that this congress will provide for every such person, fifty acres of
unappropriated lands in some of these states, to be held by him and his heirs, as
absolute property.

The numbers which were prepared to oppose the British, when they should
disembark, made them for some time cautious of proceeding to their projected land




PLL v6.0 (generated September, 2011)       212                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0709
             Online Library of Liberty: The History of the American Revolution, vol. 1



operations, but the superiority of their navy enabled them to go by water,
whithersoever they pleased.

A British forty gun ship, with some smaller vessels, sailed up       July 12
North-River, without receiving any damage of consequence,
though fired upon from the batteries of New-York, Paules-Hook, Red-Bank, and
Governor’s Island. An attempt was made, not long after, with two fire ships, to
destroy the British vessels in the North-River, but without effecting any thing more
than the burning of a tender. They were also attacked with row gallies, but to little
purpose. After some time the Phoenix and Rose men of war, came down the river, and
joined the fleet. Every effort of the Americans from their batteries on land, as well as
their exertions on the water, proved ineffectual. The British ships passed with less loss
than was generally expected, but nevertheless the damage they received was such as
deterred them from frequently repeating the experiment. In two or three instances they
ascended the North-River, and in one or two the East-River, but those which sailed up
the former, speedily returned, and by their return, a free communication was opened
through the upper part of the state.

The American army in and near New-York amounted to 17,225 men. These were
mostly new troops, and were divided in many small and unconnected posts, some of
which were fifteen miles removed from others.
The [299] British force before New-York was increasing by         1776
frequent successive arrivals from Halifax, South-Carolina,
Florida, the West-Indies and Europe. But so many unforeseen delays had taken place,
that the month of August was far advanced, before they were in a condition to open
the campaign.

When all things were ready, the British commanders resolved to make their first
attempt on Long-Island. This was preferred to New-York, as it abounded with those
supplies which their forces required.

The British landed without opposition, between two small towns, Utrecht and
Gravesend. The American works protected a small peninsula having Wallabout-Bay
to the left, and stretching over to Red-Hook on the right, and the East-River being in
their rear. General Sullivan, with a strong force, was encamped within these works at
Brooklyne. From the east-side of the narrows runs a ridge of hills covered with thick
wood, about five or six miles in length, which terminates near Jamaica. There were
three passes through these hills, one near the narrows, a second on the Flatbush road,
and a third on the Bedford road, and they are all defensible. These were the only roads
which could be passed from the southside of the hills to the American lines, except a
road which led round the easterly end of the hills to Jamaica. The Americans had 800
men on each of these roads, and colonel Miles was placed with his battalion of
riflemen, to guard the road from the south of the hills to Jamaica, and to watch the
motions of the British.

General de Heister, with his Hessians, took post at Flatbush, in    August 26
the evening. In the following night the greater part of the British
army, commanded by general Clinton, marched to gain the road leading round the



PLL v6.0 (generated September, 2011)       213                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0710
             Online Library of Liberty: The History of the American Revolution, vol. 1



easterly end of the hills to Jamaica, and to turn the left of the Americans. He arrived
about two hours before day, within half a mile of this road. One of his parties fell in
with a patrol of American officers, and took them all prisoners, which prevented the
early transmission of intelligence.
Upon the first appearance of day general Clinton advanced, and 1776
took possession of the heights over [300] which the road passed.
General Grant, with the left wing, advanced along the coast by the west road, near the
narrows; but this was intended chiefly as a feint.

The guard which was stationed at this road, fled without making any resistance. A few
of them were afterwards rallied, and lord Stirling advanced with 1500 men, and took
possession of a hill, about two miles from the American camp, and in front of general
Grant.

An attack was made very early in the morning by the Hessians           Aug. 27
from Flatbush, under general de Heister, and by general Grant on
the coast, and was well supported for a considerable time by both sides. The
Americans who opposed general de Heister were first informed of the approach of
general Clinton, who had come round on their left. They immediately began to retreat
to their camp, but were intercepted by the right wing under general Clinton, who got
into the rear of their left, and attacked them with his light infantry and dragoons,
while returning to their lines. They were driven back till they were met by the
Hessians. They were thus alternately chased and intercepted, between general de
Heister and general Clinton. Some of their regiments nevertheless found their way to
the camp. The Americans under lord Stirling, consisting of colonel Miles’ two
battalions, colonel Atlee’s, colonel Smallwood’s, and colonel Hatche’s, regiments,
who were engaged with general Grant, fought with great resolution for about six
hours. They were uninformed of the movements made by general Clinton, till some of
the troops under his command, had traversed the whole extent of country in their rear.
Their retreat was thus intercepted, but several notwithstanding, broke through and got
into the woods. Many threw themselves into the marsh, some were drowned, and
others perished in the mud, but a considerable number escaped by this way to their
lines.

The king’s troops displayed great valour throughout the whole day. The variety of the
ground occasioned a succession of small engagements, pursuits and slaughter, which
lasted for many hours.
British discipline in every instance, triumphed over the native  1776
valour of raw troops, [301] who had never been in action, and
whose officers were unacquainted with the stratagems of war.

The loss of the British and Hessians was about 450. The killed, wounded and
prisoners of the Americans, including those who were drowned or perished in the
woods or mud, considerably exceeded a thousand. Among the prisoners of the latter
were two of their general officers, Sullivan and lord Stirling. Three Colonels, 4
lieutenant colonels, 3 majors, 18 captains, 43 lieutenants, and 11 ensigns.
Smallwood’s regiment, the officers of which were young men of the best families in
the state of Maryland, sustained a loss of 259 men. The British after their victory were



PLL v6.0 (generated September, 2011)       214                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0711
             Online Library of Liberty: The History of the American Revolution, vol. 1



so impetuous, that it was with difficulty, they could be restrained from attacking the
American lines.

In the time of, and subsequent to the engagement, General Washington drew over to
Long-Island, the greatest part of his army. After he had collected his principal force
there, it was his wish and hope, that Sir William Howe, would attempt to storm the
works on the island. These though insufficient to stand a regular siege, were strong
enough to resist a coup de main. The rememberance of Bunker’s-hill, and a desire to
spare his men, restrained the British general from making an assault. On the contrary
he made demonstrations of proceeding by siege, and broke ground within three
hundred yards to the left at Putnam’s redoubt.
Though general Washington wished for an assault, yet being           Aug. 30
certain that his works would be untenable, when the British
batteries should be fully opened, he called a council of war, to consult on the
measures proper to be taken. It was then determined that the objects in view were in
no degree proportioned to the dangers to which, by a continuation on the island, they
would be exposed. Conformably to this opinion, dispositions were made for an
immediate retreat. This commenced soon after it was dark from two points, the upper
and lower ferries, on East river. General M‘Dougal, regulated the embarkation at one,
and colonel Knox at the other.
The intention of evacuating the island, had been so prudently        1776
concealed [302] from the Americans, that they knew not whither
they were going, but supposed to attack the enemy. The field artillery, tents, baggage,
and about 9000 men were conveyed to the city of New-York over East River, more
than a mile wide, in less than 13 hours, and without the knowledge of the British,
though not six hundred yards distant. Providence, in a remarkable manner favoured
the retreating army. For some time after the Americans began to cross the state of the
tide, and a strong north-east wind made it impossible for them to make use of their
sail boats, and their whole number of row boats was insufficient for completing the
business, in the course of the night. But about eleven o’clock, the wind died away,
and soon after sprung up at south-east, and blew fresh, which rendered the sail boats
of use, and at the same time made the passage from the island to the city, direct, easy
and expeditious. Towards morning an extreme thick fog came up, which hovered over
Long-Island, and by concealing the Americans, enabled them to complete their retreat
without interruption, though the day had begun to dawn some time before it was
finished. By a mistake in the transmission of orders, the American lines were
evacuated for about three quarters of an hour, before the last embarkation took place,
but the British though so near, that their working parties could be distinctly heard,
being enveloped in the fog knew nothing of the matter. The lines were repossessed
and held till six o’clock in the morning, when every thing except some heavy cannon
was removed. General Mifflin, who commanded the rear guard left the lines, and
under the cover of the fog got off safe. In about half an hour the fog cleared away, and
the British entered the works which had been just relinquished. Had the wind not
shifted, the half of the American army could not have crossed, and even as it was, if
the fog had not concealed their rear, it must have been discovered, and could hardly
have escaped. General Sullivan, who was taken prisoner on Long-Island, was
immediately sent on parole, with the following verbal message from lord Howe to
Congress,



PLL v6.0 (generated September, 2011)       215                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0712
             Online Library of Liberty: The History of the American Revolution, vol. 1



that though he could not at present treat [303] with them in that 1776
character, yet he was very desirous of having a conference with
some of the members, whom he would consider as private gentlemen; that he with his
brother the general, had full powers to compromise the dispute between Great-Britain
and America, upon terms advantageous to both—that he wished a compact might be
settled, at a time when no decisive blow was struck, and neither party could say it was
compelled to enter into such agreement. That were they disposed to treat, many things
which they had not yet asked, might and ought to be granted, and that if upon
conference they found any probable ground of accommodation, the authority of
Congress would be afterwards acknowledged to render the treaty complete.

Three days after this message was received, general Sullivan was requested to inform
lord Howe,

that Congress being the representatives of the free and independent states of America,
they cannot with propriety send any of their members to confer with his lordship in
their private characters, but that ever desirous of establishing peace on reasonable
terms, they will send a committee of their body, to know whether he has any authority
to treat with persons authorised by Congress, for that purpose, on behalf of America,
and what that authority is; and to hear such propositions as he shall think fit to make
respecting the same.

They elected Dr. Franklin, John Adams, and Edward Rutledge their committee, for
this purpose. In a few days they met lord Howe on Staten-Island, and were received
with great politeness. On their return they made a report of their conference, which
they summed up by saying,

It did not appear to your committee that his lordship’s commission contained any
other authority than that expressed in the act of parliament—namely, that of granting
pardons, with such exceptions as the commissioners shall think proper to make, and
of declaring America, or any part of it, to be in the king’s peace, on submission: For
as to the power of enquiring into the state of America, which his lordship mentioned
to us, and of conferring and consulting with any persons the commissioners might
think proper,
and representing the result [304] of such conversation to the         1776
ministry, who, provided the colonies would subject themselves,
might after all, or might not, at their pleasure, make any alterations in the former
instructions to governors, or propose in parliament, any amendment of the acts
complained of, we apprehended any expectation from the effect of such a power,
would have been too uncertain and precarious, to be relied on by America, had she
still continued in her state of dependence.

Lord Howe, had ended the conference on his part, by expressing his regard for
America, and the extreme pain he would suffer in being obliged to distress those
whom he so much regarded. Dr. Franklin, thanked him for his regards, and assured
him, [“]that the Americans would shew their gratitude, by endeavouring to lessen as
much as possible, all pain he might feel on their account, by exerting their utmost
abilities, in taking good care of themselves.”



PLL v6.0 (generated September, 2011)       216                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0713
             Online Library of Liberty: The History of the American Revolution, vol. 1



The committee in every respect maintained the dignity of Congress. Their conduct
and sentiments were such as became their character. The friends to independence
rejoiced that nothing resulted from this interview, that might disunite the people.
Congress, trusting to the good sense of their countrymen, ordered the whole to be
printed for their information. All the states would have then rejoiced at less beneficial
terms than they obtained about seven years later. But Great-Britain counted on the
certainty of their absolute conquest, or unconditional submission. Her offers therefore
comported so little with the feelings of America, that they neither caused demur nor
disunion, among the new formed states.

The unsuccessful termination of the action on the 27th, led to consequences more
seriously alarming to the Americans, than the loss of their men. Their army was
universally dispirited. The militia ran off by companies. Their example infected the
regular regiments. The loose footing on which the militia came to camp, made it
hazardous to exercise over them that discipline, without which, an army is a mob. To
restrain one part of an army, while another claimed and exercised the right of doing as
they pleased, was no less impracticable than absurd.

[305]
A council of war, recommended to act on the defensive, and not 1776
to risque the army for the sake of New-York.
To retreat, subjected the commander in chief to reflections          Sept. 7
painful to bear, and yet impolitic to refute. To stand his ground,
and by suffering himself to be surrounded, to hazard the fate of America on one
decisive engagement, was contrary to every rational plan of defending the wide
extended states committed to his care. A middle line between abandoning and
defending was therefore for a short time adopted. The public stores were moved to
Dobbs’ ferry, about 26 miles from New-York. 12,000 men were ordered to the
northern extremity of New-York island, and 4500 to remain for the defence of the
city, while the remainder occupied the intermediate space, with orders, either to
support the city or Kingsbridge, as exigencies might require. Before the British
landed, it was impossible to tell what place would be first attacked. This made it
necessary to erect works for the defence of a variety of places, as well as of New-
York. Though every thing was abandoned when the crisis came that either the city
must be relinquished, or the army risqued for its defence, yet from the delays,
occasioned by the redoubts and other works, which had been erected on the idea of
making the defence of the states a war of posts, a whole campaign was lost to the
British, and saved to the Americans. The year began with hopes, that Great-Britain
would recede from her demands, and therefore every plan of defence was on a
temporary system. The declaration of independence, which the violence of Great-
Britain forced the colonies to adopt in July, though neither foreseen nor intended at
the commencement of the year, pointed out the necessity of organising an army, on
new terms, correspondent to the enlarged objects for which they had resolved to
contend.
Congress accordingly determined to raise 88 battalions, to serve Sep. 16
during the war. Under these circumstances to wear away the
campaign, with as little misfortune as possible, and thereby to gain time for raising a




PLL v6.0 (generated September, 2011)       217                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0714
             Online Library of Liberty: The History of the American Revolution, vol. 1



permanent army against the next year, was to the Americans a matter of the last
importance.
Though the commander in chief abandoned those works, [306]        1776
which had engrossed much time and attention yet the advantage
resulting from the delays they occasioned, far overbalanced the expence incurred by
their erection.

The same shortsighted politicians, who had before censured general Washington, for
his cautious conduct, in not storming the British lines at Boston, renewed their
clamors against him, for adopting this evacuating and retreating system. Supported by
a consciousness of his own integrity, and by a full conviction that these measures
were best calculated for securing the independence of America, he for the good of his
country, voluntarily subjected his fame to be overshadowed by a temporary cloud.

General Howe having prepared every thing for a descent on              Sep. 15
New-York island, began to land his men under cover of ships of
war, between Kepps’-bay and Turtle bay. A breast work had been erected in the
vicinity, and a party stationed in it to oppose the British, in case of their attempting to
land. But on the first appearance of danger, they ran off in confusion. The commander
in chief came up, and in vain attempted to rally them. Though the British in sight, did
not exceed sixty, he could not either by example, intreaty, or authority, prevail on a
superior force to stand their ground, and face that inconsiderable number. Such
dastardly conduct raised a tempest in the usually tranquil mind of general
Washington. Having embarked in the American cause from the purest principles, he
viewed with infinite concern this shameful behaviour, as threatening ruin to his
country. He recollected the many declarations of Congress, of the army, and of the
inhabitants, preferring liberty to life, and death to dishonour, and contrasted them with
their present scandalous flight. His soul was harrowed up with apprehensions that his
country would be conquered—her army disgraced, and her liberties destroyed. He
anticipated, in imagination, that the Americans would appear to posterity in the light
of high sounding boasters, who blustered when danger was at a distance, but shrunk at
the shadow of opposition. Extensive confiscations and numerous attainders presented,
themselves in full view to his agitated mind.
He saw, in imagination, new formed states, with [307] the means 1776
of defence in their hands, and the glorious prospects of liberty
before them, levelled to the dust, and such constitutions imposed on them as were
likely to crush the vigour of the human mind, while the unsuccessful issue of the
present struggle would for ages to come, deter posterity from the bold design of
asserting their rights. Impressed with these ideas he hazarded his person for some
considerable time in rear of his own men, and in front of the enemy with his horse’s
head towards the latter, as if in expectation, that by an honourable death he might
escape the infamy he dreaded from the dastardly conduct of troops on whom he could
place no dependance. His aids and the confidential friends around his person, by
indirect violence, compelled him to retire. In consequence of their address and
importunity, a life was saved for public service, which otherwise from a sense of
honour, and a gust of passion, seemed to be devoted to almost certain destruction.




PLL v6.0 (generated September, 2011)       218                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0715
             Online Library of Liberty: The History of the American Revolution, vol. 1



On the day after this shameful flight of part of the American army, a skirmish took
place between two battalions of light infantry and highlanders commanded by
brigadier Leslie, and some detachments from the American army, under the command
of lieutenant colonel Knowlton of Connecticut, and major Leitch of Virginia. The
colonel was killed and the major badly wounded. Their men behaved with great
bravery, and fairly beat their adversaries from the field. Most of these were the same
men, who had disgraced themselves the day before, by running away[;] struck with a
sense of shame for their late misbehaviour, they had offered themselves as volunteers,
and requested the commander in chief to give them an opportunity to retrieve their
honour. Their good conduct, at this second engagement, proved an antidote to the
poison of their example on the preceding day. It demonstrated that the Americans
only wanted resolution and good officers to be on a footing with the British, and
inspired them with hopes that a little more experience would enable them to assume,
not only the name and garb, but the spirit and firmness of soldiers.

The Americans having evacuated the city of New-York, [308] a brigade of the British
army marched into it.
They had been but a few days in possession, when a dreadful            1776
fire, most probably occasioned by the disorderly conduct of some
British sailors, who had been permitted to regale themselves on shore, broke out, and
consumed about a thousand houses. Dry weather, and a brisk wind, spread the flames
to such an extent, that had it not been for great exertions of the troops and sailors, the
whole city must have shared the same fate. After the Americans had evacuated New-
York, they retired to the north end of the island, on which that city is erected. In about
four weeks general Howe began to execute a plan for cutting off general
Washington’s communication with the eastern states, and enclosing him so as to
compel a general engagement on the island. With this view, the greater part of the
royal army passed through Hellgate, entered the sound, and landed on Frog’s neck, in
West-Chester county.
Two days after they made this movement, general Lee arrived            Oct. 12
from his late successful command to the southward.
He found that there was a prevailing disposition among the             Oct. 14
officers in the American army for remaining on New-York
island.
A council of war was called, in which general Lee gave such            Oct. 16
convincing reasons for quitting it, that they resolved immediately
to withdraw the bulk of the army. He also pressed the expediency of evacuating Fort
Washington, but in this he was opposed by general Greene, who argued that the
possession of that post would divert a large body of the enemy, from joining their
main force, and in conjunction with Fort Lee, would be of great use in covering the
transportation of provisions and stores up the North-River, for the service of the
American troops. He added farther, that the garrison could be brought off at any time,
by boats from the Jersey side of the river. His opinion prevailed. Though the system
of evacuating and retreating was in general adopted, an exception was made in favour
of Fort Washington, and near 3000 men were assigned for its defence.

                                                                             Oct. 18




PLL v6.0 (generated September, 2011)       219                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0716
             Online Library of Liberty: The History of the American Revolution, vol. 1



The royal army, after a halt of six days, at Frog’s neck, advanced 1776
near to New-Rochelle. On their march they [309] sustained a
considerable loss by a party of Americans, whom general Lee posted behind a wall.
After three days, general Howe moved the right and centre of his Oct. 21
army two miles to the northward of New Rochelle, on the road to
the White Plains, and there he received a large reinforcement.

General Washington, while retreating from New-York island, was careful to make a
front towards the British, from East-Chester, almost to White Plains, in order to
secure the march of those who were behind, and to defend the removal of the sick, the
cannon and stores of his army. In this manner his troops made a line of small detached
and intrenched camps, on the several heights and strong grounds, from Valentine’s
hill, on the right, to the vicinity of the White Plains, on the left.

The royal army moved in two columns, and took a position with Oct. 25
the Brunx in front, upon which the Americans assembled their
main force at White Plains, behind entrenchments. A general action was hourly
expected, and a considerable one took place, in which several hundreds fell.
The Americans were commanded by general M‘Dougal, and the Oct. 28
British by general Leslie. While they were engaged, the
American baggage was moved off, in full view of the British army. Soon after this,
general Washington changed his front, his left wing stood fast, and his right fell back
to some hills. In this position, which was an admirable one in a military point of view,
he both desired and expected an action; but general Howe declined it, and drew off his
forces towards Dobbs’ ferry. The Americans afterwards retired to North-Castle.

General Washington, with part of his army, crossed the North-River, and took post in
the neighborhood of Fort-Lee. A force of about 7500 men was left at North-Castle,
under general Lee.

The Americans having retired, Sir William Howe determined to Nov. 12
improve the opportunity of their absence, for the reduction of
Fort Washington. This, the only post the Americans then held on New-York island,
was under the command of colonel Magaw. The royal army made four attacks upon it.
The first on the north [310] side, was led on by general Kniphausen. The second on
the east by general Mathews, supported by lord Cornwallis.
The third was under the direction of lieutenant colonel Stirling, Nov. 16
and the fourth was commanded by lord Piercy. The troops under
Kniphausen, when advancing to the fort, had to pass through a thick wood, which was
occupied by colonel Rawling’s regiment of riflemen, and suffered very much from
their well directed fire. During this attack, a body of the British light infantry
advanced against a party of the Americans, who were annoying them from behind
rocks and trees, and obliged them to disperse. Lord Piercy, carried an advance work
on his side, and lieutenant colonel Stirling, forced his way up a steep height, and took
170 prisoners. Their outworks being carried, the Americans left their lines, and
crouded into the fort. Colonel Rahl, who led the right column of Kniphausen’s attack,
pushed forward, and lodged his column within a hundred yards of the fort, and was
there soon joined by the left column—the garrison surrendered on terms of



PLL v6.0 (generated September, 2011)       220                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0717
             Online Library of Liberty: The History of the American Revolution, vol. 1



capitulation, by which the men were to be considered as prisoners of war, and the
officers to keep their baggage and side arms. The number of prisoners amounted to
2700. The loss of the British, inclusive of killed and wounded, was about 1200.
Shortly after Fort Washington had surrendered.
Lord Cornwallis, with a considerable force passed over to attack Nov. 18
Fort Lee, on the opposite Jersey shore.

The garrison was saved by an immediate evacuation, but at the expense of their
artillery and stores. General Washington, about this time retreated to New-Ark.
Having abundant reason from the posture of affairs, to count on the necessity of a
farther retreat he asked colonel Reed—“Should we retreat to the back parts of
Pennsylvania, will the Pennsylvanians support us?” The colonel replied, if the lower
counties are subdued and give up, the back counties will do the same. The general
replied, [“]we must retire to Augusta county, in Virginia. Numbers will be obliged to
repair to us for safety, and we must try what we can do in carrying on a predatory war,
and if overpowered, we must cross the Allegany mountains.”

[311]
While a tide of success, was flowing in upon general Howe, he        1776
and his brother, as royal commissioners, issued a proclamation,
in which they commanded, “All persons assembled in arms against his majesty’s
government to disband, and all general or provincial congresses to desist from their
treasonable actings, and to relinquish their usurped power.” They also declared “that
every person who within sixty days should appear before the governor, lieutenant
governor, or commander in chief of any of his majesty’s colonies, or before the
general, or commanding officer of his majesty’s forces, and claim the benefit of the
proclamation; and testify his obedience to the laws, by subscribing a certain
declaration, should obtain a full and free pardon of all treasons by him committed, and
of all forfeitures, and penalties for the same.” Many who had been in office, and taken
an active part in support of the new government, accepted of these offers, and made
their peace by submission. Some who had been the greatest blusterers in favour of
independence, veered round to the strongest side. Men of fortune generally gave way.
The few who stood firm, were mostly to be found in the middle ranks of the people.

The term of time for which the American soldiers had engaged to serve, ended in
November or December, with no other exception, than that of two companies of
artillery, belonging to the state of New-York, which were engaged for the war. The
army had been organized at the close of the preceding year, on the fallacious idea, that
an accommodation would take place, within a twelve month. Even the flying camp,
though instituted after the prospect of that event had vanished, was enlisted only till
the first of December, from a presumption that the campaign would terminate by that
time.

When it was expected that the conquerors would retire to winter quarters, they
commenced a new plan of operations more alarming, than all their previous
conquests. The reduction of Fort Washington, the evacuation of Fort Lee, and the
diminution of the American army, by the departure of those whose time of service had
expired, encouraged the British,



PLL v6.0 (generated September, 2011)       221                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0718
             Online Library of Liberty: The History of the American Revolution, vol. 1



notwithstanding the [312] severity of the winter, and the badness 1776
of the roads, to pursue the remaining inconsiderable continental
force, with the prospect of annihilating it. By this turn of affairs, the interior country
was surprised into confusion, and found an enemy within its bowels, without a
sufficient army to oppose it. To retreat, was the only expedient left. This having
commenced, lord Cornwallis followed, and was close in the rear of general
Washington, as he retreated successively to New-Ark, to Brunswick, to Princeton, to
Trenton, and to the Pennsylvania side of the Delaware. The pursuit was urged with so
much rapidity, that the rear of the one army, pulling down bridges was often within
sight, and shot off the van of the other, building them up.

This retreat into, and through New-Jersey, was attended with almost every
circumstance that could occasion embarrassment, and depression of spirits. It
commenced in a few days, after the Americans had lost 2700 men in Fort
Washington. In fourteen days after that event, the whole flying camp claimed their
discharge. This was followed by the almost daily departure of others, whose
engagements terminated nearly about the same time. A farther disappointment
happened to general Washington at this time. Gates had been ordered by Congress to
send two regiments from Ticonderoga, to reinforce his army. Two Jersey regiments
were put under the command of general St. Clair, and forwarded in obedience to this
order, but the period for which they were enlisted was expired, and the moment they
entered their own state, they went off to a man. A few officers without a single
private, were all that general St. Clair brought off these two regiments, to the aid of
the retreating American army. The few who remained with general Washington were
in a most forlorn condition. They consisted mostly of the troops which had garrisoned
Fort Lee, and had been compelled to abandon that post so suddenly, that they
commenced their retreat without tents or blankets, and without any utensils to dress
their provisions. In this situation they performed a march of about ninety miles, and
had the address to prolong it to [313] the space of nineteen days.
As the retreating Americans marched through the country,               1776
scarcely one of the inhabitants joined them, while numbers were
daily flocking to the royal army, to make their peace and obtain protection. They saw
on the one side a numerous well appointed and full clad army, dazzling their eyes
with the elegance of uniformity; on the other a few poor fellows, who from their
shabby cloathing were called ragamuffins, fleeing for their safety. Not only the
common people changed sides in this gloomy state of public affairs, but some of the
leading men in New-Jersey and Pennsylvania adopted the same expedient. Among
these Mr. Galloway, and the family of the Allens of Philadelphia, were most
distinguished. The former, and one of the latter, had been members of Congress. In
this hour of adversity they came within the British lines, and surrendered themselves
to the conquerors, alledging in justification of their conduct, that though they had
joined with their countrymen, in seeking for a redress of grievances in a constitutional
way, they had never approved of the measures lately adopted, and were in particular,
at all times, averse to independence.

On the day general Washington retreated over the Delaware, the British took
possession of Rhode-Island without any loss, and at the same time blocked up
commodore Hopkins’ squadron, and a number of privateers at Providence.



PLL v6.0 (generated September, 2011)       222                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0719
             Online Library of Liberty: The History of the American Revolution, vol. 1



In this period, when the American army was relinquishing its general—the people
giving up the cause, some of their leaders going over to the enemy, and the British
commanders succeeding in every enterprise, general Lee was taken prisoner at
Baskenridge, by lieutenant colonel Harcourt. This caused a depression of spirits
among the Americans, far exceeding any real injury done to their essential interests.
He had been repeatedly ordered to come forward with his division and join general
Washington, but these orders were not obeyed.
This circumstance, and the dangerous crisis of public affairs,      1776
together with his being alone at some distance, from the troops
which he commanded, begat suspicions that he chose to [314] fall into the hands of
the British. Though these apprehensions were without foundation, they produced the
same extensive mischief, as if they had been realities. The Americans had reposed
extravagant confidence in his military talents, and experience of regular European
war. Merely to have lost such an idol of the states at any time, would have been
distressful, but losing him under circumstances, which favoured an opinion that,
despairing of the American cause, he chose to be taken a prisoner, was to many an
extinguishment of every hope.

By the advance of the British into New-Jersey, the neighbourhood of Philadelphia
became the seat of war. This prevented that undisturbed attention to public business
which the deliberations of Congress required.
They therefore adjourned themselves to meet in eight days at         Dec. 12 20
Baltimore, resolving at the same time, “that general Washington
should be possessed of full powers to order and direct all things relative to the
department, and the operations of war.”

The activity of the British in the close of the campaign, seemed in some measure to
compensate for their tardiness, in the beginning of it.

Hitherto they had succeeded in every scheme. They marched up and down the Jersey
side of the river Delaware, and through the country, without any molestation. All
opposition to the re-establishment of royal government, seemed to be on the point of
expiring. The Americans had thus far acted without system, or rather feebly executed
what had been tardily adopted. Though the war was changed from its first ground, a
redress of grievances to a struggle for sovereignty, yet some considerable time
elapsed, before arrangements, conformable to this new system were adopted, and a
much longer before they were carried into execution.

With the year 1776, a retreating, half naked army, was to be dismissed, and the
prospect of a new one was both distant and uncertain. The recently assumed
independence of the States, was apparently on the verge of dissolution. It was
supposed by many, that the record of their existence would have been no more than
that

a fickle people, impatient of the restraints of regular government, 1776
[315] had in a fit of passion abolished that of Great-Britain, and
established in its room free constitutions of their own, but these new establishments,
from want of wisdom in their rulers, or of spirit in their people, were no sooner



PLL v6.0 (generated September, 2011)       223                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0720
             Online Library of Liberty: The History of the American Revolution, vol. 1



formed than annihilated. The leading men, in their respective governments, and the
principal members of Congress, (for by this name the insurgents distinguished their
supreme council) were hanged, and their estates confiscated. Washington, the gallant
leader of their military establishments—worthy of a better fate—deserted by his
army—abandoned by his country—rushing on the thickest battalions of the foe,
provoked a friendly British bayonet to deliver him from an ignominious death.

To human wisdom it appeared probable, that such a paragraph would have closed
some small section in the history of England, treating of the American troubles, but
there is in human affairs an ultimate point of elevation or depression, beyond which
they neither grow better nor worse, but turn back in a contrary course.

In proportion as difficulties increased, Congress redoubled their exertions to oppose
them.
They addressed the states in animated language, calculated to       Dec. 10
remove their despondency—renew their hopes—and confirm
their resolutions.

They at the same time dispatched gentlemen of character and influence, to excite the
militia to take the field. General Mifflin was, on this occasion, particularly useful. He
exerted his great abilities in rousing his fellow citizens, by animated and affectionate
addresses, to turn out in defence of their endangered liberties.

Congress also recommended to each of the United States “to           11
appoint a day of solemn fasting and humiliation, to implore of
Almighty God the forgiveness of their many sins, and to beg the countenance and
assistance of his providence, in the prosecution of the present just and necessary war.”

In the dangerous situation to which every thing dear to the friends of independence
was reduced, Congress transferred extraordinary powers to general Washington, by a
resolution, expressed in the following words:

[316]
The unjust, but determined purposes of the British court to         1776
enslave these free states, obvious through every delusive
insinuation to the contrary,
having placed things in such a situation that the very existence of Dec. 27
civil liberty now depends on the right execution of military
powers, and the vigorous decisive conduct of these being impossible to distant,
numerous, and deliberative bodies. This Congress, having maturely considered the
present crisis; and having perfect reliance on the wisdom, vigour, and uprightness of
general Washington, do hereby,

Resolve, That general Washington shall be, and he is hereby vested with full, ample,
and complete powers, to raise and collect together, in the most speedy and effectual
manner, from any or all of these United States, sixteen battalions of infantry, in
addition to those already voted by Congress; to appoint officers for the said battalions
of infantry; to raise, officer, and equip 3000 light-horse; three regiments of artillery,



PLL v6.0 (generated September, 2011)       224                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0721
             Online Library of Liberty: The History of the American Revolution, vol. 1



and a corps of engineers, and to establish their pay; to apply to any of the states for
such aid of the militia as he shall judge necessary; to form such magazines of
provisions, and in such places as he shall think proper; to displace and appoint all
officers under the rank of brigadier general, and to fill up all vacancies in every other
department in the American armies; to take, wherever he may be, whatever he may
want, for the use of the army, if the inhabitants will not sell it, allowing a reasonable
price for the same; to arrest and confine persons who refuse to take the continental
currency, or are otherwise disaffected to the American cause; and return to the states,
of which they are citizens, their names, and the nature of their offences, together with
the witnesses to prove them: That the foregoing powers be vested in general
Washington for and during the term of six months, from the date hereof, unless sooner
determined by Congress.

In this hour of extremity, the attention of the Congress was employed, in devising
plans to save the states from sinking under the heavy calamities which were bearing
them down.
It is remarkable, that, neither in the present condition, though       1776
trying and severe, nor in any other [317] since the declaration of
independence, was Congress influenced either by force, distress, artifice, or
persuasion, to entertain the most distant idea of purchasing peace, by returning to the
condition of British subjects. So low were they reduced in the latter end of 1776, that
some members, distrustful of their ability to resist the power of Great-Britain,
proposed to authorise their commissioners at the court of France (whose appointment
shall be hereafter explained) to transfer to that country the same monopoly of their
trade, which Great-Britain had hitherto enjoyed. On examination it was found, that
concessions of this kind would destroy the force of many arguments heretofore used
in favour of independence, and probably disunite their citizens. It was next proposed
to offer a monopoly of certain enumerated articles of produce. To this the variant
interests of the different states were so directly opposed, as to occasion a speedy and
decided negative. Some proposed offering to France, a league offensive and
defensive, in case she would heartily support American independence; but this was
also rejected. The more enlightened members of Congress argued, “Though the
friendship of small states might be purchased, that of France could not.” They
alledged, that if she would risque a war with Great-Britain, by openly espousing their
cause, it would not be so much from the prospect of direct advantages, as from a
natural desire to lessen the overgrown power of a dangerous rival. It was therefore
supposed, that the only inducement, likely to influence France to an interference, was
an assurance that the United States were determined to persevere in refusing a return
to their former allegiance. Instead of listening to the terms of the royal
commissioners, or to any founded on the idea of their resuming their character of
British subjects, it was therefore again resolved, to abide by their declared
independence, and proffered freedom of trade to every foreign nation, trusting the
event to Providence, and risquing all consequences. Copies of these resolutions were
sent to the principal courts of Europe, and proper persons were appointed to solicit
their friendship to the new formed states.
These despatches fell into the hands of the British, [318] and         1776
were by them published. This was the very thing wished for by
Congress. They well knew, that an apprehension of their making up all differences



PLL v6.0 (generated September, 2011)       225                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0722
             Online Library of Liberty: The History of the American Revolution, vol. 1



with Great-Britain was the principal objection to the interference of foreign courts, in
what was represented to be no more than a domestic quarrel. A resolution adopted in
the deepest distress, and the worst of times that Congress would listen to no terms of
reunion with their Parent State, convinced those, who wished for the dismemberment
of the British empire, that it was sound policy to interfere, so far as would prevent the
conquest of the United States.

These judicious determinations in the cabinet, were accompanied with vigorous
exertions in the field. In this crisis of danger 1500 of the Pennsylvania militia,
embodied to re-inforce the continental army. The merchant, the farmer, the tradesman
and the labourer, cheerfully relinquished the conveniences of home, to perform the
duties of private soldiers, in the severity of a winter campaign. Though most of them
were accustomed to the habits of a city life, they slept in tents, barns, and sometimes
in the open air, during the cold months of December and January. There were,
nevertheless, only two instances of sickness, and only one of death in that large body
of men in the course if six weeks. The delay so judiciously contrived on the retreat
through Jersey, afforded time for these volunteer reinforcements to join general
Washington. The number of troops under his command at that time, fluctuated
between two and three thousand men. To turn round and face a victorious and
numerous foe, with this inconsiderable force was risquing much; but the urgency of
the case required that something should be attempted. The recruiting business for the
proposed new continental army was at a stand, while the British were driving the
Americans before them. The present regular soldiers could, as a matter of right, in less
than a week claim their discharge, and scarce a single recruit offered to supply their
place. Under these circumstances, the bold resolution was formed of recrossing into
the state of Jersey, and attacking that part of the enemy, which was posted at Trenton.

[319]
When the Americans retreated over the Delaware, the boats in        1776
the vicinity were removed out of the way of their pursuers—this
arrested their progress: But the British commanders in the security of conquest
cantoned their army in Burlington, Bordenton, Trenton, and other towns of New-
Jersey, in daily expectation of being enabled to cross into Pennsylvania, by means of
ice, which is generally formed about that time.

Of all events, none seemed to them more improbable, than that their late retreating
half naked enemies, should in this extreme cold season, face about and commence
offensive operations. They indulged themselves in a degree of careless inattention to
the possibility of a surprise, which in the vicinity of an enemy, however contemptible,
can never be justified. It has been said that colonel Rahl, the commanding officer in
Trenton, being under some apprehension for that frontier post, applied to general
Grant for a reinforcement, and that the general returned for answer. “Tell the colonel,
he is very safe, I will undertake to keep the peace in New-Jersey with a corporal’s
guard.”

In the evening of Christmas day, general Washington, made arrangements for
recrossing the Delaware in three divisions; at M. Konkey’s ferry, at Trenton ferry, and
at or near Bordenton. The troops which were to have crossed at the two last places,



PLL v6.0 (generated September, 2011)       226                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0723
             Online Library of Liberty: The History of the American Revolution, vol. 1



were commanded by generals Ewing, and Cadwallader, they made every exertion to
get over, but the quantity of ice was so great, that they could not effect their purpose.
The main body which was commanded by general Washington crossed at M.
Konkey’s ferry, but the ice in the river retarded their passage so long, that it was three
o’clock in the morning, before the artillery could be got over. On their landing in
Jersey, they were formed into two divisions, commanded by general Sullivan, and
Greene, who had under their command brigadiers, lord Stirling, Mercer and St. Clair:
one of these divisions was ordered to proceed on the lower, or river road, the other on
the upper or Pennington road. Col. Stark, with some light troops, was also directed to
advance near to the river, and to possess himself [320] of that part of the town, which
is beyond the bridge. The divisions having nearly the same distance to march, were
ordered immediately on forcing the out guards, to push directly into Trenton, that they
might charge the enemy before they had time to form. Though they marched different
roads, yet they arrived at the enemy’s advanced post, within three minutes of each
other. The out guards of the Hessian troops at Trenton soon fell back, but kept up a
constant retreating fire. Their main body being hard pressed by the Americans, who
had already got possession of half their artillery, attempted to file off by a road
leading towards Princeton, but were checked by a body of troops thrown in their way.
Finding they were surrounded, they laid down their arms. The number which
submitted, was 23 officers, and 885 men. Between 30 and 40 of the Hessians were
killed and wounded. Colonel Rahl, was among the former, and seven of his officers
among the latter. Captain Washington of the Virginia troops, and five or six of the
Americans were wounded. Two were killed, and two or three were frozen to death.
The detachment in Trenton consisted of the regiments of Rahl, Losberg, and
Kniphausen, amounting in the whole to about 1500 men, and a troop of British light
horse. All these were killed or captured, except about 600, who escaped by the road
leading to Bordenton.

The British had a strong battalion of light infantry at Princeton, and a force yet
remaining near the Delaware, superior to the American army. General Washington,
therefore in the evening of the same day, thought it most prudent to recross into
Pennsylvania, with his prisoners.

The effects of this successful enterprize were speedily felt in recruiting the American
army. About 1400 regular soldiers whose time of service was on the point of expiring,
agreed to serve six weeks longer, on a promised gratuity of ten paper dollars to each.
Men of influence were sent to different parts of the country to rouse the militia.
The rapine, and impolitic conduct of the British, operated more 1776
forcibly on the inhabitants, to expel them [323 (the original
paging errs, skipping over 321–22)] from the state, than either patriotism or
persuasion to prevent their overrunning it.

The Hessian prisoners taken on the 26th being secured, general Dec. 28
Washington re-crossed the Delaware, and took possession of
Trenton. The detachments which had been distributed over New-Jersey, previous to
the capture of the Hessians, immediately, after that event, assembled at Princeton, and
were joined by the army from Brunswick under lord Cornwallis.




PLL v6.0 (generated September, 2011)       227                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0724
             Online Library of Liberty: The History of the American Revolution, vol. 1



From this position they came forward towards Trenton in great 1777
force, hoping by a vigorous onset to repair the injury their cause
had sustained by the late defeat.
Truly delicate was the situation of the feeble American army. To Jan. 2d
retreat was to hazard the city of Philadelphia, and to destroy
every ray of hope which had begun to dawn from their late success. To risque an
action with a superior force in front, and a river in rear, was dangerous in the extreme.
To get round the advanced party of the British, and by pushing forwards to attack in
their rear, was deemed preferable to either.
The British on their advance from Princeton, about 4 P.M.               Jan. 2d
attacked a body of Americans which were posted with four field
pieces, a little to the northward of Trenton, and compelled them to retreat. The
pursuing British, being checked at the bridge over Sanpink creek, which runs through
that town, by some field pieces, which were posted on the opposite banks of that
rivulet, fell back so far as to be out of reach of the cannon, and kindled their fires. The
Americans were drawn up on the other side of the creek, and in that position remained
till night, cannonading the enemy and receiving their fire. In this critical hour, two
armies on which the success or failure of the American revolution, materially
depended, were crouded into the small village of Trenton, and only separated by a
creek in many places fordable. The British believing they had all the advantages they
could wish for, and that they could use them when they pleased, discontinued all
further operations, and kept themselves in readiness to make the attack next morning.
Sir William Erskine is reported to have advised an immediate attack, or at least to
place a strong [324] guard at a bridge over Sanpink creek, which lay in the route the
Americans took to Princeton, giving for reason that, otherwise, Washington if a good
general, would make a move to the left of the royal army, and attack the post at
Princeton in their rear. The next morning presented a scene as brilliant on the one
side, as it was unexpected on the other. Soon after it became dark, gen. Washington
ordered all his baggage to be silently removed, and having left guards for the purpose
of deception, marched with his whole force, by a circuitous route to Princeton. This
manoeuvre was determined upon in a council of war, from a conviction that it would
avoid the appearance of a retreat, and at the same time the hazard of an action in a bad
position, and that it was the most likely way to preserve the city of Philadelphia, from
falling into the hands of the British. General Washington also presumed, that from an
eagerness to efface the impressions, made by the late capture of Hessians at Trenton,
the British commanders had pushed forward their principal force, and that of course
the remainder in the rear at Princeton was not more than equal to his own. The event
verified this conjecture. The more effectually to disguise the departure of the
Americans from Trenton, fires were lighted up in front of their camp. These not only
gave an appearance of going to rest, but as flame cannot be seen through, concealed
from the British, what was transacting behind them. In this relative position they were
a pillar of fire to the one army, and a pillar of a cloud to the other. Providence
favoured this movement of the Americans. The weather had been for some time so
warm and moist, that the ground was soft and the roads so deep as to be scarcely
passable: but the wind suddenly changed to the northwest, and the ground in a short
time was frozen so hard, that when the Americans took up their line of march, they
were no more retarded, than if they had been upon a solid pavement.




PLL v6.0 (generated September, 2011)       228                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0725
             Online Library of Liberty: The History of the American Revolution, vol. 1



General Washington reached Princeton, early in the morning,           Jan. 3
and would have completely surprised the British, had not a party,
which was on their way to Trenton, [325] descried his troops,         1776
when they were about two miles distant, and sent back couriers
to alarm their unsuspecting fellow soldiers in their rear. These consisted of the 17th,
the 40th, & 55th regiments of British infantry and some of the royal artillery with two
field pieces, and three troops of light dragoons. The center of the Americans,
consisting of the Philadelphia militia, while on their line of march, was briskly
charged by a party of the British, and gave way in disorder. The moment was critical.
General Washington pushed forward, and placed himself between his own men, and
the British, with his horse’s head fronting the latter. The Americans encouraged by his
example, and exhortations, made a stand, and returned the British fire. The general,
though between both parties, was providentially uninjured by either. A party of the
British fled into the college and were there attacked with field pieces which were fired
into it. The seat of the muses became for some time the scene of action. The party
which had taken refuge in the college, after receiving a few discharges from the
American field pieces came out and surrendered themselves prisoners of war. In the
course of the engagement, sixty of the British were killed, and a greater number
wounded, and about 300 of them were taken prisoners. The rest made their escape,
some by pushing on towards Trenton, others by returning towards Brunswick. The
Americans lost only a few, but colonels Haslet and Potter, and capt. Neal of the
artillery, were among the slain. General Mercer received three bayonet wounds of
which he died in a short time. He was a Scotchman by birth, but from principle and
affection had engaged to support the liberties of his adopted country, with a zeal equal
to that of any of its native sons. In private life he was amiable, and his character as an
officer stood high in the public esteem.

While they were fighting in Princeton, the British in Trenton were under arms, and on
the point of making an assault on the evacuated camp of the Americans. With so
much address had the movement to Princeton been conducted, that though from the
critical situation of the two armies, every ear may be supposed to have been [326]
open, and every watchfulness to have been employed,
yet General Washington moved completely off the ground, with 1776
his whole force, stores, baggage and artillery unknown to, and
unsuspected by his adversaries. The British in Trenton, were so entirely deceived, that
when they heard the report of the artillery at Princeton, though it was in the depth of
winter, they supposed it to be thunder.

That part of the royal army, which having escaped from Princeton, retreated towards
New-Brunswick, was pursued for three or four miles. Another party which had
advanced as far as Maidenhead, on their way to Trenton, hearing the frequent
discharge of fire arms in their rear, wheeled round and marched to the aid of their
companions. The Americans by destroying bridges, retarded these, though close in
their rear, so long as to gain time for themselves, to move off, in good order, to
Pluckemin.

So great was the consternation of the British at these unexpected movements, that
they instantly evacuated both Trenton and Princeton, and retreated with their whole



PLL v6.0 (generated September, 2011)       229                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0726
             Online Library of Liberty: The History of the American Revolution, vol. 1



force to New-Brunswick. The American militia, collected and forming themselves
into parties, waylaid their enemies, and cut them off whensoever an opportunity
presented. In a few days they over-ran the Jerseys. General Maxwell surprised
Elisabeth-town, and took near 100 prisoners. Newark was abandoned, and the late
conquerors were forced to leave Woodbridge. The royal troops were confined to
Amboy and Brunswick, which held a water communication with New-York. Thus, in
the short space of a month, that part of Jersey, which lies between New-Brunswick
and Delaware, was both overrun by the British, and recovered by the Americans. The
retreat of the continental army, the timid policy of the Jersey farmers, who chose
rather to secure their property by submission, than defend it by resistance, made the
British believe their work was done, and that little else remained, but to reap a harvest
of plunder as the reward of their labours.
Unrestrained by the terrors of civil law, uncontrolled by the        1776
severity of discipline, and elated with their success, the soldiers
of the royal army, and particularly [327] the Hessians, gave full scope to the selfish
and ferocious passions of human nature. A conquered country, and submitting
inhabitants presented easy plunder, equal to their unbounded rapacity. Infants,
children, old men and women were stripped of their blankets and cloathing. Furniture
was burnt or otherwise destroyed. Domestic animals were carried off, and the people
robbed of their necessary household provisions. The rapes and brutalities committed
on women, and even on very young girls, would shock the ears of modesty, if
particularly recited. These violences were perpetrated on inhabitants who had
remained in their houses, and received printed protections, signed by order of the
commander in chief. It was in vain, that they produced these protections as a
safeguard. The Hessians could not read them, and the British soldiers thought they
were entitled to a share of the booty, equally with their foreign associates.

Such, in all ages, has been the complexion of the bulk of armies, that immediate and
severe punishments are indispensably necessary, to keep them from flagrant
enormities. That discipline, without which an army is a band of armed plunderers, was
as far, as respected the inhabitants, either neglected, or but feebly administered in the
royal army. The soldiers finding, they might take with impunity what they pleased,
were more strongly urged by avarice, than checked by policy or fear. Had every
citizen been secured in his rights, protected in his property, and paid for his supplies,
the consequences might have been fatal to the hopes of those who were attached to
independence. What the warm recommendations of Congress, and the ardent
supplications of general Washington could not effect, took place of its own accord, in
consequence of the plundering and devastations of the royal army.

The whole country became instantly hostile to the invaders. Sufferers of all parties
rose as one man, to revenge their personal injuries. Those, who from age, or
infirmities, were incapable of bearing arms, kept a strict watch on the movements of
the royal army, and from time to time, communicated information to their countrymen
[328] in arms.
Those who lately declined all military opposition, though called 1777
upon by the sacred tie of honour pledged to each other on the
declaration of independence, chearfully embodied, when they found submission to be
unavailing for the security of their estates. This was not done originally in



PLL v6.0 (generated September, 2011)       230                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0727
             Online Library of Liberty: The History of the American Revolution, vol. 1



consequence of the victories of Trenton and Princeton. In the very moment of these
actions, or before the news of them had circulated, sundry individuals unknowing of
general Washington’s movements, were concerting private insurrections, to revenge
themselves on the plunderers. The dispute originated about property, or in other
words, about the right of taxation. From the same source at this time, it received a
new and forcible impulse. The farmer, who could not trace the consequences of
British taxation, nor of American independence, felt the injuries he sustained from the
depredation of licentious troops. The militia of New-Jersey, who had hitherto behaved
most shamefully, from this time forward redeemed their character, and throughout a
tedious war, performed services with a spirit and discipline in many respects, equal to
that of regular soldiers.

The victories of Trenton and Princeton, seemed to be like a resurrection from the
dead, to the desponding friends of independence. A melancholy gloom, had in the first
25 days of December overspread the United States; but from the memorable era of the
26th of same month, their prospects began to brighten. The recruiting service, which
for some time had been at a stand, was successfully renewed, and hopes were soon
indulged, that the commander in chief would be enabled to take the field in the spring,
with a permanent regular force. General Washington retired to Morristown, that he
might afford shelter to his suffering army. The American militia had sundry
successful skirmishes with detachments of their adversaries. Within four days after
the affair at Princeton, between forty and fifty Waldeckers were killed, wounded, or
taken at Springfield, by an equal number of the same New-Jersey militia, which but a
month before, suffered the British to overrun their country [329] without opposition.
This enterprise was conducted by colonel Spencer, whose            1777
gallantry, on the occasion, was rewarded with the command of a
regiment.

During the winter movements, which have been just related, the soldiers of both
armies underwent great hardships, but the Americans suffered by far the greater.
Many of them were without shoes, though marching over frozen ground, which so
gashed their naked feet, that each step was marked with blood. There was scarcely a
tent in their whole army. The city of Philadelphia had been twice laid under
contribution, to provide them with blankets. Officers had been appointed, to examine
every house, and, after leaving a scanty covering for the family to bring off the rest,
for the use of the troops in the field; but notwithstanding these exertions, the quantity
procured was far short of decency, much less of comfort.

The officers and soldiers of the American army were about this time inoculated in
their cantonment at Morristown. As very few of them had ever had the small pox, the
inoculation was nearly universal. The disorder had previously spread among them in
the natural way, and proved mortal to many: but after inoculation was introduced
though whole regiments were inoculated, in a day, there was little or no mortality
from the small pox, and the disorder was so slight, that from the beginning to the end
of it, there was not a single day in which they could not, and if called upon, would not
have turned out and fought the British. To induce the inhabitants to accommodate
officers and soldiers in their houses, while under the small pox, they and their families
were inoculated gratis by the military surgeons. Thus in a short time, the whole army



PLL v6.0 (generated September, 2011)       231                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0728
             Online Library of Liberty: The History of the American Revolution, vol. 1



and the inhabitants in and near Morristown were subjected to the small pox, and with
very little inconvenience to either.

Three months, which followed the actions of Trenton and Princeton, passed away
without any important military enterprise on either side. Major general Putnam was
directed to take post at Princeton, and cover the country in the vicinity. He had only a
few hundred troops, though he was no more than eighteen miles distant from [330]
the strong garrison of the British at Brunswick.
At one period he had fewer men for duty than he had miles of         1777
frontier to guard. The situation of general Washington at
Morristown was not more eligible. His force was trifling, when compared with that of
the British, but the enemy, and his own countrymen, believed the contrary. Their
deception was cherished, and artfully continued by the specious parade of a
considerable army. The American officers took their station in positions of difficult
access, and kept up a constant communication with each other. This secured them
from insult and surprise. While they covered the country, they harassed the foraging
parties of the British, and often attacked them with success. Of a variety of these, the
two following are selected as most worthy of notice.
General Dickenson, with four hundred Jersey militia, and fifty of Jan. 20
the Pennsylvania riflemen, crossed Millstone-river, near
Somerset courthouse, and attacked a large foraging party of the British, with so much
spirit that they abandoned their convoy, and fled. Nine of them were taken prisoners.
Forty waggons, and upwards of one hundred horses, with a considerable booty, fell
into the hands of the general. While the British were loading their waggons, a single
man began to fire on them from the woods. He was soon joined by more of his
neighbors, who could not patiently see their propertys carried away. After the foragers
had been annoyed for some time by these unseen marksmen, they fancied on the
appearance of general Dickenson, that they were attacked by a superior force, and
began a precipitate flight.

In about a month after the affair of Somerset courthouse, colonel. Feb. 18
Nelson, of Brunswick, with a detachment of 150 militiamen,
surprised and captured at Lawrence’s Neck, a major, and fifty-nine privates, of the
refugees, who were in British pay.

Throughout the campaign of 1776, an uncommon degree of sickness raged in the
American army. Husbandmen, transferred at once from the conveniences of domestic
life, to the hardships of a field encampment, could not accommodate themselves to
the sudden change.
The southern troops, sickened from the [331] want of salt            1777
provisions. Linen shirts were too generally worn, in contact with
the skin. The salutary influence of flannel, in preventing the diseases of camps, was
either unknown or disregarded. The discipline of the army was too feeble to enforce
those regulations which experience has proved to be indispensably necessary, for
preserving the health of large bodies of men collected together. Cleanliness was also
too much neglected. On the 8th of August the whole American army before New-
York, consisted of 17,225 men, but of that number only 10,514 were fit for duty.
These numerous sick suffered much, from the want of necessaries. Hurry and



PLL v6.0 (generated September, 2011)       232                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0729
             Online Library of Liberty: The History of the American Revolution, vol. 1



confusion added much to their distresses. There was besides a real want of the
requisites for their relief.

A proper hospital establishment was beyond the abilities of Congress, especially as
the previous arrangements were not entered upon till the campaign had begun. Many,
perhaps some thousands in the American army, were swept off in a few months by
sickness. The country every where presented the melancholy sight of soldiers
suffering poverty and disease, without the aid of medicine or attendance. Those who
survived gave such accounts of the sufferings of the sick, as greatly discouraged the
recruiting service. A rage for plundering, under the pretence of taking tory property,
infected many of the common soldiery, and even some of the officers. The army had
been formed on such principles, in some of the states, that commissions were, in
several instances, bestowed on persons who had no pretensions to the character of
gentlemen. Several of the officers were chosen by their own men, and they often
preferred those from whom they expected the greatest indulgences. In other cases, the
choice of the men was in favour of those who had consented to throw their pay into a
joint stock with the privates, from which officers and men drew equal shares.

The army, consisting mostly of new recruits and unexperienced officers, and being
only engaged for a twelve month, was very deficient in that mechanism and discipline
which time and experience bestow on veteran troops. General Washington was
unremitting in his [332] representations to Congress, favouring such alterations as
promised permanency, order and discipline, in the army, but his judicious opinions on
these subjects were slowly adopted. The sentiments of liberty, which then generally
prevailed, made some distinguished members of Congress so distrustful of the future
power and probable designs of a permanent domestic army, that they had well nigh
sacrificed their country to their jealousies.

The unbounded freedom of the savage who roams the woods must be restrained when
he becomes a citizen of orderly government, and from the necessity of the case must
be much more so, when he submits to be a soldier. The individuals composing the
army of America, could not at once pass over from the full enjoyment of civil liberty
to the discipline of a camp, nor could the leading men in Congress for some time be
persuaded, to adopt energetic establishments. “God forbid, would such say, that the
citizen should be so far lost in the soldiers of our army, that they should give over
longing for the enjoyments of domestic happiness. Let frequent furloughs be granted,
rather than the endearments of wives and children should cease to allure the
individuals of our army from camps to farms. ” The amiableness of this principle,
veiled the error of the sentiment. The minds of the civil leaders in the councils of
America were daily occupied in contemplating the rights of human nature, and
investigating arguments on the principles of general liberty, to justify their own
opposition to Great-Britain. Warmed with these ideas, they trusted too much to the
virtue of their countrymen, and were backward to enforce that subordination and
order in their army, which, though it intrenches on civil liberty, produces effects in the
military line unequaled by the effusions of patriotism, or the exertions of
undisciplined valor.




PLL v6.0 (generated September, 2011)       233                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0730
             Online Library of Liberty: The History of the American Revolution, vol. 1



The experience of two campaigns evinced the folly of trusting the defence of the
country to militia, or to levies raised only for a few months, and had induced a
resolution for recruiting an army for the war. The good effects of this measure will
appear in the sequel.

The campaign of 1776 did not end, till it had been [333] protracted into the first
month of the year 1777.
The British had counted on the complete and speedy reduction of 1777
their late colonies, but they found the work more difficult of
execution, than was supposed. They wholly failed in their designs on the southern
states. In Canada they recovered what, in the preceding year, they had lost—drove the
Americans out of their borders, and destroyed their fleet on the lakes, but they failed
in making their intended impression on the northwestern frontier of the states. They
obtained possession of Rhode-Island, but the acquisition was of little
service—perhaps was of detriment. For near three years several thousand men
stationed thereon for its security, were lost to every purpose of active cooperation
with the royal forces in the field, and the possession of it secured no equivalent
advantages. The British completely succeeded against the city of New-York, and the
adjacent country, but when they pursued their victories into New-Jersey, and
subdivided their army, the recoiling Americans soon recovered the greatest part of
what they had lost.

Sir William Howe, after having nearly reached Philadelphia, was confined to limits so
narrow, that the fee simple of all he commanded would not reimburse the expence
incurred by its conquest.

The war, on the part of the Americans, was but barely begun. Hitherto they had
engaged with temporary forces, for a redress of grievances, but towards the close of
this year they made arrangements for raising a permanent army to contend with Great-
Britain, for the sovereignty of the country. To have thus far stood their ground, with
their new levies, was a matter of great importance, because of them, delay was
victory, and not to be conquered was to conquer.




PLL v6.0 (generated September, 2011)       234                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0731
             Online Library of Liberty: The History of the American Revolution, vol. 1



[Back to Table of Contents]

CHAPTER XIII

Of Independence, State Constitutions, And The Confederation.
[334]
In former ages it was common for a part of a community to            1777
migrate, and erect themselves into an independent society. Since
the earth has been more fully peopled, and especially since the principles of Union
have been better understood, a different policy has prevailed. A fondness for planting
colonies has, for three preceding centuries, given full scope to a disposition for
emigration, and at the same time the emigrants have been retained in a connexion
with their Parent State. By these means Europeans have made the riches both of the
east and west, subservient to their avarice and ambition. Though they occupy the
smallest portion of the four quarters of the globe, they have contrived to subject the
other three to their influence or command.

The circumstances under which New-England was planted, would a few centuries ago
have entitled them from their first settlement, to the privileges of independence. They
were virtually exiled from their native country, by being denied the rights of
men—they set out on their own expence, and after purchasing the consent of the
native proprietors, improved an uncultivated country, to which, in the eye of reason
and philosophy, the king of England had no title.

If it is lawful for individuals to relinquish their native soil, and pursue their own
happiness in other regions and under other political associations, the settlers of New-
England were always so far independent, as to owe no obedience to their Parent State,
but such as resulted from their voluntary assent. The slavish doctrine of the divine
right of kings, and the corruptions of christianity, by undervaluing heathen titles,
favoured an opposite system. What for several centuries after the christian era would
have been called the institution of a new government, was by modern refinement
denominated only an extension of the old, in the form of a dependent colony.
Though the prevailing ecclesiastical and political creeds [335]         1777
tended to degrade the condition of the settlers in New-England,
yet there was always a party there which believed in their natural right to
independence. They recurred to first principles, and argued, that as they received from
government nothing more than a charter, founded on ideal claims of sovereignty, they
owed it no other obedience than what was derived from express, or implied compact.
It was not till the present century had more than half elapsed, that it occurred to any
number of the colonists, that they had an interest in being detached from Great-
Britain. Their attention was first turned to this subject, by the British claim of
taxation. This opened a melancholy prospect, boundless in extent, and endless in
duration. The Boston port act, and the other acts, passed in 1774, and 1775, which
have been already the subject of comment, progressively weakened the attachment of
the colonists to the birth place of their forefathers. The commencement of hostilities
on the 19th of April, 1775, exhibited the Parent State in an odious point of view, and



PLL v6.0 (generated September, 2011)       235                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0732
             Online Library of Liberty: The History of the American Revolution, vol. 1



abated the original dread of separating from it. But nevertheless at that time, and for a
twelve month after, a majority of the colonists wished for no more than to be re-
established as subjects in their antient rights. Had independence been their object even
at the commencement of hostilities, they would have rescinded these associations,
which have been already mentioned and imported more largely than ever. Common
sense revolts at the idea, that colonists unfurnished with military stores, and wanting
manufactures of every kind, should at the time of their intending a serious struggle for
independence, by a voluntary agreement, deprive themselves of the obvious means of
procuring such foreign supplies as their circumstances might make necessary. Instead
of pursuing a line of conduct, which might have been dictated by a wish for
independence, they continued their exports for nearly a year after they ceased to
import. This not only lessened the debts they owed to Great-Britain, but furnished
additional means for carrying on the war against themselves.
To aim at independence, and at the same time to transfer their        1777
resources to their enemies, could not have been [336] the policy
of an enlightened people. It was not till some time in 1776, that the colonists began to
take other ground, and contend that it was for their interest to be forever separated
from Great-Britain. In favour of this opinion it was said, that in case of their
continuing subjects, the Mother country, though she redressed their present
grievances, might at pleasure repeat similar oppressions. That she ought not to be
trusted, having twice resumed the exercise of taxation, after it had been apparently
relinquished. The favourers of separation also urged, that Great-Britain was jealous of
their increasing numbers, and rising greatness—that she would not exercise
government for their benefit, but for her own. That the only permanent security for
American happiness, was to deny her the power of interfering with their government
or commerce. To effect this purpose they were of opinion, that it was necessary to cut
the knot, which connected the two countries, by a public renunciation of all political
connections between them.

The Americans about this time began to be influenced by new views. The military
arrangements of the preceding year—their unexpected union, and prevailing
enthusiasm, expanded the minds of their leaders, and elevated the sentiments of the
great body of their people. Decisive measures which would have been lately
reprobated, now met with approbation.

The favourers of subordination under the former constitution urged the advantages of
a supreme head, to control the disputes of interfering colonies, and also the benefits
which flowed from union. That independence was untried ground, and should not be
entered upon, but in the last extremity.

They flattered themselves that Great-Britain was so fully convinced of the determined
spirit of America, that if the present controversy was compromised, she would not at
any future period, resume an injurious exercise of her supremacy. They were therefore
for proceeding no farther than to defend themselves in the character of subjects,
trusting that ere long the present hostile measures would be relinquished,
and the harmony [337] of the two countries reestablished. The       1777
favourers of this system were embarrassed, and all their
arguments weakened, by the perseverance of Great-Britain in her schemes of



PLL v6.0 (generated September, 2011)       236                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0733
             Online Library of Liberty: The History of the American Revolution, vol. 1



coercion. A probable hope of a speedy repeal of a few acts of parliament, would have
greatly increased the number of those who were advocates for reconciliation. But the
certainty of intelligence to the contrary gave additional force to the arguments of the
opposite party. Though new weight was daily thrown into the scale, in which the
advantages of independence were weighed, yet it did not preponderate till about that
time in 1776, when intelligence reached the colonists of the act of parliament passed
in December 1775, for throwing them out of British protection, and of hiring foreign
troops to assist in effecting their conquest. Respecting the first it was said, “that
protection and allegiance were reciprocal, and that the refusal of the first was a legal
ground of justification for withholding the last.” They considered themselves to be
thereby discharged from their allegiance, and that to declare themselves independent,
was no more than to announce to the world the real political state, in which Great-
Britain had placed them. This act proved that the colonists might constitutionally
declare themselves independent, but the hiring of foreign troops to make war upon
them, demonstrated the necessity of their doing it immediately. They reasoned that if
Great-Britain called in the aid of strangers to crush them, they must seek similar relief
for their own preservation. But they well knew this could not be expected, while they
were in arms against their acknowledged sovereign. They had therefore only a choice
of difficulties, and must either seek foreign aid as independent states, or continue in
the awkward and hazardous situation of subjects, carrying on war from their own
resources both against their king, and such mercenaries as he chose to employ for
their subjugation. Necessity not choice forced them on the decision. Submission
without obtaining a redress of their grievances was advocated by none who possessed
the public confidence.
Some of the popular leaders may have [338] secretly wished for 1777
independence from the beginning of the controversy, but their
number was small and their sentiments were not generally known.

While the public mind was balancing on this eventful subject, several writers placed
the advantages of independence in various points of view. Among these Thomas
Paine in a pamphlet, under the signature of Common Sense, held the most
distinguished rank. The stile, manner, and language of this performance were
calculated to interest the passions, and to rouse all the active powers of human nature.
With the view of operating on the sentiments of a religious people, scripture was
pressed into his service, and the powers, and even the name of a king was rendered
odious in the eyes of the numerous colonists who had read and studied the history of
the Jews, as recorded in the Old Testament. The folly of that people in revolting from
a government, instituted by Heaven itself, and the oppressions to which they were
subjected in consequence of their lusting after kings to rule over them, afforded an
excellent handle for prepossessing the colonists in favour of republican institutions,
and prejudicing them against kingly government. Hereditary succession was turned
into ridicule. The absurdity of subjecting a great continent to a small island on the
other side of the globe, was represented in such striking language, as to interest the
honor and pride of the colonists in renouncing the government of Great-Britain. The
necessity, the advantages, and practicability of independence, were forcibly
demonstrated. Nothing could be better timed than this performance. It was addressed
to freemen, who had just received convincing proof, that Great-Britain had thrown
them out of her protection, had engaged foreign mercenaries to make war upon them,



PLL v6.0 (generated September, 2011)       237                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0734
             Online Library of Liberty: The History of the American Revolution, vol. 1



and seriously designed to compel their unconditional submission to her unlimited
power. It found the colonists most thoroughly alarmed for their liberties, and disposed
to do and suffer any thing that promised their establishment. In union with the
feelings and sentiments of the people, it produced surprising effects.
Many thousands were convinced, and were led to approve [339] 1777
and long for a separation from the Mother Country. Though that
measure, a few months before, was not only foreign from their wishes, but the object
of their abhorrence, the current suddenly became so strong in its favour, that it bore
down all opposition. The multitude was hurried down the stream, but some worthy
men could not easily reconcile themselves to the idea of an eternal separation from a
country, to which they had been long bound by the most endearing ties. They saw the
sword drawn, but could not tell when it would be sheathed. They feared that the
dispersed individuals of the several colonies would not be brought to coalesce under
an efficient government, and that after much anarchy some future Caesar would grasp
their liberties, and confirm himself in a throne of despotism. They doubted the
perseverance of their countrymen in effecting their independence, and were also
apprehensive that in case of success, their future condition would be less happy than
their past. Some respectable individuals whose principles were pure, but whose souls
were not of that firm texture which revolutions require, shrunk back from the bold
measures proposed by their more adventurous countrymen. To submit without an
appeal to Heaven, though secretly wished for by some, was not the avowed sentiment
of any. But to persevere in petitioning and resisting was the system of some
misguided honest men. The favourers of this opinion were generally wanting in that
decision which grasps at great objects, and influenced by that timid policy, which
does its work by halves. Most of them dreaded the power of Britain. A few, on the
score of interest or an expectancy of favours from royal government, refused to
concur with the general voice. Some of the natives of the Parent State who, having
lately settled in the colonies, had not yet exchanged European for American ideas,
together with a few others, conscientiously opposed the measures of Congress: but the
great bulk of the people, and especially of the spirited and independent part of the
community, came with surprising unanimity into the project of independence.

[340]
The eagerness for independence resulted more from feeling than 1776
reasoning. The advantages of an unfettered trade, the prospect of
honours and emoluments in administering a new government, were of themselves
insufficient motives for adopting this bold measure. But what was wanting from
considerations of this kind, was made up by the perseverance of Great-Britain, in her
schemes of coercion and conquest. The determined resolution of the Mother Country
to subdue the colonists, together with the plans she adopted for accomplishing that
purpose, and their equally determined resolution to appeal to Heaven rather than
submit, made a declaration of independence as necessary in 1776, as was the non-
importation agreement of 1774, or the assumption of arms in 1775. The last naturally
resulted from the first. The revolution was not forced on the people by ambitious
leaders grasping at supreme power, but every measure of it was forced on Congress,
by the necessity of the case, and the voice of the people. The change of the public
mind of America respecting connexion with Great-Britain, is without a parallel. In the




PLL v6.0 (generated September, 2011)       238                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0735
             Online Library of Liberty: The History of the American Revolution, vol. 1



short space of two years, nearly three millions of people passed over from the love
and duty of loyal subjects, to the hatred and resentment of enemies.

The motion for declaring the colonies free and independent, was June 7
first made in Congress, by Richard Henry Lee of Virginia. He
was warranted in making this motion by the particular instructions of his immediate
constituents, and also by the general voice of the people of all the states. When the
time for taking the subject under consideration arrived, much knowledge, ingenuity
and eloquence were displayed on both sides of the question. The debates were
continued for some time, and with great animation. In these John Adams, and John
Dickinson, took leading and opposite parts. The former began one of his speeches, by
an invocation of the god of eloquence, to assist him in defending the claims, and in
enforcing the duty of his countrymen. He strongly urged the immediate dissolution of
all political connexion of the colonies with Great-Britain, from the voice of the [341]
people,
from the necessity of the measure in order to obtain foreign          1776
assistance, from a regard to consistency, and from the prospects
of glory and happiness, which opened beyond the war, to a free and independent
people. Mr. Dickinson replied to this speech. He began by observing that the member
from Massachusetts (Mr. Adams) had introduced his defence of the declaration of
independence by invoking an heathen god, but that he should begin his objections to
it, by solemnly invoking the Governor of the Universe, so to influence the minds of
the members of Congress, that if the proposed measure was for the benefit of
America, nothing which he should say against it, might make the least impression. He
then urged that the present time was improper for the declaration of independence,
that the war might be conducted with equal vigor without it, that it would divide the
Americans, and unite the people of Great-Britain against them. He then proposed that
some assurance should be obtained of assistance from a foreign power, before they
renounced their connexion with Great-Britain, and that the declaration of
independence should be the condition to be offered for this assistance. He likewise
stated the disputes that existed between several of the colonies, and proposed that
some measures for the settlement of them should be determined upon, before they lost
sight of that tribunal, which had hitherto been the umpire of all their differences.

After a full discussion, the measure of declaring the colonies free and independent
was approved, by nearly an unanimous vote. The anniversary of the day on which this
great event took place, has ever since been consecrated by the Americans to religious
gratitude, and social pleasures. It is considered by them as the birth day of their
freedom.

The act of the united colonies for separating themselves from the government of
Great-Britain, and declaring their independence, was expressed in the following
words:

When, in the course of human events, it becomes necessary for 1776
one people to dissolve the political bands [342] which have
connected them with another, and to assume among the powers of the earth, the
separate and equal station to which the laws of nature and of nature’s God entitle



PLL v6.0 (generated September, 2011)       239                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0736
             Online Library of Liberty: The History of the American Revolution, vol. 1



them, a decent respect to the opinions of mankind requires that they should declare
the causes which impel them to the separation.

We hold these truths to be self-evident, that all men are created equal, that they are
endowed by their Creator with certain unalienable rights, that among these are life,
liberty, and the pursuit of happiness—That to secure these rights, governments are
instituted among men, deriving their just powers from the consent of the governed;
that whenever any form of government becomes destructive of these ends, it is the
right of the people to alter or to abolish it, and to institute new government, laying its
foundation on such principles, and organizing its power in such form, as to them shall
seem most likely to effect their safety and happiness. Prudence, indeed, will dictate
that governments long established should not be changed for light and transient
causes; and accordingly all experience hath shewn, that mankind are more disposed to
suffer, while evils are sufferable, than to right themselves by abolishing the forms to
which they are accustomed. But when a long train of abuses and usurpations, pursuing
invariably the same object, evinces a design to reduce them under absolute despotism,
it is their right, it is their duty, to throw off such government, and to provide new
guards for their future security. Such has been the patient sufferance of these colonies,
and such is now the necessity which constrains them to alter their former systems of
government. The history of the present king of Great-Britain is a history of repeated
injuries and usurpations, all having in direct object the establishment of an absolute
tyranny over these states. To prove this, let facts be submitted to a candid world.

He has refused his assent to laws, the most wholesome and necessary for the public
good.

He has forbidden his governors to pass laws of immediate and       1776
pressing importance, unless suspended in their [343] operation
till his assent should be obtained; and when so suspended he has utterly neglected to
attend to them.

He has refused to pass other laws for the accommodation of large districts of people,
unless those people would relinquish the right of representation in the legislature, a
right inestimable to them, and formidable to tyrants only.

He has called together legislative bodies at places unusual, uncomfortable, and distant
from the depository of their public records, for the sole purpose of fatiguing them into
compliance with his measures.

He has dissolved representative houses repeatedly, for opposing, with manly firmness,
his invasions on the rights of the people.

He has refused, for a long time after such dissolutions, to cause others to be elected;
whereby the legislative powers, incapable of annihilation, have returned to the people
at large for their exercise; the state remaining in the mean-time exposed to all the
danger of invasion from without, and convulsions within.




PLL v6.0 (generated September, 2011)       240                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0737
             Online Library of Liberty: The History of the American Revolution, vol. 1



He has endeavored to prevent the population of these states; for that purpose
obstructing the laws for naturalization of foreigners; refusing to pass others to
encourage their migration hither, and raising the conditions of new appropriations of
lands.

He has obstructed the administration of justice, by refusing his assent to laws for
establishing judiciary powers.

He has made judges dependent on his will alone, for the tenure of their offices, and
the amount and payment of their salaries.

He has erected a multitude of new offices, and sent hither swarms of officers to harass
our people, and eat out their substance.

He has kept among us, in times of peace, standing armies, without the consent of our
legislatures.

He has affected to render the military independent of, and superior to, the civil power.

He has combined with others to subject us to a jurisdiction foreign to our constitution,
and unacknowledged by our laws; giving his assent to their acts of pretended
legislation:

[344]
For quartering large bodies of armed troops among us:                        1776

For protecting them, by a mock trial, from punishment for any murders which they
should commit on the inhabitants of these states:

For cutting off our trade with all parts of the world:

For imposing taxes on us without our consent:

For depriving us, in many cases, of the benefits of trial by jury:

For transporting us beyond seas to be tried for pretended offences:

For abolishing the free system of English laws in a neighbouring province,
establishing therein an arbitrary government, and enlarging its boundaries, so as to
render it at once an example and fit instrument for introducing the same absolute rule
into these colonies:

For taking away our charters, abolishing our most valuable laws, and altering
fundamentally the forms of our governments:

For suspending our own legislatures, and declaring themselves invested with power to
legislate for us in all cases whatsoever.




PLL v6.0 (generated September, 2011)       241                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0738
             Online Library of Liberty: The History of the American Revolution, vol. 1



He has abdicated government here, by declaring us out of his protection, and waging
war against us.

He has plundered our seas, ravaged our coasts, burnt our towns, and destroyed the
lives of our people.

He is, at this time, transporting large armies of foreign mercenaries to complete the
works of death, desolation and tyranny, already begun with circumstances of cruelty
and perfidy, scarcely paralleled in the most barbarous ages, and totally unworthy the
head of a civilized nation.

He has constrained our fellow-citizens, taken captive on the high seas, to bear arms
against their country, to become the executioners of their friends and brethren, or to
fall themselves by their hands.

He has excited domestic insurrections amongst us, and has endeavoured to bring on
the inhabitants of our frontiers the merciless Indian savages, whose known rule of
warfare is an undistinguished destruction of all ages, sexes and conditions.

In every stage of these oppressions we have petitioned [345] for 1776
redress in the most humble terms: our repeated petitions have
been answered only by repeated injury. A prince, whose character is thus marked by
every act which may define a tyrant, is unfit to be the ruler of a free people.

Nor have we been wanting in attention to our British brethren. We have warned them
from time to time of attempts made by their legislature, to extend an unwarrantable
jurisdiction over us. We have reminded them of the circumstances of our emigration
and settlement here. We have appealed to their native justice and magnanimity, and
we have conjured them, by the ties of our common kindred, to disavow these
usurpations, which would inevitably interrupt our connections and correspondence.
They too have been deaf to the voice of justice and of consanguinity. We must,
therefore, acquiesce in the necessity, which denounces our separation, and hold them,
as we hold the rest of mankind, enemies in war, in peace, friends.

We, therefore, the representatives of the United States of America, in General
Congress assembled, appealing to the Supreme Judge of the world for the rectitude of
our intentions, do, in the name, and by authority of the good people of these colonies,
solemnly publish and declare, that these United Colonies are, and of right ought to be,
free and independent states; that they are absolved from all allegiance to the British
crown; and that all political connection between them and the state of Great-Britain is
and ought to be totally dissolved; and that as free and independent states, they have
full power to levy war, conclude peace, contract alliances, establish commerce, and to
do all other acts and things which independent states may of right do. And for the
support of this declaration, with a firm reliance on the protection of Divine
Providence, we mutually pledge to each other our lives, our fortunes, and our sacred
honour.

John Hancock, President



PLL v6.0 (generated September, 2011)       242                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0739
             Online Library of Liberty: The History of the American Revolution, vol. 1



New-Hampshire, Josiah Bartlett, William Whipple, Matthew Thornton.
Massachusetts-Bay, Samuel Adams, John Adams, Robert-Treat Paine, Elbridge [346]
Gerry. Rhode-Island, &c. Stephen Hopkins, William Ellery. Connecticut, Roger
Sherman, Samuel Huntington, William Williams, Oliver Wolcott. New-York, William
Floyd, Philip Livingston, Francis Lewis, Lewis Morris. New-Jersey, Richard
Stockton, John Witherspoon, Francis Hopkinson, John Hart, Abraham Clark.
Pennsylvania, Robert Morris, Benjamin Rush, Benjamin Franklin, John Morton,
George Clymer, James Smith, George Taylor, James Wilson, George Ross. Delaware,
Caesar Rodney, George Read. Maryland, Samuel Chase, William Paca, Thomas
Stone, Charles Carroll, of Carrollton. Virginia, George Wythe, Richard Henry-Lee,
Thomas Jefferson, Benjamin Harrison, Thomas Nelson, jun. Francis Lightfoot Lee,
Carter Braxton. North-Carolina, William Hooper, Joseph Hewes, John Penn. South-
Carolina, Edward Rutledge, Thomas Heyward, jun. Thomas Lynch, jun. Arthur
Middleton. Georgia, Button Gwinnett, Lyman Hall, George Walton.

From the promulgation of this declaration, every thing assumed a new form. The
Americans no longer appeared in the character of subjects in arms against their
sovereign, but as an independent people, repelling the attacks of an invading foe. The
propositions and supplications for reconciliation were done away. The dispute was
brought to a single point, whether the late British colonies should be conquered
provinces, or free and independent states.

The declaration of independence was read publicly in all the states, and was
welcomed with many demonstrations of joy. The people were encouraged by it to
bear up under the calamities of war, and viewed the evils they suffered, only as the
thorn that ever accompanies the rose. The army received it with particular satisfaction.
As far as it had validity, so far it secured them from suffering as rebels, and held out
to their view an object, the attainment of which would be an adequate recompense
for the [347] toils and dangers of war. They were animated by         1776
the consideration that they were no longer to risque their lives for
the trifling purpose of procuring a repeal of a few oppressive acts of parliament, but
for a new organization of government, that would forever put it out of the power of
Great-Britain to oppress them. The flattering prospects of an extensive commerce,
freed from British restrictions, and the honours and emoluments of office in
independent states now began to glitter before the eyes of the colonists, and
reconciled them to the difficulties of their situation. What was supposed in Great-
Britain to be their primary object, had only a secondary influence. While they were
charged with aiming at independence from the impulse of avarice and ambition, they
were ardently wishing for a reconciliation. But, after they had been compelled to
adopt that measure, these powerful principles of human actions opposed its retraction,
and stimulated to its support. That separation which the colonists at first dreaded as an
evil, they soon gloried in as a national blessing. While the rulers of Great-Britain
urged their people to a vigorous prosecution of the American war, on the idea that the
colonists were aiming at independence, they imposed on them a necessity of adopting
that very measure, and actually effected its accomplishment. By repeatedly charging
the Americans with aiming at the erection of a new government, and by proceeding
on that idea to subdue them, predictions which were originally false, eventually
became true. When the declaration of independence reached Great-Britain the



PLL v6.0 (generated September, 2011)       243                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0740
             Online Library of Liberty: The History of the American Revolution, vol. 1



partisans of ministry triumphed in their sagacity. “The measure, said they, we have
long foreseen, is now come to pass.” They inverted the natural order of things.
Without reflecting that their own policy had forced a revolution contrary to the
original design of the colonists, the declaration of independence was held out to the
people of Great-Britain as a justification of those previous violences, which were its
efficient cause.

The act of Congress for dissevering the colonies from their Parent State, was the
subject of many animadversions.

[348]
The colonists were said to have been precipitate in adopting a       1776
measure, from which there was no honourable ground of
retreating. They replied that for eleven years they had been incessantly petitioning the
throne for a redress of their grievances. Since the year 1765, a continental Congress
had at three sundry times stated their claims, and prayed for their constitutional rights.
That each assembly of the thirteen colonies had also, in its separate capacity,
concurred in the same measure. That from the perseverance of Great-Britain in her
schemes for their coercion, they had no alternative, but a mean submission, or a
vigorous resistance; and that as she was about to invade their coasts with a large body
of mercenaries, they were compelled to declare themselves independent, that they
might be put into an immediate capacity for soliciting foreign aid.

The virulence of those who had been in opposition to the claims of the colonists, was
increased by their bold act in breaking off all subordination to the Parent State.“Great-
Britain, said they, has founded colonies at great expence—has incurred a load of debt
by wars on their account—has protected their commerce, and raised them to all the
consequence they possess, and now in the insolence of adult years, rather than pay
their proportion of the common expences of government, they ungratefully renounce
all connexion with the nurse of their youth, and the protectress of their riper years.’’
The Americans acknowledged that much was due to Great-Britain, for the protection
which her navy procured to the coasts, and the commerce of the colonies, but
contended that much was paid by the latter, in consequence of the restrictions
imposed on their commerce by the former. “The charge of ingratitude would have
been just,” said they, “had allegiance been renounced while protection was given, but
when the navy, which formerly secured the commerce and seaport towns of America,
began to distress the former, and to burn the latter, the previous obligations to obey or
be grateful, were no longer in force.”

That the colonists paid nothing, and would not pay to the support 1776
of government, was confidently asserted, and [349] no credit was
given for the sums indirectly levied upon them, in consequence of their being
confined to the consumption of British manufactures. By such illfounded observations
were the people of Great-Britain inflamed against their fellow subjects in America.
The latter were represented as an ungrateful people, refusing to bear any part of the
expences of a protecting government, or to pay their proportion of a heavy debt, said
to be incurred on their account. Many of the inhabitants of Great-Britain deceived in
matters of fact, considered their American brethren as deserving the severity of



PLL v6.0 (generated September, 2011)       244                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0741
             Online Library of Liberty: The History of the American Revolution, vol. 1



military coercion. So strongly were the two countries rivetted together, that if the
whole truth had been known to the people of both, their separation would have been
scarcely possible. Any feasible plan by which subjection to Great-Britain could have
been reconciled with American safety, would at any time, previous to 1776, have met
the approbation of the colonists. But while the lust of power and of gain, blinded the
rulers of Great-Britain, mistated facts and uncandid representations brought over their
people to second the infatuation. A few honest men properly authorised, might have
devised measures of compromise, which under the influence of truth, humility and
moderation, would have prevented a dismemberment of the empire; but these virtues
ceased to influence, and falsehood, haughtiness and blind zeal usurped their places.
Had Great-Britain, even after the declaration of independence, adopted the
magnanimous resolution of declaring her colonies free and independent states, interest
would have prompted them to form such a connexion as would have secured to the
Mother Country the advantages of their commerce, without the expence or trouble of
their governments. But misguided politics continued the fatal system of coercion and
conquest. Several on both sides of the Atlantic, have called the declaration of
independence, “a bold, and accidentally, a lucky speculation,” but subsequent events
proved, that it was a wise measure. It is acknowledged, that it detatched some timid
friends from supporting the Americans in their opposition to Great-Britain,
but it increased the [350] vigour and union of those, who            1776
possessed more fortitude and perseverance. Without it, the
colonists would have had no object adequate to the dangers to which they exposed
themselves, in continuing to contend with Great-Britain. If the interference of France
was necessary to give success to the resistance of the Americans, the declaration of
independence was also necessary, for the French expressly founded the propriety of
their treaty with Congress on the circumstance, “that they found the United States in
possession of independence.”

All political connexion between Great-Britain and her colonies being dissolved, the
institution of new forms of government became unavoidable. The necessity of this
was so urgent that Congress,
before the declaration of independence, had recommended to the May 15
respective assemblies and conventions of the United States, to
adopt such governments as should, in their opinion, best conduce to the happiness and
safety of their constituents. During more than twelve months the colonists had been
held together by the force of antient habits, and by laws under the simple stile of
recommendations. The impropriety of proceeding in courts of justice by the authority
of a sovereign, against whom the colonies were in arms, was self-evident. The
impossibility of governing, for any length of time, three millions of people, by the ties
of honour, without the authority of law, was equally apparent. The rejection of British
sovereignty therefore drew after it the necessity of fixing on some other principle of
government. The genius of the Americans, their republican habits and sentiments,
naturally led them to substitute the majesty of the people, in lieu of discarded royalty.
The kingly office was dropped, but in most of the subordinate departments of
government, antient forms and names were retained. Such a portion of power had at
all times been exercised by the people and their representatives, that the change of
sovereignty was hardly perceptible, and the revolution took place without violence or




PLL v6.0 (generated September, 2011)       245                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0742
             Online Library of Liberty: The History of the American Revolution, vol. 1



convulsion. Popular elections elevated private citizens to the same offices, which
formerly had been conferred by royal appointment.
The people felt an uninterrupted continuation of the blessings        1776
[351] of law and government under old names, though derived
from a new sovereignty, and were scarcely sensible of any change in their political
constitution. The checks and balances which restrained the popular assemblies under
the royal government, were partly dropped, and partly retained, by substituting
something of the same kind. The temper of the people would not permit that any one
man, however exalted by office, or distinguished by abilities, should have a negative
on the declared sense of a majority of their representatives, but the experience of all
ages had taught them the danger of lodging all power in one body of men. A second
branch of legislature, consisting of a few select persons, under the name of senate, or
council, was therefore constituted in eleven of the thirteen states, and their
concurrence made necessary to give the validity of law to the acts of a more numerous
branch of popular representatives. New-York and Massachusetts went one step
farther. The former constituted a council of revision, consisting of the governor and
the heads of judicial departments, on whose objecting to any proposed law, a
reconsideration became necessary, and unless it was confirmed by two thirds of both
houses, it could have no operation. A similar power was given to the governor of
Massachusetts. Georgia and Pennsylvania were the only states whose legislature
consisted of only one branch. Though many in these states, and a majority in all the
others, saw and acknowledged the propriety of a compounded legislature, yet the
mode of creating two branches out of a homogeneous mass of people, was a matter of
difficulty. No distinction of ranks existed in the colonies, and none were entitled to
any rights, but such as were common to all. Some possessed more wealth than others,
but riches and ability were not always associated. Ten of the eleven states, whose
legislatures consisted of two branches, ordained that the members of both should be
elected by the people. This rather made two co-ordinate houses of representatives than
a check on a single one, by the moderation of a select few. Maryland adopted a
singular plan for constituting an independent senate.
By her constitution the members of that body [352] were elected 1776
for five years, while the members of the house of delegates held
their seats only for one. The number of senators was only fifteen, and they were all
elected indiscriminately from the inhabitants of any part of the state, excepting that
nine of them were to be resident on the west, and six on the east side of the Chesapeak
Bay. They were elected not immediately by the people, but by electors, two from each
county, appointed by the inhabitants for that sole purpose. By these regulations the
senate of Maryland consisted of men of influence, integrity and abilities, and such as
were a real and beneficial check on the hasty proceedings of a more numerous branch
of popular representatives. The laws of that state were well digested, and its interest
steadily pursued with a peculiar unity of system; while elsewhere it too often
happened in the fluctuation of public assemblies; and where the legislative department
was not sufficiently checked, that passion and party predominated over principle and
public good.

Pennsylvania instead of a legislative council or senate, adopted the expedient of
publishing bills after the second reading, for the information of the inhabitants. This
had its advantages and disadvantages. It prevented the precipitate adoption of new



PLL v6.0 (generated September, 2011)       246                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0743
             Online Library of Liberty: The History of the American Revolution, vol. 1



regulations, and gave an opportunity of ascertaining the sense of the people on those
laws by which they were to be bound; but it carried the spirit of discussion into every
comer, and disturbed the peace and harmony of neighbourhoods. By making the
business of government the duty of every man, it drew off the attention of many from
the steady pursuit of their respective businesses.

The state of Pennsylvania also adopted another institution peculiar to itself, under the
denomination of a council of censors. These were to be chosen once every seven
years, and were authorised to enquire whether the constitution had been
preserved—whether the legislative and executive branch of government, had
performed their duty, or assumed to themselves, or exercised other or greater powers,
than those to which they were constitutionally entitled.
To enquire whether the public taxes had [353] been justly laid         1776
and collected, and in what manner the public monies had been
disposed of, and whether the laws had been duly executed. However excellent this
institution may appear in theory, it is doubtful whether in practice it will answer any
valuable end. It most certainly opens a door for discord, and furnishes abundant
matter for periodical altercation. Either from the disposition of its inhabitants, its form
of government, or some other cause, the people of Pennsylvania have constantly been
in a state of fermentation. The end of one public controversy, has been the beginning
of another. From the collision of parties, the minds of the citizens were sharpened,
and their active powers improved, but internal harmony has been unknown. They who
were out of place, so narrowly watched those who were in, that nothing injurious to
the public could be easily effected, but from the fluctuation of power, and the total
want of permanent system, nothing great or lasting could with safety be undertaken,
or prosecuted to effect. Under all these disadvantages, the state flourished, and from
the industry and ingenuity of its inhabitants acquired an unrivalled ascendancy in arts
and manufactures. This must in a great measure be ascribed to the influence of habits,
of order and industry, that had long prevailed.

The Americans agreed in appointing a supreme executive head to each state, with the
title either of governor or president. They also agreed in deriving the whole powers of
government, either mediately or immediately from the people. In the eastern states,
and in New York, their governors were elected by the inhabitants, in their respective
towns or counties, and in the other states by the legislatures: but in no case was the
smallest title of power exercised from hereditary right. New-York was the only state
which invested its governor with executive authority without a council. Such was the
extreme jealousy of power which pervaded the American states, that they did not
think proper to trust the man of their choice with the power of executing their own
determinations, without obliging him in many cases to take the advice of such
counsellors as they thought proper to nominate. [354] The disadvantages of this
institution far outweighed its advantages. Had the governors succeeded by hereditary
right, a council would have been often necessary to supply the real want of abilities,
but when an individual had been selected by the people as the fittest person for
discharging the duties of this high department, to fetter him with a council was either
to lessen his capacity of doing good, or to furnish him with a skreen for doing evil. It
destroyed the secrecy, vigor and dispatch, which the executive power ought to
possess, and by making governmental acts the acts of a body, diminished individual



PLL v6.0 (generated September, 2011)       247                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0744
             Online Library of Liberty: The History of the American Revolution, vol. 1



responsibility. In some states it greatly enhanced the expences of government, and in
all retarded its operations, without any equivalent advantages.

New-York in another particular, displayed political sagacity superior to her neighbors.
This was in her council of appointment, consisting of one senator from each of her
four great election districts, authorised to designate proper persons for filling
vacancies in the executive departments of government. Large bodies are far from
being the most proper depositaries of the power of appointing to offices. The
assiduous attention of candidates is too apt to biass the voice of individuals in popular
assemblies. Besides in such appointments, the responsibility for the conduct of the
officer, is in a great measure annihilated. The concurrence of a select few on the
nomination of one, seems a more eligible mode for securing a proper choice, than
appointments made either by one, or by a numerous body. In the former case there
would be danger of favoritism, in the latter that modest unassuming merit would be
overlooked, in favour of the forward and obsequious.

A rotation of public officers made a part of most of the American constitutions.
Frequent elections were required by all, but several still farther, and deprived the
electors of the power of continuing the same office in the same hands, after a
specified length of time. Young politicians suddenly called from the ordinary walks of
life, to make laws and institute forms of government, turned their attention to the
histories of ancient republics [355] and the writings of speculative men on the subject
of government.
This led them into many errors and occasioned them to adopt           1776
sundry opinions, unsuitable to the state of society in America,
and contrary to the genius of real republicanism.

The principle of rotation was carried so far, that in some of the states, public officers
in several departments scarcely knew their official duty, till they were obliged to retire
and give place to others, as ignorant as they had been on their first appointment. If
offices had been instituted for the benefit of the holders, the policy of diffusing these
benefits would have been proper, but instituted as they were for the convenience of
the public, the end was marred by such frequent changes. By confining the objects of
choice, it diminished the privileges of electors, and frequently deprived them of the
liberty of choosing the man who, from previous experience, was of all men the most
suitable. The favourers of this system of rotation contended for it, as likely to prevent
a perpetuity of office and power in the same individual or family, and as a security
against hereditary honours. To this it was replied, that free, fair and frequent elections
were the most natural and proper securities, for the liberties of the people. It produced
a more general diffusion of political knowledge, but made more smatterers than
adepts in the science of government.

As a farther security for the continuance of republican principles in the American
constitutions, they agreed in prohibiting all hereditary honours and distinction of
ranks.

It was one of the peculiarities of these new forms of government, that all religious
establishments were abolished. Some retained a constitutional distinction between



PLL v6.0 (generated September, 2011)       248                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0745
             Online Library of Liberty: The History of the American Revolution, vol. 1



Christians and others, with respect to eligibility to office, but the idea of supporting
one denomination at the expence of others, or of raising any one sect of protestants to
a legal pre-eminence, was universally reprobated. The alliance between church and
state was completely broken, and each was left to support itself, independent of the
other.

The far famed social compact between the people and their            1776
rulers, did not apply to the United States. The [356] sovereignty
was in the people. In their sovereign capacity by their representatives, they agreed on
forms of government for their own security, and deputed certain individuals as their
agents to serve them in public stations agreeably to constitutions, which they
prescribed for their conduct.

The world has not hitherto exhibited so fair an opportunity for promoting social
happiness. It is hoped for the honor of human nature, that the result will prove the
fallacy of those theories, which suppose that mankind are incapable of self
government. The ancients, not knowing the doctrine of representation, were apt in
their public meetings to run into confusion, but in America this mode of taking the
sense of the people, is so well understood, and so completely reduced to system, that
its most populous states are often peaceably convened in an assembly of deputies, not
too large for orderly deliberation, and yet representing the whole in equal proportions.
These popular branches of legislature are miniature pictures of the community, and
from the mode of their election are likely to be influenced by the same interests and
feelings with the people whom they represent. As a farther security for their fidelity,
they are bound by every law they make for their constituents. The assemblage of these
circumstances gives as great a security that laws will be made, and government
administered for the good of the people, as can be expected from the imperfection of
human institutions.

In this short view of the formation and establishment of the American constitutions,
we behold our species in a new situation. In no age before, and in no other country,
did man ever possess an election of the kind of government, under which he would
choose to live. The constituent parts of the antient free governments were thrown
together by accident. The freedom of modern European governments was, for the
most part, obtained by the concessions, or liberality of monarchs, or military leaders.
In America alone, reason and liberty concurred in the formation of constitutions.
It is true, from the infancy of political knowledge in the United 1776
States, there were [357] many defects in their forms of
government. But in one thing they were all perfect. They left the people in the power
of altering and amending them, whenever they pleased. In this happy peculiarity they
placed the science of politics on a footing with the other sciences, by opening it to
improvements from experience, and the discoveries of future ages. By means of this
power of amending American constitutions, the friends of mankind have fondly hoped
that oppression will one day be no more, and that political evil will at least be
prevented or restrained with as much certainty, by a proper combination or separation
of power, as natural evil is lessened or prevented by the application of the knowledge
or ingenuity of man to domestic purposes. No part of the history of antient or modem
Europe, can furnish a single fact that militates against this opinion, since in none of its



PLL v6.0 (generated September, 2011)       249                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0746
             Online Library of Liberty: The History of the American Revolution, vol. 1



governments have the principles of equal representation and checks been applied, for
the preservation of freedom. On these two pivots are suspended the liberties of most
of the states. Where they are wanting, there can be no security for liberty, where they
exist they render any farther security unnecessary.

The rejection of British sovereignty not only involved a necessity of erecting
independent constitutions, but of cementing the whole United States by some
common bond of union. The act of independence did not hold out to the world
thirteen sovereign states, but a common sovereignty of the whole in their united
capacity. It therefore became necessary to run the line of distinction, between the
local legislatures, and the assembly of the states in Congress. A committee was
appointed for digesting articles of confederation between the states or united colonies,
as they were then called, at the time the propriety of declaring independence was
under debate, and some weeks previously to the adoption of that measure, but the plan
was not for sixteen months after so far digested, as to be ready for communication to
the states. Nor was it finally ratified by the accession of all the states, till nearly three
years more had elapsed.
In discussing its articles, many difficult questions occurred. One 1776
was to ascertain the ratio of [358] contributions from each state.
Two principles presented themselves, numbers of people, and the value of lands. The
last was preferred as being the truest barometer of the wealth of nations, but from an
apprehended impracticability of carrying it into effect, it was soon relinquished, and
recurrence had to the former. That the states should be represented in proportion to
their importance, was contended for by those who had extensive territory, but they
who were confined to small dimensions, replied, that the states confederated as
individuals, in a state of nature, and should therefore have equal votes. From fear of
weakening their exertions against the common enemy, the large states for the present
yielded the point, and consented that each state should have an equal suffrage.

It was not easy to define the power of the state legislatures, so as to prevent a clashing
between their jurisdiction, and that of the general government. On mature deliberation
it was thought proper, that the former should be abridged of the power of forming any
other confederation or alliance—of laying on any imposts or duties that might
interfere with treaties made by Congress—or keeping up any vessels of war, or
granting letters of marque or reprisal. The powers of Congress were also defined. Of
these the principle were as follows: To have the sole and exclusive right of
determining on peace and war—of sending and receiving ambassadors—of entering
into treaties and alliances,—of granting letters of marque and reprisal in times of
peace.—To be the last resort on appeal, in all disputes between two or more states—to
have the sole and exclusive right of regulating the alloy and value of coin, of fixing
the standard of weights and measures—regulating the trade and managing all affairs
with the Indians—establishing and regulating post offices—to borrow money or emit
bills on the credit of the United States—to build and equip a navy—to agree upon the
number of land forces, and to make requisitions from each state for its quota of men,
in proportion to the number of its white inhabitants.

No coercive power was given to the general government, nor         1776
was it invested with any legislative power over [359] individuals,



PLL v6.0 (generated September, 2011)       250                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0747
             Online Library of Liberty: The History of the American Revolution, vol. 1



but only over states in their corporate capacity. As at the time the articles of
confederation were proposed for ratification, the Americans had little or no regular
commercial intercourse with foreign nations, a power to regulate trade or to raise a
revenue from it, though both were essential to the welfare of the union, made no part
of the federal system. To remedy this and all other defects, a door was left open for
introducing farther provisions, suited to future circumstances.

The articles of confederation were proposed at a time when the citizens of America
were young in the science of politics, and when a commanding sense of duty,
enforced by the pressure of a common danger, precluded the necessity of a power of
compulsion. The enthusiasm of the day gave such credit and currency to paper
emissions, as made the raising of supplies an easy matter. The system of federal
government was therefore more calculated for what men then were, under these
circumstances, than for the languid years of peace, when selfishness usurped the place
of public spirit, and when credit no longer assisted, in providing for the exigencies of
government.

The experience of a few years after the termination of the war, proved, as will appear
in its proper place, that a radical change of the whole system was necessary, to the
good government of the United States.

the end of the first volume

[1.]Noah Webster, Dissertations on the English Language (Boston, 1789), pp.
397–398. See Lawrence J. Friedman, Inventors of the Promised Land (New York,
1975) and Richard M. Rollins, The Long Journey of Noah Webster (Philadelphia,
1980).

[2.]Columbian Magazine, or Monthly Miscellany, 1 (1786): 22–25; Rev. James
Madison to Thomas Jefferson, March 27, 1786, in Robert H. Brunhouse, ed., David
Ramsay, 1749–1815: Selections from His Writings, American Philosophical Society,
Transactions, New Series, 55 (1965), Part IV, p. 226; Columbian Magazine, 4 (1790):
373–377.

[3.]See Arthur H. Shaffer, The Politics of History: Writing the History of the
American Revolution, 1783–1815 (Chicago, 1975); Lester H. Cohen, The
Revolutionary Histories: Contemporary Narratives of the American Revolution
(Ithaca, 1980), Chapter 6.

[4.]Ramsay to Jedidiah Morse, May 5, 1813, in Brunhouse, pp. 118–119, 174. See
Ramsay to Benjamin Lincoln, January 29, 1788.

[5.]Ramsay to Benjamin Rush, February 17, 1788, in Brunhouse, p. 119. Ramsay was
a staunch Federalist delegate to his state’s constitution-ratifying convention; he wrote
to Rush, April 21, 1788, exulting: “I hope in my next [letter] to congratulate you on
South Carolina being the 7th pillar of the new Government.” Ibid., p. 120.

[6.]Ramsay’s “An Oration,” for July 4, 1794. Ibid., p. 195. However, Ramsay’s was
not a naive vision of homogeneity, for he also thought that “Even the prejudices,


PLL v6.0 (generated September, 2011)       251                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0748
             Online Library of Liberty: The History of the American Revolution, vol. 1



peculiarities, and local habits of the different states, should be respected and tenderly
dealt with.” Ibid. He emphasized unity of vision—an intellectual consensus—rather
than a bland uniformity of customs or conduct.

[7.]“An Address to the Freemen of South-Carolina, on the Subject of the Federal
Constitution,” (Charleston, S.C., 1788), p. 13; rpt. Paul Leicester Ford, ed., Pamphlets
on the Constitution of the United States, Published During Its Discussion by the
People, 1787–1788 (Brooklyn, 1888), p. 379.

[8.]Ramsay to Eliot, March 11, 1795, in Brunhouse, p. 139.

[9.]Ramsay to Belknap, March 11, 1795, in Brunhouse, pp. 139–140.

[10.]See Lester H. Cohen, “Creating a Useable Future: The Revolutionary Historians
and the National Past,” in Jack P. Greene, ed., The American Revolution: Its
Character and Limits (New York, 1987), pp. 309–330.

[11.]David Ramsay, The History of the American Revolution (hereafter HAR), I, p. 26.

[12.]HAR, I, pp. 31, 27.

[13.]HAR, I, pp. 334–337, 27–33.

[14.]HAR, I, pp. 29–33. Even the colonists’ readings, though few in number,
“generally favoured the cause of liberty.” They included Cato’s Letters, the
Independent Whig, and, in New England, histories of the Puritans, which “kept alive
the remembrance of the sufferings of their forefathers, and inspired a warm
attachment, both to the civil and the religious rights of human nature.” Ibid., p. 30.
Ramsay, who wrote of the powerful unifying force exerted by New England histories,
was no doubt influenced by them in his own writings.

[15.]HAR, I, p. 350.

[16.]The major sources are Bernard Bailyn, The Ideological Origins ofthe American
Revolution (Cambridge, Mass., 1967) and The Originsof American Politics (New
York, 1971); Gordon S. Wood, The Creation of the American Republic, 1776–1787
(Chapel Hill, N.C., 1969); and J.G.A. Pocock, The Machiavellian Moment: Florentine
Political Thought and the Atlantic Republican Tradition (Princeton, N.J., 1975).
Three excellent historiographical essays are Robert Shalhope, “Toward a Republican
Synthesis: The Emergence of an Understanding of Republicanism in American
Historiography,” William and Mary Quarterly, 3d Series, 29 (1972): 49–80, and
“Republicanism and Early American Historiography,” ibid., 39 (1982): 334–356; and
Linda K. Kerber, “The Republican Ideology of the Revolutionary Generation,”
American Quarterly, 37 (1985): 474–495. I have discussed the impact of
republicanism on one historian in “Mercy Otis Warren: The Politics of Language and
the Aesthetics of Self,” American Quarterly, 35 (1983): 481–498.

[17.]In fact, Ramsay publicly opposed slavery and branded the slave trade an
“infamous traffic.” [See Ramsay to Rush, August 22, 1783, September 9, 1783,


PLL v6.0 (generated September, 2011)       252                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0749
             Online Library of Liberty: The History of the American Revolution, vol. 1



January 31, 1785, December 14, 1785, April 12, 1786, in Brunhouse, pp. 76, 77,
86–87, 94, 99.] According to Winthrop Jordan, moreover, Ramsay was the only
Southerner who, upon receipt of a copy of Thomas Jefferson’s Notes on the State of
Virginia, wrote that he thought Jefferson had “depressed the negroes too low.”
Ramsay was as strong a proponent of the Lockean principle that environment shapes
human nature as one could find in eighteenth-century America. He believed that “all
mankind [is] originally the same & only diversified by accidental circumstances.”
[Ramsay to Jefferson, May 3, 1786, in Brunhouse, p. 101. Jordan, White Over Black:
American Attitudes Toward the Negro, 1550–1812 (Chapel Hill, N.C., 1968), p. 456.]
While Ramsay’s attitudes toward slavery are beyond the scope of this essay, it is
useful to note that his failure to condemn slavery more vehemently in his History was
integral to his strategy of diminishing the importance of the forces that could tear the
nation apart. For a fine discussion of Ramsay and slavery, see Arthur H. Shaffer,
“Between Two Worlds: David Ramsay and the Politics of Slavery,” Journalof
Southern History, 50 (1984): 175–196.

[18.]See Ramsay to Jefferson, April 7, 1787, in Brunhouse, p. 110; “An Oration” for
July 4, 1794, Ibid., p. 195.

[19.]Ramsay to Drayton, September 1, 1779; to Rush, July 18, 1779; to Rush, July 11,
1783; to Eliot, August 6, 1785; to Rush, August 6, 1786; in Brunhouse, pp. 64, 62, 75,
90, 105.

[20.]Ramsay to Eliot, August 6, 1785, in Brunhouse, pp. 90–91.

[21.]Ramsay to Eliot, April 7, 1810, in Brunhouse, p. 166.

[22.]Ramsay to John Coakley Lettsom, October 29, 1808, in Brunhouse, p. 163. This
analogy raises the issue of “truth” in historical writing, which I have addressed in
“Creating a Useable Future,” and TheRevolutionary Histories, particularly chapters 6
and 8.

[23.]The History of the Revolution of South-Carolina was, thanks to Jefferson’s
brokering, translated into French. The fascinating story of Jefferson’s efforts is
contained in several letters: Ramsay to Jefferson, June 15, 1785; Ramsay to Jefferson,
July 13, 1785; Ramsay to Jefferson, August 8, 1785; Jefferson to Ramsay, August 31,
1785; Jefferson to Ramsay, October 12, 1785; Ramsay to Jefferson, December 10,
1785; Jefferson to Ramsay, January 26, 1786; Jefferson to Ramsay, January 27, 1786;
Ramsay to Jefferson, May 3, 1786; Jefferson to Ramsay, July 10, 1786; Ramsay to
Jefferson, November 8, 1786; Jefferson to Ramsay, August 4, 1786; Jefferson to
Ramsay, May 7, 1788; Ramsay to Jefferson, October 8, 1788, in Brunhouse, pp.
88–94, 97, 101, 104, 107, 112–113, 121, 123. The History of the American Revolution
was translated into Dutch and German, and The Life of George Washington was
translated into French and Spanish.

[24.]Rush quoted in Robert Y. Hayne, “Biographical Memoir of David Ramsay,
M.D.,” Analectic Magazine, 6 (1815): 206. I have relied on Brunhouse, pp. 12–48 for
biographical material.



PLL v6.0 (generated September, 2011)       253                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0750
             Online Library of Liberty: The History of the American Revolution, vol. 1



[25.]Ramsay was married three times: first, in February 1775, to Sabina Ellis, who
died in June 1776; then in March 1783 to Frances Witherspoon—daughter of John
Witherspoon, president of the College of New Jersey (Princeton)—who died while
delivering their child December 9, 1784; and finally in January 1787 to Martha
Laurens—daughter of Henry Laurens, one of the giants of South Carolina politics and
commerce; this marriage lasted some twenty-five years.

[26.]Ramsay’s loss to Smith was almost certainly related to his anti-slavery
sentiments. See Shaffer, “Between Two Worlds”; George C. Rogers, Jr., Evolution of
a Federalist: William Loughton Smith of Charleston (1758–1812) (Columbia, S.C.,
1962), especially pp. 162–171.

[27.]Ramsay to Jefferson, June 15, 1785, in Brunhouse, p. 88. Ramsay, along with
other prominent Charlestonians, was arrested by the British on May 12, 1780, upon
the capitulation of the city. On August 27 he was exiled to St. Augustine; a year later
he was released.

[28.]Ramsay to Rush, February 11, 1786 and Ramsay to Jefferson, April 7, 1787, in
Brunhouse, pp. 98, 110.

[29.]David Ramsay, The History of South-Carolina, II, pp. 238–240, 83–84.

[30.]“An Oration on the Advantages of American Independence … ,” in Brunhouse,
pp. 184–185.

[31.]Ramsay was referred to as the “Tacitus” of America by J. Kingston, in The New
American Biographic Dictionary (Baltimore, 1810), and as America’s “Polybius” in
Niles’ Weekly Register, 11 (October 5, 1816), both quoted in Brunhouse, p. 220;
Ramsay to Gordon, January 18, 1786, in Brunhouse, p. 96.

[32.]Ramsay to Rush, May 3, 1786, in Brunhouse, pp. 101–102. He added: “For some
months past I have spent from five to 8 hours every day at this work. The drudery is
nearly done. I have got my facts & I shall put them together in Carolina.”

[33.]Ramsay to Rush, April 13, 1786, September 26, 1786, May 1, 1787, and August
18, 1787, in Brunhouse, pp. 99–100, 105–106, 112, 113–114; Ramsay to Boudinot,
April 13, 1786, to Morris, May 12, 1786, to Thomson, November 4, 1786, to Adams,
September 20, 1787, in Brunhouse, pp. 100, 102, 107, 114. Thomson’s lengthy letter
responding to Ramsay’s manuscript has been reprinted by Paul H. Smith, Quarterly
Journal of the Library of Congress, 28 (1971): 158–172.

[34.]Ramsay to Ashbel Green, October 4, 1791, in Brunhouse, p. 130. Aitken had a
very good reputation, and he attempted to explain his procedures to the irate author.
See Brunhouse’s index for several references to Aitken; Isaiah Thomas, The History
of Printing in America (1810), rev. ed., by Marcus A. McCorison (New York, 1970).~
~~~~~~

[35.]Ramsay to Eliot, October 19, 1789, April 13, 1792, April 7, 1810, and April 12,
1793, in Brunhouse, pp. 126, 131, 166, 135.


PLL v6.0 (generated September, 2011)       254                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0751
             Online Library of Liberty: The History of the American Revolution, vol. 1



[36.]Orrin Grant Libby, “Ramsay as a Plagiarist,” American Historical Review 7
(1901–02): 697–703. Libby also demonstrated that William Gordon had plagiarized
from the same source in “A Critical Examination of William Gordon’s History of the
American Revolution,” American Historical Association, Annual Report (1899), I:
367–388. Brunhouse has pointed out that two other historians followed Libby’s lead:
Josephine Fitts, “David Ramsay . . .” (Unpub. M.A. thesis, Columbia University,
1936); and Elmer D. Johnson, “David Ramsay: Historian or Plagiarist?” South
Carolina Historical Magazine, 57 (1956).

[37.]Burke’s role on the Annual Register is still, apparently, a matter of controversy.
See Thomas W. Copeland, “Burke and Dodsley’s Annual Register,” PMLA, 54
(1939): 223–245; Bertram D. Sarason, “Edmund Burke and the Two Annual
Registers,” PMLA, 68 (1953): 496–508.

[38.]Libby adduced eight examples of plagiarism in Ramsay’s The History of the
American Revolution. Fitts added ten more, Brunhouse six. Ironically, Libby searched
only the Annual Register, whereas Ramsay himself mentioned that the
Remembrancer, another English periodical, also was available to him. See Ramsay to
Rush, May 3, 1786, in Brunhouse, p. 102. Brunhouse lists the examples of plagiarism
at p. 219.

[39.]Libby, “Ramsay as a Plagiarist,” p. 703.




PLL v6.0 (generated September, 2011)       255                     http://oll.libertyfund.org/title/814
                                        EXHIBIT 19
                                          0752
EXHIBIT "20"




    EXHIBIT 20
      0753
                            CORRESPONDEN CE, PROCEEDINGS, kc., .SEPTEMBER, 1775.                                                      620

Isaac Lytle,                John McNeale,      John White,                                  Protince of New-York, Cumberland County, !
                                                                                                          Townshend, July 12, 1775. \
David ,'Jetty,
,Robert Getty,
Isaac ftopkins,
                            Jonathan Baker,
                            George Fowler
                            John Duncan,
                                               John Reed,
                                               John l\foKinsey,
                                               James  Burns,
                                               John l\1c"Mullcn,
                                                                           ,v e, the subscribers, heartily and sincerely adhere to the
                                                                         proceedings of the Continental Congress, held at Philadel-
James Gamel,                Jonathan Barber,
George McKnight,            Daniel McCloud,    Peter Garcy,              phia on the 5th day of September, 1775, more especially
 Adam Getty,                John Munson,       Ananias Cormac,           the Association Agreement; as witness our hands:
 Samuel Gii:inel,           John l\foDonal,    Josiah Parrish, Jr.,
 David Wheden,              Oliver Fowler,     Nathaniel Munson,           John Hazeltine,   Amos Holbrook,          John Burt,
 So1omon Wecde,             Alexander Gamel,    John Peck,                 Timothy Holbrook, John Wright,            Paul Hazeltine,
 David Wilson,               Norman MoCloud,   John Gary,                  William Hayward,  John How,               John Hazeltine, Jr.,
 Josiah Parrish,            Alexander Simpson, Duncan l\IcC!oud.           Silas Hayward,    John How, Jr.,          Thomas Walker,
                                                                           Caleb Hayward,    Jamee Watkins,          Jesman Walker,
                                                                           Peter Hazeltine,  Jonathan Claton,        Samuel Wisell,
                                                                           Paul Hayward,     ·William Christopher,    John Dyer,
     SIGNEltS IN SPRINGFIELD, CUllffiERL.\ND COUNTY.                                          Ezra Holbrook,          Benjamin Dyer,
                                                                           Joseph How,
 Sir~10;;: i':\tevens~- -   John Nott, -         John Barr~ti, -           Benjamin How,     ,villiamJohnson,        Isaac Harhart,
 George Hall,               Noah Porter,         Daniel Sartwell,          Daniel Blanchard, Joseph Tyler,           John Barns,
 Samuel Scott,              Emanuel Case,        Robert Millard,           Benjamin Hayward, Ebenezer Ober,           Epherim-Barns,
 Abner 'Bisbee,             Anthony Sheldon,     Jcrahmeel Powers,         Amariah Tost,      Matthew Martin,         Lemuel Rol.iings,
 Josiah Johnson,            John Hammond,        Platt J>arker,            Calvin Hayward,    Abraham Martin,         William Robings,
 Asah!lLMighell,            William Kellog,      Nicholas Bragg,            Eli Hayward,     David Linsey,            Benjamin Fletcher,
 Timothy Spencer,           Joseph Little,       Jacob Sartwell,           Josiah Fish,      James Linsey,            Thomas Reed,
 Hezekiah Holmes,           Nicholas Bragg,      Coumcs House,             John Wood,         Mike Johnson,           Benjamin Rngg,
 Simon Spencer,             Jacob Lockwood,      William McClellan,         Moses Holbrook,   Caleb Darling,          Asa Ober.
 J:uiiii_M'1J'!in, Jr.,      John Griswold,       Thomas Corton,
 James Martin,               Daus Goodwin,                      The above subscribers are all the men now in Town-
                                                  Simeon Bradford,
 Nathaniel Weston,          John M. Roberts,                 shend; those out of Town are: Samuel Fletcher, Benjamin
                                                 John ,veeams,
 Taylor Spencer,             Isaac Lockwood,      Robert Tavers,
                                                             Moredock, Oliver Moredock, Aaron Johnson, Samuel Par-
 Ichabod ,voddams,          Jesse Richardson,     Ebenezer Hildrith,
 .fasepnLoclrn'ooo,          Oliver· Sartwell,               kis, Thomas Barns, Ebenezer Burt .
                                                  George Hall, Jr.,
  Abraham Lockwood,          Joseph ,vebb,                   - · These are in the service at Roxbury, under Gen. Wash-
                                                  James Dm1ghy,
  Nathaniel Sheldon,         Thomas Edwards,      John Barrett,
                                                              ington. The above completed July 12, 1775, but no safe
  . ffigned by o~<l°er of the Committee of Safety in Spring- opportunity till now, the 6th day of December, 1775.
field.                                    JoHN BARB&TT.          This from a real friend to liberty. JouN HAZELTINE.
  Dcc~mber 21, 1775.
         ·-.

                                         Whitehall, September 1, 1775.    but not a word of any thing -spirited on your part, so that
     The House of Representatives of the Province of Nova-                our people are altogether ignorant of the true state of
Scoti~orth-Amer ica, having unanimously agreed to a                       affairs with you.
loyal and dutiful address, petition, and memorial, to the                     Dear countrymen and fellow-sufferers, wl10 have been
Kfog's most exce\lent Majesty, the Lords spiritual and tem-               so happy as to have your lot in a land Qf liberty, though
poral, and the Commons of Great Britain, in Parliament                    now persecuted and your rig11ts in.viirl~d, suffer not your
assembkd, containing declarations of their obediePce and                  most precious inheritance, your liberty and property, your
suhm.iss_ion to the authority of the Parliament of Great                  noble Constitution, to be torn from you. You are con-
            as
'B"iiiiiin~· the supreme legislature of that Province, and                tending for what is of more value than life ; fear not to risk
                                                                          your lives freely in defence of it. Keep your presses free,
of all the British Dominions, and of their readiness, as an
 in_dispensable ·a·uty' to submit to the payment of such taxes,           that the people may know all that concerns Lhem and all
 tc(bex~Ised upon a permanent plan, and at the disposal of                that is doing against them. By every mea_n-sixryourpmver
 Varliamifrif,- as sha\1 be their due proportion of the expenses          keep corruption from influencing any of your offices of
 of ffie__ Empire; and William Nesbitt, Esq., Spmi7<.ir of the            publick trust; you cannot possibly be too~rnucn-guarded
 said Hq__u_s~ of Representatives, having transmitted a tran-             against this terrible evil, whicl1 has almost undone u.s h.ere.
  script of the said loyal and dutiful acldress, petition, and            Let not arb}trnry power and despotism have any footing
  m!t.n'?JEf, to].!,i~ -~arl _of Darh'!outh, on_e of His Majesty's        among you. Many in this Country, who groan under it,
  pl'in-ClpaT'B"ecretanes of State, 1t was tl11s day presented to         would be glad to give their utmost assi.sta...n...ce, and ho_pe to
  His Mai~~ty,_~n~ most graciously received.                               be over with you before the contest is ended,_ ____ _
                                                                              It is my opinion that if you continue firm, you will, with-
                                                                           out doubt, succeed in your glorious struggle ; justice will
 EXTRACT OF A LETTER FROM IRELAND TO AN ACQ,UAINTANCE                      give strength to your arms, and weaken tnose oTyour ene-
    -~·nt"'N.EW-YORK, 'nATED SEPTE~IBER 1, 1775.                           mies. _God himself is on your side, and will cause them
    'Though most of the people here wish well to the cause                 to fall before you. Meanwhile, letme caution you against
 in which you are engaged, and would rejoice to find you                   the least appearance of su:bmission,_ Youcan hJJr.dly con-
 continue firm and steadfast, yet it is the prevaiJing opinion,            ceive the ill effects of every thing that may feed the hopes
 esp~ially among the friends to Government, ( so called,) that             of your enamnis ; even base complaisance in this case is
 you will be at last frightened into submission to ministerial             criminal, for like drowning men they are ready to catch at
 measures. They are raising recruits throughout this King-                 straws, and, if possible, interpret every thing you say or
 dom. The men are told they are only going to Edinbnrgh                    do in favour of their own Qe~igns, whereby they are en-
 to learn military discipline, and are then to return. The                 couraged to coutinue thei.r e_ffg_rJs to subdtill_you. It be-
 com:mon people are industriously kept frorn the knowledge                 hooves you, therefore, to be resolute, plain, and abrnlutc,
 of publick affairs. They know nothing but what the great                  in your refusal of every proposal that im:plies giving up one
 people please to let them. Newspapers, since the Stamp                    tittle of your rights and li_berties, or migiit brfog them into
 Act, are so high, the poor and middling people cannot pur-                the least danger, and resist every attempt against them with
 chas!]...!Qf!.Q, nor_-even an almanack; not one of which is to            all your might. Tbe least slackn~ss or C0l!lpliance on-your
  be found wjt_h_i_n _sixty miles, except among the 1ireat folks;           part will embolden them to proceed in their endeavours to
  hpw~~s.? few are solcl, that it is thought there will be no               enforce their laws, to tax and enslave you. J\Iay God guide
                                                                            and protect you. Amen.                                _
  mi'fr'ei,t'fffteu, un1ess the act is repealed, which is expected
  next ses~Qn.--                                                               I am a sincere friend  to the natural rights ana lioerty of
     It is most grievous to bear the innumerable burdens they               mankind, and yours, &c.                                M. W.
  have hnposed upon the people here. It is intended to send                    P. S. It is reported tliat Charles Stuart is, preparing to
  severaf B1s_hops- to America, ( one at least to every city,)              make an attempt to obtain the Crown of Scotland. l wait
  wjth salaries of four hundred Pounds sterling each, to be                 for further intelligence.
  paid 6y the people where they are stationed. It is expected
                                                                           EXTRACT OF _A- LETTER FRmi:' A 'lftNTLEll{AN"JN -vuHU.NL\
  that ,N_ei_v-Xo.,-kwill be the first to submit to anyterrns tbat
                                                                             TO HIS FR~E.ND I~ EDIN'BUR{fH, SCOTLAl'l~DATED-1\U D-
  sh~.Il~eo!fer~Cr;_ and great pains_ have been tak~n fo spread
                                                                             DLESEX, SEPTEMBER 1, 1775.
  a general l:ielieT that the people m all the Colonfes llre .mere
  cowards, ready to run at the sight of an army. The news-                   DEAi' S11t: -I embni.Qe.(l1is=tii"iour11b~ opportunity of
  papefs_ _!!i_<l_~ are most circulated are filled with SJlCh stuff,       writing you by a gentlemarrwho intends to reside in Scot-




                                                        EXHIBIT 20
                                                          0754
621                    CORRESPONDENCE, PROCEEDINGS, &c., SEPTEMBER, 1775.

land with his lady and family. As to the present state of          as fast as may be. The great difficulty is the want of am-
 Virginia, I refer you to them. Tears stand in my eyes             munition. They evidently have a design upon Fort Char•
wl~en I !hink or write of this once happy, thrice happy            wtte, an_d our friends cannot collect to defend it, unless
land of liberty.                                                   they are supplied; I have therefore promised them a sup-
    All is anarchy and confusion. A brave people strug-            ply. If you, therefore, gentlemen, think it proper, it will
gling in opposition to the acts of the Britisli Parliament.        be o_f the greatest utility to send up one hundred or one
 We are all in arms, exercising and training old and young         hundred and fifly pounds weight of powder, and some lead,
to the use of the gun. No person goes abroad without his           by the bearer, Samuel Reid, who will effectually secrete
sword, or gun, or pistols. The sound of war echoes from            it until delivered safe into Jhe bands of the vQ}u_nteer Com-
north to south. Every plain is full of armed men, who all          panies, to be subject to the order of the Council in cas~ it
wear a hunting shirt, on the left breast of which are sewed,       is not used for the defence of the Colony. It will be effect-
in very legible letters, '' Liberty or Death." May God put         ually secured, and a small delay may be greatly dangerous.
a speedy and happy end to this grand and important con-            The same measure will be necessary on the other side of
test between the mother an_d her children. The Colonies            Broad River.                                       - ·- --
do not wish to be independent; they only deny the right               I could wish that Virginia might be alarmed and ready,
of taxation in the Parliament. They would freely grant             and that a categorical answer might be demanded of the
the King whatever he pleases to request_ of their own As-           Cherokees before the time of danger. The Creeks are in
se_mblies, provided the Parliament has no hand in the dis-         some danger from one Thompson, an emissal'y, now amoncr
posing of it.                                                      them. I shall \'isit Fort Charlotte before I return, and hop~
   Tfiis dispute has put an end to all trade and commerce.         to let you hear more particularly on these subjects next
The Country is on the brink of destruction. The rising             week.
glory of America is totally eclipsed, and, unless some pru-
dent means be fallen on to bring about a reconciliation, I                     PlllLAPELPHIA COUNTY CO~nlf'.J.''.l"E.E.,
tremble for the consequences. The troubles of the year                                     Philadelphi~.County, September I, li75,
1745 were but like a flea-bite to the present commotions.
Never was there heard ofsuch an unanimity as prevails                 In Committee, Resolved, That it be rccomnie~-delto-tf;e
through this exten~,ive _Empire in the glorious cause of           Township Committees and the Captains 0Ftf1e different
Jioerty. All ranks and conaitions of men have laid aside           Companies, and they are hereby enjoined to make returns
all sorts of extravagance in living and dressing, vieing ,-rith    to this Committee of the Associators, Non-Associators, &c.,
one another who shall wean11ost of their own manufactory.          in their respectire Districts, agreeable to tb_e directions of
You would. hardly_ believe t_he quantity of cotton clot11 that     the Commiuee of Safety, on Friday, the 22d instant; and
is annually manufactured here could be made. I do assure           that the Colonels of each Battalion in this_County do, at
you nu women in 11n:7 part of the world can be more indus-         the same time, return the names of the Officer_s of th.eir
trious than those in Virginia. They labour under one               respective Battalions, with their ranks and se11iorit)'i1J Ba.t-
                                                                   talion.                                        -- ~- - -
great disadvantage; which is, tbeir being·entirely ignorant of
the ways of making of linen, which they will severely feel            The Committee acljourneil to Friday, the ~2_!1 iQstanf, to
next year, this warm climate requiring more of that article        meet at the ho.use of Jacob Neajf, at ten o'clock in the
                                                                   forenoon.                                         .- --     --
than any other.
  WILLIAM TENNENT TO THE C'OUN'CIL OF SAFETY FOR                                      NEW-YORK COMMl'r~E.
                SOUTH-CAROLINA,                                         The Committee met Friday, Scpternier I, 1775. p{:e-
                                     Long Cane, September 1, 177 5.  sent: Henry Remsen, Chairman, anj (hirty-five Membe1·s.
    This comes by Captain George Reid's wagon from the                  The Deposition of George Van &hamp-;-reTat,veto Ser-
 Long Canes, where I am at present. I parted from Mr.                geant    Graham's conduc.t in Boston, received iind ££[!9,_
 Drayton on ~Monday morning ; he steered his course to                  The Memorial of Stephen Skinrrer~_ ~sq., -received and
Augusta, and thence designed for the camp at Amelia. I read, praying leave to 1and some Trunks and Bedding, the
thougbt it necessary to visit the settlements on this side of property of Miss Johnwri, Miss Kemb1e, and Mrs. Lee.
 S_a_ly,aa. _Met _a large congregation yesterday, and found              Ordered, That leave be given ac-cordingly, and that
 the -people oivicled fu tiieir s:entiments. Spoke at least two      Mr.    O. Templeton and l\Ir. John Bruomebe a Sub-Com-
hours to them, to good effect. The prevailing party here mittee to examine the same.
is for American measures, by the agency of some _of our                  Ordered, That the Chairman be requested to write a
 worthy members; but_ th~y need confirmation. - I have letter of thanks to tlie different Committees in New-Jersey
therefore appointed three meetings, at which I expect to and Orangetown, for their polite behaviour to Captain
see the greater number of the disaffected. I shall then Dobbs.
crossover into Ji'letchall's-Regiment once more, to be at an
elect!ori-appointed at Ford's 1 on Enoree, where we expect                           New.York Committee Chamber, September I, I7i5.
great opposition,ifnot violence, from Cunningham's 11ai-ty.             Whereas this Committee, by their Resct1utwn oft!~~ 1st
Brown will bring them to blood if he can, but I stjII hope of May last, and the Continental Congress, by their Resolve
it may be prevented. J f~nsider myself as running great of the 27th of said month, ordered, that no Provisions should
risfi:s;-outiT1mlufiriy duty,                                       be exported to Quebeclc, Nova-Scotza, Georgia, -New-
    Our visit has given their party a great shock, divided foundland, or any pnrt of the fishing co:itsCc>r n_shing islaTids
their friends, and strength_ened our interest much. One of to the eastward of Nantucket: And wJJ~rea_s i!,_!!ppears to
their chiefs confessed to me, at Little River, that he brought this Committee, by the_ Depositions of G_harJ_es Pe l{izy,
up the thanks of the Governour to Mr. Cunningham, for master, and Thomas JJ1illroy, mate of the Sloop /:,ally,
what he had done and is doing. The Governour's intrigue whereof John Christian Drewidts arid 7J!iJseBDelis Der-
l1ere. 1s as evident as the Ii.~~it of the sun. The evidences ni~r are owners, that ~bey, th~ saiq_ :Tolm _Ch_r_isti9n 1Jre-
of their d~sign, by the Jn_d_ians, is no doubt clear to the w1.dts and Mo!ies Delis Dernier; did lo!lcLJbe said sloop
Council, from the papers :i;e_n_t down already.                     with Provisions: and the said Moses De_lis Dernier did
    The inhabitants liere ure in great terrour, as far as they proceed with h-er, so loaded, to Nov1_1~.';;_£_otig-: a~d th;;.e
have heard of thcir danger, and that because they have no disposed of the same, in_ vi.olation of _the_ Refil:llve_ of the
am:n:nrniJ:ion._ The leaJf_ers_haye frequent!{ dropped in com- said Continen~a.l Congress: And wh;reas it furtl_i,e.r appears,
pany that they intendJo form_ a carrip.          am sure they will by the Deposition of Captam_Je71kzng, late rn__a,5Jer ofthe
find a__filllil_TieLIJumber _ri:a:_dy to befriend them than they Sloop Elizabeth,_ whereof Thomas Ludfo_w_ ..JD!LOwnei',
imJlgine. But their dependaiice i5upon the savages to join that the said Tho1!1__as Ludlow_ did_ loiid tb~ Mid aJoop in
their army, and that the rest of the inhabitants will be the Port of New-York, with Provisions; ancf~it1:i-ber so
for_reo-::tp JOl!l tnem, to save tbeir families from l!, !Ps~Sacre, loaded, did proceed to the Island of Neu;JounclJ.and,_ apA
I am_ fiik_Tog - proper meaS!lres, in this District, ro prevent there disposed of the same, in violation of Jbe :i]fil,;:~~jd
the horrible couspiracy; -Tbr~.e vohinteer comparilts are Resolve:                        __ _ _                 -~:----=~~~~ _
                                                                                                                 °"
formed; one under Majo(X~.rl:.1l,~vho ~o~ seem[~[l:~ared               'fl_,;solved, 1st, That the Dr.positions of tM said G_lrnrles
mJP~ c;__aus~; anothernµJkr _<;~all_H\1n P1ckms; ~.WJJ~~"~pder De. Kay, Thorims 1flillroy, and. RfohJir.d=~rikmg~be pub-
C~ptai11 James AlcCa_lL_ _M,:QreQ( the like kind rs going on lished in the ne~'spapers in this City.




                                                           EXHIBIT 20
                                                             0755
628                    CORRESPONDENCE, l'H.OC~EDINGS, &c., SEPTEMBER, 1775.                                                        624
· ll.esolved. 2d. That the said John Christian Drewidts.                York, on board the said sloop, as mate thereof, with a
A-las~ D elis JJernier, Charles De Kn.y, and 1'h-0mas Lud- cargo consisting of flour, rye meal, bread, pork, Indian
knu, have knowin)!;ly violated the beforementioned Resolve corn, rum, and some boards, bound for the West-Indies, as
of the Continental Congress, and the General Association                he was informed by the master of the said sloop. When
entered into by' the inhabitants of this City and County;               they had got out at sea about eighteen hours' sail, Captain
and that th'e said John Christian Drewidts, .Moses Delis                Charles De Kay told the deponent they were bound for
D ernier. Charles De Kav. and Thomas Ludlow, have                       the B ay of Fundy. At their arrival in the Bay of Fundy,
severally acted inimically to, an<l baveoccn guiTty of a                at a place called Pettiquit Jack, where our supercargo,
high mfringemeot of a Resolve of the associated American                Mr. Moses Delis Dernier, sold some of the cargo; from
Colonies.                                                               thenc~ w_e ~~nt to the Township of Shippody River, and
    By order of the Committee:                                          there we discharged part of the cargo, by the directions of
                           R&.NltY REM SEN , Dep'y Chairman.            said ~'Hoses Delis Dernier; from thence we went to Cumber-
 Citv of NEW-YORK, ss.                                                  land, in the P rovince aforesaid, and there we discharged
     Charles De E au. of the City of New-Yoac, 'Mariner,                the wf1ole ort11e cargo ·we
                                                                                                  T1a<l left, ·by the order of our super-
and commander of the Sloop Sally, now lying in the Port                 cargo; a:nd then took in ballast, and filled our casks with
                                                                        water, and sailed from thence to New-Yl)rk, where we
of New-York. being duly sworn, makes oath, that on .or
about the beginning of June last, he sailed from the said               arrived tbe 25th of August, 1775, at Sandy-Honk, or near
Port of New- rork. on board of the said. sloop, as master               the Narrows, where the Captain left the sloop and went
anct commander thereof. with a cargo consisting of flour,               up to New-York. B efore he left the sloop he desired me,
rye meal, bread, pork, lndian corn, rum, and some boards,               if any person inq'uired where they came from, should say
to the river called l!ettiquit Jack, in Nova-&otia, where               from St. Eustatia; and also desired me to give the peo-
Mr. Moses Delis Uemier, supercargo and part owner of                    ple a caution; which I accordingly did.
                                                                                                                THOMA S M1LLROY.
the said sloon and carM. rlisoosed of a small part of the
said cargo, to wit: or some or thQ ifo.ur__aoJ .fillllle of the           Sworn this 31 st day of A ugust, 1775, ~efore me,
                                                                              - ·-         -   Wn,LJ.t!lf WADDELL, Alderman.
br~id; · that from thence ho proceeded with the remainder
of the said camo on boa.rel of the said sloop, to the Town-                 I , Richard Jen king, sailed from New-York on ihe 28th
ship of Shipp_ody, in the Province of Nova-Scotia afore-                of May last, as master of the Sloop Elizabeth, belonging
saio. ~n?.~thcrc _discfiar~ed some part. of the ~aid cargo, by          to Mr. Thomas Ludlow, laden with provisions, to wit: bread,
the d1rcct1on of the said Moses Debs l).ermer; that from                flour, pork, Indian corn, and a small parcel of iron; that
the Township of Sliippody he proc·eeded with the said sloop             tbe said Thomas L udlow went with me, as owner and super-
and tbe residue of the said cargo to the Town of Cumber-                cargo, and took with him four negroes, three of which I
land1 in the P rovince aforesaid, where the said sloop was              understood were his own. We came to an anchor that <lay
discharged of hor said cargo, and the same was disposed of              within Sandy-Ilook light-house; next day about noon got
in t.hP. mnnnP.r fr11lowing, to wit: part to Mr. John Avary,            under way, and put to sea. I took the log-book and marke<l
or Windsor. then at CuiiiDerland aforesaid, who loaded Qr               it towards Bermuda; and that he then told me not to be
put tile part so purchased by him on board·of a schooner ,              surprised, that he intended to go to Newfoundland. I found
to go to Windsor aforesaid, part consisting of flour, bread,            myself obliged to follow his orders, and shaped a course for
iron, a·nd steel, amounting to about the sum of two .hun-                Cape Ra.ce. The 14th of June;arrived at the harbour of
dred and nioetv ode! P ounds stflrliug in value, to Mr,                  1hspass, in Newfoundland, and there landed the c::irgo,
Thomas Clough, of the Town of B oston, ( which he told                  wb.ich he sold to Jackson~ Hallet, merchant!:, of '1'opshn.m,
the deponent he intended to carry or cor:rvey to Windsor                for sixteen and sixpence sterling, round, as ·h e.inforrne_d me.
oforesaid, or Mac!tias~ in order th.erewi.th to p!.!r.chase a           I differed with him .tbere, for deceiving me, and would have
cauto for the West-lndies, which the deponent believed to               leftJiiii, coiil<l I have got a passage ·home. He took a pas-
~e true.) and the rest in small parcels to the inhabitarus Qf           sage in a small vessel belonging to Mr. Jackson, forQu.ebcck,
the smu T own of Oimberland; that that part or the said                 and gave me my sailing orders to follow him, which I did:
cargo :;old to the said '.l'lwmas Ulough, as aforesaid, was sold        he arrived at Quebeck some days before me. At my arrival,
for the same nricc that the said .TolmAvary purcb.a.se_d at;            he order.ed me to haul the vessel close into the Town in the
thll!. tqc_ j(lponent had no knowledge or expectation, or               mud..__..lrul Jc\'[ days he informed me that he was going to
belief, at the time of the sale of part of the said cargo t.o           take.on board cattle for the West-hidies. 1 d<.'manded my
the·  sa,d Tlwmas CTough, that he:intendcd to convey any                discharge, and told him l would not proceed any further
part thereof so purchased by him to. any other place than               with him. H e insisted I should; on which high words
 fflindsor or ft'T1u:hi'.as afore~:iirl, for the purposes aforesaid;    arose between us. r still persisted · in my resolution to
and_.thqt he, the de11onent, verily believes, and is well as-           leave him. ln a few davs he provided another master,
sured, that t11e said Thomas Clough did not con·vcy anj'j>art           and discharged me. 1 procured a passage to Saybrook, in
of the said cargo, so purchased by him as aforesaid, to the             the Sloop B etsey, Norman ~M orrison, master, and arrived at
T own of lloslon: anc1 this deponent further saith, that the            ,Saybrook the 20th instant; from thence I proceeded here,
said sloop's car2:o bein!! discharzed and disposed of a~ afore-         and arrived the 27th.                   R1 cHARD JENX ING.
said, he proceeded fiym Cumber{arJd afon:s.aid, on board of                Sworn the 30th August, 1775, before me,
tbe said sloop, in oallast, to this C.ity, where he <1rrived                                          WmT E IIEA D H1r,Ks , ll'1ayo1·.
about the 2!3d instant: and this deponent further saith, that
besides the slooo's canro beforementiooed, he had an adven-                      OAVID BURGF.R TO NEW-YO RK CONGRESS.
ture belon_gin_g to him, the deponent, on board, of two lnm~.                                            New.York, September 1, 1775.
dred and · liftV' wei!!ht of hamsJ !}~d o!lc_hun_dre_~,.and Jilly_
gallons of 1:uni, which were disposed of at Cumberland afol'e=            GENTC.EM"RN:    I take this opportunity, from the regard
saiij, in small parcels, to tlie inltah11ants; and li.trther the        that J have for the cause of American freedom, to acquaint
aeponent saith, that before be left -New--Yorlc, in the .said           you that there is a set of judicious people that live on Sto-
voy;'l~e, he, the deponent, was jn(<>tmed by 1lloses D elis             ten-lslctnd, who, for the sake of a little gain, would sell
D ermc,-. one 01 the owners_of t}e ·~aig_ves~el1 that. she              their and the Country's privileges, as appears by their sell-
was bound for the Bav o( Fundy; ao<l the said Mcise.1. to!<l            ing to the Troops, which they have done last Tuesday,
hirn, that he would have applied to the Committee, to                   such as hogs, sheep, geese, ducks, and fowls, to go on
have ~oi letl\·e to have gone there, but that he tyas afraid            board tbe ship that lies now in the Nortlt River, to go
tlrnt the nort would have been shut; and further the de-                to Bosto·n , and arc determined to continue thus in lettinO'  0

poneot saith not.                           . C1HRr,F.s DE Kw.          them bµve SIJ..Ch stock as .th_ey want, as far as they are able
    Sworn the 31st ./lugust, l 775, before me .                         to -supply tl1em, and will spare no pains to provide for
                                  W .HITF;HF.AD H1cKs, .Mayor.
                                                                        them. .Mr. Cubberly is to let them have some stock. As
                                                                        he is not willing to bring them up himself, for fenr of b<.:io"
 Cit11 of N.:w-Y011K, ss.                                               disco\·crcd in so doing, so that they are to call for th en~
     Thomas M.illro.11, of the l sle-o.f-Jl'lan, ::VJariner, and mate   and he will IP.t them lrnve as far as he can spare. Last
of the Sloop Sally, now lying in the Port of New- York,                 'l'u.e1tda11 thcv had the abovementioned stock from John
be\ug duly sworn, iuaketh oath, that on or about the begin-              Van l:'elt, Uorncfius Martin, Benjamin Martin, Jolm
ning of J1me last,_ he sailed from the said Port of New-                K eteltas, JacfJU Barre1rar, and Mar11 Barrel!W'. The




                                                     EXHIBIT 20
                                                       0756
EXHIBIT "21"




    EXHIBIT 21
      0757
01234567ÿ9335ÿ                                                                 ÿ1ÿ316ÿ5
FROM THOMAS JEFFERSON TO GIOVANNI FABBRONI,
8 JUNE 1778
ÿÿ 
*mn                                                                                       :4&&4315B#$=7ÿ48ÿ\4$=4843ÿ^#8',ÿl,ÿ-//l
    !"#$ÿ&'(('$ÿ")ÿ*'+,ÿ-.,ÿ-//0ÿ)$"1ÿ23$45ÿ631'ÿ53)'ÿ("ÿ7389,ÿ:'ÿ73;'ÿ8"(ÿ7"<';'$ÿ739ÿ(7'ÿ+&'35#$'ÿ")ÿ5''48=ÿ>$,ÿ?'
@$'845Aÿ(7'ÿB'3$'$ÿ")ÿ4(ÿ48ÿ(745ÿ6"#8($CAÿ35ÿ7'ÿD"48'9ÿ(7'ÿ3$1Cÿ48ÿ2'885C&;3843ÿ35ÿ5""8ÿ35ÿ7'ÿ3$$4;'9,ÿEÿ57"#&9ÿ73;'ÿ(3F'8
+3$(46#&3$ÿ+&'35#$'ÿ48ÿ5'$;48=ÿ741ÿ"8ÿC"#$ÿ$'6"11'893(4"8,ÿG$"1ÿ(7'ÿF489ÿ38H4'(Cÿ'H+$'55'9ÿ48ÿC"#$ÿ&'(('$5ÿ35ÿ<'&&ÿ35
)$"1ÿ"(7'$ÿ5"#$6'5ÿ")ÿ48)"$13(4"8ÿ<'ÿ9456";'$ÿ(73(ÿ"#$ÿ'8'14'5ÿ73;'ÿ)4&&'9ÿI#$"+'ÿ<4(7ÿJ7$35"846ÿ366"#8(5ÿ")ÿ;46("$4'5
(7'Cÿ739ÿ8';'$ÿ<"8ÿ389ÿ6"8K#'5(5ÿ(7'Cÿ<'$'ÿ)3('9ÿ8';'$ÿ("ÿ13F',ÿ:74&'ÿ(7'5'ÿ366"#8(5ÿ3&3$1'9ÿ"#$ÿ)$4'895ÿ48ÿI#$"+'
(7'Cÿ3))"$9'9ÿ#5ÿ94;'$54"8,ÿ:'ÿ73;'ÿ&"8=ÿB''8ÿ"#(ÿ")ÿ3&&ÿ)'3$ÿ)"$ÿ(7'ÿ';'8(ÿ")ÿ(7'ÿ<3$,ÿ    -Eÿ486&"5'ÿC"#ÿ3ÿ&45(ÿ")ÿ(7'ÿF4&&'9A
<"#89'9Aÿ389ÿ63+(4;'5ÿ")ÿ(7'ÿ'8'1Cÿ)$"1ÿ(7'ÿ@"11'86'1'8(ÿ")ÿ7"5(4&4(4'5ÿ3(ÿL'H48=("8ÿ48ÿM+$4&ÿ-//.Aÿ(4&&ÿN";'1B'$ÿ-///,
5486'ÿ<7467ÿ(7'$'ÿ735ÿB''8ÿ8"ÿ';'8(ÿ")ÿ38Cÿ6"85'K#'86',ÿJ745ÿ45ÿ(7'ÿB'5(ÿ745("$Cÿ")ÿ(7'ÿ<3$ÿ<7467ÿ638ÿB'ÿB$"#=7(ÿ<4(748
(7'ÿ6"1+355ÿ")ÿ3ÿ&'(('$,ÿEÿB'&4';'ÿ(7'ÿ366"#8(ÿ("ÿB'ÿ8'3$ÿ(7'ÿ($#(7Aÿ(7"Oÿ4(ÿ45ÿ94))46#&(ÿ("ÿ='(ÿ3(ÿ(7'ÿ8#1B'$5ÿ&"5(ÿBCÿ38ÿ'8'1C
<4(7ÿ3B5"&#('ÿ+$'6454"8,ÿ>38Cÿ")ÿ(7'ÿ3$(46&'5ÿ73;'ÿB''8ÿ6"11#8463('9ÿ("ÿ#5ÿ)$"1ÿI8=&389ÿ35ÿ(3F'8ÿ)$"1ÿ(7'ÿ"))4643&
$'(#$85ÿ139'ÿBCÿ(7'4$ÿP'8'$3&,ÿEÿ<457ÿ4(ÿ<'$'ÿ48ÿ1Cÿ+"<'$ÿ("ÿ5'89ÿC"#ÿ35ÿD#5(ÿ38ÿ366"#8(ÿ")ÿ"#$ÿQ&"55'5RÿB#(ÿ(745ÿ6388"(ÿB'
9"8'ÿ<4(7"#(ÿ38ÿ3++&463(4"8ÿ("ÿ(7'ÿ<3$ÿ"))46'ÿ<7467ÿB'48=ÿ48ÿ38"(7'$ÿ6"#8($Cÿ45ÿ3(ÿ(745ÿ(41'ÿ"#(ÿ")ÿ1Cÿ$'367,ÿEÿ(748Fÿ(73(
#+"8ÿ(7'ÿ<7"&'ÿ4(ÿ735ÿB''8ÿ3B"#(ÿ"8'ÿ73&)ÿ(7'ÿ8#1B'$ÿ&"5(ÿBCÿ(7'1,ÿE8ÿ5"1'ÿ485(386'5ÿ1"$'AÿB#(ÿ48ÿ"(7'$5ÿ&'55,ÿJ745
94))'$'86'ÿ45ÿ356$4B'9ÿ("ÿ"#$ÿ5#+'$4"$4(Cÿ48ÿ(3F48=ÿ341ÿ<7'8ÿ<'ÿ)4$'Sÿ';'$Cÿ5"&94'$ÿ48ÿ"#$ÿ3$1Cÿ73;48=ÿB''8ÿ48(413('ÿ<4(7
745ÿ=#8ÿ)$"1ÿ745ÿ48)386C,ÿE)ÿ(7'$'ÿ6"#&9ÿ73;'ÿB''8ÿ3ÿ9"#B(ÿB')"$'ÿ35ÿ("ÿ(7'ÿ';'8(ÿ")ÿ(7'ÿ<3$Aÿ4(ÿ45ÿ8"<ÿ("(3&&Cÿ$'1";'9ÿBC
(7'ÿ48('$+"54(4"8ÿ")ÿG$386'Sÿ389ÿ(7'ÿ='8'$"#5ÿ3&&4386'ÿ57'ÿ735ÿ'8('$'9ÿ48("ÿ<4(7ÿ#5,
    J7"Oÿ1#67ÿ")ÿ1Cÿ(41'ÿ45ÿ'1+&"C'9ÿ48ÿ(7'ÿ6"#864&5ÿ")ÿM1'$463ÿEÿ73;'ÿC'(ÿ3ÿ&4((&'ÿ&'45#$'ÿ("ÿ489#&='ÿ1Cÿ)"898'55ÿ)"$
+74&"5"+7463&ÿ5(#94'5,ÿEÿ6"#&9ÿ<457ÿ("ÿ6"$$'5+"89ÿ<4(7ÿC"#ÿ"8ÿ5#BD'6(5ÿ")ÿ(73(ÿF489,ÿE(ÿ14=7(ÿ8"(ÿB'ÿ#8366'+(3B&'ÿ("ÿC"#ÿ("
B'ÿ48)"$1'9ÿ)"$ÿ485(386'ÿ")ÿ(7'ÿ($#'ÿ+"<'$ÿ")ÿ"#$ÿ6&413('ÿ35ÿ9456";'$3B&'ÿ)$"1ÿ(7'ÿJ7'$1"1'('$Aÿ)$"1ÿ(7'ÿ)"$6'ÿ389
94$'6(4"8ÿ")ÿ(7'ÿ<4895Aÿ(7'ÿK#38(4(Cÿ")ÿ$348Aÿ(7'ÿ+&38(5ÿ<7467ÿ=$"<ÿ<4(7"#(ÿ57'&('$ÿ48ÿ(7'ÿ<48('$ÿT6,ÿU8ÿ(7'ÿ"(7'$ÿ7389ÿ<'
57"#&9ÿB'ÿ1#67ÿ+&'35'9ÿ<4(7ÿ6"('1+"$3$Cÿ"B5'$;3(4"85ÿ"8ÿ(7'ÿ531'ÿ+3$(46#&3$5ÿ48ÿC"#$ÿ6"#8($CAÿ<7467ÿ<4&&ÿ=4;'ÿ#5ÿ3
6"1+3$3(4;'ÿ;4'<ÿ")ÿ(7'ÿ(<"ÿ6&413('5,ÿ   WG3$'87'4(O5ÿ(7'$1"1'('$ÿ45ÿ(7'ÿ"8&Cÿ"8'ÿ48ÿ#5'ÿ<4(7ÿ#5,ÿEÿ13F'ÿ1Cÿ934&C
"B5'$;3(4"85ÿ35ÿ'3$&Cÿ35ÿ+"554B&'ÿ48ÿ(7'ÿ1"$848=ÿ389ÿ3=348ÿ3B"#(ÿV,ÿ"O6&"6Fÿ48ÿ(7'ÿ3)('$8""8Aÿ(7'5'ÿ='8'$3&&Cÿ57"<48=ÿ(7'
13H413ÿ")ÿ6"&9ÿ389ÿ7'3(ÿ48ÿ(7'ÿ6"#$5'ÿ")ÿWVÿ7"#$5,ÿEÿ<457ÿEÿ6"#&9ÿ=$3(4)CÿC"#$ÿX"(38463&ÿ(35('SÿB#(ÿEÿ31ÿ36K#348('9ÿ<4(7
8"(748=ÿ1"$'ÿ(738ÿ(7'ÿ)4$5(ÿ+$4864+&'5ÿ")ÿ(73(ÿ564'86'AÿC'(ÿ1C5'&)ÿ389ÿ1Cÿ)$4'895ÿ13Cÿ)#$8457ÿC"#ÿ<4(7ÿ38CÿX"(38463&
5#BD'6(5ÿ<7467ÿ(745ÿ6"#8($Cÿ3))"$95Aÿ389ÿ3$'ÿ8"(ÿ("ÿB'ÿ739ÿ<4(7ÿC"#Yÿ389ÿEÿ573&&ÿ(3F'ÿ+&'35#$'ÿ48ÿ+$"6#$48=ÿ(7'1ÿ<7'8
+"48('9ÿ"#(ÿBCÿC"#,ÿJ7'ÿ=$'3('5(ÿ94))46#&(Cÿ<4&&ÿB'ÿ(7'ÿ1'385ÿ")ÿ6"8;'C386'ÿ9#$48=ÿ(7'ÿ6"8(48#386'ÿ")ÿ(7'ÿ<3$,
    E)ÿ(7'$'ÿ45ÿ3ÿ=$3(4)463(4"8ÿ<7467ÿEÿ'8;Cÿ38Cÿ+'"+&'ÿ48ÿ(745ÿ<"$&9ÿ4(ÿ45ÿ("ÿC"#$ÿ6"#8($Cÿ4(5ÿ1#546,ÿJ745ÿ45ÿ(7'ÿ)3;"$4('
+3554"8ÿ")ÿ1Cÿ5"#&Aÿ389ÿ)"$(#8'ÿ735ÿ635(ÿ1Cÿ&"(ÿ48ÿ3ÿ6"#8($Cÿ<7'$'ÿ4(ÿ45ÿ48ÿ3ÿ5(3('ÿ")ÿ9'+&"$3B&'ÿB3$B3$451,ÿG$"1ÿ(7'ÿQ&48'R
")ÿ&4)'ÿ48ÿ<7467ÿ<'ÿ6"8D'6(#$'ÿC"#ÿ("ÿB'AÿEÿ73;'ÿ)"$ÿ5"1'ÿ(41'ÿ&"5(ÿ(7'ÿ7"+'ÿ")ÿ5''48=ÿC"#ÿ7'$',ÿ*7"#&9ÿ(7'ÿ';'8(ÿ+$";'ÿ5"AÿE
573&&ÿ35FÿC"#$ÿ35545(386'ÿ48ÿ+$"6#$48=ÿ3ÿ5#B5(4(#('ÿ<7"ÿ13CÿB'ÿ3ÿ+$")464'8(ÿ48ÿ548=48=ÿ389ÿ"8ÿ(7'ÿ73$+5467"$9,ÿEÿ57"#&9ÿB'
6"8('8('9ÿ("ÿ$'6'4;'ÿ5#67ÿ38ÿ"8'ÿ(<"ÿ"$ÿ(7$''ÿC'3$5ÿ7'86'Aÿ<7'8ÿ4(ÿ45ÿ7"+'9ÿ7'ÿ13Cÿ6"1'ÿ1"$'ÿ53)'&CAÿ389ÿ)489ÿ7'$'ÿ3
=$'3('$ÿ+&'8(Cÿ")ÿ(7"5'ÿ#5')#&ÿ(748=5ÿ<7467ÿ6"11'$6'ÿ3&"8'ÿ638ÿ)#$8457,ÿJ7'ÿB"#895ÿ")ÿ38ÿM1'$4638ÿ)"$(#8'ÿ<4&&ÿ8"(
3914(ÿ(7'ÿ489#&='86'ÿ")ÿ3ÿ9"1'5(46ÿB389ÿ")ÿ1#5464385,ÿ!'(ÿEÿ73;'ÿ(7"#=7(ÿ(73(ÿ3ÿ+3554"8ÿ)"$ÿ1#546ÿ14=7(ÿB'ÿ$'6"864&'9
<4(7ÿ(73(ÿ"'6"8"1Cÿ<7467ÿ<'ÿ3$'ÿ"B&4='9ÿ("ÿ"B5'$;',ÿEÿ$'(348ÿ)"$ÿ485(386'ÿ31"8=ÿ1Cÿ9"1'5(46ÿ5'$;38(5ÿ3ÿ=3$9'8'$
ZU$("&38"[Aÿ<'3;'$ÿZJ'554("$'ÿ94ÿ&48"ÿ'ÿ&38Q3[ARÿ3ÿ63B48'(ÿ13F'$ÿZ*(4+'((34"[ÿ389ÿ3ÿ5("8'6#(('$ÿZ563&+'&&48"ÿ&3;"$38('ÿ48
+438"[ÿ("ÿ<7467ÿEÿ<"#&9ÿ399ÿ3ÿ\4=8'$"8,ÿE8ÿ3ÿ6"#8($Cÿ<7'$'Aÿ&4F'ÿC"#$5Aÿ1#546ÿ45ÿ6#&(4;3('9ÿ389ÿ+$36(45'9ÿBCÿ';'$Cÿ6&355ÿ")
1'8ÿEÿ5#++"5'ÿ(7'$'ÿ14=7(ÿB'ÿ)"#89ÿ+'$5"85ÿ")ÿ(7"5'ÿ($39'5ÿ<7"ÿ6"#&9ÿ+'$)"$1ÿ"8ÿ(7'ÿG$'867ÿ7"$8Aÿ6&3$48'(ÿ"$ÿ73#(B"C
389ÿB355""8Aÿ5"ÿ(73(ÿ"8'ÿ14=7(ÿ73;'ÿ3ÿB389ÿ")ÿ(<"ÿG$'867ÿ7"$85Aÿ(<"ÿ6&3$48'(5ÿ389ÿ73#(B"C5ÿ389ÿ3ÿB355""8Aÿ<4(7"#(
'8&3$=48=ÿ(7'4$ÿ9"1'5(Q46Rÿ'H+'86'5,ÿMÿ6'$(348(Cÿ")ÿ'1+&"C1'8(ÿ)"$ÿ3ÿ73&)ÿ9"]'8ÿC'3$5Aÿ389ÿ3(ÿQ(7'Rÿ'89ÿ")ÿ(73(ÿ(41'ÿ("ÿ)489
(7'1ÿ4)ÿ(7'Cÿ67"5'ÿ4(ÿ3ÿ6"8;'C386'ÿ("ÿ(7'4$ÿ"<8ÿ6"#8($Cÿ14=7(ÿ489#6'ÿQ(7'1Rÿ("ÿ6"1'ÿ7'$'ÿ"8ÿ$'35"83B&'ÿ<3='5,ÿ:4(7"#(
1'3848=ÿ("ÿ=4;'ÿC"#ÿ($"#B&'Aÿ+'$73+5ÿ4(ÿ14=Q7(RÿB'ÿ+$36(463B&'ÿ)"$ÿC"#ÿ48ÿC"#$ÿ"$9483$Cÿ48('$6"#$5'ÿ<4(7ÿC"#$ÿ+'Q"+&'Rÿ("
)489ÿ"#(ÿ5#67ÿ1'8ÿ945+"5'9ÿ("ÿ6"1'ÿ("ÿM1'$463,ÿ*"B$4'(Cÿ389ÿ=""9ÿ83(#$'ÿ<"#&9ÿB'ÿ9'54$'3B&'ÿ+3$(5ÿ")ÿ(7'4$ÿ673$36('$5,ÿE)
C"#ÿ(748Fÿ5#67ÿ3ÿ+&38ÿ+$36(463B&'Aÿ389ÿ<4&&ÿB'ÿ5"ÿF489jÿ35ÿ("ÿ48)"$1ÿ1'ÿ<73(ÿ<4&&ÿB'ÿ8'6'553$Cÿ("ÿB'ÿ9"8'ÿ"8ÿ1Cÿ+3$(AÿE
<4&&ÿ(3F'ÿ63$'ÿ(73(ÿ4(ÿ573&&ÿB'ÿ9"8',ÿJ7'ÿ8'6'553$Cÿ'H+'86'5Aÿ<7'8ÿ48)"$1'9ÿ")ÿ(7'1AÿEÿ638ÿ$'14(ÿB')"$'ÿ(7'Cÿ3$'ÿ<38(48=A
("ÿ38Cÿ+"$(ÿ48ÿG$386'ÿ<4(7ÿ<7467ÿ6"#8($Cÿ3&"8'ÿ<'ÿ73;'ÿ53)'ÿ6"$$'5+"89'86',
    Eÿ31ÿ*4$ÿ<4(7ÿ1#67ÿ'5(''1ÿC"#$ÿ7#1B&'ÿ5'$;(,AÿJ,ÿ^,V
                                                       _`abcdef_
   N#1B'$ÿ")ÿ(7'ÿg4&&'9Aÿ:"#89'9Aÿ389ÿ@3+(4;'5ÿ")ÿ(7'ÿX$4(457ÿM$1Cÿ48ÿ(7'ÿ@"#$5'ÿ")ÿ(7'ÿM1'$4638ÿ:3$,
                      -//.                       gELLI? :UhN?I? 2iE*UNIi*
M(ÿL'H48=("8ÿTÿ@"86"$9                                  Vj           /k
X#8F'$O5ÿ74&&                                          /V0        -A-.k
                                                   EXHIBIT 21
                                                     0758
01234567389ÿ ÿ34ÿÿ662                                      
                      
34ÿ6ÿ96ÿÿ864679ÿ!7435                        "         
9ÿ#37ÿ1$94ÿ14ÿ3ÿ%973149                        &       '
9ÿ6ÿ%6597ÿ14ÿ%94959                                       
9ÿ(37)3ÿÿ6ÿ8769ÿ71586ÿ14ÿ*1781419            '&         "         
14ÿ348ÿ+945                                                     "
9ÿ,976-ÿÿ,6896ÿ4697ÿ(6.ÿ/37                             "         &
9ÿ(6.ÿ/37ÿ34ÿ945148                              "       
9ÿ#37ÿ0914834ÿ4697ÿ(6.ÿ/37                    &       "
9ÿ#37ÿ66                                          '         "
9ÿ076434ÿ6ÿ'ÿ3)ÿ16267                          "                 &
9ÿ27142634ÿ14ÿ(6.ÿ676                                  
                      
14ÿ3334ÿ7395ÿÿ%3--35376ÿ,975148                "'         &         "
14ÿ457ÿ794437                                                       &
9ÿ1947                                       '         "
9ÿ+734ÿ1ÿ14ÿ169.976ÿ 96                         "&                    '
9ÿ37945.146ÿ14ÿ264$9419ÿ6ÿÿ6467                
34ÿ5695148ÿ7395ÿÿ6649ÿ798.6                             
9ÿ867-94ÿ03.4ÿ4697ÿ21956419ÿ6ÿÿ9267              &"          '
34ÿ 964ÿ+945ÿÿ6649ÿ1$94                     &         "         '
9ÿ364414834ÿ4697ÿ6ÿ96ÿ6ÿÿ9267         &                  
9ÿ#37ÿ73483-67ÿÿ%1434ÿ,534ÿ51$67          "         
9ÿ#37ÿ71))14ÿÿ565:394ÿ4697ÿ21959           '                     
6649ÿ378314;ÿ!7-ÿ9ÿ979389                  '        '        ""'
2713467ÿÿ566767ÿ6)376ÿ6ÿ7764567                                
                                        039           "'       &
+4ÿ9 ÿ034565ÿ<165ÿ945ÿ2713467                                        '
764ÿ97695ÿ3ÿ3ÿ=48945                                                  
   >?@ÿB>CDEFÿGHIJKLMÿNOPPHN@HQFÿ@GHÿROPHÿKRSOP@IT@ÿHUNKVKOTVÿIPHÿWKJHTÿKTÿ@GHÿ@HU@XILÿTO@HVYÿZPÿB[K\]DEÿO?
@GHÿPHNKSKHT@^VÿNOSM_ÿ`GKNGÿ`IVÿHJKQHT@LMÿKT@HPNHS@HQÿITQÿKVÿTO`ÿRKVVKTWFÿHTQOPVHQaÿbDOSMÿO?ÿIÿSPKJI@H
CH@@HPÿ?PORÿcKLLKIRVdXPWGÿKTÿeKPWKTKIÿQI@HQÿfXTHÿg]hiigYÿjHT@ÿdMÿ@GHÿ`IMÿO?ÿjSIKT_ÿ@OÿIÿ?OPHKWT
WHT@LHRITÿIdPOIQYkÿZPÿKVÿKTNORSLH@H_ÿORK@@KTWÿROPHÿ@GITÿGIL?ÿ@GHÿ@HU@Yÿl@ÿKTNLXQHV_ÿGO`HJHP_ÿ@GHÿ@IdLHÿO?
mPK@KVGÿLOVVHVÿ`GKNGÿ`IVÿHTNLOVHQÿdMÿZfÿITQÿ`GKNGÿKVÿTO@ÿ?OXTQÿ`K@Gÿ@GHÿQPI?@YÿZGI@ÿ@IdLHÿKVÿ@GHPH?OPH
SPKT@HQÿGHPHÿ?PORÿ@GHÿ@PITVNPKS@Y
   nopqÿstuutqÿovÿwtxyÿz{ÿz||}aÿZfÿNOPPHN@HQÿ@GHÿMHIP_ÿISSIPHT@LMÿ?PORÿhiiiÿ@Oÿhii~_ÿ?OPÿZPÿPHIQV
hii~FÿVHHÿIddPOTK^VÿLH@@HPÿO?ÿ@GI@ÿQI@HYÿTÿ@GHÿNOJHPÿO?ÿIddPOTK^VÿLH@@HPÿZfÿRIQHÿRHROPITQIÿ?OPÿGKV
PHSLMYÿZGHVHÿPHIQÿIVÿ?OLLO`Va
   bV@I@HÿO?ÿKLLHQÿÿYÿYÿYÿY
   ILLKITNH
   LKHVÿKTÿTWLQYÿQKJHPVKOT
   RXVKNKITÿGIPSVKNGQYÿVKTWHPYÿOPWITY
   dITQYÿJK
                          DIdYÿRIPY
     ÿGOPTVÿN           IPQHTHPY
     dIVVOOTY     }
     ÿN j@OTHÿNX@@HP
                          `HIJHP
                          JKWTHPOT
   `KTHVYÿeHTQH
   ZGHPRORH@HPÿN
   IÿWIPQHTHPYÿP@OLITO
   IÿV@OTH]NX@@HPYÿjNILSHLLKTOÿLIJOPIT@HÿKTÿSKITOY
   IÿNIdKTH@]RIHPYÿj@KSH@@IKOY
   `HIJHPYÿZHVVK@OPHÿQKÿLKTOÿHÿLITIYk

                                          EXHIBIT 21
                                            0759
    4567897:67;ÿ=>6?ÿ@ABCÿD76678ÿ=ECÿEÿD76678ÿF8GHÿ?>CÿF8>75;ÿI?E8D7CÿJIE8DGKÿL7DD>5>ÿ6GÿMENN8G5>OÿE5ÿP5;E67;
68E5CDE6>G5ÿGFÿ>6ÿ>CÿEDCGÿ>5ÿQ>RSITÿ46ÿ:8GU>;7CÿE5ÿ>DDPH>5E6>5VÿE99GP56ÿGFÿL7DD>5>BCÿD>F7ÿ>5ÿW>8V>5>EXÿ?7ÿ;7C98>N7C
?>HC7DFÿECÿYZ79876E8[ÿ6Gÿ6?7ÿZ6E67ÿGFÿW>8V>5>EÿFG8ÿFG87>V5ÿEFFE>8Cÿ\?7ÿ=ECÿE96PEDD[ÿEÿ68E5CDE6G8]ÿC77ÿ5G67Cÿ6G
L>DDÿ^C6END>C?>5Vÿ
                 -Eÿ ID-78-_C-?>:ÿ
                                -GF
                                  -ÿ
                                   M-G8-7>V5ÿ
                                           - IG8
                                             - -87C:G5;7
                                                    - - -597]-ÿ`aÿ
                                                                -QE[ÿ`bbac
                                                                      -- ] ÿE5;ÿd8GF7CCG8ÿGFÿQG;785
eE5VPEV7Cÿ>5ÿ6?>CÿR5>U78C>6[ÿ\IGDD7V7ÿGFÿf>DD>EHÿE5;ÿQE8[cTgÿ@?7ÿCPNC6E597ÿGFÿ?>CÿD76678ÿ>Cÿ87:7E67;ÿ>5ÿG57
                    -                            -        -       --
?7ÿEF678=E8;ÿE;;87CC7;ÿ6GÿQEhh7>]ÿ`iÿjPVTÿ`bba]ÿ:8>567;ÿ>5ÿ6=GÿMDG8756>57ÿkGP85EDCÿDE678ÿ6?E6ÿ[7E8ÿE5;
87:8>567;ÿ>5ÿ^5VD>C?ÿN[ÿjTÿdE97]ÿfQl]ÿm;ÿC78T]ÿnoÿJ`pqbK]ÿmrstrT
    `Tÿu7D767;ÿ>5ÿ;8EF6XÿYC>597ÿ6?7ÿNE66D7ÿGFÿLP5_78BCÿ?>DD]ÿ=?>9?ÿ:8GU7;ÿ6GÿPCÿ7v:78>H756EDD[ÿ6?E6ÿ6?7ÿ=E56
GFÿ;>C9>:D>57ÿH>V?6ÿN7ÿCP::D>7;ÿN[ÿ5E6>U7ÿ9GP8EV7ÿE5;ÿEÿ9G8;>EDÿ6?GBÿVGU785END7ÿE5>HE6>G5ÿ>5ÿ6?7ÿ9EPC7ÿFG8
=?>9?ÿ=7ÿE87ÿ9G5675;>5VTÿwP8ÿ757H>7Cÿ>5;77;ÿGN6E>57;ÿ6?7ÿF7>D;ÿG5ÿ6?E6ÿ;E[ÿN[ÿCP:78>G8>6[ÿGFÿ5PHN78C]
NP6ÿ6?7>8ÿDGCCÿ=ECÿF>U7ÿ6>H7CÿV87E678ÿ6?E5ÿGP8CTg
    iTÿ@7v6ÿGFÿ68E5C98>:6ÿGFÿ6?7ÿ>567897:67;ÿD76678ÿJ7v97:6ÿFG8ÿ9GH:D>H756E8[ÿ9DGC7ÿE5;ÿC>V5E6P87Kÿ75;CÿE6
6?>Cÿ:G>56Tÿ@?7ÿL8>6>C?ÿ?>V?ÿ9GHHE5;ÿ=ECÿ5G6ÿ>56787C67;ÿ>5ÿ@ABCÿHPC>9EDÿ:DE5CT
    mTÿu7D767;ÿ>5ÿ;8EF6XÿYECÿ6Gÿ=8>67ÿH7ÿEÿD>57]ÿ=>6?ÿE;U>97ÿ=?E6ÿHG57[ÿHE[ÿN7ÿ5797CCE8[ÿ6Gÿ87H>6]ÿ4ÿ=>DD
6E_7ÿ9E87ÿ6Gÿ;Gÿ>6ÿFG8ÿ6?7>8ÿ68E5C:G86E6>G5ÿ?>6?78Oÿ4ÿ=GPD;ÿ87H>6ÿ>6ÿE99G8;>5Vÿ6Gÿ[GP8ÿE;U>97ÿ6GÿE5[ÿ:G86ÿGF
M8E597]ÿ=>6?ÿ=?>9?ÿ9GP568[ÿG5D[ÿ=7ÿ?EU7ÿCEF7ÿ9G887C:G5;7597Tÿ4ÿC?EDDÿED=E[CÿN7ÿVDE;ÿ6Gÿ8797>U7ÿ[GP8
D76678CÿE5;ÿ6Gÿ;GÿE5[ÿF8>75;D[ÿGFF>97Cÿ=?>9?ÿ[GPÿG8ÿ[GP8ÿF8>75;CÿHE[ÿ87xP>87ÿ?7597Tg
    qTÿZP::D>7;ÿF8GHÿ68E5C98>:6Tÿu8EF6ÿ>CÿP5C>V57;T
$%&'4( 166,--892 51728-8296-.22 89-/01/21/21//33
)156*ÿ617+
yz{|}ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿ
"­!$ÿ­.$0 .22 89ÿ52
0'0&$                   8ÿ0185ÿ.22 89ÿ68ÿ785997ÿ5897ÿÿ.92ÿ0
!0 ­                  .22 89ÿ0185
$''$40               5897ÿ785997
¿0$                    ÿ.92ÿ0
'0$ÿ"                 8ÿ0185ÿ.22 89ÿ68ÿ785997ÿ5897ÿÿ.92ÿ0ÿ ¡¢£¤¥ÿ§¡¨©¡£ª
                        4567895ÿ 172ÿ52 2ÿ7ÿ00ÿ2/0«
                        166,--892 51728-8296-.22 89-/01/21/21//33ÿ¬­ 7795
                         82,ÿ®¯£ÿ°±²£¤¥ÿ³ÿ®¯´±¥ÿµ£³³£¤¥¡ÿ8ÿ2ÿ¶···ÿ̧ÿ¶¹ÿµ ¡£ÿ¶··ºÿ2ÿ.759
                        ÿ»8ÿ792689,ÿ792689ÿ!972 76ÿ2 ÿ0«¼/ÿÿ0«¼½0«¾
   012ÿ4567895ÿ76875ÿ756789ÿ59ÿ28ÿ87 789ÿ4 ÿ7ÿ56ÿ8ÿ612ÿ4567895ÿ 172ÿ0181ÿ76
   596ÿ85ÿ612ÿ4 ÿ86ÿ5ÿ72ÿ592ÿ8ÿ5677672ÿ68ÿ222ÿ71ÿ59ÿ29852ÿ612ÿ2ÿ8
   82965 ÿ82ÿ25679ÿ68ÿ612ÿ1768 ÿ8ÿ612ÿ!9762ÿ"6562ÿ59ÿ2251ÿ59ÿ228296ÿ8#26ÿ68ÿ79
   176875ÿ28ÿ68ÿ612ÿ7




                                              EXHIBIT 21
                                                0760
EXHIBIT "22"




    EXHIBIT 22
      0761
    10/4/2019                                                   20 Feb 1788, Page 1 - The Pennsylvan ia Gazette at Newspapers.com
News papers·                                                                                          The Pennsylva nia Gazette (Philadelp hia, Pennsylva nia) · Wed, Feb
                                                                                                                                                                          20, 1788 · Page 1
        by ~   ancestry·
https://www.newspapers.com/image/41021574                                                                                                                            Printed on Oct 4, 2019




                                                        Fn a• A.&Y, 1788.                      TH E                       NUMB , 3ou ;


                                                        PENNSYLVANIA. GAZ ETT E.
                                                                            W E D N ES D AV.   FEB RU ARY   10,   1788.




Copyright© 2019 Newspapers.com. All Rights Reserved .
                                                                                                                                                                    Newspaper~~·~




                                                                                     EXHIBIT 22
    https://www.newspapers.com/image/41021574/                                         0762                                                                                         1/1
    10/4/20 19                                          20 Feb 1788, Page 2 - The Pennsylvania Gazette at Newspapers.com
Newspapers·                                                                          The Pennsylvania Gazette (Philadelphia, Pennsylvania) · Wed, Feb 20, 1788 · Page 2
          by <1)1 ancesCy·
https://www.newspapers.com/image/41021581                                                                                                         Printed on Oct 4, 2019




                                                   (
                                                    '




Copyright© 2019 Newspapers.com. All Rights Reserved .
                                                                                                                                                 Newspaper~f'




                                                                     EXHIBIT 22
     https://www.newspapers.com/image/41021581                         0763                                                                                      1/1
    10/4/20 19                                                20 Feb 1788, Page 2 - Th e Pennsylva nia Gazette at Newspapers.com
News papers·                                                                                The Pennsylvania Gazette (Philadelphia, Pennsylvania) · Wed, Feb 20, 1788 · Page 2
          IJ' ~ ancest:1~
https: //www.newspapers.com/image/41021581                                                                                                               Printed on Oct 4, 2019



                                             u Yery c,,1 •6 Jcr-., e, e ate, bate IA their own                              to     •
                                             abfolutc exc/ujiqn of Congre!a.
                                                The power of the {w.ord, Cay the minorit1 of Penn(ylnnia, i,
                                             in the 1 band• of Congre(1. My friends and coaDtrJmen 11 it i1
                                             n<Jt fo, for TH&., PuWlta. • or TH& SWO&D AR.£ IN TH&
                                             HANDS     OF      TN£    YltONANaY           or    AMJ&ICA            FIOM IIX•
                                              T 1. 11• To II x TY, "r he militia of tbcfc free c:ommoaweaMH,
                                             entided and iccollomed to their a1D)s• when compared with
                                              any poftible army; 1ouft be 1r,-""11•• •-" intfifub/1, Who arc

                                              ffnll turn our a,ms ucl, .,.,, •t11•fl             •u
                                             thefe militia? "'' tbty IIOI oi,rftlvu, ls it feared, then. that we
                                                                                            ev• bof~· Coo1rcf1
                                              hne ao po«cr to di.!41rm the miliua. ·1 hdr fword1, and cnry
                                              other terrielc implement Qf the (oldicr, ate,., ~rth•ritht of o•
                                              .tfm,rictm. What claufe in the lbtc or fadc(a) cooftitllUODI bath
                                             iiv1r1 awa1 th~r importaot right. lt ie faid_. ,Coo11efs can orcfer
                                              the militi~ of Geurgi.a to Nc•· H•matllirc l The gentlemen
                                               might l:lan gone further. and faid 1 they mi,ht order tbc militia
                                             of Muyland TO MARCH ~--.- TJIS S\Jal'AC& or T•s
                                              C • 1u APa:"'1t. · The lartn w(Ml!d. H obeyed II fuon aa tbe
                                              former. The(e cxt.rangaocics optnlc •cai.nft 1U power. The
                                              lcgiflatu11 of Pennlylw.nia ,nay c nft1iatiopaUy otter tbch citi-
                                               sens to p•J in tue, one half, or nm ti, ..W., • .i., of their
                                               etb-tc1, by the •er: claufe wbidl nfts them with tbc powu of
                                               proridin1 for. che real aacl 1•ident 1Jd1cncc1 of tba ft.ate 10Ycrn-
                                             meot,      Further, the ffWer of tbc fwo,d, ncn fo far u it is
                                             placed in the hands or 'Conpcft, i1 f1,1bjca to      a- c..,,..., of tbe
                                             ftatc lqinatura, for th.cj name one ancla of \he fo:dcral 1o~ff •
                                             mcut (tb1 SenAtc) without whom ac, milituy oficcn can be •P·
                                             pointc.cl, no m?nica gra,1tecl, oo armia rai(e4, act nnira proridu.
                                             The ftate _g,-~einmenta alfo bnc '' 11,, athori:J of tnininc the
                                             mili~~· and "IP:.f"tiJlg; 4'/ 16, #_i.r.., The conff1t11rioo, inllcad of

                                             flOt 61 Jla,,dv,K, lhall aOI    '°"'·--·
                                             prond1ng & ftan4iog lvr peYm&JAftl) ar J, ~ H c.a,e that it jlMll_
                                                                                     roi h eccluea·i, Jball 6ncl atfc&(
                                             11hfal111,1J ""/Woivid«l at the tnd t>f ewuy t~ y1ar~. If the people
                                             Ccc the hatt ru(oa t• apprchud. a llreacb in the eonftitutlon by
                                             the grant of moncJfor- mo,a lha ·cwo earl, the,, caq clct\ new


Copyright© 2019 Newspapers.com. All Rights Reserved.
                                                                                                                                                        Newspaper~f '




                                                                           EXHIBIT 22
     https://www. newspapers.com/image/41021581                              0764                                                                                       1/1
EXHIBIT "23"




    EXHIBIT 23
      0765
Journal of Criminal Law and Criminology
Volume 104
                                                                                                                                           Article 3
Issue 4 Symposium On Guns In America


Fall 2015

The Posse Comitatus And The Office Of Sheriff:
Armed Citizens Summoned To The Aid Of Law
Enforcement
David B. Kopel




Follow this and additional works at: https://scholarlycommons.law.northwestern.edu/jclc
     Part of the Criminal Law Commons

Recommended Citation
David B. Kopel, The Posse Comitatus And The Office Of Sheriff: Armed Citizens Summoned To The Aid Of Law Enforcement, 104 J. Crim.
L. & Criminology 761 (2015).
https://scholarlycommons.law.northwestern.edu/jclc/vol104/iss4/3


This Criminal Law is brought to you for free and open access by Northwestern University School of Law Scholarly Commons. It has been accepted for
inclusion in Journal of Criminal Law and Criminology by an authorized editor of Northwestern University School of Law Scholarly Commons.




                                                             EXHIBIT 23
                                                               0766
0091-4169/15/10404-0761
THE JOURNAL OF CRIMINAL LAW & CRIMINOLOGY                                        Vol. 104, No. 4
Copyright © 2015 by Northwestern University School of Law                       Printed in U.S.A.




 THE POSSE COMITATUS AND THE OFFICE
     OF SHERIFF: ARMED CITIZENS
    SUMMONED TO THE AID OF LAW
            ENFORCEMENT

                                            DAVID B. KOPEL*


       Posse comitatus is the legal power of sheriffs and other officials to
summon armed citizens to aid in keeping the peace. The posse comitatus
can be traced back at least as far as the reign of Alfred the Great in ninth-
century England. The institution thrives today in the United States; a study
of Colorado finds many county sheriffs have active posses. Like the law of
the posse comitatus, the law of the office of sheriff has been remarkably
stable for over a millennium. This Article presents the history and law of
the posse comitatus and the office of sheriff from their earliest days to the
present. This Article also describes how the past and present of the posse
comitatus can be used in interpretation of the Second Amendment.




    * Adjunct Professor of Advanced Constitutional Law, Denver University, Sturm College
of Law. Research Director, Independence Institute, Denver, Colorado. Associate Policy
Analyst, Cato Institute, Washington, D.C. Professor Kopel is the author of ninety scholarly
journal articles and fifteen books, including the first law school textbook on the Second
Amendment: NICHOLAS J. JOHNSON, DAVID B. KOPEL, GEORGE A. MOCSARY & MICHAEL P.
O’SHEA, FIREARMS LAW AND THE SECOND AMENDMENT (2012). Kopel’s website is
http://www.davekopel.org. The author would like to thank Christopher Lee Runyan, Justin
Miller, Alycia Wilson, and Sean O’Connor for research assistance. All errors in this Article
are Felix Frankfurter’s fault. See Orin Kerr, Because We Thought the Errors in Your Article
Were Cass Sunstein’s Fault, VOLOKH CONSPIRACY (Sept. 6, 2010, 10:18 PM),
http://www.volokh.com/2010/09/06/because-we-thought-the-errors-in-your-article-were-
cass-sunsteins-fault/ (last visited Dec. 26, 2013), archived at http://perma.cc/FDY4-D7A3;
Others’ Mistakes, Maybe, 17 GREEN BAG 2D 128 (2014) (discussing Kopel’s use of
footnote * to identify responsibility for errors).

                                                            761




                                                 EXHIBIT 23
                                                   0767
762                                            KOPEL                                          [Vol. 104

                                     TABLE OF CONTENTS

INTRODUCTION .......................................................................................... 763
I. THE CONSTITUTIONAL OFFICE OF SHERIFF ........................................... 765
       A. Anglo-Saxon Liberties .............................................................. 765
       B. The Anglo-Saxon Sheriff .......................................................... 769
       C. The Sheriff’s Office from the Norman Conquest to the
           Fourteenth Century ................................................................. 774
           1. Sheriffs’ Courts ................................................................... 775
           2. Election of Sheriffs ............................................................. 776
           3. Sheriff’s Oath of Office and Bond ...................................... 781
       D. The English Office of Sheriff in the Seventeenth Century and
           Thereafter ................................................................................ 781
           1. Autonomous and Indivisible ............................................... 782
           2. Modern Role in the United Kingdom ................................. 783
       E. The Sheriff in America .............................................................. 784
II. THE POSSE COMITATUS FOR THE KEEPER OF THE PEACE...................... 787
       A. Posse Comitatus in England ...................................................... 789
       B. Posse Comitatus in Colonial America and the Revolution ....... 792
       C. After Independence ................................................................... 793
       D. Posse Comitatus and the Civil War ........................................... 798
           1. Before the War .................................................................... 798
           2. After the War ...................................................................... 800
       E. Posse Comitatus in Late Nineteenth Century America to the
           Present ..................................................................................... 802
       F. Who Is Subject to Posse Comitatus Duty? ................................ 804
       G. Arms of the Posse Comitatus .................................................... 806
III. COLORADO SHERIFFS AND THEIR POSSES .......................................... 808
       A. Posse Comitatus in Crime Emergencies ................................... 812
           1. Pitkin Sheriff’s Office ......................................................... 812
           2. Hinsdale Sheriff’s Office .................................................... 813
           3. Rio Blanco Sheriff’s Office ................................................ 815
           4. Jackson Sheriff’s Office ...................................................... 816
           5. Larimer Sheriff’s Office ..................................................... 816
           6. Morgan Sheriff’s Office ...................................................... 817
       B. Posse Comitatus in Low-Risk Situations .................................. 817
       C. Trained Posse Comitatus in Forcible Law Enforcement
           Situations ................................................................................ 818
           1. Alamosa County Sheriff’s Office ....................................... 818
           2. Baca County Sheriff’s Office.............................................. 818
           3. Custer County Sheriff’s Office ........................................... 819
           4. Delta County Sheriff’s Office ............................................. 819




                                         EXHIBIT 23
                                           0768
2015]              SHERIFFS AND THEIR POSSE COMITATUS                                                    763

          5. Douglas County Sheriff’s Office ........................................ 819
          6. Elbert County Sheriff’s Office ............................................ 819
          7. Hinsdale County Sheriff’s Office ....................................... 820
          8. Kiowa County Sheriff’s Office ........................................... 820
          9. Lincoln County Sheriff’s Office ......................................... 820
          10. Logan County Sheriff’s Office ......................................... 821
          11. Montezuma County Sheriff’s Office................................. 821
          12. Morgan County Sheriff’s Office ....................................... 821
          13. Prowers County Sheriff’s Office....................................... 821
      D. The Colorado Mounted Rangers ............................................... 821
IV. POSSE COMITATUS:
      THE RIGHT—AND DUTY—TO KEEP AND BEAR ARMS .................. 823
CONCLUSION ............................................................................................. 828
APPENDIX .................................................................................................. 830


                                            INTRODUCTION

      Most people know that in the American frontier West, sheriffs
sometimes summoned “the posse” to assist in keeping the peace. The
sheriff’s posse comitatus authority to call forth armed citizens to aid law
enforcement is deeply rooted in the Anglo-American legal system,
originating no later than the ninth century. The posse comitatus power
thrives in the twenty-first century United States. Sheriffs today use their
posse comitatus power frequently, sometimes daily. This Article describes
the historical roots, the modern uses, and the Second Amendment
implications of posse comitatus.
      The posse comitatus power does not belong exclusively to sheriffs, but
the power was originally created for them, and they remain its most
frequent users. Accordingly, Part I of this Article describes the origins and
history of the office of sheriff. This Part explains how the nature of the
Anglo-Saxon office provided the foundation for the American sheriff’s role
as a constitutional officer who is elected directly by the people and enjoys
great independence in the performance of his duties. While police chiefs
are appointed to their place within (and not at the top of) the chain of
command of a city government, sheriffs are autonomous.
      Part II explicates the law and history of the posse comitatus from
Anglo-Saxon times to the present. The posse comitatus law of the twenty-
first century United States is essentially the same as the posse comitatus law
of England during the ninth century. The sheriff in carrying out his
peacekeeping duty may summon to his aid the able-bodied adults of the




                                           EXHIBIT 23
                                             0769
764                                     KOPEL                                    [Vol. 104

county. He has complete discretion about whom to summon and how the
persons summoned shall be armed.
      Part III provides a case study of the posse comitatus in modern
Colorado. Posses play numerous roles in Colorado. They have thwarted
the escapes of criminals, including serial killer Ted Bundy. They also
function as a citizen volunteer corps on a regular, structured basis; they
assist sheriffs during county fairs, weather emergencies, and hostage
situations, among many other duties. The most highly trained posse in
Colorado is the Colorado Mounted Rangers, which provides armed
assistance to many sheriffs’ offices and police departments as needed.
      Finally, Part IV considers the relationship between the posse comitatus
and the Second Amendment. The Second Amendment aims to foster a
“well-regulated militia,” and, in furtherance of this purpose, the right of the
people to keep and bear arms is safeguarded. The posse comitatus and the
militia are not identical, but they overlap and are intertwined to such a
degree that the disarmament of one would inevitably destroy the other. The
Second Amendment’s protection of the arms rights of citizens has the
necessary effect of ensuring that there can be an effective posse comitatus.
Accordingly, sheriffs and other officials who have the authority to summon
the posse comitatus are intended third-party beneficiaries of the individual
right to keep and bear arms. Sheriffs thus have proper third party standing
to defend and advocate for the Second Amendment rights of citizens in
their jurisdictions.
      Following this Article, a lengthy Appendix summarizes state statutes
related to the posse comitatus; almost all states continue the longstanding
legal tradition that armed citizens may be summoned to aid of law
enforcement.
      The founding father of the posse comitatus was the first true King of
England: Alfred the Great, who ruled from A.D. 871–899. One reason he is
the only English king called “the Great” is that he recognized that he could
not fulfill his own duties solely through his own appointees. To keep “the
King’s peace,” the government needed the active participation of the
people. Routine suppression of violent crime and emergency community
defense against riots, insurrections, and invasions all require that the armed
people actively defend the authority of the government. This is a moral
point of the Second Amendment and of its counterparts in state
constitutions. This is the “active liberty” extolled by Justice Breyer.1



   1
      STEPHEN BREYER, ACTIVE LIBERTY (2005) (defining “active liberty” to mean citizen
participation in collective governance, as opposed to the “negative liberty” of an individual
not being restrained by government).




                                    EXHIBIT 23
                                      0770
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                     765

Armed citizens, under the guidance of the leaders chosen by the citizens,
can embody and effectuate law and order.

                   I. THE CONSTITUTIONAL OFFICE OF SHERIFF
     This Part explains the history of the office of sheriff, from its Anglo-
Saxon origins through its present role in the United States. Section A
explores why the Anglo-Saxon model was so revered by the American
Founders. Section B then describes the origins and features of the office of
sheriff in Anglo-Saxon England. Section C shows the continuity and
changes in the office in the three centuries following the Norman Conquest
of 1066. The most important development was the demise of the custom of
electing sheriffs. Section D describes the long, slow decline of the office of
sheriff in England from the seventeenth century to the present. Finally,
Section E shows how the office of sheriff has thrived in America, from
colonial days to the present. On both sides of the Atlantic, the sheriff was
legally autonomous, but in America, the practical autonomy, responsibility,
influence, and power of the sheriff were much greater. In addition, the
custom of electing sheriffs was restored in America after centuries of
disuse. Popular elections became an explicit requirement of most state
constitutions.

A. ANGLO-SAXON LIBERTIES
      To the American Founders, England before the Norman Conquest of
1066 was a land of liberty.2 The American Revolution began because of
violations of “the rights of Englishmen” (including the right to bear arms)
as those rights existed in the late eighteenth century.3 However, as with
many revolutions, the ambitions for reform grew as the war continued.4
      The importance of the people’s right to bear arms was clear from the
start of the Revolution. The war began on April 19, 1775, when Americans
used their firearms to fight British soldiers who confiscated firearms and


   2
     See, e.g., Letter from John Adams to Abigail Adams (Aug. 14, 1776), in 2 ADAMS
FAMILY CORRESPONDENCE 96 (L.H. Butterfield ed., 1963); MERRILL D. PETERSON, THOMAS
JEFFERSON AND THE NEW NATION 57 (1970).
   3
     David B. Kopel, How the British Gun Control Program Precipitated the American
Revolution, 6 CHARLESTON L. REV. 283, 291–92 (2012); William F. Swindler, “Rights of
Englishmen” Since 1776: Some Anglo-American Notes, 124 U. PA. L. REV. 1083, 1089–91
(1976).
   4
     GORDON S. WOOD, THE RADICALISM OF THE AMERICAN REVOLUTION (1992) (while the
Revolution began because of specific grievances related to the British government’s
violations of the traditional rights of Englishmen, its length and ultimate success led many
Americans to aim to create a new political system, rather than simply an improved version of
the British one).




                                   EXHIBIT 23
                                     0771
766                                     KOPEL                                    [Vol. 104

gunpowder by conducting house-to-house searches in Lexington and
Concord.5 The Americans chased and harried the Redcoats back to Boston,
besieged them there, and fought several battles.6 On March 17, 1776, the
British departed Boston by ship.7
     The revolutionaries valued Anglo-Saxon traditions.             After the
Declaration of Independence was announced, the Continental Congress had
to decide on the public symbols of the new nation, so on July 6, 1776, a
committee discussed the design of the Great Seal of the United States.
Thomas Jefferson urged that the reverse of the seal depict “Hengist and
Horsa, the Saxon Chiefs, from whom We claim the Honour of being
descended and whose Political Principles and Form of Government We
have assumed.”8 Hengist and Horsa were the first Anglo-Saxon rulers in
England, from the fifth century A.D.9
     The American Revolutionaries and their European intellectual
ancestors believed that societies of liberty had existed in ancient times, and
that one purpose of political activity was to recover that lost liberty—
especially to ensure that the government ruled under The Law, and not
above it.10
     The eighteenth century Americans who (like many Englishmen of the
time) viewed Anglo-Saxon England as a historical model of freedom were
part of a longstanding tradition of idealizing the ancient free Germanic
tribes, who seemed so different from the despotic Roman Empire and the
European governments of the second millennium A.D. The idealization of
Germanic liberty can be traced back as far as the first-century Roman
historian Tacitus. He extolled the liberties and democracy of the German


   5
       Kopel, supra note 3, at 291–92.
   6
       Id. at 309–10.
    7
       NATHANIEL PHILBRICK, BUNKER HILL: A CITY, A SIEGE, A REVOLUTION 285 (2013).
    8
       Letter from John Adams to Abigail Adams, supra note 2, at 96.
    9
       It is not clear whether Hengist and Horsa were historical figures, or legendary.
Allegedly, they were brothers who founded the Anglo-Saxon kingdom of Kent, the first such
kingdom in England. See BEDE, 1 ECCLESIASTICAL HISTORY OF THE ENGLISH PEOPLE ch. 15
(circa 731); GEOFFREY OF MONMOUTH, THE HISTORY OF THE KINGS OF BRITAIN 155−66,
186−93 (Lewis Thorpe trans., Penguin 1966) (c. 1136).
    10
        For example, in 1644, the Scottish Presbyterian Samuel Rutherford published Lex,
Rex, or the Law and the Prince. The point of the title was that the law precedes the king,
and so the monarch is bound to obey the law. The great Anglo-American ideal of “the rule
of law” embodies Rutherford’s principle. The law, not the individual who heads the
government, is the supreme ruler. Further, the true source of law is not the King’s will, but
God’s will. Accordingly, king-made “law” which is inconsistent with God’s law of natural
justice and goodness is merely a pretended law, not true law. SAMUEL RUTHERFORD, LEX,
REX, OR THE LAW AND THE PRINCE 113–19, 125–39 (Sprinkle Pubs., 1982) (1644) (consisting
of Questions XXIV, XXVI, and XXVII).




                                    EXHIBIT 23
                                      0772
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                     767

tribes, whom the Romans attempted to conquer but failed.11 These German
tribes later became the ancestors of the English (the Anglo-Saxons) and, to
at least some degree, of the French.12 The French author François
Hotman’s Francogallia lauded the ancient liberties of the era of
Charlemagne (ruled A.D. 768–814), implicitly contrasting France’s ancient,
primitive freedom with the contemporary centralized despotism of the
Bourbon kings.13 In the Anglosphere, and especially in America, many
believed that the liberties of the Anglo-Saxons had been destroyed by the
Norman Conquest in 1066.14

    11
       TACITUS, DE ORIGINE ET SITU GERMANORUM §§ 11–12 (c. A.D. 98). The book is
commonly known as Germania. See CHRISTOPHER B. KREBS, A MOST DANGEROUS BOOK:
TACITUS’S GERMANIA FROM THE ROMAN EMPIRE TO THE THIRD REICH 17 (2011). It was
published during the reign of Trajan, one of the “five good emperors.” Trajan regarded
himself as bound by the law, not above it. See Robert G. Natelson, The Government as
Fiduciary: A Practical Demonstration from the Reign of Trajan, 35 U. RICH. L. REV. 191,
211 (2001).
    Germania was lost during the Dark Ages and rediscovered in 1425. KREBS, supra, at 56.
It remained influential for centuries afterward. For example, English opponents of the
absolutist Stuart monarchs in the seventeenth century relied on Tacitus as part of their
account of ancient Anglo-Saxon liberty. Ralph E. Giesey & J.H.M. Salmon, Introduction to
FRANÇOIS HOTMAN, FRANCOGALLIA 120–21 (Ralph E. Giesey & J.H.M. Salmon eds.,
Cambridge Univ. Press, 2010) (1586). Montesquieu’s 1748 The Spirit of Laws attributed the
admirable features of the English system of government (such as a limited rather than
absolute monarchy and an independent legislature) to the ancient Germanic liberty, as
described by Tacitus. KREBS, supra, at 157–62.
    12
       WILLIAM STUBBS, SELECT CHARTERS AND OTHER ILLUSTRATIONS OF ENGLISH
CONSTITUTIONAL HISTORY 1–7 (H.W.C. Davis ed., 9th ed. 1913); KREBS, supra note 11, at
158–59.
    13
       HOTMAN, supra note 11. The English radical Whig Algernon Sidney adopted and
cited Hotman’s argument. ALGERNON SIDNEY, DISCOURSES CONCERNING GOVERNMENT 237
(London, Booksellers of London and Westminster 1698). (Sidney was revered by the
American founders; his Discourses synthesized and advanced a vast sweep of prior Western
authors, from the Bible to his own time, which supported the legitimacy of armed resistance
to tyranny); Giesey & Salmon, supra note 11, at 121–22. Thomas Jefferson credited Sidney
as one of four key intellectual sources for the Declaration of Independence. Letter from
Thomas Jefferson to Henry Lee (May 8, 1825), in THOMAS JEFFERSON, WRITINGS 1500,
1500–01 (Merrill D. Peterson ed., 1984).
    The first English translations of Francogallia were published in the eighteenth century,
with an introduction in which the prominent and influential Whig Robert Molesworth traced
contemporary Whig principles to the ancient Franks and Saxons. Giesey & Salmon, supra
note 11, at 123–25. A 1775 reprint was published and read by Englishmen who were
sympathetic to the armed resistance of the Americans. Justin Champion, Introduction to
ROBERT MOLESWORTH, AN ACCOUNT OF DENMARK, at ix, xxxii–xxxiii (Justin Champion ed.,
2011).
    14
       See, e.g., DAVID HUME, 1 HISTORY OF ENGLAND 160–85, 194–98, 208, 226–27
(Liberty Fund 1983) (1778); id. at 226–27 (“[I]t would be difficult to find in all history a
revolution more destructive, or attended with a more complete subjection of the antient
inhabitants.”); id. at 437 (the majority of Anglo-Saxons were reduced “to a state of real




                                   EXHIBIT 23
                                     0773
768                                    KOPEL                                   [Vol. 104

      The ideal of ancient Anglo-Saxon England became a powerful
influence upon the new American nation, which was striving to create what
Jefferson called “an Empire of liberty.”15
      The American view of Anglo-Saxon England as a land of liberty has
influenced American law; the view is one of the sources of the
Confrontation Clause in the Bill of Rights.16 Anglo-Saxon history would
also help to shape the office of sheriff in the United States. To Jefferson,
“the office of sheriff” was “the most important of all the executive officers
of the county.”17 As the United States in the nineteenth century grew from
a thinly populated nation on the Atlantic seaboard into a nation stretching
from ocean to ocean, there was a nearly constant process of forming new
territories and states, both of them composed of counties. In creating the
“most important” of all the county offices, the American people modeled
the office on the best features of the Anglo-Saxon office of sheriff. The
Americans also included what they considered to be improvements that had
taken place in the centuries after the Norman Conquest.18 As one historian
would observe in 1930, “in America today . . . the sheriff retains many of
his Anglo-Saxon and Norman characteristics.”19 The same is true today:
the fundamental structure of the American office of sheriff is as it was in
the nineteenth century and is similar in many ways to its structure in the
ninth century.




slavery”); FORREST MCDONALD, NOVUS ORDO SECLORUM: THE INTELLECTUAL ORIGINS OF
THE   CONSTITUTION 76–77 (1985) (noting influence of “the Norman yoke” in American
Revolution ideology); CHARLES WRIGHT & KENNETH W. GRAHAM, JR., FEDERAL PRACTICE
AND PROCEDURE § 6342, at n. 80–107 (summarizing the common view of Americans and of
English Whigs about the imposition of “the Norman yoke” in 1066).
    15
       See Letter from Thomas Jefferson to George Rogers Clark (Dec. 25, 1780), in 4 THE
PAPERS OF THOMAS JEFFERSON 237, 237–38 (Julian P. Boyd ed., 1951) (“[W]e shall form to
the American union a barrier against the dangerous extension of the British Province of
Canada and add to the Empire of liberty an extensive and fertile Country thereby converting
dangerous Enemies into valuable friends.”); Letter from Thomas Jefferson to James Madison
(Apr. 27, 1809), in 1 THE PAPERS OF THOMAS JEFFERSON: RETIREMENT SERIES 168, 169 (J.
Jefferson Looney ed., 2004) (“[W]e should have such an empire for liberty as she has never
surveyed since the creation: & I am persuaded no constitution was ever before so well
calculated as ours for extensive empire & self government.”).
    16
       WRIGHT & GRAHAM, supra note 14, § 6342.
    17
       Letter from Thomas Jefferson to Samuel Kercheval (July 12, 1816), in 12 THE WORKS
OF THOMAS JEFFERSON 3, 6 (Paul Leicester Ford ed., 1905).
    18
       See infra text accompanying notes 60–146.
    19
       CYRUS HARRELD KARRAKER, THE SEVENTEENTH-CENTURY SHERIFF: A COMPARATIVE
STUDY OF THE SHERIFF IN ENGLAND AND IN THE CHESAPEAKE COLONIES, 1607−1689, at 159
(1930).




                                   EXHIBIT 23
                                     0774
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                        769

B. THE ANGLO-SAXON SHERIFF
     This Section describes the origins and early characteristics of the office
of sheriff. The formalization of that office into what is essentially the same
office in modern America was one consequence of King Alfred the Great’s
victories against Danish invaders. Therefore, this Section proceeds
chronologically from ancient times until 1066, describing developments in
the office of sheriff in the context of contemporary political events.
     After Roman rule receded from England, Germanic tribes—
specifically, the Angles and the Saxons20—repeatedly invaded Britain. The
tribes settled in England, which became a heptarchy (seven distinct
kingdoms).21 The Anglo-Saxons needed an official who would directly
enforce the king’s laws and look out for the king’s interests. Thus was born
“the king’s reeve”—a man of the shire directly appointed by the king,
whose duty was to carry out the king’s commands.22
     In the English system of government, the second oldest title of office is
“sheriff.”23 The Anglo-Saxon word for what we today call a “county” was
“shire.”24 The word “sheriff” is a compound of “seyre” (meaning “shire”)
and “reve” (meaning “bailiff” or “guardian”).25 The sheriff is therefore the


   20
       THE ANGLO-SAXON CHRONICLE 25–32 (James H. Ford ed., James Ingram trans., El
Paso Norte Press 2005) (describing events of years A.D. 449–607); STUBBS, supra note 12, at
1.
    21
       The seven kingdoms were Wessex, Mercia, Northumbria, East Anglia, Essex, Kent,
and Sussex. The first four of these were usually the most powerful. These kingdoms later
consolidated into larger states. HUME, supra note 14, at 23–54; STUBBS, supra note 12, at
10–11.
    22
       The king also had great landowners, “ealdormen” (who outranked the reeves), but on a
practical basis, the reeves did more of the day-to-day work. RICHARD ABELS, ALFRED THE
GREAT 270–74 (1998).
    23
       Thomas Garden Barnes, Introduction to MICHAEL DALTON, OFFICIUM VICECOMITUM:
THE OFFICE AND AUTHORITIE OF SHERIFS iii (The Lawbook Exchange 2009) (1623) (“Older
than the great officers of state, older than Parliament, older than the courts of law.”). The
oldest title is “king.” WILLIAM ALFRED MORRIS, THE MEDIEVAL ENGLISH SHERIFF 1 (1927)
(“With the single exception of kingship, no secular dignity now known to English-speaking
people is older.”).
    24
       Consistent with the original title of “shire-reeve,” the Colorado sheriffs who have filed
suit against gun control laws enacted in 2013 (see Part III, infra) see themselves as
protecting their counties against oppressive intrusions.
    25
       WILLIAM HENRY WATSON, A PRACTICAL TREATISE ON THE OFFICE OF SHERIFF 1
(London, S. Sweet 1848); EDWARD COKE, 2 THE FIRST PART OF THE INSTITUTES OF THE LAWS
OF ENGLAND; OR, A COMMENTARY UPON LITTLETON 168(a) (London 1823) (1628)
(“‘Sherife.’ Shireve is a word compounded of two Saxon words, viz. shire, and reve. Shire,
satrapia, or comitatus, commeth of the Saxon verbe shiram, i.e. partiri, for that the whole
realme is parted and divided into shires; and reve is praefectus, or praepositus; so as shireve
is the reve of the shire, praefectus satrapiae, provinciae, or comitatûs.”). Coke upon
Littleton is the first volume of Coke’s Institutes of the Laws of England. Prior to Blackstone,




                                     EXHIBIT 23
                                       0775
770                                        KOPEL                                     [Vol. 104

guardian of the county. One can find some references to “sheriffs” in
Anglo-Saxon texts preceding Alfred the Great.26 Nevertheless, we can trace
the regularization of the office of sheriff and its posse comitatus power, as
well as the militia that was later recognized by the Second Amendment, to
Alfred’s reign.
      Of all English monarchs from post-Roman times to Queen Elizabeth
II, only one is called “the Great.” He is Alfred. As a second son, Alfred
was not expected to become king. Well-educated, multilingual, and deeply
religious, he studied for a while in Rome.27 He ascended to the throne
during a war with the Danes in which his older brother was killed.28 The
English lived in near-constant fear of Danish invasion and pillage; they
were frequently oppressed by the Danes who had conquered parts of
England.29
      In A.D. 878, as The Anglo-Saxon Chronicle (a historical work begun
during Alfred’s time) explains, the Danes triumphed completely, and all the
people of England were “subdued to their will;—ALL BUT ALFRED THE
KING. He, with a little band, uneasily sought the woods and fastnesses of
the moors.”30 With nothing but a guerilla band hiding in the swamps,
Alfred kept alive the principle of English sovereignty and led the English
back from the brink of annihilation. The bookish man became one of the
greatest military strategists of his century. Once, he disguised himself as a
harper, and entered the Danish camp—entertaining the Danes with song and
story, meeting with the Danish prince Guthrum in his tent—and acquiring
military intelligence.31 His growing army finally expelled the most recent
Danish invaders.32 The Danish settlements in England were brought under


Institutes was the foundational text for Anglo-American courts, lawyers, and law students.
“Littleton” was Thomas Littleton’s Treatise on Tenures, first published in 1481 or 1482,
although Coke’s commentaries go far beyond the subjects covered by Littleton.
    26
       See EDWARD COKE, 1 THE SELECTED WRITINGS OF SIR EDWARD COKE 61 (Steve
Sheppard ed., Liberty Fund 2003) (1602) (“[T]he learned know that Sheriffes were great
officers and ministers of justice, as now they are, long before the Conquest . . . .”); id. at 302
(“[A]s far as the Reign of the often named King Arthur . . . the Offices of the Keepers or
Senators of the Shires or Counties, Custodes seu Praepositi Comitatus, of later times called
Shireves . . . .”); COKE, supra note 25, at 168(a).
    27
       HUME, supra note 14, at 64.
    28
       Id. at 63–64. Their father had died earlier.
    29
       Id. at 57–59, 62–63.
    30
       THE ANGLO-SAXON CHRONICLE, supra note 20, at 67 (discussing the events of A.D.
878). See also HUME, supra note 14, at 66–68 (explaining that for a while, Alfred disguised
himself as a peasant and found refuge working as an assistant to a cowherd, then later
assembled guerillas on two acres of firm ground in a bog in Somersetshire from whence he
led raids for a year).
    31
       HUME, supra note 14, at 68.
    32
       Id. at 69.




                                     EXHIBIT 23
                                       0776
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                        771

his sovereignty and were no longer able to plunder the English at will. He
was the first King of England.33
      King Alfred recognized that another wave of Danish invasion was
inevitable, so he began building England’s capacity for self-defense. This
capacity was founded on the idea that all the freemen were to be armed,
trained, and ready to fight to defend their local and national communities.
He created the English militia, which consisted of all armed people.34 In the
1939 case United States v. Miller, the Supreme Court unanimously
acknowledged the militia of the Second Amendment to be the institution
founded by Alfred.35
      Among Alfred’s most important ideas was dividing the militia in each
shire into two parts, only one of which would be required to serve at a given
time.36 The practical benefit was enormous. The men who were not
serving in a particular campaign could work the farms, keep the economy
functioning, and take care of the women and children. Meanwhile, the men
who were actively serving in the militia were willing to go on longer
campaigns because they did not feel compelled to return home as fast as
possible in order to plant, cultivate, or harvest the crops.37 When the Danes
tried invading again, they were routed.38
      During the American Revolution nearly a millennium later, the militia
system would again be a foundation of victory. Soldiers in the Continental
Army might be away from home for years, but the majority of American
fighters came from the militia. Because they were not full-time soldiers,
they could return home to take care of their farms and keep the American
economy functioning.39
      A second security reform of Alfred the Great was reformation of the
office of sheriff.40 After the period of Danish oppression, the English had


   33
       Id. at 70. Alfred’s grandfather, Egbert, was the first to style himself King of England,
but Egbert never ruled the large inland kingdom of Mercia. Id.
    34
       Id. at 70−72.
    35
       United States v. Miller, 307 U.S. 174, 179 (1939) (“Blackstone’s Commentaries, Vol.
2, Ch. 13, p. 409 points out ‘that king Alfred first settled a national militia in this kingdom’
and traces the subsequent development and use of such forces.”).
    36
       ABELS, supra note 22, at 196–98; HUME, supra note 14, at 70−71; THE ANGLO-SAXON
CHRONICLE, supra note 20, at 71 (“A.D. 894 . . . The king had divided his army into two
parts; so that they were always half at home, half out; besides the men that should maintain
the towns.”). Alfred may have copied the example of the legendary female warrior kingdom
of the Amazons, which divided its military in half. ABELS, supra note 22, at 197−98.
    37
       See HUME, supra note 14, at 70–71.
    38
       Id. at 71−74.
    39
       NICHOLAS J. JOHNSON, DAVID B. KOPEL, GEORGE A. MOCSARY & MICHAEL P. O’SHEA,
FIREARMS LAW AND THE SECOND AMENDMENT 164–67 (2012).
    40
       HUME, supra note 14, at 78. Hume here cites “Ingulf p. 870.” This cite is to HISTORIA




                                     EXHIBIT 23
                                       0777
772                                      KOPEL                                    [Vol. 104

devolved into lawlessness and robbery.41 Alfred fixed England’s county
boundaries with greater precision and used the counties to organize national
and community self-defense.42 The sheriff was the pillar of this self-
defense system and often the leader of the county militia.43 As will be
detailed in Part II, the sheriff exercised the authority to summon and
command the armed body of the people not only in the militia, but also in
several related forms: posse comitatus, “hue and cry,” and “watch and
ward.”44
     Thus, according to medieval historian Frank Barlow, “[i]t is not
unlikely that every freeman had the duty, and right, to bear arms” in Anglo-
Saxon times.45 When carrying out the duty to bear arms, the freeman would
most commonly be under the leadership of the sheriff. The Second
Amendment also recognizes the individual right to keep and bear arms for
all lawful purposes and the duty to bear arms when summoned to the
defense of community, as in the militia or the posse comitatus; the legal
implications will be explored in Part IV.46
     As the county leader of the armed people, “the reeve became the
guarantor of the survival of the group.”47 “[T]he people maintained law and
order among themselves” because the central government of the king had
no practical ability to do so.48


CROYLANDENSIS (Chronicle of the Abbey of Croyland), which covers A.D 655–1486, and
whose first named author is claimed to be “Ingulf” (or “Ingulph”). The document was
probably written around the thirteenth or fourteenth centuries, but purported to be older,
probably in order to support some of the Abbey’s land claims. W.G. SEARLE, INGULF AND
THE HISTORIA CROYLANDENSIS (1894). On the issue of sheriffs, Historia is a credible source,
in that it likely reflects an oral tradition that was well established and widely known.
    41
       HUME, supra note 14, at 75–76.
    42
       COKE, supra note 26, at 303; JUDITH A. GREEN, ENGLISH SHERIFFS TO 1154, at 9
(1990); THE ANGLO-SAXON CHRONICLE, supra note 20, at 65–75.
    43
       COKE, supra note 26, at 303; WATSON, supra note 25, at 1–2. Shire boundaries were
stabilized in the south earlier than elsewhere; they did not take their final shape until well
after the Norman Conquest. GREEN, supra note 42, at 9. The Anglo-Saxon Chronicle’s first
mention of sheriffs is for the year A.D. 778, which is a century before Alfred’s reign. THE
ANGLO-SAXON CHRONICLE, supra note 20, at 54. For more on Anglo-Saxon sheriffs and the
historical uncertainties surrounding them, see GREEN, supra note 42, at 9–11. Another of
Alfred’s reforms was the division of counties into smaller districts for maintenance of law
and order; the armed community assemblies with twelve freeholders to resolve disputes were
a foundation of the jury system. HUME, supra note 14, at 76–77. Alfred’s law code became
a basis of the common law. Id. at 78.
    44
       See discussion infra Part II.
    45
       FRANK BARLOW, EDWARD THE CONFESSOR 172 (1970). Barlow is the head of the
History Department at the University of Exeter.
    46
       See discussion infra Part IV.
    47
       DAVID R. STRUCKHOFF, THE AMERICAN SHERIFF 3 (1994).
    48
       Id. at 4.




                                    EXHIBIT 23
                                      0778
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                        773

      A millennium later, Alfred the Great was still revered by Englishmen
and Americans of all political persuasions.49 He had brought peace and
security to England, while, in the words of the English political philosopher
David Hume, “[he] preserved the most sacred regard to the liberty of his
people; and it is a memorable sentiment preserved in his will, that it was
just the English should for ever remain as free as their own thoughts.”50
      Government records from Anglo-Saxon England are hardly complete,
but there are records of sheriffs present in all English counties by A.D.
992.51 The duties of sheriffs were numerous:
   [T]he original role of the sheriff was to act as the personal representative of the King
   in each county. Mediaeval government was not based on any concept of separation of
   powers and the duties of sheriffs were therefore both executive and judicial. They
   were responsible for commanding the local military [the militia] in cases of invasion
   or rebellion, they collected local taxes, investigated suspicious deaths, executed Royal
   Writs and generally maintained law and order. In their law enforcement role they
   could call upon the local freemen to form a posse comitatus to hunt for outlaws and,
   in their judicial role, they presided over the shire court, exercising both civil and
   criminal jurisdiction.52
     The sheriff’s responsibilities included mobilizing the people to resist
invasion or for other military purposes, as leaders of the county militias.53
So when William the Conqueror invaded in 1066, “[h]is primary
adversaries were King Harold’s Sheriffs.”54 Sheriff Esgar defended London




    49
       See, e.g., Daniel Webster, Oration at the Dedication of the Bunker Hill Monument,
(June 17, 1825) (concluding paragraph extols “our fathers” as men like “Alfred, and other
founders of states”), in WEBSTER’S FIRST BUNKER HILL ORATION 42 (Boston, Leach,
Shewell, and Sanborn 1889); Barbara Yorke, The Most Perfect Man in History?, HIST.
TODAY 49 (October 1999).
    50
       HUME, supra note 14, at 79.
    51
       Steve Gullion, Sheriffs in Search of a Role, 142 NEW L.J. 1156, 1156 (1992). There
are also records of “shire-reeves” during the reign of King Edgar (950–75). Id.
    52
       Id.
    53
       MORRIS, supra note 23, at 27; see also ANGLO-SAXON CHRONICLE, supra note 20, at
147 (A.D. 1056, “Elnoth the Sheriff” slain during war against the Welsh king); BARLOW,
supra note 45, at 173 (in Anglo-Saxon times, “[w]hereas the earl and the sheriffs would
normally lead the troops on campaign, it would often fall to the bishop to see to the defence
of his diocese, particularly at times when it was denuded of its best fighting men.”). See also
ABELS, supra note 22, at 273 (ealdormen were responsible for levying men for the king’s
army; sheriffs were responsible for the defense of the village-based fortifications). Sheriffs
also occasionally summoned the militia (or “fyrd”). C. WARREN HOLLISTER, ANGLO-SAXON
MILITARY INSTITUTIONS ON THE EVE OF THE NORMAN CONQUEST 68 (1962). However, by
late Saxon times, earls were probably higher ranked as military leaders than sheriffs. Id. at
94–95.
    54
       STRUCKHOFF, supra note 47, at 8.




                                    EXHIBIT 23
                                      0779
774                                      KOPEL                                    [Vol. 104

against William’s army.55 At the Battle of Hastings, “King Harold’s last
battle was led by his sheriffs.”56
      Sheriffs tended to be from the lesser nobility.57 A baron might be a
great landholder with real property in several counties (and, later, as a
Member of Parliament, a player on the national political stage). In contrast,
the sheriff would usually be man of the shire. His interests and property
were within a single county.58 The sheriff needed to be man of independent
means, because the national government provided him with no support, not
even a salary. He was responsible for paying all the expenses of his office
(e.g., the salaries of the undersheriff and the deputies), and he would keep
whatever revenues he earned from his services (e.g., fees for serving
writs).59

C. THE SHERIFF’S OFFICE FROM THE NORMAN CONQUEST TO THE
    FOURTEENTH CENTURY
     Although the office of sheriff in tenth century England has much in
common with the office in twenty-first century America, there were some
important changes in the centuries following the Norman Conquest of 1066.
Two of these changes would later be incorporated by Americans: the
elimination of the sheriff’s judicial role60 and the requirement that sheriffs
take an oath and post a bond.61 Another Norman innovation—making the
sheriff’s office appointive rather than elective—was eventually accepted in
England.62 But it would later be rejected in the United States.63

   55
       MORRIS, supra note 23, at 27.
   56
       STRUCKHOFF, supra note 47, at 8.
   57
       See GREEN, supra note 42, at 15 (stating that on the eve of the Norman Conquest,
sheriffs were “men of substance in their own shires, but their landed wealth was not on the
same scale as that of the earls or the stallers . . .”).
   58
       The custom of local sheriffs did not always prevail. In the fourteenth century, several
Sheriffs served successively in multiple counties. RICHARD GORSKI, THE FOURTEENTH-
CENTURY SHERIFF 59, 159, 162–70 (2003). During the thirteenth century, the issue was often
contested, with locally-oriented sheriffs gaining temporary ascendency by the latter part of
the century. J.R. Madicott, Edward I and the Lessons of Baronial Reform: Local
Government, 1258–80, in 1 THIRTEENTH CENTURY ENGLAND 27 (P.R. Coss & S.D. Lloyd
eds., 1986).
   59
       Although for concision I usually refer to pre-modern sheriffs as “he,” there were some
female sheriffs, such as the Countess of Salisbury, who was Sheriff of Whiltshire during
Henry III (reigned 1227–1272). J. H. BAKER, AN INTRODUCTION TO ENGLISH LEGAL HISTORY
530 n.4 (3d ed. 1990). Also, “Ann Countess of Pembroke . . . had the office of hereditary
sheriff of Westmoreland, and exercised it in person.” COKE, supra note 25, at 326(a) n.2.
   60
       Discussed infra at Part I(C)(1).
   61
       Discussed infra at Part I(C)(3).
   62
       Discussed infra at Part I(C)(2).
   63
       Discussed infra at Part I(E).




                                    EXHIBIT 23
                                      0780
2015]          SHERIFFS AND THEIR POSSE COMITATUS                                    775

                                  1. Sheriffs’ Courts
     The most important step towards the end of the sheriffs’ judicial
function came with Magna Carta in 1215, although Magna Carta confirmed
a trend that had been going on for a while.
     The Norman Conquest had been disastrous for many of the English
people, as they were subjugated to tyranny and poverty. 64 The problem was
exacerbated by the conduct of King John (reigned 1199–1216).65 According
to David Hume’s The History of England, “[t]he only happiness was, that
arms were never yet ravished from the hands of the barons and people: The
nation, by a great confederacy, might still vindicate its liberties.”66
     An armed revolt forced King John to agree to Magna Carta on June 12,
1215. Later monarchs were repeatedly compelled to declare that they too
were bound by the Great Charter and would rule in accordance with it.67
Magna Carta was created by the barons and contained great universal
principles of ordered liberty, as well as items involving the narrower
concerns of the barons of the time.
     One broad principle of liberty contained in Magna Carta was the “law
of the land” article, which is an ancestor of the U.S. Constitution’s
guarantees that no persons shall be deprived of life, liberty, or property
without due process of law.68 The Magna Carta of 1215 (although not its
subsequent reissues by other monarchs) even included a provision
authorizing the use of force against the king if he violated Magna Carta.69
     One clause of Magna Carta required the discontinuance of the sheriffs’
courts for holding pleas of the crown.70 At the time, “pleas of the crown”
was a legal term of art for certain cases involving issues where a royal
interest was involved.71 Efforts to restrict sheriffs’ judicial role had been

   64
      See HUME, supra note 14, at 437.
   65
      Id. at 436–38.
   66
      Id. at 437.
   67
      WILLIAM SHARP MCKECHNIE, MAGNA CARTA 36–40, 139–59 (1914).
   68
      U.S. CONST. amends. V, XIV:
   No free man shall be seized or imprisoned, or stripped of his rights or possessions, or
   outlawed or exiled, or deprived of his standing in any other way, nor will we proceed
   with force against him, or send others to do so, except by the lawful judgement of his
   equals or by the law of the land.
Magna Carta of 1215, reprinted in G.R.C. DAVIS, MAGNA CARTA 21 (1963).
   69
      Magna Carta of 1215, reprinted in J.C. HOLT, MAGNA CARTA app. at 469–73 (2d ed.
1992) (quoting art. 61); David I. Caplan & Sue Wimmershoff-Caplan, Magna Carta, in 2
GUNS IN AMERICAN SOCIETY 371 (Gregg Lee Carter ed., 2d ed., 2007); David B. Kopel, The
Catholic Second Amendment, 29 HAMLINE L. REV. 519, 540–41 (2006).
   70
      Magna Carta of 1215 § 24, supra note 69, at 457 (“No sheriff, constable, coroners or
other of our bailiffs may hold pleas of our Crown.”); HUME, supra note 14, at 445.
   71
      See MCKECHNIE, supra note 67, at 305–06.




                                  EXHIBIT 23
                                    0781
776                                     KOPEL                                   [Vol. 104

going on for the last century.72 The standard view of historians has been
that the sheriffs and their courts were oppressive,73 although a modern
commentator suggests that the upper nobility’s actions against the sheriffs’
courts came about “not because of general dissatisfaction with their
conduct, but because the earls and barons were displeased at the local
feudal courts’ loss of ‘business’ (from which they derived revenue) to the
increasingly popular sheriffs’ courts.”74
     Regardless, Magna Carta was a major step in sheriffs losing their
judicial role. Magna Carta did not by its terms apply in Scotland, so
sheriffs continued to preside over the sheriffs’ courts there, and these courts
are the heart of the Scottish judicial system today.75 The Scottish sheriffs
also had the same law enforcement powers and duties as their English
counterparts, such as raising the hue and cry.76 In the United States, sheriffs
retain many traditional duties to the courts, such as providing court security
and serving warrants, but they have no judicial role in presiding over courts
or deciding cases.

                                2. Election of Sheriffs
     In the United States, it is axiomatic that the sheriff is elected by the
people.77 The American principle is based on the Anglo-Saxon custom of
electing sheriffs, although precisely how many sheriffs were elected in
either Anglo-Saxon or Norman times is difficult to say.
     There is some debate about whether sheriffs were elected or appointed
during the Anglo-Saxon era. According to Blackstone, in Anglo-Saxon
times, “sheriffs were elected: following still that old fundamental maxim of
the Saxon constitution, that where any officer was entrusted with such

    72
       See, e.g., STUBBS, supra note 12, at 121–22 (stating that Henry I (reigned 1100–1135)
forbade sheriffs to hold sheriffs’ courts more frequently than at customary times).
    73
       See e.g., GREEN, supra note 42, at 17; MCKECHNIE, supra note 67, at 311.
    74
       MCKECHNIE, supra note 67, at 311; Tamara Buckwold, From Sherwood Forest to
Saskatchewan: The Role of the Sheriff in a Redesigned Judgment Enforcement System, 66
SASK. L. REV. 219, 227 n.40 (2003); Gullion, supra note 51, at 1156. It should be noted that
at least some sheriffs had supported the Magna Carta movement. Once King John regained
his political power, these sheriffs were promptly dismissed from office. MORRIS, supra note
23, at 161. “The spirit of the sheriff and his office permeated Magna Carta from start to
finish and considered in this aspect alone it is the finest example we possess to prove the
importance of the sheriff’s role in the governance of medieval England.” IRENE GLADWIN,
THE SHERIFF 124 (1974). Five clauses in Magna Carta directly dealt with the operation of
sheriffs’ offices; another clause removed certain named sheriffs; and nineteen others
involved administrative reforms which the sheriffs would help to effectuate. Id. at 123–24.
    75
       Gullion, supra note 51, at 1157.
    76
       WILLIAM C. DICKINSON, THE SHERIFF COURT BOOK OF FIFE 1515–1522, at xxxix
(1928), cited in STRUCKHOFF, supra note 47, at 18. “Hue and cry” is discussed infra Part II.
    77
       See infra text accompanying notes 136–146.




                                   EXHIBIT 23
                                     0782
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                       777

power, as if abused might tend to the oppression of the people, that power
was delegated to him by the vote of the people themselves.”78
      While the sheriffs of nineteenth century England were appointed and
not elected, the author of an 1848 treatise on sheriff law explained that
“[s]heriffs were formerly chosen by the inhabitants of their respective
counties; in confirmation of which it was ordained by the statute of 28 Edw.
1, c. 8 and 13, that ‘the people should have the election of sheriffs in every
shire, when the shrievalty is not of inheritance.’”79 It was not surprising
that Americans embraced the principle of election of sheriffs or that most
states have constitutionalized this principle.80 In the twentieth century,
however, legal historians suggested that earlier writers had overstated the
extent to which English sheriffs were elected.81 Modern historians have
shown that from the time of the Norman Conquest onward, most sheriffs




    78
       1 WILLIAM BLACKSTONE, COMMENTARIES *409. See also HUME, supra note 14, at 163
(citing § 35 of the laws of Edward the Confessor). What Hume did not know is that the
document known as “The Laws of Edward the Confessor” (Leges Edwardi Confessoris) is
not original to the reign of Edward the Confessor (an Anglo-Saxon king who reigned 1042–
66). Rather, the document likely dates to the early 1100s, after the Norman Conquest, and is
regarded as a reasonably accurate description of English law at the time it was actually
written. BRUCE R. O’BRIEN, GOD’S PEACE AND KING’S PEACE: THE LAWS OF EDWARD THE
CONFESSOR 3–6 (1999). As for sheriffs, election was certainly not standard in the early
twelfth century. It might be inferred that the document’s assertions about Anglo-Saxon
sheriff elections reflected a popular understanding or national memory that was credible to
the document’s twelfth century readers.
    To make matters all the more complicated, the provision in The Laws of Edward the
Confessor about the election of sheriffs was probably not in the original version. Rather, it
may be an interpolation that was added as some later unknown date. At least that appears to
be the conclusion of Benjamin Thorpe, whose 1840 compilation of Anglo-Saxon laws
relegates to a footnote the material about sheriff elections. See Leges Regis Edwardi
Confessoris in BENJAMIN THORPE, ANCIENT LAWS AND INSTITUTES OF ENGLAND 197
(London, 1840) (note to § 32 explains that Thorpe is using Lambard’s edition of The Laws of
Edward the Confessor and that the language appears to be an interpolation; the sheriff
language is part of a long paragraph which states in relevant part: “sicut et vicecomites
provinciarum et comitatum eligi debent.” In English: “and also the sheriffs [vicecomites] of
the provinces and counties ought to be elected.”).
    79
       WATSON, supra note 25, at 9. The statutory citation is to the twenty-eighth year of the
reign of King Edward I, which would have been 1300.
    80
       See infra text accompanying notes 136–146.
    81
       GORSKI, supra note 58, at 34–35; GREEN, supra note 42, at 13–14 (describing
appointment of sheriffs in the century following the Norman Conquest); MORRIS, supra note
23, at 17.




                                    EXHIBIT 23
                                      0783
778                                       KOPEL                                     [Vol. 104

were appointed. As far as we know, they were elected only in London82
and in some southwestern counties.83
     We may never have a full sense of how the office of sheriff functioned
in Anglo-Saxon times. But we can be certain that when King Edward I and
Parliament in 1300 promulgated the election statute (Articuli supra Cartas),
the election of sheriffs was a change, rather than a “confirmation” of a then-
current general practice.84 Edward Coke, an enormously influential legal
writer, described Edward I as having “restored to his people the ancient
election of sheriffes . . . .”85 But even after Edward I’s statute of 1300, we
have only one record from the following decade for a sheriff election taking
place.86
     The next king, Edward II, was unpopular during his reign, and most
historians have regarded him as mediocre or worse. 87 Among the problems
was his very close relationship with his best friend, Piers Gaveston, whom
much of the rest of the nobility believed unhinged Edward’s judgment.88
There was also Edward’s propensity for seizing whatever property he

    82
       HUME, supra note 14, at 278 (indicating that Henry I, upon his coronation in 1100,
issued a charter to London granting the city the right to elect its own sheriff); id. at 453–54
(noting that, later, King John granted to London the “power to elect and remove its sheriffs
at pleasure”).
    83
       MORRIS, supra note 23, at 182–83 (noting that men of these counties paid a fee to the
king for the privilege of electing the sheriff); WILLIAM STUBBS, 2 THE CONSTITUTIONAL
HISTORY OF ENGLAND 217 (4th ed. 1896) (“[T]he freeholders of Cornwall and Devon had
purchased the like privilege from John and Henry III.”).
    84
       GORSKI, supra note 58, at 12, 34–37; JOHN M. KEMBLE, ANGLO-SAXON LAWS AND
INSTITUTES 60 (London, Richard & John E. Taylor 1841) (explaining that during the Anglo-
Saxon period, elective sheriffs were replaced by appointed ones as kings gained more
power); STUBBS, supra note 83, at 217–18 (Section 8 of the Articuli Super Cartas provided
for election of sheriffs, except in counties where the office is hereditable or held in fee); cf.
GORSKI, supra note 58, at 51 (King’s rejection of 1361 petition from the people of
Cumberland to elect their sheriff).
    In 1258, the Provisions of Oxford required that sheriffs should live in their county, and
should serve for only one year. STUBBS, supra note 83, at 216–17. The next year, it was
provided that the king’s discretion on appointments would be limited; he would have to
appoint one of four men nominated by the county court. Id. at 217.
    85
       EDWARD COKE, 2 INSTITUTES OF THE LAWS OF ENGLAND 175 (The Lawbook Exchange
2002) (1628); id. at 558 (“Of ancient time,” sheriffs were “in every severall county chosen in
full or open county by the freeholders of that county . . . .”). Coke served as Attorney
General, Speaker of the House of Commons, and Chief Justice in the early seventeenth
century. Payton v. New York, 445 U.S. 573, 594 n.36 (1980) (citing A. E. DICK HOWARD,
THE ROAD FROM RUNNYMEDE 118–119 (1968)).
    86
       MORRIS, supra note 23, at 184–85.
    87
       E.g., SEYMOUR PHILLIPS, EDWARD II 5 (2012) (“The general opinion of Edward II
from his own day to the present has been that he was a failure.”); STUBBS, supra note 83, at
323–25.
    88
       STUBBS, supra note 83, at 319–32. See, e.g. PHILLIPS, supra note 87, at 161–62.




                                     EXHIBIT 23
                                       0784
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                       779

wanted. These seizures were to support either his military adventures or the
extravagant lifestyle that he and the Gaveston family led during the periods
when the Gavestons had not been forced into temporary exile by
Parliament.89
      Rising tensions led an ad hoc assembly of barons to proclaim the
Ordinances of 1311.90 Like Magna Carta, the Ordinances of 1311 contained
provisions regarding civil liberty (e.g., a provision against uncompensated
seizure of property) and provisions relating to the barons’ narrow self-
interests. Item 17 demanded an end to the election of sheriffs. The varying
political balance of power affected how much heed Edward II was willing
to pay to the Ordinances of 1311, but he did eventually accede to the
demand about sheriffs by promulgating the Sheriff’s Act of 1315.91 He thus
gave statutory force to Item 17 of the Ordinances of 1311.92
      Two other portions of the Ordinances, Items 10 and 39, perhaps
provide some context for Item 17. Many of the Ordinances attempted to
end the King’s habit of helping himself to other people’s property; the
formal term for such monarchical theft was “prises.” Item 10 of the
Ordinances of 1311 stated, “[a]nd because it is to be feared that the people
of the land will arise on account of the prises and divers oppressions
inflicted before this time . . . .” Given the continuing role of sheriffs as
military leaders,93 and given their continuing role in leading bodies of


   89
       PHILLIPS, supra note 87, at 156–71.
   90
       Edward II, 4 ENCYLOPAEDIA BRITANNICA 375 (15th ed., 2002); THE NEW
ORDINANCES, 1311 (1311), reprinted in 3 ENGLISH HISTORICAL DOCUMENTS 527–39 (Harry
Rothwell ed., 1975).
    91
       “That the Sheriffs from henceforth shall be assigned by the Chancellor, Treasurer,
Barons of the Exchequer, and by the Justices . . . .” Statute of Lincoln, 1315, 9 Edw. 2 stat.
2; WATSON, supra note 25, at 9 (noting that appointment is “on the morrow of All Souls”);
see also 14 Edw. 3, ch. 7 1 STATUTES OF THE REALM 283 (1340) (sheriffs to be appointed by
the Exchequer). The process for appointment was that on November 1 (All Souls Day), high
government officials would meet at the Exchequer in London. They would choose three
persons per county, and the king would from each list of three appoint a sheriff to a one-year
term. KARRAKER, supra note 19, at 7. “The Exchequer was a court of audit meeting twice
each year at Easter and Michaelmas in the treasury, to scrutinize the accounts presented by
sheriffs and other financial agents. Its name was taken from the checked cloth on a table
round which sat leading members of the royal household.” GREEN, supra note 42, at 12. In
Anglo-Saxon times, the king’s revenue was kept in boxes or barrels in the king’s bedroom.
BARLOW, supra note 45, at 186.
    92
       “In addition, we ordain that sheriffs be appointed henceforth by the chancellor,
treasurer and the others of the council that are present . . . .” THE NEW ORDINANCES, 1311,
supra note 90, at 530.
    93
       See GORSKI, supra note 58, at 52 (explaining the fourteenth century role of sheriffs in
the northern counties bordering Scotland as military leaders); MORRIS, supra note 23, at 58,
117, 151–53; MICHAEL POWICKE, MILITARY OBLIGATION IN MEDIEVAL ENGLAND 157 (1962)
(in 1319, Sheriff of York ordered to lead a fifteen day expedition against the Scots); STUBBS,




                                    EXHIBIT 23
                                      0785
780                                      KOPEL                                     [Vol. 104

armed men in the posse comitatus and other law enforcement activities
(discussed infra), the possibility could arise that elected sheriffs would
serve as the leaders of a discontented populace which might revolt against
an oppressive, kleptocratic king.
     Greater context for the abolition of sheriff elections comes from Item
39, which required that various officials, including sheriffs, “shall be
sworn . . . to keep and hold all the ordinances made by the prelates, earls,
and barons . . . without contravening any point of them.”94 The motive for
this clause appears to be that sheriffs (and some other officials) were not
enforcing various decrees issued by the upper nobility. In situations where
the great baron of a county issued a decree the electorate did not like,
perhaps some elected sheriffs had been reluctant to enforce such decrees.
     In 1338, King Edward III ordered that the counties elect their sheriffs,
but this was abandoned in 1340, replaced by appointment by the Exchequer,
the treasury office of the monarchy.95 The “Good Parliament” of 1376
unsuccessfully demanded that sheriffs be elected.96 Still, kings continued to


supra note 83, at 220 (noting that, militarily, the sheriff was “the proper leader” for “minor
tenants-in-chief” and for “the body of freemen sworn under the assize of arms”; furthermore,
the leading tenants of the king directly commanded their own vassals, but sometimes the
sheriffs were put in charge of them, too); id. at 230, 288 (noting that sheriff was responsible
for enforcing the Assize of Arms, which required all free men to own various arms and
armor).
   94
       THE NEW ORDINANCES, 1311, supra note 90, at 539. The barons were plainly not
opposed to the principle of using armed force against a monarch. They had a long history of
doing so, against Edward II and several of his predecessors. However, it would be
understandable for the great barons and earls to try to ensure that only they would have the
ability to make the decision to use force.
   95
       STUBBS, supra note 83, at 281, 401–02.
   96
       THE PARLIAMENT ROLLS OF MEDIEVAL ENGLAND 1275–1504, vol. 5, EDWARDS III
1351–1377, at 373 (item 186, no. CXXVIII in petitions from the commons):
   [T]he sheriffs of the counties of the realm should be chosen in the same manner [“by
   election from the best men of said counties”] from year to year, and not appointed by
   bribery in the king’s court, as they used to do, for their own profit and by procurement
   of the maintainers of the region, to sustain their deceits and evils and their false
   quarrels, as they have commonly done before this time, in destruction of the people.

King Edward III brushed off the petition, responding “there is a bill which has been
answered.” Id. Presumably he was referring to the legislation described above, providing
for appointment of sheriffs in most counties. See also STUBBS, supra note 83, at 453–54.
The “Good Parliament” was a widely supported effort to tame the massive corruption,
military incompetence, and other abuses of the latter part of the reign of Edward III. See
GEORGE HOLMES, THE GOOD PARLIAMENT (1975). To present the Parliament’s position to
the King, the Parliament chose Sheriff Peter de la Mare; he is today regarded as the first
Speaker of the House of Commons. Id. at 101–110, 134–38. Sheriff de la Mare was later
imprisoned after Edward III regained his political footing and then pardoned after Edward III
was close to death. Id. at 192.




                                    EXHIBIT 23
                                      0786
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                        781

need money, and for the right price, they would grant a locality the right of
electing its own sheriff; by the eighteenth century, twenty-one cities or
boroughs enjoyed the right of election.97
      However the sheriff was chosen, he was supposed to be a defender of
liberty. As historian William Morris puts it, “[i]n the time of Henry III,98 he
was still regarded by the king and council as their agent in the maintenance
of popular liberties and private rights.”99

                         3. Sheriff’s Oath of Office and Bond
      Item 39 of the Ordinances of 1311 had also said that sheriffs should
take an oath of office. This had been a longstanding baronial demand.100
The oath requirement became a well-established and uncontroversial part of
the common law.101 Thus, almost every American state constitution that
provides for an office of sheriff requires that the sheriff take an oath, as
must all other constitutional officers. In England, the sheriff’s oath was to
the supreme ruler, the monarch; in the United States, the sheriff’s oath is
also to the supreme ruler, the law itself—an oath to uphold the U.S.
Constitution and the constitution of the sheriff’s state.102
      In the sixteenth century, a statute mandated that before taking office, a
sheriff must post a bond as a surety against any malfeasance for which he or
his deputies might be found liable.103 This requirement is still standard for
American sheriffs, although the sheriff may now choose to instead purchase
liability insurance.

D. THE ENGLISH OFFICE OF SHERIFF IN THE SEVENTEENTH CENTURY
    AND THEREAFTER
     By the time that emigrants from Great Britain were establishing
colonies in America, the duties and scope of the office of sheriff were well
understood and noncontroversial. In legal treatises, the laws concerning
sheriffs tended to be addressed in larger treatises on other subjects, such as
criminal law. The treatise entirely devoted to sheriffs was Michael Dalton’s

   97
       GLADWIN, supra note 74, at 357–58.
   98
       Reigned 1216–1272. Henry III, 5 ENCYCLOPAEDIA BRITANNICA 837 (15th ed., 2002).
   99
       MORRIS, supra note 23, at 213. For example, King Henry III instructed various
sheriffs “to preserve the liberties of the church” and to enforce Magna Carta. Id. at 213 n.44.
   100
        STRUCKHOFF, supra note 47, at 13.
   101
        MORRIS, supra note 23, at 170–71 (discussing original oath from 1258); see also The
Oath of the Sheriffs, 1 STATS. OF THE REALM 247 (Dawson’s of Pall Mall 1963) (1810).
   102
        WATSON, supra note 25, at 17–21 (oath in nineteenth century). Previously, the oath
was much more detailed. DALTON, supra note 23, at 4b–6a (reprinting seventeenth century
oath in full).
   103
        DALTON, supra note 23, at 3a (citing 2 & 3 Edw. 6, ch. 34).




                                    EXHIBIT 23
                                      0787
782                                     KOPEL                                    [Vol. 104

The Office and Authoritie of Sherifs.104 Dalton was also the author of a very
popular treatise on justices of the peace, which contained much content
about sheriffs since both offices had similar powers and duties, such as
summoning the posse comitatus.105

                           1. Autonomous and Indivisible
     By the seventeenth century, two other important principles of the
office of sheriff had been established: the office is autonomous and the
office is indivisible. An early twentieth century case from Alberta, Canada,
explained autonomy in terms that were no different than what had been said
by Dalton and other commentators from centuries before:
   [T]he connection between the State and the sheriff after his appointment or election is
   of a very casual character. He is practically placed in the sole and undisturbed
   discharge of the duties of the shrievalty. He takes to his own use the emoluments of
   the office and out of them meets the expenditures of it. He employs under sheriffs or
   deputy sheriffs and bailiffs of his own selection. He assigns to them the work that
   they are to do, pays them their salaries and dismisses them at his pleasure. His office
   is in its management entirely free from outside dictatorship or control. He runs it as
   an institution for which he and he alone is responsible to those whose business passes
   through it. And so in those jurisdictions he is held liable for the misconduct of those
   whom he employs in his office.106
The monarch could choose the sheriff, but could in no way limit the office
of sheriff: “neither can she [the queen] abridge the sheriff of any thing
incident or belonging to his office, for the office is entire and
indivisible.”107
     The autonomy of sheriffs and of justices of the peace may have been
one reason for slack enforcement of the arms control laws that were
introduced in the Tudor period (1485–1603). In general, the Tudor
monarchs were trying to keep handguns and crossbows out of the hands of
everyone except the gentry.108 A 1526 proclamation by King Henry VIII
told the sheriffs and mayor of London to stop being “negligent, slack, or


   104
        DALTON, supra note 23.
   105
        THOMAS GARDEN BARNES, SHAPING THE COMMON LAW 136–51 (Allen D. Boyer ed.,
2008); MICHAEL DALTON, THE COUNTREY JUSTICE (London, William Rollins & Samuel
Roycroft 1622).
   106
        Great N. Ins. Co. v. Young (1916), [1917] 32 D.L.R. 238, 241 (Can. Alta.). Cf.
MORRIS, supra note 23, at 167 (stating that the development of the sheriff’s independence
from the king began in the period 1206–1307, under Henry III and Edward I).
   107
        Mitton’s Case, (1584) 76 Eng. Rep. 965 (K.B.); 4 Co. Rep. 32 b ; DALTON, supra note
23, at 6b; WATSON, supra note 25, at 8. Mitton’s Case is cited in State v. Cummins, 99 Tenn.
667, 42 S.W. 880, 882 (1897) (sheriff may not be deprived of exclusive supervision of the
county jails).
   108
        JOHNSON, KOPEL, MOCSARY & O’SHEA, supra note 39, at 82–85.




                                   EXHIBIT 23
                                     0788
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                    783

remiss” in enforcing the arms restrictions.109 In 1537, the King expressed
his “displeasure and indignation” about the unenforcement of arms bans.110
In 1600, a proclamation of Queen Elizabeth I complained about the “slack
execution” of the arms control laws, and “the common carrying and use of
guns contrary to the said statutes” by “common and ordinary persons
traveling by the highways to carry pistols and other kind of pieces,” and by
“ruffians and other lewd and dissolute men.”111
     Another innovation was that a sheriff may not practice as an attorney
during his term of office.112 Given the sheriff’s intimate involvement with
the judicial system, the prohibition is a sensible prevention of conflicts of
interest. The prohibition was carried forward into America113 and today is
often expressly stated in state statutes.114

                      2. Modern Role in the United Kingdom
     The office of justice of the peace had been formally created in the
fourteenth century, with roots from the previous century.115 By the time
Michael Dalton was writing in the early seventeenth century, the justices of
the peace were supplanting the sheriffs as having the greatest practical role
in keeping the peace. Other traditional sheriff duties, such as serving and
enforcing writs, including by executing judgments, remained primarily the
responsibility of sheriffs.116
     Sheriffs in the seventeenth century continued to have a military role:
“The sheriff was often appointed one of the commissioners of musters”117—
the periodic assemblies of the militia to ensure that every militiaman had
provided himself with appropriate equipment. Likewise, the sheriff
sometimes received assistance from the “trained bands,”118 militia units that


   109
         1 TUDOR ROYAL PROCLAMATIONS 151–52 (Paul L. Hughes & James F. Larkin eds.,
1964).
   110
         Id. at 249–50.
   111
         3 TUDOR ROYAL PROCLAMATIONS 218–19 (Paul L. Hughes & James F. Larkin eds.,
1969).
   112
       DALTON, supra note 23, at 175–76.
   113
       See GEORGE WEBB, THE OFFICE AND AUTHORITY OF A JUSTICE OF PEACE 306
(Williamsburg, William Parks 1736).
   114
       E.g., COLO. REV. STAT. § 30-10-520 (2013) (“No sheriff, undersheriff, or deputy shall
appear or advise as attorney or counselor in any case in any court.”).
   115
       MCKECHNIE, supra note 67, at 16.
   116
       Barnes, supra note 23, at iv (describing sheriffs’ other duties as services to the
common law courts, including maintaining the jail; collection of crown revenues; ministerial
services to various local government bodies, such as commissions; and keeping a limited
“court” which heard replevin cases and which supervised elections to Parliament).
   117
       KARRAKER, supra note 19, at 22.
   118
       Id.




                                   EXHIBIT 23
                                     0789
784                                       KOPEL                                    [Vol. 104

engaged in extra practice to maintain high proficiency. During the English
Civil War (1642–1651), both sides attempted to order sheriffs “to rally the
counties to their support as though the military command were still theirs,
ex officio.”119
     Everyone may have agreed the office of sheriff is indivisible, but in a
constitutional system based on shared understandings, and lacking an
authoritative text which supersedes all else, things that were once plainly
illegal may become accepted innovations. So in England, the sheriffs were
over the centuries stripped of all responsibilities.120 Today the English
office of sheriff is barely even ceremonial, consisting of holding an annual
dinner for local judges and other important persons.121

E. THE SHERIFF IN AMERICA
      Colonial Americans took the office of sheriff as they had inherited it
from England, with one important exception: they restored the right of
electing sheriffs, a task that was completed in the nineteenth century. While
the office of sheriff was waning in England, the office became increasingly
important in America.
      Magna Carta applied in the American colonies, so sheriffs never
served as judges.122 In the colonies, the sheriffs used all the traditional
powers of the office to the fullest. American sheriffs were more active than
their English counterparts at finding criminals and delivering them to court,
taking “an active law enforcement role.”123
      By all indications, the formal seventeenth century American
understanding of the office was mostly the same as the English. A study of
Maryland and Virginia in the seventeenth century “proves the similarities in
the office of sheriff in England and in her colonies to have been decidedly
more numerous than the differences.”124 Michael Dalton’s English treatise


   119
        Id. at 22–23. See generally DALTON, supra note 23, at 13a (“[W]hen any of the kings
enemies shall come into the land, the Sherife in defence of the realme, may commaund all
the people of his countie to attend him; and he and they are to attend the king and defend the
land.”); id. at 136b (“Also the Sherife may take Posse Comitatus, in defence of the realme,
when any of the kings enemies shall invade the land &c.”). But in practice, the military role
of sheriffs had declined to an auxiliary role, beginning in the latter thirteenth century, under
Henry III. MORRIS, supra note 23, at 167, 234–38.
    120
        Barnes, supra note 23, at iii; Gullion, supra note 51, at 1156.
    121
        Barnes, supra note 23, at iii (explaining that sheriffs are almost entirely ceremonial,
but professional undersheriffs oversee the execution of judicial writs); Gullion, supra note
51, at 1156.
    122
        BARNES, supra note 105, at 30–31.
    123
        Gullion, supra note 51, at 1157.
    124
        KARRAKER, supra note 19, at 151.




                                     EXHIBIT 23
                                       0790
2015]           SHERIFFS AND THEIR POSSE COMITATUS                        785

Office of the Sheriffs is known to have been used as a guide in Maryland.125
Dalton’s Country Justice treatise (about the justice of the peace, and also
containing much information about sheriffs and their posse powers) was
also influential in America.126 Virginian George Webb’s 1736 treatise on
sheriffs and other local officials was conventional in its treatment of
sheriffs, the posse comitatus, and so on, relying on mainstream English
sources such as Dalton.127
     However, while the office looked the same on paper on both sides of
the Atlantic, there were very significant practical differences, all of which
had the effect of elevating the sheriff in America. To begin with, the
American colonial sheriff was even more independent of central authority.
In the American colonies, sheriffs were formally appointed by the crown, as
they were in England and Scotland.128 The royal governor typically made
appointments taking into account the advice of the county justices.129 The
governor rarely questioned the county’s nominees of individuals to become
sheriff.130
     Although nominally appointed by the royal governor, the American
sheriff “was more of a county than a colonial official . . . .”131 Unlike the
English counties, the American counties were self-governing.132 “[A]s a
member of the ruling group in the county, the sheriff shared its
independence.”133
     The colonial sheriff enjoyed “little of the social functions and prestige
of the English official, but economic and political forces more than
compensated for this loss . . . restoring to him some of the importance his
ancestor early had in England as conservator of the peace . . . .” In sum,
“[t]he office was taking on new strength in the colonies while continuing to
decline in England.”134
     An important American innovation was that the sheriff either had a
salary or could only charge fees (e.g., for executing a civil judgment) that
were fixed by law. This reform recognized the problem of some of the




  125
        Id. at 111.
  126
        BARNES, supra note 105, at 137–51.
  127
        WEBB, supra note 113, at 292–306.
  128
        STRUCKHOFF, supra note 47, at 23.
  129
        Id. at 24.
  130
        KARRAKER, supra note 19, at 157.
  131
        Id. at 156.
  132
        Id. at 156–57.
  133
        Id. at 157.
  134
        Id. at 158–59.




                                   EXHIBIT 23
                                     0791
786                                      KOPEL                                    [Vol. 104

unsalaried English sheriffs who had used their office for personal
enrichment.135
      The return of the long-lost practice of electing sheriffs began in
1652,136 when the Royal Governor of Virginia told each county to choose
its own sheriffs. The commissioners of Northampton County asked the
people of the county to elect the sheriff. William Waters became the first
sheriff elected in America.137 It was not surprising that the reestablishment
of popular election of sheriffs came from a county government; other than
the New England town meetings, the first democratic governments in the
American colonies were county governments.138 New England already had
the tradition of electing constables—low-level officers responsible for
suppression of minor crimes; this was in contrast to the English custom of
constables being appointed by the justices of the peace.139
      The restoration of direct election of sheriffs “encouraged them to adopt
an active role, whilst the fact that they were officials of county government
helped to give them the opportunity to do so.”140 Election “meant that
sheriffs were amongst the first public officials to be elected in any newly
settled area and were therefore able to develop their role with little
opposition from competing organisations or officials.”141 Americans came
to understand the election of the sheriff as a right of the people.142 The
1802 Ohio Constitution was the first state constitution to formally specify
that sheriffs must be elected.143 Today, the large majority of American state
constitutions require that sheriffs be elected by the people of the county.144


   135
       BRADLEY CHAPIN, CRIMINAL JUSTICE IN COLONIAL AMERICA 1600–1660, at 95–96
(1983).
   136
       The year was 1652 by the modern calendar, which begins the new year on January 1.
The year was 1651 by the “Old Style” calendar then in use, which began the year on March
25, the date on which Jesus was said to have been conceived by the Virgin Mary. 1751, 24
Geo. II ch. 23; ROBERT POOLE, TIME'S ALTERATION: CALENDAR REFORM IN EARLY MODERN
ENGLAND 118–23 (1998).
   137
       KARRAKER, supra note 19, at 74. The surviving records from Virginia and Maryland,
through 1689, do not specifically demonstrate the election of other sheriffs in those colonies
during that period. Id.
   138
       Gullion, supra note 51, at 1157.
   139
       CHAPIN, supra note 135, at 96.
   140
       Gullion, supra note 51, at 1157.
   141
       Id.
   142
       STRUCKHOFF, supra note 47, at 23.
   143
       Id. at 27; OHIO CONST. of 1802, art. VI § 1. The 1836 Constitution of the independent
Republic of Texas likewise required election of sheriffs. TEX. CONST. of 1836, art. IV, § 12.
   144
       ALA. CONST. art. V, § 138; ARIZ. CONST. art. XII, § 3; ARK. CONST. art. VII, § 46;
CAL. CONST. art. XI, §§ 1(b), 4(c); COLO. CONST. art. XIV, § 8; DEL. CONST. art. III, § 22;
FLA. CONST. art. VIII, § 1; GA. CONST. art. IX, § 1, para. III; IDAHO CONST. art. XVIII, § 6;
ILL. CONST. art. VII, § 4; IND. CONST. art. VI, § 2; KY. CONST. § 99; LA. CONST. art. V, § 27;




                                    EXHIBIT 23
                                      0792
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                        787

     Developments in the United States confirmed the importance and
independence of sheriffs, whose power came directly from the people. The
classic American treatise on sheriff law, written in 1884 by William L.
Murfee, observed,
   the sheriff is, in each of the United States, a constitutional officer, recognized eo
   nomine as part of the machinery of the state government, and therefore, although it is
   competent for legislatures to add to his powers or exact from him the performance of
   additional duties, it is, upon well established legal principles, beyond their powers to
   circumscribe his common-law functions or to transfer them to other officers. 145
     Today, American sheriffs are elected in all states except Alaska (which
has no counties), Hawaii, Rhode Island, and Connecticut (where the office
of sheriff was abolished in 2000).146

           II. THE POSSE COMITATUS FOR THE KEEPER OF THE PEACE
     The traditional American view is that the legislature may add new
duties or powers to the office of sheriff, but may not remove any of the
sheriff’s inherent common law powers or duties.147 An example of a new
duty, not traceable to the common law, is that by Colorado statute, the
sheriff is the chief fire warden in his or her county.148
     In America, the most important traditional responsibility of the sheriff
has been keeping the peace. This is the third item of what Edward Coke
described as the “three-fold custody” of the sheriff. First, the sheriff has
custody of justice, because no suit begins without a sheriff serving process,

ME. CONST. art. IX, § 10; MD. CONST. art. IV, § 44; MASS. CONST. art. XIX; MICH. CONST.
art. VII, § 4; MISS. CONST. art. V, § 138; NEV. CONST. art. IV, § 32; N.H. CONST. pt. 2, art.
71; N.J. CONST. art. VII, § 2, para. 2; N.M. CONST. art. X, § 2; N.Y. CONST. art. XIII, § 13;
N.C. CONST. art. VII, § 2; N.D. CONST. art. VII, § 8; OR. CONST. art. VI, § 6; PA. CONST. art.
IX, § 4; S.C. CONST. art. V, § 24; TENN. CONST. art. VII, § 1; TEX. CONST. art. V, § 23; VT.
CONST. ch. II, §§ 43, 50; VA. CONST. art. VII, § 4; WASH. CONST. art. XI, § 5; W. VA. CONST.
art. IX, § 1; WIS. CONST. art. VI, § 4.
    145
        WILLIAM L. MURFEE, A TREATISE ON THE LAW OF THE SHERIFFS AND OTHER
MINISTERIAL OFFICERS, at v (St. Louis, F.H. Thomas & Co., 1884); see also id. at 22 (“It is
competent for the state legislature to impose upon him new duties growing out of public
policy and convenience, but it cannot strip him of his time-honored and common-law
functions and devolve them upon the incumbents of other offices created by legislative
authority.”); CLYDE F. SNYDER & IRVING HOWARDS, COUNTY GOVERNMENT IN ILLINOIS 78
(Carbondale: U. of Ill. Pr. 1960) (“[T]he sheriff . . . possesses certain common-law powers
and duties of which he cannot be deprived by legislative enactment . . . .” The “common-law
powers” are “vested in the sheriff by constitutional implication.”) (citing People v. Clampitt,
200 N.E. 332 (Ill. 1936); Cnty. of Edgar v. Middleton, 86 Ill. App. 3d 502 (1899); Cnty. of
McDonough v. Thomas, 84 Ill. App. 3d 408 (1899)).
    146
        STRUCKHOFF, supra note 47, at 47; Connecticut Sheriffs Ride into Sunset,
WORCESTER TEL. & GAZETTE, Nov. 9, 2000, at B3.
    147
        MURFEE, supra note 145, at 22.
    148
        COLO. REV. STAT. § 30-10-512 (2013).




                                    EXHIBIT 23
                                      0793
788                                      KOPEL                                    [Vol. 104

and because sheriffs are responsible for returning jurors to hear a trial.
Second, the sheriff has custody of the law, since the sheriff executes the
decisions in civil and criminal cases.149 And third, the sheriff has custody
of the commonwealth, for “he is [principal Conservator of the Peace],
within the countie, which is the life of the common wealth . . . .”150
     This Article is principally concerned with the sheriff’s duty of keeping
the peace. For various aspects of that duty, the sheriff has traditionally had
the authority to summon assistance from armed citizens. Formally, there
are four separate prongs to this common law authority, although in practice
they can easily overlap. The first prong stems from the English sheriff’s
specific duty of keeping “watch and ward,” to guard towns, which was
given statutory expression during the reign of King Richard I (1189–
1199).151 This is the power to arrange watches and patrols, and to require
townsfolk to take turns on guard duty.152 “Ward” was the daytime activity,
and “watch” the nighttime activity.153 Closely related to “watch and ward”
was “hue and cry,” the second traditional power. Under English law
originating long before the Norman Conquest of 1066, all able-bodied men
were obliged to join in the hutesium et clamor (hue and cry) to pursue
fleeing criminals. Pursuing citizens were allowed to use deadly force if


    149
         COKE, supra note 25, at 168(a) (BOOK 3, CH.1, § 248) (noting that the sheriff is
custodian of “vitae republicae; he is principalis conservator pacis, within the countie, which
is the life of common wealth, vita republicae pax.”).
    150
         Id. Other commentators took the same view. See, e.g, GEORGE ATKINSON, A
PRACTICAL TREATISE ON SHERIFF LAW 424 (London, William Crofts 1839); DALTON, supra
note 23, at 12b–13a; DALTON, supra note 105, at 3; ISAAC GOODWIN, NEW ENGLAND SHERIFF
13 (Worcestor, Dorr & Howland 1830) (“He is the principal conservator of the peace for his
jurisdiction, and has power to call to his aid the posse comitatus or physical force of the
county.”); CHARLES W. HARTSHORN, NEW ENGLAND SHERIFF 13 (Worcester, Warren Lazell
1844) (same quotation); WILLIAM HAWKINS, 2 A TREATISE OF THE PLEAS OF THE CROWN 33
(2nd ed., London, Nutt & Gosling 1724) (ch. 8 § 4); WEBB, supra note 113, at 292 (noting
that the sheriff was “Chief Conservator of the Peace of his County, almost 300 Years before
Justices of Peace were instituted”). The role of the sheriff as keeper of “the king’s peace”—
and of “the sheriff’s peace”—was well established in Anglo-Saxon and Norman times.
MORRIS, supra note 23, at 149, 196.
    151
         DALTON, supra note 23, at 6a–6b (sheriff’s oath included supervising the watch and
ward, by reference to his oath specifically to uphold the Statute of Winchester); MORRIS,
supra note 23, at 150, 228–29, 278. The Statute of Winchester was enacted by Edward I. It
required all free men to possess arms on a sliding scale based on their wealth: the wealthier
the individual, the more extensive the required arms and armor. Statute of Winchester, 1285,
13 Edw. 1, stat. 2.
    152
         WILLIAM LAMBARDE, EIRENARCHA 185, 341 (London, Newbery & Bynneman 1581);
FERDINANDO PULTON, DE PACE REGIS & REGNI 153a–153b (Lawbook Exchange 2007)
(1609). See also GOODWIN, supra note 150, at 234–35 (noting that justices of the peace may
order constables to organize the watch and ward).
    153
         ELIZABETH C. BARTELS, VOLUNTEER POLICE IN THE UNITED STATES 2 (2014).




                                    EXHIBIT 23
                                      0794
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                        789

necessary to prevent escape.154 The third power of the sheriffs, to summon
the posse comitatus, is described in the remainder of Part II. The fourth
power is to summon the militia. The use of this military force is supposed
to be rare and only for situations that the posse comitatus is incapable of
resolving.

A. POSSE COMITATUS IN ENGLAND
      Richard Abels, a modern historian of the Anglo-Saxon period, reports
that “[t]he reeves of the late ninth and the early tenth century also led posses
in pursuit of thieves . . . .”155 The Latin phrase which was applied to this
popular use of armed force for keeping the peace is posse comitatus,
literally “[t]he power or force of the county.”156 Historian Richard Kemble
wrote that from the early days of the heptarchy and throughout the Anglo-
Saxon period, the sheriff was “leader of the constitutional force, the posse

   154
        For details about the hue and cry, see Statute of Winchester, 1285, 13 Edw. I, stat. 2,
chs. 4–6 (formalizing hue and cry system; requiring all men aged fifteen to sixty to possess
arms and armor according to their wealth; lowest category, having less than “Twenty Marks
in Goods,” must have swords, knives, bows, and other small arms); 4 WILLIAM
BLACKSTONE, COMMENTARIES *293–94 (describing hue and cry system as still in effect);
EDWARD COKE, THE THIRD PART OF THE INSTITUTES OF THE LAWS OF ENGLAND; CONCERNING
HIGH TREASON, AND OTHER PLEAS OF THE CROWN AND CRIMINAL CAUSES 116–18 (William
S. Hein & Co. 2008 (1628); COKE, supra note 85, at 171–73 (ch. 9); DALTON, supra note 23,
at 6a–6b (noting that the sheriff’s oath included the hue and cry, by reference to his oath
specifically to uphold the Statute of Winchester); id. at 14a (all men must “be ready at the
commandement of the sherife (& at the cry of the countrey) to pursue and arrest all felons”);
LAMBARDE, supra note 152, at 185, 233 (Book I, ch. 22), 341 (Book II, ch. 4); MORRIS, supra
note 23, at 221–22, 227; FREDERICK POLLOCK & FREDERIC W. MAITLAND, 2 THE HISTORY OF
ENGLISH LAW BEFORE THE TIME OF EDWARD I 576–81 (Liberty Fund 2010) (1895); PULTON,
supra note 152, at 152b § 1 (“That all men generally shall be readie at the commandement
and summons of the Sherifes, and at the crie of the Countrie to pursue and arrest felons when
neede shall be.”); STUBBS, supra note 83, at 123 (Statute of Winchester “carries us back to
the earliest institutions of the race; it revises and refines the action of the hundred, hue and
cry, watch and ward, the fyrd and the assize of arms.” It “shows the permanence and
adaptability of ancient popular law.” The statute is “the culminating point” of Edward I’s
“legislative activity,” being of “great constructive power”); WEBB, supra note 113, at 294
(“If a Felony is committed, the Sheriff may raise Hue and Cry, without other Warrant, to
pursue and apprehend the Felon; and if he resists, or will not surrender himself, so that he
cannot otherwise be taken, he may be kill’d by any Officer, or his Assistants.”).
    155
        ABELS, supra note 22, at 274; see also MORRIS, supra note 23, at 18 (stating that
records show the Reeve of London led Londoners in pursuit of thieves during the reign of
King Aethelstan in the early tenth century).
    156
        BLACK’S LAW DICTIONARY 1046 (5th ed. 1979) (“The power or force of the county.
The entire population of the county above the age of fifteen, which a sheriff may summon to
his assistance, in certain cases, as to aid him in keeping the peace, in pursuing and arresting
felons, etc. Williams v. State, 253 Ark. 973, 490 S.W.2d 117, 121.”); see also BLACK’S LAW
DICTIONARY 1281 (9th ed. 2009) (“A group of citizens who are called together to help the
sheriff keep the peace or conduct rescue operations. — Often shortened to posse.”).




                                     EXHIBIT 23
                                       0795
790                                      KOPEL                                     [Vol. 104

comitatus or levée en masse of the free men.”157 Kemble used this fact in
support of his argument that in the early Anglo-Saxon period:
   The graviones, gerêfan, or shire-reeves (by whatever name they may then have been
   called), were the essentially the people’s officers; whether they were hereditary or not,
   these offices depended upon the popular will; and in a vast majority of cases, it is
   obvious that they must have been immediately dependent upon it,—that is to say,
   elective, and not hereditary.158
      So it may well be that Alfred the Great did not invent the posse
comitatus; it may also be that King Alfred’s better organization of the
shires, the shire-reeves, and the shire-based militias may have helped make
the posse comitatus more effective.
      William Henry Watson’s 1848 treatise on the English sheriff explained
that the posse comitatus power of the nineteenth century was formally the
same as it had been in the ninth century.
   He may, and is bound, ex officio, to pursue and take all traitors, murderers, felons, and
   rioters; he hath also the custody and safe-keeping of the county gaol; he is to defend
   the same against rioters, and for this purpose, as well as for taking rioters and others
   breaking the peace, and also for attending the queen to the war when enemies come;
   he may command all the people of his county to attend him, which is called the posse
   comitatus, or power of the county, and this summons every person above fifteen years
   old, and under the degree of a peer, is bound to attend upon warning, under pain of
   fine and imprisonment.159
      Posse comitatus was available whenever the sheriff needed a citizen
armed force to enforce the law.160 The sheriff could use posse comitatus to
suppress riots and also to enforce civil process—if and only if there was
resistance to the civil process.161 Examples for use of posse comitatus in

   157
         KEMBLE, supra note 84, at 60.
   158
         Id.
    159
         WATSON, supra note 25, at 2 (citing 1414, 2 Hen. 5, stat. 1 c. 8); see also Statute of
Winchester, 1285, 13 Edw. 1, stat. 2, c. 39; DALTON, supra note 105, at 314 (seventeenth
century); KARRAKER, supra note 19, at 22 (seventeenth century).
    160
         COKE, supra note 85, at 192–94; cf. STUBBS, supra note 83, at 289 (describing
instances in 1220, 1224, 1231, 1264, and 1267 when posses fought for or against the
monarchy during the times when barons were resisting the king).
    161
         RICHARD CROMPTON, L’OFFICE ET AUCTHORITIE DE IUSTICES DE PEACE 123 (2014)
(1584) (print-on-demand reprint of 1584 edition; posse comitatus is in section on
“Vicountes,” a Norman French term for “Sheriff”; the page numbers of this edition disappear
after 74, but the table of contents lists “posse comitatus” as 123); DALTON, supra note 23, at
13a–15b, 136a–137a; WILLIAM HAWKINS, 1 A TREATISE OF THE PLEAS OF THE CROWN 156,
158–61 (2nd ed., London, Nutt & Gosling 1724); id. at 159 (noting also that even without
the direction of a sheriff, “private Persons may arm themselves in order to suppress a Riot;
from whence it seems clearly to follow, that they may make use of Arms in the suppressing
of it . . .”); LAMBARDE, supra note 152, at 233 (riot suppression); PULTON supra note 152, at
29a (in case of a riot, “the Justices of peace, the Shirife or undershirife shall come with the
power of the Countie, if neede be, to arrest them”); JOHN STEPHEN, SUMMARY OF THE




                                    EXHIBIT 23
                                      0796
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                       791

cases of resistance of civil process included a Precept of Restitution,162 and
Writs of Execution, Replevin, Estrepement, Capias, “or other Writ.”163 The
posse comitatus could be used to “to apprehend Felons, &c. Or disturbers of
the peace.”164 In other words, the posse could be used for the arrest of all
types of criminals. This included the power to arrest even “a great Lord.”165
     By the eighteenth century, the government of Great Britain was
moving towards reduced use of the posse comitatus and sheriffs,
notwithstanding protests from political writers who argued that the sheriffs
and the posse comitatus were the law enforcement system that complied
with England’s unwritten constitutional tradition.166 The posse comitatus
was still used in the early nineteenth century,167 but, by the late nineteenth
century, it, like many other formal powers of the sheriff, had fallen into
disuse in England.168 America was different.


CRIMINAL LAW 46 (Philadelphia: J.S. Littell, 1840) (suppressing of unlawful riots, routs, and
assemblies).
   162
       HAWKINS, supra note 150, at 152. A precept of restitution is used to restore the
rightful owner to real property that is wrongly possessed by another. “Precept” in this
context is an order from an authority to compel an officer to perform some act. BLACK’S
LAW DICTIONARY 1059 (5th ed. 1979).
   163
       DALTON, supra note 105, at 314. A writ of replevin is for the return of personal
property wrongly held by another. A writ of execution is to satisfy the judgment of a court,
such as by selling a defendant’s property to pay his creditors. FED. R. CIV. P. 69; BLACK’S
LAW DICTIONARY 510 (5th ed. 1979). A writ of estrepement compels a party not to commit
waste on real property. BLACK’S LAW DICTIONARY 496 (5th ed. 1979). A writ of capias is
for the sheriff to arrest a defendant in a civil case who has refused to appear in court.
Edmund M. Morgan, The Court of Common Pleas in Fifteenth Century England, 61 HARV.
L. REV. 914, 915–16 (1948) (book review).
   164
       DALTON, supra note 105, at 315.
   165
       Id. at 314.
   166
       WILLIAM JONES, AN INQUIRY INTO THE LEGAL MODE OF SUPPRESSING RIOTS, WITH A
CONSTITUTIONAL PLAN OF FUTURE DEFENCE (2d ed., London, C. Dilly 1782) (calling for an
organized and thorough plan for training the posse comitatus and ensuring that it was armed;
arguing that law enforcement by posse comitatus was much safer for civil liberty than law
enforcement by a standing army); LEON RADZINOWICZ, 2 A HISTORY OF ENGLISH CRIMINAL
LAW AND ITS ADMINISTRATION FROM 1750, at 28–29 (1956) [hereinafter 2 RADZINOWICZ];
LEON RADZINOWICZ, 3 A HISTORY OF ENGLISH CRIMINAL LAW AND ITS ADMINISTRATION
FROM 1750, at 93–96, 375–77 (1956); ANONYMOUS, REGULATIONS OF PAROCHIAL POLICE 24–
42 (4th ed., London, J. Hatchard 1803) (also proposing a plan to train the population in posse
service).
   167
       2 RADZINOWICZ, supra note 166, at 221 n.89 (citing 1816 use of posse to guard the
Gas Light Company). The last known use of the posse comitatus in England was in 1830 by
the Sheriff of Oxfordshire to suppress riots. GLADWIN, supra note 74, at 375. During World
War I and World War II, the power of sheriffs to raise the posse comitatus in case of
invasion was reaffirmed. Id. But there being no invasion during either war, the power was
apparently not exercised. Id.
   168
       In 1885, the legal historian Frederic Maitland wrote: “Now the whole history of
English Justice and Police might be brought under this rubric, The Decline and Fall of




                                    EXHIBIT 23
                                      0797
792                                    KOPEL                                   [Vol. 104

B. POSSE COMITATUS IN COLONIAL AMERICA AND THE
    REVOLUTION
     The sheriff’s role as conservator of the peace—with the authority to
summon the posse comitatus, raise the hue and cry, and administer watch
and ward—was straightforwardly recognized in the American colonies.169
But the changes in the posse began to reflect—and intensify—the ways in
which the Americans were reshaping their English legal heritage towards
greater self-government and liberty.
     Gautham Rao’s article The Federal Posse Comitatus Doctrine
explains: “In its migration to America, however, colonists transformed the
posse comitatus from an instrument of royal prerogative to an institution of
local self-governance.”170 The posse “functioned through, rather than upon,
the local popular will.”171 In other words, the Americans brought the posse
back to its traditional Anglo-Saxon role, shaking off six centuries of how
the Norman Conquest and succeeding monarchs had partially
undemocratized the posse and the sheriff.
     According to Rao, “[t]he colonists’ control of the posse comitatus—of
the legal means of coercion—all but precipitated the American
Revolution.”172 The policies of the government in London had so alienated
the Americans that they were no longer willing to enforce what London
wanted. The Prime Minister, Lord North, recognized the problem: the
posse had switched sides; rather than providing the manpower to enforce
Parliament’s will, the posse was now actively resisting that will: “[O]ur
regulations here are of no import, if you have nobody in that country to give



Sheriff.” FREDERIC WILLIAM MAITLAND, JUSTICE AND POLICE 69 (London, MacMillan & Co.
1885). Maitland traced the beginning of the decline to “the Norman reigns.” Id. So “there
are many things which according to law books he might do, but which he never does. He
might call out the power of the county (posse comitatus) to apprehend a criminal with hue
and cry, but justices of the peace and police constables have long rendered needless this
rusty machinery.” Id. at 70.
    169
        CHAPIN, supra note 135, at 31; KARRAKER, supra note 19, at 147 (Virginia); JOHN
MILTON NILES, THE CONNECTICUT CIVIL OFFICER 188–89, 214 (Hartford, Huntington &
Hopkins 1823); cf. BARTELS, supra note 153, at 2 (night watches created in Boston in 1636
and New York City in 1686). In Delaware, the role is affirmed in the state constitution.
“Sheriffs shall be conservators of the peace within the counties respectively in which they
reside.” DEL. CONST. art. XV, § 1; see also sources in note 144 supra (describing
constitutional office of sheriff).
    170
        Gautham Rao, The Federal Posse Comitatus Doctrine: Slavery, Compulsion, and
Statecraft in Mid-Ninetenth-Century America, 26 LAW & HIST. REV. 1, 10 (2008); see also
PAULINE MAIER, FROM RESISTANCE TO REVOLUTION 16–20 (1991) (noting, inter alia, use of
posse comitatus to prevent impressment of Americans into the British navy).
    171
        Rao, supra note 170, at 10.
    172
        Id.




                                   EXHIBIT 23
                                     0798
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                    793

them force.”173 The problem was exacerbated by the fact that most sheriffs
leaned Whig (towards citizen rights) rather than Tory (towards the authority
of the monarch).174
     So at the advice of Lord North and his party, the British government
attempted to resort to military coercion of the Americans, and, starting in
the fall of 1774, a gun control program designed to disarm them. Forcible
disarmament with house-to-house searches by the British redcoats was
attempted at Lexington and Concord on the morning of April 19, 1775. The
Americans resisted with their personal arms, and the Revolutionary War
began.175

C. AFTER INDEPENDENCE
      In the Early Republic, the posse comitatus was an accepted and
uncontroversial institution; the federal government only rarely used its
posse comitatus powers.
      One of the first legal treatises of the new United States of America was
produced by James Wilson, the preeminent lawyer of his day, soon to be
appointed to the Supreme Court by President Washington.176 Quite
conventionally, Wilson described posse comitatus as “the high power of
ordering to [the sheriff’s] assistance the whole strength of the county over
which he presides” in order “to suppress . . . unlawful force and
resistance.”177
      Joel Barlow’s essay Advice to the Privileged Orders argued that if the
state represented the people as a whole, not just one class, society would be
more stable.178 Barlow noted that in Europe, an armed populace would be
regarded “as a mark of an uncivilized people, extremely dangerous to a well



   173
        House of Commons Debate, Mar. 28, 1774, 17 PARL. HIST. ENG. 1192–93, in JOHN
PHILLIP REID, IN DEFIANCE OF THE LAW 230–33 (1981); Rao, supra note 170, at 10–11.
   174
        REID, supra note 173, at 203.
   175
        Kopel, supra note 3, at 308.
   176
        OXFORD COMPANION TO THE SUPREME COURT OF THE UNITED STATES 1092 (2d ed.
2005).
   177
        JAMES WILSON, Of Government, in 2 COLLECTED WORKS OF JAMES WILSON 1016
(Kermit L. Hall & Mark David Hall eds., 2007). The treatise is based on series of lectures
that Wilson delivered in 1790 and 1791 at the College of Philadelphia, which he revised for
publication. He was aiming to become the American Blackstone. Mark David Hall,
Bibliographical Essay: History of James Wilson’s Law Lectures in id. at 401.
   178
        JOEL BARLOW, ADVICE TO THE PRIVILEGED ORDERS IN THE SEVERAL STATES OF
EUROPE (Cornell University Press, 1956) (1792). Barlow was a leading diplomat and writer
during the 1780s and 1790s. He was one of the “Connecticut wits,” a group of writers
centered around Yale. Joel Barlow: A Biographical Note, in id. at ix. He challenged the
typical European belief that Europeans were more civilized than Americans.




                                   EXHIBIT 23
                                     0799
794                                     KOPEL                                    [Vol. 104

ordered society.”179 But unlike the European rabble, which had no
experience with self-government, Americans were their own sovereigns,
and self-government brought out the best in man’s character. Thus, the
American people could be trusted with guns: “It is because the people are
civilized, that they are with safety armed.”180 Barlow praised the “very
important” “discoveries” which “had been made in modern nations,
especially in England, and carried into successful practice, for the security
of citizens against an undue exercise of the governing power; and some that
were equally original for the regular assistance of the governing power
against the turbulence of citizens.”181 These were the posse comitatus,
habeas corpus, the jury, and the rule that “parliament holds the purse.”182
      When the proposed Constitution was put before the American people,
one of the objections of Anti-Federalists was that the new federal
government did not have an enumerated posse comitatus power, but did
have an enumerated militia power. The Anti-Federalists argued that
therefore the federal government would use the militia (that is, military
force) to carry out its powers on a routine basis.183 In Federalist Number
29, Alexander Hamilton responded that the federal government did have
posse comitatus power, by virtue of the Necessary and Proper Clause.184

   179
         Id. at 16.
   180
         Id.
    181
         JOEL BARLOW, THE MARCH OF THIS GOVERNMENT, quoted in Christine M. Lizanich,
“The March of This Government”: Joel Barlow’s Unwritten History of the United States, 33
WM. & MARY Q. 315, 325–26 (1976). Barlow’s appointment as Ambassador to France
interrupted his work on the book, and he died before completing it. Id. at 320.
    182
         Id. at 325 n.24.
    183
         Letter from the Federal Farmer III (Oct. 10, 1787), reprinted in 2 THE COMPLETE
ANTI-FEDERALIST 234–45 (Herbert J. Storing ed., 1981); Brutus, Essay IV, reprinted in id. at
382–87 (claiming that the power to use the militia for law enforcement “is a novel one, in
free governments—these have depended for the execution of the laws on the Posse
Comitatus, and never raised an idea, that the people would refuse to aid the civil magistrate
in executing those laws they themselves had made”).
    184
         THE FEDERALIST No. 29 (Alexander Hamilton):
    In order to cast an odium upon the power of calling forth the militia to execute the
    laws of the Union, it has been remarked that there is nowhere any provision in the
    proposed Constitution for calling out the POSSE COMITATUS, to assist the magistrate in
    the execution of his duty, whence it has been inferred, that military force was intended
    to be his only auxiliary . . . . The same persons who tell us in one breath, that the
    powers of the federal government will be despotic and unlimited, inform us in the
    next, that it has not authority sufficient even to call out the POSSE COMITATUS. The
    latter, fortunately, is as much short of the truth as the former exceeds it. It would be
    as absurd to doubt, that a right to pass all laws necessary and proper to execute its
    declared powers, would include that of requiring the assistance of the citizens to the
    officers who may be intrusted with the execution of those laws, as it would be to
    believe, that a right to enact laws necessary and proper for the imposition and
    collection of taxes would involve that of varying the rules of descent and of the




                                    EXHIBIT 23
                                      0800
2015]              SHERIFFS AND THEIR POSSE COMITATUS                                         795

      After ratification of the Constitution, Hamilton’s necessary and proper
view of the federal posse comitatus power was uncontroversial. In addition,
the federal government has all the normal powers of local government in
areas, such as territories, where the federal government has the authority to
exercise local government.185 Thus, during the Jefferson administration,
Secretary of State James Madison sent a written order that a French official
“call for the assistance of the good citizens of the district, as the posse
comitatus” to enforce the terms of the Louisiana Purchase.186 In an 1833
treatise on American constitutional law, Supreme Court Justice Joseph
Story explained that while the posse comitatus would suffice for
maintaining law and order in most situations, there were some
circumstances in which either a militia or a standing army would be
necessary.187
      For local law enforcement, posse comitatus in the decades before 1850
thrived as a well-developed and popular institution. Edward Livingston
extolled the posse because “the same ties of property, of family, of love of
country and of liberty” which make possemen “effective instruments for the
suppression of disorder” also make them “unfit . . . to promote any scheme
of usurpation. The people can apprehend no danger to their liberties from



      alienation of landed property, or of abolishing the trial by jury in cases relating to it.
      It being therefore evident that the supposition of a want of power to require the aid of
      the POSSE COMITATUS is entirely destitute of color, it will follow, that the conclusion
      which has been drawn from it, in its application to the authority of the federal
      government over the militia, is as uncandid as it is illogical. What reason could there
      be to infer, that force was intended to be the sole instrument of authority, merely
      because there is a power to make use of it when necessary?
Id.
      185
       See U.S. CONST., art. IV § 3, cl. 2; Block v. Hirsh, 256 U.S. 135, 156 (1921); Shively
v. Bowlby, 152 U.S. 1 (1894); Am. Ins. Co. v. 356 Bales of Cotton, 26 U.S. 511, 542 (1828).
   186
       Madison’s instruction was quoted in a Supreme Court case a few years later.
Livingston v. Dorgenois, 11 U.S. 577, 578–79 (1813).
   187
       JOSEPH STORY, 3 COMMENTARIES ON THE CONSTITUTION 81–82 (Boston, Hilliard,
Gray, & Co. 1833) (§ 1196):
   In ordinary cases, indeed, the resistance to the laws may be put down by the posse
   comitatus, or the assistance of the common magistracy . . . . The general power of the
   government to pass all laws necessary and proper to execute its declared powers,
   would doubtless authorize laws to call forth the posse comitatus, and employ the
   common magistracy, in cases, where such measures would suit the emergency. But if
   the militia could not be called in aid, it would be absolutely indispensable to the
   common safety to keep up a strong regular force in time of peace.
See also Luther v. Borden, 48 U.S. 1, 76 (1849) (Woodbury, J., dissenting) (“The State
courts, with the aid of the militia, as in Shays’s rebellion and the Western insurrection,
could, for aught which appears, by help of the posse comitatus, or at least by that militia,
have in this case dispersed all opposition.”).




                                        EXHIBIT 23
                                          0801
796                                       KOPEL                                     [Vol. 104

such a force . . . .”188 Citizens served in the posse readily and with pride.189
It was used for a wide variety of local enforcement, ranging from stopping
illegal fishing up to riots.190 Like jury service, posse service was a
mandatory duty of a citizen, one that should be performed with pride as part
of free citizen’s rights and duties in a self-governing republic.191
      In the early decades of the republic, before slavery became a major
conflict, federal use of posse comitatus in the states was rare and sporadic.
The Judiciary Act of 1789 gave U.S. Marshals authority to summon the
posse comitatus.192


   188
        EDWARD LIVINGSTON, A SYSTEM OF PENAL LAW FOR THE STATE OF LOUISIANA 209–10
(Lawbook Exchange 2010) (1833). Livingston was one of the parties in Livingston v.
Dorgenois, supra note 186. He also served as Secretary of State for Andrew Jackson, and
also as a United States Senator for Louisiana and United States Representative for two states,
New York and Louisiana. Roger J. Champagne, Livingston, Edward, in 17 ENCYCLOPEDIA
AMERICANA 615 (1980).
    189
        Rao, supra note 170, at 11–12.
    190
        Id. See also Reed v. Bias, 8 Watts & Serg. 189, 191 (Pa. 1844) (“The sheriff, to
prevent personal damage to himself and his ordinary assistants from a mob assembled in
extraordinary numbers, and with a show of force to overawe the civil power, may call in the
assistance of the military. He has the right, and it is his duty to use the proper and necessary
force to suppress all mobs and disturbers of the peace. Without this power our liberty would
be but a name, and our lives and property insecure.”); GOODWIN, supra note 150, at 13, 76,
149–50, 155 (conservation of the peace, recapture of escaped prisoners, suppression of riots,
arrest warrants); HARTSHORN, supra note 150, at 13, 123, 230–31 (any criminal case,
preservation of the peace, recapture of prisoners); JOHN H.B. LATROBE, THE JUSTICES’
PRACTICE UNDER THE LAWS OF MARYLAND 22 (Baltimore, Fielding Lucas, Jr. 1826)
(constable may order any person to assist him in making an arrest); MORDECAI M’KINNEY,
THE UNITED STATES CONSTITUTIONAL MANUAL 151, 160, 260 (Harrisburg, Penn.: Hickock &
Cantine, 1845) (sheriffs may raise the posse comitatus to suppress riots or affrays and to
arrest criminals); NILES, supra note 169, at 17, 190, 214, 270, 275–76 (suppression of riots,
execution of arrests; final item is form for a constable’s return after having summoned
assistance and suppressed a riot); WILLIAM J. NOVAK, THE PEOPLE’S WELFARE 212 (1996)
(quarantine enforcement in Albany in 1832); HENRY POTTER, THE OFFICE AND DUTY OF A
JUSTICE OF THE PEACE 243–44 (Raleigh, Joseph Gales 1816) (noting posse use for riots and
affrays, forcible entry and detainer, pursuit and apprehension of all felons and all breakers or
disturbers of the pace; execution of any lawful writ, process, or warrant; preservation of the
peace).
    191
        Avery v. Seely, 3 Watts & Serg. 494, 498 (Pa. 1841) (stating that sheriff may not take
his posse out of his own county); Comfort v. Commonwealth, 5 Whart. 437, 440 (Pa. 1840)
(holding that the constable has the same power as the sheriff to summon posse, including for
assistance in execution of a writ on a debt); Coyles v. Hurtin, 10 Johns. 85, 88 (N.Y. Sup. Ct.
1813) (holding that sheriff can order a person to perform a posse task, and can then leave the
person’s presence; persons in posse service have the same civil immunities as the sheriff);
STEPHEN, supra note 161, at 29.
    192
        1 Stat. 73, 87 (1789) (creating, in § 27, office of U.S. Marshal in each federal judicial
district, who “shall have power to command all necessary assistance in the execution of his
duty”).




                                     EXHIBIT 23
                                       0802
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                         797

     A modern scholar, Wesley Campbell, uses ratification history to argue
against the Supreme Court decisions such as Printz v. United States, which
forbid federal commandeering of state officials.193 Campbell infers from
the ratification history not only a federal posse comitatus power, but also a
federal power to commandeer county sheriffs to lead the posse comitatus in
federal service.194 This is problematic because of the nature of the posse.
The posse is an ad hoc organization. It has no organization until it enters
into the service of whoever lawfully summoned it. As in England, the
American common law recognized that many officials, not just the sheriffs,
had the authority to summon a posse. These officials were a “Judge of
Record, Sheriff, Coroner,195 Constable, or other Officer to whose Office
belongs the Conservation of the Peace . . . .”196 The Appendix to this
Article sets forth the modern state posse comitatus statutes; they follow the
common law in providing that a variety of state or local officials, not just
sheriffs, may summon a posse comitatus.
     If a coroner summons the posse on Tuesday, then he is the posse
commander that day. If a judge summons the posse on Friday, then she is
the posse commander for that day. Accordingly, the power of a federal
officer to summon a posse for his own use does not necessarily imply that
the federal officer also has the power to summon any of the state officials—
such as sheriffs, judges, and coroners—who also has posse-summoning
power.
     It is useful to contrast the posse with the state militia. There are a
variety of possible posse commanders, depending on the exigencies of law
enforcement need. There is no process for compulsory training of persons
who might be summoned to posse service. In contrast, the state militia is a
regular body. It is subject to periodic training and to musters (where militia
members show that they possess the requisite arms for militia duty).197


   193
       Wesley J. Campbell, Commandeering and Constitutional Change, 122 YALE L.J.
1104 (2013).
   194
       Id. at 1139–44.
   195
       The Office of Coroner in England was created in 1194. Articles of the Eyre, 1 Stats.
of the Realm 233 (art. 20). The office was originally much broader than today, when
forensic autopsies are the office’s only routine law enforcement role. Coroners presided at
some judicial hearings and had arrest powers. See, e.g., WEBB, supra note 113, at 97–104.
   196
       WEBB, supra note 113, at 253.
   197
       See, e.g., District of Columbia v. Heller, 554 U.S. 570, 650 n.12 (Stevens, J.,
dissenting) (quoting an Act for Establishing a Militia, 1785 Del. Laws § 7) (“And be it
enacted, That every person between the ages of eighteen and fifty . . . shall at his own
expense, provide himself . . . with a musket or firelock, with a bayonet, a cartouch box to
contain twenty three cartridges, a priming wire, a brush and six flints, all in good order, on or
before the first day of April next, under the penalty of forty shillings, and shall keep the
same by him at all times, ready and fit for service, under the penalty of two shillings and six




                                     EXHIBIT 23
                                       0803
798                                       KOPEL                                    [Vol. 104

Unlike the posse, the militia is led by a regular set of officers.198 The man
who is the militia captain on Monday will still be the militia captain on
Friday. The U.S. Constitution expressly grants Congress the power to
summon the state militias, including their state officers, into federal
service.199 When the Constitution means to grant to the federal government
the extraordinary power of commandeering state officers, the Constitution
says so expressly.
     Early practice shows that the federal posse comitatus power was not
exercised as a power to commandeer state officers. The Judiciary Act of
1789 authorized federal marshals to summon posses. There appears to be
no evidence indicating that from 1789 to the present, the federal posse
power has ever been used by a federal marshal, or anyone else, to
commandeer a state official in his official capacity (e.g., a sheriff or a state
judge) into serving as posse commander in federal service.
     In Prigg v. Pennsylvania, the Supreme Court ruled that the 1793
federal Fugitive Slave Act was constitutional. Even though Article I had
not given Congress an enumerated power over fugitive slaves, the fugitive
slave provisions in Article IV created an implied power, according to the
Court.200 At the same time, state and local officials had absolutely no
obligation to assist in the recapture of fugitives, according to the Prigg
Court.201

D. POSSE COMITATUS AND THE CIVIL WAR

                                    1. Before the War
     Everything changed with the congressional enactment of the
Compromise of 1850. In exchange for admission of California to the Union
as a free state, northern legislators accepted a massive new federal Fugitive
Slave Act.202 This time, the Act explicitly declared that citizens were
required to serve when summoned in a federal posse comitatus hunting for


pence for each neglect or default thereof on every muster day”).
   198
        See, e.g., S.D. CONST. art. 15, § 4.
   199
        U.S. CONST. art. I, § 8, cl. 15–16: “To provide for calling forth the Militia to execute
the Laws of the Union, suppress Insurrections and repel Invasions”; “[t]o provide for
organizing, arming, and disciplining, the Militia, and for governing such Part of them as may
be employed in the Service of the United States, reserving to the States respectively, the
Appointment of the Officers, and the Authority of training the Militia according to the
discipline prescribed by Congress . . . .”
   200
        Prigg v. Pennsylvania, 41 U.S. 539 (1842).
   201
        Id. at 615.
   202
        FERGUS M. BORDEWICH, AMERICA’S GREAT DEBATE: HENRY CLAY, STEPHEN A.
DOUGLAS, AND THE COMPROMISE THAT PRESERVED THE UNION (2012).




                                     EXHIBIT 23
                                       0804
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                        799

fugitive slaves.203 The federal posse comitatus had been transformed, as
Rao puts it, “from emergency to routine . . . from sporadic to ubiquitous.”204
The posse comitatus provisions of the Fugitive Slave Act of 1850 forced the
North to become complicit in enforcing slavery, and thus to become part of
the slave system.205 To many northerners, forced service to recapture slaves
felt little different from slavery itself.206 The posse comitatus was supposed
to be the people of the county participating in self-government by enforcing
their own laws. Now, federal posse comitatus had been perverted into a
weapon that transformed free citizens into the minions of distant slave
owners.
      Making things even worse, the federal government began using federal
soldiers on slave hunts and claimed that these men were merely acting as
posse comitatus.207 To call the federal standing army a “posse comitatus”
was as Orwellian as calling the federal army “the Massachusetts State
Militia.” The posse and the militia were supposed to be the institutions that
minimized the need for domestic use of a standing army. The posse was
not supposed to be used as a legal fiction to justify use of the military for
ordinary law enforcement in a state that was not under martial law.
      An 1854 poem by Walt Whitman, “A Boston Ballad,” denounced the
sight of federal troops—“the Federal foot and dragoons”—marching
through Boston to transport a fugitive slave.208 King George’s despotic
principles had triumphed: “You have got your revenge, old buster! The
crown is come to its own, and more than its own.”209
      The innovative use of posse comitatus to enforce the Fugitive Slave
Act brought slavery home to the North. Indifference to slavery as a far-
away institution was no longer possible. According to the abolitionists,
there were now only two choices for a free northern man: one option was to
himself become a servant of the slave power in the federal posse comitatus.
The only other choice was to put slavery everywhere in America on the


    203
        Fugitive Slave Act of 1850, 9 Stat. 462, 462–63 (explaining that U.S. Marshals are
authorized “to summon and call to their aid the bystanders, or posse comitatus of the proper
county, when necessary to ensure a faithful observance of the clause of the Constitution
referred to, in conformity with the provisions of this act; and all good citizens are hereby
commanded to aid and assist in the prompt and efficient execution of this law, whenever
their services may be required, as aforesaid, for that purpose . . . ”); see also Extradition of
Fugitives from Service, 6 Op. Att’y Gen. 466 (1854).
    204
        Rao, supra note 170, at 25–26.
    205
        Id. at 5, 20, 26–31.
    206
        Id. at 27–28.
    207
        Id. at 29.
    208
        WALT WHITMAN, THE COMPLETE POEMS 292–03 (Penguin Classics 2005).
    209
        Id. at 204.




                                     EXHIBIT 23
                                       0805
800                               KOPEL                              [Vol. 104

road to destruction.210 All sides agreed that Abraham Lincoln’s plan to
block any expansion of slavery into federal territories would eventually lead
to the economic collapse of slavery in all the slave states.211 Ascendant in
Congress, the South had nationalized the issue of slavery, and thereby
radicalized much of the North. The locally controlled posse comitatus of
ordered liberty had helped bring about the American Revolution. The
federally controlled posse comitatus of slavery would help cause the Civil
War.

                               2. After the War
      Victorious after four years of the bloodiest war in American history,
the Radical Republicans and their political allies embarked upon a
Reconstruction plan to demolish the slave power root and branch.212 The
Thirteenth Amendment and the abolition of de jure slavery was just the first
step.
      Prigg v. Pennsylvania had found an implicit pro-slavery federal power
in the Fugitive Slave Clause of the Constitution.213 So Congress looked to
the other clauses of Article IV and found the guarantee that “[t]he Citizens
of each State shall be entitled to all Privileges and Immunities of Citizens in
the several States.”214 To the most ardent reconstructionists, this was
enough to imply a congressional power to enact civil rights legislation—
especially in conjunction with the enforcement power granted by Section
Two of the Thirteenth Amendment.215 Such legislation was enacted,216 but
Congress decided to put it on a more solid constitutional footing by
proposing the Fourteenth Amendment for ratification, Section One of which
provided that “[n]o State shall make or enforce any law which shall abridge
the privileges or immunities of citizens of the United States . . . .”217
Section Five gave Congress the power to enforce the Amendment by
appropriate legislation.218
      Likewise, federal slavery powers were later used for civil rights ends:
the Civil Rights Act of 1866, the Enforcement Acts of 1870 and 1871, and

  210
       Rao, supra note 170, at 26–31.
  211
       DOUGLAS R. EGERTON, YEAR OF METEORS: STEPHEN DOUGLAS, ABRAHAM LINCOLN,
AND THE ELECTION THAT BROUGHT ON THE CIVIL WAR 28, 35 (2010).
   212
       See GARRETT EPPS, DEMOCRACY REBORN: THE FOURTEENTH AMENDMENT AND THE
FIGHT FOR EQUAL RIGHTS IN POST-CIVIL WAR AMERICA (2006).
   213
       U.S. CONST. art. IV, § 2, cl. 3.
   214
       U.S. CONST. art. IV, § 2, cl. 1.
   215
       MICHAEL KENT CURTIS, NO STATE SHALL ABRIDGE 42–43 (1986).
   216
       Civil Rights Act of 1866, 14. Stat. 27–30.
   217
       U.S. CONST. amend. XIV. CURTIS, supra note 215, at 42–43.
   218
       Id.




                              EXHIBIT 23
                                0806
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                      801

the Ku Klux Klan Act of 1871 all gave federal marshals authority to
summon the posse comitatus.219 Anti-slavery Senator Lyman Trumbull
noted that the posse comitatus provision of the 1866 Civil Rights Act was
“copied from the late fugitive slave act, adopted in 1850 . . . .”220 But in the
South in 1872 as in the North in 1852, there was resistance to serving in a
federal posse comitatus for routine enforcement of federal laws which many
local people did not accept.221 Again, the federal military was sometimes
used as posse comitatus, under the pretext that the men were merely acting
as citizens, rather than as soldiers.222 Finally in 1878, Congress passed the
Posse Comitatus Act to forbid use of the army in law enforcement, except
when expressly authorized by Congress.223
     Today, the modern version of the civil rights statute provides that
United States Magistrate Judges may appoint persons to serve warrants and
process:
   [These] persons so appointed shall have authority to summon and call to their aid the
   bystanders or posse comitatus of the proper county, or such portion of the land or
   naval forces of the United States, or of the militia, as may be necessary to the
   performance of the duty with which they are charged . . . .224
        The statutory authority of federal judges to raise the posse comitatus,
as described above, is consistent with the American common law
understanding of who may invoke the power.225 As U.S. Attorney General
Edward Bates wrote, “[t]he right of the courts to call out the whole power
of the county to enforce their judgments, is as old as the common law
. . . .”226

   219
        14 Stat. 27, 28 (1866) (Civil Rights Act) (Empowering federal civil rights
commissioners to appoint “suitable persons . . . to summon and call to their aid the
bystanders or posse comitatus of the proper county, or such portion of the land or naval
forces of the United States, or of the militia, as may be necessary to the performance of the
duty . . .”); 16 Stat. 140, 142 (1870) (Enforcement Act); 16 Stat. 433, 437 (1871) (voting
rights).
   220
        CONG. GLOBE, 39th Cong., 1st Sess. 475 (1866).
   221
        Rao, supra note 170, at 50.
   222
        Id. at 50–51.
   223
        20 STAT. 145, 152 (1878). The law remains in effect today, albeit with major
loopholes created for the “War on Drugs.” See David B. Kopel, Smash-up Policing: When
Law Enforcement Goes Military, in BUSTED: STONE COWBOYS, NARCO-LORDS AND
WASHINGTON’S WAR ON DRUGS 155–58 (Mike Gray ed., 2002).
   224
        42 U.S.C. § 1989 (2006).
   225
        WEBB, supra note 113, at 253 (“By the Common Law, every Judge of Record,
Sheriffs, Coroner, Constable, or other Office to whose office belongs the Conservation of the
Peace, may command and take the Aid and Force of Others to pacify Riots, or
Affrays . . . .”) (citing 28 Edw. 3, c. 8).
   226
        Suspension of the Privilege of the Writ of Habeas Corpus, 10 Op. Att’y Gen. 74, 80
(1861).




                                    EXHIBIT 23
                                      0807
802                                      KOPEL                                     [Vol. 104

E. POSSE COMITATUS IN LATE NINETEENTH CENTURY AMERICA TO
    THE PRESENT
     With the federal posse comitatus crisis of 1850–1878 finally resolved,
the posse comitatus returned to its traditional American role, with the power
of the county to be used in support of popularly-supported laws.227
     This is the period about which most people today have their greatest
familiarity with the posse comitatus—of the western sheriff summoning the
posse to pursue an escaped outlaw or to confront a violent gang. Frank
Richard Prassel’s The Western Peace Officer is the leading study of the
office of sheriff in the western United States during the late nineteenth and
early twentieth centuries. As Prassel observes, the original legal structure
of the office of sheriff in the western territories and states is nearly identical
to the modern structure of the office.228
     The posse comitatus power continued to be a core, essential power of
the county sheriff.229 To this day, in almost every American state, the
sheriff’s common law posse comitatus power230 is given expression by a
statute on the subject.231 As noted above, the power to raise the hue and cry


   227
         The federal posse comitatus power never went away. The Supreme Court in 1890
and 1895 affirmed the responsibility of every U.S. citizen to assist the federal government
when needed in the posse comitatus. Cunningham v. Neagle, 135 U.S. 1, 65 (1890)
(“marshals of the United States, with a posse comitatus properly armed and equipped . . .”);
In re Quarles, 158 U.S. 532, 535 (1895) :
    It is the duty and the right, not only of every peace officer of the United States, but of
    every citizen, to assist in prosecuting, and in securing the punishment of, any breach
    of the peace of the United States. It is the right, as well as the duty, of every citizen,
    when called upon by the proper officer, to act as part of the posse comitatus in
    upholding the laws of his country.
Cf. Wright v. United States, 158 U.S. 232, 239 (1895) (enforcing federal statute protecting
federal officers, including posse comitatus, on Indian lands when in performance of their
official duties, or after they have performed such duties). The actual use of the federal posse
comitatus had returned to its pre-1850 norm of being rare and uncontroversial.
    228
         “Virtually no significant changes have occurred in the American system of county
law enforcement during the past century. Most sheriffs and constables operate under the
same basic laws and customs as existed at the creation of their posts.” FRANK RICHARD
PRASSEL, THE WESTERN PEACE OFFICER 119 (1972).
    229
         MURFEE, supra note 145, at 21 (“For a thousand years the sheriff has been the
principal conservator of the peace in his county, with full power to command, whenever
necessary, the power of the county.”).
    230
         “He is also required, in his capacity as conservator of the peace, to suppress riots,
mobs, and insurrections, and, in the discharge of his duty, to employ the whole power of the
county, including any military force that may be necessary and available for that purpose.”
MURFEE, supra note 145, at 629; see also WEBB, supra note 113, at 252–53, 293–94.
    231
         For example, in Colorado,
    It is the duty of the sheriffs, undersheriffs, and deputies to keep and preserve the peace
    in their respective counties, and to quiet and suppress all affrays, riots, and unlawful




                                    EXHIBIT 23
                                      0808
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                        803

is closely related to the posse comitatus power. American sheriffs
continued to have the power of hue and cry.232
     One of the longstanding rules of the English law of sheriffs was that
the sheriff is civilly liable for the acts performed by his undersheriff, his
deputies, or anyone else in his service. This principle applies to the posse
comitatus.233 Concomitantly, persons serving in the sheriff’s posse have the
same legal immunities as does the sheriff herself.234 Once workman’s
compensation was established, it was straightforwardly applied so that a
person who is injured while serving in the posse is entitled to workman’s
compensation just as are full-time deputies.235
     The posse comitatus is familiar enough to the Supreme Court that it
figured in part of the questioning during oral argument in Plyer v. Doe in

   assemblies and insurrections. For that purpose, and for the service of process in civil
   or criminal cases, and in apprehending or securing any person for felony or breach of
   the peace, they, and every coroner, may call to their aid such person of their county as
   they may deem necessary.
COLO. REV. STAT. § 30-10-516. A list of all state posse comitatus statutes is contained in the
Appendix to this Article.
   232
       For example, the first statutes of the Colorado Territory, created in 1861, stated:
   When any felonious offense shall be committed, public notice thereof shall be
   immediately given in all public places near where the same was committed, and fresh
   pursuit shall forthwith be made after every person guilty thereof by sheriffs, coroners,
   constables, and all other persons who shall be by any of them commanded or
   summoned for that purpose.
1861 Colo. Sess. Laws 326; see also KARRAKER supra note 19, at 147–48 (explaining that
colonial Virginia sheriffs could raise hue and cry, but “[i]t was probably little resorted to in
Virginia because of the wide scattering of the population.”); cf. NILES, supra note 169, at
188–89 (constables’ hue and cry).
   The New Mexico Territory specifically authorized the sheriff to cross county lines in
order to perform an arrest and to take the posse comitatus with him for that purpose. N.M.
STAT. § 15-40-14 (West 1953) (referencing historical law of 1868–69).
   233
       Scott v. Vandiver, 476 F.2d 238, 242–43 (4th Cir. 1973). Conversely, when persons
with no connection to a sheriff’s office falsely call themselves “posse comitatus,” the sheriff
has no liability for the acts of these unauthorized imposters. See Canlis v. San Joaquin
Sheriff’s Posse Comitatus, 641 F.2d 711, 717 (9th Cir. 1981). A particularly pernicious set
of fraudsters was a private extremist organization of tax evaders in the latter twentieth
century which wrongly called itself “Posse Comitatus.” See generally JAMES CORCORAN,
BITTER HARVEST: GORDON KAHL AND THE POSSE COMITATUS (1990) (describing the history
of Kahl and his misguided followers).
   234
       Filarsky v. Delia, 132 S. Ct. 1657, 1665 (2012) (citing numerous precedents and
MURFEE, supra note 145); State v. Parker, 199 S.W.2d 338, 339–40 (Mo. 1947); Monterey
Cnty. v. Rader, 248 P. 912, 914 (Cal. 1926); Robinson v. State, 18 S.E. 1018, 1019 (Ga.
1893).
   235
       CAL. LAB. CODE § 3366 (2011); COLO. REV. STAT. § 8-40-202 (2013); Eaton v.
Bernalillo Cnty., 128 P.2d 738 (N.M. 1942); Monterey Cnty., 248 P. at 916; Annotation, One
Temporarily Impressed into Public Service in Emergency, as Within Workmen's
Compensation Act, 142 A.L.R. 657 (1943).




                                     EXHIBIT 23
                                       0809
804                                      KOPEL                                     [Vol. 104

1982.236 The case involved whether illegal aliens were entitled to attend
American public schools; one hypothetical raised by a Justice involved the
judicial authority to summon posse comitatus.237 More recently, the 2012
Supreme Court case Filarsky v. Delia featured a mini-treatise on posse
comitatus, recapitulating some of the leading precedents on the subject.238

F. WHO IS SUBJECT TO POSSE COMITATUS DUTY?
      Posse comitatus is like the jury: it is a law enforcement duty of the
citizen, and a person who fails to perform either duty may be criminally
punished.239 This principle is not in desuetude, but has been affirmed by
state court cases from the late twentieth century.240 The posse duty inheres
in the inhabitants of the county; that is, the Sheriff of Hinsdale County can
command posse service only from the inhabitants of Hinsdale County.241
      Exemptions of able-bodied males from posse duty are rare.242 One
1848 English treatise243 said that nobles did not have to serve in the posse

   236
        457 U.S. 202 (1982).
   237
        Q. What about a posse comitatus, where a judge is theoretically, he may have
    difficulty doing it, but he is entitled to call upon bystanders to enforce an order of a
    court. Wouldn’t the people escorting these people to the border be much like a posse
    comitatus? They are not officially endowed with status, but they are helping to
    enforce a federal statute?
Quoted in E. Barrett Prettyman, Jr., The Supreme Court’s Use of Hypothetical Questions at
Oral Argument, 33 CATH. U. REV. 555, 585–86 (1984). The correct answer to the question,
by the way, is “no.” If you are not summoned by a government officer, then you are not
acting as posse comitatus. Posse comitatus is a status, which confers, inter alia, the same
civil immunities as enjoyed by other law enforcement officers, as well the same liabilities for
supervisors for an agent’s misconduct. See supra text accompanying note 233.
    238
        Filarsky, 132 S.Ct. at 1664. As the Court explained, Sheriffs executing a warrant
were empowered by the common law to enlist the aid of the able-bodied men of the
community in doing so (citing 1 WILLIAM BLACKSTONE, COMMENTARIES *343); while
serving as part of this “posse comitatus,” a private individual had the same authority as the
sheriff and was protected to the same extent. See, e.g., Robinson, 18 S.E. at 1019.
    239
        Sutton v. Allison, 47 N.C. 339 (1855); Houser v. Hampton, 29 N.C. 333 (1847);
MURFEE, supra note 145, at 78 (citing Coyles v. Hurtin, 10 Johns. 85 (N.Y. Sup. Ct. 1813)).
    240
        State v. Floyd, 584 A.2d 1157, 1159 (Conn. 1991); Williams v. State, 490 S.W.2d
117, 119 (Ark. 1973).
    241
        State ex rel. Att’y Gen. v. McLain, 50 N.E. 907, 908 (Ohio 1898) (“[H]e may
command the inhabitants of the county to assist him.”). But see OKLA. STAT. ANN. tit. 22, §
94 (West 2003) (under extraordinary circumstances, governor must summon posses of other
counties to assist in a county where county’s posse comitatus cannot solve the problem);
MORRIS supra note 23, at 227 n. 178 (noting one thirteenth century example of the king
ordering a sheriff to summon men from two counties, if necessary).
    242
        LAMBARDE, supra note 152, at 233 (Book I, ch. 22) (ministers, the infirm or decrepit);
PULTON, supra note 152, at 29a (“which be not of the Clergie”); STEPHEN, supra note 161, at
46 (citing Blackstone, “except women, clergymen, persons, decrepit and infants under the
age of fifteen”); WEBB, supra note 113, at 252 (“But Clergy-men, and sick, lame, or




                                    EXHIBIT 23
                                      0810
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                         805

comitatus, but many other prominent English commentators have viewed
posse duty as encompassing everyone regardless of rank.244 As with militia
service, persons who are not able-bodied are exempt; some but not all
commentators state that clergymen are exempt.245
      Unlike with militia service, there is not necessarily an upper age limit
for posse comitatus. In the view of some commentators, if you are sixty-
five years old and able-bodied, you may be exempt from the militia, but not
from posse comitatus.246 James Wilson stated in 1790 that “[n]o man above
fifteen and under seventy years of age, ecclesiastical or temporal, is
exempted from this service.”247 The traditional lower age limit for posse
comitatus duty was fifteen years old, which was six years below the age of
majority in England and the United States.248 One might argue that
changing views about the legal responsibilities of minors might militate for
eighteen years as the limit in the United States today.
      Women were traditionally exempt.249 Arguably, the exemption has
continuing legal validity by analogy to women still being exempt from



impotent Persons are excepted.”).
    243
        WATSON, supra note 25, at 2.
    244
        COKE, supra note 85, at 193 (ch. 17) (“no man ecclesiasticall or temporall is
exempted from this service”); DALTON, supra note 105, at 313; HAWKINS, supra note 150, at
ch. 28 § 201 (“all Persons whatsoever, and even noblemen, and all others of what condition
or degree soever they may be, except women, clergymen, persons decrepit, and infants under
the age of fifteen years”); see also DALTON, supra note 23, at 136b (similar list to Pulton,
except “villaines” omitted); LAMBARDE, supra note 152, at 233 (Book I, ch. 22) (“all manner
of Gentlemen, Yeomen . . .”); PULTON, supra note 152, at 29a (“Al Lords and other liege
people of the Realme, as KNIGHTS, Esquires, gentlemen, yeomen, laborers, servants,
apprentices, villaines [serfs], and all other of the age of 15 years or above.”) (citing 13 Henry
IV, ch. 7).
    245
        LAMBARDE, supra note 152, at 233 (Book I, ch. 22) (ministers, the infirm or decrepit);
PULTON, supra note 152, at 29a (“which be not of the Clergie”); STEPHEN, supra note 161, at
46 (“except women, clergymen, persons decrepit and infants under fifteen”); WEBB, supra
note 113, at 252 (“But Clergy-men, and sick, lame, or impotent Persons are excepted.”).
    246
        KARRAKER, supra note 19, at 176–77 (reprinting an April 29, 1643, warrant for
summoning the posse comitatus, applying to persons above the age of sixteen years and
“under the age of three score years and able to travel, with such arms or weapons as they
have or can provide”); M’KINNEY, supra note 190, at 260 (requiring all men above the age of
fifteen years, “not aged or decrepid”); WEBB, supra note 113, at 252 (“all Males Persons
therein, whether Freemen, or Servants, above the Age of 15 Years, and able to travel”)
(citing LAMBARDE, supra note 152, at 309). But see COKE, supra note 85, at 193 (ch. 17)
(“being above 15 and under 70”).
    247
        WILSON, supra note 177, at 1017. Cf. STEPHEN, supra note 161, at 46 (citing ages
fifteen and over, with no upper age limit).
    248
        South v. Maryland ex rel. Pottle, 59 U.S. 396, 402 (1855); P OTTER, supra note 190, at
243.
    249
        See e.g., PULTON, supra note 152, at 29a.




                                     EXHIBIT 23
                                       0811
806                                     KOPEL                                    [Vol. 104

conscription into the U.S. military250 and into the statutory militia of the
United States.251 On the other hand, the Virginia Military Institute case
forbids women being excluded from state military service and training
unless the exclusion has an “exceedingly persuasive justification.”252
Moreover, posse members will be assisting state or federal law enforcement
officers, and these days, many such officers are female. Given that women
are universally recognized as capable of serving as sworn law enforcement
officers, it seems difficult to argue that any inherent characteristics of
women in general disable them from being able to participate in a posse. At
the least, the authority of a twenty-first century American sheriff to choose
to accept female volunteers in the posse comitatus seems incontestable. As
for the number of persons which a sheriff or other authorized official may
summon, the decision is entirely up to that officer.253

G. ARMS OF THE POSSE COMITATUS
     Because the sheriff must keep the peace, it is axiomatic that he “may
lawfully beare armour or weapons.”254 Because the sheriff and his officers
may lawfully bear armour or weapons, so may his posse comitatus.255
Thus, persons summoned to the posse comitatus “may take with them such
Weapons as shall be necessary to enable them effectually to do it . . . .”256
The posse member must bring not only arms, but also whatever other
instruments, such as automobiles, are necessary for service, as Justice

   250
        See generally Rostker v. Goldberg, 453 U.S. 57 (1981) (upholding men-only draft
registration as not violating the Equal Protection standards of the Fifth Amendment’s Due
Process Clause).
    251
        10 U.S.C §§ 310–311 (2012).
    252
        United States v. Virginia, 518 U.S. 515, 524 (1996) (citing Mississippi Univ. for
Women v. Hogan, 458 U.S. 718, 724 (1982)).
    253
        DALTON, supra note 23, at 136a–136b; LAMBARDE, supra note 152, at 233 (Book I,
ch. 22) (“And it resteth in the discretion of the Justices [of the Peace] and Shirife or
Undershirife how many, or, how fewe, they will have assist them . . . .”); PULTON, supra note
152, at 29a (“[S]aid Justices [of the Peace] and Shirife may take so many to assist them as
they thinke good to arrest the offenders, and to cary them to the Gaole.”); WEBB, supra note
113, at 252 (“of such a Number in his Discretion shall appear necessary”). Dalton noted a
case in which a sheriff’s bailiff in order to execute a replevy “tooke with him three hundred
men armed (modo guerino) with Brigandines, Jacks, and Gunness, and it was holden
lawfull.” DALTON, supra note 23, at 136b; DALTON, supra note 105, at 314. The case was
cited by many subsequent commentators.
    254
        Statute of Winchester, 1285, 13 Edw. 1, stat. 2; Patton v. State, 86 S.W.2d 774 (Tex.
Crim. App. 1935); DALTON, supra note 105, at 31; see also WEBB, supra note 113, at 294
(“In the Execution of his Office he may arm himself, and his Assistants, with Arms offensive
and defensive . . . .”).
    255
        DALTON, supra note 23, at 14b.
    256
        Id. at 136b; HAWKINS, supra note 150, at 161; see also CROMPTON, supra note 161, at
62.




                                    EXHIBIT 23
                                      0812
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                       807

Benjamin Cardozo explained in 1928.257 However, the person who is
summoning the posse has “discretion” as to “how many, or few, they have
to attend them in their business, and in what form they shall be armed,
weaponed, or otherwise furnished for it.”258
     As will be detailed below, Colorado sheriffs’ policies for posse
armament vary depending on the circumstances and the exigencies of the
situation. Usually, Colorado posses are used in situations where advance
planning and training are possible. Sometimes, the sheriff prefers that they
not be armed, as when providing gate security at a county fair. Other
sheriffs might allow posse members in such a situation to carry a handgun if
the person has a concealed handgun carry permit; the posse member would
simply carry whatever handgun he or she usually carries for lawful
protection.     At other times, posses are deployed in higher-risk
environments. These trained members may be called upon, for example, to
assist in the service of high-risk warrants, or in a hostage siege. For such
posse members, the sheriffs’ policies may be prescriptive about particular
arms to be carried. Finally, there are situations in which the citizens of a
county may need to provide assistance on an ad hoc basis in an emergency,
such as the manhunts for the escaped serial killer Ted Bundy or for the
murderers of the Hinsdale County Sheriff.259 Then, the citizens simply
bring whatever arms they happen to own.
     As a general policy, it is often best when posse members have the
same types of firearms as those carried by a full-time certified sheriff’s
deputy. Having similar arms means that in an emergency, the firearms,
magazines, and ammunition are interchangeable. For example, if a deputy
runs out of ammunition, a posse member can quickly provide a fresh
magazine that will fit the deputy’s gun.
     Broadly speaking, compatibility with American law enforcement
firearms would mean the following:
            For handguns, a full-size (not compact or subcompact)260 semiautomatic
             pistol in the calibers of 9mm, .40, or .45, made by a reputable manufacturer


   257
        “A person, who, after having been lawfully commanded to aid an officer in arresting
any person, or in re-taking any person who has escaped from legal custody, or in executing
any legal process, willfully neglects or refuses to aid such officer is guilty of a
misdemeanor.” Babington v. Yellow Taxi Corp., 164 N.E. 726, 727 (N.Y. 1928) (citing
Penal Law (Consol. Laws, c. 40) § 1848.).
    258
        DALTON, supra note 23, at 136b; DALTON, supra note 105, at 101, 313.
    259
        See infra Parts III.A.1 and III.A.2.
    260
        For modern semiautomatic handguns, typical barrel lengths are about three inches up
to five or six inches. Some grips can accommodate all four fingers, while some can only fit
three fingers. The longer barrels and a full-hand grip would characterize a full-size handgun.
A three-inch barrel for a three-finger grip would be a subcompact. The dividing lines
between full, compact, and subcompact do not have formal definitions.




                                    EXHIBIT 23
                                      0813
808                                      KOPEL                                    [Vol. 104

             such as Smith & Wesson, Glock, or Ruger. Some sheriffs’ offices may use
             a standardized .40 caliber only.
            The magazines for such firearms generally hold up to twenty or twenty-one
             rounds in 9mm, up to sixteen rounds in .40, and up to thirteen in .45 caliber.
             A sheriff’s office may or may not allow the use of extenders to add one to
             three rounds of ammunition capacity.
            A person should carry at least two spare magazines.261 For rifles, an AR-15
             platform semiautomatic rifle in .223 or .308 caliber.
            For the rifle, a magazine of twenty or thirty rounds, although a few allow
             the choice of ten.
            For shotguns, a pump-action shotgun, most commonly the Remington 8700,
             at least two spare magazines of the same size.262
     The above are not the firearms of tactical officers such as “SWAT” or
“emergency services.” These special teams often use machine guns, stun
grenades, and the like. Rather, the aforesaid arms such as the 9mm
handgun or the AR-15 rifle are the typical firearms of an ordinary deputy on
road patrol, ready to face a wide variety of possible situations.

                  III. COLORADO SHERIFFS AND THEIR POSSES
     This Part describes the use of posse comitatus in modern Colorado.
Most of the materials presented are based on interrogatory and document
production discovery responses from sheriffs’ offices in the case of
Colorado Outfitters Association et al. v. Hickenlooper.263 In that case, fifty-
five of Colorado’s sixty-two elected county sheriffs, as well as other
plaintiffs, have filed a federal civil rights lawsuit against two gun bills
passed by the Colorado legislature in March 2013. The plaintiffs contend


   261
        Nationally, 100% of sheriffs’ offices authorize sworn personnel to use a
semiautomatic handgun as the primary duty sidearm; 22% allow the choice to use a revolver
instead. For a backup weapon, the semiautomatic pistol is authorized by eighty percent, and
the revolver by 52%. ANDREA M. BURCH, BUREAU OF JUSTICE STATISTICS, U.S. DEP’T OF
JUSTICE, NO. NCJ 238558, SHERIFFS’ OFFICES, 2007—STATISTICAL TABLES, 13 (2012) (Table
28).
    262
        The above is based on the author’s experience based on representing law enforcement
and law enforcement training organizations in numerous cases, including as amici in District
of Columbia v. Heller and McDonald v. Chicago, and on the author’s participation as an
instructor at the annual meetings of the International Law Enforcement Educators and
Trainers Association (ILEETA). Information about modern American law enforcement
choices for firearms can be found at the ILEETA website, http://www.ileeta.org, the website
of the International Association of Law Enforcement Firearms Instructors, http://www.
ielefia.com, the websites of the many state associations of law enforcement firearms
instructors, and the products page of the law enforcement news website PoliceOne.com,
http://www.policeone.com/police-products/firearms/.
    263
        See text accompanying notes 284–318.




                                    EXHIBIT 23
                                      0814
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                       809

that the bills violate the Second Amendment, the Fourteenth Amendment,
and the Americans with Disabilities Act.264 I am the attorney for the fifty-
five sheriff plaintiffs and for one retired police officer.265
     This Part first provides the definitions and legal standards for various
types of peace officers in Colorado. Section A then details some modern
uses of the posse comitatus in Colorado during crime emergencies. The
remainder of Part III describes a relatively new development in the posse
comitatus: sheriffs using a posse of trained volunteers on a regular basis.
Section B briefly describes volunteer posse use for routine non-crime
situations, such as providing security at a parade or fair. Section C
summarizes how Colorado sheriffs use their trained posses for violent crime
control. Finally, Section D describes a civic organization called the
Colorado Mounted Rangers, whose members train to high standards, and
who make themselves available as posse comitatus to the twenty-eight law
enforcement agencies with whom they have memoranda of understanding.
Sheriffs and other chief law enforcement officers call out the Colorado
Mounted Rangers during fire emergencies and in many other situations.
     Let us begin by describing some terms for persons who serve Colorado
in law enforcement. Most states have analogous statutes or rules. A
“certified” or “sworn” officer is a person who has completed a certain
number of hours of training pursuant to the statewide standards for Peace
Officer Standards and Training (POST). The training may be provided by
law enforcement offices themselves, by community colleges, or by some
other institution. A person who has completed the course of instruction and
passed a test thereon is eligible to be hired as a full-time certified peace
officer. A person who completes a shorter course of training is eligible to
be a “reserve” officer. Reserve officers typically serve as volunteers for a
local law enforcement agency and are called to duty as necessary. Reserve
officers are “peace officers” for all legal purposes in Colorado.266


    264
        Plaintiff’s Trial Brief at Civil Action No. 13-CV-1300-MSK-MJW, Colorado
Outfitters Ass’n. v. Hickenlooper, (D. Colo. Mar. 14, 2014), available at http://
coloradoguncase.org/Colorado-Outfitters-plaintiffs-pretrial-brief.pdf, archived at http://
perma.cc/7U7E-HBT7.
    265
        The major filings in the case are available at http://www.ColoradoGunCase.org. A
nine day trial in the case concluded on April 9, 2013, and District Judge Marcia S. Krieger
ruled against the plaintiffs on June 26, 2014. In November 2012, the District Court had
ruled that the “political subdivision doctrine” precludes standing for the sheriffs in their
official capacities. The court allowed eleven sheriffs who will be retiring in January 2015 to
join the suit in their individual capacities as American citizens. The case is presently on
appeal to the Tenth Circuit, including on the sheriff standing issues.
    266
        COLO. REV. STAT. §§ 24-31-301, 24-31-305 (2013). The minimum number of
required hours for full Peace Officer Standards and Training certification in Colorado is 540;
however, all the programs include many more hours than that. For the reserves, a minimum




                                    EXHIBIT 23
                                      0815
810                                      KOPEL                                    [Vol. 104

      By the practices of all Colorado sheriffs’ offices, every full-time
deputy who is engaged in dealing with the general public (e.g., road patrol,
detective work, undercover) will be a POST-certified officer who has
passed a 1,500-hour course. These full-time employees may sometimes be
supplemented by volunteer reserve officers. By Colorado statute (and by
common law), sheriffs have the authority to hire and fire whomever they
like, and to summon posses.267 Unlike in a municipal police department,
sheriffs’ deputies are not part of the civil service and do not engage in
collective bargaining.
      Based on available manpower, sometime sheriffs hire “noncertified”
full-time deputies for more limited roles. The most common such role is
being a jail deputy (“detention deputy”).268 Other duties include providing
security at courts and for the transport of prisoners, and in special
situations, such as guarding a trial witness or a victim who has received
death threats.
      Not all jail deputies carry firearms, while deputies in these other roles
typically do. Any deputy (whether certified or noncertified) who carries a
firearm must periodically “qualify” with the firearm. That is, the deputy
must pass a firearms shooting proficiency test. All offices require
qualification before first using a gun; some offices require requalification
annually and others require it several times a year. The particular form of
the shooting qualification test and the required score are determined by the
sheriff or by a deputy to whom he or she delegates the standard-setting.
Some offices provide noncertified deputies with firearms; some offices
allow or require deputies to provide their own firearms. Some offices have
rules that allow noncertified deputies to carry guns depending on the
deputy’s experience or other factors.
      At least seventeen county sheriffs’ offices have organized posses,
composed of citizen volunteers.269 Some posse members are certified
reserve peace officers, but most are not. All posse members are trained by


of 253 hours of training is required. Telephone conversation with Sarah J. Bouma,
Operations Assistant, Independence Institute, and Lori Jencks, Administrative Assistant for
Colorado POST (June 11, 2014).
   267
        COLO. REV. STAT. §§ 16-2.5-103(2), 30-10-506 (2013).
   268
        See, e.g., Pl.’s Resp. to Def.’s Interrog. No. 4 (James L. Beicker, Sheriff of Fremont
County).
   269
        Counties with posses include Adams, Alamosa, Baca, Custer, Grand, Hinsdale,
Larimer, Lincoln, Logan, Mesa, Montezuma, Montrose, Morgan, Prowers, Rio Blanco,
Teller, and Weld. See Section A, infra. Of these, the most populous are Adams County
(460,000), Larimer County (310,000), Weld County (264,000), and Mesa County (148,000).
These four counties comprise over one-fifth of the Colorado population. State & County
Quick Facts, Colorado, U.S. CENSUS BUREAU (Mar. 27, 2014), http://quickfacts.census.gov/
qfd/states/08000.html, archived at http://perma.cc/B7XJ-Q8J9.




                                    EXHIBIT 23
                                      0816
2015]         SHERIFFS AND THEIR POSSE COMITATUS                              811

the sheriff’s office and are required to follow regulations promulgated by
the sheriff. Posses perform a wide range of duties based on the
determination of the sheriff. For posse members who are allowed to carry
firearms, they are almost always required to pass the same firearms
qualification as full-time deputies, and they have usually been given
firearms training by the sheriff’s office.
     The organized and trained posse is an important development in the
story of the posse comitatus. A sheriff’s posse comitatus authority, from
Anglo-Saxon England to the modern United States, includes the authority to
summon all able-bodied men. In modern Colorado, sheriffs have used only
volunteers for their posses. Further, while there have sometimes been
emergencies when a brand new posse is assembled (e.g., the incidents in
Pitkin County, Hinsdale County, and Rio Blanco County270), the more
common practice is that the posse volunteers are a particular group of
individuals who have volunteered and undergone training and now assist
the sheriff’s office in a wide variety of ways. The need for assistance is
sometimes known in advance (e.g., gate security at the county fair), or it
may arise suddenly (e.g., a hostage situation or a wildfire). Regardless, the
possemen and possewomen who assist in such situations are people who
have previously come forward to volunteer for long-term service in the
posse and who have received training appropriate for their duties.
     Universally, the only rifle or handgun ammunition allowed is jacketed
hollowpoint cartridges. The copper jacket surrounding a lead bullet reduces
lead fouling in the firearm, and thereby reduces the risk of misfeeds or
malfunctions. Hollowpoint bullets are designed to open up when they
impact the target. This substantially reduces the risk that the bullet might
overpenetrate (exit the target) and thereby endanger an innocent bystander.
Because hollowpoints do not exit the target, all their kinetic energy is
expended in the target. This significantly increase the possibility of
delivering a “fight-stopping hit” that makes the target unable to inflict
injury on whomever is being threatened.271
     As will be described below, in addition to the posses organized by a
particular sheriff’s office, there is a statewide civic organization called the
Colorado Mounted Rangers. The Rangers are ordinary citizens who train
themselves to very high standards (in accordance with the POST
curriculum). They have memoranda of understanding to provide aid to
local law enforcement agencies upon request; that aid may include


  270
      See infra text accompanying notes 272–86.
  271
      Joshua F. Berry, Hollow Point Bullets: How History Has Hijacked Their Use in
Combat and Why It Is Time to Reexamine the 1899 Hague Declaration Concerning
Expanding Bullets, 206 MIL. L. REV. 88, 137–42 (2010).




                               EXHIBIT 23
                                 0817
812                                     KOPEL                                   [Vol. 104

everything from crowd management at a parade to backcountry search and
rescue. Many but not all of the Rangers are armed. They carry the same
handguns and rifles as described in the preceding paragraphs.
      Finally, there are sometimes situations in which the sheriffs need to
call upon the armed assistance of whatever armed citizens may be available
in an emergency. Such situations range from manhunts to securing a
burglarized building to deterring looting after a natural disaster. Specific
details of all the above situations are described in the next Section.

A. POSSE COMITATUS IN CRIME EMERGENCIES

                               1. Pitkin Sheriff’s Office
     Ted Bundy was perhaps the most notorious serial killer in American
history. Before his execution in 1989, he confessed to thirty murders,
which were often accompanied by rape and torture of the victims.272 On
June 6, 1977, Bundy jumped out a courthouse window during a break in a
preliminary hearing at a state court in Aspen, Colorado.273 A posse was
immediately assembled. As one author observed, “[t]he men who tracked
Ted Bundy looked like something out of a Charles Russell or Frederick
Remington painting, garbed in Stetsons, deer-skin vests, jeans, cowboy
boots, and carrying sidearms. They could have been possemen of a century
earlier, looking for Billy the Kid or the James boys.”274 Some “[p]ossemen
in high-country rigs and on horseback started up the mountain roads around
Aspen that afternoon . . . .”275 Other “deputies and volunteers made a
house-by-house search” through Aspen.276 By June 10, the FBI had joined
the manhunt. The number of other searchers (certified law enforcement
plus the posse) had declined from 150 to 70, given the feeling that Bundy
was by then long gone from Pitkin County.277
     Bundy, in the meantime, had broken into a mountain cabin in Castle
Creek (just south of Aspen), and stolen some clothing and provisions.278
His effort to head south to get to U.S. Highway 50 was cut off by the
snowpack that remained in the high mountains even in the late spring. On
June 10, he headed back to the Castle Creek cabin, but saw that the posse

   272
        This is the one incident in Part III for which the information was not produced as a
result of sheriff responses to discovery in the Colorado sheriffs’ case. The Pitkin County
Sheriff is one of seven elected Colorado sheriffs who did not file suit as a plaintiff.
   273
        RICHARD W. LARSEN, BUNDY: THE DELIBERATE STRANGER 179–82 (1980).
   274
        ANN RULE, THE STRANGER BESIDE ME 219 (2000).
   275
        LARSEN, supra note 273, at 182.
   276
        RULE, supra note 274, at 219.
   277
        Id. at 220.
   278
        Id. at 221.




                                   EXHIBIT 23
                                     0818
2015]          SHERIFFS AND THEIR POSSE COMITATUS                                   813

was already there.279 He snuck away, hungry and exhausted, suffering from
the broken ankle that had resulted from his jump out of the courthouse
window.280 After a night in the cold wilderness, Bundy found a Cadillac
with the keys in the ignition. By 2 A.M. on June 13, he was driving down
Colorado Highway 82 on his way to Interstate 70, and from there, to a
completed escape.281 But he was so exhausted he drove poorly, weaving
around the road. Some deputies on road patrol stopped the apparently
drunk driver and immediately recognized that they had just apprehended
Ted Bundy.282
     A return to the Castle Creek cabin with its food and shelter would have
restored some of Bundy’s energy, perhaps sufficiently so that he would
have been able to drive the stolen car without attracting attention to himself.
Had he made good on the final step of his escape, more young women
would very likely have been the next victims of the serial killer. Bundy
escaped again on December 30, 1977, and he was not recaptured until
February 12, 1978, in Pensacola, Florida. In the interim, he had murdered
three women. Thus, the posse’s success in thwarting his June 1977 escape
very likely saved innocent lives.

                            2. Hinsdale Sheriff’s Office
     Hinsdale County is the most remote county in the lower forty-eight
states and “contains some of the most rugged mountains in Colorado.”283
As detailed infra, the Hinsdale County Sheriff’s Office has a regular posse
with trained volunteers. But on one occasion, a much larger posse was
needed. Hinsdale Sheriff Ron Bruce described the events in that county of
November 1994 in a series of answers to interrogatories.284
     In 1994, Hinsdale Sheriff Roger Coursey was short-staffed. In fact, he
was the office’s only law enforcement officer. Not long before, there had
been much upheaval in the Sheriff’s Office, with the former sheriff and
undersheriff having been indicted by the U.S. Attorney for illegal electronic
surveillance. The Board of County Commissioners appointed Deputy
Roger Coursey Sheriff in August 1994. He was elected to a four-year term
that November.


   279
       Id.
   280
       Id.
   281
       Id.
   282
       Id. at 221–22.
   283
       John Duer Irving & Howard Bancroft, Geology and Ore Deposits near Lake City,
Colo., U.S. GEOLOGICAL SURVEY BULLETIN 478, at 10 (D.C.: G.P.O. 1911).
   284
       All information in Subsection 2 is taken from Pl.’s Resp. to Def.’s Interrog. (Ron
Bruce, Sheriff of Hinsdale County).




                                  EXHIBIT 23
                                    0819
814                                KOPEL                             [Vol. 104

      Sheriff Coursey reached out for the best help he could find in the most
thinly populated county in Colorado. Ray Blaum was a retired Air Force
Lieutenant Colonel and was willing to serve. Mr. Blaum was appointed
Undersheriff and became a salaried employee of the Hinsdale County
Sheriff’s Office. Mr. Blaum was not POST-certified. For a duty sidearm,
Mr. Blaum used a Beretta semiautomatic pistol, which he already
personally owned.
      At about 5:35 A.M. on the morning of November 18, 1994, the
Sheriff’s Office received a phone call from the Mineral County Sheriff’s
Office: there had been an attempt to break into a bank in Creede. The bank
manager had observed a light colored pick-up truck with a camper shell
fleeing north on Highway 149, towards Lake City, the only incorporated
municipality in Hinsdale County. Sheriff Coursey and Undersheriff Blaum
got into their respective patrol cars and drove to Highway 149. The
robbers’ vehicle was stopped shortly before 5:50 A.M. near Highway 149, in
the driveway of the Alferd Packer Massacre Site.
      Sheriff Coursey and Undersheriff Blaum took positions outside the
robbers’ vehicle. They ordered the suspects (one male and one female) to
exit the vehicle. The male suspect fired one shot with a .44 revolver, killing
Sheriff Coursey nearly instantly. As the vehicle fled, Undersheriff Blaum
emptied the thirteen rounds of his Beretta semiautomatic towards the
vehicle. Apparently he had loaded the Beretta with a short stack. Instead of
having the full capacity of seventeen rounds in the magazine, plus one in
the firing chamber, the gun had only twelve rounds in the magazine plus
one in the chamber.
      In a report immediately thereafter, Undersheriff Blaum described his
shots as having “no apparent effect.” In fact, all thirteen shots hit the truck.
Most of the shots were absorbed by the camper shell, protecting the
suspects inside the cab. But at least one shot hit a tire. The truck was
abandoned within a couple miles of the scene of the crime.
      The trail of the suspects’ footprints in the snow, leading away from the
truck, ran out after four and one-half miles when it intersected a dirt road.
Bloodhounds attempted to follow the scent, but never succeeded. During
the manhunt for two suspects, over one hundred local citizens were sworn
in to assist the approximately two hundred law enforcement officers in
conducting the search. Regarding the latter, Gunnison County Sheriff Rick
Murdie and Gunnison Chief of Police Stu Ferguson were a significant help.
      During this time, almost everyone in Lake City was carrying one kind
of gun or another and usually more than one. Several hundred buildings
and the surrounding land mass was searched without any report of a single
shot being fired. There is no information on the firearms and magazines
since they ran the gamut of nearly everything available at the time.




                               EXHIBIT 23
                                 0820
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                        815

      After the manhunt had gone on for a month, on December 17, 1994,
the suspects were both found dead not far from their abandoned truck.
They had killed themselves not long after the crime, when they failed their
attempt to climb the treacherously steep mountain. Their bodies were
concealed underneath the low branches of a tree. Given the location of the
bodies, the suspects had likely seen that the manhunt was in progress.
Undersheriff Blaum’s shot to the tire had ended the suspects’ multistate
crime spree, which had begun in Provo, Utah, on June 21. The murderer,
Mark Allen Vredenburg, had been a career criminal; his accomplice, Ruth
Slater, an extreme alcoholic and abuser of prescription drugs. Vredenburg
had used the revolver to kill Ruth Slater and then himself.285
      The large citizens’ posse aided in preventing the murderers from
escaping. Given that there were two people at large who were apparently
ready to kill, it would have been foolish for individuals to go out on a
manhunt alone or even in pairs. The searchers had to operate in groups, so
the armed citizen volunteers significantly increased the number of groups
that could be in the field.
      We will never know exactly how the killers perceived their tactical
situation at the end, but it is reasonable to infer that the presence of so many
groups of armed searchers in the field made it clear to the killers that there
was no possibility of sneaking out through any accessible path, and no
possibility of shooting their way past so many armed people. Accordingly,
the killers determined that their only possibility of escape was to climb a
very steep mountain under difficult winter conditions. When this proved
impossible, the killers committed suicide.

                             3. Rio Blanco Sheriff’s Office
     Sheriff Si Woodruff recounted Rio Blanco County’s experience with
posse use.286 On September 8, 2003, two men in a stolen car fled on foot
from a traffic stop. The Sheriff deputized two individuals to assist the
nighttime manhunt, allowing the deputies to get some rest. The posse
members were previously known to the Sheriff’s Office as very experienced


   285
        Newspaper articles about the events include: Michael Booth, Sheriff’s Killers Left
Note, DENVER POST, Dec. 23, 1994, at 1B; Charlie Brennan, Pair Sought in Slaying of
Sheriff, ROCKY MOUNTAIN NEWS, Nov. 19, 1994, at 6A; Colorado Sheriff Killed in Pursuit,
FRESNO BEE, Nov. 20, 1994; Fawn Germer, Grisly Discovery Lifts Burden, ROCKY
MOUNTAIN NEWS, Dec. 19, 1994, at 5A; Greg Lopez, The New Sheriff, ROCKY MOUNTAIN
NEWS, Dec. 11, 1994, at 16A; Mountain Avenges Sheriff, NEW ORLEANS TIMES PICAYUNE,
Dec. 20, 1994; Marilyn Robinson et al., Sheriff’s Killers Hunted, DENVER POST, Nov. 19,
1994, at 1A; Tracy Seipel, Dogs Sniffed out Suspects, DENVER POST, Dec. 19, 1994, at 1A.
   286
        All information in Subsection 3 is taken from Pl.’s Resp. to Def.’s Interrog. No. 3 (Si
Woodruff, Sheriff of Rio Blanco County).




                                    EXHIBIT 23
                                      0821
816                                     KOPEL                                   [Vol. 104

pistol and rifle shooters. They had had Glock .40 handguns, AR-15 rifles,
shotguns, and perhaps other arms. They joined the Sheriff’s Office in an
Office vehicle, assisting with patrol of the highway and operating the
thermal vision camera. Both suspects were apprehended with no shots
fired.

                              4. Jackson Sheriff’s Office
      Sheriff Scott Fischer reported that an armed posse was used after a
jailbreak in September of 2003 or 2004, where the inmate fled to the town
limits of Walden.287

                              5. Larimer Sheriff’s Office
     Erik Nilsson, presently an employee of the Sheriff’s Office, recalled
being deputized for posse comitatus service following the July 31, 1976,
Big Thompson River flood.288 At the time, Mr. Nilsson was a civilian
member of the Larimer County Mountain Rescue Team. On August 4,
1976, he was transported by helicopter to the small town of Drake, which is
located in a canyon. He acted as a visible law enforcement presence to
maintain order and deter looting, and carried a loaded firearm.
     In late June and early July 2012, during the High Park fire, Sheriff
Justin Smith was prepared to use posse comitatus to provide armed security
in evacuated areas, because the Colorado National Guard had to demobilize
before the fire was fully contained. However, the weather changed quickly
and the fire was contained before armed citizens were necessary.
     During the September 2013 floods and aftermath, Sheriff Smith
exercised posse comitatus authority on three occasions. On September 14,
he deputized members of the Glenhaven Volunteer Fire Department to
provide protection to the firefighters or the citizens of that community. On
September 18, he deputized fire department personnel present in the Storm
Mountain community above Drake. Later that day, he deputized a citizen
who was assisting a Colorado State Trooper (who was a trapped resident of
the neighborhood).
     The posse comitatus deputizations were used because of concerns
about the risk of looting and other disorder. The posse comitatus members
had full authority to carry firearms in the performance of those duties as
they saw necessary.



   287
       Pl.’s Resp. to Def.’s Interrog. (Scott Fisher, Sheriff of Jackson County).
   288
       All information in Subsection 5 is taken from Pl.’s Resp. to Def.’s Interrog. (Justin
Smith, Sheriff of Larimer County).




                                   EXHIBIT 23
                                     0822
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                       817

                              6. Morgan Sheriff’s Office
         Sheriff Jim Crone recalled that when he was a deputy:
   I was involved in a specific incident in March of 1985 where I was in pursuit of a
   stolen vehicle from Texas. The vehicle left the roadway and went cross-county into
   Adams County, and we were unable to pursue due to having no four-wheel drive
   vehicles. A local rancher offered himself and his pickup so he and I could follow the
   vehicle’s tracks through the snow (in the middle of a blizzard at night). Locating the
   pickup, the rancher pursued it back into Morgan County.
   We went across country for several minutes and went back into Adams County. After
   the stolen pickup rammed us and I fired a shot into the front of the pickup, it stopped
   shortly thereafter. I gave the rancher my shotgun and had him cover me while I
   arrested both occupants of the pickup. The rancher fired no shots but stood armed, in
   view of the suspects, as my backup. I made the arrests alone in a remote area in
   which road signs were covered with snow and my radio could not reach out to the
   other cars looking for us.289
     While citizen assistance in chases of suspects is rare, Sheriff Crone
also noted the more common scenarios in which armed citizens,
   usually local farmers or ranchers, back us [sheriffs] up when involved with a
   combative suspect, a felony stop, or a crime in progress. In these instances, the
   citizens had told us they had ready access to a firearm (inside the house, vehicle, or on
   their person), if so needed.
   When searching a private residence or a business where a burglar alarm has gone off,
   I have had instances where an armed home/business/property owner has accompanied
   me while armed with a handgun, when I had no backup close at hand.
     So when Sheriff Crone is the only law enforcement officer at crime
scenes and has to clear a building, not knowing whether he will encounter
violent criminals waiting to ambush him, he has been backed up by citizens
armed with their personal handguns.

B. POSSE COMITATUS IN LOW-RISK SITUATIONS
     The posse of the Weld County Sheriff’s Office is divided into various
classes, depending on whether the posse member is a POST-certified
Reserve officer, and on whether the posse member can provide his or her
own horse.290
     The large majority of posse members who are not POST-certified do
not carry firearms while on duty, although there is a “Special Deputy”




   289
       All information in Subsection 6 is taken from Pl.’s Resp. to Def.’s Interrog. No. 3
(Jim Crone, Sheriff of Morgan County).
   290
       Pl.’s Resp. to Def.’s Interrog. No. 3 (John Cooke, Sheriff of Weld County).




                                    EXHIBIT 23
                                      0823
818                                      KOPEL                                    [Vol. 104

program to allow a few of them to do so.291 The situations in which the
unarmed posse members assist the sheriff’s office include:
   The Greeley Independence Stampede, The Farm Show, The County Fair, and The
   Cattle Baron’s Ball. Other miscellaneous events they assist with include United Way
   events, Pheasants Forever, sporting events, UNC Graduation, Rocky Mountain Senior
   Games, community celebrations, assisting other agencies when needed, Ducks
   Unlimited, election security, school events, Law Enforcement and Military memorial
   ceremonies, National Drug Take Back day, children’s safety events, and Santa
   Cops.292
These events are typical of the event security provided by posse members
throughout Colorado.

C. TRAINED POSSE COMITATUS IN FORCIBLE LAW
    ENFORCEMENT SITUATIONS
     Below are descriptions of how some sheriffs’ offices have used or
considered using armed posses on a regular basis.

                         1. Alamosa County Sheriff’s Office
     Posse members assist the day-to-day operation of the Alamosa County
Sheriff’s Office.293 After training provided by the office and after passing a
qualification test, posse members are required to carry firearms. Posse
members provide their own firearms.

                           2. Baca County Sheriff’s Office
   The posse is typically comprised of twelve-to-twenty volunteer
members, and, at the time of answering the interrogatories, had fifteen
members.294
   The Baca County Sheriff’s Posse’s primary purpose is to support the Baca County
   Sheriff’s Office during large public events, natural disasters, and incidents where the
   Baca County Sheriff’s Office alone may be unable to provide the level of security or
   safety the public requires. The Baca County Posse most frequently assists in yearly
   road closures for winter storms requiring manned road closures and during road
   closures due to large-scale fires. During these events, their goal is to keep the public
   out of the area and provide scene security . . . . Posse members are required to be
   armed, and they provide their own firearms.




   291
       Id.; Cooke’s Dep. 218:20–220:5, Oct. 23, 2013.
   292
       Pl.’s Resp. to Def.’s Interrog. No. 3 (John Cooke, Sheriff of Weld County).
   293
       All information in Subsection 1 is taken from Pl.’s Resp. to Def.’s Interrog. No. 4
(Dave Stong, Sheriff of Alamosa County).
   294
       All information in Subsection 2 is taken from Pl.’s Resp. to Def.’s Interrog. No. 3
(Dave Campbell, Sheriff of Baca County).




                                    EXHIBIT 23
                                      0824
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                   819

                         3. Custer County Sheriff’s Office
     The Custer County Sheriff’s Office posse was established April 2,
2003. “The posse assists with parades, traffic control, crowd control, road
closures, searches, inmate transfers and detention detail.”295 It has also
assisted with searches for escaped inmates, fugitives, or missing persons;
with watching inmates; in searches and in the service of search warrants; in
a hostage situation; in drug surveillance of a house; and in guarding the
home of a teacher who had received death threats. There is a limit of forty
members, and currently twenty-five are certified to carry handguns, while
sixteen are additionally certified to carry shotguns. Posse members receive
firearms training from the Custer County Sheriff’s Office; they are not
required to be POST-certified.

                          4. Delta County Sheriff’s Office
     “After the 9-11 terrorist attacks [the Delta County Sheriff’s Office]
considered deputizing non certified personnel to provide security for
infrastructure in our county, mines, railroad, dams, etc.” This was not acted
upon.296

                        5. Douglas County Sheriff’s Office
     As of 1975, the office had a posse and a special deputies program. 297
Members would provide backup on a call when needed (especially at
night); assist with search and rescue (notably, on horseback in the
mountains); or provide security at events. They provided their own
firearms, vehicles, horses, and so on. The most common firearms were .38
or .357 revolvers. The programs were dissolved during the administration
of Sheriff Zotos (1983–2002).

                         6. Elbert County Sheriff’s Office
     The posse was removed by the previous Sheriff of Elbert County and
has been restored by the current Sheriff.298 Posse members serve as a force
multiplier for the Office.299 For example, they have guarded the scenes of
the small plane crashes.300 At present, the posse has been trained and


   295
       All information in Subsection 3 is taken from Pl.’s Resp. to Def.’s Interrog. No. 3
(Fred Jobe, Sheriff of Custer County).
   296
       Pl.’s Resp. to Def.’s Interrog. No. 4 (Fred McKee, Sheriff of Delta County).
   297
       All information in Subsection 5 is taken from Pl.’s Resp. to Def.’s Interrog. No. 3
(David Weaver, Sheriff of Douglas County).
   298
       Heap Dep. 99:2–6, Oct. 16, 2013 (Shayne Heap, Sheriff of Elbert County).
   299
       Id. at 99:12.
   300
       Id. at 102:6–16.




                                  EXHIBIT 23
                                    0825
820                                    KOPEL                                  [Vol. 104

qualified in the Office’s use of force practices for everything except
firearms. The Sheriff expects to issue new policies providing for the
training, qualification, and use of firearms by the posse.301

                        7. Hinsdale County Sheriff’s Office
      Currently, the Hinsdale County Sheriff’s Office receives armed
volunteer services from six men who are not POST-certified. Two of them
are retired Air Force Colonels.302 The volunteers get the same in-house
training as do the sworn office staff. All of the Hinsdale County Sheriff’s
Office volunteers are encouraged to carry a firearm when in the field; they
are required to have completed a concealed handgun permit class and
qualification. Some Hinsdale volunteers have been issued patrol carbines
with either a thirty or sixty round magazine; sometimes “they have provided
their own carbine with the same capacity magazines.” The Office trains
“with standard capacity magazines for our carbines and select-fire firearms,
up to and including sixty-round magazines.” “Most [non-sworn staff] also
personally own such firearms, including select-fire firearms (BATFE
licensed).”

                         8. Kiowa County Sheriff’s Office
      The Kiowa County Sheriff’s posse is used for search and rescue,
traffic control, and to man road closure sites.303

                         9. Lincoln County Sheriff’s Office
      The Lincoln County Sheriff started a posse in 2007 for events,
evidence searches, and missing person searches.304 There are currently
twenty members. The posse has also been deployed for gate security at the
annual Lincoln County Fair. Posse members are authorized for ride-alongs
with certified deputies. Posse members are allowed, but not required, to
carry a handgun (of the same types authorized for sworn deputies) if the
posse member has been through concealed carry training. Additional
training for them is available through a simulator.




   301
       Id. at 97:8–101:22
   302
       All information in Subsection 7 is taken from Pl.’s Resp. to Def.’s Interrog. No. 4
(Ron Bruce, Sheriff of Hinsdale County).
   303
       Pl.’s Resp. to Def.’s Interrog. No. 3 (Forest Frazee, Sheriff of Kiowa County).
   304
       All information in Subsection 9 is taken from Pl.’s Resp. to Def.’s Interrog. No. 3
(Tom Nestor, Sheriff of Lincoln County).




                                  EXHIBIT 23
                                    0826
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                      821

                         10. Logan County Sheriff’s Office
     Created in approximately 1960, the Logan County Sheriff’s posse
currently has fifteen members.305 The posse’s duties are to perform
“security for local sports activities, county fair, occasional medical security
on an inmate, or any other duties assigned to them by the sheriff. They are
required to go through firearms training and qualify quarterly.” The current
captain is a certified peace officer who is not an employee of the county.

                      11. Montezuma County Sheriff’s Office
     Created in 1968, the Montezuma Sheriff’s posse currently has twenty-
nine members and assists the office with law enforcement and search and
rescue missions.306 They also provide security for community events, guard
crime scenes, and have also assisted with court security and the
transportation of inmates. Posse members may carry a firearm as permitted
or required by the sheriff. Each posse member must complete a mandatory
basic firearms training course and a qualification test. They furnish their
own firearms in accordance with office standards.307

                        12. Morgan County Sheriff’s Office
     At present, the posse has one member, who does not carry a firearm.
He assists deputies directing traffic at accident scenes, handcuffing a
suspect when ordered by a deputy, and so on. The Sheriff is in the early
stages of a creating a new policy which would enlarge the posse and would
allow posse members to carry arms.308

                        13. Prowers County Sheriff’s Office
    The posse has fifteen members, four of whom are certified reserve
peace officers, and eleven of whom are noncertified members.309 Posse
members may be issued a Glock .40 handgun.310

D. THE COLORADO MOUNTED RANGERS
     Some armed citizens have long-running close relationships with the
sheriffs to provide aid. One such group is the Colorado Mounted Rangers

   305
       All information in Subsection 10 is taken from Pl.’s Resp. to Def.’s Interrog. No. 3
(Brett L. Powell, Sheriff of Logan County).
   306
       All information in Subsection 11 is taken from Pl.’s Resp. to Def.’s Interrog. Nos. 3,
6 (Dennis Spruell, Sheriff of Montezuma County).
   307
       Pl.’s Resp. to Def.’s Interrog. No. 3 (Dennis Spruell, Sheriff of Montezuma County).
   308
       Pl.’s Resp. to Def.’s Interrog. No. 4 (Jim Crone, Sheriff of Morgan County).
   309
       Pl.’s Resp. to Def.’s Interrog. No. 4 (Jim Faull, Sheriff of Prowers County).
   310
       Id.




                                    EXHIBIT 23
                                      0827
822                                     KOPEL                                   [Vol. 104

(also known as the Colorado Rangers).311 The Colorado Mounted Rangers
were founded in 1861 and for many decades were the only statewide law
enforcement organization.312 They were recently recognized by state
statute.313
     The Colorado Mounted Rangers provide approximately 50,000 hours
of community service during a typical year. This amounts to a contribution
of over $2 million of law enforcement resources, at no cost to the taxpayer.
They are an unpaid, volunteer organization.314 The Colorado Mounted
Rangers currently have Memoranda of Understanding to provide support to
numerous law enforcement agencies in Colorado.315
     One of the important posse roles of the Colorado Mounted Rangers is
aiding law enforcement officers during forest wildfires. For example, in the
summer of 2013, the Colorado Mounted Rangers provided forest roadblock
support for the Douglas and Jefferson County Sheriffs’ Offices during the
Lime Gulch Fire.316 Likewise, in Fremont County, the Rangers have been
used during four wildfires in the last decade to close roads and maintain
roadblocks.317


   311
       This Section is based on the deposition of Major Ronald Abramson, who is head of
Training for the Colorado Mounted Rangers, and on documents produced by the Colorado
Mounted Rangers. Abramson Dep., Oct. 23, 2013.
   312
       Id. at 7:19–23.
   313
       COLO. REV. STAT. § 24-33.5-822 (2013) (specifically authorizing law enforcement
agencies to enter into memoranda of understanding with the Colorado Mounted Rangers).
   314
       Colorado Mounted Rangers, COLORADO MOUNTED RANGERS, https://www.
coloradoranger.org/index.php/organization, (last visited May 26, 2014), archived at https://
perma.cc/Z2XE-BA5V.
   315
       Id. Sheriff’s Offices (SOs): Archuleta County SO, Crowley County SO, Douglas
County SO, Fremont County SO, Kiowa County SO, La Plata County SO, Weld County SO;
Police Departments (PDs): Ault PD, Durango PD, Elizabeth PD, Fairplay PD, Fort Lupton
PD, Fowler PD, Green Mountain Falls Marshal, Manitou Springs PD, Rocky Ford PD,
Salida PD, Windsor PD; County Governments: Adams County Office of Emergency
Management, Teller County; Municipal Governments: Town of Bayfield, Town of
Monument, Town of Ordway, Town of Palmer Lake; Fire Protection and Other: Canon
City Area Fire Protection District, Community College of Aurora. Id.
   316
       Pl.’s Resp. to Def.’s Interrog. No. 6 (David Weaver, Sheriff of Douglas County).
   317
       Fremont County Sheriff James L. Beicker stated:
   Since January 1, 2004 I have requested the assistance of the Colorado Mounted
   Rangers “J Troop.” The majority of these individuals are not POST certified peace
   officers, but my understanding is that a few members of their organization are.
   I have used their assistance on four wildfires in my county: Duckett Fire/ Park Fire/
   Wetmore Fire/ Royal Gorge Fire. On these incidents they were assigned to road
   closures, manning road blocks for evacuated areas.
   They were allowed, but not required to carry firearms for this duty. I have no
   documented evidence of who did carry or did not carry during these events.
   The Fremont County Sheriff’s Office has also utilized the J Troop Rangers for some




                                   EXHIBIT 23
                                     0828
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                        823

     The Rangers go deep into Colorado’s twenty-four million acres of
forest for fires, for search and rescue, and for other law enforcement tasks,
where they are at risk of bear, mountain lion, and coyote attacks, and other
extremely dangerous conditions. Often, the Rangers are beyond any radio
communication; their patrol rifle is their only protection.
     The Rangers’ firearm training is a modified version of the Colorado
State Patrol Academy course. Many of the Colorado Mounted Rangers, and
especially the female Rangers, carry the Glock 17 or Springfield Armory
XD 9mm pistols.318 As in most sheriffs’ offices, the AR-15 type carbine
with several magazines of thirty rounds is the standard patrol rifle for the
Colorado Mounted Rangers.

   IV. POSSE COMITATUS: THE RIGHT—AND DUTY—TO KEEP AND BEAR
                               ARMS
     Posse comitatus is expressly part of the Constitution of Puerto Rico,319
and understanding the posse comitatus aids in understanding the
constitutions of the fifty states and of the federal government. To most
Americans of the nineteenth century, the Second Amendment had been easy
to understand: a right of everyone to possess and carry arms, including
firearms.320 The protection of that right ensured that there would be an


    annual community events . . . .
Pl.’s Resp. to Def.’s Interrog. No. 6 (James L. Beicker, Sheriff of Fremont County).
    318
        The Glock and Springfield 9mm handguns are very controllable for persons with
smaller bodies. Most female Rangers strongly prefer these handguns. They have less recoil
than larger-caliber handguns, and are thus easier for them to shoot accurately. Because the
9mm cartridge is less powerful than larger calibers, greater magazine capacity is particularly
important. The Glock 17 has a standard seventeen-round magazine, while Springfields have
standard magazines of sixteen or more rounds.
    Many certified law enforcement officers, including certified deputies, also carry the
Glock 17 9mm pistol. Commonality of arms among full-time law enforcement officers and
posse volunteers makes everyone safer, allowing interchangeability of magazines in a critical
incident. Transcript of Record at 861–64, Colo. Outfitters Ass’n v. Hickenlooper, No. 13-
CV-1300-MSK-MJW (D. Colo. argued Apr. 3, 2014); Plaintiff’s Response Brief to
Defendant’s Motion to Dismiss at 33–34, Cooke v. Hickenlooper (D. Colo. filed Aug. 22,
2013).
    319
        CONST. P.R. art. IV, § 4 (explaining that governor may “call out the militia and
summon the posse comitatus in order to prevent or suppress rebellion, invasion or any
serious disturbance of the public peace”); see also HAWAIIAN ORGANIC ACT OF 1900, § 67
(Among the powers of the Territorial Governor are that “whenever it becomes necessary he
may call upon the commanders of the military and naval forces of the United States in the
Territory of Hawaii, or summon the posse comitatus, or call out the militia of the Territory to
prevent or suppress lawless violence, invasion, insurrection, or rebellion in said
Territory . . .”). 31 STAT. 153 (1900), 48 U. S. C. § 532 (1940).
    320
        See David B. Kopel, The Second Amendment in the Nineteenth Century, 1998 BYU
L. REV. 1359.




                                    EXHIBIT 23
                                      0829
824                                       KOPEL                                     [Vol. 104

armed people from whom a well-regulated militia could be drawn when
necessary.321 The Supreme Court’s decision in District of Columbia v.
Heller322 accurately followed that understanding.
     However, for several decades in the latter twentieth century, and a few
years in the early twenty-first century, there was confusion about the
meaning of the Second Amendment. Various theories were invented for the
purpose of negating the individual right. A 1905 decision by the Kansas
Supreme Court interpreted the right to arms in the Kansas State
Constitution Bill of Rights as merely affirming the state government’s own
power over the militia.323 In dicta, the Kansas court said that the Second
Amendment meant the same thing.324 This was the beginning of the “states’
right” theory of the Second Amendment.325 In 1968, the New Jersey
Supreme Court announced that the Second Amendment was a “collective
right.”326 The right belonged to all the people collectively, but could never
be asserted by any individual.
     In 1989, Dennis Henigan, an attorney for Handgun Control, Inc.,
invented the “narrow individual right” theory of the Second Amendment.327
Historian Saul Cornell later elaborated on the theory.328 Under the “narrow
individual right,” the Second Amendment is an individual right, but solely
for the purpose of militia service. If a person is not the militia, the person
has no right to arms.
     The Heller Court unanimously rejected the “states’ right” and
“collective right” theories which had been dominant in the lower federal
courts in the latter part of the twentieth century. The Court split five-to-
four between the standard model of the Second Amendment (the Scalia
majority) and the Henigan–Cornell narrow individual right (the Stevens
dissent).329 The Heller Court correctly viewed the Second Amendment in


   321
        Id.
   322
        District of Columbia v. Heller, 554 U.S. 570 (2008).
    323
        City of Salina v. Blaksley, 83 P. 619, 620 (Kan. 1905).
    324
        Id.
    325
        See Kopel, supra note 320, at 1510–12.
    326
        Burton v. Sills, 248 A.2d 521, 526 (N.J. 1968). Thus, like “collective property” in a
communist country, the right nominally belonged to the people, but really belonged to the
government.
    327
        Keith A. Ehrman & Dennis A. Henigan, The Second Amendment in the Twentieth
Century: Have You Seen Your Militia Lately?, 15 U. DAYTON L. REV. 5, 47–48 (1989) (“It
may well be that the right to keep and bear arms is individual in the sense that it may be
asserted by an individual. But it is a narrow right indeed, for it is violated only by laws that,
by regulating the individual’s access to firearms, adversely affect the state’s interest in a
strong militia.”).
    328
        SAUL CORNELL, A WELL-REGULATED MILITIA (2008).
    329
        District of Columbia v. Heller, 554 U.S. 570 (2008); id. at 636 (Stevens, J.,




                                     EXHIBIT 23
                                       0830
2015]          SHERIFFS AND THEIR POSSE COMITATUS                                   825

the context of Anglo-American common law and of American state
constitutions. As Heller recognized, keeping and bearing arms is a right (as
protected by the Second Amendment, and its state and common law
analogues), and it can be a duty (as in Congress’s powers in Article I,
Section 8, cl. 15–16 to call forth the militia, and to provide for militia
training and armament, and in the militia powers of state governments).330
      The story of the posse comitatus in this Article provides additional
perspective on the dual nature of the right/duty to keep and bear arms.
Arguments about the duty side of original meaning of the body of the
Constitution and its Amendments have focused exclusively on arms bearing
in the militia. This is incomplete. As detailed in Part II, the Constitution
also gave the new federal government posse comitatus power.
      Historically, the posse comitatus is broader than the militia in
membership. When the state carries out its duties of training the militia, the
militia is an organized body. The posse comitatus, however, is often ad
hoc. The sheriff or other proper official can call out the posse when needed
and compel service of the posse, but there is no legal theory, or historical
practice, for a government official to require unwilling persons to undergo
posse training. Of course, since the sheriff has complete discretion about
who may join the posse, a sheriff can require that volunteers undergo
training, and that is what all Colorado sheriffs with regular posses do.
      A common phrase in early state constitutions was that the people had
the right to arms “for the defence of themselves and the state.”331 Later in
the nineteenth century, the phrasing changed, but the principles remained
the same. For example, in Missouri and Colorado: “[T]o keep and bear
arms in defense of his home, person and property, or in aid of the civil
power when thereto legally summoned . . . .”332 Modern commentators
have sometimes broken the phrases into a dichotomy: “themselves” means
personal self-defense, and “the state” means militia service.333 It is true that


dissenting) (“a right that can be enforced by individuals”).
   330
       Heller, 554 U.S. at 596, 600 n.17 (2008).
   331
       E.g. PA. CONST. art. XIII (1776).
   332
       COLO. CONST. art II, § 13.
   333
       But see Nathan Kozuskanich, Defending Themselves: The Original Understanding of
the Right to Bear Arms, 38 RUTGERS L.J. 1041 (2007) (arguing that “themselves” and “the
State” both refer exclusively to militia service). For a pro/con discussion, see David B.
Kopel & Clayton E. Cramer, The Keystone of the Second Amendment: The Quakers, the
Pennsylvania Constitution, and the Flawed Scholarship of Nathan Kozuskanich, 19
WIDENER L.J. 277 (2010); Nathan Kozuskanich, History or Ideology? A Response to David
B. Kopel and Clayton E. Cramer, 19 WIDENER L.J. 321 (2010) (reply article); David B.
Kopel & Clayton E. Cramer, Credentials Are No Substitute for Accuracy: Nathan
Kozuskanich, Stephen Halbrook, and the Role of the Historian, 19 WIDENER L.J. 343 (2010)
(sur-reply).




                                  EXHIBIT 23
                                    0831
826                                       KOPEL                                    [Vol. 104

the phrase includes self-defense and the militia, but it is inaccurate to divide
the phrase into two totally separate categories. The duty to keep and bear
arms was not solely for the militia. It was also for all the other common
law practices by which armed citizens aided in the protection of their
communities: hue and cry, watch and ward, and, especially, posse
comitatus. When individuals are helping local law enforcement search for
an escaped serial killer, or for the people who just murdered the sheriff, or
who just perpetrated some other violent felony, they are certainly helping to
defend the state. But they are also defending themselves. Apprehending
murderers, robbers, and rapists who have harmed a third party is one way
that the individual protects himself from surprise attack by these criminals.
Moreover, the reason for the creation of the state in the first place was the
protection of the rights and personal security of individuals. In the
American theory of government, the state has no autonomous existence
prior to the individuals; the state is an artificial entity created by the people,
and the state’s purpose is to serve as the agent of the people in safeguarding
their lives, liberty, and property. Thus, the “defense of the state” is really a
form of self-defense. When you aid the state in keeping the peace, you are
protecting yourself. Inseparable from the “defense of the state” (in state
constitutions) or “the security of a free state” (in the Second Amendment) is
preventing tyranny. Tyranny could come from a hostile foreign invader,
and the people must be armed so that they can resist such an invasion, just
as Alfred the Great’s militia was armed for that same purpose.
      Alternatively, tyranny could come from within. As James Madison
wrote in The Federalist No. 46, armed resistance by the state militias is the
emergency, last resort against central government tyranny, although tyranny
might at present appear very unlikely.334 Senator and later Vice President
Hubert Humphrey, the avatar of post–World War II American liberalism,
agreed.335
      The widespread armament of the people is itself a deterrent to any
attempt to impose tyranny. As John Mitchell Kemble observed in his legal
history of Anglo-Saxon England, “[t]he strength of the popular power was
felt in a negative, not positive, action upon the governing body; the people



   334
       THE FEDERALIST NO. 46 (James Madison).
   335
       “Certainly one of the chief guarantees of freedom under any government, no matter
how popular and respected, is the right of citizens to keep and bear arms . . . . [T]he right of
citizens to bear arms is just one more guarantee against arbitrary government, one more
safeguard against a tyranny which now appears remote in America, but which historically
has proved to be always possible.” Hubert H. Humphrey, Know Your Lawmakers, GUNS,
Feb. 1960, at 4 (letter by then-Senator Humphrey to the magazine in response to a question
about his views on the Second Amendment).




                                     EXHIBIT 23
                                       0832
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                       827

were by far the strongest armed force, and the conviction of this, even if not
worthier motives, kept the ruling body from enacting oppressive laws.”336
      Like the state constitutions, the Second Amendment intertwines the
purposes of personal defense and defense of civil order in a republic. As
explained in Heller, “[t]he phrase ‘security of a free State’ meant ‘security
of a free polity,’ not security of each of the several States . . . .”337 That is
why the Second Amendment applies in the District of Columbia and other
federal areas and not just in the fifty states. The principle is that all of the
polities in the United States are supposed to be secure in their freedom.
Secure freedom includes a polity’s ability to repel invasion or suppress
insurrection.338 Secure freedom includes sheriffs’ ability to call on law-
abiding armed citizens to “suppress all affrays, riots, and unlawful
assemblies and insurrections.”339
      The Second Amendment right to keep and bear arms is an individual
right belonging to all Americans for all lawful purposes, like the First
Amendment freedom of speech and other fundamental rights.340 Thus,
individual citizens have standing to raise Second Amendment claims.341
      In addition, the Second Amendment formally announces an intended
third-party beneficiary: the state militias. Before Heller, some lower courts
misread the Second Amendment and thought that the individual Second
Amendment right exists only when it is in direct service of state militias.342
Heller corrects this error and affirms the traditional American
understanding that the Second Amendment right to keep and bear arms is
for all law-abiding citizens, and that an intended beneficiary of that right is
the state militia system. Article I of the Constitution makes it clear that the
militias exist for the benefit of both the states and the federal government,
and are subject to the overlapping control of both.343 Thus the Second
Amendment is partly a structural right enacted for the benefit of state and
local governments. Accordingly, state militia officers, including governors,

   336
       KEMBLE, supra note 84, at 88.
   337
       District of Columbia v. Heller, 554 U.S. 570, 597 (2008).
   338
       Id.
   339
       COLO. REV. STAT. § 30-10-516 (2013).
   340
       McDonald v. City of Chicago, 130 S. Ct. 3020, 3031, 3036, 3044 (2010); id. at 3054–
56 (Scalia, J., concurring); Heller, 554 U.S. at 578–89, 582, 591, 595, 606, 625–30. See also
David B. Kopel, The First Amendment Guide to the Second Amendment, 81 TENN. L. REV.
419 (2014).
   341
       On this point, the nine Justices in Heller were unanimous. See Heller, 554 U.S. at
592 (The provisions of the Second Amendment “guarantee the individual right to possess
and carry weapons in case of confrontation”); id. at 636 (Stevens, J., dissenting) (“Surely it
protects a right that can be enforced by individuals.”).
   342
       See, e.g., cases cited in Heller, supra note 337, at 638 n.2 (Stevens, J., dissenting).
   343
       U.S. CONST. art. I, § 8, cl. 15–16.




                                    EXHIBIT 23
                                      0833
828                                     KOPEL                                    [Vol. 104

should have standing to raise Second Amendment claims regarding laws or
actions that interfere with the militia of their state.344
      Besides the militia, there is another beneficiary of the Second
Amendment and its state analogues: the posse comitatus. Creating the
conditions for a well-regulated, functional militia also has the obvious and
inescapable benefit of ensuring a strong and vigorous posse comitatus. A
well-armed population fosters both. The original meaning of the
Constitution was that the militia and the posse could be used to assist the
federal government. The militia and the posse are complementary
institutions, each of them requiring that the people as a whole be armed.
The U.S. Constitution follows the model set down by Alfred the Great: the
security of a free state requires that the entire people be armed, so that they
may defend themselves and the state, in the militia, in the posse comitatus,
and in whatever other capacity (e.g., hue and cry) the government needs the
aid of the armed people.
      The power to employ the posse comitatus was originally a power that
belonged only to sheriffs.345 Today, they remain the most frequent users of
that power. Accordingly, sheriffs should be recognized as having standing
under the Second Amendment and its state analogues to challenge laws or
practices that interfere with the posse comitatus.

                                      CONCLUSION
     Historian Frank Richard Prassel observes: “An unwritten but basic
tenet of democracy places enforcement of the law within the domain of
ordinary citizens.”346 This was true, he writes, in early England, when “the
task of upholding order fell to the over-all community.”347 Later,
sophisticated law enforcement agencies were created, “but under principles
of common law any man still possesses wide authority to protect himself,
his family, and to some extent the general peace of the land.”348 This is one
application of a fundamental principle of American law: “the people, not
the government, possess the sovereignty.”349


   344
        In Perpich v. Department of Defense, 496 U.S. 334, 338 (1990), the Court recognized
that a state governor had standing to sue over federal interference with his state’s National
Guard. However, the governor in that case did not assert Second Amendment claims, and
the issue (federal deployment, without gubernatorial consent or declaration of a national
emergency, of the Minnesota National Guard into Honduras for training exercises) did not
involve any interference with anyone’s possession of arms. Id.
   345
        See supra text accompanying notes 155–157.
   346
        PRASSEL, supra note 228, at 126.
   347
        Id.
   348
        Id.
   349
        Mandel v. Mitchell, 325 F. Supp. 620, 629 (E.D.N.Y. 1971), overruled by Kleindienst




                                    EXHIBIT 23
                                      0834
2015]          SHERIFFS AND THEIR POSSE COMITATUS                               829

     A modern historian of sheriffs urges that their contemporary role
should be recognized as one of “tribune of the people” who champions their
rights.350 This description is consistent with the most admirable aspects of
the role of sheriffs, from Anglo-Saxon times to the present. The people
elect a sheriff to be the guardian to their county: to lead the people in
keeping the peace, in maintaining civil order, and in defending themselves
against threats to their lives and liberties.
     The posse comitatus has always been a vital part of this system. It was
important well over a thousand years ago, and it remains important today.
Whether in manhunts for escaped murderers or in augmenting the daily
operations of a sheriff’s office, the posse comitatus is one example of how
in the American system of government, elected officials and armed citizens
work together successfully to keep the peace.




v. Mandel, 408 U.S. 753 (1972).
   350
       Johannes F. Spreen, The Future Shire Reeve—Tribune of the People, in CRIME AND
JUSTICE IN AMERICA 43, 45 (John T. O’Brien & Marvin Marcus eds., 1979).




                                EXHIBIT 23
                                  0835
830                                   KOPEL                                      [Vol. 104

                                     APPENDIX
     This Appendix compiles posse comitatus statutes from across the
United States. For each state, this Appendix lists the statutory citation, the
person or persons authorized to summon the posse comitatus, and the
language of each relevant statute.

                                      ALABAMA

  ALA. CODE        Sheriff         If resistance is apprehended by the sheriff in the
   § 9-12-2                        execution of this chapter, he may summon to his aid
 (LexisNexis                       the posse comitatus of his county, armed and
    2001)                          equipped as the occasion may require, and may
                                   press into his service any steamboat or other vessel
                                   not actually engaged in carrying the public mail at
                                   the risk and expense of the state; and, if resistance is
                                   made by the boatmen of the boat or vessel attempted
                                   to be seized, such resistance is punishable in the
                                   same manner as is now provided by law for
                                   resistance to process.
 ALA. CODE      Campus Police      [Safety officials appointed by heads of educational
§§ 16-47-10,   and State Health    and health institutions “shall have authority to
  16-48-12,    Facility Officers   summon a posse comitatus.” Institutions authorized
   16-50-4,                        include:
  16-51-12,                             Auburn University (§ 16-48-12)
  16-52-12,                             Alabama State University (§ 16-50-4)
 16-54-13.1,                            University of Northern Alabama (§ 16-51-12)
  16-56-12,                             Jacksonville State University (§ 16-52-12)
  16-59A-1,                             University of Montevallo (§ 16-54-13.1)
  22-50-21                              Troy University (§ 16-56-12)
(LexisNexis                             Oakwood University (§ 16-59A-1)
    2001)                               State mental health facilities (§ 22-50-21)]



                                       ALASKA

ALASKA STAT.    Peace Officer      A peace officer making an arrest may orally
 § 12.25.090                       summon as many persons as the officer considers
    (2012)                         necessary to aid in making the arrest. A person
                                   when required by an officer shall aid in making the
                                   arrest.




                                   EXHIBIT 23
                                     0836
2015]         SHERIFFS AND THEIR POSSE COMITATUS                                     831

                                    ARIZONA

 ARIZ. REV.   Peace Officer      A. Public offenses may be prevented by intervention
 STAT. ANN.                      of peace officers as follows:
 § 13-3801                       1. By requiring security to keep the peace.
   (2010)                        2. Forming a police detail in cities and towns and
                                 requiring their attendance in exposed places.
                                 3. Suppressing riots.
                                 B. When peace officers are authorized to act in
                                 preventing public offenses, other persons, who, by
                                 their command, act in their aid, are justified in so
                                 doing.
 ARIZ. REV.   Sheriff or Other   A. When a sheriff or other public officer authorized
 STAT. ANN.   Public Officer     to execute process finds, or has reason to believe
 § 13-3802                       that resistance will be made to execution of the
   (2010)                        process, such officer may command as many
                                 inhabitants of the county as the officer deems proper
                                 to assist in overcoming such resistance.
                                 B. The officer shall certify to the court from which
                                 the process issued the names of those persons
                                 resisting, and they may be proceeded against for
                                 contempt of court.
 ARIZ. REV.   Peace Officer      A. A person commits refusing to aid a peace officer
 STAT. ANN.                      if, upon a reasonable command by a person
 § 13-2403                       reasonably known to be a peace officer, such person
   (2010)                        knowingly refuses or fails to aid such peace officer
                                 in:
                                 1. Effectuating or securing an arrest; or
                                 2. Preventing the commission by another of any
                                 offense.
                                 B. A person who complies with this section by
                                 aiding a peace officer shall not be held liable to any
                                 person for damages resulting therefrom, provided
                                 such person acted reasonably under the
                                 circumstances known to him at the time.
                                 C. Refusing to aid a peace officer is a class 1
                                 misdemeanor.




                                 EXHIBIT 23
                                   0837
832                                    KOPEL                                      [Vol. 104

                                      ARKANSAS

 ARK. CODE      Police Officers     The police officer may summon a posse comitatus,
ANN. § 12-63-                       if necessary.
  203(b)(3)
   (2003)
 ARK. CODE        Institutional     [An institutional law enforcement officer] shall have
ANN. § 25-17-         Law           the authority to summon a posse comitatus if
305(b) (2009)     Enforcement       necessary.
                     Officer
 ARK. CODE      Judge, Justice of    (a) When three (3) or more persons shall be
ANN. § 12-11-      the Peace,       riotously, unlawfully, or tumultuously assembled, it
 103 (2009)     Sheriff, Coroner    shall be the duty of any judge, justice of the peace,
                  or Constable.     county sheriff, county coroner, or constable . . . to
                                    make a proclamation . . . , charging and
                                    commanding them immediately to disperse
                                    themselves and peaceably to depart to their
                                    habitations or lawful business.
                                    (b) If upon the proclamation being made, the
                                    persons so assembled shall not immediately disperse
                                    and depart as commanded or if they shall resist the
                                    officer or prevent the making of the proclamation,
                                    then the officer shall command those present, and
                                    the power of the county if necessary, and shall
                                    disperse the unlawful assembly, arrest the offenders,
                                    and take them before some judicial officer, to be
                                    dealt with according to law.

                                     CALIFORNIA

 CAL. GOV’T         Sheriff         The sheriff shall command the aid of as many
CODE § 26604                        inhabitants of the sheriff’s county as he or she
 (West 2008)                        thinks necessary in the execution of his or her
                                    duties.
                                    If any person, under any pretense of any claim
                                    inconsistent with the sovereignty and jurisdiction of
                                    the State, intrudes upon any of the waste or
                                    ungranted lands of the State . . . the Governor . . .
                                    shall direct the sheriff of the county to remove the
                                    intruder . . . the sheriff may call to his aid the power
                                    of the county, as in cases of resistance to the writs of
                                    the people.




                                    EXHIBIT 23
                                      0838
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                     833

 CAL. GOV’T     Chief of Police   His lawful orders shall be promptly executed by
CODE § 41602                      deputies, police officers, and watchmen in the city.
 (West 2012)                      Every citizen shall also lend his aid when required
                                  for the arrest of offenders and maintenance of public
                                  order.
CAL. PENAL                        Persons making arrest may summon assistance.
CODE § 839                        Any person making an arrest may orally summon as
(West 2008)                       many persons as he deems necessary to aid him
                                  therein.

                                    COLORADO

 COLO. REV.         Sheriff       (1) Fees collected by sheriffs shall be as follows:
STAT. § 30-1-                      (o) For serving writ with aid of posse comitatus
 104 (2013)                       with actual expenses necessarily incurred in
                                  executing said writ, in counties of every class, actual
                                  expenses, but not more than sixty dollars; for
                                  serving same without aid in counties of every class,
                                  actual expenses, but not more than four dollars . . . .
Colo. R. Civ.                     WRIT OF ASSISTANCE—PETITION FOR
 P. Form 24                       COMES NOW the Plaintiff, above-named, by and
                                  through its attorneys of record, and moves this
                                  Honorable Court issue a Writ of Assistance to the
                                  Sheriff of the County of ______, State of Colorado,
                                  enabling the Sheriff to call to his aid the powers of
                                  his County, in accordance with Rule 104(h), in order
                                  that the Sheriff may execute the Writ of Replevin
                                  heretofore entered in the premises . . . .
Colo. R. Civ.                     (i) Sheriff May Break Building; When. If the
   P. 104                         property or any part thereof is in a building or
     &                            enclosure, the sheriff shall demand its delivery,
CO ST CTY                         announcing his identity, purpose, and the authority
CT RCP Rule                       under which he acts. If it is not voluntarily
    404                           delivered, he shall cause the building or enclosure to
                                  be broken open in such manner as he reasonably
                                  believes will cause the least damage to the building
                                  or enclosure, and take the property into his
                                  possession. He may call upon the power of the
                                  county to aid and protect him . . . .




                                  EXHIBIT 23
                                    0839
834                                       KOPEL                                      [Vol. 104

                                       CONNECTICUT

CONN. GEN.          County Sheriffs    [§ 6-31. Repealed. (2000, P.A. 00-99, § 153, eff.
 STAT. ANN.           Eliminated       Dec. 1, 2000.)351
    § 6-31
(West 2008)
  (repealed
    2000)

 CONN. GEN.         State Marshals     A state marshal may, on any special occasion,
 STAT. ANN.         May “Depute”       depute, in writing on the back of the process, any
§ 52-53 (West                          proper person to serve it. After serving the process,
    2013)                              such person shall make oath before a justice of the
                                       peace that he or she faithfully served the process
                                       according to such person’s endorsement thereon and
                                       did not fill out the process or direct any person to
                                       fill it out; and, if such justice of the peace certifies
                                       on the process that such justice of the peace
                                       administered such oath, the service shall be valid.
CONN. GEN.           Peace Officer,    (a) A person is guilty of failure to assist a peace
STAT. ANN.              Special        officer, special policeman, motor vehicle inspector
§ 53a-167b             Policeman,      or firefighter when, commanded by a peace officer,
(West 2012)         Motor Vehicle      special policeman appointed under § 29-18b, motor
                      Inspector or     vehicle inspector designated under § 14-8 and
                    Firefighter May    certified pursuant to § 7-294d or firefighter
                      “Command         authorized to command assistance, such person
                      Assistance”      refuses to assist such peace officer, special
                                       policeman, motor vehicle inspector or firefighter in
                                       the execution of such peace officer’s, special
                                       policeman’s, motor vehicle inspector’s or
                                       firefighter’s duties.
                                       (b) Failure to assist a peace officer, special
                                       policeman, motor vehicle inspector or firefighter is a
                                       class A misdemeanor.




      351
            For more information about Connecticut’s repeal, see sources supra note 146.




                                      EXHIBIT 23
                                        0840
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                      835

                                     DELAWARE

  DEL. CODE       Police Officer   A person is guilty of refusing to aid a police officer
 ANN. tit. 11,                     when, upon command by a police officer
§ 1241 (2007)                      identifiable or identified by the officer as such, the
                                   person unreasonably fails or refuses to aid the police
                                   officer in effecting an arrest, or in preventing the
                                   commission by another person of any offense.
                                   Refusing to aid a police officer is a class B
                                   misdemeanor.

                                      FLORIDA

 FLA. STAT.          Sheriff       (1) Sheriffs, in their respective counties, in person or
    ANN.                           by deputy, shall:
§ 30.15(1)(h)                      (h) Have authority to raise the power of the county
(West 2010)                        and command any person to assist them, when
                                   necessary, in the execution of the duties of their
                                   office; and, whoever, not being physically
                                   incompetent, refuses or neglects to render such
                                   assistance, shall be punished by imprisonment
                                   in jail not exceeding 1 year, or by fine not
                                   exceeding $500.
 FLA. STAT.          Sheriff       In executing the writ of replevin, if the sheriff has
   ANN.                            reasonable grounds to believe that the property or
  § 78.10                          any part thereof is secreted or concealed in any
(West 2004)                        dwelling house or other building or enclosure, the
                                   sheriff shall publicly demand delivery thereof; and,
                                   if it is not delivered by the defendant or some other
                                   person, the sheriff shall cause such house, building,
                                   or enclosure to be broken open and shall make
                                   replevin according to the writ; and, if necessary, the
                                   sheriff shall take to his or her assistance the power
                                   of the county.




                                   EXHIBIT 23
                                     0841
836                             KOPEL                                     [Vol. 104

                                GEORGIA

 GA. CODE                    Any person who renders assistance reasonably and
   ANN.                      in good faith to any law enforcement officer who is
§ 16-3-22(a)                 being hindered in the performance of his official
(West 2003)                  duties or whose life is being endangered by the
                             conduct of any other person or persons while
                             performing his official duties shall be immune to the
                             same extent as the law enforcement officer from any
                             criminal liability that might otherwise be incurred or
                             imposed as a result of rendering assistance to the
                             law enforcement officer.

                                 HAWAII

 HAW. REV.         Law       (1) A person commits the offense of refusing to aid
STAT. ANN.     Enforcement   a law enforcement officer when, upon a reasonable
§ 710-1011       Officer     command by a person known to him to be a law
(LexisNexis                  enforcement officer, he intentionally refuses or fails
   2007)                     to aid such law enforcement officer, in:
                             (a) Effectuating or securing an arrest; or
                             (b) Preventing the commission by another of any
                             offense.
                             (2) Refusing to aid a law enforcement officer is a
                             petty misdemeanor.
                             (3) A person who complies with this section by
                             aiding a law enforcement officer shall not be held
                             liable to any person for damages resulting
                             therefrom, provided he acted reasonably under the
                             circumstances known to him at the time.




                             EXHIBIT 23
                               0842
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                      837

                                        IDAHO

IDAHO CODE           Sheriff       The sheriff shall forthwith take the property, if it be
    ANN.                           in the possession of the defendant or his agent, and
  § 8-305                          retain it in his custody, either by removing the
   (2010)                          property to a place of safekeeping or, upon good
                                   cause shown, by installing a keeper.
                                   If the property or any part thereof is in a building or
                                   inclosure, the sheriff shall demand its delivery,
                                   announcing his identity, purpose, and the authority
                                   under which he acts. If it is not voluntarily
                                   delivered, he shall cause the building or inclosure to
                                   be broken open in such manner as he reasonably
                                   believes will cause the least damage to the building
                                   or inclosure, and take the property into his
                                   possession. He may call upon the power of the
                                   county to aid and protect him . . . .
IDAHO CODE       Sheriff, Deputy   Every male person above eighteen (18) years of age
    ANN.            Sheriff,       who neglects or refuses to join the posse comitatus
  § 18-707          Coroner,       or power of the county . . . being thereto lawfully
   (2004)          Constable,      required by any sheriff, deputy sheriff, coroner,
                 Judge or Other    constable, judge or other officer concerned in the
                     Officer       administration of justice, is punishable by fine of
                  Concerned in     not less than fifty dollars ($50.00) nor more than
                       the         $1,000.
                 Administration
                   of Justice.

                                       ILLINOIS

55 ILL. COMP.        Sheriff       To keep the peace, prevent crime, or to execute any
  STAT. ANN.                       warrant, process, order or judgment he or she may
   5/3-6022                        call to his or her aid, when necessary, any person or
 (West 2005)                       the power of the county.




                                   EXHIBIT 23
                                     0843
838                             KOPEL                                    [Vol. 104

                                 INDIANA

 IND. CODE      Sheriff &    The sheriff shall:
    ANN.       Members of    suppress breaches of the peace, calling the power of
§ 36-2-13-5     Sheriff’s    the county to the sheriff’s aid if necessary . . . .
(West 2006)    Department
 IND. CODE                   (a) Each member of the department:
ANN. § 36-8-                  shall suppress all breaches of the peace within his
 10-9 (West                  knowledge, with authority to call to his aid the
   2006)                     power of the county . . . .

                                  IOWA

 IOWA CODE       Sheriff     The sheriff, when necessary, may summon the
    ANN.                     power of the county to carry out the responsibilities
§ 331.652(2)                 of office.
(West 2013)

                                 KANSAS

KAN. STAT.         Law       (1) A law enforcement officer making an arrest may
   ANN.        Enforcement   command the assistance of any person who may be
§ 22-2407        Officer     in the vicinity.
  (2007)                     (2) A person commanded to assist a law
                             enforcement officer shall have the same authority to
                             arrest as the officer who commands his assistance.
                             (3) A person commanded to assist a law
                             enforcement officer in making an arrest shall not be
                             civilly or criminally liable for any reasonable
                             conduct in aid of the officer or any acts expressly
                             directed by the officer.




                             EXHIBIT 23
                               0844
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                     839

                                     KENTUCKY

  KY. REV.      Sheriff, Deputy    Any sheriff, deputy sheriff or other like officer may
 STAT. ANN.     Sheriff or Other   command and take with him the power of the
   § 70.060      Like Officer      county, or a part thereof, to aid him in the execution
 (LexisNexis                       of the duties of his office, and may summon as
    2004)                          many persons as he deems necessary to aid him in
                                   the performance thereof.
  KY. REV.        No Foreign       No person shall, except with the consent of the
 STAT. ANN.     Posses Allowed     General Assembly or of the Governor when the
  § 432.550                        General Assembly is not in session, bring or cause
(West 2006)                        to be brought into this state any armed person, not a
                                   citizen of this state, to preserve the peace, suppress
                                   domestic violence or to serve as a deputy of any
                                   officer or as a member of a posse comitatus, nor
                                   shall any officer knowingly summon any such
                                   person or any other person who has come into the
                                   state for that purpose to aid in suppressing
                                   violence . . . .


                                     LOUISIANA

LA. CODE CIV.    Peace Officer     In the execution of a writ, mandate, order, or
 PROC. ANN.                        judgment of a court, the sheriff may enter on the
   art. 325                        lands, and into the residence or other building,
    (1999)                         owned or occupied by the judgment debtor or
                                   defendant. If necessary to effect entry, he may break
                                   open any door or window. If resistance is offered or
                                   threatened, he may require the assistance of the
                                   police, of neighbors, and of persons present or
                                   passing by.
 LA. CODE                          A peace officer making a lawful arrest may call
CRIM. PROC.                        upon as many persons as he considers necessary to
ANN. art. 219                      aid him in making the arrest. A person thus called
  (2003)                           upon shall be considered a peace officer for such
                                   purposes.




                                   EXHIBIT 23
                                     0845
840                                     KOPEL                                      [Vol. 104

                                          MAINE

 ME. REV.              Law           1. Officer may require aid. Any law enforcement
STAT. tit. 30-     Enforcement       officer may require suitable aid in the execution of
  A, § 402           Officer         official duties in criminal and traffic infraction cases
   (2011)                            for the following reasons:
                                     A. For the preservation of the peace; or
                                     B. For apprehending or securing any person for the
                                     breach of the peace or in case of the escape or
                                     rescue of persons arrested on civil process.
                                     2. Violation and penalty. Any person required to
                                     aid a law enforcement officer under this section who
                                     neglects or refuses to do so commits a civil violation
                                     for which a forfeiture of not less than $3 nor more
                                     than $50 to be paid to the county may be adjudged.

                                       MARYLAND

                       Any           [Not presently in statute. Common law power         to
                   Government        summon a posse comitatus remains valid. City        of
                 Official Who Is     Baltimore v. Siler, 263 Md. 439 (1971) (Mayor       of
                 a Conservator of    Baltimore could have raised a posse to attempt      to
                    the Peace        suppress riots in April 1968).]



                                     MASSACHUSETTS

MASS. ANN.           Sheriff         They may require suitable aid in the execution of
LAWS ch. 37,                         their office in a criminal case, in the preservation of
    § 13                             the peace, in the apprehending or securing of a
(LexisNexis                          person for a breach of the peace and in cases of
   2006)                             escape or rescue of persons arrested upon civil
                                     process.

                                       MICHIGAN

MICH. COMP.       Sheriff (Other     In making the arrest the sheriff or other person so
  LAWS ANN.       Person When        directed may call to his aid the power of the county
§ 600.4331(5)     Court Orders       as in other cases.
 (West 2013)     Sheriff’s Arrest)




                                     EXHIBIT 23
                                       0846
2015]         SHERIFFS AND THEIR POSSE COMITATUS                                  841

                             MINNESOTA

MINN. STAT.      Sheriff   The sheriff shall keep and preserve the peace of the
   ANN.                    county, for which purpose the sheriff may require
 § 387.03                  the aid of such persons or power of the county as the
(West 1997)                sheriff deems necessary . . . .

MINN. STAT.                The sheriff is authorized to effect repossession of
    ANN.                   the property according to law, including, but not
 § 491A.01                 limited to: (1) entry upon the premises for the
  Subd. 5                  purposes of demanding the property and
(West 2014)                ascertaining whether the property is present and
                           taking possession of it; and (2) causing the building
                           or enclosure where the property is located to be
                           broken open and the property taken out of the
                           building and if necessary to that end, the sheriff may
                           call the power of the county to the sheriff’s aid . . . .

                             MISSISSIPPI

MISS. CODE       Sheriff   If the sheriff finds that resistance will be made
   ANN.                    against the execution of any process, he shall
§ 19-25-39                 forthwith go in his proper person, taking the power
  (2012)                   of the county if necessary, and execute the same.
                           He shall certify to the court the names of the persons
                           making resistance, their aiders, assistants, favorers,
                           and procurers.

                              MISSOURI

 MO. ANN.        Officer   In all cases where, by the common law or a statute
   STAT.                   of this state, any officer is authorized to execute any
 § 105.210                 process, he may call to his aid all male inhabitants
(West 1997)                above the age of twenty-one years in the county in
                           which the officer is authorized to act.
 MO. ANN.                  In the execution of such writs of attachment and
   STAT.                   precept, or either of them, the sheriff or other person
 § 532.600                 to whom they shall be directed may call to his aid
(West 1953)                the power of the county, as is provided by law in the
                           execution of writs and process by any officer.




                           EXHIBIT 23
                             0847
842                          KOPEL                                     [Vol. 104

                             MONTANA

MONT. CODE     Sheriff    If the property or any part of the property is
    ANN.                  concealed in a building or enclosure, the sheriff
§ 27-17-206               shall publicly demand its delivery. If the property is
   (2013)                 not delivered, the sheriff shall cause the building or
                          enclosure to be broken open and take the property
                          into the sheriff’s possession and, if necessary, the
                          sheriff may call to the sheriff’s aid the power of the
                          county.



                            NEBRASKA

 NEB. REV.    Sheriff &   The sheriff and his deputies are conservators of the
    STAT.     Deputies    peace, and to keep the same, to prevent crime, to
 § 23-1704                arrest any person liable thereto, or to execute
   (2012)                 process of law, they may call any person to their
                          aid; and, when necessary, the sheriff may summon
                          the power of the county.

                              NEVADA

 NEV. REV.    Sheriff &   Sheriffs and their deputies shall keep and preserve
STAT. ANN.    Deputies    the peace in their respective counties, and quiet and
 § 248.090                suppress all affrays, riots and insurrections, for
(LexisNexis               which purpose, and for the service of process in
   2011)                  civil or criminal cases, and in apprehending or
                          securing any person for felony, or breach of the
                          peace, they may call upon the power of their county
                          to aid in such arrest or in preserving the peace.

                          NEW HAMPSHIRE

 N.H. REV.     Officer    An officer having authority to serve process or make
STAT. ANN.                an arrest may require suitable aid in the execution of
  § 104:12                his office. Any person who neglects or refuses to
(LexisNexis               give such aid when so required shall be fined not
   2012)                  more than $20.




                          EXHIBIT 23
                            0848
2015]         SHERIFFS AND THEIR POSSE COMITATUS                                     843

                                  NEW JERSEY

                                 [Recognized in common law. Snyder v. Van Natta, 7
                                 N.J.L. 25, 1823 WL 1309 (1823); Patten v. Halsted,
                                 1 N.J.L. 277 (1795). A 1941 statute exempted the
                                 New Jersey Guard from posse comitatus duty.
                                 L.1941, c. 109, p. 249, § 16. The exemption statute,
                                 N.J. Stat. Ann. 38:5-4.1 was repealed in 1963, as
                                 part of a general revision of the militia statutes.
                                 L.1963, c. 109.]

                                  NEW MEXICO

 N.M. STAT.     Local Sheriff    Any sheriff is hereby authorized at any time to
    ANN.       and Sheriffs of   appoint respectable and orderly persons as special
 § 4-41-10     Other Counties    deputies to serve any particular order, writ or
   (2013)                        process or when in the opinion of any sheriff the
                                 appointment of special deputies is necessary and
                                 required for the purpose of preserving the peace,
                                 and it shall not be necessary to give or file any
                                 notice of such special appointment; however, the
                                 provision authorizing the carrying of concealed
                                 arms shall not apply to such persons. Provided, no
                                 person shall be eligible to appointment as a deputy
                                 sheriff unless he is a legally qualified voter of the
                                 state of New Mexico, and further provided that there
                                 shall be no additional fees or per diem paid by the
                                 counties for any additional deputies other than as
                                 provided by law.
 N.M. STAT.        Sheriff       The various sheriffs of the several counties of this
    ANN.                         state shall have the right to enter any county of this
 § 4-41-12                       state, or any part of this state, for the purpose of
   (2013)                        arresting any person charged with crime . . . and any
                                 sheriff entering any county as above mentioned,
                                 shall have the same power to call out the power of
                                 said county to aid him, as is conferred on sheriffs in
                                 their own counties.




                                 EXHIBIT 23
                                   0849
844                                KOPEL                                      [Vol. 104

                                  NEW YORK

   N.Y.           Sheriff       If a sheriff, to whom a mandate is directed and
 JUDICIARY                      delivered, finds, or has reason to apprehend, that
 LAW § 400                      resistance will be made to the execution thereof, he
(West 2005)                     may command all persons in his county, or as many
                                as he thinks proper, and with such arms as he
                                directs, to assist him in overcoming the resistance
                                and, if necessary, in arresting and confining the
                                resisters, their aiders and abettors, to be dealt with
                                according to law.

                               NORTH CAROLINA

 N.C. GEN.     Sheriff & Law    The sheriff shall execute the order by arresting the
STAT. ANN.      Enforcement     defendant and keeping him in custody until
  § 1-415         Officer       discharged by law. The sheriff may call the power
(West 2013)                     of the county to his aid in the execution of the arrest.



                               NORTH DAKOTA

 N.D. CENT.       Officer       Any officer making an arrest may summon as many
    CODE                        persons orally as the officer deems necessary to aid
 § 29-06-03                     the officer therein.
   (2006)

                                      OHIO

 OHIO REV.        Sheriff       In the execution of official duties of the sheriff, the
 CODE ANN.                      sheriff may call to the sheriff’s aid such persons or
§ 311.07(A)                     power of the county as is necessary.
(West 2005)

 OHIO REV.                      . . . [F]ailure to aid a law enforcement officer [is] a
 CODE ANN.                      minor misdemeanor.
§ 2921.23(B)
(West 2014)




                               EXHIBIT 23
                                 0850
2015]            SHERIFFS AND THEIR POSSE COMITATUS                                      845

                                      OKLAHOMA

OKLA. STAT.       Sheriff, Under-   It shall be the duty of the sheriff, under-sheriffs and
ANN. tit. 19,      sheriffs and     deputies to keep and preserve the peace of their
 § 516(A)           Deputies        respective counties, and to quiet and suppress all
(West 2000)                         affrays, riots and unlawful assemblies and
                                    insurrections, for which purpose and for the service
                                    of process in civil and criminal cases, and in
                                    apprehending or securing any person for felony or
                                    breach of the peace, they and every constable may
                                    call to their aid such person or persons of their
                                    county as they may deem necessary.
OKLA. STAT.                         If it appears to the Governor that the power of the
      ANN.                          county is not sufficient to enable the sheriff to
 tit. 22, § 94                      execute process delivered to him, or to suppress
(West 2003)                         riots and to preserve the peace, he must, on the
                                    application of the sheriff, or the judge, of any court
                                    of record of such county, order such a force from
                                    any other county or counties as is necessary, and all
                                    persons so ordered or summoned by the Governor or
                                    acting Governor, are required to attend and act; and
                                    any such persons who, without lawful cause, refuse
                                    or neglect to obey the command, are guilty of a
                                    misdemeanor.

                                        OREGON

  OR. REV.        Police Officer    When an officer finds, or has reason to apprehend,
    STAT.                           that resistance will be made to the execution or
§ 206.050(1)                        service of any process, order or paper delivered to
   (2013)                           the officer for execution or service, and authorized
                                    by law, the officer may command as many adult
                                    inhabitants of the county of the officer as the officer
                                    may think proper and necessary to assist the officer
                                    in overcoming the resistance, and if necessary, in
                                    seizing, arresting and confining the resisters and
                                    their aiders and abettors, to be punished according
                                    to law.




                                    EXHIBIT 23
                                      0851
846                                      KOPEL                                      [Vol. 104

                                      PENNSYLVANIA

42 PA. CONS.         Sheriff &        For the services performed in the capacity as a
 STAT. ANN.          Mayors352        conservator of the peace or police officer in
 § 21115(a)                           suppressing riots, mobs or insurrections, and when
(West 1982)                           discharging any duty requiring the summoning of a
                                      posse, comitatus or special deputy sheriffs, the
                                      sheriff shall receive per diem compensation at the
                                      rate of $50 in a county for eight hours service,
                                      together with the mileage and necessary expenses,
                                      including subsistence for the sheriff and those under
                                      him, all to be paid by the county.

                                      RHODE ISLAND

  R.I. GEN.                           The provisions of § 11-47-42 [prohibiting the
    LAWS                              carrying of certain weapons], . . . so far as they
 § 11-47-43                           relate to the possession or carrying of any billy,
   (2002)                             apply to sheriffs, constables, police, or other officers
                                      or guards whose duties require them to arrest or to
                                      keep and guard prisoners or property, nor to any
                                      person summoned by those officers to aid them in
                                      the discharge of their duties while actually engaged
                                      in their duties.

                                     SOUTH CAROLINA

 S.C. CODE        Sheriff, Deputy,    The sheriff or constable shall execute the order by
    ANN.           Constable, or      arresting the defendant and keeping him in custody
 § 15-17-90        Other Officer      until discharged by law and may call the power of
   (1977)                             the county to his aid in the execution of the arrest, as
                                      in case of process.




   352
        “The power to summon a posse comitatus is ‘the power which is devolved upon a
sheriff to suppress riots . . . ,’ which, in turn, was conferred by Third Class City Code upon
the mayor.” Jenkins Sportswear v. City of Pittston, 22 Pa. D. & C.2d 566, 575 (Pa. Com. Pl.
1961).




                                     EXHIBIT 23
                                       0852
2015]           SHERIFFS AND THEIR POSSE COMITATUS                                       847

 S.C. CODE      Sheriff, Deputy,   Any sheriff, deputy sheriff, constable or other
    ANN.         Constable, or     officer specially empowered may call out the
 § 23-15-70      Other Officer     bystanders or posse comitatus of the proper county
   (1989)                          to his assistance whenever he is resisted or has
                                   reasonable grounds to suspect and believe that such
                                   assistance will be necessary in the service or
                                   execution of process in any criminal case and any
                                   deputy sheriff may call out such posse comitatus to
                                   assist in enforcing the laws and in arresting violators
                                   or suspected violators thereof. Any person refusing
                                   to assist as one of the posse . . . shall be guilty of a
                                   misdemeanor and, upon conviction shall be fined
                                   not less than thirty nor more than one hundred
                                   dollars or imprisoned for thirty days.

                                   SOUTH DAKOTA

S.D. CODIFIED       Sheriff        If the property, or any part thereof, be concealed in a
    LAWS                           building or enclosure, the sheriff shall publicly
  § 21-15-7                        demand its delivery. If it be not forthwith delivered,
   (2004).                         he shall cause the building or enclosure to be broken
                                   open, and take the property into his possession and
                                   if necessary he may call to his aid the power of his
                                   county.
S.D. CODIFIED       Sheriff        The sheriff shall keep and preserve the peace within
    LAWS                           his county, for which purpose he is empowered to
  § 7-12-1                         call to his aid such persons or power of his county
   (2004)                          as he may deem necessary.



                                     TENNESSEE

TENN. CODE         Governor        If it appears to the governor that the power of any
    ANN.                           county is not sufficient to enable the sheriff to
 § 38-3-112                        execute process delivered to that sheriff, the
(West 2013)                        governor may, on the application of the sheriff,
                                   order a posse or military force as is necessary from
                                   any other county or counties.
TENN. CODE          Sheriff        The sheriff shall furnish the necessary deputies to
    ANN.                           carry out the duties . . . and, if necessary, may
§ 8-8-213(b)                       summon to the sheriff’s aid as many of the
(West 2013)                        inhabitants of the county as the sheriff thinks
                                   proper.




                                   EXHIBIT 23
                                     0853
848                                    KOPEL                                     [Vol. 104

                                         TEXAS

 TEX. CODE           Officer        When any officer authorized to execute process is
CRIM. PROC.                         resisted, or when he has sufficient reason to believe
ANN. art. 8.01                      that he will meet with resistance in executing the
(West 2005)                         same, he may command as many of the citizens of
                                    his county as he may think proper; and the sheriff
                                    may call any military company in the county to aid
                                    him in overcoming the resistance, and if necessary,
                                    in seizing and arresting the persons engaged in such
                                    resistance.

 TEX. CODE        Peace Officer     In order to enable the officer to disperse a riot, he
CRIM. PROC.                         may call to his aid the power of the county in the
ANN. art. 8.05                      same manner as is provided where it is necessary for
(West 2005)                         the execution of process.

 TEX. CODE        Peace Officer     Whenever a peace officer meets with resistance in
CRIM. PROC.                         discharging any duty imposed upon him by law, he
ANN. art. 2.14                      shall summon a sufficient number of citizens of his
(West 2005)                         county to overcome the resistance; and all persons
                                    summoned are bound to obey.



                                         UTAH

UTAH CODE         Peace Officer     A person is guilty of a class B misdemeanor if, upon
    ANN.                            command by a peace officer identifiable or
 § 76-8-307                         identified by him as such, he unreasonably fails or
(LexisNexis                         refuses to aid the peace officer in effecting an arrest
    2012)                           or in preventing the commission of any offense by
                                    another person.

                                       VERMONT

 VT. STAT.       Sheriff or Other   A sheriff or other officer in the discharge of the
ANN. tit. 24,        Officer        duties of his office, for the preservation of the
§ 300 (2005)                        peace, or the suppression or prevention of any
                                    criminal matter or cause, may require suitable
                                    assistance.




                                    EXHIBIT 23
                                      0854
2015]         SHERIFFS AND THEIR POSSE COMITATUS                                       849

                                    VIRGINIA

 VA. CODE          Law           If any person on being required by any sheriff or
    ANN.       Enforcement       other officer refuse or neglect to assist him: (1) in
 § 18.2-463      Officer         the execution of his office in a criminal case, (2) in
   (2009)                        the preservation of the peace, (3) in the
                                 apprehending or securing of any person for a breach
                                 of the peace, or (4) in any case of escape or rescue,
                                 he shall be guilty of a Class 2 misdemeanor.



                                  WASHINGTON

WASH. REV.        Sheriff        The sheriff is the chief executive officer and
 CODE ANN.                       conservator of the peace of the county. In the
§ 36.28.010                      execution of his or her office, he or she and his or
(West 2003)                      her deputies:
                                 (6) Shall keep and preserve the peace in their
                                 respective counties, and quiet and suppress all
                                 affrays,    riots,   unlawful      assemblies    and
                                 insurrections, for which purpose, and for the
                                 service of process in civil or criminal cases, and in
                                 apprehending or securing any person for felony or
                                 breach of the peace, they may call to their aid such
                                 persons, or power of their county as they may deem
                                 necessary.

                                 WEST VIRGINIA

W. VA. CODE   Sheriff or Other   If any person shall, on being required by any sheriff
   ANN.           Officer        or other officer, refuse or neglect to assist him in the
 § 61-5-14                       execution of his office in a criminal case, or in the
(LexisNexis                      preservation of the peace, or the apprehending or
   2010)                         securing of any person for a breach of the peace, or
                                 in any case of escape or rescue, he shall be guilty of
                                 a misdemeanor, and, upon conviction, shall be
                                 confined in jail not more than six months and be
                                 fined not exceeding one hundred dollars.




                                 EXHIBIT 23
                                   0855
850                               KOPEL                                     [Vol. 104

                                 WISCONSIN

 WIS. STAT.      Sheriff,      Sheriffs and their undersheriffs and deputies shall
    ANN.      Undersheriff &   keep and preserve the peace in their respective
 § 59.28(1)     Deputies       counties and quiet and suppress all affrays, routs,
(West 2013)                    riots, unlawful assemblies and insurrections; for
                               which purpose, and for the service of processes in
                               civil or criminal cases and in the apprehending or
                               securing any person for felony or breach of the
                               peace they and every coroner and constable may call
                               to their aid such persons or power of their county as
                               they consider necessary.

                                 WYOMING

WYO. STAT.      Sheriff &      Each county sheriff and deputy shall preserve the
   ANN.         Deputies       peace in the respective counties and suppress all
§ 18-3-606                     affrays, riots, unlawful assemblies and insurrections.
  (2013)                       Each sheriff or deputy sheriff may call upon any
                               person to assist in performing these duties or for the
                               service of process in civil and criminal cases or for
                               the apprehension or securing of any person for
                               felony or breach of peace.




                               EXHIBIT 23
                                 0856
